             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 1 of 452



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NAVIGATORS INSURANCE
COMPANY

                       Plaintiff,

v.


PERNIX THERAPEUTICS
HOLDINGS INC.

                       Defendant.

                                          COMPLAINT
       Navigators Insurance Company ("Navigators") hereby files this Complaint for a

declaratory judgment and other relief against Pernix Therapeutics Holdings, Inc. ("Pernix"), and

states as follows:

                                    NATURE OF THE ACTION

        1.      This action involves a dispute regarding insurance coverage for three lawsuits (the

"Opioid Lawsuits") brought against Pernix variously alleging that Pernix improperly marketed

opioids for the treatment of chronic pain:

             a. UFCW, Local 23 and Employers Health Fund v. Endo Pharmaceuticals, Inc.,

                et al., Case No. 180403485,filed in the Court of Common Pleas ofPhiladelphia

                County, Pennsylvania (the "UFCW Lawsuit");

             b. Iron WoNke~s DistNict Council of Philadelphia and Vicinity, Benefit Fund v.

                Abbott LaboNatories, Inc., et al., Case No. 180502442, filed in the Court of

                Common Pleas of Philadelphia County, Pennsylvania (the "Iron Workers




                                                  1
            Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 2 of 452



               Lawsuit. The UFCW Suit and the Iron Workers Lawsuit are hereinafter

               collectively referred to as the "Pennsylvania Lawsuits"); and

            c. State ofArkansas, et al. v. Purdue Pharma, L.P., et al., Case No. CV-2018-268,

               filed in the Circuit Court of Crittenden County, Arkansas (the "Arkansas

               Lawsuit");

       2.      Pernix requested that Navigators defend and indemnify it in the Opioid Lawsuits

under aProducts-Completed Operations Liability policy (the "Products Policy"), a Commercial

General Liability Policy (the "CGL Policy"), and a Commercial Umbrella Liability Policy (the

"Umbrella Policy") (collectively, the "Policies"), all in effect from November 30, 2017 to

November 30, 2018.

       3.      Navigators disputes any obligation to defend or indemnify Pernix for any of the

Opioid Lawsuits and seeks a declaration that it has no duty to defend or indemnify Pernix for any

of the Opioid Lawsuits.

       4.      In the alternative, Navigators seeks an allocation between covered and uncovered

costs associated with the defense and indemnity of the Opioid Lawsuits.

                                           PARTIES

       5.      Navigators is an insurance company organized under the laws of the State of New

York, with its principal place of business located in New York, New York.

       6.      Pernix is a pharmaceutical company that manufactures, develops and markets

prescription pharmaceuticals, including Zohydro ER,an opioid.

       7.      Pernix is organized under the laws ofthe State of Maryland, with its principal place

of business located in Morristown, New Jersey.




                                                 2
            Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 3 of 452



       8.      Pernix obtained the Policies from Navigators through a broker located in

Philadelphia, Pennsylvania.

                                 JURISDICTION AND VENUE

       9.      This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332

because the matter in controversy arises between citizens of different states, and the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

       10.     Declaratory relief is authorized pursuant to 28 U.S.C. § 2201.

       1 1.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to the claim occurred in this District.

                                  FACTUAL ALLEGATIONS

                                   The Pennsylvania L~~vsuits

        12.    The Complaint in the UFCW Suit was filed on Apri124,2018 by the UFCW,Local

23 and Employers Health Fund against Pernix and various other pharmaceutical manufacturers. A

copy ofthe Complaint is attached hereto as Exhibit "A."

        13.    The Complaint in the Iron Workers Suit was filed on May 23, 2018 by the Iron

Workers' District Council of Philadelphia and Vicinity Benefit Fund against Pernix and various

other pharmaceutical manufacturers. A copy ofthe Complaint is attached hereto as Exhibit "B."

        14.    The allegations of the Pennsylvania Lawsuits are nearly identical. Both allege that

Pernix and the other defendants "engaged in an intentional, decades-long pattern of deceptive and

misrepresentative conduct" regarding the risks of using opioids, leading to a vast increase in

overdose-related deaths in the Commonwealth of Pennsylvania and in Philadelphia.

        15.     Each of the Pennsylvania Lawsuits alleges the following four causes of action

against Pernix:



                                                   3
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 4 of 452



          a. Count One:        Civil insurance fraud.     Specifically, Pernix and the other

                defendants are alleged to have knowingly and intentionally defrauded the

                plaintiffs, who are considered insurers, through the misrepresentation of the

                dangers and benefits of opioids.

             b. Count Two: Disgorgement of profits. Specifically, Pernix and the other

                defendants are alleged to have been unjustly enriched through their deceptive

                and wrongful conduct related to the sale of opioids.

             c. Count Three: Breach of implied warranties. Specifically, Pernix and the other

                defendants are alleged to have impliedly warranted that opioids were

                appropriate for long-term use even though they knew or should have known

                that opioids were ineffective and dangerous when used in the long term.

             d. Count Four: Civil conspiracy. Specifically, Pernix and the other defendants

                are alleged to have conspired amongst themselves to commit unlawful acts,

                including the insurance fraud alleged in Count One, and to present false or

                misleading information about opioids in order to drive sales.

       16.      The plaintiffs in the Pennsylvania Lawsuits seek damages for Pernix's intentional

conduct, restitution, disgorgement and statutory penalties.

                                      The Arkansas Lawsuit

       17.       The Second Amended Complaint in the Arkansas Lawsuit was filed on April 2,

2018 by the State of Arkansas and its county and city political subdivisions against Pernix and

various other pharmaceutical manufacturers and distributors and health care providers. A copy of

the Second Amended Complaint is attached hereto as Exhibit"C."




                                                   L!
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 5 of 452



       18.       The Arkansas Lawsuit alleges that Pernix and other defendants engaged in a

marketing scheme to increase opioid sales by, among other things, downplaying the risk of opioid

addiction, promoting the concept of "pseudoaddiction," exaggerating the effectiveness of

addiction prevention and screening tools, claiming that opioid dependence and withdrawal are

easily managed, denying the risks ofincreasing opioid dosages, and falsely touting the benefits of

long-term opioid use. The alleged actions purportedly resulted in a dramatic increase in demand

for public services and in associated costs to Arkansas and its political subdivisions.

        19.      The Arkansas Lawsuit asserts nine causes of action against Pernix:

              a. Count One: Negligence/gross negligence. Specifically, Pernix and the other

                 defendants are alleged to have breached their duty of reasonable care in the

                "manufacture, distribution, dispensing, and prescribing of opioids" and their

                 duty "not to endanger public health, welfare, or safety."

              b. Count Two: Common law public nuisance. Specifically, Pernix and the other

                 defendants are alleged to have created or participated in the creation of a

                 nuisance in the form of the over-saturation of opioids and widespread use of

                 opioids for non-medical purposes.

              c. Counts Three: Violations of the Arkansas Uniform Narcotic Drug Act, Ark.

                 Code Ann. §§ 20-64-201 et seq. Specifically, Pernix and the other defendants

                 are alleged to have, inter alia, disregarded statutory and regulatory rules

                 regarding safe distribution and dispensing methods and consciously

                 oversupplied the Arkansas market with opioids.

              d. Count Four: Accomplice to violations ofthe Arkansas Uniform Narcotic Drug

                  Act, Ark. Code Ann. §§ 5-2-403; 20-64-201 et seq. Specifically, Pernix and



                                                   5
Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 6 of 452




     the other defendants are alleged to have actively aided in, agreed to aid in, and

     failed to prevent one another from violating the Arkansas Uniform Narcotic

     Drug Act as set forth in Count Three.

e.   Count Five: Civil conspiracy to violate the Arkansas Uniform Narcotic Drug

     Act. Specifically, Pernix and the other defendants are alleged to have agreed to

     oversupply prescription opioids in disregard ofthe Arkansas Uniform Narcotic

     Drug Act.

£ Count Six: Violations of the Arkansas Uniform Controlled Substances Act,

     Ark. Code Ann. §§ 5-64-101 et seq.          Specifically, Pernix and the other

     defendants are alleged to have possessed, delivered, manufactured, and

     trafficked controlled substances in knowing violation of their statutory and

     regulatory duties to maintain effective controls against opioid diversion.

g. Count Seven: Accomplice to violations of the Arkansas Uniform Controlled

     Substance Act. Specifically,Pernix and the other defendants are alleged to have

     actively aided in, agreed to aid in, and failed to prevent one another from

     violating the Arkansas Uniform Controlled Substances Act as set forth in Count

     Six.

h. Count Eight: Civil conspiracy to violate the Arkansas Uniform Controlled

     Substances Act. Specifically, Pernix and the other defendants are alleged to

     have agreed to oversupply prescription opioids in disregard of the Arkansas

     Uniform Controlled Substances Act.

i. Count Nine: Violations of the Arkansas Drug Dealer Liability Act, Ark. Code

     Ann. §§ 16-124-101 et seq. Specifically, Pernix and the other defendants are
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 7 of 452



              alleged to have knowingly participated in the illegal drug market in violation of

              the Arkansas Drug Dealer Liability Act.

       20.    The plaintiffs in the Arkansas Lawsuits seek damages for Pernix's intentional

conduct, restitution, disgorgement, statutory penalties and multiplied damages.

                                             The Products Policy

       21.    Navigators issued GLS Elite Products-Completed Operations Liability Coverage,

policy number PHI7LGLOA78IVNV, to Pernix for the period from November 30, 2017 to

November 30, 2018. A true copy is attached as Exhibit "D."

       22.     The Products Policy's Insuring Agreements provides:

                The Company will pay amounts in excess of the deductible or
               retention up to the limit of liability for damages that an Ins~irecl
               becomes legally liable to pay as a result of a products-can~pleted
               operations ~iazard claim.

       23.     The Insuring Agreements section further provides:

               The Company has the right and duty to defend any covered claim,
               against an Insured, seeking damages that are payable under the
               terms of this Products Policy, even if any of the allegations of such
               claim are groundless, false or fraudulent....

       24.     The Products Policy defines damages as:

               judgments; awards; and settlements, but only if made with the
               Company's prior written consent. Damages do not include:

                      A. restitution and disgorgement of profits, fees, costs and
                         expenses paid or incurred by an Insured, no matter
                         whether claimed as restitution of specific funds,
                         forfeiture, financial loss, set-off or otherwise; nor
                         economic injuries that are a consequence of any of the
                         foregoing;
                      B. civil or criminal fines, sanctions, penalties or forfeitures,
                         whether pursuant to law, statute, regulation or court rule;




                                                 7
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 8 of 452



                      C. the multiplied portion of multiplied awards imposed
                         pursuant to any statute or regulation requiring such
                         awards;
                      D. injunctive or declaratory relief;
                      E. any amount that is not insurable under any applicable
                          statute or regulation;

                      F. any amounts for which an Insured is liable due to an act
                         or omission in knowing violation of any written contract
                         or agreement; or
                       G. plaintiff's attorney fees associated with any ofthe above.


       25.      The Products Policy defines products-completed operations hazard claim as "a

claim alleging aproducts-completed operations hazard and arising out of an occurrence."

       26.      The Products Policy defines products-completed operations Hazard as:

                A. bodily injury or property damage arising out of your product
                   or your work; or
                B. personal or advertising injury but solely to the extent such
                   personal or advertising injury arises out of clinical trials
                   sponsored by you and solely to the extent a cli~~icai trial
                   participant incurs such personal or advertising injury.
       27.      The Products Policy defines bodity injury, in relevant part, as "physical harm,

sickness or disease sustained by a person including resulting mental injury, mental anguish, shock

or death."

       28.      The Products Policy defines occurrence as "an accident, including continuous or

repeated exposure to the same general harmful conditions."

       29.      The Products Policy contains several potentially applicable exclusions.

       30.      Exclusion C. Banned Materials provides that there is no coverage under the

Products Policy:


                based on or arising out of your product or your work that is
                manufactured, developed, designed, created, tested, sold, leased,

                                                   8
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 9 of 452



              licensed, rented, handled, marketed, distributed or disposed of by
              you or others on your behalf in known violation of any law, statute,
              ordinance or regulation. For purposes of determining the
              applicability of this exclusion:

       31.    Exclusion D. Breach of Contract, in relevant part, excludes coverage for "any

claim or suit based on or arising directly out of...breach of express or implied warranty."

       32.    Exclusion F. Criminal, Dishonest, Fraudulent, Malicious Conduct or Acts of

Intentional Wrongdoing provides that there is no coverage under the Products Policy:

              based on or arising out of criminal, dishonest, fraudulent or
              malicious conductor acts ofintentional wrongdoing by the Insuret~;
              provided, however, that the Company shall provide the Insured
              with a defense of such claim unless or until the dishonest,
              fraudulent, malicious or act of intentional wrongdoing has been
              determined by a trial verdict, court ruling, regulatory ruling or legal
              admission, but such a defense will only be provided in a civil action
              or regulatory proceeding for claims asserted by a bodily injury or
              property damage claimant in his or her individual capacity. The
              defense of a claim will not waive the rights ofthe Company to deny
              indemnity under the applicable Products Policy.

       33.     Exclusion H. Expected or Intended Injury provides that there is no coverage

under the Products Policy:

               based on or arising out of any actual or alleged bodily injury or
               property damage expected or intended from the standpoint of the
               Insured. This exclusion does not apply to:

                      1. bodily injury resulting from the use of reasonable force
                         to protect persons or property; or

                      2. bodily injury that is intended or can be expected to
                         result from the reasonable use of your product.

       34.     Exclusion M. Medical Services provides that there is no coverage under the

Products Policy:

               based on or arising out of medical ser~Tices. However this exclusion
               does not apply to:



                                                 E
         Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 10 of 452



                      1. physicians, dentists, nurses, emergency medical
                         technicians or paramedics employed by you to the extent
                         that they are rendering first aid; or

                     2. to any products-completed operations hazard claim
                        made against a clinical trial investigator.

       35.    The Products Policy defines medical services as:

              A. dental, medical, mental health, nursing, surgical, imaging,
                 clinical testing or other similar service providing direct care to a
                 patient and performed by a medical intern, resident, technician,
                 nurse, physician or other medical professional;

              B. the furnishing or food, beverages, medications or appliances in
                 connection with such services; or

              C. the postmortem handling of human bodies.

                                          The CGL Policy

       36.    Navigators issued Commercial General Liability Coverage, policy number

CHI7NCP020480-00, to Pernix for the period from November 30, 2017 to November 30, 2018.

A true copy is attached as Exhibit "E."

       37.    The CGL Policy's Insuring Agreement section provides, in relevant part:

              We will pay those sums that the insured becomes legally obligated
              to pay as damages because of"bodily injury" or "property damage"
              to which this insurance applies. We will have the right and duty to
              defend the insured against any "suit" seeking those damages.
              However, we will have no duty to defend the insured against any
              "suit" seeking damages for "bodily injury" or "property damage" to
              which this insurance does not apply... .

       38.     The CGL Policy defines "bodily injury" as "bodily injury, sickness or disease

sustained by a person, including death resulting from any of these at any time."

       39.     The CGL Policy defines "occurrence" as "an accident, including continuous or

repeated exposure to substantially the same general harmful conditions."

       40.     Exclusion r. Products-Completed Operations Hazard provides:


                                                10
  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 11 of 452



      This insurance does not apply to any injury, damage, loss, cost or
      expense, including but not limited to "bodily injury" or "property
      damage" arising out of, included within or in any way related to the
      "products-completed operations hazard".

41.   The CGL Policy provides that a "products-completed operations hazard":

      includes any injury or damage arising out of or in any way related
      to:

      a. "Your product" or "your work" whether or not:

            i.    Such products or work are on or away from your
                  premises;

            ii.   Possession of such products or work has been
                  relinquished;

           iii.   The product or work is completed or still in progress, or
                  in any stage oftrial, design, evaluation, demonstration or
                  testing;

           iv.    Tools, uninstalled equipment or abandoned or unused
                  materials are present on or away from your premises; or

            v.    Products or operations for which the classification, listed
                  in the Declarations or in a policy schedule, states that
                  product-completed operations are subject to the General
                  Aggregate Limit;

       b. Any trial, design, evaluation, demonstration or testing whether
          provided by physicians or others including, but not limited to,
          "clinical trial(s)" of "your product" or "your work" including,
          but not limited to the evaluation or testing of drugs, cosmetics,
          chemical or biological agents, pharmaceuticals, medical
          devices, surgical devices or dental devices on human, animal or
          other subjects for any purpose whatsoever;

       c. An error, omission, defect or deficiency in:

             i.   Any test performed; or

            ii.   Any evaluation or consultation or advice given by or on
                  behalf of any insured;

       d. The reporting of or reliance upon any test performed or any
          evaluation, consultation or advice given by or on behalf of any
          insured;

                                        11
  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 12 of 452



      e. An error, omission, defect or deficiency in experimental data or
         the interpretation of data; or

      £ Violation of any intellectual property rights, including but not
        limited to patent, copyright, trademark or service mark, trade
        name, trade secret or other designation of origin or authenticity
        in any way related to "your product" or "your work",or the work
        or product of others.

42.   The CGL Policy provides that "your product":

      a. Means:

            i.    Any goods or products, other than real property,
                  designed, tested, studied, evaluated, manufactured, sold,
                  handled, distributed, licensed or disposed of by:

                      1. You, whether on your own behalf or on behalf of
                         any others
                     2. Others trading under your name; or
                     3. A person or organization whose business or
                        assets you have acquired; or
           ii.    Containers (other than vehicles), materials, parts of
                  equipment furnished in connection with, or in any way
                  related to, any ofthe foregoing in(1) above.


      b. Includes:

            i.    Warranties or representations made at any time with
                  respect to the fitness, quality, durability, performance or
                  use of"your product";

            ii.   Consultations or advice given at any time with respect to
                  the design, fitness, quality, durability, performance or
                  use of"your product";

           iii.   The providing or failure to provide warnings or
                  instructions; and

           iv.    Vending machines or other property located for the use
                  of others whether or not sold.

43.   The CGL Policy provides that "your work":

      a. Means:

                                        12
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 13 of 452



                     i. Work or operations, included but not limited to design,
                        testing, "clinical trials)", demonstrations, studies or
                        evaluations performed by you or on your behalf;

                    ii. Materials, parts or equipment furnished in connection with
                        such work or operations.

               b. Includes:

                     i. Warranties or representations made at any time with
                        respect to the fitness, quality, durability, performance or
                        use of"your work";

                     ii. Consultations or advice given at any time with respect to
                         the design, fitness, quality, durability, performance or use
                         of"your work"; and

                    iii. The providing of or failure to provide warnings or
                         instructions.

       44.     Exclusions. Healti~ Care and "Life Science Fields of Science" Services provides

in relevant part:

                1. This insurance does not apply to any injury, damage, loss, cost
                   or expense, including but not limited to "bodily injury",
                   "property damage" or "personal and advertising injury" arising
                   out of or in any way related to:

                       a. Medical, surgical, dental, x-ray or nursing service,
                          treatment, products, advice or instruction;

                       b. Any health or therapeutic service, treatment, product,
                          advice or instruction;
                                               ~ ~*
                       d. The furnishing or dispensing of drugs or medical, dental
                          or surgical supplies, products or appliances;
                                               * ~*
                                       The Umbrella Policy

       45.      Navigators issued Commercial Umbrella Liability Coverage, policy number

CHI7UMF922034IV,to Pernix to for the period from November 30,2017 to November 30,2018.

A true copy is attached as Exhibit "F."


                                                 13
  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 14 of 452



46.   The Umbrella Policy's Insuring Agreement provides, in relevant part:

      A.     Coverage A —Excess Liability

             1. We will pay on behalf of the insured and in excess of
                "underlying limits" those sums the insured becomes
                legally obligated to pay as damages for "loss" to which
                this insurance applies. This insurance applies only if:

                    a. the "loss" is caused by an "event"that takes place
                       in the "coverage territory;"
                    b. the "loss" occurs during the "policy period;" and
                    c. the "scheduled underlying insurance" applies to
                       the "loss."

                                    *~~

      B.     Coverage B —Umbrella Liability

             1. When Coverage A —Excess Liability does not apply, we
                will pay on your behalf and in excess of the "retained
                limit," those sums you become legally obligated to pay
                as damages because of "bodily injury" or "property
                damage" to which this insurance applies. This insurance
                applies only ifthe "bodily injury" or "property damage:"

                     a. is caused by an "occurrence" in the "coverage
                        territory;" and
                     b. occurs during the "policy period," whether or not
                        such "bodily injury" or "property damage"
                        continues, progresses, changes or resumes after
                        the "policy period."


                                         * ~~

47.   The Exclusions section of the Umbrella Policy provides, in relevant part:

      The EXCLUSIONS sections of the "scheduled underlying
      insurance" are made part of this policy and apply to Coverage A —
      Excess Liability and Coverage B —Umbrella Liability. If an
      inconsistency or contradiction exists between an Exclusion of this
      policy and an Exclusion ofthe "scheduled underlying insurance" the
      Exclusion of this policy will apply.


                                      14
         Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 15 of 452



       48.    The Umbrella Policy incorporates by reference the definitions sections of the

"scheduled underlying insurance."

       49.    The Umbrella Policy defines "scheduled underlying insurance" as:

              the insurance policy, listed in the Schedule of Underlying Insurance
              in the Declarations, or its renewal or replacement, which applies to
              the "loss," or would applied but for:

                      a. an exclusion in the "scheduled underlying insurance;"

                      b. the exhaustion or erosion of an aggregate limit of
                         insurance; or

                      c. any failure to maintain "scheduled underlying
                         insurance" in accordance with SECTION IV —
                         CONDITIONS, 8. Maintenance of Scheduled
                         Underlying Insurance.


              If more than one policy is listed in the Schedule, the "scheduled
              underlying insurance" is the policy which applies to the "loss" or
              would have applied to the "loss" but for the reasons a., b., c., listed
              above.

       50.    The Umbrella Policy lists the CGL Policy, but not the Products Policy, in the

Schedule of Underlying Insurance.

                                       Coverage Dispute

       51.    Pernix has requested that Navigators defend and indemnify it in the Opioid

Lawsuits.

       52.     By letter dated October 23, 2018, Navigators disclaimed any duty to defend or

indemnify Pernix in the Pennsylvania Lawsuits under the Policies.

       53.     By letter dated October 23,2018, Navigators disclaimed any duty to defend Pernix

in the Arkansas Lawsuit under the CGL and Umbrella Policies; disclaimed any duty to defend or

indemnify Pernix on Counts Three to Nine ofthe Arkansas Lawsuit under the Products Policy; and



                                                15
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 16 of 452



reserved the right to disclaim any duty to defend or indemnify Pernix on Counts One and Two of

the Arkansas Lawsuit under the Products Policy.

        54.       Pernix disputes the propriety of Navigator's disclaimers.

                                COUNT I — NO DUTY TO DEFEND
                                      (Products Policy)

        55.       Navigators incorporates by reference the allegations in Paragraphs 1 through 54

 above as if fully set forth herein.

        56.       The Opioid Lawsuits do not seek "damages" for "bodily injury" caused by an

"occurrence" as these terms are defined within the Products Policy.

         57.      Instead, the Opioid Lawsuits seek economic losses, restitution, statutory penalties,

 multiplied- damages and equitable relief based upon Pernix's intentional conduct.

         58.      Additionally,recovery for some or all ofthe damages sought in the Opioid Lawsuits

 is precluded by the following exclusions:

               a. Exclusion C, which provides that the Products Policy does not apply to claims

                  based on or arising out of banned materials;

               b. Exclusion D, which provides that the Products Policy does not apply to claims

                  based on a breach of warranty;

               c. Exclusion F, which provides that the Products Policy does not apply to claims

                 "based on or arising out of criminal, dishonest, fraudulent or malicious conduct or

                  acts of intentional wrongdoing";

               d. Exclusion H, which provides that the Products Policy does not apply to claims

                  arising out of injuries expected or intended by the insured; or

               e. Exclusion M, which provides that the Products Policy does not apply to claims

                  arising out of"medical services" as defined within the Products Policy.

                                                     16
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 17 of 452



       59.     Navigators additionally maintains that it has no duty to defend or indemnify Pernix

with respect to Count Nine of the Arkansas Lawsuit because the Arkansas Drug Dealer Liability

Act, under which that claim was made, specifically provides that "[a] third party, including an

insurance company, shall not be required to pay damages awarded under this chapter, nor shall

any person be vicariously liable for the act of another, nor shall a third party be made a party to

any action brought under this chapter." Ark. Code Ann. § 16-124-103(c)(2).

       60.     An actual controversy exists between Navigators and Pernix regarding whether the

Products Policy obligates Navigators to defend the Opioid Lawsuits.

       61.     Navigators is entitled to a declaration pursuant to 28 U.S.C. § 2201 that the

Products Policy does not obligate it to defend Pernix in the Opioid Lawsuits.

                           COUNT II — NO DUTY TO INDEMNIFY
                                    (Pi°aducts Policy)

       62.     Navigators incorporates by reference the allegations in Paragraphs 1 through 61

above as if fully set forth herein.

       63.      An actual controversy exists between Navigators and Pernix regarding whether the

Products Policy obligates Navigators to indemnify Pernix for judgment in, or settlement of, the

Opioid Lawsuits.

       64.      Navigators is entitled to a declaration pursuant to 28 U.S.C. § 2201 that the

Products Policy does not obligate it to indemnify Pernix for any judgment in, or settlement of, the

Opioid Lawsuits.

                             COUNT III — NO DUTY TO DEFEND
                                      (CGL Policy)

        65.     Navigators incorporates by reference the allegations in Paragraphs 1 through 64.

above as if fully set forth herein.



                                                 17
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 18 of 452



       66.     The Opioid Lawsuits do not seek damages for "bodily injury" caused by an

"occurrence" as these terms are defined within the CGL Policy.

       67.     Instead, the Opioid Lawsuits seek economic losses, restitution, statutory penalties,

multiplied damages and equitable relief based upon Pernix's intentional conduct.


       68.     Additionally, all of the causes of action within the Opioid Lawsuits arise out of

pharmaceutical products designed and/or manufactured by Pernix. Therefore, recovery under the

CGL Policy is precluded by Exclusion r., the products-completed operations hazard exclusion.

       69.     Recovery under the CGL Policy is also precluded by Exclusion s., the health care

services exclusion.

       70.     An actual controversy exists between Navigators and Pernix regarding whether the

CGL Policy obligates Navigators to defend the Opioid Lawsuits.

       71.     Navigators is entitled to a declaration pursuant to 28 U.S.C. § 2201 that the CGL

Policy does not obligate it to defend Pernix in the Opioid Lawsuits.

                           COUNT IV — NO DUTY TO INDEMNIFY
                                      (CGL Policy)

        72.    Navigators incorporates by reference the allegations in Paragraphs 1 through 71

above as if fully set forth herein.

        73.    An actual controversy exists between Navigators and Pernix regarding whether the

CGL Policy obligates Navigators to indemnify Pernix for any judgment in, or settlement of, the

 Opioid Lawsuits.

        74.     Navigators is entitled to a declaration pursuant to 28 U.S.C. § 2201 that the CGL

Policy does not obligate it to indemnify Pernix in the Opioid Lawsuits.




                                                18
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 19 of 452




                              COUNT V — NO DUTY TO DEFEND
                                    (Umbrella Policy)

       75.      Navigators incorporates by reference the allegations in Paragraphs 1 through 74

above as if fully set forth herein.

       76.      The Opioid Lawsuits do not seek damages for "bodily injury" arising out of an

"occurrence" as these terms are defined by the CGL Policy, which definitions are incorporated by

reference into the Umbrella Policy.

       77.      Instead, the Opioid Lawsuits seek economic losses, restitution, statutory penalties,

multiplied damages and equitable relief based upon Pernix's intentional conduct.

          78.   Additionally, all of the causes of action within the Opioid Lawsuits arise out of

pharmaceutical products designed and/or manufactured by Pernix. Therefore, recovery under the

Umbrella Policy is precluded by Exclusion r. of the CGL Policy, the products-completed

operations hazard exclusion, which is incorporated by reference into the Umbrella Policy.

          79.   Recovery under the Umbrella Policy is also precluded by Exclusion s. of the CGL

Policy, the health care services exclusion, which is incorporated by reference into the Umbrella

Policy.

          80.   An actual controversy exists between Navigators and Pernix regarding whether the

Umbrella Policy obligates Navigators to defend the Opioid Lawsuits.

          81.   Navigators is entitled to a declaration pursuant to 28 U.S.C. § 2201 that the

Umbrella Policy does not obligate it to defend Pernix in the Opioid Lawsuits.




                                                 19
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 20 of 452




                           COUNT VI — NO DUTY TO INDEMNIFY
                                   (Umbrella Policy)

       82.     Navigators incorporates by reference the allegations in Paragraphs 1 through 81

above as if fully set forth herein.

       83.      An actual controversy exists between Navigators and Pernix regarding whether the

Umbrella Policy obligates Navigators to indemnify Pernix for any judgment in, or settlement of,

the Opioid Lawsuits.

        84.     Navigators is entitled to a declaration pursuant to 28 U.S.C. § 2201 that the

Umbrella Policy does not obligate it to indemnify Pernix for any judgment in, or settlement of, the

Opioid Lawsuits.

                   COUNT VII— ALLOCATION (IN THE ALTERNATIVE)

        85.     Navigators incorporates by reference the allegations in Paragraphs 1 through 84

above as if fully set forth herein.

        86.     To the extent that any Counts of the Opioid Lawsuits are covered by one or more

of the Policies, Navigators is entitled to allocation between covered and uncovered defense and

indemnification costs.

                                      PRAYER FOR RELIEF

WHEREFORE,Navigators prays that this Honorable Court find and declare the rights and duties

of the parties, and specifically find and declare:

    a. That Navigators owes no duty to defend or indemnify Pernix under in the Opioid Lawsuits

        under the Products Policy.

    b. That Navigators owes no duty to defend or indemnify Pernix under in the Opioid Lawsuits

        under the CGL Policy.


                                                 20
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 21 of 452



   c. That Navigators owes no duty to defend or indemnify Pernix under in the Opioid Lawsuits

         under the Umbrella Policy.

   d. In the alternative, that Navigators is entitled to allocation between covered and uncovered

         costs.

   e. For all such other and further relief as the Court deems equitably just and proper.

Dated:                                              Respectfully submitted,


                                                    Segal McCambridge Singer &Mahoney,Ltd.
                                                                                     .~,.,.~:w,w ~S~..~.K.~
                                                                                                  t ~~~~
                                                                                               ~~;:~
                                                    IC



                                                         Chester F. Darlington, Esquire
                                                         cdarlin~ton(cr~,smsm.com

                                                   1818 Market Street, Suite 2600
                                                   Philadelphia, PA 19103
                                                  (215)972-8015
                                                   Fax: (215)972-8016

                                                    Counsel for Plaintiff




                                               21
Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 22 of 452




                   i
       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 23 of 452




SoL H. Weiss,ESQ.(No.15925)
                                                                                  ,.
DnvzD S. SrNo~H,EsQ.(No.65278)
.HILLARY B. WEINSTEIN,~sQ.(No.209533)                         Fileci 9and A..t~?st~~l'b`j~ the
                                                             Office of .Juai :ial Rr:Lnrds
 CLAYTON P. FLeF3ExTY,EsQ.(No. 319767)
                                                                 2~ ~Fh 2;718 ~:~%?3 pm
 ANAPOL W~ISS
ONE LOC>AN SQUARr
130 N. 18'" STREET,SUITE 160
PxiL~v~~.Pxzn,PA 19103
PxoN~:(215)790-4550
FAQ:(215) 875-7733
sweiss a~anapolweiss.com
dsenoff~a~~olweiss.com
hweinstein(c~ana~olweiss.com             A'I"I'ORNFYS FOR PLAINTIrF
cflahert anapolweiss.com

UFCW,LOCAL 23 AND EMPLOYERS              COURT OI'COMMON PLEAS
HEALTH FUND,                             PHILADELPHIA COUNTY
345 SOUTHPOINTE BLVll.,SUITS 200
CANONSBURG,l~ENNSYLVANIA 15317           CASE NO.


              PLAINTIFF,                 CIVIL ACTION

v.                                       JURY1RIAL DEMANDED

ENDO PHARMACEUTICALS,INC.
1400 ATWATER DRIVE
MAz.vFxN,PA 19355

              AND


UNDO HEALTH SOLUTIONS,INC.
1400 A'I'WAT`ER DRIVE
M1~LVE~,PA 19355

              AND


PURDUE PHARMA,L.P.
201 `IRF..SS~R BOULEVARD
STAMkoxD,CT 06901

              AND


PURDUE PF3ARMA,INC.
201 TRFSS~R BoULrvA~
STAMro~,CT OC901

              ~• i7




                                                                             Case. ID: 1.80403485
        Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 24 of 452




PiJRDUE I'RED~RICK COMPANY,INC.
2O1 TRESSER BOULEVARD
 S'rAMro~,GT 06901

               AND

 ABBOT"I'LABORATORIES,INC.
 100 ABBOTT PARK ROAD
 ABBoir PARi~,Il.. 60064

               AND


JANSSEN PHARMACEUTICALS,INC
1125 BrAx TAvrlu~t ROAD
'I"~TUSVILLE, NJ O8S6O

               AND


 JOHNSON &JOHNSON
 ONEJOHNSON &JOHNSON PLAZA
 NEW BRUNSWICK,NJ 08933

               AND


 ORTHO-lVICNI'sILJANSSEN
 PHARMACEUTICALS,INC. N~K~A JANSSEN
 PHARMACEUTICALS,INC.
 1125 BE~RTAVF~iiv Ronv
 TlTusvil.LF,NJ 08560

               I:Ei'i7

 JANSSrN PI-IARMACEUTICA,INC. N~K~1~
 JANSSEN PHARMACEUTICALS,INC.
 1125 BF~R TAVE~ Rom
 TI~JsvzrLE,NJ 08560

               .AND


 ALLERGAN,PLC F~K~A 1~CTAVIS PLC
 5 Gz~i~A Feruvis
 NI~DzsoN,NJ 07940

               AND




                                                                  Case ID: 180403485
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 25 of 452




ACTAVIS,INC. F~K~A WATSON
PHARMACEUTICAIS,INC.
5 GIRALDA FARMS
NIADIsoN,NJ 07940

               AND


WATSON LABORATORIES,INC.
132 BUsrNEss CENTEx Dxrv~
CoxoNA,C1~ 92880-1724

               ANll


1~CTAVIS,1LC
MORRIS CORPORATE CENTER III
400 INTERFACE PARKWAY
PARSiPPANY,NJ 07054-1120

               AND

ACTAVIS PHARMA,INC. F~K~A WATSON
PIIARMA,INC.
MORRIS CORPORATE CANTER III
4OO INTERFACE PARKWAI'
PAxszPPANY,NJ 07054

               AND


MALLINCKFtODT,INC.
675 JAMF,S S. MCDONNELL BLVD.,
HazELwooD,MO 63042

               ANv

ABsVzr,,INc.                       .
1 N.WAui~GAN ROAD
NoRTx CI-~zcAUo,IL 60064

               ANll


ZOGENIX,INC.
12400 HtUx BLurF DxivF,SvtrF 650
SAN DzEGo,CA 92130

               AND




                                                                Case ID: 1.80403485
        Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 26 of 452




P~RNIXTHFRAPEUTICS HOLDINGS,INC.
1 O NORTH PARK PLACE,SUITE 201
Mo~zsro~,NJ 07960

               AND

WEST-W11RD PHARMACEUTICALS CORP
401 INllUSTRIt~L Wt~Y WrST
EA~~oNTo~w~v,NJ 07724

               AND


SIIIONOGI,INC.
3OO CAMPUS DRIVr
I'LORI-3AM PARK,NJ 07932

               /;~i7

VALIDUS PHARMACEUTICALS,LLC
11 ~ CHTRRY HILL ROAD,SUITE 3Z O
PARSIPPANY,NJ 07054


               DEFENDANTS.




                                     NOTICE TO DEFEND

NOTICE: You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and notice are
served, Uy entering a written appearance personally or by attorney and filing in writing with the court
your defenses or objection to the claims set forth against you. You are warned that if you fail to do
so the case may proceed without you and a judgment maybe entered against you by the court without
further notice for any money claimed in the complaint or for any other claim or relief requested by
the plaintiff You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
H1~V~ A LAWYF.,R OR CANNOT AFFORD ONE,GU TO OR TELEPHONE THE OFFICE
SET TORTH BLOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

               Philadelphia Bar Association, Lawyer Referral and:Information Service
                   1101 Market Street, Philadelphia, PA 19107 / (215) 238-6333

AVISO: Le han demandado a usted en la torte. Si usted quiere defenderse de estas demandas
expuestas en las paginas siguientes, usted tiene veinte (20) dias de plazo al partir de la fecha de la
demanda y 1a notification. Hate falta asentar una comparencia escrita o en persona o con un abogado
y entregar a la torte en forma escrita sus defensas o sus objeciones a las demandas en contra de su
persona. Sea avisado que si usted nn se defiende, la torte tomara medidas y puede continuar 1a



                                                                                           Case ID: 180403485
       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 27 of 452




demanda en contra suya sin previo aviso o notification. Ademas, la torte puede decidir a favor del
demandante y requiere que usted cumpla con todas las provisiones de esta demanda. Usted puede
perder dinero o sus propiedades o otros derechos importantes Para usted.

LLEVE ~STA D~MANDA .A UN ABOGADO INM~DIATAMENTE. SI NO TIEN~
ABOGADO O SI NO TIENE EL DINERO SUI'ICIENTE DE PAGAR TAL SERVICO,VAYA
~N PERSONA U LLAMA POR TELEFONO t~ LA OFICINA CUYA DIRECCION S~
ENCUENTRA ESCRITA 1~BAJ0 PARR AVERIGUAR DONDE S~ PUED~ CONS~GUIR
ASISTENCIA LEG1~L.

                    ASOCIACION DE LICENCIADOS DE FILADELFIA
                          Servicio De Referencia E Information Legal
                   1101 Market Street, Philadelphia, PA 19107./ (215) 238-6333




                                                                                       Case ID: 180403485
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 28 of 452




SoL H. Wrlss,~sQ.(No.15925)
D~viD S. SrNorr,EsQ.(No.05278)
HzI,~~AxY B. WEZNsrFiN,EsQ.(No.209533)
CLAYTON P. FLAHER'I'Y,EsQ.(No.319767)
ANI~POL WEISS
C~N~ LOGAN SQUARE
13~ N. 18"' STREET,SUITE 16~~
PIIILADELPHIA,P~ 1~1~3
P~-ioN~:(215) 790-.4550
Fix:(215) 875-7733
s~veiss~a~,anapolweiss:com
dsenoff(a~ana~olweiss.com
hweinstein(cr~,ana~olweiss.com           ATTORNEYS FOR PLAINTIFF
cflaheit ~ c ,ana~olweiss.com

UI'CW,LOCAL 23 AND EMPLOYERS             COURT OF COMMON PLEAS
HF,ALTH FUND,                            PHILADELPHIA COUN'I'I'
345 SC~UTHPOINTE BLVD.,SUITE 200.
CANONSBURG,PENNSYLVANIA 1531             CAs~ No.

               PLAINTIFF,                CIVIL ACTION

►~                                       JURY TRIAL DEMANDED

ENllO PHARMACEUTICALS, INC.
1400 ATWATER DRIVE
MAr_vFRN, PA 19355

               AND


ENllO HEALTH SOLU'ITONS, INC.
1400 A'l~~'rrR lliuvF
MALvr [ttv, PA 19355

               AND


PURDUE PHARMA, L.P.
201 ~I'RESS~R BOULEVARD
ST~MroRv, CT 06901

               AND


PURDUE PT-3ARMA, INC.
201 rRESSER ~30ULEVARD
STAMro~, CT 06901

               AND




                                                                   Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 29 of 452




PURDUE FRBllERICK COMPANY,INC.
ZOZ ~I~ItI?SS~R BOULEVARD
STAMkoxD,CT 06901

               AND


ABBOTT LABORATORITS,INC.
100 A~Bo~rr PAxx ROAD
Ar~r~o~rr PAxi~,IL 60064

               AND


Jt~NSSEN PHARMACEUTICALS,INC.
1125 BEARTAVF~uv Rorer
Trrtlsvlr.LE, NJ 08560

               AND


JOHNSON &JOHNSON
ONEJOHNSON &JOHNSON PLAZA
NFw BxuNs~cx,NJ 08933

               AND

ORTHO-MCNEILJANSSEN
PHARMACEUTICAIS,INC. N~K~A JANSSEN
PHARMACEUTICALS,INC.
1125 BEAR Tnv~~ Ro~D
TlTusvtLLE,NJ 08560

               ANll


JANSS~N PHARMACEUTICA,INC. N~K~A
JANSSEN PHARMACEUTICALS,INC.
1125 Br~R TAVE~t ROAD
Trrvsvrii,r:, NJ 08560

               ANv

ALI,rxUaN,PLC r/x/A AcrAvis PLC
5 Gl~rDA FA~s
MAvzsoN,NJ-07940

               AND




                                                             Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 30 of 452




ACTAVIS,INC. F~K~A WATSON
PHARMACEUTICALS,INC.'
5 GIRALDA I'ARMS
MADISON,NJ 07940

               AND

WA'TSON LABORATORIES,INC.
132 BUSINESS CANTER DRIVE
CORONA,CA 92880-1724

               AND


1~cTAvis;LLC                        .
MORRIS CORPORATE CENTER III
400 INTERFACE PARKWAY
PAxsrnPANY,NJ 07054-1120

               f1Nll


ACTAVIS PHARMA,INC.i'~K~A WATSON
PHARMA,INC.
MORRIS CORPORATE CANTER III
4OO INTERFACE PARKWAY
PARSIPPANY,NJ 07054

               AND


1VIALLINCKRODT,INC.
675JAMES S.IYICDONNELL BLVD.,
HAZELwoov,MO 63042

               AND


ABBVIE,INC.
1 N.WALIKEGAN ROAD
NoRTx Cxlc~Go,IL 00064

               AND


ZOGENIX,INC.
12400 HrGri BLurH Dxrv~,SvzrF 650
SAN DzFUo,CA 92130

               AND




                                                             Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 31 of 452




PERNIXTHERAPEUTICS HOLDINGS,INC.
10 NORTH PARK PLACE,SiJITE 201
MoRRisro~w~v,NJ 07960

                AND


WEST-WARD PHARMI~CEUTICALS CORP
4O7 INDUSTRIAL,WAY WEST
EATON?0~,NJ 07724

               :
               I

SHIONOGI,INC.
300 C~Mi~Us D~vr
'LoxHAM PAiu~,NJ 07932
I

                AND


VALIDUS PHARMACEUTICALS,LLC
119 CxE~Y HIr,L Ro~D,SuzTE 310
PARSIPPANY,NJ 07054


                DEFENDANTS.

                                    COMPLAINT

         Plaintiff UFCW, Local 23 and Employers Health Fund (the "FUND"), by and

through its attorneys, ANAPOL WEISS, hereby brings this civil action seeping relief from

Defendants Abbott Laboratories, Inc. ("ABBOT"1"); Allergan, PLC F/K/A Actavis PLC,

Actavis, Inc. T/K/A Watson Pharmaceuticals, Inc., Watson Laboratories, Inc., Actavis,

LI.C, and Actavis Pharma, Inc. F/K/A Watson Pharma, Inc. (collectively,"11LLERGAN");

F,ndo Pharmaceuticals, Inc., Fndo Health Solutions, Inc. (collectively, "ENDO"); Janssen

Pharmaceuticals, Inc., Johnson &Johnson, Ortho-McNeilJanssen Pharmaceuticals N/K/A

Janssen Pharmaceuticals, Inc.,Janssen Pharmaceutica, Inc. N/K/A Janssen Pharmaceuticals,

Inc. (collectively,"JOHNSON &JOHNSON"); Purdue Pharma, L.P., Purdue Pharma, Inc.,

Purdue     Frederick   Company, Inc. (collectively, "PURDUE"), Mallinckrodt        Inc.,

("MALLINCKRODT"), AbbVie, Inc. ("ABBVI~"), Zogenix, Inc. ("ZOG~NIX"), Pernix



                                                                                Case ID: 180403485
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 32 of 452




Therapeutics Holdings, Inc. ("P~RNIX"), West-Ward Pharmaceuticals Corp. ("WEST-

WARD"j,         Shionogi,     Inc. ("SHIONOGI"),              and     Validus     Pharmaceuticals,        LLC

("VALIDUS"),' and avers as follows upon the. personal knowledge of the undersigned and

their own acts and experiences, and as to all other matters, upon _information and belief,

including investigation conducted uy its attorneys:

                                           INTRODUCTION

          1.       Despite well-recognized legal principles requiring D~F~NDANTS to be

truthful in their representations and marketing activities regarding their opioid-based

pharmaceuticals, D~FF,NDANTS have engaged in an intentional, decades-long pattern of

deceptive and misrepresentative conduct that has impermissibly obfuscated the grave

 medical risks associated with utilizing opioids pharmaceuticals created and/or marketed by

DETENDANTS to treat long-term and/or chronic paint and similar medical conditions.

          2.       This unconscionable behavior has created a national epidemic of catastrophic

 proportions, with drug overdose now recognized as the leading cause of death for all

 Americans under 50.' In 2016 alone, approximately 4,642 overdose-related deaths were

 reported in the Commonwealth of Pennsylvania, meaning that an average of 13

Pennsylvanians died every day of the year (and with the presence of opioids confirmed.in at

 least 85 percent of those incidents).' In Philadelphia City and County, alone, there were

 some 907 overdose-related deaths in 2016 (again, with the presence of opioids confirmed in




   These entities will Ue collectively referred to as "DEPENDANTS" where appropriate and,expedient.
 2 As utilized in this Complaint,"chronic pain" refers to non-cancer-based pain lasting three months, or longer.
 3 See, e.g., Sheila Kaplan, "C.D.C. Reports a Record Jump in Drug Overdose lleaths Last Year," TI-IL NE~~
 YoRKT1n1Es,(November 3, 2017), gvail~Gle athttps://~oo.~l/KaUI'gn.
 4 See, e.g., U.S. Drug Enforcement Agency & Univ. of PittsUurgh, "Analysis of Overdose Deaths in
 Pennsylvania, 2016," Quly 2017), at 5, available athttps://goo.~l/i89z7x.


                                                       0

                                                                                                      Case ID: 180403485
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 33 of 452




 more than 80 percent of,, those incidents).5              Statewide and in Philadelphia, prescription

 opioids accounted for. approximately 25 and 22 percent of those deaths, respectively.`

         3.       ~;ven worse, overdose-related deaths increased in both the Commonwealth

 and Philadelphia by 27 and 29 percent, respectively, between 2015 and 2016.' These

 unprecedented spikes iri overdose-related deaths tellingly coincide with equally unparalleled

 increases in opioid prescriptions: between 1999 and 2014, sales of prescription opioids

 quadrupled with a concomitant increase in the number of deaths related to prescription

 opioids.g Publicly available data indicates that abuse of prescription opioids is a contributing

.risk factor in the use of illegal narcotics (e.g., heroin) and addiction.

         4.       llespite DEFENDANTS' duty to represent truthfully (i.e., not to

 misrepresent) the nature and efficacy of its pharmaceuticals, D~FEND.ANTS made

 misrepresentations about their drugs simply to earn more money and accumulate larger

 profits. DFFENDAN'1S' focus on profitability callously ignored (and ignores) the truth

 borne out in the grim statistics recited above. This reality is in large part, the natural

 consequences at DEFENDANTS'activities described herein.'0




 5 See, e.g., Philadelphia Dept of Pub. Health,"2016 Overdoses L'rom Opioids in Philadelphia," CHART,2:7
(Apri12017), at 1, avail~Ule athttps://goo.gl/wg1TYL.
 ~ .See, e.g., .ruj~ra n.4 at 5, 90.
 ~ I~
 $ See, e.g., Centers for Disease Control and Prevention,"Opioid G~vexdose: Prescribing Data,"(August 30,
2017), avail~rble nthttps://goo. rl fYuS2o.
 ~ See, e.g., Wilson M. Compton, M.D., et al., "Relationship between Nonmedical Prescription-Opioid Use and
 Heroin Use," N.I NGL.J. MED. 374:2, at 160-61 Qanuary 14, 2016)("Available data indicate that the
 nonmedical use of prescription opioids is a strong risk factor for heroin use. . .. The transition from
 nonmedical use of prescription opioids to heroin use appears to be part of the progression of addiction . . .
 primarily among persons with frequent norunedical use and those with prescription opioid abuse ar
 dependence.").
 70 See, e.g., Susan Okie,"1~ Plood of Opioids, a Rising Tide of Deaths," 363 NEW ~NGL.J. Mr,D. 1981 (2010).
(concluding that opioid overdose deaths and prescriptions for opioids both increased roughly b}~ 10-fold from.
 1990 to 2007).


                                                       3

                                                                                                      Case ID: 7.80403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 34 of 452




        5.        Overall, DEF~NllANTS have committed civil insurance fraud" and

violated the common law of Pennsylvania. By flagrantly misrepresenting the efficacy of their

own products and impermissibly minimizing the risks associated with the use of those same

products, DETENDANTS have caused significant and ascertainable harm to the FUNll

and its participants, retirees, and their dependents.

                               JURISDICTION AND VENUE

        6.        This action has been commenced within the original subject matter

jurisdiction of the Philadelphia County Court of Common Pleas pursuant to 42 P.S. ~ 931.

        7.        Overall, personal jurisdiction is proper in light of the general and. specific .

contacts      DEFENDANTS         maintain    with   the   Commonwealth       of . Pennsylvania.

DETENDANTS regularly and systematically transact business within Pennsylvania pursuant

to 42 Pa.C.S. ~~ 5322(a)(1)(i)-(v). Furthermore, UNDO maintains its principal places of

business within the Commonwealth of Pennsylvania, and Janssen Pharmaceuticals, Inc. is a

corporation organized and e~sting under the laws of the Commonwealth of Pennsylvania:

Thus, personal jurisdiction is properly exercised over DEFENDANTS.

         8.       Venue is proper in this Court pursuant to PA. R. CIv. P. 106 as Philadelphia

County is a county in which DEFENDANTS regularly and systematically conducts business

and a county in which a substantial part of the events giving rise to the claims occurred.

                                        THE PARTIES

                                    PLAINTIFF(FUND):

         9.       Plaintiff FUND is an employee benefit plan, with an office and principal

place of business located at 345 Southpointe Blvd., Suite 200, Canonsburg, PA 15317, and is

thus a citizen of Pennsylvania. The FUND was estaUlished with the explicit- purpose of

~~ 18 Pa.C.S. ~4117(g)•


                                               '
                                               0

                                                                                        Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 35 of 452




providing health and welfare benefits for covered lives, including employees and former

employees (and their dependents) who pay into the FUND, and are represented by United

Food &Commercial Workers Local 23 ("Local 23") for purposes of collective bargaining.

These benefits include, but are not limited to, a range of prescription drug Uenefit plans.

Pursuant to the administration and management of these various plans and at all times

relevant hereto, the FUND,through managed care administrators and others, purchased and

purchases prescription drugs for the TUND's participants, retirees, and their dependents, or

reimbursed the aforesaid individuals for their prescription drug purchases.

                                            ENDO:

       10.     Defendant Endo Health Solutions, Inc. is a corporation organized under the

laws of the State of Delaware and with its principal place of business and corporate

headquarters located at 140p Atwater Drive, Malvern,PA 19355.

       11.     Defendant Endo Pharmaceuticals Inc. is a corporation incorporated under

the laws of the State of Delaware and with its principal place of business and corporate

headquarters located at 1400 Atwater Drive, Malvern, PA 19355. It is a wholly owned

subsidiary of Endo Health Solutions, Inc.

        12.    Upon information and belief, ENDO has been, and currently is, developing;

marketing, advertising, promoting, and selling prescription pharmaceuticals in Philadelphia

County and throughout Pennsylvania, including the following opioids:

        a.     Opana ER (oxymorphone hydrochloride): Schedule II opioid
               agonist extended-release tablet first approved in 2006 and indicated
               for the "management of pain severe enough to require daily, around-
               the-clock, long-term opioid treatment and for which alternative
               options are inadequate." Prior to April 2014, Opana ~R was
               indicated for the "relief of moderate to severe pain in patients
               requiring continuous, around-the-clock opioid treatment for an
               extended period of time."




                                                                                      Case 1D: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 36 of 452




         b.       Percodan (oxycodone hydrochloride and aspirin): Schedule II opioid
                  agonist tablet first approved in 1950. and first marketed by ENDO in
                  2004 and indicated for the "management of moderate to moderately
                  severe pain."

         c.       Percocet/Endocet12 (oxycodone and acetaminophen): Schedule II
                  opioid agonist tablets first approved in 1999 and first marketed by
                  ENDO in 2006 and indicated for the "relief of moderate to
                  moderately severe pain."

         13.      At all times relevant hereto, ENDO through its corporate subsidiaries,

authorized agents, servants, employees, and/or other representatives regularly manufactured,

advertised, promoted, marketed, sold, and distriUuted Opana ER, Percodan, Percocet, and

Endocet (hereinafter, collectively "ENDO Opioids") throughout the Commonwealth of

Pennsylvania and the City and County of Philadelphia, including but not limited to the

FUND and its participants, retirees, and their dependents.

                                                 PURDUE:

         14.      Defendant Purdue Pharma, L.P., is a limited partnership organized under the

laws of the State of llelaware, and with its principal place of business and corporate

headquarters located at 201 'Presser Boulevard, Stamford, CT 06901.

         15.      Defendant Purdue Pharma,Inc., is a corporation organized under the laws of

the State of Delaware, and with its principal place of business and corporate headquarters

located at 201 Tresser Boulevard, Stamford, CT 06901.

         16.      llefendant Purdue Frederick Company, Inc., is a corporation organized

under the laws of the State of Delaware, and with _its principal place of business and

corporate headquarters located at 201 Tresser Boulevard, Stamford, CT 06901.




lz Ijlthough marl~eted in different dosages, these two drugs are functionally identical.



                                                        ~.

                                                                                           Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 37 of 452




        17.       Upon information and belief, PURDUE has been, and currently is,

developing, marketing, advertising, promoting, and selling prescription pharmaceuticals in

Philadelphia County and throughout Pennsylvania, including the following ppioids:

         a.       OxyContin (oxycodone hydrochloride): Schedule II opioid agonist
                  extended-release tablet- first approved in 1995 and indicated for. the
                  management of pain severe enough to require daily, around-the-
                  clock, long-term opioid treatment and for which alternative treatment
                  options are inadequate. Prior to .April 2014, OxyContin was
                  indicated for the management of moderate to severe pain when a
                  continuous, around-the-clock opioid analgesic is needed for an
                  extended period of time.

         b.       Dilaudid/Dilaudid-513 (hydromorphone hydrochloride): Schedule
                  II opioid agonist first approved in 1984 (injection) and 1992 (oral
                  solution and tablet) and indicated for the management of pain in
                  patients where an opioid analgesic is appropriate.

         e.       Butrans (buprenorphine): Schedule III opioid partial agonist
                  transdermal patch first approved in 2010 and indicated for the
                  management of pain severe enough to require daily, around-the-
                  clock, long-term opioid treatment and for which alternative treatment
                  options are inadequate. Prior to April 2014, Butrans was indicated
                  for the "management of moderate to severe pain when a continuous,
                  around-the-clock opioid analgesic is needed for an extended period
                  of time."

         d.       Hysingla ER (hydrocodone bitrate): Schedule II opioid agonist
                  tablet first approved in 2014 and indicated for the management of
                  pain severe enough to require daily, around-the-clock, long-term
                  opioid treatment for which alternative treatrr~ent options are
                  inadequate.

         e.       Ryzolt (tramadol hydrochloride): Schedule II opioid agonist
                  extended-release tablet first approved in December 2008 and
                  indicated for the management of moderate to moderately severe
                  chronic pain in adults who require around-the-clock treatment of
                  their pain for an extended period of time.

         18.       At all times relevant hereto, PURDU~ through its corporate subsidiaries,

authorized agents, servants, employees, and/or other representatives regularly manufactured,


13 "Dilaudid" refers to the tablet version of this product, while "Dilaudid-5" refers to the oral solution.



                                                        7

                                                                                                          Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 38 of 452




advertised, promoted, marketed, sold, and distributed OxyContin, Dilaudid/Dilaudid-5,

Butrans, Hysingla ER, and Ryzolt (hereinafter, collectively "PURDU~ Opioids") throughout

the Commonwealth of Pennsylvania and the City and County of Philadelphia, including but

not limited to the FUND and its participants, retirees, and their dependents.

                                         ABBOTT:

       19.     Defendant AUbott LaUoratories, Inc., is a corporation incorporated under

the laws of the State of Illinois and with its principal place of business and corporate

headquarters located at 100 Abbott Park Road, Abbott Park, Illinois 00064.

       20.     Upon information and belief, ABBOTT entered in to a co-promotion

agreement with PURDUE in 1996.            ABBO'1"I' actively marketed PURDUE Opioids

pursuant to that agreement from 1996 to 2002 in collaboration and conjunction with the

concomitant efforts of PURDUE. Thereafter, ABBOTT received residual payments on the

sale of PURDUE Opioids until 2000.

       21.     At all times relevant hereto, ABBOTT through its corporate subsidiaries,

authorized agents, servants, employees, and/or other representatives regularly advertised,

promoted, marketed, sold, and          distributed   PURDU~       Opioids    throughout   the

Commonwealth of Pennsylvania and the City and County of Philadelphia, including but not

limited to the FUND and its participants, retirees, and their dependents.

                                JOHNSON &JOHNSON:

        22.    Defendant Johnson &Johnson is a corporation organized under the laws of

the State of New Jersey and with its principal place of business and corporate headquarters

located at One Johnson &Johnson Plaza, New Brunswick, NJ 08933.

        23.    Defendant Janssen Pharmaceuticals, Inc. is a corporation organized under

the laws of the Commonwealth of Pennsylvania, and with its principal place of business and




                                                                                     Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 39 of 452




corporate headquarters located at 1125 Bear Tavern Road, Titusville, NJ 08560. It is a

wholly owned subsidiary ofJohnson &Johnson.

       24.     llefendant     Ortho-McNeil-Janssen    Pharmaceuticals    N/K/A      Janssen

Pharmaceuticals, Inc. is a corporation organized under the laws of the Commonwealth of

Pennsylvania, and with its principal place of business and corporate headquarters located.at

1125 Bear Tavern Road,'1itusville, NJ 08560.

       25.     Defendant Janssen Pharmaceutica, Inc. N/K/A Janssen Pharmaceuticals,

Inc. is a corporation organized under the laws of the Commonwealth of Pennsylvania, and

with its principal place of business and corporate headquarters located at 1125 Bear Tavern

Road, Titusville, NJ 08560.

       2(.     Upon information and belief, JOHNSON &JOHNSON has been, and

currently is, developing, marketing, advertising, promoting, and selling prescription

pharmaceuticals in Philadelphia County and throughout Pennsylvania, including the

following opioids:

       a.      Nucynta (tapentadol): Schedule II opioid agonist taUlet and oral
               solution first approved in 2008 and indicated for the "relief of
               moderate to severe acute pain in patients 18 years of.age or older."

        b.    Nucynta ER (tapentadol extended release): Schedule II opioid
              agonist tablet first approved in 2011 and indicated for the
              "management of pain severe enough to require daily, around-the-
              clock, long-term opioid treatment and for which alternative treatment
              options are inadequate." Prior to April 2014, Nucynta FR was
              indicated for the "management of moderate to severe chronic pain in
              adults [and] neuropathic pain associated. with diabetic peripheral
              neuropathy (DPN) in adults." The DPN indication was added in
              August 2012.

        e.     Ultram (tramadol hydrochloride): Schedule II opioid agonist tablet
               first approved in 1995 and indicated for the management of
               moderate to moderately severe pain in adults.

        d.     Ultram ER (tramadol hydrochloride): Schedule II opioid agonist
               extended-release tablet first approved in September 2005 and

                                               9

                                                                                    Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 40 of 452




               indicated for the management of pain severe enough to require daily
               around-the-clock, long-term opioid treatment and for which
               alternative treatment options are inadequate.

       e.      Duragesic (fentanyl): Schedule II opioid agonist transdermal patch
               first approved in August 1990 and indicated for the management of
               pain in opioid-tolerant patients, severe enough to require daily,
               around-the-clock, long-term opioid treatment and for which
               alternative treatment options are inadequate.

       27.     At all times relevant hereto,JOHNSON &JOHNSON through its corporate

subsidiaries, authorized agents, servants, employees, and/or other representatives regularly

manufactured, advertised, promoted, marketed, sold, and distributed Nucynta, Nucynta ER,

Ultram, Ultram ~R, and Duragesic (hereinafter, collectively "J&J Opioids"), throughout the

Commonwealth of Pennsylvania and the City and County of Philadelphia, including but not

limited to the FUND and its participants, retirees, and their dependents.

                                       ALLERGAN:

       28.     Defendant Allergan, PLC T/K/A Actavis PLC, is a public limited.company

organized under the laws of the Republic of Ireland, with its corporate headquarters and

principal place of business located at 5 Giralda Farms, Madison, NJ 07940.

       29.     Defendant Actavis, Inc. I'/K/1~ Watson Pharmaceuticals, Inc. is a

corporation organized under the laws of the State of Nevada with its corporate headquarters

and principal place of business located at Morris Corporate Center III, 400 Interpace

Parkway, Parsippany, NJ 07054.

       30.     Defendant Watson Laboratories, Inc. is a corporation organized under the

laws of the State of Nevada and with .its corporate headquarters and principal place of

business located at-311 Bonnie Circle, Corona, CA 92880.

       31.     Defendant Actavis, LLC is a limited liability corporation organized under the

laws of the State of Delaware and with its corporate headquarters and principal place of


                                             10

                                                                                     Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 41 of 452




Uusiness located at Morris Corporate Center III, 400 Interpace Parkway, Parsippany, NJ

07054.

         32.     Defendant 1~ctavis Pharma, Inc. F/K/A Watson Pharma, Inc. is a

corporation organized under the laws of the State of Delaware, and with its principal place

of Uusiness and corporate headquarters located at Morris Corporate Center III, 400

Interpace Parkway, Parsippany, NJ 07054.

         33.     All of the above-mentioned entities are owned by Allergan, PLC, which

utilizes them to develop, market, advertise, promote, and sell pharmaceuticals in the

Commonwealth of Pennsylvania. Upon information and belief, Allergan, PLC controls,

directs, and/or administrates these marketing and sales efforts, with all resulting profits .

accruing, ultimately, to the benefit ofl~llergan, PLC.

         34.     Upon information and belief, A11FRGAN has been, and currently is,

developing, marketing, advertising, promoting, and selling prescription pharmaceuticals in

Philadelphia County and throughout Pennsylvania, including the following opioids:

         a.      Kadian (morphine sulfate extended release): Schedule II opioid
                 agonist capsule first approved in 1996 and indicated for the
                 "management of pain severe enough to require daily, around-the-
                 clock, long-term opioid treatment and for which alternative treatment
                 options are inadequate." Prior to April 2014, Kadian was indicated
                 for the management of moderate to severe pain when a continuous,
                 around-the-clock analgesic is needed for an extended period of time.

         35.     ALLF_,RGAN acquired the rights to T~adian in December 2008, and began

marketing, advertising, promoting, and selling Kadian in 2009.

         .36.    At all times relevant hereto, ALL~RGAN through its corporate subsidiaries,

authorized agents, servants, employees, and/or other representatives regularly manufactured,

advertised,     promoted,   marketed, sold,    and       distributed   Kadian   throughout   the




                                              11

                                                                                        Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 42 of 452




Commonwealth of Pennsylvania and the City and County of Philadelphia, including but not

limited to the FUND and its participants, retirees, and their dependents.

                                    M AT.LINCKRODT

       37.     Defendant Mallinckrodt Inc. is a domestic corporation organized under the

laws of the State of Delaware, and with its corporate headquarters located at 675 James S.

McDonnel Boulevard, Hazelwood, Missouri 63042.

       38.      Upon information and belief MALLINCI~RODT has been, and currently is,

developing, marketing, advertising, promoting, and selling prescription pharmaceuticals in

Philadelphia County and throughout Pennsylvania, including the following opioids:

        a.     Exalgo (hydromorphone hydrochloride): Schedule II opioid agonist
               extended-release tablet first approved in March 2010 and indicated
               for the management of pain in opioid-tolerant patients severe enough
               to require daily, around-the-clock, long-term opioid treatment and for
               which alternative treatment options are inadequate.

        39.    At all times relevant hereto, MEILLINCKRODT through its corporate

subsidiaries, authorized agents, servants, employees, and/or other representatives regularly

manufactured, advertised, promoted, marketed, sold, and distributed Exalgo throughout the

Commonwealth of Pennsylvania and the City and County of Philadelphia, including Uut not

limited to the FUND and its participants, retirees, and their dependents.

                                          ABBVIE

        40.     AbbVie, Inc. is a corporation organized under the laws of the State of

Delaware, and with its corporate headquarters located at 1 North Waukegan Road, North

Chicago, Illinois 60064.

        41.     Specifically, ABI3VIF is the corporate remainder of ABBOTi" taking the

decision to essentially divide its corporate business, and spin-off its sales of pharmaceuticals




                                              12

                                                                                        Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 43 of 452




(including opioids) into a separate corporate entity. ABBVI~ is the resulting entit~~, and has

carried on ABBOTT's marketing and manufacturing undertakings since January 1, 2013.

        42.       Upon information and belief ABBVI~ has been, and currently is, developing,

marketing, advertising, promoting, and selling prescription pharmaceuticals in Philadelphia

County and throughout Pennsylvania, including the following opioids:

        a.        Vicodin/Vicodin ES14 (hydrocodone bitartrate and acetaminophen):
                 Schedule II opioid agonist tablet first approved in 1984• and 1991
                 (respectively) and both indicated for the relief of moderate to
                  moderately severe pain.

        b.        Vicoprofen (hydrocodone bitartrate and ibuprofen): Schedule II
                  opioid agonist tablet first approved in 1997 and indicated for the
                  short-term management of acute pain severe enough to require an
                  opioid analgesic and for which alternative treatments are inadequate.

        43.       At all times relevant hereto, MALLINCKRODT through its corporate

subsidiaries, authorized agents, servants, employees, and/or other representatives regularly

manufactured, advertised, promoted, marketed, sold, and distributed Vicodin/Vicodin ES

and Vicoprofen throughout the Commonwealth of Pennsylvania and the City and County of

Philadelphia, including but not limited to the FUND and its participants, retirees, and their

dependents.

                                        ZOGENIX & PERNIX

        44.       Pernix Therapeutics Holdings, Inc. is a corporation organized under the laws

of the Stare of Maryland, and with its corporate headquarters located at 10 North Park Place,

Suite 201, Morristown, New Jersey 07960.

         45.      logenix, Inc. is a corporation organized under the laws of the State of

Delaware, and with its corporate headquarters located at 12400 High Bluff Drive, San Diego,

California 92130.

~~ Although marketed in different dosages, these two drugs are functionally identical.



                                                      13

                                                                                          Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 44 of 452




       4(.     Upon information and belief PERNIX and 70G~NIX have both been (and

PEANIX currently still is) developing, marketing, advertising, promoting, and selling

prescription pharmaceuticals in Philadelphia County and throughout Pennsylvania, including

the following ~pioids:

       a.      Zohydro ER (hydrocodone bitartrate): Schedule II opioid agonist
               extended-release tablet first approved in 2013 and indicated for the
               management of pain severe enough to require daily, around-the-
               clock, long-term opioid treatment and for which alternative treatment
               options are inadequate.

       47.     Specifically, ZOGENIX originally obtained FDA approval for Zohydro ER

in 2013, but thereafter sold their interest in the product to PERNIX in 2015. Upon

information and belief, both ZOGENIX and PERNIX participated in the collusory

marketing practices detailed throughout this complaint during their respective periods of

ownership and control of Zohydro ~R.

       48.     At all times relevant hereto, ZOGENIX and PERNIX through their

respective corporate subsidiaries, authorized agents, servants, employees, and/or other

representatives regularly   manufactured, advertised, promoted, marketed, sold, and

distributed 'Zohydro ER throughout the Commonwealth of Pennsylvania and the City and

County of Philadelphia, including but not limited to the FUND and its participants, retirees,

and their dependents.

                                      ~~EST-~~UARD

       49.     West-Ward Pharmaceuticals Corp. is a corporation organized under the laws

of the State of Delaware, and. with its principal place of business located at 401 Industrial

Way West, Eatontown, New Jersey 07724.




                                             14

                                                                                       Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 45 of 452




       50.     Upon information and belief WEST-WARD has been, and currently is,

developing, marketing, advertising, promoting, and selling prescription pharmaceuticals in

Philadelphia'County and throughout Pennsylvania, including the following opioids:

       a.      Roxicet (oxycodone hydrocholoride and acetaminophen): Schedule
               II opioid agonist tablet first approved in 1980 and indicated for the
               relief of moderate to moderately severe pain.

       51.     Roxicet was originally manufactured and marketed by Roxane LaUoratories,

Inc., but WEST-WARD's parent company (Hikma) acquired Roxane in 2015 and merged

Roxane into WEST-WARD (including ownership and control of Roxicet). Thus, WEST-

WARD is both the successor-in-interest to Roxane and the current owner of Ro~cet.

       52.     At all times relevant hereto, WEST-WARD through its corporate

subsidiaries, authorized agents, servants, employees, and/or representatives regularly

manufactured, advertised, promoted, marketed, sold, and distributed Zohydro FR

throughout the Commonwealth of Pennsylvania and the City and County of Philadelphia,

including but not limited to the FUND,and its participants, retirees, and their dependents.

                                       SHIONOGI

       53.     Shionogi Inc. is organized under the laws .of the State of Delaware, and with

its corporate headquarters located at 300 Campus Drive, Florham Park, New Jersey 07932.

       54.     Upon information and belief SHIONOGI has been, and currently is,

developing, marketing, advertising, promoting, and selling prescription pharmaceuticals in

Philadelphia County and throughout Pennsylvania, including the following opioids:

       a.      Xodol (hydrocodone bitartrate and acetaminophen): Schedule II
               opioid agonist tablet first approved in 2006 and indicated for the
               relief of moderate to moderately severe pain.

       55.     1~t all times relevant hereto, SHIONOGI through its corporate subsidiaries,

authorized agents, servants, employees, and/or representatives regularly manufactured,


                                             15

                                                                                       Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 46 of 452




advertised, promoted, marketed, sold, and distributed Xodol throughout the Commonwealth

of Pennsylvania and the City and County of Philadelphia, including but not limited to the

FUND and its participants, retirees, and their dependents:

                                        VALIDUS

       56.     Validus Pharmaceuticals, LLC is a limited liability company organized under

the laws of the State of Delaware, and with its corporate headquarters located at 119 Cherry

Hill Road, Suite 310, Parsippany,New Jersey 07054.

       57.     Upon information and belief VALIDUS has been, and currently is,

developing, marketing, advertising, promoting, and selling prescription pharmaceuticals in

Philadelphia County and throughout Pennsylvania, including the following opioids:

       a.      Demerol (meperidine hydrochloride): Schedule II opioid agonist
               injection first approved in 1942 and indicated for preoperative
               medication, support of anesthesia, for obstetrical analgesia, and for
               the management of pain severe enough to require an opioid analgesic
               and for which alternative treatments are inadequate.

       58.     At all times relevant hereto, VALIDUS through its corporate subsidiaries,

authorized 'agents, servants, employees, and/or representatives regularly ,manufactured,

advertised, promoted, marketed, sold, and           distributed   Demerol throughout the

Commonwealth of Pennsylvania and the City and County of PhIladelphia, including but not

limited to the FUND and its participants, retirees, and their dependents.

                              FACTUAL BACKGROUND

        A.     Opioids Have Limited Medically A~~roved Uses and Pose Severe
               Risks (Including Death and Addiction), Even Used A~~ro~riately.

        59.    The Berm "opioid" refers to and includes all natural, synthetic, and semi-

synthetic substances that bind to and interact with the opioid receptors in the human brain.

This civil action implicates a specific subclass of opioids known as "opioid agonists," which

principally have an analgesic effect when taken for therapeutic purposes (i.e., the relief of

                                             16

                                                                                       Case ID: 180403485
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 47 of 452




pain).15 Pharmacologically, opioids interact with receptors located in the human brain and

 spinal cord, and are an effective option in the treatment of acute short-term pain (e.g.,

 surgery, traumatic injuries, and/or cancer) and the provision of end-of-life care.'

           60.       Despite these limited acceptable uses, opioids are essentiall~~ identical to

 narcotics like heroin and opium,in terms of pharmacological effect and the dangerously high

 risks for abuse," development of dependence/tolerance, and addiction.'$ The abuse (and

 even the mere itre) of opioids is also associated with the potential for severe physical side

 effects, including respiratory depression, coma, and death."

           61.       Individuals using and/or abusing opioids in the long-term eventually develop

 tolerance (and, therefore, require ever-increasing dosages to continue to achieve the desired

 analgesic effect)20         The diminishing returns of treatment make overdoses insidiously

 common,21 while ceasing the use of opioids, altogether, risks severe withdrawal symptoms.




' S See, e.g., L'reye, Enno,"Part II. Mechanism of action of opioids and clinical effects," Opioidr ira Medicine:A
 Conaj~rel~en,rive Keviezv on the Mode ofAction a~Zd the Use ofAn~rgericr in Differe~at Clinical Paiia Stute.r, p. 85 (2008)
("Opioid is a general term that includes naturally occurring, semi-synthetic, and synthetic drugs, which produce
 their effects by combining with opioid receptors .. ..").
' ~ .See, e.g., Nathaniel Katz,"Opioids: After Thousands of Years, Sall Getting to Know You," 23(4) CLIN J.
PAIN 303 (2007); Roger Chou, et al., "Research Gaps on Use of Opioids for Chronic Noncancer Pain," 10(2)f.
 PAIN 147 (2009).
 ~~ See, e.g., Wilson M. Compton &Nora D. Voll~ow,"Major Increases in'Opioid Analgesic Abuse in the United
 States: Concerns and Strategies," 81(2) DRUG&ALCOHOLDEPFNDI:,NCE 103, 106 (2006)("[I~] potential side
 effect from chronic use [of opioids] can Ue abuse and addiction . . .. In fact, correct use and abuse of these
 agents are not polar opposites—they are complex,inter-related phenomena.").
 1~ As used throughout this Complaint, the term "addiction" refers to the full spectrum of "substance abuse
 disorders" identified in the authoritative Diagnostic and Statistical Manua!ofMerrtal Dirorzle~:r,(5th ed. 2013)
("DSM-V"), and encompasses behavior ranging from abuse/misuse of drugs, through physical and/or mental
 dependence, to addiction.
 ~~ Sec, e.g., Letter from Janet Woodcock,M.D. to Andrew Kolodny, MD RT;: Docket No. L'DA-2012-P-0818
(September 10, 2013), at 2, available athtt~s://~;oo.gl/efjdBu ("Even proper use of opioids under medical
 supervision can result in life-threatening respiratory depression, coma, and death.").
 20 See, e.g., Mitchell H. Katz,"Long-term Opioid Treatment of Nonmalignant Pain: A Believer Loses His
 Faith," 170(16) ARCI-uVEs ol~ INTERNAL M1~D. 1422 (2010)(describing doses that are "frighteningly high"):
 2~ .See, e.g., "Opioid Overdose," CENTERS FOR DISI ASE, CONTROL AND PR13V13NTION, available at
 htt~s•//www cdc eov/dryoverdose/index html (reparting that opioid-related overdoses accounted for more
 than 33,000 deaths in 2015, nearly half involving prescription drugs).


                                                             17

                                                                                                                  Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 48 of 452




Given the volatile potential for addiction and physical harm associated with even medically

proper use, opioids have been regulated as controlled substances for decades.

         62.       Although generally .effective in the treatment of short-term ailments, no

controlled studies have ever established the efficacy (or safety) of using opioids in the

treatment of chronic pain or other long-term conditions.                              Indeed, medical and

pharmacological articles and studies produced during the 1970s, 1980s, and 1990s indicated a

growing scientific consensus that opioids should be discouraged (or even prohibited), in the

treatment of chronic pain:

         The traditional approach to chronic nonmalignant pain does not accept the
         long-term administration of opioid drugs. This perspective has been justified
         by the perceived likelihood of tolerance, which would attenuate any
         beneficial effects over time, and the potential for side effects, worsening
         disability, and addiction. According to conventional thinking, the initial
         response to an opioid drug may appear favorable, with partial analgesia and
         salutary mood changes, but adverse effects inevitably occur thereafter. It is
         assumed that the motivation to improve function will cease as mental
         clouding occurs and the belief takes hold that the drug can, by itself, return
         the patient to a normal life. Serious management problems are anticipated,
         including difficulty in discontinuing a problematic therapy and the
         development of drug seeping behavior induced by the desire to maintain
         analgesic- effects, avoid withdrawal, and perpetuated reinforcing psychic
         effects. There is an implicit assumption that little separates these outcomes
                                                                       ZZ
         from the highly aberrant behaviors associated with. addiction.

         63.       Continuing through until the present, medical evidence continues to establish

that the long-term use of opioids produces rapidly diminishing analgesic benefits (if any)23




22 Russell K Partenoy,"Opioid 'Therapy for Chronic Nonmalignant Paine Current Status," 1 PROGRT~SS IN
Pe1N Res.& MvMT. 247 (1994).
2~ ,See, e.g., Andrea D. I'urlan, et al., "Opioids for chronic noncancer pain: ameta-analysis of effectiveness and
side effects, 174(11) CAN. MED.ASSN J. 1589 (2006); Erilcsen J., et al., "Critical issues on opioids in chronic
non-cancer pain," 125 PAIN 172, 172'79 (2006)(concluding that chronic pain patients taking o~ioids self-
scored themselves lower in terms of body pain, physical function, rnental function, social function, and vitalit}~
compared to non-opioid patients); Dillie K.S., et al., ``Quality of life associated with daily opioid therapy in a
primary care chronic pain sample," 21 J. AM.BD. TnM. MI3n. 108, 108-17 (2008).




                                                                                                          Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 49 of 452




and diminishes patients' overall health.24 Indeed, prior to the acts of DEFENDANTS

complained of herein "it did not enter [doctors'] minds that there could be a significant
                                                                            25
number of chronic pain patients who were successfully managed with opioids.i

         64.      The widely recognized therapeutic restrictions discussed above significantly

limit (or, should limit) the available Patient Population Market`' for the marketing and sale of

opioids. Put simply, the medical consensus that opioids are ineffective (and, in fact, gravely

dangerous) when used to treat long-term conditions and/or chronic pain was nothing more

than an economically inconvenient truth to the DEFENDANTS.

         B. '     DEFENDANTS' Marketing Carn~aigns Proliferated Dangerous
                  Mis~erce~tions That "Chronic Opioid Therapy" is Effective and Safe.

         65.      Solely in the service of achieving dramatic, growth in sales and revenue,

D~FENDI~NTS individually (and, in many instances, cooperatively) undertook concerted

efforts to alter the medically accepted standard of care regarding opioids. In particular,

DEFENDANTS were concerned with persuading both patients and doctors that opioids are

effective and safe in the treatment of common, chronic pain conditions (eg., headaches, joint

pain/arthritis, back/knee pain, etc.) and similar medical conditions (hereinafter, "chronic

opioid therapy").

         66.       DEFENDANTS created an entire market from .whole cloth by promoting

the false efficacy of chroriic opioid therapy.                   DEFENDANTS also endeavored to

impermissibly minimize and obfuscate the risks associated with opioid use, including but not

limited to addiction/dependence, development of tolerance, infection, and death. Overall,

?^ ,See, e.g., Andrea Rubenstein,"Are we mal~ing pain patients worse?" SONOMA MEDICINE (Fall 2009), avarluble
athtt~s://goo.~l/S}?gD2P ("[O]pioids may work acceptably well for a while, but over the long term, function
generally declines, as does general he2lth, mental health, and social functioning. Over time, even high doses of
potent opioids often fail to control pain, and these parients are unable to function normally.").
zs Igor Kissin,"Long-toxin opioid treatment of chronic nonmalignant pain: unproven efficacy and neglected
safety?", 6 J. PAIN RESEARCT~ 513, 514 (2013).
zC Term of art referring to the projected rnarliet (i.e., potential patients) for various pharmaceutical products.



                                                        19

                                                                                                         Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 50 of 452




DFFENDAN'1"S valued profit more than the public health, and were concerned with

safeguarding their bottom line, as opposed to the well-being of their Pennsylvania patients

and customers, including the TUND.

         67.      DEFENDANTS shared a purpose in undertal~ing their respective campaigns

of disinformation, and their methods bespeak certain commonalities as well. Individually

and collectively, D~FENDIANTS engaged in behaviors that created and proliferated

dangerously misleading impressions amongst doctors and patients, which: (i) misrepresented

opioids as generally safe for use by most patients; (ii) misrepresented and exaggerated the

efficacy of "chronic opioid therapy;" (iii) impermissibly minimized the risks of

addiction/dependence/tolerance posed by the use of opioids, including creation and

proliferation of the concept of "pseudoaddiction";
                                                 '2 (iv) misrepresented the ability of so-

called "screening tools" to identify patients at risk of addiction/dependence; (v)

misrepresented and impermissibly minimized the grave risks of taping ever-higher doses of

opioids to maintain long-term pain relief; (vi) misleadingly portrayed and enlarged the risks

associated. with opioid competitors, such as non-steroidal anti-inflammatory drugs

("NSAIDs"); and (vii) misrepresented that chronic opioid therapy permits patients to resume

their regular lives, improves functionality, and/or improves overall quality of life.

         C8.      Beginning      in    the    late   1990s     and     continuing      until   the    present,

DF.,FENDI~NTS engaged in deceptive, unfair, and misleading campaigns to reverse the



27 This insidious term was originally coined in a 1989 article suggesting that patients exhibiting behaviors
typically associated with opioid addiction were actually suffering from "pseudoaddiction" due to medical under-
treatment of patients' pain. See, e.g., Marion S. Greene & R. Andrew ChamUers,"Pseudoaddicrion: fact or
fiction? An Investigation of the Medical Literature," CURB. ADllICT.ION RrP.(2015) 2(4), at 310-17, available at
https://goo.gl/Cgf5UK. Insecent years, this concept has been largely discredited by the medical and academic
communities. Id. ("Pseudoaddiction is aquarter-century-old concept that has not been empirically verified. . . .
The reliability of this conceptualization seems to hinge on the assumption that addiction and pain do not co-
occur . , . . However,it is not the case that pain and addiction are mutually exclusive conditions, and no clear
evidence exists that having pain protects against the genesis or expression of addiction.").


                                                      20

                                                                                                      Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 51 of 452




popular and medical understanding that opioids are inappropriate for the treatment of long-

term and/or chronic pain.       To accomplish this wholesale reversal, DEFENDANTS

undertook numerous initiatives either directly, or through their agents, employees, servants,

and/or representatives, including but not limited to:

       a.      developing and disseminating seemingly truthful, purportedly
               educational materials and advertisements that misrepresented the
               risks, benefits, and superiority of DEFENDANTS' opioids and
               chronic opioid therapy;

        b,     deploying sales representatives who visited doctors and other
               prescribers and delivered misleading messages about the risks,
               benefits, and superiority of DEFENDANTS' opioids and chronic
               opioid therapy;

        e.     recruiting, funding, assisting, encouraging, and/or directing third-
               party, seemingly neutral physicians to act as paid speakers on behalf
               of DEFENDANTS' opioids and chronic opioid therapy, and to
               deliver scripted talks, draft misleading studies, present deceptive and
               misleading continuing medical education programs ("CM~s"), and
               serve on the boards and committees of professional societies and
               patient advocacy groups that promulgate guidelines supporting the
               use of opioids and chronic opioid therapy, (hereinafter, "key opinion
               leaders" or "KOLs"), including but not limited to David Haddox,
               Lynn R. Webster, Russell Portenoy, Kathleen Foley, Christine .A.
               Miaskowsl~i, Michael J. Brennan, Perry Fine, Scott Fishman, and Lisa
               Weiss; and

        d.     funding, assisting, directing, and encouraging seemingly neutral and
                credible professional societies and patient advocacy groups
               (hereinafter, "Front Groups") that developed educational materials
                and treatment guidelines that were distributed by, or with assistance
               from, DETENllANTS, which urged. physicians to prescribe (and
                patients to use) DEFENDANTS' opioids; or to otherwise utilize
                chronic opioid therapy.

        69.    l~lthough the efforts and purpose were common amongst DET'ENDI~NTS,

many of their individual actions also bear appropriately individual scrutiny.

               i.       ENDO

        70.     ~NDO's misleading course of conduct that is generallST described aUove was

pervasive and focused primarily on the promotion of Opana ER (although upon information

                                              21

                                                                                        Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 52 of 452




and belief, ~NllO's marketing efforts extended to and included ill of the ENDO Opioids

identified above). Upon information and belief, between- 2007 and 2013, ~NllO spent

between ~p3 million and X10 million each quarter to promote the sales of UNDO Opioids.

          71.      ENDO's dissemination of misleading materials included branded and- non-

branded books and pamphlets that were held out as nominatively medical and/or scientific

(but, in fact, flagrantly misrepresented accepted medical science regarding chronic opioid

therapy and were intended solely to drum-up sales of UNDO Opioids).

          72.      One such publication was the 2007 book Avoiding Opioi~l Abuse 1-Ylhile

Managi~ag Pai1a, which erroneously claims that "[o]pioids offer safe, effective treatment. for

 many chronic pain conditions and pose little risk for addiction for most patients who take

 them to control pain.i28         The same publication also dangerously emphasizes that aberrant

and/or drug-seeping behaviors (i.e., potential evidence of addiction) in patients prescribed

opioids should be regarded as evidence of "pseudoaddiction" and that increasing dosages

 should be the first clinical response. It also makes erroneous claims regarding the efficacy of

 chronic opioid therapy and gravely misrepresents 'chronic opioid therapy as amoral

imperative nn par with a human's ongoing need for sustenance.29 Upon information and

 belief, Plaintiff avers that FNDO provided research and financial support and assisted in the

 distribution of Avoiding Opioid Ablr.re i-Yhile Managing Pain, as well as providing consulting fees,

 honoraria, or other recompense to its authors and editors..




 28 See, e.g., Lynn R. Webster, MD &Beth Dove,Avoiding Oj~ioicl Abure 1Ylhrle Managing Pai~z,(2007), ~edev~nt excey~t
 avazdable at htt~s://goo.gl/K8Rx9h.
 29 Icl. ("Managing treatment with pharmaceutical analgesics is similar to managing an eaCing disarder. l~ person
 with problems managing food intake cannot solve the problem with abstinence, because eating is necessary for
 survival.. .. Similarly, society cannot eliminate the use of opioids, even though they can harm some
 consumers.").



                                                         22

                                                                                                           Case III: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 53 of 452




        73.      UNDO also supported the publication and distribution of a pamphlet titled

"Understanding Your Pain: Taking Oral Opioid Analgesics," which makes outlandish claims

along similar claims. In sum, the pamphlet: (i) implies that addiction is not related to the use

of opioids, stating that "[a]ddicts take opioids for other reasons [other than pain reliefJ, such

as unbearable emotional problems" and that patients taking opioids for the management of

pain are not generally at risk of addiction;~0 (ii) misstates the therapeutic limits of chronic

opioid eherapy, recklessly claiming that such dosages can merely be increased without

                          3 (iii) encourages patients to take pre-emptive opioid doses,
limitation or consequence;'

advising that patients should "[k]eep on top of [their] pain—don't wait until pain becomes

severe to take your medicine;'~2 and (iv) advises patients to consider taking both long-acting

opioids and short-acting opioids in conjunction with one another.33

        74.      Upon information and Uelief, Plaintiff avers that ENDO provided research

and financial support and assisted in the distribution of "Understanding Your Pain: Taking

Ural Opioid Analgesics," as well as providing consulting fees, honoraria, or other recompense

to its authors and editors.

        75.      ENDO also provided material, financial, and distributive support in the

drafting, publication, and dissemination of articles in medical journals extolling the illusory

virtues of chronic opioid therapy and misrepresenting the related risks.~4



~0 See, e.g., Margo McCaffexy &Chris Pasero, ed. Kussell K. Poxtenoy,"Understanding Your Pain: Taping Oral
Opioid Analgesics," UNDO PHARMACF.,UTICAIS (2004), at 2, aeailaUle athtt~s://goo.~l/DnUxRC; see also, e.g.,
Endo Pharmaceuticals,"Living With Someone with Chronic Pain"("Most health care providers who treat
people with pain agree that most people do not develop an addiction problem.").
31 Id. at 3.
sz Id. at 4.
33 I~
3~ .See, e.g., Endo Pharmaceuticals,"Case Challenges in Pain Management: Opioid Therapy for Chronic Pain," 5
PAIN MEllICINP3 N~~~S 2, at 12-13 (March/Apri12007)(describing massive gastrointestinal bleeds resulting
from the use of NSAIDs and recoininending the use of opioids due to their purported and alleged lack of
adverse side effects).



                                                    23

                                                                                                   Case II3: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 54 of 452




        76.    ENDO's marketing efforts also included a significant online presence. Upon

information and belief, UNDO sponsored, supported, and/or maintained at least two

separate websites (I'ainKnowledge.com and PainAction.com) which included averments that

"[p]eople who take opioids as prescribed usually do not become addicted" and that "[m]ost

chronic pain patients do not become addicted to the opioid medications that are prescribed

for them." The websites were operative as of 2009 and 2011, respectively.

        77.    7n addition to these publication-based marketing efforts, ENDO also

engaged in direct misleading marketing representations through its sales representatives,

including spoken representations and the distribution and publication of promotional and

educational materials.   Upon information and belief, those representations equally and

similarly misrepresented the efficacy of UNDO Opioids, chronic opioid therapy, and the

risks related with such treatment options.

        78.    ENDO also recruited and supported "high" (i.e., frequent) prescribers of

ENDO Opioids and other similarly situated physicians to serve as KOLs in order to win

influence and prestige for the ENDO Opioids within the medical community. The precise

nature and extent of ENDO's Speakers' Bureau and its cultivation of KOLs is unknown to

Plaintiff, but is uniquely known to ENDO.          Upon information and belief, ENDO

approached and retained numerous KOLs in its marketing of the ENDO Opioids and

utilized them in the manner described in this Complaint. In 2008 alone, ENDO spent

 nearly 4~4 million to promote approximately 1,000 speaker programs around the country.

        79.     Prominent examples of ENllO KOLs include Russell Porrenoy and Lynn

 Webster, both of whose work is substantively cited above. To his credit, Dr. Portenoy has

 since admitted that his actions were responsible for spreading "misinformation" and that he




                                             24

                                                                                    Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 55 of 452




"gave .innumerable lectures.in the late 1980s and 90s aUout addiction that weren't true."~S

Dr. Webster was responsible both for the development of a cursory (end ineffective)

diagnostic tool called the "Opioid Risk TooP'(i.e., afive-question, one-minute questionnaire)

that was purportedly useful in predicting a person's risk for developing opioid addiction. Dr.

Webster was also responsible for disseminating, at F_,NDO's behest, various materials

regarding so-called "pseudoaddiction," aterm and "condition" that even Dr. Webster has

since admitted "became too much of an excuse to give patients more medication.. . . It led

us down a path that caused harm. It is already something we are debunking.as a concept."~~

        80.        Upon information and belief, ENDO's KOLs adhered to ENDO's dictated

"messaging." which included the creation, distribution, and presentation of articles,

publications, medical materials, diagnostic supplements, and CME materials" that

misrepresented the nature of UNDO Opioids and chronic opioid therapy.

        81.      UNDO also utilized, co-opted, appropriated, infiltrated, usurped and/or

created so-called professional and patient advocacy Front Groups to amplify the reach of its

illicit marketing activities, including the American Pain Foundation (the "APF"), the

National Initiative on Pain Control (the "NIPC"), the Federation of State Medical Boards

(the "FSMB"), the American Pain Society (the "APS"), the American Academy of Pain

l~iedicine (the "AAPM"), and the American Geriatric Society (the "AGS"). ENDO utilized

these third-party professional organizations in a variety of ways,including, but not limited to,

publishing and popularizing so-called "guidelines" for chronic opioid therapy, publishing

35 Thomas Catan &Evan Perez,"A Pain-Drug Champion Has Second Thoughts," THE WALL S'I'RF_;F'P
JOURNAL (Dec. 17, 2012).
36 John Tauber &Ellen Gabler; "Networl~in~r Fuels 1'ainl~iller Boom," THE MII,WAUKHE WISCONSIN JOUKNAL
SF..NTINEL (I~eb. 19, 2012.
~~ See, e.g.; ENDo PHAI2MACI3UTICALS,"Pain Management Dilemmas in Primary Care: Use of Opioids,"
JOURNAL OP FAMILY PRACTIGB (2007)(minimizing the risks o£ opioid addiction and misrepresenting that
potential opioid patients at risk for addiction could be effectively prescreened). In particular, this CME
material emphasized the use of erroneous and ENDO-created diagnostic "tools" like the Opioid Risk Tool.



                                                   25

                                                                                                 Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 56 of 452




and popularizing articles, educational materials, and promotional materials that were

supportive of UNDO Opioids and/or chronic opioid therapy, and supporting and

publicizing the work and viewpoints of ENDO KOLs

       82.     ENDO worked closely with the APF (and its subsidiary the NIPC),

providing substantial support to both organizations, exercising editorial control over their

content, and taking a substantial role in the variety of misleading and deceptive messages,

promotional materials, marketing, and educational products promulgated by APT and/or

NIPC at the behest of UNDO. These initiatives included, but are not limited to: (i) creation

of misleading CME materials, such as "Persistent Pain in the Older Patient" and "Persistent

Pain in the Older Adult," which misstated that elderly patients presented a decreased risk of

addiction compared to younger patients; (ii) materially supporting, collaborating on the

creation of and reviewing the materials posted on the NIPC website PainKnowledge.com,

which misrepresented that chronic opioid therapy had the potential to improve patients'

ability to function and quality of life; and (ii) the publication of "Exit Wounds," a highly

deceptive and misrepresentative publication aimed at veterans that stated that.use of opioids

increases functionality and minimized the risks of addiction.

       83.     In concert with FNDO,the FSMB created "1~Iode1 Guidelines for the Use of

Controlled Substances for the Treatment of Pain" in 1998 and 2004. '1"he Guidelines were

thereafter used in 2007 to create a book titled "Responsible Opioid Prescribing," which was

also produced in conjunction with ENDO. Overall, these publications represented (and

continue to represent) the use of opioids in the treatment of chronic pain as "essential." The




                                              ~~

                                                                                      Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 57 of 452




publications, and in particular the 2007 book, were widely distributed by the FSMB to state

medical boards and practicing doctors.~~

        84.      With substantial support and the assistance of UNDO KOLs, the APS and

the AAPM issued consensus guidelines in both 1997 and 2009 endorsing the use of opioids

in the treatment of chronic pain and minimizing the resulting risks of addiction. The 2009

guidelines were widely publicized, and continue to be cited and republished.

        85.      In concert with UNDO,the.AGS created and disseminated guidelines for the

use of opioids for treating chronic pain in 2002 ("The Management of Persistent Pain in

Older Persons") and 2009. ("Pharmacological Management of Persistent fain in Older

Persons"). In particular, the 2009 Guidelines advised, without citation to any authoritative

source, that "[a]11 patients with moderate to severe pain . . . should be considered for opioid

therapy." The 2009 Guidelines also advised that the risks of addiction resulting from

chronic ~pioid therapy "are exceedingly low in older patients with no current or past history

of substance abuse."~~

        SC.       Reviewing the conclusions of these Front Groups, such as those described

above, is also illustrative when. viewed in stark contrast to similar guidance issued by an

inde~enclent professional medical organization during the same time frame:

        "The recent revelation that the pharmaceutical industry was involved in the
        development of opioid guidelines as well as the bias observed in the
        development of many of these guidelines illustrate that the model guidelines
        are not a model for curtailing controlled substance abuse and may,in fact, be
        facilitating it. . . . ~'I~herapeutic opioid use, specifically in high doses over
        long periods of time in chronic non-cancer pain starting with acute pain, not
        only lacks scientific evidence, but is in fact associated with serious health



38 Although the 2012 revision no longer recommends chronic opioid therapy as a "first-line" treatment, it does
continue to promote the concept of."pseudoaddiction" and managing addiction risk via screening.
~~ .Sec, e.g., "Pharmacological Management of Persistent Pain in Older Persons," 57 J. AM. UTiR1ATRICS SOC'Y
1331, 1339, 1342 (2009).



                                                     27

                                                                                                     Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 58 of 452




         risks including multiple fatalities, and is based on emotional and political
         propaganda under the guise ofimproving the treatment of chronic pain.i4o

         87.       By utilizing third-parties in order to present its questionable viewpoints and

mistepresentauve "research," UNDO                    also created        the false perception that the

misrepresentations utilized by UNDO were the result of independent, objective research.

Thus, it was far more likely to influence the opinions of patients, prescribers, and payors. 'lo

date, no reliable scientific data supports the marketing claims advanced by UNDO regarding

opioids, chronic opioid therapy, or ENDO Opioids. In fact, as demonstrated by the

discussion above, much scientific research directly refutes ENDO, and some of ENDO's

own KOLs and front Groups have since abandoned their previous positions.

         88.      'The sequence of events surrounding ENDO's recent application (and

subsequent denial) of the approval of an allegedly reformulated version of Opana ER by the

FDA is particularly instructive. Specifically, between 2011 and 2012 ENDO rolled out a

reformulated version of Opana ~R -that was, according to ENDO "resistant to crushing"

and possessed "properties that make it difficult to manipulate [it] into a soluble form that

could be easily drawn into a .syringe and subsequently injected by potential abusers." .

Overall, this reformulation was intended to address concerns regarding the potential for

abuse under the original formulation of Opana FR.

         89.       On November 30, 2012,ENDO submitted a citizen petition to the FDA in a

bid to forestall the release of a generic version of Opana ~R (and cancel all other similarly

approved generics) under the rationale chat the reformulated version was abuse-deterrent.



40 ,See, e.g., I,axmiah Manchikanti, et al., "Guidelines for Responsible Opioid Prescribing in Chronic Non-Cancer
Pain," American Society of Interventional Pain Physicians, available at htt~s://~roo.gl/f85L9w; see also, e.g., U.S.
DF_,P'T OIL VPTF_RANS AFFAIRS & U.S. IllLP'T OP DFIAF,NSIi, "Clinical Guidelines on Management of Opioid
Therapy for Chronic Pain,"(May 2010) uvaila/~le ai htt~s://goo.~l/~~1xg6I35 (confirming the "lack of solid
evidence based iesearch on the efficacy of long-teen opioid therapy").


                                                          i


                                                                                                           Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 59 of 452




       90.     On May 10, 2013, the I'D1~ denied ~NDO's petition, concluding that

reformulated Opana F_.R carried neither additional safety advantages nor sufficiently abuse-

deterrent properties that necessitated or justified the relief requested (i.e., the inclusion of

FDl~-approved labeling stating that Opana ER was effectively abuse-deterrent).

       91.     Between May 2013 and June 2017, the regulatory position of Opana ER

concerning its potential for aUuse and contribution to the opioid crisis continued to

deteriorate, markedly. On June 8, 2017, the TDA issued a press release that requested

.NDO to remove Opana ER, voluntarily, or face formal removal proceedings:
F

       TodaS~, the U.S. Food and lJrug 1ldministra~ion requested that undo
       Pharmaceuticals iemove its opioid pain medication, reformulated Opana ~R
       (oxymorphone lz~~drochloride), from the market. After caieful consideration,
        the agency is seeking remo~Tal based on its concern that the benefits of the
        drug may no longer outweigh its risks. 'I"his is the first time the agency has
        taken steps to remove a currentl~~ marketed opioid pain medication from sale
        due to the public health consequences of abuse.

                                       ~       ~       ~

      '1"he FD.A's decision is based on a review of all a~Tailable postmarketing data,
      which demonstrated. a significant shift in the route of abuse of Opana ~R
      from nasal to injection following the product's reformulation. Injection abuse
      of reformulated Opana ~R has been associated with a serious outbreak of
      I-3IV and. hepatitis C, as well as cases of a serious blood. disorder (thrombotic
       microangiopath~r)... .

        Opana 1-~R was first approved in 2006 for the management of moderate-to-
        severe pain when a continuous, around-the-clock opioid analgesic is needed.
        for an c~tended period of time. In 2012, Endo replaced the original
        formulation of Opana ER with a new formulation intended to make the drug
        resistant t<.> physical and chemical manipulation for abuse b5~ snorting or
        injecting. While the product met the regulatory standards for approval, the
        FDl~ determined that the data did not show that the reformulation could be
        expected to meaningfully reduce abuse and declined the compan~~'s request
        to include labeling descriUin~ potentially abuse-deterrent properties for
        Opana ER. No v, with mole information aUout the risks of tl~e reformulated
        product;- the agency is taking steps to remove the reformulated Opana FR
        from the market.

                                        W      ~


                                               29
                                                                                         Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 60 of 452




        The I~DA has requested that the compan~~ voluntarily remove reformulated.
        Opana ~R ft:om the marl~et. Should the company choose not to remo~Te the
        product, the agency intends to take steps to fo~mall~ require its removal by
        withdrawing approval In the interim, the FDA is mal~ing health care
        professionals and others awaie of the particularly serious risks associated
                                        4t
        with the abuse of this producr..

        92.      Despite this first of its kind regulatory action by the FDA in seeping the

immediate and outright removal of Opana ~R, the unabridged discussion above

demonstrates that this is merely the latest in adecades-long course of conduct propagated by

ENllO to the detriment of Plaintiff.

        93.      The same day that the FDA issued this request for the voluntarily withdrawal

of Opana ER from the pharmaceuticals market, UNDO issued a defiant press release stating

that "[T]his request does not indicate uncertainty with the product's safety or efficacy when

taken as prescribed.i42 UNDO took no decisive action and, upon information and belief,

continued the marketing and sale of Opana ER despite the FDA's request for withdrawal.

         94.     On July 6, 2017—and following extensive negotiations with the FDA and a

near-month of public pressure—UNDO was forced to concede that despite ENDO's

apparent continued belief "in the safety, efficacy, and favorable benefit-risk profile" of

Opana ~R, it would finally discontinue the product (but only after netting at least $194.6

million in profit from their sales of Opana ER up to that point, while the discontinuance of

ultimately cost UNDO only 4620 million in pre-tax charges).4~




41 U.S. FOOD & DRUCU ADMIN.,"rllA requests removal of Opana ER for risks related to abuse," Qune 8,
2017), available athtt~s://goo.gl/M3CE9z.
'az "Z.ndo Response to June 8, 2017 I'DA Meeting Related to OPANAOO ER," ENDO PHARMACEUTICALS,
Qune 8, 2017), a~vaidcable athtt~s://goo.gl/~7GJ2wI'.
~3 "Endo Provides -Update On OPANA~ BR," ENDo PHA~ACEU'rICALS; Quly 6, 2017), «vaidable at
https://boo.,~1/7rTc~PV.



                                                  30

                                                                                              Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 61 of 452




              ii.      PURDUE:

       95.     PURDU~'s misleading course of conduct was pervasive and focused

primarily on the promotion of OxyConrin (upon information and belief, PURDUE's

marketing effort's extended to and included all of the PURDUE Opioids identified above).

       96.     PURDUE's support, synthesis, and proliferation of deeply misleading,

purportedly medical and/or scientific materials included advertisements in scholarly journals.

As a mere example,PURDUE ran an OxyContin advertisement in a 2005 issue of the Jozr~nal

o Pain that promoted the drug as an "around-the-clock analgesic . . .for an extended period
f

of time." 'I"he advertisement featured a dramatization of a man and young boy fishing, with

the epithet: "There Can Be Life With Relie£" 'This depiction falsely implied that OxyContin

is effective at both long-term pain relief and functional improvement of overall health—

claims that are wholly unsubstantiated.

       97.     PURDU~ also regularly advertised in both the Joaasraal ofPain and the Clinical

Jorsrnal of Pain, touting false claims suggesting that OxyContin was convenient for both

patients and doctors because the drugs were effective for twelve (12) hours at a time (i.e.,

Q12H). In reality, an allegedly Q12H dose of OxyContin does not provide the complete

twelve (12) hours of relief that PURDUE claimed, but instead required consistently higher

and. more frequent dosages to achieve the same level of pain relief in the long-term (i.e., in

the treatment of so-called "chronic" conditions). Upon information and belief, Plaintiff

asserts that Q12I-I OxyContin was much more rapidly absorbed (i.e., depleted) than

advertised by PURUDE, which was meant to increase the necessary doses required to

provide adequate pain relief.




                                              31

                                                                                      Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 62 of 452




         98.        PURDU~ also published books44 and pervasively distributed pamphlets that

misrepresented the efficacy of and,risks associated with. PURDUE Opioids and chronic

opioid therapy. For example, PURDU~ nationally published and distributed a nominally

medical and/or scientific pamphlet geared towards law enforcement and prescribers titled

"Providing Relief, Preventing Abuse," which both impermissibly focused on the ~Ilegedly

isolated incidents of OxyContin being abused via injection, while ignoring other common.

signs of addictive behavior (i.e., asking for early refills or increased dosages). Moreover, this

pamphlet emphasized the scientifically bereft term "pseudoaddiction" to explain potential

drug-seeking behavior (and omitting that the concept of "pseudoaddiction" has Ueen

roundly rejected by the medical and scientific communities).                                 PURDU~'s nefarious

invocation of the term "pseudoaddiction" suggests that addictive behavior can be solved by

"completely" treating a patient's underlying chronic pain (i.e., prescribing more opioids).

          99.       As a further example, PURDUE disseminated a mailer titled "Pain

Vignettes" in 2012 that contained purported individual testimonies of OxyContin patients

whose overall functionality and quality of life had been improved by a regular prescription of

OxyContin. These claims fly in the face of the well-established medical consensus that long-

term use of opioids does not improve life quality or overall functionality.

          100.      PURDU~'s marketing efforts also encompassed a significant online presence

with PUKDU~ sponsoring, supporting, and/or maintaining at least two separate websites:

In the Face of Pain and Partners Against Pain. These unbranded websites continued to

press PURDUE's major argument that the use of PURDUE O.pioids (and OxyContin, in

particular) were somehow essential to the effective treatment of chronic pain, and labeled



44 .See, e.g., Scott M. Fishman, M.D., Kes~onrible Oj~ioicl Pye.rcribirag: A Physician's Gr.~ide, (2007)(produced by the
PSMl3 with significant suppart from PUKDUL and other opioid manufacturers).


                                                            32

                                                                                                                  Case ID: 180403485
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 63 of 452




                                                                         uate understanding"
skepticism regarding such uses of opioids as being the result of "inadeq

that leads to "inadequate pain control."
                                                                                                as
        101.      In the Face of Pain openly criticized policies that limited access to opioids

                                                                    to be "persistent" in
being "at odds with best medical practices" and encouraged patients

                                                                           the Face of Pain was a
finding doctors willing to treat their pain (i.e., prescribed opioids). In

                                                                deceptive testimony from
gateway for deceptive clinical trials, medical information, and

                                                                ated KOLs and/or
seemingly neutral "Advocates" who were actually heavily compens

patients procured and directed by PURDUE."s

         102.      Similarly, PURUDE utilized its website Partners Against Pain to digitally

                                                                        ing," which claimed
distribute its 2005 pamphlet titled "Clinical Issues in Opioid PrescriU

                                                                     addiction, but merely
that "illicit drug use and deception" did not indicate an underlying

                                                                      be distinguished from
 meant that the patient's pain was undertreated: "Pseudoaddiction can

                                                                         ly treated." In other
 true addiction in that the behaviors resolve when the pain is effective

                                                                   r from patients should
 words, prescribers confronted with- potentially addictive Uehavio

                                                                      an excuse to                         sell ever-
 prescribe more opioids, and turning addiction into nothing more than

 increasing amounts of PURDUE Opioids:

          103.      At a higher level, PURDUE also sought to distort the state of medical

                                                                            tatives to cite,
 literature regarding chronic opioid therapy by training its sales represen

                                                                   discussing anecdotal
 amongst other things, a widely discredited letter-to-the-editor"~

                                                                    and proliferation of
 observations regarding "narcotics" and addiction. PURUDE's support



                                                                         New Tools and Resources to Patients,
 hs See, e.g., Purdue Pharmaceuticals,"In the Pace of PainOO Offers
                                                         ng for Better Pain Care,"(SeptemUer 22, 2011), ~rvuilal~le at
 Caregivers and Healthcare Professionals 1ldvocati
 htt~s://goo. >1 v'LGd6v.
                                                                          Treated with Narcotics," 302(2) NEW ENG.
 ~~ ,See, e.g., Jane Partex & I-Iexshel Jick,"Addiction Rare in Patients
                                                      that despite widesprea d use of narcotic drugs in hospitals, the
 J. MED. 123 Qanuary 10, 1980)("We conclude
                                is rare in medical patients with no history of addiction.").
 development of addiction


                                                           33
                                                                                                              Case ID: 180403485
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 64 of 452




this misconception was manifested by its sales representatives and publications relying upon

this source for unsupported and erroneous claims that the risk of addiction among patients

being treated with PURDUE Opioids was greatly diminished."

          104.     Along similar lines, PURDUE caused a separate study that they had

sponsored which ultimately concluded that OxyContin had addiction rates between 8 and 13

percent to be buried in headache-specific literature, so as to minimize its impact.4~

          105.     In addition to these indirect marketing efforts, PURDUE also engaged in

direct misleading marketing representations through its sales representatives,
                                                                            ' 4 including

spoken representations, the distribution and publication of promotional and educational

 materials, and telephone solicitations. Upon information and belief, PURDU~ continued to

contact doctors/prescribers in support of PURDUE Opioids even after those same

individuals/entities were place on "do not calf' lists.

          106.     Upon information and belief, PURDUF employed some 250 sales

representatives in 2007 alone, of whom a full 150 were entirely devoted to promoting

OxyContin. In 2014, alone, PURDU~ spent X108 million on such direct sales efforts.

Upon information and belief, Plaintiff avers that those direct sales materials, representations,

and solicitations also misrepresented the efficacy of PURDUE Opioids and the risks


47 See, e.g., Art Van Zee,"The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health
Tragedy, 99(2) AM.J. PUB. HEALTH 221 (2014), available crt https://goo.gl/~WcGA; see afro, e.g., C. Peter N.
Watson, et al., "Controlled-release oxycodone relieves neuropathic pain: a randomized controlled trial I painful
diabetic neuropathy," 105 PAIN 71 (2003)(citing the Porter & Jicks letter to support the notion that OxyContin
is not typically addictive).
4~ See, e.g., Lawrence Robbins,"Long-Acting Opioids for Severe Chronic Daily Headache," 10(2) HBnDACHF3
QUARTF,RI.Y 135 (1999); see also, e.g., Lawrence Robbins,"Works in Progress: Oxycodone CR,along-Acting
Opioid, fox Severe Chronic Daily Headache," 19 HrAr~ACHE QUAxTERL~'305 (1999).
'~~ PURDiJE targeted individual prescribers and tracked their prescribing habits. These efforts included a
secret monitaring program that, over the course of nine years, identified some 1,800 doctors whose prescribing
habits demonstrated a high probaUility that they were writing prescriptions of PURDUE Opioids fox addicts
and drug dealers. A separate lawsuit filed in the Superior Court of the State of Washington for Snohomisfi
County details that PURDUE was readily aUle to identify doctors that were operating so-called "pill mills," and
took no action to shut down their proverbial "gold mines." See, e.g., Complaint, Cz~~ ofEverett v. Purdue Pharma,
L.P., et al., Case No. 17-2-00469-31, at ¶~( 46-61 (Januar}~ 19> 2017).


                                                       34

                                                                                                       Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 65 of 452




associated with chronic opioid therapy. Overall, these marketing efforts ultimately had a

substantial and pervasive impact on the regularity with which doctors prescribed OxyContin

and the other PURDU~ Opioids to their patients.50 Moreover,PURDUE has been ramping

up its promotional efforts in recent years—between 2007 and 2014, PURDUE's quarterly

promotional spending increased from under ~5 million to more than ~p30 million.

        107.     PURDUE also recruited, trained, supported, paid, and utilized high

prescribers of PURDUE Opioids and other similarly situated physicians to serve as I~OLs in

order to win influence and prestige for the PURDUE Opioids within the medical

community. Upon information and belief, these KOLs adhered to PURDUE's dictated

"messaging." PURDUE's efforts also included the creation, distribution, and presentation o~

medical supplements and CME materials that misrepresented the nature of Purdue Opioids

and chronic opioid therapy, and similar initiatives.

         108.    The precise nature and complete extent of PURDUE's cultivation of medical

I~OLs is unknown to.Plaintiff, but is uniquely known to PURDUE. Upon information and

belief, PURDUE approached and retained numerous KOI.s in its marketing of the

PURDUE Opioids and utilized them in the manner described in this Class Action

Complaint. Prominent examples of these KOLs include Dr. David Haddox, Dr. Russell

Portenoy, and. Dr. Lynn Webster. In particular, Dr. Haddox began as a paid PURDUE

speaker and ultimately became PURDUE's Vice President of Risk Management—he was

responsible for coining the misleading phrase "pseudoaddiction," although it was ultimately

popularized by Drs. Portenoy and Webster, along with others.



su See, e.g., Art Van Zee,"The Promotion and Marketing of OxyContin: Commercial `Triumph, Public Health
Tragedy, 99(2) AM.J. PUB. HE?ALTI-I 221 (2014)(identifying a correlation between the increase in OxyContin
prescriptions from 670,000 .in 1997 to 6.2 million in 2002 and PURDUE's doubling of its sales force and
trebling of its annual sales calls), available ut htt~s://~oo.gl/~3gQh.


                                                     35

                                                                                                   Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 66 of 452




        109. .   Much of the efforts of PURDUE's KOLs were aimed at influencing

prescribing doctors via seminars and CIVIE presentations that were sponsored, underwritten,

or otherwise supported by PURllU:E, including: (i) a 2011 webinar taught by Dr. 1ynn

Webster titled "Managing Patient's Opioid Use: Balancing the Need and Risk," which relied

heavily on concepts like pseudoaddiction and instructed doctors that "screening tools" like

the Opioid Risk Tool and written treatment agreements have the effect of preventing

"overuse of prescriptions" and "overdose deaths;" (ii) a rebruary 2012 CMF program titled

"Safe Opioid Prescribing," which continued to cite the aforementioned 1980 letter-to-the-

editor and also falsely emphasized the "competing public health crisis of undertreated pain

and prescription drug use;" (iii) a October 2012, PURDU~-sponsored CME titled "Chronic

Pain Management and C~pioid Use: using Fears, Managing Risks, and Improving

Outcomes," which recommended that the use of "screening tools," more frequent refills,

and switching between different opioid formulations could treat high-risk patients who are

showing signs of potentially addictive behavior; (iv) a CME titled "Path of the Patient:

Managing Chronic Pain in Younger Adults at Risk for Abuse," which suggested that younger

chronic opioid therapy patients who are at-risk for addiction may simply be suffering from

 pseudoaddiction; and (v) a series of CMEs titled "Overview of Management Options,"

which were issued by the l~rnerican Medical Association and suggested that opioid

 alternatives (i.e., NSAIDs) are dangerous ar high doses, but which omitted opioids from

 similar analysis (and despite defnitive medical evidence establishing the well-documented

 risks of treatment via opioids).

         110.    Defendants have also utilized, co-opted, appropriated, infiltrated, usurped

 and/or created so-called Front Groups to amplify the reach. of its illicit marketing activities,

 including API', FSMB,APS,AAPM,and AGS.


                                               36

                                                                                        Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 67 of 452




       111.    PURDU~ exercised tremendous and constant control over the efforts and

conduct of the APF, which were explicitly intended and directed to complement and

support PURDUE's own marketing efforts. Pursuant to a "Master Consulting Services

Agreement" executed on September 14, 2011, PURDUF was granted contractual editorial

and administrative oversight over APF's promotional efforts as well as the unilateral right to

terminate the agreement at their discretion.

       112.    Upon information and belief, PURDU~ utilized API' to support its

misrepresentative and fraudulent marketing efforts in the following ways: (i) hiring an APT

consultant to.conduct work on the rollout of the Partners Against Pain website; (ii) hiring an

APF consultant to conduct work and promotion of one of PURDUE's opioid-related

projects, "Understanding & Coping with Lower Back Pain;" (iii) obtaining "patient

representatives" to provide testimonials on "Partners Against Pain;" (iv) soliciting and/or

requiring APF board members (including Dr. Lynn Webster) and other PURDUE KOLs

and patients to appear on 7n the Face of Pain as "champions passionate about making a

difference in the lives of people who live with pain" (while in fact the parties were well-

compensated for their appearances); (v) requiring APF to cede control of its highly

influential Pain Care Forum ("PCF") to PURDUE's in-house lobbyist Burt Rosen so that

the group's efforts could be directed solely for PURDUE's benefit; (vi) utilizing the PCT to

undermine any requirements that prescribers attend CMEs addressing best-practices in the

area of chronic opioid therapy; and (vu) utilizing the PCF to parrot PURDUE's own

misrepresentative marketing campaign, including the fallowing statement: "[I`]he scientific

evidence suggests that addiction to opioids prescribed by legitimate chronic non-cancer

patients without prior histories of substance aUuse using the medication as directed. is rare.




                                               37

                                                                                      Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 68 of 452




Furthermore, no causal effect has been demonstrated bet-ween the marketing of OxyContin

and the abuse and diversion of the drug.i57

        113.     PURDUE also collaborated extensively with APF in the publication of

various supplements, providing suUstantial support to the organization and exercising

editorial control over content, including: (i) "A Policymaker's Guide to Understanding fain

& Its Management," which flagrantly misrepresented that scientific and/or medical studies

demonstrated that chronic opioid therapy could improve patients' "daily function,

psychological health and overall health-related qualify of life" (no such studies exist),

mislabeled potential indicators of dangerous addictive behavior as "pseudoaddiction" that

are mere "patient behaviors that may occur when pain is undertreated," falsely claimed that

"less than 1 percent of children treated with opioids become addicted," and misstated the

dangers associated with continually increasing dosages of PURllUE Opioids by claiming

that such increased dosages are required to overcome tolerance and is "not necessarily

indicative of addiction;" (u) "Treatment Options: A Guide for People Living with Pain,"

which impermissibly minimized the risks of chronic opioid therapy, and denigrated

alternative treatment options like NSAIDs by falsely claiming that opioids have "no ceiling

dose;" and (iii) "exit Wounds," a deceptive publication aimed at veterans that falsely states

that the use of opioids increases functionality while grossly minimizing the risks of addiction.

         114.     PURDUE also acted iri concert with FSMB in the creation of the "Model

Guidelines for the Use of Controlled Substances for the Treatment of fain" in 1998 and

2004. In 2007, FSMB utilized the Guidelines to create a book titled 'Ke.rpon.rible Opioid


51 "T'valuating the Propriet}~ and Adequacy of the OxyContin Cxiininal Settlement: Before the S. Committee
On the Judiciary," 110th Cong. 46-50, 110-116 (2007)(statements of Dr.James Campbell, Chairman, APF).
Strangely, no medical or scientific support exists for these statements. Moreover, APF's board of directors
included PURDUE KOL's Russell Portenoy and Scott Fishman, as well as two other members who received
consulting fees or had close connections with PURDUG (Lisa Weiss &Perry fine).


                                                     is

                                                                                                    Case ID: 180403485
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 69 of 452




Prescribing, which was also produced, disseminated, and popularized in conjunction with, and

at the behest of, PURDUE. Overall, TSMB's publications represented (and continue to

represent) the use of opioids . in the treatment of chronic pain as "essential." The

publications were widely distributed by the I'SMB to state medical boards and practicing

doctors. Although the 2012 revision no longer recommends chronic opioid therapy as a

"first-line" treatment, it does continue to promote the concept of "pseudoaddiction" and

suggests managing addiction risks via erroneous "screening tools."

         115.     With PURDUE's support, both.the 1~PS and the AAPIVI issued consensus

guidelines in 1997 and 2009 endorsing chronic opioid therapy and minimizing the resulting

risks of addiction. At the time that both sets of guidelines were issued, substantial portions

of the reviewing and authoring members were in the putative service of PURDU~,including

but not limited to Dr. David Haddox and Dr. Russell Portenoy. Although they have since

been removed, the 2009 guidelines have been widely publicized, cited, and republished.

         116.     Cooperatively, PURUDF, and AGS created and disseminated guidelines for

the use of opioids for treating chronic pain in 2009 ("Pharmacological Management of

Persistent fain in Older Persons"). In particular, these guidelines advised, without citation

to any authoritative source, that "[a]11 patients with moderate to severe pain . . . should be

considered for opioid therapy" and that the risks of addiction resulting from opioid therapy
                                                                                           s2
"are exceedingly low in older patients with no current or past history of substance abuse."

Shocl~ingly, the same document also suggested that "all patients with moderate to severe




 5z See, eg,"Pharmacological Management of Persistent Pain in Older Persons," 57 J. AM. G~RIA'rxICS SoC'Y
 1331, 1339, 1342 (2009).


                                                    39

                                                                                                  Lase ID: 180403485
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 70 of 452




pain, pain-Yelated functional impairment, or diminished qualify of life due to pain should be

considered for opioid therapy.i53

          117.       PURDUE utilized these third-party professional organizations in a variety of

ways, including, but not limited to, publishing and popularizing so-called "guidelines" for the

use of opioids for the treatment of chronic pain, publishing and popularizing articles,

educational materials, and promotional materials that were supportive ofPURDU~ Opioids

and/or chronic opioid therapy, supporting and publicizing the work and viewpoints of paid

PURDU~ KOLs,and other material support and marketing aimed at buttressing the illusory

legitimacy of PURDUE Opioids and chronic opioid therapy.

           118.      Despite Defendants duty to truthfully represent the nature and efficacy of its

drugs, these misrepresentations were made purely in service of the pursuit of profit. As a

mere snapshot of the lucrative nature of Defendants' activities reveals, PURDUE's national

annual sales of OxyContin in 2006 were approximately X800 million. 'Thereafter, and since

2009, PURDUE's nationwide sales of OxyContin has increased substantially and fluctuated

between approximately X2.5 billion and ~3 billion, every year.

           119.       Ultimately and as a direct result of these unscrupulous practices, in May 2007

PURllUE was forced to enter into a Consent Judgment with the Pennsylvania Office of

Attorney General (as well as 26 other state jurisdictions) to avoid liability under the

Commonwealth's consumer protection law for its marketing of OxyContin, which required
                                                                                              s4
it to pay $19.5 million and agree to a long list of restrictions on future marketing behavior.

           120.       Although the consent judgment eventually expired in May 2017, the

restrictions required that PURUDE do the following in the marketing of OxyContin: (i)

 ss j~
 54 See, e.g.,"Consent Judgment," Cor~2Tnorazvealtl~ ofPelzta~~lvar~ia, et al-. v. Patrdue Pharmcr, I~zc., et al., 238 M.D. 2007,
(1'a. Cozninw. May 8, 2007).



                                                                40

                                                                                                                        Case ID: 180403485
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 71 of 452




                                                                              '(ii) refrain from
refrain from "any written or oral claim that is false, misleading or deceptive;

marketing o~ promotion that is "directly or indirectly inconsistent" with the FDA's

instructions regarding usage; (iii) include "fair balance" statements "regarding OxyContin's

potential for abuse, addiction, or physical dependence;" (iv) refrain from "misrepresentations.

with respect to OxyContin's potential for abuse, addiction, or physical dependence;" (v)

require that all recipients of "any educational grant, research grant, or other similar

Remuneration relating to OxyContin" openly and conspicuously disclose their affiliation; (vi)

refrain from misrepresenting "the existence, non-existence, or findings ,of any medical or

scientific evidence, including anecdotal evidence;" (vii) refrain from sponsoring educational

events promoting off-label uses of OxyContin; (viii) institute an "OxyContin Abuse and

Diversion Detection Program" with regard to PURUD~'s employees; (ix) include

"educational information related to detecting and prevent abuse and diversion of opioid

analgesics" in all non-branded advertisements; and (x) to overall provide "only information

that is truthful, balanced, accurately communicated" and which does not "minimize the risk

of abuse, addiction or physical dependence associated with the use of OxyContin.i5
                                                                                '

           121.        Upon information and belief, PURDUE's conduct continued despite the

existence of this Consent Judgment, up to and continuing after the filing of this civil action.

                   iii.      ABBOTT:

           122.        ABBOT`I" joined forces with Defendant PURDUE in 1996 through a co-

promotion agreement. ABBOTT had a significant sales force already .working in hospitals

around the country and maintained ongoing relationships with doctors and pain treatment

 teams. Through the co-promotion agreement, ABB01"1" devoted 300 sales representatives

 to OxyContin sales, which matched the sales force established by PURDUE.

 ss Id. at ~J¶ 2-24.


                                                 41

                                                                                         Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 72 of 452




       123.       ABBOTT actively marketed OxyContin from 1996 through 2002 and then

continued to participate with PURDUE through 2006. With ABBOTT'S help, sales of

OxyContin went from $49 million in the first full year on the market to X1.6 billion in 2002.

Over the life of the agreement,l~bbott was paid hundreds of millions of dollars.

       124.       ABBOTT heavily incentivized its sales force to push OxyContin, offering

$20,000 cash prizes and luxury vacations to top performers. Top performers were given

fanciful titles such as "Wizard of OxyContin" and "Supreme Sovereign of Pain

Management." The head of pain care sales, Jerry Eichhorn, was known as the "King of

Pain" and signed memos as simply "King."

       125.       In an internal memo, ABBOTT sales staff were instructed that if a doctor

was concerned about the euphoria a patient experienced on the shorter-acting painl~iller

Vicodin, they .should tell the physician "OxyContin has fewer such effects." Yet another

memo told sales representatives to highlight the "less abuse/addiction potential" of

OxyContin which could be taken just twice a day because of the time-release design.

Representatives of ABBO'11 were trained to only discuss potential abuse issues if a doctor

brought it up and to inform them that "street users" were abusing the drug, and not "true

pain patients."

        126.      Upon information and belief, 1~BBOTT utilized many of the same

techniques as PURDUE with direct-to-physician marketing including food, gifts, and

influence peddling, techniques that netted ABBO'1r a huge portion of the profits from

Purdue Opioid sales. Overall, the sales forces of PURDUE and ABBOT"I" worked in

tandem, holding regular joint strategy sessions, alternating meeting locations between

ABBOTT'S headquarters and PURDUE's headquarters.




                                             42
                                                                                     Case ID: 1.80403485
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 73 of 452




                iv.       JOHNSON &JOHVSON:

        127.     Similar to the efforts described aUove,JOHNSON &JOHNSON engaged in

deceptive marketing efforts that impermissibly minimized the risks of addiction, overdose,

dependence; and death, while simultaneously (and egregiously) overstating the benefits of

chronic opioid therapy. Upon information and belief, JOHNSON &JOHNSON spent

more than X90 million on such efforts in 2011, alone.

         128.    11s part of these marketing efforts, JOHNSON &JOHNSON maintained

(and currently maintains) the website Prescribe Responsibly, which purports to provide

information from "outside experts" provided "for the information of healthcare
                                         sr
professionals in the United States only."

         129.    In a section titled "Use of Opioid Analgesics in Pain Management," this

 website offers numerous statements that fly in the face of established medical science,

including: (i) opioids have been utilized to treat chronic pain "for thousands of years;" (u)

 opioids "have no true `ceiling dose' for analgesia and do not cause direct organ damage;" (iii)

failing to list "death" as a potential side effect of the use of opioid analgesics; (iv) dismissing

.concerns expressed by practitioners by stating that opioids "are often the only suite agent to

 control significant" chronic pain; (v) warning that the most severe potential adverse reaction

 is "the inadequate treatment of pain;" (vi) dismissing concerns about "excessive use of

 opioid analgesics" leading to a state of hyperalgesia by claiming that "lack of sufficient pain

 control may itself promote a state of hyperalgesia in the form of persistent pain;" (vu)

 dismissing concerns about the potential for addiction resulting from the use of opioids as

"overestimated" and claiming that "true addiction occurs only in a small percentage of


 5C JOHNSON &JOIiNSON,"Prescribe Responsibly," Quly 2, 2015), availnl~la ut htt~s://goo.gl/cGH~WG (last
 accessed f^ebruary 28, 2018).



                                                    43
                                                                                                 Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 74 of 452




patients with chronic pain who receive chronic opioid analgesics"; and (viii) concluding that

"no agents have fully replaced opioid analgesics for the treatment of moderate to severe

pain.i57 These averments flagrantly misrepresent that opioids are considered standard in the

treatment of so-called "chronic pain," drastically understates the underlying risks of utilizing

opioids (even in the short-term), while encouraging physicians to prescribe opioids freely

and aggressively. Overall, JOHNSON &JOHNSON are utilizing the legitimate pain of its

customers as a form of improper commercial coercion.

         130.    JOHNSON &JOHNSON also utilizes this' website to advocate dangerously

misinformative concepts such as "pseudoaddiction"SS and "pseudotolerancei59 that are

intended to misrepresent and minimize the serious risks posed by the use of opioids.

PrescribeRes~onsibl~ also draws an unsupported and outrageous distinction between

addiction and physical dependence:

        Physical dependence with long-term use of opioids should be expected. It is
        important to note that physical dependence is not the same as addiction..
        Physical dependence is a state of physiological adaptation manifested by a
        withdrawal syndrome produced by abrupt discontinuation of a medication
        .        Addiction is characterized by continued use of a drug despite
        detrimental effects and self-harm, impaired control over the use of a drug.

This distinction egregiously invites treating physicians ro ignore the emergent signs of

addiction as a mere hallmark of utilizing opioids in the long-term, as opposed to indications

of a serious addiction-related condition.




57 See, e.g., JOHNSON &JOHNSON,"Use of Opioid Analgesics in Pain Management," Quly 2, 2015), available at
htt~s://goo.gl/ZTA9bR (last accessed on February 28, 2018).
sg See, eg., JOHNSON &JOHNSON,"Before Prescribing Opioids," Quly 2, 2015), available at
htt~s://goo.gl/Ec~kRvY (last accessed on F'ebxuaxy 28, 2018)("Pseudoaddicuon is a syndrome that causes
patients to seek additional medications due to inadequate pharinacotherapj~ being prescribed. Typically when
the pain is treated appropriately, the inappropriate behavior ceases.").
59 I~l ("Pseudotolerance is the need to increase medication such as opioids for pain when other factors) are
present such as disease progression, new disease, increased physical activity, lack of compliance, change in
medication, drug interaction, addiction, and/or deviant behavior.").)



                                                     44

                                                                                                    Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 75 of 452




       131.    Similar representations appear in a section titled "Before Prescribing

Opioids," which advances circular and deeply misrepresentative theories concerning

addiction and tolerance to opioids, arguing that "[c]onfusion }~etween physical dependence

and addiction may contribute to the undertreatment of chronic pain." 'These representations

include: (i) "[p]hysical dependence is a natural, expected neuroadaptive response that can

occur with opioids;" (ii) "[t]olerance is also a natural, expected physiologic response" which

is "neither good nor bad;" (iii) claiming that "[o]ne can treat acute pain in the face of an

active addiction" with the use of opioids; (iv) arguing that the "stress" resulting from

inadequately treated chronic pain is "[o]ne of the most common reasons for relapse of

patients with addiction;" and (v) generally espousing that addiction concerns in the context

of using opioids to treat chronic pain is something that can be eliminated through mere

administrative measures.

        132.   The import of these representations is ttivo-fold: (i) it seeks to draw non-

existent distinctions between the addiction-related behaviors discussed above so as to

assuage physician's fears (and, thereby, encourage the same physicians to prescribe ever-

increasing amounts of opioids to their patients); and (u) suggest that addiction-related

behaviors are simply the result of undertreated chronic pain (and, thereby, encourage the

same physicians to prescribe ever-increasing amounts of opioids to their patients).

JOHNSON &JOHNSON undertook these misrepresentations, despite knowledge of the

very serious dangers related to addiction posed by chronic opioid therapy.

        133.    Upon information and belief, JOHNSON &JOHNSON also engaged in

direct misleading marketing representations through its sales representatives, including

spoken representations, the distribution and publication of promotional and educational

materials, and telephone solicitations.     Upon information and belief, JOHNSON &


                                              45

                                                                                       Case ID: 180403485
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 76 of 452




JOHNSON instructed its sale representatives (directly and through training/administrative

materials) to do the following: (ii) to trivialize and minimize the risks of addiction and

withdrawal symptoms posed by the use of J&J Opioids; (iii) to claim that J&J Opioids had

an exceedingly low incidence of withdrawal symptoms and that most patients who ceased

utilizing J&J Opioids; (iv) to overemphasize the risks posed by pharmaceutical competitors

with opioids (e.g., NSAIDs); and (v) to claim that J&J Opioids can improve patients' quality

of life and functionality. JOHNSON & JO~INSON instructed its sales representatives as

above despite direct knowledge regarding the prolific problems regarding addiction, the

dangers and risks posed by chronic opioid therapy, and the lack of a proper foundation in

medical science.

         134.      Upon information and belief, JOHNSON &JOHNSON also maintained

(and currently maintains) a Speakers Bureau and cultivated KOLs to help spread its

deceptive message. The exact extent of these activities is presently unknown to Plaintiff, but

is uniquely known to JOHNSON &JOHNSON.

         135.      Lastly, JOHNSON & JOHNSON also cooperated with various Front

Groups in the creation and dissemination of additional misleading materials and information

regarding J&J Opioids and chronic opioid therapy, in general. '1hose activities included, but

were not limited to: (i) collaborating with and exercising control over the AAPM and the

AGS to create and disseminate a pamphlet titled "finding Relief: Pain Management for

Older Adults;i60 (u) collaborating with and exercising control over 1~GS in the production


~o In relevant part, this pamphlet makes a number of erroneous and troubling claims regarding chronic opioid
therapy, including the following: (i) "opioids are rarely addictive when used properly for the management of
chronic pain;" (ii) "opioids may make it easier for people to live normally;" (iii) rejecting the notion that
"~o]pioid doses have to get bier over time because the body gets used to them" by claiming that "you will
probably remain on the same dose or need only small increases over time;" (iv) failing to advise of the serious
risks posed by chronic opioid therapy, and representing those risks as merely "upset stomach or sleepiness;"
and (v) claiming that "opioid medications make it possible for people with chronic pain to `return to normal."'



                                                      46

                                                                                                      Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 77 of 452




and dissemination of an aforementioned set of guidelines titled "Pharmacological

Management of Persistent Pain in Older Persons;" (ui) collaborating and exercising control

over APF, AAPM, and the American Society of Pain Management Nursing ("ASPMN") in

the creation and maintenance of a website titled 1et's Talk Pain that explicitly promoted the

use of J&J Opioids and chronic opioid therapy;' and (iv) collaborating and exercising

control over the APF in the publication of "Exit Wounds," a publication that. extolled the

alleged virtues of chronic opioid therapy to veterans.62

         136.      Upon information and belief, JOHNSON &JOHNSON also sought to

influence physicians through the creation and support of CMEs designed to misrepresent

the efficacy ofJ&J Opioids and chronic opioid therapy and to play down the associated risks

of such therapeutic treatments.

                  v.      ~ ALLERGAN:

         137.      ALLERGAN also engaged in deceptive marketing efforts that impermissibly

minimized the medical risks of using opioids (even normally and as prescribed) and the risks

of addiction, overdose, dependence, and death, while simultaneously (and egregiously)

overstating the benefits of chronic opioid therapy.                       Upon information and belief,

ALLERGAN spent some X6.7 million on such promotional efforts in 2011, alone.




See, e.g., AAPM, et a1., "Finding Relief: Pain iVlanagement for Older Adults"(2009), at 17. All of these claims
 are demonstrably false, and fly in the face of medical science and evidence-based medicine. Overall, this
 pamphlet also portrays opioids as a "cure-all" that is simultaneously the most-effective and least-dangerous
 option for the treatment of chronic pain (even though the opposite is true in both respects).
 ~~ Similarly, while it was still live, was intended to emphasize the illusory efficacy of chronic opioid therapy,
 and attempt to market J&J Opioids. The content. on this website also minimized the risks of addiction
("Understanding Addiction") by claiming that signs of "physical dependence" axe not indications of addiction-
 related behavior and utilizing terms like "pseudoaddiction" to pla~~ down the seriousness of these concerns
(and, thereby, encourage the widei use of J&J Opioids and chronic opioid therapy).
 6z Upon information and belief, Plaintiff avers that this pamphlet eaplicidy extols and inflates the_ potential
 benefits of chronic opioid therapy. In concert with JOHNSON &JOHNSON,APF cause this pamphlet to be
 distributed to orgaiuzations that support veterans recovering from battlefield injuries sustained -in militar}~
 service to the United States of l~merica.



                                                        47

                                                                                                         Case ID: 180403485
        Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 78 of 452




            138.    Upon information and belief, ALL~RGAN's marketing efforts took many

    forms, including: (i) promotional materials intended to exaggerate and misrepresent the

    efficacy of Radian and chronic opioid therapy to neuropathic pain patients and geriatric

    patients (i.e., the elderly); (ii) instituted direct marketing practices that targeted and tracked

    Kadian and chronic opioid therapy prescribing habits of physicians; (iii) trained its sales

    representatives to advance numerous erroneous and dangerously incorrect averments to

    prescribing physicians regarding Kadian and chronic therapy, including unproved claims that

    Kadian improved function/quality of life, had diminished risks of addiction/withdrawal

    symptoms, and false scientific concepts like "pseudoaddiction" and the lack of a "ceiling

    dose" when prescribing opioids for pain management; (iv) misrepresenting the efficacy of

    so-called "screening tools" to identify potential risks associated with opioid use;(v) claiming

    without proof that Kadian provides more consistent pain relief than other opioids; and (vi)

    overstated or exaggerated the potential risks associated with opioid alternatives like NSAIDs.

           .139.    Upon information and belief, ALLERGAN maintained a Speakers Bureau

    and cultivated I~OLs to spread substantially identical or similar disinformation regarding

    Kadian and chronic opioid therapy. ALLERGAN's Speakers Bureau'and KOLs received.

j   training similar to ALLERGAN's sales representatives regarding the optimal ways to "sell"

    Kadian and chronic opioid therapy, and were compensated for their troubles. Consistent

    with. these efforts, ALLFRGAN also supported various KOLs and prescribing physicians in

    drafting and publishing articles in Uoth the Joarrnal of Pain and the Jo1r.~~al of the l~lnerican

    Ge~zat~zcr .Society extolling the potential virtues of Kadian and chronic opioid therapy.

            140.    Upon information and belief, 11LLERGAN also collaborated and/or

    exercised control over various Front Groups in their pursuit of the above marketing

    initiatives, including but not limited to the ~lAPM and the APS.


                                                    i;

                                                                                                Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 79 of 452




       141.    Upon information and belief, ALL~RGAN also sought to influence

physicians through the creation and suppore of CM~s designed to misrepresent the efficacy

of Kadian and chronic opioid therapy and- to portray a diminished assessment of the

associated risks of such therapeutic treatments.

       142.    The extent of ALLERGAN's misrepresentations regarding Kadian, in

particular, eventually aroused the suspicion and scrutiny of the FDA Division of Drug

Marketing, .Advertising and Communications ("DDMAC"), which .concluded that various

brochures submitted ALLERGAN were "false and misleading because they omit and

minimize the serious risks associated with [Kaclian], broaden and fail to present the

limitations to the approved indication of [Kadian], and present unsubstantiated superiority

and effectiveness claims."     In a letter dated February 18, 2010, the FDA ultimately

concluded that ALLFRGAN's marketing efforts "are a concern from a public health

perspective because they suggest that the product is safer and more effective than has been

demonstrated."

        143.    This communication clearly delineates ALLERGAN's folly:

       [T]he promotional materials fail to reveal warnings regarding potentially fatal
       abuse of opioids, use by individuals other than the patient for whom the drug
       was prescribed, interactions with alcohol and drugs of abuse, impaired
       respiration, head injury and increased intracranial pressure,' hypotensive
        effect, interactions with other central nervous system depressants,
       gastrointestinal obstruction,. and anaphyla~s. Similarly, the promotional
        materials fail to reveal precautions related to use in patients with prior
        analgesic treatment experience; use in certain patient populations with
        narrow therapeutic index for opioid analgesics; use in patients with acute
        abdominal conditions; use in patients with convulsive disorders; use in
        patients undergoing cordotomy; use in pancreatic/biliary tract disease;
        tolerance and physical dependence with use of opioids; use in special risk
        groups; and risk associated with driving and operating machinery.




                                              49

                                                                                     Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 80 of 452




       The overall effect of these presentations minimizes the risks associated with
       Kadian and misleadingly suggests that Kadian is safer than has been
       demonstrated.




       Although Kadian may help treat patients' moderate to severe pain, we are not
       aware of substantial evidence or substantial clinical experience demonstrating
       that the magnitude of the effect the drug has in alleviating pain, taken
       together with any drug-related side effects patients may experience (such as
       the common adverse events of drowsiness, dizziness, constipation and
       nausea), results in an overall positive impact on a patient's work, physical and
       mental functioning, daily activities, or enjoyment of life. In addition, we are
       not aware of any studies demonstrating that the level of pain reduction
       experience by patients on Kadian therapy corresponds with a positive impact
       on the outcomes claimed.




       [The Division of Drug Marketing, Advertising, and Communications]
        requests that'[ALLERGAN]immediately cease the dissemination of violative
        promotional materials for Kadian such as those described above.`3

               vi.      ALLEGATIONS AS TO REMAINING DEFENDANTS:

       144.       Upon information and belief, the remaining DETENDANTS (eg.,

MALLINCKRODT, ABBVIF, ZQGENIX, P~RNIX, WEST-W1~RD, SHIONOGI, and

VALIDUS) have all acted similarly and in conformance' with the course of conducts

described above at length in promoting and distributing their respective products.~`~

               vii.     ALLEGATIONS AS TO ALL DEFENDANTS:

        145.     At all times relevant hereto, DEFENDANTS also took steps to avoid

detection of and to fraudulently conceal their deceptive marketing and conspiratorial

behavior. DEFENDANTS disguised their own roles in the deceptive marketing of chronic

opioid therapy by funding and worl~ing through various third parties, KOLs, and Front



~3 U.S.POOn & DRUG ADMIN.,"1otter RE: NDA #20-616 Kadian 1z (morphine extended-release) Capsules,
CII MA(;MIS #18148)," (I'ebruary 18, 2010).
C4 .See, e.g., ruj~ra at ¶ 68.


                                                50

                                                                                          Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 81 of 452




Groups. DEFENDANTS purposefully hid behind these individuals and entities to avoid

regulatory scrutiny and to prevent doctors and the public from discounting its messages.

       146.    In addition to hiding their own roles in generating the deceptive content,

DEFENllANTS manipulated their promotional materials and the scientific literature to

make it appear that the DETENDANTS' deceptive message was accurate, truthful, and

supported by substantial scientific evidence. DEFENDANTS distorted the meaning or

import of studies they cited and offered them as evidence for propositions the studies did

not support. The true lack of support for DEFENDANTS' deceptive messages was not

apparent to the medical professionals who relied upon them in mal~ing treatment decisions,

nor could they have been detected by Plaintiff

       147.    While the opioid epidemic was raging, DETENDANTS intentionally

concealed from the medical community, patients, and health care payers facts sufficient to

arouse suspicion of the existence of claims that Plaintiff now asserts. Plaintiff was not

alerted to the existence and scope of D~F~NDANTS' industry-wide fraud and could not

have acquired such knowledge earlier through the exercise of reasonable diligence. Through

its public staterMents, marketing, and advertising, DEFENDI~NTS' deceptions deprived

Plaintiff of actual or presumptive knowledge of facts sufficient to put them on notice of

potential claims.

        148.   As a consequence of DFTENDANTS' collusion and deceptive marketing,

the number of opioid-related overdoses and opioid-related addiction/dependence cases

requiring medical intervention amongst the FUND's covered individuals has increased

exponentially. In particular, treatment of these recognized, direct, and quantifiable medical

results of DETENDANTS'illegal behavior has required. the prolific prescription and use of




                                             51

                                                                                     Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 82 of 452




medications containing the drug naloxone (eg., Suboxone, Narcan, etc.) which reverses the

effects of opioids and can save individuals from otherwise-fatal overdoses of opioids.

        149.    At all times relevant hereto, Plaintiff hereby avers that DETENDANTS'

conduct described above (as well as the conduct of DEFENllANTS' employees, agents,

KOLs, front Groups, and any other co-conspirators) was directed at and/ox targeted the

FUND and its beneficiaries, as well as at doctors/prescribers, healthcare facilities, patients,

and commercial markets located in the Commonwealth of Pennsylvania, generally, and

Philadelphia City and County, specifically.

        150.    Upon information and belief, Plaintiff avers that DEFENDANTS'course of

conduct described above stretches across decades and continues up to the date of the filing

of this Complaint.

                                           COUNTI

                              INSURANCE FRAUD (CIVIL)

        151.    Plaintiff incorporates herein by reference all other paragraphs of this

Complaint as if fully set forth herein at length.

        152.    Plaintiff's claim against DEFENDANTS for insurance fraud is brought

pursuant to 18 Pa.C.S. ~ 4117(8), which provides a civil cause of action to insurers that are

damaged as a result of conduct declared illegal under 18 Pa.C.S. ~~ 4117(a)-(b).

        153.    Plaintiff is an "insurer" as defined- by Section 4117(1). See, e.g., 18 Pa.C.S.

~ 4117(1) (including, but not limited to, "an unincorporated association of underwriting

members," "a fraternal benefits society," and/or "a self-insured health care entity").

        154.    DEFENDANTS are each considered a "person" under the meaning of

Section 4117(a): See, e.g., 18 Pa.C.S. ~ 4117(a).




                                                52

                                                                                         Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 83 of 452




        155.   DEFENDANTS' pattern and course of conduct described throughout this

Complaint constitute serial violations of Section 4117(a)(2), which criminalizes the behavior

of anyone who "[k]nowingly and with the intent to defraud any insurer or self-insured,

[present] or [cause] to be presented to any insurer or self-insured any statement forming a

part of, or in support of, a claim that contains any false, incomplete or misleading

information concerning any fact or thing material to the claim." 18 Pa.C.S. ~ 4117(a)(2).

        156.   DEFENDANTS' pattern and course of conduct described throughout this

Complaint also constitute serial violations of Section 4117(a)(3), which criminalizes the

behavior of anyone who "[k]nowingly and with the intent to defraud any insurer or self-

insured, assists, abets, solicits or conspires with another to prepare or make any statement

that is intended to be presented to any insurer or self-insured in connection with, or in

support of, a claim that contains any false, incomplete or misleading information concerning

any fact or thing material to the claim, including information which documents or supports

 an amount claimed in excess of the actual loss sustained by the claimant." 18 Pa.C.S. ~

4117(a)(3).

        157.    DEFENDANTS.' pattern and course of conduct described throughout this

 Complaint also constitute serial violations of Section 4117(a)(5), which criminalizes the

 behavior of anyone who "[k]knowingly benefits, directly or indirectly, from the proceeds

 derived from a violation of this section due to the assistance, conspiracy or urging of any

 person." 18 Pa.C.S. ~ 4117(a)(5).

        158.    Specifically, DEFEND~N'1S and each of them together with their named

 and unnamed co-conspirator KOLS, associated Front Groups, employees, agents, servants,

 officers, directors, and other representatives, misrepresented, deceived, concealed, omitted,

 and/or failed to inform Plaintiff FUND and its participants, retirees, and their dependents,


                                              53

                                                                                      Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 84 of 452




and the doctors prescribing OPIOIDS that the use of OPIOIDS was neither safe nor

efficacious in the treatment of chronic pain or other long-term medical conditions.

        159.    To the contrary, D~FENDI~NTS affirmatively did the opposite by

convincing Plaintiff and the FUND's participants, retirees, and their dependents and the

prescribing doctors that the use and ever regular or continued use was safe and effective for

the treatment of chronic pain and other long term medical conditions. DEFENDANTS'

impermissible behavior is well-described throughout this Complaint, and includes direct and

indirect (i.e., carried out by DEFENDANTS' agents, employees, representatives, paid .

speakers, servants, and/or KOLs) actions: (a) concealing, deceiving, obfuscating, or

otherwise misrepresenting the results of definitive medical. studies and persuasive empirical

research demonstrating the dangers associated with chronic opioid therapy and OPIOIDS;

(l~) deliberately misrepresenting and/or deceptively describing the efficacy of OPIOIDS at

managing chronic pain and other long-term medical conditions; (c) publishing or causing to

be published various materials containing false or deceptive information upon which

physicians, Plaintiff and the FUND's participants, retirees, and their dependents relied upon

in choosing to prescribe, pay for, or take OPIOIDS when safer, more effective, and less

expensive treatments were available for the management of chronic pain and other long-

term medical conditions; and (d) otherwise creating confusion and uncertainty regarding the

safe, recommended, and medically sound therapeutic uses of OPIOIllS.

        160.    In so doing, D~FENDI~NTS deprived the FUND and its- participants,

 retirees, and their dependents, and the prescribing doctors treating those same individuals of

information that was relevant, material, and vital to the decision of whether or not to

 prescribe OPIOIDS to Plaintiff's beneficiaries under their health insurance plans.




                                              ~~

                                                                                       Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 85 of 452




       161.    These serial misrepresentations of material facts regarding the efficacy and

safety of OPIOIDS perpetrated by DEFENDANTS ultimately caused (and were intended

to cause) the FUND and its participants; retirees, and their dependents to either purchase—

or seek reimbursements for the purchase of—OPIOIDS marketed by DEPENDANTS for

purposes and/or treatments that were inconsistent with the medically and/or scientifically

approved uses of such drugs (i.e., chronic opioid therapy).

        162.   DFI'ENDANTS' misrepresentations also caused a dramatic increase in the

number of opioid-related overdoses and opioid-related addiction/dependence cases

requiring medical intervention amongst the FUND's covered individuals. Plaintiff is also

seeping compensation for the treatment of these recognized, direct, and quantifiable medical

results of DEFENDANTS' illegal behavior, including, but not limited to, the prolific

prescription and use of medications containing naloxone.

        163.   DETENDANTS' schemes discussed throughout this Complaint were

calculated to ensure that the FUND would be wrongfully induced to cover and/or

reimburse for these expenses related to the purchase and use of OPIOIllS, thereby

enriching DEFENDANTS at the expense of Plaintiff.

        164.    DFTFNDANTS' were and are aware that Plaintiff depended upon the

accuracy and reasonableness of a patients' course. of treatment when deciding whether to

approve and pay for related expenses, up to and including the cost of OPIOIDS.

        165.    The above-described pattern of insurance fraud amounted to a common

course of conducted. intended to deceive Plaintiff. Each fraudulent act was related, had

similar purposes, involved similar participants and methods of commission, and had similar

results affecting similar victims, including Plaintiff DEFENDANTS' fraudulent activities




                                              55

                                                                                    Lase ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 86 of 452




were and are part of its regular way of conducting its ongoing business, and constitute a

present and continuing threat to Plaintiff.

        166.    By reason of the foregoing and as a proximate cause of said pattern of

fraudulent activity and acts committed in furtherance thereof, Plaintiff has suffered injury

and has been damaged as alleged herein.

        167.    each of the fraudulent acts detailed in this Complaint constitutes "insurance

fraud" within the meaning of 18 Pa.C.S. ~~ 4117(a)(2)-(3), (5). Collectively, these violations

constitute a pattern of fraudulent behavior within the meaning of 18 Pa.C.S. ~ 4117(8).

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment against DEFENDANTS on. Count I and award Plaintiff actual and statutory

damages for each instance of fraudulent Uehavior that resulted in a claim (i.e., the payment

Uy Plaintiff for each claim presented for each and every one of the OPIOIDS they

manufactured; and each instance in which DETENDANTS misrepresented and/or

deceptively represented the efficacy and risks associated with, or otherwise obfuscated the

truth regarding the therapeutic uses of OPIOIDS and chronic opioid therapy), consequential

damages (i.e., each and every instance when Plaintiff paid for the treatment of an opioid-

related overdose or opioid-related addtction treatment, including prescriptions for naloxone-

.based medications), treble damages, together with interest, costs of investigation, costs of

litigation, reasonable attorneys' fees, and expenses in an amount in excess of ~y50,000 and

such other relief as the Court deems appropriate.

                                          COUNT II

                            DISGORGEMEl~TT OF PROFITS

        1C8.    Plaintiff .incorporates herein by reference all. other paragraphs of this

Complaint as if fully set forth herein at length.


                                               56

                                                                                      Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 87 of 452




       1C9.    D~FEND1~NTS are the manufacturer, seller, and/or supplier of OPIOIDS.

Through the wrongful and deceptive conduct described at length above, DEFENDANTS

have reaped substantial profits from the sale of OPIOIDS. Yet, DEFENDANTS' profits

would have been significantly and substantially reduced but for their wrongful, deceptive and'

unlawful conduct.

       170.    Accordingly, and as described in this Complaint, DEFENDANTS have been

unjustly enriched by their unlawful, deceptive and wrongful conduct. DEFENDANTS

should not be allowed to retain the proceeds from the benefits conferred upon them by

Plaintiff (i.e., the   purchase   and/or reimbursement for        purchase    of OPIOIDS).

DEFENDANTS knew that Plaintiff paid for, or reimbursed for purchases of, OPIOIDS

that were not medically necessary, generally ineffective, and fundamentally unsafe.

Moreover, the use of OPIOIDS in the treatment of chronic pain and/or other long-term

medical conditions offered no greater benefits than those offered by less expensive

medications and treatment options.

        171.   It is unjust and inequitable to permit DEFENDANTS to enrich themselves

at the expense of Plaintiff by retaining the benefit of the various expenditures for OPIOID

prescriptions that were not medically necessary, effective, or, alternatively, no more

efficacious than less expensive, substantially safer medical alternatives, or that were simply

the result of llEI'FND~NTS' own deceptive marketing strategies.                   Accordingly,

DEFENDANTS must disgorge their unjustly acquired profits and other monetary benefits

resulting from its unlawful conduct and provide restitution and/or rescission to Plaintiff.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment in their favor and against DF.F~NDANTS for compensatory and actual damages

related to their ,purchases and reimbursement for purchases of OPIOIDS, in an amount in


                                              57

                                                                                       Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 88 of 452




excess of $50,000, together with interest, costs of litigation, attorneys' fees, and any other

such relief as this Honorable Couxt may deem just and proper.

                                          COUNT III

                                 BREACH OF IMPLIED «ARRANTIES

         172.       Plaintiff incorporates herein by reference all other paragraphs of this

Complaint as if fully set forth herein at length.

         173.       DEFENDANTS, in the manufacture, marketing, and sale of OPIOIDS

impliedly warranted to Plaintiff that OPIOIDS were appropriate for their particular and

understood ordinary purpose as presented by DFrEND11NTS: namely, the treatment of

chronic pain and/or other long-term medical conditions.

          174.      DEFENDANTS and its agents, employees, servants, paid speakers, KOLs

and/or other representatives knew or should have known that OPIOIDS were ineffective

(and inherently dangerous) treatment options in the management of chronic pain and other

long-term medical conditions.

          175.      Plaintiff reasonably relied upon the shill and judgment of DEFENDANTS

and its agents, employees, servants, paid speakers, KOLs and/or other representatives as ro

whether OPIOIDS were of merchantable quality, safe, and fit for their intended uses as

described Uy DEFENDANTS.

          176.      Pursuant to the Pennsylvania Commercial Code,~s there exists an implied

warranty of merchantability for DFI'ENDANTS marketing and sale of OPIOIDS. See, e.g.,

13 Pa.C.S. ~~ 2.314-15.

          177.      DEFENDANTS breached this implied warranty of merchantability by

promoting, marketing, and selling OPIOIDS as being fit for the "ordinary purpose" ascribed

~5 13 Pa.C.S. ~~ 1101, et.reg.


                                               58

                                                                                      Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 89 of 452




by llEI'ENDANTS (i.e., `the treatment of chronic pain and/or other long-term medical

conditions) when, in fact, OPIOIDS are inappropriate, dangerous, and unfit for that

purpose.

       ~~HEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment for -them and against DEr~NDANTS, for compensatory and consequential

damages related to their purchases and reimbursements for purchases of OPIOIDS, in an

amount in excess of $50,000, together with interest, costs of litigation, attorneys' fees, and all

other such relief as this Honorable Court may deem just and proper.

                                          COUNT IV

                                    CIVIL CONSPIRACY

        178.    Plaintiff incorporates- herein by reference all other paragraphs of this

Complaint as if fully set forth herein at length.

        179.    DEFENDANTS conspired amongst themselves and with various KOLs and.

Front Groups as described throughout this Complaint in order to commit unlawful acts,

including the serial violations of the Pennsylvania Insurance Fraud Statute detailed at length

above. In particular, DEFENDANTS and the various KOLs and Front Groups knowingly

and voluntarily agreed to present or cause to be presented statements used in whole or in

part, to support a claim for payment for OPIOIDS tha"t contained false, incomplete and/or

misleading information concerning the material facts regarding the uses, need for; and

prescribing of OPIOIDS simply to promote the use of OPIOIDS for the treatment of.

chronic pain and other long-term medical conditions.           To that end, D~F~NDANTS

cooperated amongst themselves, and enlisted various KOLs and Front Groups to produce

and disseminate statements and materials in furtherance of this common strategy, despite

knowledge of the misleading nature of these activities.


                                                59

                                                                                          Case ID: 180403485
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 90 of 452




       180.    Together with and in collusion with Front Groups including the APF, NIPC,

AGS, TSMB, APS, and AAPM, D~FFNDANTS agreed to deceptively and misleadingly

promote the benefits and superiority of chronic opioid therapy and OI'IOIDS, while

minimizing the associated risks. As part of these agreements, DEFENDANTS provided

material, financial, and other forms of support to the front Groups, which in turn used that

support to more broadly disseminate the deceptive and misleading messaging regarding

OPIOIDS and chronic opioid therapy.. The publications, marketing materials, CMFs,

programs, and substantive representations produced and publicized by these Front Groups

are each products of a civil conspiracy, and each instance of collaboration between

D~FENDAN'I"S and. the Front Groups is evidence of an overt act taken in furtherance of

that conspiracy.

       181.    Together and in collusion with KOLs including David Haddox, Lynn R.

Webster, Russell Portenoy, Kathleen Foley, Christine A. Miaskowsl~i, Michael J. Brennan,

Perry Fine, Scott Fishman, Lisa Weiss, and others unknown to Plaintiff but known to end

identifiable to DEFENDANTS, ~ETENDANTS agreed both overtly and tacitly among

themselves and others, to deceptively and misleadingly promote the benefits and superiority

of chronic opioid therapy and OPIOIDS, while minimizing the associated risks. As part of

these agreements, D~FENDI~N'iS provided material, financial, and other forms of support

to the KOIs, who in turn used that support to more broadly disseminate the deceptive and

misleading messaging regarding OPIOIDS and chronic opioid therapy. The .publications,

marketing materials, CMEs, programs, and substantive representations produced and

publicized Uy these KOLs are each products of a civil conspiracy, and each instance of

collaboration between DETENDANTS and the KOLs is evidence of an overt act taken in

furtherance of that conspiracy.


                                             60

                                                                                    Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 91 of 452




        182.    D~FL,NDANTS also mutually worked amongst themselves towards a

` shared. common purpose, and explicitly cooperated with one another in the pursuit of that

common purpose.         Specifically, that purpose included: .(i) the popularization and

proliferation of "chronic opioid therapy;" and (ii) the increase of sales of OPIOIDS.

DEFENDANTS explicitly cooperated in the sale of certain OPIOIDS, including but not

limited to ABBOTT and PURDU~'s cooperation in the sales of OxyContin. Each such

instance of collaboration between DEFENDANTS in pursuit of this common purpose is

 evidence of an overt act taken in furtherance of that conspiracy.

        183.    DEI'ENDI~NIS also explicitly cooperated in their support, control of, and

 direction of the Front Groups and KOLs discussed above. DEPENDANTS' material

 support of the Front Groups and KOIs are products of a civil conspiracy, and each instance

 of collaboration between D~FFNDANTS in supporting the efforts of the Front Groups

 and KOLs is evidence of an overt act taken in furtherance of that conspiracy.

        184.     each of the participants in this conspiracy were fully aware of the deceptive

 and misleading nature of the statements, research, and other materials that they utilized in

 promoting OPIOIDS. Nonetheless, DETENDANTS and the Front Groups agreed to

 mislead and deceive Plaintiff regarding the risks, benefits, and alleged superiority of chronic

 opioid therapy and OPIOIDS, in exchange for increased pharmaceutical sales, financial

 contributions, reputational enhancements, and other pecuniary and professional benefits.

         185.   As outlined at length above, DEFENDANTS played an active role in

 determining the substance and format of the misleading and deceptive messaging issued by

 KOIs and Ttont Groups, including directly providing content, editing, and otherwise

 approving content produced by its co-conspirators. D~F~NDANTS, KOLs, and Front

 Groups also collectively ensured that these materials were widely disseminated by


                                               C1

                                                                                        Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 92 of 452




cooperative distribution, material support and republication. The result was an unrelenting

stream of misleading information regarding the risks, benefits, and alleged superiority of

chronic opioid therapy and OPIOIDS.

       186.    F.,ven if DErENDANTS did not directly disseminate or control the content

of all of these misleading and deceptive representations, they are liable for conspiring with

the third parties that did so (i.e., I~OLs and Front Groups).

        187.   DEFENDANTS' conspiracy, and the consummation of that conspiracy via

the overt acts described above, amongst themselves and with these third parties (e.g., KOLs

and Front Groups) were unlawful (criminal and civil) acts under the Pennsylvania Insurance

Fraud Statute, 18 Pa.C.S. 4117.

        188.    Upon information and belief, Plaintiff avers that DEFENDANTS'

conspiracy, and the actions consummating that conspiracy, were undertaken with malice.

        189.    As a result of DEFENDANTS' conspiracy and related unlawful acts,

Plaintiff has been damaged and continues to be damaged by paying for the costs of or

reimbursements for OPIOIDS for the treatment of chronic pain and/or other long-term

medical conditions.

        190.    Because DEFENDANTS' conspiracy ultimately caused doctors and other

health care providers to prescribe (and, consequently, Plaintiff to pay for) long-term

treatments via OPIOIDS, DEFENDANTS caused and is responsible for those costs and

claims. In addition, DEFENDANTS are both criminally and civilly liable for the insurance

fraud they perpetrated upon Plaintiff and others arising out of and directly caused by their

knowing and intentional conduct described above.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment for them and against DEPENDANTS, for direct and consequential damages


                                               C2

                                                                                     Case ID: 180403485
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 93 of 452




related to their purchases and reimbursements for purchases of D~FFNDANTS' Opioids,

in an amount in excess of ~h50,000, together with interest, costs of litigation,'attorneys' fees,

and all other such relief as this Honorable Court may deem just and proper.


                                        AN~z>or. W~,zss


                                    BY: ~S~ DAVID S. SENOFF
                                        SoL H. Wrzss, EsQu1R~
                                        DAVID S. SENOFF,ESQUIRE
                                        HILLARY B. WFINSTEIN,ESQUIRE
                                        CLAYTON P. FLAHERTY,ESQUIRE
                                        130 N. 18'" S'rRErr, Suz'r~ 1600
                                        Pr3iL~~Ll~xiA,PA 19103 ~

                                        ATTORNEYS FOA PLf1INT'IPF


DATED: APxIL 24,201S




                                               63

                                                                                         Case ID: 180403485
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 94 of 452

                                          VEItIFICATIf~T~T

      I, C:her~-1 I Iamersl~i, dc> rerit~ that the i~fc~m~atio~~ co~itained in the foregoing Complaint i~

true anci cc~rrcct to the best pf n~~- knowlcci~e, inf~rmaac~rz a~-~d belied. I undcrscand that false

srateme~ats herein tn~.de ate subjc:ck ~c~ the penalties cif 18 Pa.Cr.S.. ~-~~t~~ relaeisig to unsw~rn

talsificatiai~ xc~ aurhnrities..




                                                                       r
                                               C;her~ri Ila~.ne   i,,~dnuz~isirarive. 7v9azaager
                                               L FC~ti', I.r~c~   3 ai~r~ Ernpic~yers .F-~ealt'h Fund




                                                                                                    Case ID: 180403485
Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 95 of 452




                   EXHIBIT B
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 96 of 452




 Sc~L H,t~iJ~lss,Esc. (i~Ic~. 15925)                 B1~~~;E Fx7'Tz,Esc.(I~o. 8~~4=~}
 D.=~vin S. Sr~.~c~r~, Est.(_Nc~. 652?S)             FRIT7.., ~~ BI~1~ICULLI,LLC
 HILLr1R~'I3. Z~~EII~?STEIN,ESCZ: ~f~.ZO9~33~        15~.~ i~'IARKET STREET;SUITF~'~''1`'anr~ sr r,;.sr z `~y the
 CLAYTOit P. FLAI3r?RTY, ES(). ~i1?0. 319/Ci7~       PE-IILADELPHIA,P1~ 191012 c3ffac~ off' ,T~c~> :: i:~ t ~z~cords
                                                                                        2 .r~a~ << ~a 1 3
 ANl1PUL ~~~ISS                                      PHONE:(215)458-222Q                       a4: ~I .~C~ i4 r
 c~~r' ToG~~ Sc~~r~RE                                bt~itz,~,fbesc~.c~n~
 1 ~0 N.1~7H S'rxr~.T, Sr~rrr 1600. .
 PHIL.~~DELP.HIA,P1~ I ~)1 C1.3~
 PHo~~;:(215)790-4550
 Fix:(215)8 ~5-1733
 st~reiss tt,ana~ol~t=eiss.cr_rtn
 d senoff(c~ana~ol~i~eiss.coin
 }i~~JeinsteiL~~i),ana~ol~~~eiss.cc~i~r
 c~lahertv(cDanai~ol~~=eiss.com                            ~A7TDI{i'~7EI'S I'OK I'LAt'V;l7FF


IRt~N ~U(~RILFRS DISTRICT COLrI~CIL t~P
Pxir~r~~LPHi~ Ati~ VICIr~iTY,BE~E~l~r                     COTJ.RT OF C01~ii1iON PLEAS
FtrND,                                                    PHIL,t'~I?ELPHIA COUN'I'~'
2INTERNt1TIC)~?~~L PLAZA I3RIC'E
I~"PEKN t~`I'tf.~Nt1L PL,.AZA `I`~VO, SLII`I'E 120
PHILADELPC~Ir~, PENNSI'Lti'ANIt1 l~~l 13                  CASE ~L IC1.


                              PLAIt~11FF,                 CIVIL 1j.CTION

~;T,                                                      JURY TRIf1L DEl~~NI?FIa

[ABBOTT Lt113ClR.ATC~RIrS, INt~.
100 ~~BBorr Ps~ttFti Ro~~
11~~c~lr P~xlc.IL G0064

                    ADD

I~~EVIE,INC..
 1 N.~~gt~1~~Ati It~~r~
i`1oKTF-i CHIC~Go,1L 6006

                    11tvD

DEr~~~~.n,I~!c.
795it~ G~T~~~a~~ BL~~..Srl~.300
~I:~,L~'AI~I<, ~,<'~ ~=~~~~


                    1}iND


F7~DC~ PHARi~IACF..LiTICALS,I\C.
lent} 1~T1'~~ATER URINE
t~.L~1L~T~Ri~;. PA 10355




                                                                                                      Case ID: l {15U2~42.
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 97 of 452




                   r~~~

ENt~b H~.~Lrc~ SuLvzze~tis;Inc.
1 00 A~~f~LTzn I~r~r~TF
1~L~,vEAt~. I'1~ 1935

                   t1i~!D

.Jt1\SSLi~ Pf-lARi~IACETi"I'IG.ALti,II~C.
'1125 B~I~ TAVERN;Ro~r~
~zvs~Tlr,L~, ~J os~~a
                   1~~~
.~~ssE~: P~1~x~vz~cEr~71c~,1~!c:.zv/x/~
)
~,4I~;SSE\ PE-U1R~it10EL)TIt~1IS,Ii~C.
1IZS I3EARTf~VFIZ~ Rt~AD
'1'irr~svlLt,r~,~J 0560

                   Ai~'D


.IoH~sc~~ ~e.Jc~r~~s~~N
OI~E ~t~HI~?Sc~I~! ~]C~H1~'SC7N PL.r1ZA
?ZT~~ti~ BRU~?Stit~ic;t~, N)115933

                   A~;r~

ORTHO-h-ICNEIL-JAt~?SSE~!
Pt-If1Fti~'IACECTTTC.ALS, II~?C. i~/IC/AJ.~NSSEI~
Pr-~~xri~t~c~rl~cE~Ls,Inc
1 1.25 B~;Ax T,~v~;R~; Rt~AD
~r~rsvlr~.~,n~ r~s~ca
                   A~~
P~~xN1~TH~x~i~~EtaTzcs Ho~.n1~Gs.Inc.
 1G I\!ORTH PARK.PLACE,SUITE 2~1
1~~~~~ISTo~~~z~,NJ ~}7960

                   ~~r~


 ZOO.'I~KESSER $UY)LLtTARD
S~~~v~F~o~,CT(1C9t11

                   l~~;v




                                                                    base ID. 1 ~~5~2~4?
         Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 98 of 452




Purtt~uE 1'H.~xa11~,I~!c..
2011 'I'RL:SSFsft ~t~LJLE~JARD
S~r~~~Fc~~tz~, CT0691l

                  ~1~D


I'u~vE Fr~~r~Etucic Goti~1~a~~,Inc.
ZOl'CRF,SSER Bt~ULE~,T~~RL?
s~~.~~~~=o~,cT oc~a1
                  ~~n
Srilc~~ioU1,Inc.
340 Cr1ti7PUS DRIG~E -
FLotz[~r~~jl P~~1{,?~1J 07932

                  AND


~ZTE~T—~~t1RD PHi1RtiSACEi~ITCALS CORP.


E4TONTOlti'i\, Nf X7724


                  1~~?D


`LOGF.,NIX,I\C.
5 58 I-IoxTo~ S~~t~:~~r, Stri•r~.-455-
I~.~tERY~~LL~. C;A 9608

                             DEFEI~'UA~?TS,



                                          NOTICE Tfl I)EEEND

NOTICE: I'ou 1iati~e been sued in colxrt. If ~rou «~islz t~ defend against the chinas sit f~s-th in the
fc~llo`~Titlg pies, yrou must take actic~~ within t~~~etity (20) dayrs after this complaint and notice are
served, b~J eiiteritig ~ ~~~ritten a~~pea~-an.ce personally ~r }~y attortie~- and filing in ti~Triting with the c~~~rt
y~~ur defeiZses ~~r objection to the claims set furtli against yj~u. Yotz are ~~Tarned t~iat if yl~~i fail to do
so the case inay proceed ~~~itkiout jjc~u acid a juel~inen.t may he entered a~,ainst ~Tou b~T the court ~~~ithat~t
further iiptice for at~.y in~oneyr cl<urned in t11e complaitlt g~ for aiiy> other da rn of relief ieguestecl by
tie plaintiff. You:may lose money ~f propert~~ or ot~.iei rights impi>reant to you.

~'OU SHOUL;D T~~KE THIS P~-1PF.,R. 'I'O YOliR LA~11'ER .t1T Oi'~?CE. IF YQU DO SOT
H~l~~~: 11 L11~VI'ER OR C;~1Ni~OT ~1FFORI~ ONE,GO TO C)It TELEPIlO:~IE THE OFFICE
SE'I" ~'OIZTI3 BELO~~r'TO FIND C3U'I'\~%HER.0 YOU CAN GET LEGAL HELP.

                 Philadelphia Bar t~ssoeiati~n, La~~~7et Referral and Inf~rm~~tioti Se~-~zce
                     ~ l f~l 1~Iarket Street; Philadelphia,P~ 191Q7 / (215) 235-6300.




                                                                                                        C~;~~e ID: 1~~`~f124~2
        Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 99 of 452




AVISQ: Le han demanci~cic~ a ust~d eti la carte.. Si listed gtuere d~ferideise cle estas demanclas.
e~puestas en las padiias sigtzientes, listed time vrinte (20) dial de ~l~zo al partir de la fecha de la.
deinanc_~a y~ la ii~tificaci6ii. I-~acz falt~~ aseirtar una coinpatencia escrita o en ~iersnna a c~ci ut~ ab~gado
3= entregar a 1~ come en forma escrit~i sus ~~iefei~sas o sus abjecianes a ]as demandas en coiitia de su
pers~i~i; Seri avisadc~ c~i~e si i~sted iia s~ defiende, la carte tomara rned.icias }~ pLlede coiitintiai~ la
dem~~nda eii contra suya sin pre<<io aviso a notittcacic n. 1~ciemas, la Corte puede deciciir- a favor del
demat~daiite y rec~uier~. que listed cumpla con today hs pr~visiones de esta deinanda. Ust€d suede
herder. clip r~ o sus pr~7pieclacles o ~t~'os derechos iinj~art-atlt~s ~ai-a listed.

LLEVE ESTt~ DE~I~~I~L?A t'1 UN t~BOGADO TI~1~~EDIt~TA1~iE1TE. SI \?O TI~I~E
ABOG~O t~ SI \?O 'I'IEI~IE ET DINERO SUFICIENTE 17F Pr1GAR.TAL SFI~ZTICn,~T~I'A
EN I'ElZSt~NA O LL~~TE PU1Z TELEFON(~ ~~ L,A OFICINA CU~'A I7IREGCION SE
E\TCLTENTIZ~ ESCRTI'A t~BAJO I'~~RA ~~rERICTUAR DONDE SE PLTEDE CONSEGUIR
r1SISTE\TCI~ LEGAL.

                       ASC)CIr~CION DE LICEi~?GI!~DOS DE FILADELFIA
                              Servicia De Tieferencia E Infot~maci6ii Legal
                      11U1 l~Tarket Stz-eet, Phil~clelpliia, P~\ 19147 / (215) 238-63t)()




                                                                                                   ~~s~ Ili: 1~tJ~~~442
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 100 of 452




SoL H.~UEIss,Esr~.(Zo. 15925)                   8~~~~~ r,F~~z,~sc~. ~!o.s~a~~~
Dt~ti~ID S. S~,~c~~r, Este: (i~1o. 6527 )       FRITZ ~~. ~ilt~1~I~I_JI..L,I, I.I.,C
HIL~~zr13.l~1~.i~sTE1N,~sQ:{Nc~.20{)533)        I ~~ ~ l~'~r1RKET STREET,SUITE 1 SC~1
C~~~~ro~v P. Fr~r~Exr~,EsQ.(No.3197C7)          PHILt1DELPHIJ°l,Ply 1~~1U2
A_~t1PC~L~~~BISS                                PHA»t~:(215) X58-2220
OIL;Lt~GAN SQL7ARB                              bfi-itz(t~f~aesct.c~o nz
13Qiv. 1~'H STKEET,SiJIT'E 16~~
P~-r1~ar~Ft.,nxza,I'f119143
Pr~o~E;(215) 790-~~550
Ft~Y:(215) X75-7?33
s~~Teiss~t~ana~~c~11~~e ss.co~~1
c~isenoff(c~~~tla~nl~tTeiss.conl
1~~~~eit~stein~~na~c~lti~~eiss.com
cflallei-t~cr~,aiia~ol~~eiGs.com                      13TI'Ot3t~TEYS FQR PL<fINI7FF


IRON ~~~ORI{EKS DISTRICT'COUc'~ICIL t~F
PHIL.r1DEL1'HIA AI~;D ~jIGINIT~', BEI~E~I'T           COliRT OF GOi1I~ION PLEAS
~'~r~D,                                               PHILADELPHIA COUNTY
2 IIti;TERi`;A"I'IO~AL PLAZA DRIVE
I;~'i~F;r~:~Tio~~L P~a~A'I`~~:ro,Sv1~r~ 124
~CIIL.f1I7ELPE3It1, ~EI~?~SYLVt1I~',I_~ 19113         Cr1S~ 1~I0.


                          PL..~Ii~;TIFF,               ~c~j~L ~c~rlo~T
~~                                                    JURY TRIAL DEi4iAl~TDF_,.L7

AI3BOT'T LAFt7Kt1T~RIES,I~iC.
10U A~so'rr PAxic Ro~r~
ABBOT"I'I}r1IZK, IL,60064


                 Ai~:D

ABBVIE;II~IG.
l ~?. Vi~AUKEGAi~; ~Ot~D
N~~R'rH CHICAGO.IL 60Q6~

                  AzvD

l~EPOI~ED,IIti1C.
7999 G~TE~~iA~ BLvr~., ~'r~.. 3C)Q
~Elt~.~RK, Cl~ ~~ 5~Q


                 t~i~?D


ET~DO PC-~r1K1l~IACEOTTCAL,S, INC.
1 ~1 ~}C111'I1Vt1TEft DRIVE
~~L~~ER1v,P~ 19355




                                                                                        Cass IL): 1X050244?
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 101 of 452




                   AND                       .

~~I3fJ I-IF~t1L.TE-I SOLUT`IC7I~S,Ii~G.-
1400 i1~~r~3T~R DR1~J~
~ ~~11LtTER~,P1~ ~~3~5

                   AND .

JA~SSEi\ PHARi~iAGEU"I'ICr1IS,I1~tC.
1125 ~Er1R'I'Ati~ERI~? Rt~t1D
Tl~rs~T7r..I.E;i~1J aBSG~

                   ANL7

JANSSE\ PF~ARl1AGEUTICr~,II~;G N/K/A
~Ai~'SSE~ PHATt~1ACEt1"TICAL$,INC.
1125IaE~iz'I'Av~tu~ Rc~~U
TITUSVILL~,NJ U8560

                   ANU

Jor~~s~~ ~JoHN~o~
ONE J(~f-~I~SOi~ ~~t~HNSC)N PLAZA
NEv~ Bxu~st~Ic~<;?~?J o~933

                   ~1uD

C)RTT-IO-~C~EILJANSSEN
Prr~x~q~c~r~'r7r~.~~s, I~;c. ~1tc/~J~nss~~
Px~~,~~cEu~ci~Ls,I?~c.
1 12:1I3~AR TA tTEt~~i R Ctt~D
T~~rtJsviLL~,\J 08564

                   f~I~?D

PERNIY THEItt~PECJTIGS HOLL)It"~iGS, Ii~?C
3.O NOFtTf I PARK PI,A.C;E,.SUI'TE ZOl
~1ORRISTd«I~?,1'~1J 07960

                   I~NL}

PiJRL3UE PE ~tllZi~~tt1, L.P.
241 TxEs~Ex Bo~~L~~J~~xr~
STI~h~Fr_ar~n, G'I'06901

                   ADD




                                                               C~a~~ III: 1~t~5fl2~~?
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 102 of 452




Pr-~RDtT~ P~~~R~v~~~,Inc.
2~1 'I'12ESSER $C7ULEt~ARD
S1'f~~4~t~RD,C'I'46901

                 t'~ND


PT.IRDTJE FRL,~ERICI~ CC~MPrli~?1'; I~~C.
201'I"r.E;ssEx Bc~uL~~r~xn
ST~1~~c~rtr~,CT 06901.

                 111~:D


Sr~1~r~oc~1,Inc.
BOO CAhiPCJS DRI~rE
FLORt-~L~ PAKix,~J Q7932

                 AND


~!~~,s'r-«T~~ Px~x~~c~iiTlc~..s Cox.
~{}1 I\DL~STItIAL,~AY ~1TEST
EA~ro~~ra~~,NJ o77a~1

                 ~1~~

Zo~~~;~x,Inc.
5 58 Hcar~Ta~ ST~F,T,Str1~ X55
E~,~~,xy~~~,LE,CA t~~608

                            DEFEi~iTUI11\TS.

                                               CO11aiPLAINT

        Plaintiff Iron. ~~Torkers' Distxict Council of Philacizlplua and ~Ticiniry- Benefit -Fund

(the "FITND"), bar a~id through its attorneys, Ai~APt~L ~k~Etss acid ~xrrz & F31A~ctJr_.LI, LL.G,

Hereby brims this cis=il action seekiclg relief front :Defendants Abbott La}~oratories, Inc.

"ABBt~TT"); 11bbVie, Inc. ("t1BB~jIE"); Depo.med, Itzc. ("DF_,POIt-iED"); Endo

Phar~naceutic;~ls, Inc.; F_,ndo He~-~t1:i S~~1L~tians, Tiic. (collectitr~l~F, ".F~1D0"); Jansset.~.

P}Iarmaceiiticals, Inc.; Jc~~mson ~`~ J~~hnsc}n, Ortlio-McNeilJanssen I~h<~rmaceuticals iti?JKJ

Janssen Pharmaetuticals,Itic., Janssen Pliaxtnaceutica, Iric. N/K/r1Janssen Pharrnacetiticals,

In.c. (collectiiely, "JUHN~ON t~ JOH~1S0~1"); Pzrni~ 'I~lerapeutics Holdings, Inc.
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 103 of 452




("PERi~TI1"); Purdue Phatrna, L.P., 1?urcii~e Pharma, Inc., Pt~rduc:. Przdtrick Com~an5r, Inc.

(collectively, "PUItI7UE"); Shionog, Inc. ("S~~ICJ~OGI"); `Jest-\~Tard Pharmaceuticals

C~tp. ("~t~EST-Z~%r~1RD"); and Lpgeriis, Inc. ("ZC~GENI~"),' •iiid. aiTer-s as full~~vs upon the

personal ktle~~tTlec3ge ~f -the iinciei~signed anti their o«Try nets atlel e~periesices, aild as to all

Wither rrratters, up~ci information and .belief, i~icluclin~;               1L1~rZST1i~T~T10T1   conducted b~T -its

attorneys:

                                             INTRODUCTION

          1.       Despite well-recogtuzecl legal pi-iucij~les rec~uit-ing DEFE~~DfINTS to be

truthfiil in their- representations acid marketing acti~~ities regardin                          their c~pioid-based

phatniaceutic<~ls, DEFEi~D1~i~?TS l~atTe engaged in an ititeritional, decades-ling pattern of

deceptipe atZcl misiepreseiitatitTe ct~nciuct t~iat has iiripertnissibly pt~fuscatecl t~~e grave

 medical risks ~ss~~ciatecl «nth utilizing opioirls pharmaceuticals created and/or xrias-keted by

DEFENI?ANTS to trear long-term andfo~~ chr~iuc paint and similar medical cr~nciitioris.

          2.        This u►iconscianable behavior his created a national epideiiuc bf catastrophic

praporti~ns, tivith drug rnTe~dose no~~r reci~giuzed as the Jeadirig cause ref death fir all

 t\met~~rans t~nclet• 50.' In 21)16 alone, a~~prc~xiinately 4,6 2 o}Terdc~se-related deaths ~ti~ei-e

 repartecl in the Conl~n~nt~=ealth ~f Penns~Tlv~~tua, meaning that an. average of 13

Pennsyl~aruans died e~~e.i-~l cla~~ ref the ~-ear (and with e1~e pres~iice cif api~ids confi~7ned in at

least g5 percent ~f those incidents).'' In Philadelphia City aiid Cc~ut~ty, alurie, t~iere «sere

 same ~G7 overdose-relat-~d deaths in 201G (again, ~~~ith tl~e piesence of opi~ic~s confirmed in




   Tlxes~ entities ~~>ill be collectively referred [a as "DEFENDANTS" «~hzre appLop~-iat~ and esp~diciit.
 4 As utilised in ti~is Cotnpiai~it, "chronic pain" refzrs to non-cancer-baszd pain lasting threz motitlts, 01 longer.
 j 5'e~-, ~., :, Sheila Kaplan, "C.D.C;. Repf~rts a Recoxcl Jutnp is Drug Overdose T3eatlis Last Year," THE NEW
 YORIS TIt~~ES, {Nr~venlber 3, "2017), ~r~srin~lr AL 4ittps:I Ivoo.~IlKat)Fan.
 a See, e.~, C3.S. Dnz~ Enforcement .Agency & Univ. of Pittsburgh, "Analysis of Overdose Deaths in
 Penfis3lvania, 2016," (July 2C11?), at 5, at~ail~rvle ~thttps~I/~oo~aili89z7~.




                                                                                                            ~~~~ II7: 180502442
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 104 of 452




snore than 50 ~~ercent'of those incidents).S                    St<1tet~~.icle and in Ph.iladelpliia, prescription

opioids aceot~ntecl f~~r appro~iinateljl 2~ and 22 peicent ~~f those deaths; respectit~ely.~

          3.        Lven ~,~,~r~rse, overdose relate<~ r3eat~ls increased iii bath the Commaii~vealtll

and I?hiladelp~iia by 27 and 29 percent, fespectiS~elj7, between 2015 ~n~l 2016.' 'I'llese

unpi-ecec3ented spikes in overdose-related de~at~is tellinbly= coincide tvitli equally t~nparallele~

increasFs in o~ioid j~reseriptie~ns: bet~tTeen 1 99 acid 2014, sales of prescri~~tiotl opioie~s

c~uadru~led ~vitl7 a concomit~~it increase irz the number ~f dead~s ~elate~i to prescription

opioids.$ Publicly a~sa fable data indicates that abuse of prescf-iption opioicis is a contributing

risl~ factor iri t11e use cif illegal narcotics (Pg., heroin) and adcliction.`'

          4.        Despite DEP'E\TDt~ItiTS' dut~~ to represent truthfully (i.e., not to

mss epiesetlt) the nature acid efficac~r ~f its pl~arinace.izticals, I7FFE~1Dt1NTS mane

misrepresentations ~b~ut their drubs simply to earn rne~re mane~r anc~ acciunulate larger

profits. IT}~FEND~NTS' focus on j~rc~firabilitp'eallr~uslyl igti~rec~ (and ignores) the truth

boine out iii the grim sr~~tis~ics recites! ak~ove. This realit~~ is ri. large part, the natural

r:~nsequences atDEFE\?Dt~NTS'.acti~=sties described hefeir1.70




 5 Sea, e.g., I'hiladelptzia Dept of Pub. I Iealth,"2Q1G Overdoses Fxom C~pioids i.n Philadelphia," CHi'~RT, 2:?
(tSpril 2017), at 1, ~za~~rila~le at J~,~rr~s:l/}~oo~~l/~sr~1'I'~'I;.
 ~ ,~'ce, en, cz~riz n.~~ at 5, 90.
 7 I~
~ Se<~, e~.~,Centers for DisEasz Control and Pre~rzntion,"~pioid Overd~s~; Przscribing Data,"(.august 30;
2017), ryanalaFl~ n1 ~~s:/1eon.€d/fYuS2o.
l S~z;e.6:, ll~ilsc~ii Pr?. Coni~t~n, lI I..D., et nl.,"Relationship ~etu~een Nonmedical Prescripric~n-Qpioid t]se arid.
Heioiri I3se," 'i~•T. E~iGL:). ~iED. 314:2, at 360-61 ~anuary :4, 2016)("t"~vailable data inclicate t:l~ai: ti~z
 nontneclieal use of pxescriptioii apioids is a strong risl~ factor for l~exoizi use. . . . The transition from.
 n~nnieclical use of prescripticui upioicls to ~~exoiix use appears to bz part of tt~e progression of aciclicaon . . .
 primarily anion„ peisons with £r~c~ue.it notltneclic.~i use and those e~ith prescription opioid.abuse ~r
dependetice.").
 70 Sep, <•.s,Susan Ol~ie,"A tloocl ~f Upic~ids, a Rising Tide v€17~aths," 363 ~E~;! E~IGL.J. DIED. 298:(2010)
(cr~ncluc3in~ that opioid. o~~erdose deaths and przscrip~ons fc~r opioids b~eh increased L~ughly~ t~5° 10-told from
 199Q tt~ 2E107).


                                                            3

                                                                                                               ~as~ ID: 1~0542~ ~?
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 105 of 452




            5.     O~=erall, I?EPE~1~11N'I`S lia~re coi~in~ittecl cit-il itlst~rance fraud" and

 violated the coYnmon la1s~ of I'ennsylvatua. By flagrantiSr rnisrepresentirig the efEicacy~ of their

 ~~s=n pi~dticts and impei~missiE~ljr i~liriinuzing t}ie risks associated with the use of those same

 pr«duets, DEFENDI~NTS lza~=e caused sigcuticant at~d asc~rtainable harm to the FLJi~TD

 aticl its participants, retirees, and their dep~nclents.

                                JiIRISDICTION ANTI VENUE

            6.     This action has been commenced «~it}lin t11e ori~i~ial subject matter

 jurisdiction. of the Phi_taclelphia (=:aunty Court ~f Gammon Pleas pursuant t~ 42 I'.S. g 931.

            7.     O~=erall, personal jtii~isdiction is proper i~ light of the general and s~ecitic

 contact-        DEFE~Dt,NTS       rriainraiit   ~uit~1   the   Common~~Tealth    of    Penns~~h>atua.

 I7EI''END~N'I'S regul~rl~r acid systeinaticall~j transact business within Penilsyrlv~iva piarsuailt

 to 42 Pa.C.S. C~ 5322(x)(1}(i~-(y). ~urthei~lore, ENDS maintains its principal places of

 business ~~~.ithin -the Commonwealth ofPenns}zIv-atua, and Jacisseri I'hat~rnaceuticals, Iris. is a

 corporaroii or~aruzed and existiii~ under the laws of the Comnirtz~vealth of Penns~Tl~~atua.

'Thus, personal jut~.iscliction is properlST exercised over DEFEi\TD1~N'I`S. ,

            S.     Tjenue is j~xoper in this Court puisuant to P:A. R. CIV. I'. 1006 as Philad~l~~h.ia

 County is a counttT in ~~>hich DEFEtIDANTS regularl~~ and systematically conducts business `

 anti a county in which a substantial part of die etTentS gi~rin~ rise to the claims occurred.

                                           THE PARTIES

                                       PLAINTIFF IPUND~:

            9.     Plaintiff FUND is an em~lo~ree benefit plan; ~tlit~ aii office acid principal

 place ~f business located at 2 Intexnatir~nal Plata Drit-er. International Plaza T~vn, Suite 120,

 P13ila~ielphia, PA 1ia113; acid is thus_ ~ citizen of Pennsy~lvaiiia. Tl~e FIJ_~?I7 ~~~as eseablished~.

 " 18 Pa.C,.S. ~4117(u~.
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 106 of 452




~t~ith the explicit purpose of pravic3in~ health acid ~3~zlfare becletits f~~r. coy=erect litres,

including einplo3-ees anti former employees (aild their dependents) ~~~hc~ j~~i~r into the l'UND,

ac~.ci ire iepresetited k>~r Iron ~`~jorke~-s Locals 319, 4(}1, ~10~, ~1f~S, and/ar ~~51 fir dle purposes

~f cc~llectit~~ - barbiiucl~.   These t~enefits include, brit are riot limited to, a range of

prescription drub benefit Mans. Pursuant to the administration and management of these

tTarirsizs pl.~t~_s aticl at ~~Il times relet~atZt }1et~etc~, tlie. FU~II~, tliraugh managed care

admiz~istrator5 and ethers, pi.~rcliased anc~ purchases przscription. dt1~5s -for the F'LJI~D's

participants, retirees,._ and t~ieii cleptiidents, or reimbursed the af«resaid .individuals for their

prescription ~1~-ug purchases.

                                               ENllO:

         10.     Defendant Endo Healt~z Solutions, Inc. is a cor~~e-iration or~ai~ized under the

1a1~~s of tl~e State of Dela~v~te anti ~,vith its principal .place of business and corporate,

headquart-ters l~e~ite<i at 1100 At~~~ater Dr.ive,l+~lalvern;PA 19355.

         11.     Defendant Endo Pliai-inaceuticals In.c. is a corporation incorporated under

tl1e. laws of the State of Dela~~,~are ;and ~trit}1 irs principal place of business and corporate

headqu~t-ters located at l~Ot} At~~rater D~~ive, 1Ia1`~ern, PA 1,9355. It is a ~v}~~~lly o~~iiecl

subsidiatyt of Endue Health Soltiti~ns, Inc.

         12.     Upson inf~imation and belief, E.\I~(3 }ias }aeen, and cuiren.tlS~ is, devel~pitlg,

marketing; adverti~iti~; promotitlg_ and selling prescription phattnaceuti~als in Philac~el~f~ia

Cc~unt~~ and throughout Pex~nsyli'ani~, including the foll~~~~ing opioids:

         a.      ~pana ER (o:~yn~arphcine li~tdre~chloricle): Schedul.r. II upioici
                 monist extended-release t<~liler. first- appr~t>ed ii1 2006 and indicated
                 far tl~e "management of pain se~Tere enough tc~ iec~uite dail~~, ar~uiid-
                 the-clock, l~n;-term ppioid treatment and for ~t~hich alternatiti-e
                 oj~tians are naaec~uate." Priur tci t1~ril 2014, C~pana ER ~~~as
                 iciclicated for tl:ie "relief of moderate to severe 1~ain. in patients
                 rec~t~iring c6ritiiiuous, around-tlie-cic,ck opioid treatment fr~r an
                 exteiZcled ~~eriocl of time."

                                                    5
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 107 of 452




        13.     t1t a.11 tunes rele~-a.nt l~eretc~, ENDO throu~li .irs corporate subsidiaries,

autl~c~i-ized agents; sei-~Tants, employees;and/oi- other representatives re~ularl5~ man~zfactured,

ad~jei-tiseci, promoted, marketed, s~Id, anc~          distribtzt~d   O~an•~    ERthrougliout the

Comtnom~>ealth ~f Pennsyltirania and ;the City ~znd C«unn~ of Phil~iclelphia, incluclitl~ lout i~.ot

limited tc~ the FITt~?D and its participazlts, retirees;and their dependents.

                                            PURI3I)E:

        1~.     I}efendant Purc-lue Phan;na, L:P., is a lit~uted partt~ei;ship organizers under the.,

la~~~s cif the State of Dela~z~are, acid Zvitli its. .principal place ~f business and corporate

Headquarters located at 201 'I'ressef BouIe~~a~-d,Stamford,CT 069Q1.

        15.     Defendant Puidue Phas-~n~, Inc.;is a corporati{3n organized under the la~~~s of

the State ~f l~ela~vare, atld with its principal place of business arzci corporate lieadc~uairei~s

Iacated at 2U1 '1"resser I3ot~levard, Stanford, CT 06901.

        16.     Defendant Putdu~ Frederick Ce~tnpan~~, Iiic., is a corporation ~rg~tuzed

under the laws of the State «f Dela~vate, and titntl7 its l~riticipal place of husitZess at1c1

corpr~rate ~ieadc~u~rters located ~t 201 'Tressei~ Bot~le~~~ird, Sr<1r~lford, CT 06901.

        17.      Upon inf~rmarion -and belief, PUKllUE leas been, and currentl5r is,

develoj~in~, marketing, aclt%ertising, prr_fmoting, acid selling prescr-iptiori pharmaceuticals in

Philadelphia CountS~ acid thraughat;t Penris~~l~~arua;including she follo~tirinU opi~~ids

         a.      CJhyContin (oxSTcocione hSTarc~chloride): Selieclule II opioid a~r~tusc
                 e~tencled-xelease tablet first approved in lt)9S and indicated fr~r the-
                 nianagerilent ~,f pain se~ete enough to regixire daily., atr~unci-the-
                 cl~ck; long-term opi+~id treatt~lent anal for tivhich altern~+i~re treatrrient
                 options are ina_c~ec~u~Ce. Prior to April 2111 , O~yContit~ ~~-as
                 it~.dicater~ for the, matiageinent of mr~derate to severe p~ui1 tivhen z
                 continuous, areiuncl-tlle,-clocl~ opi~id analgesic is needed fir an
                 er-tetided period of tit~ie,.

         b.      Bi~tr~ns (1>t~pretiorphine):    Scheciiale III opiaid ~arti~l zg~nist
                 transderrzial parch first. a~~proved in 2010 and indic~~ted for t}.~e

                                                   b
                                                                                              ~as~ II3~ 1~~~(~24~2
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 108 of 452




                  rnanageulerit cif pain. severe enough to require daily, around-t~7e-
                  clock, long-tet~ln c~pi~id tr~at~nen.t ati<~ for ~~hich alte~-natiee treatinen~
                  optir~fls are ivarlequate. Piior to A~iil 2014, 13ut~ans ~tras itrdicated
                  £or tl~e "man~eiz~c:tit of moderate to severe pain ~ZT~ieiz a continuous,
                  arouticl-the cic el~ r~pioid analgesic is heeded for azi e:~tccided period
                  caf tirrie." .

        c.        Hysingla ER (hydrarncl~~tie h.it~-ate): Scliediile II oj~ioic~ agotust
                  tablet. first appr~STed in 2014 and indicted fot the matl;uoe~n~nt of
                  pain setiere enough. to regture. dailyr, arotuZa-the-click, long-term
                  opio.ic~ tteatineizt fot- ~~~hicl~. alternative. treatinei~t c~l~tions are
                  inaciec~uate.

        18.       1~~ all_ eimes rele~=ant hereto, PIJRI~UE through its corporate subsidiaries,

autll~rized a~er~ts, set- -ants;employees, rind/or c~th€~- represent~ititires re~,~~lar-ly manufactured,

adt=ertisec3, ~~~olnoted, marketed, said, atZcl distributed OzyConrin, Rutcat~s, and H~-sing~a ER

(hefeinaf'ter, collectivelST "PURDUE O~ioids") thrc~u~hout the Cr~mmon~~Je~lth of

Pet~nsyhrania ~iicl the City anc~ County of Philadelphia, inelucling but .~Zot limited to the

F'UNla znd its p~~iticipants, retirees, and their de~enc~ents.

                                              ABBUTT:

         l t>.     Defendant Abbott Laboratories, Inc., is a cor~orati~n incorporated under

the la~~s of the :State o£ Illinois aricl «rith its principal place of business an~i ~:orpora[e

headgi~a~ters located at 1Q0 Abbott Park Road, A~k~fltt Park, Illinois 6{}064.

         20.       L;pon inf~rtn~tic~n end belief, ABBOTT entered in t~~ a c~-j~r~m~tion

agreement Z~~ith PIJRDUE in. 1996.             11B~t~I"T acti~Tel~~ marketed PLJRI7UE Opioids

pursuant to that agreement from 1996- t~ 2C~}2 in collaboration and cc~njunctiori ~~Tith the

concomitant efforts of I'URDLTE. Thereafter, ABBC3'I"I' recei~red residual payments oti the

sale cif Pt11tl~T:TE Opioids unto 2006.

         21.       tit all tinges t~clevant heiet~, 11BB0'I`T through its c~~rj~c~rate subsidiaries,

 authorized - agetZts; sei-~Tants; emj~lo~Jees, at7d/or ot~~er re~resentarives re~ularl~T acl~Tertised,

}~romotzcl,      m~a~keteri,   sold; a~7d    distributed    I'URDUE       Opiaids     t}.~rou~;hout   the
                                                    7
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 109 of 452




C;or~ltnoci~vea:fttl of Penilsylvaiva and the Wiry and Counn7 of P}liladelp~va;inclucfiing lout not

limited to the I'I1ND and its participants, retirees, ane~ their r.3epetiderits.

                                                     ABBVIE

          22.       Abla~Tie, Iiic. is a corporatioiz ~t~atuze:d under. tli~ last-s of the- State of

Dela~t~are, gild ~~ith its c~rpor~ite headquarters located at 1 North ~\raukegan Roacl, Nort11

Chico,Illinois G0064,

         23.        Specificall~~, 1~BSVTE ~s the corporate rernait~der of 11BB0'I"I" taking the

decision to essentiall~~ divide its corporate business, acid spin-off its sales of phartnaceuti~als

(inclticliil opi«ic~s) iizto a separate corporate eiitity~. ~~I313VIE is tale zesulting etitit}r, =end has

carried oxi ~BBOTT's marketing and i~lanufacturiri~ undertakings since J2Tlll~lf~ Z;2013.

          24.       Upon uif~zmatic~n and velief I~BB~jIE liar tieeti, and currentlyr is, cie~Teloping,

 marketing, adi=~rtising, pf~motin~, rind selling prescription phas-maceuticals in I'hiladelj~hia

Ct:>unty and tai oughout Petins~Jlvania, iiicluciin~; the fullb~vin~; opioic~s:

          a.       Vicodin/Vicadin ES'~ (h~=clrocodone bitartrate and ~~cetatnin~phe~~):
                   Scliedtale II opioid ag~nisc tablet first ~z~pro~,=ed iii 198 ailcl 1991
                   (respectivel3T} and both itZdicated fof the relief ~f tnocletate tr
                    inocierately severe pain.

          25.       t t all tunes relevant }:iereto, ABB~TIE tllruu~h its corporate subsidiaries,

 ~~uthorizec~ agents, seniants, ein~l~~yees, and/r~r othef represe~itatives te~ularly manufactured,

 advertised, promoted, marketed, sold, ~~cid d.istrik3uted ~T.icUdin/`Ticodin. ES throug}.lour. the

 C~.mmon~vealtli of PeiinsS~ltTarua arld the CitS~ and Countyr of Philadel~~hia, ~includin~ bt~t not

 limited to the FLTi'~tD acid its participants, retirees, and their dependents.




'~ <11t~iough marketed in different d~~s~es, these t~vu dxu~;s are ft,nctionally iden~ical.


                                                          ~~
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 110 of 452




                                   ,JQHNSC)N & JOHNSt7N:

        ZC.      Defendant Jo}.lnson ~~. Johtis~n is a corporation. i~rgatvzed under die laws of

the State of I~?e~~r Jeise~~ an<3 ~~rith .its principal place of t3l~siriess anc3 corporate headc~uai'ters

located ~t Cane 1r~linso~ &Johnson Plaza,~1e~~~ I3rui~s~~~ick, i'\1J Ob933.

        Zi.      Defendant Jatlssen Pharmaceuticals, Itic. is a corporation ~rgatuzecl under

the la~i~s of the Coininot~t~re<~Ith of Peiltisyh~arva, end i~~ith its p~-~i~cipal place of business and

corporate 13eadr~trarters located at 1125 Bear 'Tavern Road, Titias~jille, N) 0~5(i0. It is a

Zvh~lly ci~~>riecl suk~sicliaYy of 1c~hns~n & Jolitis~n.

         2S.     Defenclatlt      Ortho-~1cNeiI-Janssen        I'hai-tnaceu~icals    N/K/A        Janssen

Ptiarmacerzticals, Inc.. is a corporation ~~rgaiiized uiic~er the la~~~s of the Commc~xi~vealth of

Peilns~l~Tatua, end a=ith its principal place of business ar.~.d corpos'~ite heaaquar-ters located at

1125 Bear Tavein Road, Tittzs~iIle, N~ Q8560.

        2t~.     Defen.c3ant _Janssen Pharmac:eutica; Inc. l~I/K./.tl Janssen P~~arrxa~iceiiticals,

Inc. is a corpotatioii organized under the la~~Js of the Cc~rnrnr~n~t=ealth of Periris~Th=aria, aiid

ti~~ith its prizlcipal dace of business and c~~rporate headquarters located at 1125 Bear Tatrern

Roac),'I"itt~si~.ille, N)08560.

         3t}.    tTpon iiZformation ailcl belief, )OI~~TSON ~. JC7H\Sr~N his been; and

currentljT is, dctTeloping, tnarketiri~, aclv~ttising, promoting, .and sellit7g ~~reseription

pharmaceuricals in Pliilat-~elphia Cuunt~r and tl~toughc~ut Perinsyh7'atua, inclucliil~ t11e

follr~wing o~i~ids:

         a.       Nucynta (tapentadol)' Schedule II v~ioid a7unist tablet and oral
                  solutie~n first appr~~v~d in 2008 aticl in<licatecl for the "relief ~~f
                  moderate to seirerc: acute pain iti patients 18 ~Teas:s ~f ale ar ~31der."

         b.      Nt~cynta ER (taperit~d~~l ettend~d release): Sc~zed.lile II apioid
                 aganist giblet first appro~Jed iii 2Q'11 and indicated for the
                 "manageinene of pain seti~ere enc~uyh to rec~lure dail~r, ar~unc~-tlie-
                 clock, lr}tlg-term apioid treat~net~t arid. for ~~~hich alteril~titi~e treattalent

                                                     9

                                                                                                  ~~se II7~: 1.80~0~~~?
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 111 of 452




                 ~ptians aye inaclegiiate." Piiar t~ 1~pt71 2011, ~Iue1%t7.ta ER tivas
                 indicated £car the "management of iTioderatc, to severe ch~-e~tlic pain in
                 adults [and] ileuropathic pain. associated with diabetic :peripheral
                 neur.~~pathj~ (DPl~?) ifi adults." 'I'l~e I?PN itldieati~ri ~jas added in
                 August 201 .

        c.       L7ltranr (tramaclol I1~=clr~~chloticie): Sehzdule II opioid a~orust tablet
                 first ~ppruved ii.~. 1~19~ and iildicate~i i~r the nlanagenient of
                 moderate to m~deratelj~ se.~Tere- pain in adults.

        31.      At all tines rele~=anrlleietc~,JOH\SE~~ ~,JOH\SOi~? tl~rou~~~ its corporate

subsidiaries, authorized agents, servants; employees, and/or tether representatives xegt~larlp

mam~f~ctured, advertised, pr~in~~ted, mark.etec~; sold, and distributed Nucynta, Nue.STnt~i. ER,

and Ultta~n (hereinafter, collectively "J~Q:1 Oj~ioicls"), tilioughout the C~inmon~iealth of

Peiulsylvaiva and the Cit-~r and Courit}J of Philadelphia; ineluc~in~ but n~~t lirsutec~ to the

FUND and its particip<~nts, reri~'ees, acid their <lepeilc~ents.

                                      ZOGENIX & PERNIX

        32.      Pes-riix 'I~ierapeutics Holdings, Inc. is a corporation or~atuzed under_ the la~sTs

of the State of 1~-Tat-y~land, and with its carpotate heacic~uarters located at 10 North Park Place,

Suite 201,il~Torristr}~{gin, Neer Jersey 1~7~}60.

        33.      Z~genix, Inc. is a c~~rp~c~ation or~atuzed under the lati~=s of the SratF of

Delaware, and' ~~rit}.i its corporate headquarters located at 5858 H~imn Sfreet, State 455,

Emei-y~Tille, California i~4GU8.

         3~#.     Upon in£orrnation acid belief.' PEItI~IX grid ZCJGENIY have bcr~i been (and _

PEIti11I~ cul7entl}' still is) developing, marketir~.y, acivertisitrg, promoting, end selling

}~re~c~ipti~n ~liarrr~aceuticals in Philadelphia Count-= and thrau~hout PttinsS~lti-atua, iiichidin~

tale fallo`virlg opi~ids:

         a.       Zohydro. ER (h}T<lrncodone l~itarti:ate): Schedule II opinic! agnt~ist
                  esten.ded-release ral~let first appro~red in. 2013 and inclicateci for the
                  inatla~ement cif p<~in seieie eiinugh to rec~tiire daily, around-tlle-


                                                    10
                                                                                              Vase IL): 1~~502~4?
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 112 of 452




                 c.Iock,1~~~-term opi«id treatment and fir tv~7ic11 altei-iiatitTe treatment
                 optic~ris are itia~ec~uate.

        35.      Specifically,:~OGENIY ot-iginal_ly obtained FDA a~pro~,=al for Loliydr~ ER

in -2013; but 'thereafter sold their interest .iii the. prr~duct to I'ERNI~ in 2015.                Upon

nfcirmatioii acid belief, Uc>tll ZC7GENIX and PFRi~1I~ ~3articipated iri the ccillusc~5-yr

ri~rketin~ ~sr~ctic~s der~ilee~ tllrou~llout this c~mplairit duri~~ their respecti~Te periods ~f

o~,~nersllip and control of ~~~hydr« ER.

        36.      At all. ti~~nes relev~~nt Hereto, ZOG~\I~ anal P~RNIY through their

respective corporate subsidiaries; autl~orizecl agents; sei-~rants, e~~~ployees, and/or other

representatives regularl}r manu~ictured, adt=ertised, pi~tnoted, rnar~etec~, sold, and

clistril~uted Zahyclro EIt tlitougl~out the Coinrnon~uealtli of PennsTTl~Tatua and the City= and.

County ref Philadelphia;incllicling but iot limited to the FL7t1I7 •Zncl its participants, ietit-ees,

and tli~ir clependetits.

                                           WEST-~~t~AKD

        37.      L~%est-`Ward Pliai~tnaceuticals Corp. is a corporation organized under- the la~c~s

of the State of I)elatt~ate,.~~nd ~c~itl~ its ptinci~al dace of lousiness lc>cate~l at 441 Industrial

~~'Jay ~Uest, Eat~siitc~t~>n, Ne~v Jersey 07?24.

        3S.      Upari infarination atld belief l~EST-~~1RD has been, and eurrentl~T is,

cle~~elo~.ing, rriarketinv, adi=ertising, ~roin~ting, an.cl sellinb prescriptir~n p~iarinacetir~cals in

Philade1p11ia County anc~ tht~~tagllout Penrtsylvaiva, including the follo~v~ng opioids:

        a.       Roxieet (uyycodotie liy=clroclic~loi-icle end <~cetatsiitloplieri): Sc}.iec~t~le
                 II opiuid agr~ciist tatiler first appro~recl iti 19 0 and indicated fir the
                 relief of inar3er~te t~ tnac_les~ately sc:~~eee fain,

        39.      Roxicet «=as originally ir~anuf~lcturecl ana marketed by R.a~ane Laboratories,

Inc., but ~C~EST-~1J!~~tll's parent compariy~ (Hikrna) aec~tured Rokatle in 201 and merged



                                                   71

                                                                                                base II3: l~{3~{)244?
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 113 of 452




l~usane into ~~%EST'-1~i%~~R_D (including o~vnersf~ip and conti~c~l ref R~sicei). Thus, ~~iIEST-

~~Tt~~tD is bath the successor-in-interest t~ Ro ane and the ci~t-t~ent ~~~-ner of Rcfxicet.

        40.      At ~~11 times relevant hereto, QUEST-~~j1~RD tlirougli its corporate

subsidiaries, autlwrized agents; sei~rants; employees, and/ter repres~ritatives regularljT

m~nufaetu~:ed, aclvertisec~; promoted, marketed, sold, atld distributed ~~h~rdra ~R

tl~iaiz~l~~ut the Cotnt~~~~ti~~realtl.~ of Pennsy~lzTat~ia aiicl the Cit~r acid Cc~unt5~ of Pl~ilaclelpl~ia,

ticluc~ing brat. not limited to the FT_T\TL}, and its participants, retirees, and their dependents.

                                             SHI{3NC3GI

        ~1.      Shiono~i Itic. is flrgatuzecl uticler the la~~~s «f the Statz of Dela~cr~re, aricl ~~~itli

its corporate Ileadc~uarters located at 30(~ Caiiiptis Drive, Florham Park,i~ety Jersey 07932.

         ~2.     LT~~ii inforrriation and belief SHIQNOGI has he~il, anal curretltly is,

c~e~relopitig, tnarketiiig, adi~ertisin~, promoting, and selling ptesc~iptian phartriaceuticals in

P}~ilac~elphi~i CGuntyT anci thiou~}i~i~t Pennsylvs~iva, including rlie folloi~ing obi{iids'.

         a.      Xodol (h~~drocod~ne bitartrate and acetamii~opl~eil). Scliedt~le II
                 o~~ioid agoiust t~~hlet first appro~~ed in 2(106 and inclicated fr~r the
                 relief of inode~~te to lnoderately~ sevej-e pain.

        43,       tit all times releaant Hereto, SHIC)i~1QGI tllrciug}Z its corporate=. subsicliat-ies,

authorized agents, ser-~-ants, employees, and/or represent<ztives regularly inariufactt~red,

adE~eiYised, pt~omoted; marketed, s~~ld, anct ~~listribt~ted ~r~dol throughout t11e Cc~mtn~n~~•ea1tl~

of Peiiiisjrl~~ania and the City and Count-~~ of Philadelphia, including l~tit not limited ec~ the

FUNr? and its paiticiparits, retirees, ~irid their dependents.

                                   FACTUAL.B~CKGRC3UND

         A.       O~ioids H~~e Lii~-uted Medically A~~r~~ed Uses and Pose Severe
                  Risks~Inchxdin; Death and .t'icldictionZ; Even Used A~~r~~riately.

         4~.     'The terns "opioid" refers to aixcl includes alI riatnral, sS~tltiietic, acid seini-

sy~tithetic sul~stan.ces t}.iat bind to and interact ~Srith th€ opioid recej~tc~~-s iii the human bt-ain.

                                                     l2

                                                                                                   ~~se II7: i8~15()24~2
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 114 of 452




`Phis civil ~Zctian itnplic~tes a specit~c subclass of opioids klio~ti-n as ~~t]~?lOiC~                          ~Oi115tS~~~     «hich

pi-incipall~T ~i~i~re ati analgesic effect «hen :taken £oi dlerapeiitic purposes (i.~., the s-elief of

paitil.'j Ph~irrri~~colo~caller, opir~ids iciteract ~tTith receptors Icirated iti t ie lium~n bruti acid

spinal cord; and are an. effecti~Te option in the heatment r~£ acute short-ter~z3 pain (e.~,

suryeryr, tr~ititnatie injuries, and/or eazZcer) end the proizsion of end-of-life cate.'~'

            X15.       17espite these liinitecl accej~table uses, opioids are essetitiall~T identical. tc~

n<irc~tics like- heroin and opium,in terms of pharmacological effect a~1d the dangerously high

risks for abLase,75 de~reloptnent of aej~r;ildence/tolerance, and addicti~ti.'G The- abuse (and

even the mete r~.se) of opioicls is also associated ~~~i[h tie potential fof severe phyrsical side

effects; includiclg respiratory depression, coma, and- death."

            ~6.        InditTiduals using and/car abusing +~piciicis in the loci;-te~`n1 e~%entually de~~elcip

tolerance (atld, therefore, requite etrer-incieasin~ dosages to continue t~ achieve tale desired

analgesic efteet).'S            'I`he e~.iniiius~iing returns of teeatment in;akH overdoses insicli~ilsly




 ~ j Sep, r.~, Frzye,Fnno,"Part II. 111eci~atisin ofac~ion of bpi~ids and clinieaf effects," ~~irii~s isi Il~~etli~ira~• ~
~~i~z~rt6~enciva iKerii~>r~ osr tl~e 117ncf~= of~cti~tr urrrl the Use of..4frulgasics ira D?aff~rrnt Cliaz~ial Purr States, j~. 85 (2Ck~8}
( '`Opioid is a general term that includes naraxall}* occurring, semi-synt~ietic;and synt(ie~ic d~-u~s, t~~hich produce
 their effects ley eoanbinin~ witi~ opioid r~c~ptors , . ..").
 1~ Srr, r.~, i~?atiiantel li.~tz,"(~pioids: r'~ftei Thousands of Years, Still Getting to I~riow Yr~u," 23(tl} GI,I~).
I'~~It~1 3f)3 (2Clp7j; RogzL Ch~~u, <tal., "Research Gaps on Use c>f C)pioie~s fox Chroiuc Noacancer. Pain," 2D(2) J.
P;~t~ 1~'7 (2G09).
 ~s ,Sce, ~.~, ~~~ilson \•I. (~u~npton cSc Nora ]7. ~jollcoiv,"ll~ajor Increases in C)piuid r~nalgesic t3t~use in tine (Jnited
Scales: Cai~ceras and Stxategizs:' 81(?} D~tUG 8:~LCOHc~I,T:3EPE~1~E~iCE -103, 10fi (20(36) ("[tai] potznt sl side
effect fxe~tn cl~tonic use (of o~rioic3s] can he abuse aiid addictir~ri . . .. Ii1 Fact, correct use and abuse of these
 agznts are not ~ol;ii- opp~~sitzs—they* are complex,inter-relster3 }ihenomeria.").
 ~ =' As used throughout ti~is t~oznplaint; the germ_"aciciicrioii" refers ro the full spectnim:of"suhst;~nce abuse
 disoiclzrs' identified in tl~e autliorita ~*e Di~~sros~ii ~ra~SYrctirticall'~l~~r~ral o~t~IFntcrl Dis~rc~:rs,(5~1~ ed. 2Q13)
("DSttii-V"), and encorn~assc s behavior rar~gin~ from abuse/nususe of drugs, thrcnlgh physical at~d/or mental
 dzpznclence, tc> adcliction.
 ~ ~ SY~-, e.g., Lzttei fiotn Janet ~~roodcocl:, 14~LD. to t~ndre~~,> i~olorin~, il•~D RE' Docket No. FDt1-2012-P-0818
(SeptEruhex 1U,2013), at 2, uaurilnf.~lr nt ht~ps://~roc.~.~;j[~f~dl3u ("Even proper use of opioids tinder medical
 si~pzrerisioti can L~sult iti life-thieatenin~ respir~tor~ depression, coma, and death.").
'~ .S~re, eg., Mitchell H. Fitz,"Long-tzrui Opioicl Trea~uient of Noatnalignarit P.iin: t~ 13eliei=ex Loses His
 Faith," I?0(i6} 11RCxIVEs ~~F INz'ER~AL~iED. 142'2 (2~Ifj)(describing doses that are "frighte:~ingly iiiglz").



                                                                    1
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 115 of 452




common," t~Thile ceasing the use of opioicis, altogether,.risks. se~rere ~~~ithcira~~~al s5~inptorns.

Given the ~>olatile ~otenti~l f~~r addiction acid phy-sisal harm associated tenth even tnedicall}'

proper use, opioids have teen ie~ulated as cc~ntr~lled subst~itiees for decades.

         47.        Altliazz~h gener~ll~T effecti~=e iii the treatment of s~iort-term ailments, n~

controlled studies hatie ever established the efficacy- (or safet~r) flf using opic~ids in the

treatment cif chrot~.ic pain. sir other lunyr~i-m conditions.                               Ineleed; t-necl.icaI anc~

~ih~rmac~l~gical articles and studies prodLtced duriiib the ].970x, 1980x, and 1990s inclieated a

growing s~ieritific consensus ghat opioicls siroiilc~ be discouraged (or e~Ten pr-o~iibited), iii the

Ereattnent Qf clirotuc pain:

         The traditional approac~i tc~ rlirt~nic nonmali~tiant pain does riot accept the
         lang-term adiz~itusteation of ~pioid drugs. This perspective has been justified
         by the pence iTed likelihood of tolerance, ~vliich ~~rol~ld attenuate an~~
         b..neficial effects o~=et- time, ~ii~l t}le potential for side effects, tvi~rsenin~,
         disal~ilit~~, anti acic3iction. :According to conventional thinking,. t}.ie initial
         iespz~nse. to an opioid drub inay appe~lr tai~orable, with partial analbesia and
         salutary i1~c~c~d changes, but acivrrse effects ii7evi~~bly~ occur t}iereafter. It is
         assumed t~iat the moti~T~~tion tt~ improve functic~tl trill cerse as mental
         clouding occurs anal the t~elief takes 11~1d that file c~i-u~; can, b5T itself,. retain
         the ~zatient to ~i normal life. Serious in~nag~ment prot~lems are anticipated,
         inclucli~ig c~iffict~ty~ in clisc~i~tun~ing a problematic therap~T and the
         deZ=eloprnetit of cin~g seeping behavior induced try the desire to mair.i~iin
         analgesic effects, aj~oid ~vir} clra~val, anc~ ~~er~etuatecl r~einfaicit-~g psy-cliic
         effects. Tliete is an implicit assumption that. little separates these L~utcames
         from the lligllly; aberrant belravi~rs associated ~trith adtiiction.20

          43,       Continuing tliroug~i until the present, medical evidence continues to establish

that the long-terns nse of opi~icls ptodi~ces rapiclly dirninisliitig analgesic benefits (if anSj2
                                                                                                '



   Sep, v.R;"{?plaid Otrerddse," C~P.tiTERSFnR DISEASE CD~TTROL.A~D PREVF\,TION, availably kt
h~t~s•//~t~c-~v c~lc~uv/dr~c~vcrdose/irulet hfn~l (reporting that apioid-reL~tzd of>crdc~ses accounted for tnoxe
than 33,00{l deaths in 2015, nearly half irivr~lvi~~y pxesexipti~~n drubs).
L'' Russell K Pnrten~y,"C~pioisl Tllciap}- fc~r (~hr~nic Nanivali~i~ant Pain: t~urren~ Status," 2 PROGRESS N
PAID RES.& ~IGi~s-r. `l47 (19~>~).
zi S~=r, e_~., t~ndxea D. F~urlan; ~-t ail., "Opi~ids fur ct3xoruc nancancer pain: ameta-anal5~si~ of etfecticreness and
side effects, 174(21} CA I. I~IE~.1~~SS'N ).1X89 (2U06); Erikson )., ~1 al., "Critical issues on apioicls in chronic
non-enncer paia," 1'LS Pi~t~ 1!"L, 172-li (2~f36)(coneluciiFig that chro:uc ~+ain patients taking opi~ids self
scored theinselaes le~~~°er in terms of body pain, pii}sisal fvncti~n, aieatal functir~n, social functiosl, and vitalit~~



                                                            ~~
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 116 of 452




and, diinii~ishes patients' o~=er~all health.~~             Indeed, ~pri~r to tie acts of DEFENDANTS

cc~rnplainecl of herein "it did i~at enter [ctactors'] minds that them could b~ a significant

iiurnbei of ch~~nic p~icl Patients ~~>ho ~~~ere successfull~~ rnatla~ed «~it~i c~~~i~ids.iz
                                                                                         '

          49.        The t~~iciel~T recognized therapeutic tesn~ictioi7s c3iset~sseci a~o~-e si~tu~icantlyr

limit (or; sl~orrlr~ lirriir.).the:available Patient Popt~Iation i1~IarketZ~ f~~r t}.ze lnarketinQ aizd sale of

e~pioids. Put simply, t ie medical consetlsus that opioids are ineffective (ailcl, in fact; gravely

dangerous) 1~=lien used to treat long-.term conditions and/or chr~ni<:-pain ~~,~as n~rhin~; snore

than an econamicall.y inc~rivetuent tiut~i t~ the :DEFEND11I~1'I'S:

          B.         DEFENDANTS' Marketing; Cam~iaigns Proliferated Dan erot~s
                     P1-iis~Serceptians That "Chronic O~aid T.hera~y" is EffectitTe and Safe.

          5(~.       Solely in the service e~f achie~ring dramatic gic~«~th in sales end revenue,

DEI~ENDt1NTS iczclividi~a~1~ (and, in tnan.yT instances, caape~~atii~ely) undert«~~k concerted

efforts to alter tie medicall~T accepted standard of care re~arclitz~ opiaids. In particular,

I7EFENDt1N'I'S ~~reie cr~iicerned ~~Tit}.z persuading bc~tli patients and doctors thai ~~i~aid's ~~ie

effective and safe in the treatment of common,chronic pain c~nciition.s (e..~, lleadaclies, joint

painiartllritis, bacl~/knee p~it~, etc.) acid similar medical coiiditic~ns (hereinafter, "clirc~iuc

ogic~iel therapy)"j:

           51.       D~TE~1D111~TTS created an entire- market from ~~~hole c,.loth key prom~tinv

the f~~1se efficacyT ~f ~~irc~xuc opi~id therap}J,                     Ia~FEI~DANTS also endeatiTored try

iinpermissibly~ nli~~iniize rind obfuscate the risks associated ~~Titl~ opi~id use, including bt~t not


comE-,ared to nnn-opioicl patients); Dillie K.S., ~i ~l,"(~u;~litp of life assc~r~iatzd ~~tf~ daily opioid tlieiap~~ in a
 primary care. chtc,nic pain sample," 22 ). ~~lt. 13D: f~~~i. ~~fED. 208,.108-17 {2 08).
?z Se ,     ~.~., Andrea Rubenstein, "7'1re ~k>~ nialcing pain patients tivorse~" SOtU,~,iA R3EDICINE (Fall 2009}, nuarlcrblr
 art het~i,~(/gc~ ~.RIlSpaT?2P {"[OJpioids tnay~ tvs~rk acceptably well for a while, but o~>~x tkie long term, tunctioiz
generally declines, as dries general health, mental health, and social fi~ricrirniiag. Over tiuZe, even higl3 doses of
 potent o~ioids often tail to contiol ~+ain, and tl~es~ patients are unablz to function norntally~."}.
z I~;c~r Kiss n,"Lf~ng-term opiaid treatment of chr~~iiic nr~nnialigna:~r. pain: unprr~yeti efticacr and neglected
'
~safetl.>",6 J. P.AI~ RESEARCH 513, 514 (?013).
~~ Tzrm of art refzrxin~ to the projected. market (i.e., potential patients} far. various phartitaceu~cal products.



                                                              1S

                                                                                                                   Case III: 1~t~5~2~4'~
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 117 of 452




liiniterl to addiction/dependence, dzi=elo~ment ~~f tolerance, infectioLi, end death. C)~erall,

 Q~FENDAi~ITS valued profit more ehan the public 11ea1tli, and ~zrere c~ncerneci Zvith

s~~fegnardins~ their U~ttom .fine, as apposed t~~ the tij~ell-being of their Petinsylv~3Illfl 1]~itients

and customers,including the FUND.

           52.       I?EFEi\~DAI~ITS shared a purpose. in. undertal~inb their respective campaigns

~f rlisinformatic~n, aiid their- tnettlods bespeak certain ec~inn~oi~a.lities as ~crell. Individually

and collectively-, DEFEIti?Dt1N'I'S engaged in behavi~is that created and proliferated

dangerously misleadtng impressions amongst electors anal patients, S~Tliich: (i) iziisrepresented

opiuicls as generally safe for use, ley incest patients; (ii) misre~~resentecl and exaggerated the

efticac}7 of "chr~iuc apic~id therap}~;" (iii} irriperin ssibly~ nzii~itiuzecl -the risks ~f

acidicti~n/depc~tidenceJtc3lerailce pasec~ b}~ the. use ~f~ ppi~ids, incliuling creation and

 pr~-iliferation o£ the concept of "ps~udoacldiction";5 (iv) misrepresenter~ the ability of so-

called "screetvrib tools" to .icletitify patients at r:.isk of ai~e~ier c>.n/c~epencicnce; {v)

 misrepresented and irnpermissiblY i-niriimizeci tl~e brave risks of tal~iflg ever-higher doses of

opioicis to maintain le~tlg-terra pain relief; (vi) inisle~clingl~T portrayed and et~lai~ed -the risks

 asse~ci~~ted ti*itll o~ioid compeutcst~s, such as i~,~r~.-sreroiclal anti-inflammatoryT ~lni~;s

("?~IS~IDs'~; and (~Tii) misre~resetzted that chronic opioirl therapy j~ermits j~at~ents to resume

 their regular lives;imrrr~ves functi~nalit~r; and/or improves r~~-erall c~uality~ ~~f life.




~ This insirlinus xercn vas ariginallv coined in a 29&9 artir..le suggesting ;.hat patients exhibiting behaviors
'
typically associaterl with opioid addiction ~t=exe ac~uall} suffering front "pseudoaddicuon" due tc~ medical undzr--
tseatment c,f patients' pain. 5~~; gig., ilIarion S. Grezn~ & R. slndreu= Ct~~tnbers, `Pseud~arlclicuon: Pact. of
Fiction? An Invesugaticin of ziiz l~tleciical Litzrattire," GiJRR. AT~DI~~7IC~N RFP.(2015) 2(4}, at 310-17, avnil~rLl~ art
hops://000.vj%CyfSL1K. In xceznt ~~zars, this concept has been largely cliscieclited k~}~ the nieriical and acadenuc
communities. I~~ ("I'seudoadcliction is a c~tiarter-ezntury-old concept that I~as not peen empirically ~-erified. . . ..
T'he reliak~ilit;~ of this coneepeualizati~~n seems try hinge c>n the assnmpric~n that ac3dicuori and p;iin d~ nit e~-
occur . . . . I-lowe~~~r, ir. is noz rite ease that pain and adclicrion aLe mutuall}r exclusive c~~ziclitions, and n~ clear
c:~~ir3ence ezists that having pain pxl3tecCs against rite genesis ox expression of adclictioii."j.



                                                            1~
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 118 of 452




         53.       E3e~in.ivn~ iiz     the    late    1~~90s       and   contini~in~   until   t}ie   present,

D~I~F_,i\?DI'~NTS en~a~ed in decepti~>e, unfair, and inisleadiri~ eampaivris to retirerse the-

pn~ul~ir anci ~neclical unaers~ndiny that opioids are ina~-~pro~riate fir the treatinent of long-

term ~~nc~/or chrocuc pain.            Tip acc~mplisli this ~tJticslesale re~Teisal, DEFEi~IDAN'rS

~indertook numerous irutiatives eithe:i directlSt, or through their a~erYts, employees, seivatlts,

at~d/r~r represetit~tit=es, iiZcluding l~iit nit l.ii7;ite~1 to:

         a:        developing and dissenutiating seemingly= truthful, purportedl~7
                   educattarlal inateri~~ls acid ~~c~j=e~-tise~nents that inisrepreseiited the
                   risl~s, benefits, and superiority] of DERFNDA~1'I'S' opioids and
                   chronic Upioid therap}~;

         U,       depl~3~irig sales representatives ~~~ho visited doctors and other
                  prescrit~ers and delitTered misleading messages abc-~ut the risks,
                  benefits, ~iid superiorit~J of :DEFENDANTS' ~pioids and chionic
                  o~ibici therapy*;

         e.       recruiting, fianc~ing, assisting, encnuta~ing, and/or directing, tliird-
                  party, seei~utigl~~ neutral physicians to act as paid spe~ers on behalf
                  of DEFE~~Dt~NTS' opic~icls acid clir~nic c>pic~id thei-<►p}f, and to
                  delis=~r scripted talks, draft misleading studies, present deceptive and
                  misleading continuing medical educatiori pro~ratns ("C~~Es"}, and
                   sertTe on the liaards ~nci cointnittees of professional stieieties and
                  patient adv~cacy~ groups e}~at pr~tnulgate, guidelines- su~ipe~rtin; t}ie
                  use ref c~pioids acid c~~roruc opio d therap~T, (hereiciafter; "key opinion
                  leaders" ot` "K~?Ls"}, includiti~ but nr~t limited. to Da~,ricl Hacldo~,
                  LT~i~ri It. ~~~ebster, Russell P6rtetioy, K<~thleen Foley=, Christine ~:
                  l~~iiasko~vski, I~iichael ). Brennan, Perr~~ Fine, Scott Fishman, Lisa
                  ~`~~eiss; Steven Stanos; anc~ Daniel ~3ennetr,

          ~i.      fiuiding, assisting, directing, and encouraging seemingly neutt-al and
                   credible: j~rofess oiial sr cieties and patient ad~Tocacyr groups
                   (hereinafter, "Frun.t Groups") that deg,=eloj~ed educati~r.~al materials
                   and treatment guidelines that tc~ere c~istribut~d }a}r, o~- ~Z:~ith assistance.
                   frr~m, DEFENDAI~ITS, ~t-hich urged physicians t~ prescribe (aticl
                   patients to use)- DEFENDI~~1'I'S' opioids, or to otheF-~vise utilize
                   cllronie opic~id tl~eral~y.

          5~.      t"~1t11~ug11 the efforts acid purpose ~~ere common amongst DEFENDI~NTS,

manSr ~f their indi~zdual actions also k~ear a~~ropriatel~~ iuclivi~lual sct-utin~T

                             ENDO

                                                        17
                                                                                                      Cass II7: IS{1~t~2~42
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 119 of 452




           55.        ENDO's rriislr~aclin~ course ~f co~ic~uct that .is generally= descrik~ecl abi:~ve ~uas

peYZzasive acid focused pr~iinasil~r on. rh.e pro~iotion of Opana ~R_ U~~on information lied

 belief, ben~~een 2Q07 acid 2013, Ei~?DO spent ~iet~veen 3 million and ~10 million each

quarter. to prc~mc~te t}ie sales of Opana ER.

           56.        ENL~C~'s dissemination cif misleading materials incl~ided bratZaeci and non-

 branded baolss and pamphlets t}iat ~~Tere held c ut as naminatively medical anaJ~t scieizrific

(biit, iri fact, flatrraiit~y misrepresented accepted ii~edical science regarding cl7r~nic opic~id

therapy acid ~zTere intended solely to drum-up sales of Opana ER).

           57.        One such ~ublicati~n teas the 2007 }~ool~ 17vr~irli~lg C~~~ozd f3barse I~%llil~

h1~aTra~i~ag P~rztz, «~I1.icl~ eirone~usl~J claims that "[o]pioicls offer. safe, effecEive ixeatment for

 mar1~7 cl~tr~t~ic j~ain ~oilditiot7s arld pose lithe ris1~ fir addiction for ~ni~st patients ~v}.io take

 them to control.fain."Z" 'I'~ie same pul~licarion also d~ingeroizslSr emphasizes that aberrant

 andJor drug-seekitYg b~~iR~vie~i-s (i.e., pc~tenti•~l e~~idet~ce of addiction) izi patients prescrit~ec~

opioids sho~~ld k~e regzrded as evidence of "pseudoadcliction" anal that increasing dosages

 should be the first clinical response. It also makes eiYun.e~us claims regarding the efficacy ~f

chrotvc opioici rhera~y -and gravelyr misrepresents cht~iuc opi~id therapy as a moral

impex~atit=e on par with a ~iiiman's ~~ngc,.ing reed fc~r sustenance.27 Upon information anct

 belief, Plaintiff a~~ers that ENDO pro~rided research and fi~anc al stipp~rt acid :assisted in the

 distribution of ~~~~iclaiag UpiQrr~~lGr~sE t~%`Bile 11~1~z~zagiyz~ Pr~ira, as ~t~ell as pro~~iding consultiiZg fees;

I~cTinrc~rz~r, or other recompense t~ its auth~x-s and. editors.


 26 Sri,i.,~., Lynn R. lY/ebster;14I} & BctlY Dovz,Av~idrsrg Opirid Aiirtse I~'%!pile l~a~ui~i~tg I~nit1,(2007), r~lrv~ltrl ~~~c~rjit
 ~rr~ulnriz nt htt~s:/ly;~o.gl/K$fts~~h.
 27 Irl. ("~rS3nagin~ trzattrierit with pharniaceurical analgesics is si~iular t~ managing an eating disaxder: A person
 tx>at~t prok~l~tns mana~rin~ food iata~e cannot soSaz the problcnt ~t~tti abstinence, because eafiiig is necessary for
 survival. . . . Sirnilarl}~, societj cannot elit~unate the use of opioids, e~ren th~uvh they c_~an harm some
 c~~nsumers.").



                                                                 1~

                                                                                                                          ~.~5~ ~~: ~ ~~~~~~~~
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 120 of 452




           SS.     ENDO also stipportcd the pub]ica~ion and distribtation. of ~ panlplilet titled

"Un.ciei-s.tandui~; Your fain: Taking C)ral Opioid Ai~l~esics," which rnal~es t~utlan.d.isil claims

al~nu sunilax- cl~iims. In ruin, the parnp~ilet: (i) implies that aclelictii~n is tic~t related to the use.

of o~ie-~ic~s, stating that "~z]adicts take opinids fir r~tliet easons [other than paizi reli~fj; such

as unbearable emotional problems" and that patients t~ikin~ apioids fcr the man~getnent of

~~• in ate not generalIyT at t`isk of a.dc3.iction 5 (i.i) misstates tI~e therapeutic ]units ~~f chr~t»c.

opioid thexap~~, recl~lessl~T cla ilutig that suc}.i clos~ges can merely ~e increased without

limitation or c~nsegiaence;" (iii) eiicottraves patients to take dire-etnptitTe ~pioi~ ac~ses,

ads-isii~g that patients should "~~]eep on top ~f their] pain—don't wait until j~aiti becomes

se~~ere to pike jrour medicine;i~D arici (itir} ad~nses patieflts to consider tal;itig k~oth long-acting

opioids atic~ short-acting ~piaids in conjuncti«n ~i~ith cane a.t~r~ther.5
                                                                        '

           59.     Up~r information anti belief; Plaintiff atirers that ENDO ptiatnded iesearch

anc~ .fin~rieial support and assisted ii.~. t ae distribution of "Understanding Your Pain: Tat~ing

Oral (gyp oid t~nalgesics," as z~Jell as providing ce~rist~ltin~ fees, b~~aarrrrr~, ~i other recompense

ro its authors and editors.

           60._    EI~IDO also pro~iclecl material, finaticiat, ai1c1 clistl-iliutive suppnt.-r .in t}ie

drafting, publication, acid clissemina.tion of articles in medical journals ehtolfing the illus~iyT

                                                                              32
Z=irtues o£cht-riuc o~ic~icl tizer~~py and inisre~resenting the related risks.



ZR See, ~.~, Tl~argo 11IcCaftzry &. Ci~ris Paszro, ed. Russell K. ~or~enay,"C3nrlEts~anding Your Pain: Tai;irig Oral
                                                                              .~//gc> ~ gi/1)nC3YRC; rr~ ~rlso, ~.1:,
Opi~~id Analgesics," ~NDo T'HARhi~cEti7TCALs (2(104, at 2, ~~s~ail~f~Ieat}~rt,as
Endo Pl~armaeeu~icals,"T.,iving 1t~ith S~rneorie tvitia Chxoiuc Pain"("Most health carp ~ioyiders why txecat
people «pith pain agrze ~~at most people clo nor de~telop an addicti,~n pioblem:").
11 ICI. at ~.
3o ItT. at ~,
ai ICI
3z Sc>~, e.~, Endo Pti~rmaceuucals,"Case Challes~;es in.l'ain 1t•Tanagernent: Opioid 7'herapp for Chronic t'ain," 5
PAIiV ~4EDICINE NE1~,js 2, at 12-13 (~R~Iaich/t~psil 2t1C17} (des~rik~in~r massi~=e gastr~intcsunal t~leeds resulting
f~-r~m the use ~f TVS<~llls and recoilimenclin~ the use ref opioids due to dleis purported and alleged lack of
adt-ersz side effects).


                                                         ~9
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 121 of 452




         61.      ENDC>'s marl~eting ~fForts also inclucleci a sigt~.ificant ~r~line. presence. Uj~~n

infoi~matiz~n grid belief, F~DU s~onsor~d, su~p~~rted, anal/or maintained at least tuTc~

se~-iarate `t~~l~sites (P~utiKno~~~ledre.c~m anal P<ur~cti~n.c~rn) ~vhicli iziclucleci a~=erments that

"~p]e~j~le ~vhe~ take crpioids as prescribed usually rl~ nit became addicted" end that "[m]ost

chrotuc pain patients do not t~ec~iz~e addicted to die opioid medications that are prescribed

£oi~ teem." 'I'}ie t~Jet}sites Z~~ere o~~~rati~,=~ as of 200~~ and 20"11, res}~ectivelyT.

         62.      Tn addition tt~ these publication-based marketing, efforts, ENDO also

engaged iri direct misleading marketing i-ej~r~,sentations tliroiigh its sales representatives,

iL~cluditZg spoken represent~tiotls aild the dist~i~ution and ~ublicati~n of profnotional ailc~

educational materials.       Upon i~if~rmation aid beliet, t~iose represetitatians equally and

sitiiilarlp misrepresented the efficacy of (~pac~a ER, c1lrc iuc o~ii~icl therapy, ar c! ttie risks

related zuitl7 such tre~nnent options.

         C3.      ENDO ~~lso recruited artd suppc~rtecl "hig~i" (i.e., frec{ueJ.it) prescribers of

Opana ER and other similarly situated ph~Tsiciatls to set~iTe ~s KOLs in order t~ ~viri influence

and prestige £or tlie, C~pana I;R within the meclical c~m~nututys. `1"he precise:. nature aiid

extent ~f EI`~1DQ's S~eakei~s' I3urea.0 and its cultivation ofK(~I.s is utlkr~ot~~n to Plzin.tiff, but

is utliquelTT kiYo~~=n to E~D(J. Upon. information ~nci belief, ENI)C7 approached and

retained numerous K{=)L.s in its nlarketitig ~f the Opana ER (and chronic ~~pioid tlierap~~j

and utilized diem in the manner described in t~lis Catnplai~it. In 2008 alone, E1~IDC~ spe~it

 nearly $E~ million to promote appr~~imarely 1,Ot?0 speaker ptogratns as-oun.d t}ie c~untt-~I.

         64.      Prominent e~atnples e~f EI~1D0 KCJLs iL~cluc~e Russell Porteno~~ and LyTnn

~~~e~ster, both of ~~%hose ~~»rk is st~bstantivel}~ cit€d above. To his_ creclit, Dt. I'o~tenoy ~Zas

 since admitted that his actions ~~jere res~~~iisible for sps~eaditi~ "nusinfoi-marioti" and teat 11e




                                                      zo
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 122 of 452




"gave. itii7.umerable lecn~r~s in the ]<~te 19~Os and t)Os about addiction t~iat we en't true.i3
                                                                                              '

Dr. 1`~jebster ~j~~is respU~~sible both far the det-elo~ment ~-~f a curs~s-5j (and ineffective)

 diagnostic tool called the "Opi~id Risk T~7o1" (z.e., a fitre-c~uestioti, one-minute yixesti~tu7aire)

 that~aTas purP~itedlST useftil in preciictirig a person's risk for. devel~pin~ opioid addiction. Dr.

 ~~~ebster t~Tas also responsible for disseminating; at EI~?DO's bellesr, ~,Tari~us znateri<~s

 reg~~~diilg so-ca.11ecl "~seuduadcliction," a reran at~cl "coedit otl" that e~ren Dr. l~Je}~~te~- leas

 since, admitted "becat~e two much of an excuse to give parients more medi~atiat~. :,. It lecl

 tis d~~~ti a path that caused harm. It is alre,~ci_y sotnethic~g t~~e are deliutlking,as a concept."x'

           65.           Upon information and belief, ENI~O's KOLs adhered to ENDO's dictated

"messagitlg." which jncluded .the creation, distributiotr, and preseiitatioti of articles,

 puk~lications, medical materials, dia~tiosric sii~~plements, -and C~~iE materials'S that

 misrepcesent~ci the nature of Opana ER and clirUnic ~pi~~icl theraj~y.

           66.         ENDO ;itso utilized, co-~ptecl, ~ipprQpriated, infiltrated, usurped at7c1/or

 created so-c~alleci prafessiorial and patieLit adt=i~cacy Fiorzt Groups t~ ainplif~j the reach of its

 illicit rriarl~eting acti~~ties, including tie American Pain. F~ucxJ~tir~n (the "11PF"), the

 ~i atianal Initiative, on fain C~citrnl (the "NIPC"), the Ferlerarion of State itileclical Boards

 (- the "FS~Ifi"), the American Pain Society _(the "APS"), tl~e Americ~i~ Academy of Pain

 1~Iedic ne (the "AAP1~~1"), and t}.ze 1~merican Geriatric Society (tile "AGS"). ENllU utilized

 these r.~urci-~aart~~ professinnal organiz~itic~ns in a variety= of «rags, including, htit nit limited to,

 publis~iing and j3opularizing su-called "guidelines" for c~lrt~nic opioid tlierapy~, j~ublishing

3 Thomas Catan &Evan Perez,"t~ Psin-Dn~~ Ctiaii~~aion Has Secocld Tl~oughis," THE S~JALL STRLE"1'
'
) ~tiR1?AL(Dec 1%,212).
'~~ Jof~n Fauber c`3: Ellen Gable'x,"Net~aorki:~ Feels Painlylll~r t3oQni," THE 1~IIL~t~AU3tEEl\~Isco~si~? )otiRivA~.
 ~`'L•`\?TI>'FL ~F'e~. 1~1, 2~12~.
 ~5 Sr<=,.< ~., EtiDO PHr~Ri~tACEL~TICAL:S,"Pain 111an.tge~nent 17iletnnlas in Prirr~~r}= Care: t)se of C~pioids,"
 JOURNAL of F~bITL1 PR.~ICTICE ("?QOl) (nvnit7uziisg the risks of opioid aaciicuon and nusre~Lesent iig that
 p~tenrial c~pioid paiients at risl. fax adcliction could be effzctivelr piescrecned). In ~articul~~r, this Ci~IE
 cnateriai emphasized the use of erroneous and EItDO-created clia~;noszic "tools"like the Opi~~id 1Zisi~ To~~l.


                                                           h].

                                                                                                              Case ILA: 1~0~£}2442
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 123 of 452




and Po~iularizing; aiticles, edur.~tinnal materials, and j~rorn~tional materials that ~~rere

s upporti~-e of Opana ER and/or c~lr~tiic ~piaid therapy, •anci supporting and p~iblicizin~ the,

~~=nrk and ~~ie~~~points ~fENDC7 I~C~Ls

        67.      ENDC~ ~t>~~rked closel~7 ~tnth. the t~PF (and its suUsidiaiy the NIPC),

pros-iding substantial support to ~otli c~r~~uzations, exercising editorial c~ntr~~l ~~-er their

content, at~d taki~Zg a stiL~statitial role. in. t}1e ~-arietyT {~f r~sisleaclin~ anc-i deceptive messages,

~~rainotional materials, marketing, and educational pr~dL~cts promulgated b~- ~'~PF and/ar

NIPC at the behest of ENDO. These initiatives included, but are not limited tc~: ti) creation

of mislea~litlg CtiIE materials, such as "Persistent Pain in the C~ldet° Patient" and "I'eisistent

Pain in the Older 1~dult," «,rhieh rnisstated that elderly patients presented a decre~seci risl> of

addiction cornparec~ to younger patients; (ii) rnate~-ially supporting, collabb~ating on the

cre~fi~n ~f and revie~~~ing the matef7~is posted on the i\?IPC tvebsite. PainI~notvledge.ct~tn,

~~>h.ich misrej~resen.ted that chrofiic opioicl thez~aj~y glad tie potential to irri~rove patients'

abilit~T to functiaii and cjualit~r of life; aiicl (ii) d1e pLt~lication cif "E~it ~Uounci~;' a Highly

deceptive and misrepresentatit=e publication aimed at veterans that stated that i~se ~f cpioids

increases functic,t~al ty atic3 mirurnized the risks of arlcliction.

         6&,      In concert ~~~itl1 E~~DO., the FS1l~lB created"Vladel Guidelines for the Use of

C~~ntrolled Substances for the Treatment of Yain" ii1 1998 atld 20~=~. Tie Guidelines ~~>ere

thereafter used in 20Q7 to create a book titled "Respt~nsible Opioict Prescribing," ~~~liich ti~~as

also produced in conjunction with ENDO. O~Terall; these publications rcpresentecl (and

c~inrinue to represent} the izse of opioids in t ie treatment of clirc~cuc pain as "essential:" "I'he




                                                    Zz
                                                                                                  base III: 1 ~ 5{?2~~~?
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 124 of 452




 publicati~ris, and its ~ni-r_icular t1~e 2007 book, t~~ere ~~~idel~T distributed by tale PS~TB to state

 medical boards ~~nd prizcticin~ doct~~rs.~'

          l9.       `~~itli substantial support <~nci the assistatrce of ENDC~ I~OLs, the AP5 and

 the A~lI'I~1~ issued cousensu=s ~uic~eliiles in bot}i 14 7 and 2009 endorsitl~ the use of oj~i~ids

 in the tre~t~nent ~f cht-oruc pun and minunizing the rest~ltino risks cif addiction. The 2.009

 gu.idel~ties «sere. «riclelyr publicized, and continue to k~e cited an~~ re~~uhlished.

           7t}.     In concert ~t~it11 E~1D0, t it AGS created and disserriinatecl buidelines far the

 use of opioicls fur trea.ring chronic paitY in 20102 ("The. 11~ian~~~,ein~i~.t of Persistent P<uiz in

 Ol~(er Persons") and 2009 ("Pharmac~lo~.ic~l NlanagemetlG ~f Persistent Pain in Oldet-

 Persons"), Iii .partictilar, the 2009 Guidelines advised, Z~ritliaut citation t~ an}~ authoritative

 source, t~iae "~ajll j~atients with rnc~derate t~ severe fain ... slioula be considered fir ~pi~id

 thet~apy." The 2009 Gtudelines also advised that xhe f-isks of addiction r~:st~lting fr~~m

 ch~otuc o~ioid tlierap}j "are e~ceed~n~lyr lc>«~ in older patients with no current or past histc~ryt

 o£ substance abusc.i3
                     '

           71.      Reviewing t}~e conclusions ref ulese Prr~~t Groups, such as tkios~ described

 above, is also illustrative ~~~heii viet~red in stark c~rifrast to similar giz.irlance issued byr <an

 irr~le~ien~letlt professional medical organization doting the carne tune frame:

          "T1ie rzcent re`elation that the pharrnace~ltical inc~ustr~~ ~t~as inv+~l~~ed in the
          detJelaprnent ~f opioicl giuclelines as ~~ell as the bias ol~ser~~ed in the
          de~relopment pf many of tkiese gtucielitles illustrate that the model guidelines
          are not a m~~c1el fc~r curtailing controllet3 substance a}azzse and ma.~~, in fact; be
          facilit~~ting it. . . . ['I`]heraj~eutic opioici nse, specifically in high d~,ses over
          lung periods ~f time in chronic ~~n-cancer pain starting with ~~cute paizi, nit
          ~n15r lacks sc.ietitific et>i~ience, but is in fact associated ~trit~i serious liealtli



3 131t~iougti file 2012 revision nc~ l~ngei recrumieiicls chrofuc opioic~ tl~erap} as a "fist-line" treatment,it clues
'
continuz to promote ttie canc~pt cif "pseizdoaddicti~~n" anti nlatia~rin~ aridiction risk tria sei~:enin~;.
37 S<°a, e.~{, "Pharmacolos~ical illanagem~n.t of Persistem Pain in C)tdex Persons," 57 ). AYt. GERItiTRICs SOC'Y
1331, 1339,13'12(2009):



                                                          23

                                                                                                            Vase IU: l~Q~~}2~~?
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 125 of 452




          risks includicig int~ltip.le fatalities, <~nd is based oci ttnotioilal ailci political
           to i an~la under the ruse pf irn .i~~~-.in the tre<~trneiit of c~lraiuc ain."'~

          72.       I3y~ tatilizin~ third-partses in e~rder to present its questionable viei~~~oints and.

misrepresentatit-e "i~esearcli;' ENDQ also created                              tine false perception tli=~t the

rr~isrel~resenrations uriliz~d b5~ Fi~1C)C) ~~~ere thc: result of indepen.det.~t, ~ibj~cti~-e rese~z~'c}.i.

                                                                                   - nd payrr~fs. To
Thus, it vas far ino~e likeljT to influence the opinions of patients, prescribers, a

date, no reliat~le scizntific data supports t ie t~narketing claims acltTanced b~T ENllO reg~~rdin~

opit~.ids, chrozuc opic~icl therap~T, or (~pan.a TR. Iti fact, as detnoilsttatec~ b~~ the discussion

abo~Te, much scientific research- e~irectly refutes ENDO, and some cif LNDC7's o«~n l~(~I,s

and Front Groups hatTe since abaildciiied their pre~~iaus positio ns.

          73.       The sequence of events. surrouncling E\TDO's recent application (and

subsec~tzent denial) of the ap~irov~l of ail allegeelly~ reforini~lated ~Tersic~ri of Opana ER b~T the

Fll1-1 is partict~larls- instructi~Te. SpecificallyT, between 2Q11 and 2012 ENDO rolled out a

reforinulatee~ version bf Espana ER that teas, =~cc~rding t~ ENDO "resistant to cnisliing"

and possessed "properties that make it difficult to matupulate ~it] into a soluti7e form t1~at

c~iil<l be easil~~ dra~~~n into a sSJrin~e aizd subsec~uenrly irije:ctecl t~~- potential abusers."

U~Tetall, t11is reformulation a>~~s intet~cied tc, address concet-ns reg~~rding the p~~tential for

abuse under the oi-i~iiial fotYnulation of Op~~na ~R.

          7f1.       atz l~Toi=ember 30, 201.2, ~i\1D0 subrnitteci a citizen ~etitioi~. t~ the FDA in a

bid to ~orestz~ll the release Uf a ~et7eric version of Opana ER (anti cancel all other. sinularl~~

approved generics) iindtr t~1e rationale that the ref~ttnizlated ~Tersioii ~t;as abuse-deterrent.



3~ .i'«, <°.~:, L~~nuah ll ianchikanti, rt al., "Gtuc~elinzs fur Responsible C~pioid Prescribing in (:lirc~nic Non-Dancer
P;iin," l~me.rican Socie~y~ of Ineerventiunal rain Physicians, r~vnzl~z~le c~t it4~-+s:!l~o~.~lifb5L9tiv; sea nl_io, eq,, t1.S.
DEPT C1F ~TETFItAiVS AFFAIRS c4; L).S. T~EP Z' Ot~ DEFF_iVSE,"Clinical Guidelines Sri lL ian~getnent ~f Opiaid
Therapy fox Chronic rain,"(May 2U10) naJailrr~le ~r` h~~s:i/~;~n.~rl/ll/agC~ (eonfirmiii~; tt~e "lack cif solid
e~ridzilce bawd r~seaicli can. the efticacy of lord-tzim opioid tileraj~r"},



                                                              24

                                                                                                                     t"~~e ID: 1.8t)SQ2~~2
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 126 of 452




        7~.      On ~~Tay 10; ZC}13, dze FDl~ denied ENI7C)'s pr;tition; ro.nclucliiig that

efat-~nt~lated Opana ~R carried cie:itlier additional safetST advatit~~ges nor suftici~titly abuse-

deterrent properties that necessitated ur justified the relief iequeste~3 (i.t~., ttie inclusii~n bf

FD~1-a~pro~=ed labeling stating diat.O~ana ER was eftccrivelyj abuse-deterrent).

        76.      13eh~Teei1 T1~Tay 2413 and June 2Q17, the t~egulatoi-~t position of Op~na ~R

coneerniti~ its ~~otential fe~~~ abuse aiZc~ conti-ilautioi~. to the opioid crisis ~oni-~nued to

cletetiorate, mark.edl~T. On )une S; 2017,. the FDA issued a press t~elease that rec~uestecl

E~IDO to reino~>e Op~ina ER,~=oluntatil~T, or face- formal zeinoial proceedings:

       T~da3r, the LT.:~. Fond ~i~d Drub t~dtninistration ~ec~uesrec~ that Endo
       Phat-inareuticals remove its ~~pic~iel pain triedicatiotl, rcfoitnt~latecl Opana FR.
       (c~Y~ irir~~-~,hone l~~TdrF~cliloride), from the market. fitter careful consideratif~n,
        the agency is seekin.~ remat-al based ~n its coi~.cern that the benefits cif the
        clri~~ tnay n~~ l~ngei oiltu=ei~h its isles, `Phis .is the first tiin~ the a~~ncy has
        taken steps tc~ iemove, a currently tnarl~etecl o~~ioic~ j~aii~ tnecl.ication troin sale.
        <Ine to the public health ec~nsequences of abuse.

                                            t
                                            .        K




        T ie FDt1's decision is }used ~n a re~~c.z~T of all aj-aiI-able postfi7arketin~ data,
        t~>luch den~anstratzci a significant shift in the rr~ute ~f abuse of Opana L;IZ
        trc>m nasal to injectiotl follr~t~~in~; t}ae pf-oduct's refvrmulatinn. Inj~ctic~n abuse
        o€ seforriiulatet~ C)pana ER his }peen ~~sst~ciated «-ith a serious orltL~re~~k ~rf
        I~I~' and hepatitis C:, as ~v~ll_ ~.s cases of ~ se~'i+,us kzloc~d disc>rdei (t1i~~grribotic_
        tnicroail~;.i~~atl~}-)• ..

        Opana L;R fit'?5 first r~pprt~~=ed in 2GOC~ far t~~e mana~ernent c>f r~i~~c~erare,-tcr-
        se~-ei~e ~~~in. ~~Jhetz a cotititiu~us; around-the.-clack ~pioicl analgesic is needed
       for ~~ti extended period of time. In 2(}12, Endcf replaced tl~e o~i~;inal
       forinulatiun of O~~~na Z;R.Z~~ith ~ neifT fotinulatioi~. it7xeiided to make t11e drub;
        resistant t~ p~ijTsical and chemical rnaiupulatio~i f~i- abuse 1~~= sizortin o~
        icijec:tin~. ~~~~iile tl~e product ~riet the re~tilato~-y~ stanclarcls for apprn~~al, t1ie.
       I'Dl~l determined t~iat t11e data ciicl riot s}lo~.v chat t~1e rzforiaiulatian could ire
        expected tt~ meatun~;full~~ t-educ: a}~i~se atZd cieclinecl the cr~i3i~ian~~'s ~-cquesr.
        to include la~~eling c1e5ct~ibii7~ potctiti,~ll~r :abuse ~cletet7~et-tt prc~~~eities foi
       (~patia EIS. I~;o«~, ttiritli more, infof7i~atiari ah+gut the risks of the: reforini~latecl
        prc~d~zct, the a~;enc5- is talLinr steps t~} reint~ti=t: the reformulated Opana ER
        ft~r~m t11e market.




                                                     2.5

                                                                                                    Case IU. I ~{15~2~42
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 127 of 452




          The I'D1~ h~Zs rec~tzc.steci that the cc~ir~pati~~ ~Toliiittai-i11~ rets~ove refortm~lated
          Opatia ~~R fic~m t].ie i~la_rket. ~hauld the ceirnpar.~.~j rhoose ii<~r ic> rei~~o~e tie
          prt~ciuct, tie a~;encjr intends tc~ take steps to f~,rinally require its retz~c~t%al }~3T
          t~~tl~drati~~in~ ~pprotial. In tllr interim, the IAllr~ is rr~alung ~Iealtli carC
          pri~fessionals aticl others atij~are of the particulat-ly serious risks asse~ci~tecl
          ~t~itli the abuse ~f this prr~cluct:'~

          77.      Despite t}.iis first ~~f its kind regul~itot~y ar.tinr7_ by the FDrl in seeking the

immediate anc~ outright retnaval of Opaiia ER, the unabridged discussie~n abQ~,~e

demonstrates that this is merely tPie I~ites~ irl a decades-.long course of cunciuct pio~agatecl by

ENDO t~ the dehiinent of Plaintiff.

          78:      The wine da~T that the F.D.A issued this request for the voluntarily ~~~ith~ra~~~al

of Opana ER from tl~e. pharmaceuticals market, FNDO isstt~d a defiant p1-ess release stating

that "[Tjhis recJu~st does not indicate uncertainty i~rith the product's safety ar efficacy when

taken ~s prescribed."~D ENDC~ took. no .decisive action and; upon..information aticl belief,

con tiiiueel the marketing and sale of Opana ER despite the FDA's request for- ~vithdra~ual.

          7th. .    On )uly G, 2017—anct folla~t~ing extensive negotiati~~ns ~c~ith the FDA a.r~d

near-month of public pressure—END{                      vas fos~cecl to c~ncerle that despite ENDO's

apparezit :.ontiriued belie£ "in the safety', efficacjT, ~t~d fatrorable hetiefit-risk pruftle" t~f

 Opana ER, it tv~ta.ld finally discontinue the j~rociuet (but onl}T after netting at least ~19~.6

 millicizi in profit fr~in their sa1~s of C7paila ~R up t~ that paint, ~~~lule the discontinuance.of

 ultimately cost E~IDO only ~2Q izullion in pre-taa cliatges)."'

                   ii.       PURDUE:




39 U.S. FO~~ 8:llRUG A~~1IN.,"FDt1 r~qt gists ieiiioval of(Jpana ER f+~l risks rclat:cd to abuse," ~«ne 8,
ZQ17}, a1~~rrlaEl<~ nt iitt~~s:/1trao.olli~-~3CE9z.
40 "Endo Response to June ti, 201r Fllt~ ~t Ieeting Relatzcl to OPt3N_+~~3~ Elt," EiVDo I'H:`~Ri~iACEliT1C,aLs,
(June S, 2017}, ~a~nilnbl~ at htt,~s://~oc~.~J/7~;l2tcF.
4i "Endo Providzs Updatz On UPt1Ntl~ LR," ElvDO PHARttACEUTii~~L.s,(}tile G, ~C~17), uvrril~vle at
~ s:I/goo.gil7rTgF1j.
11ttn



                                                         26
                                                                                                          base ID: I~{l~t12~4?
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 128 of 452




        80.      PUR1~[JE's rnisleacling course of conduct `eras pet-~TasitTe and £<~cusec~

~~i-iinaril~~ oti the promotion of C~~~~Contin (upon information ~itid belief, I'UIZi~UE's

m<~rl~eting efforts extended to and iiicli~ded nll~f the PT TRDUE CUpioicis identified aboZTe).

        81.      PUItDUE's support, s1%ntliesis, and prolifer~~ti~n of deeplyT misleading,

pzirportecily medical and/ar s~ietZtific materials included ~id~rertisemetits iii scholarly journals.

As a t~iere e~a~nple, Pt_1R.DUE ran •an O~yContin aclvez~r~sement.in a 2005 is~u~ of the jozsrri~~l

ofPrripl that ~~~~mate~~ the drug as an "around-die-clock anal~esir.... for- an extended period

of time.." Tkle ~clvertisetnent featured a dramatization cif a man aria ~roung bi~ST fishing, t~adl

the epithet: "There Can Be Life ~~~ith Kelie£" 'Phis c~ep.iction falsely itnplie~l that O~yTCotltiti

is effectiae at bot~i lonb-terri. paizi relief acid functional impro~~ement ~f otierall 2iealtli—

claims that are ~~holly unsubstantiated.

         ~2.     PURDUE also regularly ad~Tettised in b~t1i the f~ldi'TICJZ Fif Pr~z~i and the Cliniial

Jnrsr~lral of P~aiJj, touting false claims su~~estin~ that C)~;yCc>ritiri vas cc~tivetuent fax- kiotli

patients and ~octc~rs because the clru~s ~,~~ere effect~t~e for tt~,Tel~~e (12) hours at a t my (i.e.,

Q12H). In realiL~T, ati ~►llegec{1~- (~12H dose of O~yContin does not provide the comj~lete

ttt=eltTe (12) ll~ui-s ~f relief tflat PIlRI7UE ct~~imed, but instead requited r_ot.7sistet~tly }li~her•

and more frequent dosages t~~ achieve the same le~Tel of pun relief in t ie long-term (i.e., in

the treamrent r f so-called "chfonic" conditions). Upon information. and belief, Plaintiff

asserts that (~12H Q~~~Contiti ivas much more tap ~il~= ~bsork~ed (i.e., depleted) than.

adtre~-tised h5T PURLTDE, i~.~hich `~~as rneatZt to nc.t-e<ise r_he necessaY-yJ dr~ses rec{lureci to

prc~tiide adequate p<~in relic£




                                                  27

                                                                                               ~'a~~ ID: 1~t~5~24~?
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 129 of 452




            ~3.        PUKDUL als~~: published books``'` ~tid pervasivelST distribtrted parnpl7lets that

misrepresented ttie efficac~~ of anal risks associated ~nith PURI7UE Opioiels and                                             C~1102llC


opioid tlierlpy7. For e~:ar~ij~le, PLTRDUE vatic nall~T published anc~ ciistribirtec~ a iiumiriall~~

rncdical and/oi scientific p~inphlet geared tom-ands la«~ e~iEorc~meilt anci prescribers titled

                                    '~~Thich both impeF7~ussibl~r focused oc1 t11e alle~edlyT
"Providing Relief, Preventing tlbuse:

is~il~lted incicletits of C)~yCoi~tit.~ Ueing abused via injzction, ~vJ.iile ignoeitig other cotiimai~

signs cif addictive behavior (r.~., asking for early refills or increased dosages), 1~Iore~~7er; t~iis

patnplilet emphasized 'the scientifically bereft term "pseiz~ioaddiction" to explain j~otential

tlru~-seeking t~eha~>ior (acid omitting that the concept of "pseudoaddictioti" lias been

ruunc3lyt rejected byr the medical acid scientific conitnunitiesl,                                      PIJRDUE's xi~faiiotis

invocation of t ie teen "pseiid~~adciictiorl" su~~ests tli~t addictive behai=i~r can. k~e sc~l~=ecl b5=

"cornpletel~r" treating a patient's unc~eri5~iiig chronic j~~+in (i:e., prescrit~iii~ rn~re apioids).

            ~~i.       tls a fi~rttier e~:arnple, PLTR.r}T_J.E ciissemir.~atecl a mtiler titled "Pain

Vignettes" in 2012 that contained purported individual testiriionizs ~f OxyrContin patiezits

~trhose ~~tTerall functionalit~T ana c~ualit~~ of. life lead been irriprotiTed by a re~nilar ~rescri~ti~n of

 C~~~Gor-~titi. 'These claims fly in the race ~f the ~ue1J-esrablisliecl ineclical c~iisensus that long-

term use cif opioids domes not im~ro~~e 3ife cluality< «i overall fi~nctionalitST:

            8S.        I'U IZL~UF's tnarketin~ effoY~ts also encampassec~ a significant online pres~;tic

~t~ith PURDU~ sp+~nsoring, supp~~rtiiig, acid/or maiiztaining at lest t~vo sepia atz t~~ebsites:

In tf~e Face of Pair.. end Part~iers A~*ains~ Pain. These unbranded «~ebsites continued to

 press PURDUE's major argt~mer~t that tie use of PURDUE Opioids (and OxyCantin, in

 particular) ~~rere sol~~ehc~~~,~ essential ro the effective treatment of cllronie pain, and labeled



 Gz SNP, ~.~~., Scot:t i41. l~ishmaii, 114.Tll., k~ ~ansrl~lc Othi~i;J Pr<=rc~r~iii~~• A Pfd ~r~iar,'s Grrrtl~,(200!)(produczd by the
 ~S11.•IB ~j~ith sigruficant support from PCiRt7liE and othzr opioicl ntanufact~zr-exs).



                                                                   ~$
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 130 of 452




skepticism reb~ircling such uses of ~j~ioids as beitZg tl~e result of "inadequate tmcierstanding"

that leads t~~ "inadequate fain con.t~~~~l."

         SG.       In t}ie Face of Pain openlyT criticized policies t~ii~t liinitecl access tc~ ~pi~icis as

being "at ocicls `virl~ best medical practices" and encour~ed patients t~ b~ "persistent" in

fini~in~ d~~ctc~is ~villinb to treat their pain. (i.e., prescri~ecl o~iaids). In the, Face ~f Pain ~~jas a

~atewa~r foi- clecc~~t~~>e clinical trials, medical :in.f~rrnation, ~ticl clece~it ve testimony from

seemingl~~ neutial ".tld~-orates" s~>ho ~~ere actually heavily compensated KOLs ane~/or

patients proc-~xrecl arzci directed by PURI~LJE.~~

         S7,       Sirn.ilarly, PLJRUDE utilized its ~vebsite Partt~eis Against Pain Eo di~itallyr

distribute. its 20t~}5 pamphlet tided "Clinical Issues in C7pioici Presc;iibing," ~~~pucfi claimed

that "illicit drug use and deception" did nit indicate an underlying adclictian, bizt mzrelyr

meant that d1e patient's p~.in `teas undertreate~i: "PseudoaddictiacZ can be distingtushed from

true adt3iction i~ that the bel7~iviais resole=e ~zr~erz flee pain is ef£ectivel5r tre~tec~." Itz od~er

~trords, prescribers confronted ~~~it11 poteiitiall~T adclictivr-, beha~Tiot horn patients should

prescribe more ~pioids, aiid turning addiction into nat~ling mole than an excuse t~ sell e~~er-

incieas_in~ amounts ~f PLTRDUE E~pioids.

         88.       <lt a }.ligher lei=e1, PURT)LTE also sou~lt to distant the state of medical

literature re~~irding chrr~tuc opioic~ rlierapy by tr~it~in~ its sales representatitTes to cite,

amongst c~dler things, a ~ idely~ discredited letter-to-flee-eclitar~~ discussing; anecdotal

c~bset-~=atiorrs reParding "narcotics" and addiction. PURUDE's suppore and proliferatiot7 of




`3 See, ~.~, Puc~lue Ph~rrnaczuLicals,"Iu il3c Face cat Paint Offzrs i~?e~ti'I'ools and Resr~uLc~s t~ I'a~iznts,
Ca~~egiEers acid Iiealtlicare Professionals Ad~~ocasngfox Better Pain Caiz,"(Septetizber 22,?011), na~ail~rGl nz
~I ps:i /2roo.~r1/t>°GGd6v.
4~ 5r~, ~.g.,)an~ I'ortei & HeLshel ~ick; "t~ddiction Rare in Patients Txzated ~~ith Narcotics," 302(2),NE~Y/ E~]G.
). MED. 12~ (Jamzarj ltl, 1'~SO)("lVe conclncle that despite widespread use ~f narcotic drugs in hospitals, he
clevelopmzn~ of addiction is sale in rnerlical patients t~>it~i no Ejistor~= of addictir~n.").


                                                         ~~

                                                                                                           C;aS~ ID: l~{~~t~2~~?
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 131 of 452




this r~lisconception tvas manifested b~~ its sales represe~itatives and publicari~ns relying upe~n

this source far nnsupport~c~ and erioti~ous claii~ns that the risk cif addiction among p~ti~nts

being treated ~~jith PL1RI?TJE Opi~_ ds eras gread~r diminislied:~'S

          89.        .~lr~ng sirrul~r lines, PIJIt.1~U~ caused a separate study t~lat t~ie~T hart

sponsored ivhicll ulrimately concluded that ~xyrContin had addiction rates k~ettiveen 3 and 13

percent to lie k~uried iti lieaclar~ie-sj~ecific literature, s~ as to mii-umi7e its impact.~~

           t){).     In adciitic+n t~ these indirect m~rk~tin~, efforts, PI7RDUE also engaged in

direct misleading mai~ketin~ representations thr~ugl~ .its sales representatives,' incluciin~

spoken rept-~~setitations, the clistrihutioti and ~ubli~atic~n o~ promotion~il aiici edicatioilal ,

rn~~terials, ~l~d. t~:lephone sulic;itatiotis. Upon inf~rtn~~tion aiic~ belief, PURDUE.cotititiiied to

contact doct~is/p~-escriberS in sup~~rt cif PURIaUE Opi~~ids et=ems after these same

individuals/entities, were place on "do nit call" lists:

           91.~      Upun intuimation anti belief, PURDIJ.F.., employed some 25Q sales

representati~-es .iii 2 07 alone, of tvhorri a fill 15Q were entirel~T devoted tU pz~sinotiiig

Ox~~Cr~~ititi: In 2014, alone, PUKI7UE spent ~1Q8 million can such direct sales efforts.

LJj~~n infos-n~ars~n and belief, Plaintiff avet-s t}.lat those. direct sales ~~atzri~zls, represeiitati~ns,

aiicl solicitations also misre~rtsented the efficac~T cif PIJRDUE Opioicls and t~1e risl~s

     Sic, E.s., t'~rt Tan Zez,"The 1'rornorion and ~Iariieriiagof OsyGr~nun: Commercial Triumpf~, Public Health
 Traged~~, 9t)(2) A1;I. J. Pli13. HL~~LTI3 221 (2G2~4), ~rrnil~ble at Iitt~~s://~c~o.gi/]~t}1cGr'4; see nl.~v, e.~, C. Peter 1~T.
 ~k1aisozi, ~~L al., "Controlled-release ~xpcodone ieliet~es neuropathic pain: a randonuzecl controlled trial I ps~inftd
 cliabetic neuropatiip," 105 P.AIiv 71 (2003)(citing thz P~xtzx ~~.:)ieks letter eo supp+art the notion that O~yContin
 Is nGt typica.11}* ~dclicti~-ej.
'Ai Sir, e.g., Lawrence Robbins,"I_bng-~lctiri~ Opioids fc~r Set-ei-e Chronic Daily Iieadaciie;         "10(2) HF~Dr~CHL-,
 C?ifr1RTERLY 135 (1999); see crlsn, ~°.~.; Lawrence     Robbins,  "1~Jorks in Progresso  C7a~c~done     CR,a T~ot~s~-l~cun~v
 Opioid, fir Scverz Chronic L7aily Headache," 1l HEAL~r~CHE {2UART~RL~' 305 (1~19~3).
 47 PiiRDt3E targeted individual przscribers and tracked then pi~scribinb habits: Thesz effr~its inchlcled a
 secret nwiutoring piagranl that, otter the course of runt j-eacs, iclen[ifiecl some 1,$00 doctors t~,-hose prescribing
 habits d~emo~st~-ated a IZio~ta pivbabilinr that thep ~~-ere ~,=riling pxescxipt~ons of PC~RDI3E Opi~ids for adcjtcts
 and dni~; cleaters: 11 separate l:a~irsnit filed iii ttie Superi~~t (:ours of the Stare of l~~ashirigtr~il fog- Snohomish
 County details that PTJRUL3E vas r~aclily able to identify dr~ctgrs that ~~,-eie opexaTing s~-called "pill mills,"'ancl
 took sin action to shut dol~~n their ~rovet6ial "gold mines." S'er, e.g., Complaint, Gib ofEzkr<t! a Prrrdcae Plicrr~rrr~,
 L.P., et nl,~Case No. 17-2-0069-31, at ~!~ 4G-G1 (january~ 15>, 2017j.



                                                               K~1~

                                                                                                                      ~as~ Imo: l~t~~024~?
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 132 of 452




associated ~~ntl~ chrocuc opioid thzrap~~. C~STerall, these maiketing. eff«t-ts tiltimately hid a

subst~iiita~il and pet-~Tasi~>e impact on the r~gularit~7 ~xritli which doctors prescribed Ox~~Cocirin

aiicl the c~tlier PURI~UE ~pic~ids to their ~atierits.~' ltiforeover, PLTRDUE has l~ee~i rarnpin~

up its protnotioiial efForts iii t~ecent ~~ears—between 2007 and. 2 14, PLTRDUE's c~uart~rl~~

promotional spetldui~ increased froth under S5 million to more than X30 million.

         92.       PURIII.TE alsq rectuitei3; ts-aitiecl, sub ~~«i-ted, paid, anal utilizec_l liigll

piesciik~ers cif PURllCTF Opioids and other sinzilai~ly= situated ph~~sicians t~ sent=e as KC~Ls in

order to ~trin influence and prestige far the PUKL7UE Opi~ids ivithitl tl~e medical

coinri~utvt~~. Upon inf~i-matioti acid befief; these KfJLs ~dherecl to PURDliE's c~ietated

"iness~giti~.'x PURDUE's efforts a15i~ included t ie creation; dist~~ibutioti, and. presei~tatron of

medical. st~p~Ierr~ents and C1~~iE inateri~ls .that rrusi~pres~titeci the nature of Purdue Qpioids

and cl~roiuc r~pioid therapy, and similar initiatives.

         93.       'The precise nature and complete extetYr. flf PURI?UE's cultivation ~f medical

KOLs is Ljiikno«rn to Plaintiff, but is un3c~tiely kzio~~~ti to PI.TRDUE. Upon ntorinatioii and

belief; PU~llI7E approached acid retained numerous KOLs in its markeritzg ~f the

PLJR.I)UE t~piods ~nc~ utilized tliein in t1.ze mannei c~esctilaed in. t}lis Class t~eti~ti

Complaint. Prominent examples ~f these KDI,s include Dr. David Hadd~~; L)r. Russell

1'ortenc~~r, aricl Bi-. L~jnn ~~Tebster. Tn ~aiticular, llr. Haddox -began as a p~~icl I'URZL)UE

sj~eaker an<I i~ltitnately taec~ine PURDUE's dice President of Risk ~Ilanagefnent}ie ~~~as

iespnnsible fir coining t~ze rnisleaclii~~ phrase "flse~zcioaddiction," altho~~g~i it teas ultimately

 popularizccl b~~ Drs. I'orteiic~~~ and l~~ebstcr, al~~ng ~~~th ot}iers.



aT SAP, r.~., rlrt t~cin Zee,"Ihe Promotion and 1blarl etin~; ref L~Yy~Contin: ~`ommercial Tr utn~h, Public 1 iec{Ith
Tragedy=, 99(2) AM.). Pt~B. HF_~I~IH 22.1 (201 ;(identifying a corielatibn berii=ezii zhe increase in (7SyCotltin
prescriptions fxoai(70,000 in :997 to 6.2 million in 2dC12 and PURDUE's doubling of its sales force end
trebling ~fits annual sa(zs calls}, ~rnri!uble n. hops:%/~,00.gl/~~3gOh.



                                                          ~~

                                                                                                             ~c~S~ ~~: ~ ~{~`~~~4~~
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 133 of 452




         t)4.    1-iuch ~f the efforts ~f PURDUE's I~OLs S~~eie aiinecl at .in.fluencing

prescribing d~~ct~rs aria seminars and Ci1~IE presentations t~iat were sponsot-ed, undettivritten,

or othet-~~~ise su~Portecl by PURDUE, iiicludin~: (i) a 2011 ~vebinar tau~lit bTj I7r. L~~nn

~Iek~ster tided "i~~Sanaginb I'arient's Opioid,Use: Balazicing the Need anc3 Risk," which s-eliecl
`

~ieavily ern c~t~c~pts life pseudoac{dictie~n acid .itistrueteci doctors that "screening tools" like

the Opioid Risk. Tool and ~~~ritten tteatiilerit ~i-eemen.ts hale die .effect of preyenttn~

"overuse of prescriptions" and "avetdose deaths;' (ii) a Februai-~~ ZOlZ f:1~fE prU~rarn titled

"Safe Oj~ioic3 Prescribing," `~hich conrinued to cite the afr~retilentioriecl 19$0 letter-to-the-

editor and a1s~ falsel~T enip}.-~asized tl~e "carnpetinb public liealth crisis of uiidertieated ~~un

and prescription drug use;" (iu} a October 2412, PtT~ti~UE-sponsored C~~E tided "Chr~~ruc

Pain _~•~~nageri~ent and (~pioid. Use: Easing Feais, 1l-lailagi~lg Risks, a~~d I.tnprovin~

Outcor~les," ~vhiclY recomtzieildeci that the use- of "screening tools?' mate frequent refills,

end s~ti~itching bet~j=een cliffer~nt opi~id formulations coulr3 treat~higl7-risk patiezzts wlir~ ire

she>«~in~ si~ris of potentially addictive beha~ioi; (iv) a Ci1r~E titled "Path of the I'at~ent:

~~lanaging C.~~roiuc Pain in Younger tldiilts ar.-Risk for llbuse," ~~rhicli su~ested that ~~ottn~er

rh~onic cpicici therap~~ patients ~vho are. at-risk fir adclictic~n tnay simply=. be suffering fr~~m

pseudoaddictir~n; and (v) a series of CiI~IEs tided "dtTet~c=ie~~~ t~f i1~Ian3gement Options,"

`vhich ~~~ere issued by the 1~merican I1~edical t~ssociati~~n and silggestecl that: Qpioid

 alternatives (r.e., I~SAIDs) are tlarigerr}us at hig~i hoses, but ~SThicll. omitted apioids frorri

 simil~ir .~naly=sis (and despite definitive medical e~~iden.ce. est~~~lishing the ~.~ell-documented

 risl~s of treatmetrt via opioids).

         95.      Defendants hay=e also utilized, co-opted, appropriated, itifiltt-ated, usurped

 an.dJor created so-callet~ Front ~kou~s to ainplifyr the reach of its illicit_ sri~itketin~-acti~~ities;

 including 11PF, FS~~B, APS,1~t1P1vt, and AGS.


                                                   32

                                                                                               Case .ITS: l~{~502~42
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 134 of 452




        ~)G.     PURDUE exercised tretnendc~us ai d corYstant cocitrol ~tTes- the efforts and

conduct t~f the APFa which mere e~plicitl~7 int~nde~l anti directed to cornpleinenr, anti

support PURDLTE's ~ic~n r~iark.etitlL, eEf~i-ts. 1'ursuatlt to a "l~~aster Consulting Set-~Tices

l~greement" executed on September 24, 201-1, PURI?UE ~~as granteel cont~~actual editorial

anti ~cimiiustrati~-e oversight over ~~PI''s pron~c~tional efforts as Z~~ell as the tuulateral right to

terminate tlie.agreemetit at their d.isceetioti.

        97.      ITpon inforr~zatic~n and belie~a PUIZDLTE utilized t~PF t~ support its

misrepresen~itive acid fraudulent marketing efforts iri the folio«Ting ~tr~y=s: (i} hiring an APB

ce~nsult~~nt to.cotiduct ~~r~rk on the rollout ~f the Pat.-triers 1'~ga~nst Pain ~jrek~site; (ii) hiring aci

~~PF consultant to conduct ~~rork anr~ protnr:~tiUn of oiie cif PIJRI7UE's c~piuid-related

projects, "Understanding c~: Coping ~~ith Lover Back P~lin;" (iii) r~lit~ini~ig "~aticnt

representatives" t~ prop=ide festiin~nials ~n "Paf-tners ll.gainst Pain;" (itT} soliciting anr~/ter

tequirin~ APF board members (in.cluding Dr. Lyrm. ~`~~ebster) anti ether PURDUF K(OTs

and patients t~~ ~ppe~~r on In the Face of Pain as "champions passionate about ~nakin~ a

dif£eretzce in tit li~~es of people u~ho live with pain" («Tliile izi ~~ct the paities were Zve11-

com~iensated fr~i their. appearances); (v) regivriil~ APF to cede contro) of its highly

influential Pain -Care Forum ("PCF") to PURDUE's in-~iause lobbyist Burt Rr~sen ~o that

t ie group's efforts could be directed solely -for PUItDUE's benefit (vi) utilizing the l'CF tea

undermine any recjuire~nents that prescribers attend CIEs addressing best-practices in the

area of elirotuc r_apioid therapy; anel (vii) utilizing the PCF try parrot PtTRDUE's o`vn

misreptesentarive marketing campaign, includinn tale follo~~in.g statement: "~I~l~e scientific

e~~.idence suL~ests that adclictiori tc~ apiaids prescribed by legitimate, chr~tuc non-caticei

patients z~~ith{gut priest histot~ es of substance a}~use using d1e medication as directed .is rate.




                                                    33

                                                                                                   ~~se III: 1~05f~244~
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 135 of 452




F'urtlierrr2ore, n~ causal -effect has been demonstrated betl~~een the n~arketin~; of Ox~jCC~tltin

nand the at~use anc~ diversion of-the cl~~tzg."'~

          9~.       PLTRDUE also cc~llabor~ted e~teiisiyel~7 t~rit~i 11PF in t~i~ publicati~ri of

various supplements, pr~vidin~ substantia] support to the orgatuzatidn ~rzcl eaercisii~g

eclitc~rial control over content, inclizdin~: (i) "A.P~licSmiaker's Guide to Unclerstandin~ Pain

    its 3~~Iailageinetit," ic~liich fl~igrantly iniss~e~>resented that scientific andJoi~ t3zedical st~zdies

derrtonstrated that c~it~onic apicsid therapy could iinpro~~e patients' "dail~r fnncriori,

ps5~cholo~ical ~iealth oriel overall 1~ealt~~-related qualify of life" (no such stii~iies exist),

mislabeled potential indicc~~tars of dangerous addictive bz~iazlior as "pseudflacicliction" that

are rrieie "patient bella4~i~rs that may occur ~vherl pain is uiidertYeatec~," falsel~~ claimed that

"less tli~n 1 percent i~f childs-en treated «ritli opic~ic~s become addicted," and misstated the

clangers.. associated `vith continually increasinb dosages cif PURI7U~ Opiaids ~~~ claiming

that such increased dosages are required tc`~ overcoriie tolerance anci is "n.~t xiecessaril~T

indicati~,-e of adciietion;' (u) "Tieatme~it C}ptions: A Guide £or People Living with Pain,"

~c~~iich impermissibly rninimired t~~e risks cif cllro~ic ~pioid therapy, -and deiugrated

 alt~r_natiti=e treatment c~j~tions like NSt1IDs ~y falselyr cl~.imin~ th~r c~pioicis -leave "i1p ceiling

 dose;" and (iii} "Exit L~ounc3s," a d~cepti~=e publie~~tion aimed at ezet~rans t}i~t falsely stztes

 that the use of~~pioids incre~s~s fl~nctiona]it~T ~jllile grossl}T mir~iinizing tfie risks of addiction.

          99.       PUItDUE also acted in concert i~~id1 FS fB ~n the creation of die "i~laclel

 Guidelines for the Use ref :Conrr«Ilecl Substances for the Treatment of Pain" in 199 znd

 21~Q4.    ILl 2007, FSi~~IB utilizecl tie Guldel~es to create a b~c~k titled Kes~~~lsir~Ze Ct~i~i~


4J "E~~c~luating il~e Propriety and tic3equac~ ok the C~~~=Cc~ntin C~`ritninal Settlement: $efore tiie S. f:ornnutte~
(fin tt~e )uciiciary," 110ti~ C.ong. 4b-50, 11(7 116 (2[1Q7) {st~tetnents of DY.)an~es C:~tiipbell, tlhairrnan, APF).
Strangell, no medical or scientific. supp,~rr. gists for these stateuiznt>, ititoxe~ti=ex, APF's -board ~f directors
included P~IKT}L)E I~OL's Russell Portenc~y= and Sett F~ist~trian, ns ~vzll- cis two Dreier mernbexs wlio receivzd
consulting fzes car hail close coimecrir~fls urith PI3RDUE (Lisa Weiss & Pen-~r Fine).



                                                           ~~

                                                                                                              ~'~~e ID: ~l~(~502442~
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 136 of 452




Pa-Escrz~:i;rg, «=Mich ti=as also produced, disseminated, and j~o~~ul~rizc:d in conjunetie~n ~~ith, and

at tie behest of, PIJRDU~. Overall, FSIIB's publications re~~rese..nxecl (and c«ntinue to

~e~r~sent) tliE use of opic~icls iti the treat~rieFit of e~ir~~nic pain as "essential." Tie

pu}ilicarions were tip;-idEl~T aistribt~ted b3T the FSl1I3 tc~ state medical. b~~arcis and practicing

cic~ctots. ~~lt~iotagll the 2012 revision no longer tec~rnrnenz3s chrc,nic opioid therap5j as a

"first-line" treatin~nt; it does c~ntiriue tp ~~rotnote the conceit e~f "j~seucloacldicti~i~" and

su~ests rnanagin~ addiction risks via erroneous "screazutlg toils."

          100.     ~~it~z PURI7LTE's su~~~oft, both the t~I'S and the I~APlI~~ issued consensus

  uid~lines in 1997 and 2009 endorsing clir~~nic opioid ttierap~T and ininiinizing fire iesi~ltiti~

risks of addiction. At the tune t~iat both sets cif gtudeliiies ~~=ere issued, substantial portions

~f the ievie~ving and atithf~ring members t~rere in t ie put~zrit~e service of 1'LTR.L)LJE,:i~cluding

 taut not limited to Di. _David Haddaa -and Dr, Russell Parten~y. I~1thQugh they'l~a~~e since,

 been rerzl~~~ecl, the ZQ09 guidelines lia~je been ~videlj~ publicized, cited, acid reptzblisher3,

          101.     Cc~~;j~exatively, PURUDE and 13G5 e_reated and clissetrzinated guidelines for

 tl~e use of opioids £or tteatin~ chronic pain in 20Q9 ("Ph~lrmacolagical ll~~anag€rnent of.

Persistent Puts in Older Persotls"}. In p;~rtictil~r, these giiiclelines ad~risecl, ~vit}~~ut citation

 to an~~ auttloritatitTe source, t11at "[ajll ~~~tients with moderate m s~vei~e pain .. . should be

 considered fir opioid therapy>" at~cl that t ie s-isks of addiction resulting; fr~~fn opi~i~l tl~erap~r
                                                                                                 so
"are ehceeciingly lout in older patients 1crit~i no cut~rent ar past history of substance abuse."

 Shocl~inglST; the wine document also suggested that "a11 parietits ti~,~ith mr~derate t~ severe




                                                                                          ~M.GERI.nTRIC5 Sf~CY
 5~ Sri, e~., "Pliaimac~los~ncal ~I~n~~ement of Persistent Pain in C)Idex Persr~ns," 5l J.:
 2331, 1339, 1342 (2~f>}:



                                                       35

                                                                                                       easy ID: 1 ~~5~2~4?
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 137 of 452




paid, pain-relatec=l fu~ictiocral irn~iairment, or c3ilnirushed .qualify of life due to pun silc~tild be

                                   si
cotlsiclerea fc~r opioid therapyr."

           1C?Z.      PLTRDUE ur_il.ized t~iese tliirc~-part~~ pfofessionAl ar~atuzarions in a ~rar~et-y of

~t=a~Ts, including, liL~t n~t.lirnited to, ~tiblisliin~ ~ncl ~~j~i~laiizinb sue-called "vLudelines" for the

use ~f opioids fir. the treatment of c~iioruc pain, ~ul~lishir~ anzl popt~larizirLg aiticles,

~clucatioi~~I materials, atici prpmotiot~al mate ials that we're sup~oi~ti~~e cif PIJRDT.TF., O~~ioic3s

andJc~r chronic opioid,therap~~, su~~p~rting acid j~uk~liciz.in~ t}.ie work aitd ~~ie~vpaints of paid

PURllUE I~OLs, and cthet rriateti~~1 support anc~ nlar~eticl~ aimed at buttressing the illusoi~T

legitimacy-ofPURDUE Opi~ids acid chronic ol~i~icl dlesap}r,

           1~~}3.     Despite Defendants duty tc~ trutlifizll~r represeirt t ie nature and efticacy ~f its

drugs, these misrepresentations. ~~~ere tn~de purely in sez~rice of the pursuit Qf profit. As a

mere snapshot ~f the lucrative natuie of Defendants' acti~~ities re~Teals,PURDU~'s national

annual sales of f~xyCotZtin in. 2(K}6 were apprc~~:iinately X800 million. T}~eteafter, ~uLcl since

2009, PURDITE's n~ti~n~~ride sales of O~-yrCon~in has increased substantiall~r aiicl tluctL~zted

~>et~veeti a~ps~o~iinateljT X2.5 billi~~n end ~3 billi~ri, every year.

            10~.       IJltiinately and as a direct fesult of these uiisctzipulous practices, in i1~Tay ZOQ7

PLIRDLTE ~fTas f~iceci t~ enter into a Consent )udgmerit u~itPi the Penris~~l~ania Office of

Attorney General (as well as 26 other state jurisdictions) to a~-oid liability under the

Comnir~n«~ealt~i's cr~nsu~ner protection late foz~ its n~arket'tng of Oxy-Gontiii, «>l~ich required

it to-pay= ~19.5 rriillion ~i~d agree tc~ a long list of restrictions on future marketinu~ beha~rior.5'`

            10~.       Altlioi~gll tie consent jud~nnent ~~entually expired in ~-Iay 2017, the

 restrictions required that PURLTL7E cl~? the follot~Ting in the marketing cif OxyContin: ()

 ~, I~
 5L .Sfe, cg:,"Consen~)udgnient," Commorrx~e~zliJ~ e1Pains}~Irrsri~, ~°t al. a~ Prrrrlue Phr~r-f~ra, Ian.., rt rl., 238 ii-I.D. 2U0t,.
(I'a. Cotntnu=.l~~aj 8, 2001}.



                                                                   3b

                                                                                                                             C.a~~ Ili: 18~5~2~~?
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 138 of 452




reEiairi from "any written or oral-claim that is false, in.isleaclitig of decepti<<e;"(u) refrain from

marketing ear promotion that is "difectl~F or iri<3irectly .incons.istent" z~~ith the TDA's

instructions reg•irding usage; (iii) include "fair_ b~latice" statements "regarding O~~rContin's

potential for abuse, adciicti~n; or physic~~l dependence"(iv) refrain from "~nisiepresentatioris

Z~~ith res~~er.t to C~x-~JCotitin's potential fc~r abuse, adcliction, or physical dependence-"
                                                                                            ; (~r)

1"P_C~l~lf"£   C}l~t .~lII    recipients of "any= ecluc<Ztiot7.al gtat:t, i-esearcll gra~~t, or oeller similar

Remuneration relating to OxyC~ntin" openl~t and cotZspicuausly disclose their affiliation; (~u)

refrain from misrepresenting "the r.aistenc~, noii-eYistenee, of findings cif an~T medical ar

scientific e~ridence, including artecdc>tal evidence;" (~-ii) refrain. from.s~~oiisotin~ educational

et~eiits prornotittg off-lak>el uses cif O~}~Contin; (viii) institute an "Q:~~rContin Abuse and

Diversion Detection Program" wittl remora tc~ PURUDE's ~i~lployees; ,(ix) include

"educational iiifori~nation related to detecting and prevent abuse and diversion of apioid

an;~lgesics" ul all non branded advertisements; anc~ (~:) tc~ overall provide."only in£oi~rriation

that is tr-ut~ift~l, balanced, accurately com~i~unicated" and which does not "minii7~ize the risk
                                                                                          s3
o£ abuse, addiction or pli~~sical c~epen.dence associ~tecl ~~~it~i the use.~f OxyC'ontin."

               1Q6.      Uj~on. inte~rmatiail and lzelief, PURDUE's conc~urt c+~iitinued desjiite t}ie

existence of this Consent)udgrnent, i~p Eo and conti~uin~ after t}ie filing of thus civil action.

                       iii.         ABBOTT:

               1C}7.     ABBOTT joined farces tvitli Defendant PLTRDU~ in 1996 thiough a co-

psr~rri~tioti abreement. ABBOTT had a significant sales f+~rce ~lreaciy ~~orl>ing in hospitals

atoutid the couriti~5~ and rnai~~tained ongoing relationships ~vitti doctors. and pain n~eatment

 terns, Through tl.~e co-prornor~on agreement, 1LBBOTT detrotec:l .304 s~.les r€presentatiires

 to O~:yContin sales, ~ti~l~eh matcl~ezl the, sales -force esta6lislzed b~T PURI7IJF.




                                                           37

                                                                                                      ~'~s~ IU: 1~05~24~?
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 139 of 452




         lt)b.    ~1BBC7TT ~cti~-elyr marketed O~~TContin fr~~rn 19~C through 2002 and then

cantitZued tci partici~~ate iti~it}i PLTRDUZ+, t~irot~~h 2006. ~~Jith t~BBO'I'T'S held, sales ~~f

Oy~TGoiitin ~ Merit froi~i X49 niilli~~n in the.first fii11 ~~ear oci dle in<~rlLet tci X1.6 ~illioti iii 2002.

Over the life of the.agreement, Abbott t~Tas paid ~iundreds of millions of dollars.

         109.     ABBO'I"1' heavily incentivzzed its s~~les force to pt3sh U~yContin, offervlg

~ZQ,C300 cash j~rizes and lu~:uiy ~T<~eations to tt~p pei-f~.riners. Top 1ierfot-rners ~rere gi~ren

fanciful tides such as "~ljizard Ut (~~yContin" aild "Supreme Sotereign ~f Pain

l ~anagement." T1iE head of pain care- sales,. Jeri~T EichhoYn, ttTas kiioivn as the "Kitlg t~f

Pain" at3d si~;tled memos as sunl~ly "I~iiig."

         110:     In an iiitemal merrio, ABBC)TT steles staff Svere .instructed th~it if a drsctor

vas concerned about the euphoria a patient experienced on tie shorter-acting painl~ilIer

Vicociin, ttiey~ sli~uld tell the physician "OxyContiiz has fe~~~ei suc~i effects." 4'et another

m,en1~ rc~ld sales representatives to highlight the "less abuse/adc~%ctiotr patenti~~1" of

O~yC~~ntiri tuliich coL ld be raker just tz~j ce a dayT because of the trine-release design,

Representati~=es of 1~B}3UT`I' were trained. to only discuss potential abuse issues if a doctor

1~rouglit it up and tc~ itifcrrt~.z rhein that "street risers" t~rere. abusiti~ the drug, and nit "true

pain patients."

         111.     Upon infori3lation acid }belief; 11B130'I`I' utilized many of the same

tecl7ruc~ues as I'URDUE ~,vitli dire~.t-to-phyTsician marketing including fwd, gifts, 1- nd

influence peddling, teclirur~t~es t~iat netted r1B~3C~TT a huge p~rtio~i ~f the profits from

Purdue ~picid sales.         Overall, tie sales f~~rces ~f PURDUE an.ci .ABB(7'I"I' ts~~rked it1

tanc~ein, holdinb regular jr~int strateg~~ sessions, alternating meeting locations bet~~~een

A~B{~'.T"I"s heacic{u~rters and I'LJRDLIF's headc~uattet~s.




                                                      38
                                                                                                     ~;asc ID: 1~~5(~2~~2
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 140 of 452




                 itT.        i(~HNSC}IV & JOHNSt3N:

          112.      Similar to the efforts cleseribecl at~~~re, JOI~NSON c~)O~INSON engaged in

deceptive. izi<~rl~etiLig efforts that itnpetfni;:sibly niiruniized the -risks of ac~dicti~n, overdose,

dependence, anci death, ~~~liile sitnL~ltan~c~usl~~ (and e5regiouslyT) c~verst~~titly the benefits ~f

clir~tuc opioid therapy; Upon informatioxi and belief, JOI-Ii~TSOI~T cC. JOHNSON spent

more t}.iafi ~~~0 million ~ti suc11 e£foi~ts in 2011, alone..

          113.      As pert of these: marketing efforts, JOHNSON & JOH1'Z~SC)i\~ inainr~ined

(~iic3 cittrend~T maitlta.itis) t11e t~~et~site Prescribe Kes~onsil~l~,, ~vliich pt~rpotts t~ provide

infc~rmati~n from "outside experts" }~t-o~~ided "fc~r tliz iizforrnaric~n of healthcare

~~rofessionals iri the Uiuted Stites onl~r,i5~

          114.      Iii a section titled "Use ~f O~iioid ~~nal~esics it1 Pain ll~ana~;eir~ent;' this

~~Tebsite offers. numerous statements that ft~r in the face of established medical science,

including: (i) opioids ha~~e }men utilized t~ treat chronic paid "for thausai~ds ~f years," (ii)

opioids "have nc~ true `ceiling dose' fir analgesia and do not cause: direct organ damage;" (ui)

failit7g t~ list "dratll" as a porenti~~1 side effect ~~f t~~e Ilse ~~f op o d analgesics, (iv) disinissiiig

concerns expressed b5r ~~t'actitii~net,`s by stating that opioicis `are often the only suite agznr tc,

 cortYol significant" chroiuc pain,(v) ~~~arning that the mist set=ere potential aclt~erse reaction

 is "the itlacleq~iate treatment of pain," (~nj dismissing concerns abut "escessitTe use of

 opioid an~~lgesics" leading tci a -state of hyperal~esia ley claiming that "]a.ck of sufficient paid

 coritro.l znay itself promote a state .~f h~Tperalgesia in the firm ~~f peisistent pain;" (~rii)

 disniissiii~ cunccrns about the potential for addiction rest~ltiny from the use cif npioids as

"ai~erestiinatecl" and claimiri~ that "true addictionnccurs c~nl~r in a small- pefcentage c,f



 5~ )OF3150Ncg:)OH~Is"ON,"Prescribe ResponsiblJ=," (~ulr 2, 2025), na~nil~rbl~ntEitt~as~//~roo.~l/cGFi l~~G (last
 acczssed FeUniary 28, 2018},



                                                         39

                                                                                                           C,~se ID: 1~~5~2~~?
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 141 of 452




patients ~tinth chr~~ruc pain tt~~io recei~~e ehrorLic o~ioicl ~uial~esics"; and (j=iii) cr~nclt~ciing that

"no agei.Zts hay=e fully ~~placec~ opioid analgesics fog- t11e treatrn~nt of moderate to see=ere

 .viii."SS These a~reiments. fla *i ~iitl T triisre ~eseiit that ~ ioic~s are cui7sidered standard iii the

tteamient of so=caIlec~ "cfiroiuc pain," drasticallS~ unders~~tes the. uncletljTit~g risks of utilizing

c~pioids (even in tale short-term), ~~~lvle encoiit~~~it1g physicians to prescribe cpioids .freely

acrd a~gress.ively. Ove~~all,JOHNSOt1~ cC.]OHi\S(~N aie urili7iT.ig the le~itil~late pain ~f its

customers ~s ~ farm of improper commercial coercion.

          115.     JOHI~?SON c~ JOHNS(~i~ also utilizes this ~~ebsite to aav~cate dangerouslyr

inisinfotrnatiae conce~~ts such as "pseticioaddictionj5` and "pseuclotolerancei57 that are

ixitet~dec~ tci misrepresent and ininirruze tl~e setioizs risks j~osed b}T the -use of ~pic~ids.

Pr'~sci beR.es~otisibl~ also drati~~s aii unsupported. acid out agec~us distinctiotl }~et~~~een

acldicticin.and physical dependence:

          Phyrsical dependence ~~~ith long-term use of o~.ioids should. be-, expected. It is
          itnport~tit to note that ph~lsical dependence is riot the same as adclicti~n.
          Physical ciependen.ce is a stoic of physie~lovical ac~ap~ntir~ii manifested by a
          ~~tllelra~val syiiclrome proc~iiced by <Zbru~at discontin~iati~il of a ineclication
          .          tl~diction is characterized by continued Lase of a drug despite
          cleti_imental effects and self-kiartr~, impaired coiitral. o~~er the ~~se of a drug.

This distincti~il egre~i«usl~~ in~~ites treating; ph~rsicians to igne~re tie emergent sins of

acicliction. as a mere hallmark ~f utilizing opi~.ids itz tale ling-term, as ~p~~osed try indications

of a serious addicrian-related condition:




 `-s Srz, ~~.; jc7NNs0~ &)oH~]SOti,"Use of O~ioid Analbe~ics in Fain 31~an'a~r~inent," ~Jutj~ 2,2C]]5);availa~lr at
 ilttps•llgoo bIIZTI1~1bft (last acc~sscd on Fabruarp 2~, 2(1113).
 5'' .Sr<, ~g.;]oHNSt~N c& JOHNSON,`~3efoxz Presctibuig Opioids,"(~ul~ 2,'?015), azxzilablr cat
 ~l ~s~1 /~oo.~~~l ~kftv~'(last accessed on ~ehLuaxy 28, 2018) ~"Pseudoaddicti~n is a syndrome ti~at causes
 patients t~ seek additional meciica+ions dire to inadequatz pharniacatiizrapjr bein~v pxeacLik~Ed. Ty-pica115= when
 the pain is treated appxo~ri.itely, the inappiopxiatz beha~~ior ceases.").
 57 IrI. ("Pseudot~leianee is the need n increase medication such as c,pioicis foi pain ~~>hen other factoi(s) aiz
  piesent such as cliseasz ~ro~xessi~n, netit~ disease, increased physic~i ~ctivi~,-lack of eotnpliance, clianzz in
  medication, drug interacu~~n, adclictic~n, and/ter dztriant behavi~z.").}


                                                         ~~
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 142 of 452




         11C.     Similar represetitarions appear in ~~ section rirled `Befc>i-e Preseribin~

C=)pioids," ~~~hicli advances circular -and deepl~T i~iisrepresentative theories cancertun~

adclicti~n acid tolerance to rzpiuic~s, ar~uin~ that "Icjonfusion. bet~~~een ph~~sical de~eiidence

and aciciiction tray contribute to the ~.indertreatment ~f ~~iroiuc ~a.in." 'I'hzse iepresentati~~r~s

include: (i) "(p]hSlsical de~enclence is a natural, expected neuroadapti~re response that can

occur- ~v7t}Z c~~~ioids," (ii) "~t]olet~atice is ~~Is~~ a natural, z~:pected p1.1~~sicl~gic response" ~~r~~i~l~

is "neither good nor bad;' _(iii) cl~irriin~ that "~o]t~e earl treat acute, pain in the face ~f an

active addiction" ~~~ith the use of c~~io~~s; (i~7) argtung t~1at the "stress" t-esultiizg iy-~m

inadtyuately treated clironie pain is "~c~]ne of the most coinmocl reasons for relapse of

patients ~c~itll adclictic~n;" atrc~ (v) genera11~7 es~otising -that addiction concerns in the cor:ite~t

v£ usiii~, op c~icis to Q~at chronic pain is somet~zing th~~t can }~e eliminat€cl tl~iough mere

administratitTe treasures.

         117.     The import of these represen.tati~ris is t~t~o-fnld'. (r) .ir. seeks to dra~ir. n~ri-

e~;istent ~iistiz~ctions bett~~een tie addiction-related beha~~iors discussed abr~tTe so as to

assuage physician's fears (and, thereby, encvura~e the same physicians tom. prescribe ever-

inereasiiZg atnc~zlnts cif opioids to their patien.ts); atld (ii) su~e;st t1~at addiction-related

behat~i~rs axe simply the resl~lt cif uildertreated c~Ironic pain (anci, d~erelay, enconra~e the

wine pliysieians to prescf7be' ever-i.icfe~sifig ai~zounts of opioids to their- patients}.

JOHI~OI\ & JC?HN~CTN undertook t}.Zese misrepresentations, despite l~lo~vledge of the

~zeryr serious dangers ~'elateci to ~iddiction posed by cllrailic o~ioi~l ther~~py~.

         118:     Uprn information and belief, JOHNS(.3N cec jOHi~?SO~I also engaged in

<i.irect misleading marketing reps-esentatioils through its sales represent~zti~Tes, including

spoken representations, the distribution at~.cl publication. of promotional aticl educational

materials, arici telephone solicitations.           Union informatidn and belief, JOH1~S0~ &


                                                      ~1

                                                                                                     t;ase III: 1Yf35024~2
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 143 of 452




)OH~SO; ~ instructed its sale representatives (drecdST and through trairurlg/~~dministratitTe

materials) tee. du ttie fallo~~ring: (ii) t~ trivialize and nun.inuze the risks of ~dclietion anti

~,ti~ithdra«ral s~rmptoms posed by the izse of JcC~J Opiciicls; (iii) to cla.iin that Jc~J Opiiiic~s had

an e~ceedin~lST loty inc.idencc ~f ivithdt-a«gal sympt~~nis atld that i~lost patients ~t~lia ceased

utilizuig Jac) C3~i~~ids; (i~r) t~ overemphasize the risks posed bar pharmaceutical c~tnpetiturs

~~~ith opioid5 (eg., NSAIDs); ~t3c:l (v) ro-claim that jeCJ Opioicls call .irnps-aj-z ~~atien.ts' c~ualit5~

of life and functi~nalit5~. ~OII~1S0~ cC 1C~H\SON instxticted its sales represent~ttiires as

move. despite direct kno~~~leclge s~egarciing the prolific ~~robletns regarr3ing- addiction, the

c~~.tlgers ai~cl risl~s posed by chronic o~i~id tliera}~y, and the lack of a groper fot~t~da~ion in

rrieclical science.

          112.      Lpc~n information and belief, ~OHNS(Ji~i 8;. JOHN50N ~~lso ~naititained

(and currentlST ~n~aint~i~is) a Speakers Bureau and ctilti~=atec~ KOLs to .help spread its

~3eceptive message. The. exact e~teT.Zt of these activities is presently tinkno~un to Plaittriff; but

is uniquely known to JOHi~ISON &JOH\;S~N.

          120.      Lastly, jOHNSO~T ~F ]OHt~TSON also coc~perateci ~~nth ~=arious Prcznt

Groups in the creation acid dissem.inaYion of additional misleading in•ite.rials oriel iriforrnatiaci

 re~rc~ing ~£~J Opiaids anc~ chronic opioid therap~~, in general. 'These activities irzcliaded, lout

  =ere not linuted to: (i) collabar~ting titiritli and exercising control ~~Ter the t1APiY~ and die

 AGS to create and clissetninate ~. painplilet tided "Fin<.licig -Relief Pain ~Ianageirient £or

 Older 1~dnirs;'`~ (ii) collaborating ~~rith and e~ercisin~ control oZTer .t1GS iri the ~f~ciduction


ss ~n releti~nt j~art, this pamphlet makes a number. of erroneous acid trrublinn claims re~axclitig chrotuc c~pioid
tkierap~*, including ii~~ follo~sring: {i) "opioids are rare ~ addictive when used p~~operlj~ fc~i clie nlana~ernent of
ci,roruc pain;" (i)"opioids may make it easier for people to lit~z ~zt~rnially;" (iii) iejectiiig the notion that
"[oJpi~i~ doses nave to fret bi~rsrei over time because ztze body=gets used to them" by claitrun~; tnat: "j~o~~ tit~ill
pionably remain nn rite satn~ dose of need only stnal[ ineL~ases over rime;" (i`~) failing to advise of the serious
risks posed by cnrotuc api~id therapy, and representing those xisi;s as merzly "upset stomach ar sleepiness;"
and(t) claiinir~ that "~pioicl meclicatic>ns i~~ake it possihle £or people ~~ith cliro:uc pain t~ `ren:rn to nc~rnlal."'



                                                           ~7
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 144 of 452




and clisseminatioti of an aforenletitionecl set ~~f gtuclelines titled "Pharmacological

ilctana~ei~ient of Persistent Pain in Older Pers~r~s;' (iii} collaborating aFld tkercising contrcil

oiler 11PF, A~Pi~~~, aiid the tlmericail Sc~c.iety of P<~iii 1~+ -lanagerneiit i~ursiti~ ("~~SPi~~I~?") in

t it creation and maintenance of ~ ~~rebsite tirlecl Let's Talk Pain that e~plicitly promoted the

trsz of J&j C~piaids and chronic- opioid therapS;'~ and (iv) collaborating and e.~ercising

control ~i7~r tale APF iti the piiUlicatie~n of "F?:ir. ~~%ounds," a pulalicati~n that extolled. the

alleged iTit-tues of chronic ~pioid therap~j to ~Teterans.G"

            121.         Upon. .infoimation and belief; JC~I-~~iSL~N sec )(~.HNSOi~? also sought to

influence pll~Tsiciatis t~iraugh the creation at~d suja~~oi-t of C1•iEs designed to fnisrepresent

the efficacyT ofJcCJ Opioids axicl chraiuc opioid therapy aricl to pl~iy do~,~rii ttYe assuciateci risks

~f such tlietapeutic treati~ients.

                     ~r.             ALLEGATIONS i1S TO REMAINING DEFENDANTS:

            122:           IJpoii inforiziati~z~. arid. k~elief the ret7z~urung DEFEIVI~ANTS (eg.,

ABL3GjIE, DEl'C>_~~ED, P~R~II~, SHIONOGI, ~~jFS'T-~~TARD, and ZOGENIY) ~iaZTe all

acted similarly and in c~.,~fi~rmance «rith the course of coreduets described above ~t length iri

~iroinatins~ and disti'ibuting their ~-esj~°ctijre prorlucts.~'




SEr, ag:, f~AFtl7, et~zl., "Finding Relief:-Pain Man~einent fox O1dei t~dt~Its" (2009}, at 1%. 1ll1 ~f these claims
are decnvnstxa}~ly falsz; and f2p in :he face of. Yneclical science and e~,°idence-based medicine, f~verall, tizi
patnplilet also portrays opioids as a "ciiie-all" that is simultaneously* the most-effective-and least-dangerous
option for the treatment of ciiroruc pain (etiren though the c~pl~os to is trizc in both respects).
59 S11TU_~3l"~j'i ~j'~11tC lk 14`35 SYlll ~.L~'2~ W1S lIlYfflCletj 1:0 et17~~1951zZ L~1P, 1llllSOfj' 2ffC3C~'O{- CiIYfJIllC C+~1QI(~ L~1ZY2 p3~,
anal atteiilpt to inar.~:et)~~) Upioic~s. The content on this ~vebsite also ti~inu~uzecl the risks of acid c:ion
{"Underst~~nclin~ Ackliccion") by clainung that signs of "(~i~ysicat dependence" are not incl cations of addictioii-
 relat~rl l~ehavioL-and utilizing terms like "pseucloadr3ic~~~ri" to play do~t~r1 tt~e seriousness of these c~~aeerns
(ancl, tiieief~}>, encourage tl~e ~vicler usF ofj~~J Opioids and chLaruc oE~ioid therapy):
 ~D Upon infortn,3tiGn and bzlief, Plaintiff avers that r~iis pamphlet explicitly eit~ls and inflatzs t~~e potential
 benefits of chr~~nic .~pioid thexap}~. In concert ~~~itti ~OHi~IS0~1 c~ ~~HNS(~~r,}~PF cause this pamphlet t~~ be
 distriE~uted to organizations tk7at support veterans recotrering fxorn bat;letield injuries s~istained in mili~~rp
sen°ice to the 1,{iutecl States of t~n~ericd.
 c ~ 5r~, r.~:, srflr~i at'j 6$.



                                                                        ~3

                                                                                                                                         Case I13: 1~t1~t~2~~1~,
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 145 of 452




          C.        The U S Senate Has Identified at~d Qt~antifiecl Collusi~=e and
                    Coll~~bnrative Behavior Beti~reen DEFENDANTS and V~~,rious Frant
                    Groins and Associated Individuals

          123.      On Fel>f~uat-~r 12, 201 , the ranl;_in~ rninoritST member of the. U.S. Senate

Homeland Securit~~ at~d Governmental Affairs Comi~~ittee (5etiat~r Clait~ ~~IcCasl~ill (I)-

CIO)) released a .rej~ort titled "IFueling an Epideiruc: Exposing the Financial Ties Between

t~pioid ~ianufzeturers and T~~ird Patty Ad~raeacy Groups."~' Based ir.1 Z~art upon responses

t~ rec~ize:sts fir infr~rmatioi~ submitted b}~ PURDLJE, Jt~Ht'~I50N ~ti; J(~H~tiSON; and

DEPOi1-lED~~ (as «>ell as other info>ilnat~on gathered regarding ENDO and TEVl1) this

report concluded that a mere sam~~le of opioicl manufacturers paid "clearly ~9 million in

pa3Tments" to "14 outside groups i~orl~in~; oti chronic pain and tether ~pioid-ielated issues

between 21122 and 2 17."'4

           124.      As discussed ab~ie in tie ir~di~~idt~al sections, these 14 rrganizations include

(lzut are iiUt lix7uted to): (i) r.~ie t'~cadetl7~r of Integrarive Pain 71~iatiagement; (ii) the iLrrierican

 Acadetn;r of Pain. illedi~ine (".AAP~1"); (iii) the .ACS Cancer t~etiori i~et~ucik; (iv) tJ.ie

 Ameiicaii Chroiuc Paid ~lssociatio~; (~r) the American Geriatrics S~caet~~ ("1~GS"); (vi) the

 Ainexiciti fain Founc3ati~t~ ("APF"); (vii) the t'~met-ican I'aiti Saeiety~ ("APS"}; (~nii~

 Ameiican Society= of Pain Educators;(i~) Americrin Sc~ciet~T of Pain Vlac~agement I*~tirsing;(k)

 the C'entzr f~,r_ Practical ~3ioethics, (xi) tie U.S. Pain. Foiitldatiotl; and (xii) the ~~~~s~linbon

 Leal Foundation.vs

           125.      'I'lie report suggests that this funding ~~>as directly tied t~ the fortunes and

 ~~ivnership ~f various ~piaid-based pharmaceuticals ftuctuatecl across tie cl7ron~lo~. For



6z ,5~-~,gerenall}`, HSGI~C 1Zeport (iclenti[~ring pa5~rnenrs of „~~3,856,339.13 tt~ Fzont GL~~ups ovei five-year ~+riiodj.
~ Tn xelzvant part, DEP011IED reported contributing same „1,0?1,1"16.95 to va~ipus Fs~~nt Groins. I~~ at ~}.S
'
~'~ I~' at 1.
t Id. at 4.
'


                                                            44

                                                                                                                 Cass ID: 1 ~05~24~?
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 146 of 452




ez~mple, JOI-I1~?SON c~.)(~HI~TSO\'s payments dropped from X465,152.85 ~~ett~reen. 2012-

1~ to Y(3 from 201.5-17 fc~llo~uin~ J(~IIi~I50N ~~c )OHNSOI~T's sale of t}.le. rig~its t~ Nucynt-~

to DEPOiti~l~. Can~Tersely, DEPO~IED's payrrients to these Front Groups "more than

tripled" tollo~~Tin~ its acgiusition ~f Nuc~~nta, pa5=ix~g some X318,257.47 iii 2016."'

          1.26.    In   aciclition   to   support liven      clirectly   to   these   Front    Gfuups,


DEF'~I~TD~INTS ~lse~ j~rovided milli~t~.s of d~ll:it:s to incliS~icluals •asso~iateci ~tirith these

entities c1l~ring this same time peg- orl; inclurliiig: (i) Ptesidetlt +~f the t1t1PlI, I?r: Steven

Stanos, ~uho recei~Ted over ~~0,0~{? in ~aymetlts ben~%een 21)13-1G; (ii) various t'~APIi t~oatd

members, iaho recei~Tecl rnz~ie tllail ~200,OOt~ over a ~iinilai tune pe iad; (iii) ten ~neinbers Qf

tl~e l~nieric~~n Chronic Pain .~~ssociatioti rlc~visot~y~ fi«ard receit=ed more than ~140,00~

(including from ENDO, PURDUF_,, TESTA, and DEPrJ~rTED), (iv) N~tir~i~al P<un

Foundation Chairman and founder Dr. Daniel Benixett, rho recei~Ted snore than ~~950a000 in

pa}Tments; (v) nio~-e than 7.t~ mil.liun iii "general psiyizierits" to at least half of t}ic, nierribcrs

of t~~e National Paid Foundation. Cfiiucal and Scientific Ad~nsoiSr {~c~uticil; and (~~i) mire t1~an

~~ million its. pz~rments tc~ "•till individuals" affiliated. ~~~ith the Nati~~al Paid Faunclataon."

           27.     Ovei-z1I, the tep~i-t concluded _there teas a substantial }oasis t~ conchide tLlat

apioicl manufacturers (including DEFE~TD.r1NTS} «Tere ap~t-~priating the platforms of

these n~minativelSJ "neutral" advocac~r ~r~ups fur t}.Zeir o~~>n pecuniary benefit:

          Initiatives- from t11e groups in this re~~rt afteii echoed acid arriplified
          r~iessages fatirorable to increased opioici use—ancl t~ltirnatel~r, the- financial
          interest of opioid i~~anufacturers. These 5s-oi~ps hive issued giudel nes and
          j~cilicies miturnizing the risk of opiaid addiction and prr i~iuting Upioic~s f~~t
          c~irotuc pain; lr~bbiec~ to cliati~e la~~~s diie~t at curbing opi~icl use, and argued
          against ~~cccit~titability fe~~ p}.iyrsicians and industr-y~ executives resp~nsibl~ £oY
          ~~=erjarescription and ilusbrancling. :~?f~tal>lti-, a majoi.it~r of these groL~ps also
          strongly criticized 2016 guidelines from t11e Centers for Disease Control anal


 ~~ I~ at 10-11.


                                                    45
                                                                                                C~~se ID: 18(l~{~2~4?
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 147 of 452




          I'reT=enti~n (CT~C) tf~at recommetlded limits on opioicl prescriptioc~s for
          cllr~iuc: pain-tile. first national st~incjards fox prescriptian opioias aiicl a ke~r
          federal response t~ the. ongoing epider~lic.




          The fact.that these r~~anufactureis j~ro~~iaed millions of dollars to t}.-~e gr~nps
          described [a.bn~-ej silg~ests, ar the i~eiy least, a cl.irect link l~eh~~~eii car~gi-ate
          clonat ~~ns and tale adv~~ticement of upi~icls-fi-.iendl~j messaging. Bj= aligning
          meciic~l culture with industt3r goals in this «Tay many of the groups de~cri}aed
          iii t~~is report may ha~Te played a sigt~ificaflt mole in. creating the i~ecessat-~~
                                                       cs
          can~litions for the U.S. opi~~ids epideinie,

           128.      ~~Jlzile the true anc3 entire e~tetit of DEFENDANTS' caltusit~e at~d

 rnisrepresent~titire conspiracy ~~~itl1 tli~: r'roi3t Groups remains unksic~~vti, research conducted

 b~- the Assc~ci~ted Press quid the Canter for Public Irite~~ityT indicates that opir~id

 rnanufacttirers (inrluditl~ .DEI~'E'1DAIVTSj "spent snore thin ~$8C~ rnilli«n i~ation~vicle otl

 1~1~13~~iti~ and carne=u~n1 contributi~~tYs from 2006 through 2015---more than 2f~0 times ~v~~at

 those ad~Tot-atinrq for stricter [c~pioidj policies spent."~'

           `129.     Furtheri~lore, the report co~clL~cies uTith this r~t~servation regarding the

 unl~~owrtr ainaunts spent byr DEF~NDl~~I'TS .prior to 2{112:

          [I']ayrrients bete-eeti 2012 <md 2d17 rna5~ n.ot ft~ily reflect historit-al fi~nc~ing
          acti~,-ities by manufacturers, giaen tl.lat ses-era1 of the most pri~~ninent
           advocates in Lhis space ilistoricallyT--t ie rltnericrtn Pain F~u~d~tic~n, f~i
           e~atnple—no l~~nge~- operate. I2ie fact that c~pioid preseribin~; as measured
          in morphine i~n.illigra~n ec~ui~~alents X11-i~~jT;) per capita, peaked k~et~veen 2011
           anel 2012 E>ef~re declining fr«in 2012 to 2015 inay also su~,est mare ~otiust
           fitiaticing of ads=ocacy groups in the pre-2[12 perioc3.'a

           130.      These Ficnt tir-o~ips—and the individuals assflciltec3 t~,~ith their. acti~ntie5—

 are non-part~~ c~~-c~nspiratc~rs to the fraud and collusir~n outlined in this Camj~l<unt.


 °~ Itl a1: 1; 1~ ("[tl] major conczrn is that` opposition tee re,milatory, pa~n~eat, oz clinical ~oticies to reduce ~piaicl'
 use may ori~rinate fiom ,soups tllae stand to lose financi~lly~ if opi~~ids sales decline."j.
 ~" Icl. 'st 15 (~raotrsz~ Liz Essley lk%hite, Ge~tf NIulvit~ill, asld Tien t\~iede~,"Politics o£ fain: Diu~;uiakers fought
 site. r~pioid limits atnic~ crisis," CTR.POx Pit ~. I~TEGRITI,(T>ecztllla~r 15, 2~2fi), «a~rril~rrri~ nt
  ~,_t /~r~o.g /zI~133c+a~.
httos
'0 Ir1. at~15.



                                                              ~~

                                                                                                                  ~c~S~' ~~: ~ ~~~~~~~~
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 148 of 452




        I3.      Qther Allegations ~s to DEFENDANTS:

        131,     tit -ill riti~es relevant lleret~; DEPENDANTS also to~~k steps to av~~id

detectipn of and to frauduleizd~~ cc~ticeal t~ieir deceptive niarketinu and c.~nspiratori~l

behairios~: DEF~NDA1_~1TS clis~Lused rlieif ~~~iJii roles in the deceptive ir~arketing of chronic

opioid therapyT by- funding and ~~Torkirzg through ~Tari~us third parties, I~OLs; aiid f ont

Gtoiz~~s. DEFEI~IDIl\TTS pt~t:~~«sefulljr Il.id behind tliest incliti*icluals and entries e~ as=aid

regu]at~ty scrutiny and to prevent zloctoFs and the pudic ~roni discounting its messages.

        132.     In audition tb hiding their o«~n roles in generating the deceptive content,

DEFENDANTS i7~anipt~laEed their promotional materials .and the scientific literat~lie to

snake it appear that tie I~EFENDAI~?TS' c~eceptiv rriessa~,e ryas accurate; truthfi~l, and

supported bye ~ubstanti•~1 scientific evici~nce. DEFENDANTS i~istortecl tti~ meaiung of

im~mtt c,f st~zclies t~iey cited anci c~fferecl them as eiFidenee for j~ropositioris the studies did

nflt support: The h:iae lacy of st~~p~rt for DEFEND[~NTS' clece~ti~~e mes~~~ges vas not

apparent t~ the rneclical professir~aals t~Tl~~ relied upon. them in making tt~eatment cleeisioiis,

nor could they ha~re been detected by Plaititif£

        133.     ~~iThilc the opi~ic3 epidemic t~ras raginti, .DF..FFNDANTS intentionally

concealed from the mec'7icai cc~mmtuuty=, patients, and ~iealth care. pay>ers facts sufficient to

arouse suspicion ~~f the e~isten~e of claims that Plaintiff n~«T asset-ts. Plaintiff vas not

alei-tecl tb the e~;istence and scope ~f I~LFEi~1DAlt1'I'S' industry-vide fraud ~~ric] could not

11at=e ~cc~t~ired such ktio`vleclge earlier diroil~~i the e~:~reise ~f reasonable diligence. 'I'lirr~Lagh

its public statei7ients, marketing, and -advertising, DEFENDAN'T'S' deceptions de~~riveci

Plaintiff of actual or ~resuiliptive 'kno~~~ledge of facts sufficient to jut them ~ti notice ~t

p~tenti<il claims.




                                                   ~L~

                                                                                                C~S~ IL3: 18~Sd)24~?
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 149 of 452




         13=x.     As a eousec~iience ~f DEFENDA~iTS' collusic~ti and ~iecepti~~e inarketiil~,

the number of opi~icl-f-elatecl {_i~~erd~ses and ~pioid-related ac~clietiot~/c~ep:,ndenee cases

requiring medical. .inte~-~ren.ric>n amongst the FLTND's coiTered individu<~Is lids increased

e~ponetZta~ll~T. In particular, treatment of dzese reeo~ruzed, direct, and giz~ntitlable medical

iest~lts of DEI~~NDA~TS'illegal beha~ri~r has rec{turecl: (i) die prolific prescription rind use

of medications containing the r.3rug nalor-otie (e.~, Subo3ot~.e, Nai~ran, f~ic.j t~lucll re~Terses the

effects of ~pioic~s and can s~ljre individuals from othen~Tise-fatal overdoses- of o~~ioids; and {u)

Z~arious other e~penc~itui-es b}~ the FTJNll regarcliilg addiction-related treatments, including

but riot lii~uted to in-~atien.t and otit-patient tt~eatrnents (eb., rehabilitation, tL~erap?~,

conrlseluig), clireet medical inteitientions, acid hospital ti~isits.

          135.     At all times rele`=ant }lereto, Plaintiff hereby avers that I7E~E~IL7t~1~TT~'

conduct des~iibed abo~re (as «yell as the conduct ~f DEFENDANTS' e~nPloylees;agents,

KOLs, Tr«nt Groups, acid aii}~ other c~-cc>nsPirators) teas directed it pit d/ar tas-beted the

FLJNI7 :and its heneficiaties, as well as at eloctorsJpsesc~ibers; liealthcaxe facilities, patients,

and cotrltnercial marl~ets located in tie Comtnoxi«realt~i of Pezitisylvania, generallyr, and

Philadelpl:~i~i CitS~ and. Cai~rit5r, sj~ecificall5=.

          136.     TJ~~~~n itlformation and belief, Plztintiff avers Lt1at L?EF'E~?DAt~1'T5' course of

cot~ciuct described ahotre stretches across decades atYd continues up to the date of the filing

of t~lis (~oinplaint.

                                                   COUNTI

                                    INSUR~INC:E FRt1UD {CNIL)

          137.     Plaintiff .incorporates herein by reference all ogler paragraphs of this

Compla.ixit as if~ fully set fnrth herein at length.




                                                        48
                                                                                              Case II): 1.80_5{12~4u
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 150 of 452




          13~.     Plaintiff's cl~iin against DEFEi\D~N`I`S for insurance fraud is ~rou~l~t

j~ursuant to 18 Pa.C.S. ~ ~117(g), ~,vhicli prop-ides a ci~Til cause of action to insurers that are

cialnaved as a iest~lt ~f conduct c~ec..laied illegal uiZder 18 I'a.C.S. ~1Q 4117(a)-(}~).

          139.     Plaintiff .is ~n "insurer" as defined b~~ Section X1.17(1). .See, e~., 1~ I'a.C.S.

~j 4117(1) (.iiicltadir2~;, taut nc~t linuted to; "an unincor~~rated association of und~i~vritin~

                                                  "~11C~~0Y `~~~ S~If-IT1511YeC1 I1C'~~T~7 C~LC i:#1TSi~F
             "~~~1 fYfir~f"tl'71 ~ei2~~tS S6CIEC~T~
II7eY71li~1'S,                                                                                          " ~



          1~0.     DEFENDA~'I'S are eac1~ considered a "person" under: d1e me~~tun~; cif

Section ~~]1 "t(a). .See, ~~s:, 1 S Pa:C.S. ~.4117(a).

          1=~1.    DEFF\?D1~IyTS' ~~attei7~ and course of cotidtict described throughout this

Complaint c.~nstitirte serial ~rialatir~ns of Section t1117(a)(2), «~hich ciinutializes the b~liati~ior

of ai~y~ne ~~>lir, "~kjt~o~iiiiglS= and S~ntki the intent to deft~aud any insurer or self-iilst~ed,

~pr~sent) or [cause] t~ be presented to an~~ iL~surer ar self-insz~red any- statement forming a

pert Wit, ~~t- in supp<~rt ~f; zi c <iiin th;it contains an~r false, incc:>mplete or misleading

information concerning ariy~ fact cir thing r~natei7al to the claim." 18 Pa.C.S: ~ ~117(a)(2).

          1~2.      DE~Ei~~Dt~NTS' pattern and course of conduct- described tlirou~l.~c~ut this

C~~mplaint also con~ritute serial vi~latons ~f Section 411.7(a)(3j, ~~=hich ci-iminalires the

helia~rinr of anS~~in.e ~~~ho "jk]not~rinyljj anal ~t-ith the intent to defraud any insurer ~r self-

insured, assists, at~ets, solicits or co~ispires ~vitl~ anutlier to prepare ~r -make any s~~tement

that is intended to he presented to an~T insurer c,r self-insured in connection. ~~>ith, cit~ in

supprjrt of, a claim that cont~uns an~T false, incarnplete of misleading uif~rmation concerning

an.S~ fact car thing li~aterial to the c~-iii~1, iticlticling inforinatioti ~~~hich doeuinents car supports

an amc,unt claimed iii excess of -the acnzal lass sustained b~= tale claimant." 7 ~ Pa.C.S.

rt11?~a)~3)•




                                                          ~9

                                                                                                              C'as~ IT.~: 1~5t1244?
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 151 of 452




        143.     DEFE\DAI~!TS' patfern and. course of cotzduct described throubl~c~ut this

Complaint also constitute seri~~1 violations z~f Section 4117(a)(~), `~~hich criminalizes the

beha~=ic~r of anT~~ne ~~~li~~ "~t]l;~io~uingly benefits, direcd~~ car indirecd~i~, frorfi t11e proceeds

derived from a ~=i~latioir ~f this seeti~~n duc to the assistance; conspiracyr or nixing of and=

person." 181'a.C.S. lC 4117(a~(5).

        1.44.    S~~ecifieallg, DEFE\TDAi~?TS atzcl each cif tl~etn together ~vir.}r their t~at~ied

and unnamed co-c.~nspirator KOLS, associated Front Groups, etr~plogees, agents, seS-~~ants,

officers, clirectois, anc~ other representatives, misrepresented, decei~~ed, concealed, otiiitted,

anal/ter failed to inform Plaintiff FUl\TD and its participants, retirees, and tlleii~ de~~endents,

and the doctors preseribirtg Ol'IOIDS that tie use of OPIOIDS ~~~as neither safe iior

efficacious in the treartnetit ~f cliiotiic pain of other long-terrii medical conditions.

        1t~~.    To the con.trat~=; DEFENDt~1~T-I`S affirn~atizTeljT did tl~e apposite l~yz

ec~nl~incing Pl~iintiff and the FUi`~?L~'s participants; retirF>es, and their depen.decits a.nc:3 the

prescribing cloct~rs that the use at~d eter regular or coiZtintied rise ~Tas safe and effectitiTe foz`

the treatment of ~hr~nic pain and other lor~.~ terns rneciieal caciditions. DEFENDANTS'

irnperrnissible b~llaj~ior is «=e1l-ciesct-ibec3 t}ir~~ug}.iout this Coinplain.t, an~i includes clirect and

indirect. (i.e., carried out. bar DEFENDt~~dTS' agents, emplr~yees, representatives, j~2id

speakers, se.~-~rants, and/~~r KU.Ls) actions: (a) c~ncealiilg, decei~-iizg, obfiaseatin~, or

otliet~vise i~nisrepresenting the results o£ ~lefinititre rriec~ical studies anti persuasi~Te empirical

research dei~ir~nstrating the c~an.~ers ass«ciatecl. ~~ith chronic ~pioid thera~~r and OPIOIDS;

(b) t~r:lil~eratelT% misrepresenting andJ~~r decepti~%elp describing the efficacy of OPIC~IDS at

mana~irib chronic parts and other long-term medical conditions; (c) publis~~ing or causing to

be pul~lis}1ed ~~arious materials cantairiii7g false or. clecepti~>e infoiinatic~n upon which

ph~~sicians, Plaintiff and the FUND's participants, 1e11I~~5~ anel their dependents relied iaj~un


                                                    50
                                                                                                  Case ID: 18 5{)24 2
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 152 of 452




in ch~c~sitib to prescribe; }gay for, or take OPIC)II7S when safef, .mire effective; and less

e~pensi~je ti-e~~hnents were available- .for tale illana~etnent ref chrt~tuc pain and c~tlzer lc~n~-

term riiedical conc3itioris; aiid (d) ot~ieiacTise creatinv c~nfusiun ~~t~d uilcertair~t~T i~egarditig the

safe, recoinme~idec3, and medically sound theraj~eutic uses of OPIOTDS.

        14C.     In so doing, DEI'F~IDt~N'I'S clepi-ived the r'LTND and its participants,

retirees, and tlicii~ clepztldetits, and tl~e presct-ibing doctors treating those, same in.ditricluals ~~f

infortnati~~n t~lat 1~=as rele~Tant, material, and i%ital tci the decision ~f ~=hether ar not to

pieseribe OPIC)ID5 to Plaintiffs heiieficiaries undei their health insur~ince plans:

         1~7.    These serial misrepiesentati~ns of material facts regaic~ing tale efficar.~r and

safet~r of COPIOIDS perpetrated bye DEFENDtI~]TS ultirriately~ catisec~ (<~id ~~~ere inte~ided

to cause] the FUND and its participants, retirees, and their ciepenc#ents to either purcliase—

ar seek reinibursernents fog the purchase of         OPIOIDS marketed by DEFENDANTS for

~ur~r~ses and/or treat~n~nts that «ere ineori.sistent ~c~itli -the- medic•illy anal/ear scientifica]ly

approved uses of such dtli~s (i:e., c~ir~nic o~~ioid therapy).

         1~8.    DE~'E~1L).t~NTS' tnisrepiesei~tations also caused a clramatis zncrease in the

number of o~~ic~id-re.latecl otTei~c~oses anc~ opioid-related ,addiction./depen.det~ce cases-

tegi~is-iny rneciical inte.i-~Tention amongst the FUi'VD's c~tTered individuals. Plaintiff is also

seeking cornj~ensation for the treatment of these recognized, direct, and quantifiable medical

results cif llEFE~TDAi~ITS' illegal belia~io ,including, biat iiot limited ta'. (i) the prolific

pt-escriprir~n aria use of ineclications containing the drug nal~a~~ne (e~., Sl;bo~ane, ~larcan,

~t~:) ~~Jllich re~Terses the effects. of opioic~s and can sa~~e indi`Tiduals -from othen~~ise-fatal

o~Terd~ses of ~~pioids; atic~ (ii) `ari~us other expenditures by the FLTT~II7 ~~egarding ailcliction-

related treatments; iticlu.cliti~ but fiat limited to in-flatient and out-patient rieatrnents (ed:,

ieha}~ilitation, therapy; c~ilnseling), du-ect medical intetventiotis, and hospital tTisits.


                                                   51

                                                                                                 Cass II3: 1 ~~5(J2~4'?
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 153 of 452




         1~9.     DEFE~IDI~I~1T5' schemes discussed t~~rou~hout this Cr~inplaitlt ~vete

calculaeed t~ ensure that t}.le FU~L~ «~oi~ld be z~~t~~t~gfitll~J inclucea to c~vet~ anal/or

ieiinburse for: these e~~enses related to the purchase and use of OPIOIDS, tlieteby

enriching DBFFNDI~N'I"5 at tiie ex~ertse. of Plaintiff.

         150.     DI~,F'ENDt~NTS' ~~rere and are a«pare t}.~at Plauitiff depended upon the

accuracy= at~d reasonableness cat a ~~atients' c~ue~se of treat~i-nenr. ttrllen deciding t~~hether tc~

approve and paj~ far related expenses, up to •1nc~ including the cost of C)PIOIDS.

         151.     The above-described .pattern of insurance fraud airiaiintec~ to a comnioti

course, of cozlductecl inteFl<3ed tc~ decei~Te Plaintiff Each fraudulent act «gas related, had

similar ~ut~oses, in~~o1S>ecl siniilat participa~its acid nietht~cis of comnussioti, and haei similar

iesults. affecrin~ similar victims, inrluditlg Plaintiff DEFEi~1llANTS' fraudulent acti~zties

«Fero and. arz part of its reaulat ~vay of conducting its ongoing business, and constitute a

present and continuing ttii:e<~t to Plair.~.tiff..

         152.     B~~ reason ~f tl3e fc iegoing and as a pro~irnate cause of said pattern o£

fraudulent activitg~ and acts committed in furdlerarice thereof, Plaintiff leas suffered iiljugy

anc~ leas been clammed as alleged herein.

         153.     Each ~f the fraudulent acts detailed in this Complaint cansritutes "insurance.

fraud" within the meaniiib of 1b Pa.C.S. ~~ 4117(x)(2)-(3); (5). Collectively; t~iese ti~olations

c~ristitute a pattern. of fraudulent t~eha~ior «~ithin the ii7e~ning of 1~ Pa.C.S. C 41170).

         ~Y~HEREFt3KE, Plaintiff respectfull5> rer~tiests that this I~onorable Court enter

judgment again5r. DEFENDr1~ITS oti Count I and a~t~ard Plaintiff acn~al anti Statut~x~~

clainages for each instance ~f fraudulent behavior drat resulted in ~ claim (i.e., the pa~jment

I~~~ P.la ntitf fir each claim j~i-esetiterl far each quid e~refy one ~rf the OPIOIDS they

mariilfacttirecl; and each iristance iii ~vhich DEFENDANTS misrepresented andjc~r


                                                     sz
                                                                                             base IL3: 1~~15{)24 ?
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 154 of 452




deceptively= represented ti3e efficacy and risks associated t~~ith; car othet~tTise obfuscated the

troth regarding the thefapeutic uses of OPIOIIllS and chronic opi~id therapy), ~onsegtiential

da~zlag~s   ~P.B.~   eac~l aiid etrer}7 inst~;Lice ~~~hen Plaintiff paid for ttie treatment of an opioicl-

rel~~tec~ ~vcrciase or ~k~ioicl-related addiction i~eatfnen.t, incluc~in~ presciiptinr~s for iialo~one-

based medications, IlOSplt`~I j~isits, therap~r, rehabilitation, ane~ ot~ier rriedical intei~Tetltions},

treble datna~es,. together ~~>ith interest, ce~sts of intT~stigation, costs of li~igatioti, tea5onable

attorn~~~s' fees; anti ehpenses ir1 ar_ amount iii excess of ~SQ,OdO -and. such athee .relief as t ie

Couit deems aj~propriate.

                                                 CC}UNT II

                                   DISGQ~GEA-1ENT C}F PRt7FIT5

         15~.         Pluntiff incr~rporates het~ein by reference all csthei- paragraphs of this

Coinplairit as if fullg set.farth herein at lengt~i.

         155.         I7EFENDAN'I'S are the inaniifact~irei, seller, and/or sixj~plier ref OPIC~IDS.

Through the ~rrongful and deceptive. conduct described at letigtll above; I~EFENDAN'I'S

h~~~=e reaped substantial profits froi'n the sale of OPI0II7S. ~'et, DEFEI~II~f~~?TS' profits

ti~rotild lzatie been si~nificailtl}T ac1c1 subst~n.tially redLiced but fir their ~vrotlgfl~l, deceptive and

unla~~~f~~l conduct.

         156..        ticcorciit~gly, and as described in this (~'omplaint, L7E~ENDAN'TS hati~e been

unjusdyT enriched by their ui~la~c~ftil, cleceptitire. anil wrongful eoriduct. L3EFFND~NTS

should not be all~~~~=ed t~ retain the praceec_Is frr~m the benefits. can.feried upon t}iem b}r

Plaintiff (i.~., the purchase andj~r reir~~laiirsement f~~r                  purchase cif OPIOIDS).

D~FE~!DANTS kne«~ that Pl•lintiff paid fr r, c>r reim~aursed for puic~iases r f, ~PIOIDS

 that t~rere not inedicall~r necessat-~7, get~ef-ally iilefter.ti~~e, and fiandament<illyT unsafe:

1~Iureovei; tale i~se ~f OPIC~IT~~ uz r1~e tre~itinent ~}f chrUnic pain and%ter ~~tlier lr~n~term


                                                       5~

                                                                                                   Cass ID: 1~~5()24~?
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 155 of 452




medical concliti~ns offEred n~~ greater- benefits than th~~s~ :offered bS~ less etpensi~,~e

medications and treatrnent c~ptiotis,

         157:     It is unjust and inec~uit~zble to pertriit DEFEtIDANTS to enrich t~iernsel~=es

at the expense of Plainriff by retainitl tli~ benefit of the ~Tarir~us e~:pendifi~res for. C)PIOID

prescriptiatls that t~~ere not medically riecessat~T, effecti~re; or, ~~lternati~eljT, i~c~ i~loie

efficaeions r.}.ran less ezpensi~Te, snbstantia.11y safe~~ medical alternati~res; crr that ~ti=e~-e siti~~~ly

the result. of DEF'ENDA~'I:S' ot~>n deceptive marketing strategies.                           Accoiclinylj~,

DEFEI~7D~NT$ must disge~rge ttieit utljtistl~~ act~l~ireci profits and ogler znoneta~~r benefits

resulting from its utilat~>fiil conduct grid pion-ide restitution and/oi rescission to 1'laiiitiff.

         ~~~3EREF(7RE, Plaintiff respectf~illy requests that this Honorable- Curt enter

judgment in their fay=or at~d agaitlst DEFEI~II~AN'I'S fc~i compensatory and actual damages

related t~ their put-chases and reimbursement for purchases of OPIC~IDS, in an amount in

excess Qf $~Q,000, toget~ler with interest, casts of litigation, attorneys' fees, anci any ether

siicti ielief as this Honorable. Court may deem just and j~r~per.

                                              COUNT IiI

                            BREACH C7F IIViPLIED ~~t~ARRANTIE5

         158.     Plaintiff incorporates herein byr reference atl r~tlier paragraphs r f ttus

Complaint as.if ft~ily set fot-th herein at lengt~i.

         159.     DETERIDANTS, in the matZufzctute, lnarketitig, acid sale of tJPIQIDS

itn~iliedly~ ~sarranted to Plaintiff that OPIC7IDS ti~,~ere apprc~pri<~te fr~r their- particular and

iinclersto~ci c~rclina~~r purpose as presented ~y DEFE~IDI~NTS: n.amely~, the treatment c,f

clirotuc pain ~~nd/or other lonbterm medical conciiti~t~s.

         1.00.    DEFE\?Dr~~TS and its agents;einplr~~~ees, set-~ants, ~>aicl speakers, KOLs

aiid/ur other re~iresent~ititTes ]tine~,~z ~r s~i~ulcl haj=e knotitTn that UPIOIDS ~tirere ineffective


                                                     54

                                                                                                    ~'as~ ID: 18Q502~~~?
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 156 of 452




(acid. inherently daiigeioL~s) rrr.at~nei~t o~riat~s in t11e inariagetizent of chrc tii~ pain and otl~e,.~-

long-teim mec~.ic~l conclitions.

          161.     Plairititf reasonat~lti7 relied u~oFi the skill and juci~iiierit of DEFENDANTS

and its agents, empl~~5.ees, sertTants, paid speakers;KOLs end/or other representatives as to

~~,lhetller OPIOIDS urere of merch~aiitable c~ualit-~r, safe, and fit fox their intended uses as

descril.~eel b}r I~EF.E~]DANT~.

          162.     Pursuant to the Pennsyh-atua Ce~inmercial (~oc~e," there exists an .implied

~~~arraiity o£ inefchantahility for .UEFEND~NTS marketing and sale cif C~PIUIDS. See, egg.,

13 T'a.~.S. gC~ 231 -15.

          163.     I~EFEND~ii1T5 breached this implied uTaiYatitSr of mercliantalaility~ by:

promc~utig, iziarketing, and s~llin~ OPIOIDS as being fit fir the "orciinaty purp~ise" ascribed

by D~FENDI~NTS (i.e., the treatment of chronic pain andfor other lots;-term fneclical

cor.~.cii.ti~iis) ~~Then.; in fact, OPIC~IDS are- inappropriate; d~irigerc~izs, rind un$t fc~r tE~at

purpose.

          WHEREFORE, PI~?it~tiff res}~ectfully requests that this Hanr~rable Court enter;

juclgmenr. far diem and. against I)EFENI).t1i~T~, for coml~ensatoiy and consec~ueiltial

damlges related to their purchases. and reimbursements £ar purchases of OPIOIDS, in an

aniouiit in excess of ~'~O,C1Qd, t~gerher with interest, crists of litigation; attorneys' fees, aild all

othe..r sL~ch relief as this Honorable Curt ina~r deem just and proper.

                                              Ct}I7NT IV

                                       CIVIL CONSPIRI~CY

          16~.      Plaintiff iticnrporates herein by reference all ether parag~apils of this

Co~slplaint as if fully] set £with herein at length.

"13 Pa.C.S. i~f 1101, at s~~.


                                                    55

                                                                                                  +~:ase IU: 18tJ502~~2
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 157 of 452




         165.     DEFE_~D11NTS conspired amongst theinsel~Tes anc~ ~~7th t=arious KOIs and

Front Groups as clescri~ed throughout this C~~rnplaint in ora~r to comiriit unlatj~ft~l acts;

irlcludin~ tale serial ~nr~l ~tir~ns ~f the Penn.sylt~ania Ins~ii~tice Fr~iucl Statute ciet~tilecl at length

abr~~Te. Its patrictilat~, 17EFENI}11NTS and the ~=arioiis KUL,s and Front Groups l~tiz~~t~i~i~15r

and ~=oluntarily agreed to present r~r cause t~ lie presented st~iteinents used in ~c-hole or. in

dart; rc, suppo~~t a claim foi~ paymer:~t foi~ OPIC~IDS that ec~iir~ined filse, itice~i~~plete andJoi-

misleading inforinati~n concerrui~g the material fats iegardirrg the Lises, need for, and

pzescribin~ ~f C?PIOIL)S simpl}r to promote the use of OFIOIDS for- the treatment of

chronic, }~zin <uld other l~~ng-teiln medical cc~n.r~.itioils.        To that enci, DE~ENDr1TtiTS

c~o~~erated ain~ngst themselves, anti enlisted various K~Is and T'iont.Groups t~ prr~duee

and c}issetninate s~itemcnts and materials iil furtherailc~ ~f this commr~ii stxategy; despite

l~no~~>ledge of the misleading nahire ~f these, activities.

         1.6C.    To~etkzer ~,~,~ith and iri collusion with Front Groups iticluc3ing the APF,I~IPC,

AGS, FS~iI3, BPS, arid .AAPI~I, DEFENDANTS agreed to decepti~,Tely and nusleadirlgiyT

pr~m~te .the ben~:ftts and superiority of chronic c~pi~id therapy ai-~d OPICJIIaS, ~~T}:iile

rninimizin~ the associarecl risks. t`~s part ~f these a~,t~eements, llEFE~ID.t1NTS j~ravided

material, financial; and other forms of supj~ort to the From Groups, which in turn used drat

support to. mote bro~~dly clissemi~iate the decepti~Te and misleading messaging regarding

OPIOIL}S aiid chtaiuc o~ic~icl therapy:             Tlie ~ublicatians, marketing ni~iterials; G~IEs,

prog,Yarris, and substantive representations produced and publicized by these Fr~~nt Groups

are each j~roducts c>f ~ civil c~nspirac~~, anc~ each instacice of ccill~boration beht~ecu

I7EFENDI1\TS and the Front CJr~ups is ejTidence ~f an avert act taken iti furtherance of

that coi~spis-acyr.




                                                     56
                                                                                                   Cass III: 1~0~~2~4?
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 158 of 452




        1G7.     To~et~ier aild in collusion ~~-itli I~OLs including Dat~icl Haddon; I,yni~ R.

l~ebster, Rt~ssrll P~rteno~T, ILathleen Toley; C~~ristinc: t1. ~iiiaskou=sl;i, l~icllael J. Bre~z~ian,

Perr3~ Fine, Scott Fishman, Lisa ~~7eiss, and others t~iil ttotivii to Plaintiff but I;n~u~n tb and

identifiable to L?EFFNT~AN'I'S; DEFENDi~i~ITS agreed bot~~ o~rerrljT and tacitly atrrong

theinsehTes ~ancl ottieis, t~ decepti~Tely and misleadingly promote the benefits and superiority

of cl~ronir. ci~~ioici tf~erapy ~t~cl OPIC~II)S, tyl7ile mi ~i.mi7it~~ the associated risks.. 11s pat~r of

these agreements, I?EFF.NDt~NTS provided material, finanri•~l; anal other forms of support

to the KQLs, ~vho in turn used that support tca mire liic~acily disseminate the deceptive anel

misleading, mess~gin~ reaidiiig OPIOIDS aticl chior~ic opiaicl therap~~. The put~lications,

maxketina materials, C31~IEs, prograriis, anti substruitiz=e represetltation5 prodriced end

publicized b~ these :KOLs are each products ~f a civil conspiracy, anti each inst~iilce. of

collaboration. bet~~een D~FENDAN'I'S ancT the KOLs is evidence of an ~~=ert act taketZ in

furtherance <.~f thatconspiracj~.

         16~i.   DEFE\~t1~1TS also mutually ~,~~ofked amongst themselves to~c>ards a

shared cotnn~on purpose, at~d explicitlg cooperated «,pith one another in the pursuit of teat

common pizrl~ose.         Sj~eci.tic~lly, that ~aurp~se included: (i) the ~To~i~lat-iza.r rir.~. a.tic~

proliferation. of "cl~roruc ~pioid thera~yJ;" and (ii) the ,increase ref sales of {~PIOIDS.

I~EFEI\~L7t1N'I"S explicitly cooperated in the sale cif certain OPIOIDS, ii~.ciud.ing but not

limited to ABBOTT at~d PUIt.I7UE's cooperation in the sales of U~yContin. Each stzclz

instance of coIla~oration between DEFEi`iDANTS in pursuit o£ this cumrn+gin purpose is

evidence ~f an ciiert act taken in furtherance c;f that c~-inspiracyT.

         169.    DEI'E~Dt~NTS also explicitly cooperated iti their support, contr~~l of, and

ciii~ection of the Front Groups -and KOLs cliscussed above. DEFElti?DA~TS' rn~itetial

sup~~ort ~f the Frotit Groups and KOLs are pt~~ducts of a citnl c~nspiracjr, and each instance


                                                   57

                                                                                                 ~~se I~: 18{~.~{)2~4?
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 159 of 452




of ct~llat>or~~tion bet~~,~een l~EFENllANT~ in supporting t11e efforts of the I~'rc}nt Groups

and KC~L,s .is eaicl~nce of arl o~pett act ~~ken irl furtherance ~~f that cf~nsj~ifacy.

         170.      E~}ch z~f the participants in this conspiracy ~v~re fuli~r at~~are of t1~e deceptive

and :t~~isleaclin~, tlatuie o£ t11e statements,- researc~l, ;end other materials t~~lt t1ie~~ ut~ized i~Z

~rr~tnoting OPIOIC7S. ~Tonethele5s, DLF~l~TllANTS anti the Front Groups agreed to

inisleaci and cjece.i~~e. Pl~tit~fiff re~arclit~ t}le risks, k~eric-fits, anci alleged suj~er-iority~ cif c1.Ironic

opioicl therapy= and ~PICIIDS, in ehchange for increased pharmaceutical sales; financial

cont~-ibutiotls, reput~itional enhancetneLits, and other. pecuniary and professional bene£zts.

          1.71.    As outlined at length abo~Te, DEF'ENDANT'S j~l~ye~l an active rile itl

deterinitung the substance acid f~irnat of t ie misleading atZd deceptive rne.ssagi.ig issued byr

I~OLs and Front fJrciups, incil~ding directly Pre~~ncling content, editing, aricl atliet-~~~ise

approving content produced by its cam-conspirators. DEFENL)AIr1'T'S, I~OLs, and Front

Groups also ct:>Ilect t=ely ensured that these: materi~~Is ~i=ere `~:idely c3issetninated h}~

cooperative disfi-ibution., material support and repiiblicati~ri. The result ~~~as an unrelenting

srrearn of rnisleac~ing info~-~natic>n regarding fire risks, benefits, and alleged superic rite of

chfonic c~pioicl therapy and OPIOLT~?S.

          172.     EjTen if DEFEi1~DANTS did not directly ciissernuzate ar control the content

of all of thesz misleading anal deceptive ~epresentatioiis, they are liable for c~nspirin~ ~~nth

the third parties that did so (r.e., I~OLs ~ncl Front Groups).

          173.     DEFEND~'sNTS' c~nsj~irae5=, and the consummation. i~f chat conspiracy] via

file airert acts c~escxibecl above; amongst theinsel~~es anti t~rith these. tllirc~ parties_ (eb., I~UL.s

anal Front Gr~~u~s) «sere unla~~~fizl (crirr~inal and cij~l) acts under tl~e Pennsylvaiva Insurance

Fraud Statutz, 1 S Pa.C.S. X4117




                                                        5~

                                                                                                         Case ID: 1~0`~f}24~~
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 160 of 452




          174.     Upon infoi-~natifln and- belizf, Plaintiff aaers that D~~F'LNDt~~TS'

consj~itacy, and the actions cnnsumrriating that conspiracy; t~~ere uLldeitak~;n. ~vitli malice.

         1 i5.     As a, esult o~ DEFL',NDA~ITS' c~nspis'acy acid related unla~~~fi~l acts,

Plaintiff fins been damaged and continues t~ be c~amaned. ~~~ ~ra~-iiig fc~r tht c~-~sts of or

ieirnbtxrsernents f«s- OPIC7TDS for t11c: treatment of chrotuc paid and/or other long=term

t~.7eclical catlditiotis.

          176.     Because- DEI'E\?Dt1~TS' c~nspiracy~ t~ltiin~telyT     C'7US~CI CIflCtOYS   end Wither

kiealth care pici~=ide.3-s to prescribe (and, consequently, Plaintiff to }?air for) loth-term

treamierits aria OPIOIDS, DEFENDAN'I"S caused and is tespansible for ~11e~se cysts aticl

clauns. In. addition, DEFENDANTS are 1~oth crimi~ially~ and evilly }fable fir-the,ir~suratice

fraud t11e5~ pzr~~en~ted i~prrn Plaintiff and ot~iers arisi~b tit of <Znd direcrl}T caused l5y their

l~nott~ing and intentic~n~i1 conduct described abflve.

         Y~HEREFURE; Plaintiff respectfull}j regt1ests that this Hz~norable Court enter
         `

j~iciginent for them and against DEFENDt~N'TS, for direct anc~ consequential dacna~es

iel~ted to their ptzzcliases ar~cl ~-einll~ursements fb~ pure}iases ~f DEFENDAi~1'I:S' C~pioids,

iu an ~rnout~t in excess of ~SL~,Q4(?, together with interest, cysts of lit~garioii, attorneys' fees,

and all other such ielief as this Hr~ttarahle Court may- deem just acid propel.


                                          Al~TAPOL ti~EISS



                                     B~: /sl Dr~~TzD S. SE~?oi~F~
                                         SoL H.IU~Iss,EsQul~r,
                                         D~~Tav S. SE~vc~~F~, EsQ[~.r~tr: .
                                         HILr~R~ B.~~EI~?sT~Ir~,Es~~rTx~
                                          CLAY"I't~I'1 P. FL•~HEK~I`~',ES{~UIRE
                                          13(l~T. 1S'`' S~r~t~ET, S~r1'rE 16C?Q
                                          PHLT,ADELt~HTA, P%~ 1t)~103




                                                 ~~

                                                                                                ~~ISC ~~: ~~~~~~~~.
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 161 of 452




                                FRITH & BIANCULLI,LLC



                            B'lT: /S~ BRIAN E. F'RTI2
                                  BRIAi~ E. FR'rIz, Esc)tiIIRE
                                  r lJ ~It1RKE'1" S'I'KEF'1', STJITE 1 c~
                                 1J                                    'O1
                                1't-ItL.Avr.L~r-rr.r~, PA 1.91Q2

                                ATTOI~N~IS Ft7k PI_~INITFF


I~ATF,L7: TVIAl'~,ZO 1 S.




                                        .a
                                                                             C;~se ID: 1~~5{~2~~?
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 162 of 452




                                        VERIFICATIE7N

     I, ~~e~,.hPri ~ ~~1,A~             ,do verify that the informatioiz contained in the fare~;oin

l,nm~laint is true and correct to the best of m~* knowledge, information and belief. I understand

t~~~t false statements l~ercin Made are subject to -the penalties of 18 Pa.C.S. X4904 ieIating to

unswoin fa~siFication to authorities.




                                                      J



DATED:       5/ 1 ~Lji ~.




                                                                                          Cass III: 18~)~f~24~2
Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 163 of 452




                   EXHIBIT C
                        Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 164 of 452
04/1~l201~              13:49              8707393287                                                                                             PAGE           01

                    i                                                   ~._:..

                                                               '3~ ~F                                   ~                ~~
                                                                                             }                             r                              ii




                                             IC~T'Z7~[E C7~EtC`C11T C~'IUR'Z' C7~'~C~t.J[T'r'END~1~ Cl7U~T'~'Y, A~2i                        l~5A~
                          S~'A             O~ ARTfANSA.S, ex s~e1. S~(?T~'~                         )
                          ~~L              i'I'C~N, ~6C417{~ .TL1C~1C1~I C.11'CUt'[ TT~rOS~~utZp~   ~                                                    ~~              ~,,~
                          ,Aiticba
                                           1SAS; COC~NT`Y~ Off' ASHLEY,                                                                      c~ .~ ', .        ,~~~; .
                                           (~~~,.5; CO~LlNTY Ok~ BA'~C'~'~~',,                                                                  .r
                                      {
                              3            fS1~S; ~OIJNTSr QF $OOI~IE,                              )                                               ~~~tj~'
                                                                                                                                                    ,tr~ ~r
                                                                                                                                                                      •~`          ~
                                            SAS; CC]~?1~7TI~ Ok'. BRADLE`~,                         )       G'a'se1Vo.:.CV-2{?~$-26$                      ~~j'r~           ~-;`~
                                           rSA~; C(7UNTY OF CALI~OUN,                               )                                               ~~..,!~"~''              ~'
                                                                                                                                                                              t„~
                          A                fS~~; CC1C~t"I'Y OF C~IICOT,                             )       .]-f_T.~tX' T1~4L I1~i ~,1,(G.~1~T,DEI3 ~ .-`''~,~-
                ~         ~                fSAa~a COCI~ITY C7~' CLARKY                              )                                           ~       ~~'
                                            f~.A~, CaUN`z'X O~ SLAY,A1~~4NSAS;~
              '~~        ~C                '~ t~~` ~LE~C~.N~E; Al2S~A~~.A~;   ~
                          C                   ~Y.QF Ct~LUMBIA, AI~I~ANS,A~;         ).
              :~          C                    Y. t~F ~C►NWAX; ARI~A.NSAS;          )                                                                     .
                                              'Y Ok' CR.AICrk~AD, ATLI~ANSI~S;
                                               y' Clk' ~~RAWFt~RIa,14~t.K.A.~TSAS;  )                                                  .
                         ~~                   '~ (~F CROSS; .~R~ANS.A.S; ~C7~UN7'~' }                           .
              <:~         ~                  .~A.~~S, ~u~rrs~s; COUNTY CFCs         )
                                                ~tLFtI~,~NSAS; COUN'T'Y OF
                          F
     0                                       NEB, k1RK,~NSAS; COUNTY COI'           )                                                  ,.    .
                i                            ~.~`~I, t1.R,~~AZ'dSAS; CDUX'~1TY Ok'
                                              fit, .Ek_R~~IV5A5; COUNTY OF          )
                                          '.r~i°~~, ~NSAS; CQUNTY t~~ GRt~'NT,)
                              r   ~
                              ~ '- :. ~`1~~A,~; ~OxJN'I"Y (]~' HLM~~TEAD,                           ).
                              ~' a~ `. ~~s~~; ~Oi,1I~TTY OF I-~OT SPRmICr;                          ~                                               ~.
                               ~.. NS1~.~; COLTN'~'X tJk'. H4~4U.ART.~;                             )
                                     5~~; ~C~Y1N7'~C t7F 1CN17E~'~N~~NCE,                           )
                               ', S:A.~; COUNTY Q~' TZA~tt7, •               ~                      ~
              ~;             ~ ~, NS~i.~; COLTf~ITY t~F J~.C~SON,                                   }
          .   ;.~         ,A; '.. ~ SAS; ~D"[_TNTY ~F 7O~INS~N, ,
                                   ~ISA~; COUNfY OF L~~'~~YE'T'T~,_ ,                               )                              ~                ,
              .:1              '. NSA; CQUNTY l']F LAWR~I*tC~,                                      )
                               ',. NSAS; COC~'1~'z'"4r Off' L IE, ,A.~~IS.AsSS                      )

              F..                           x Q~ z~I~`z'LE Rrv~R., .~.            r~ts~s>           ~
                .~         ~'' ~ r +~~'
                                   ~.
                                        QF LOGIN,                       AN~.A.S; ~[~iJN'Z'~' . )
              .f i         t~~ ~, ~Tt~Z~E; ~RKAI~TSAS; GO'CrN~T.'Y' O~
              ,~ .        Iw~.1~; ~C?N, ,A; P.NS.AS; CC~TJ~]"~'Y CAF        ) -,                                               .
                 ~        14~.Ti; iy', A~2;~['.A14ISAS; COUNTY QF ~I~L~~., ')
                 i~       ' ~~ ''.GNSAS; ~c]iJN7'Y Off' I~ISS~SS~FZ,        )

                                          ~TSAS,' C:C7~'~"Y t~~' Ir~O~I'z'GC~~rRY,
                                          `('dSA,~; COUI*ITX OF c,UACI~~TA;                         )




         PaF' }~         ~t~ w~~`~ pd'PF~~ctory trial version wwvd,pd.ff~ctQt'y.~orn
ti
                     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 165 of 452
    ~4/11~2013 1 :48               ~7~7392721                            RIICRAMSEVDPAE~DPA                PACE   82

                                                             --Nw                       _         --   -
_,—_....      ~ .~ ._         ,-- -- --...__. ~
                                                  .                                              ~*~
                                                                                              ~`4f;~
                                                      ~.



                     ,41~;,~.A,~1SAS; CO~TN`~'Y OF ~~T~R.Y,                     )
                                                 OF   ~'T.~ILL Y~'S,            )
                      A,I~CJA.~*ISAS; C~C7UN'X'X
                     ,A~;;T~:.A,~SAS; Cc~UN' ~~' Off' ~~~E,   ~.~t_T,C AN~t1.S,
                                                                                )
                      Ct~LJ~i'~'Y C5k' PO1N~~TT,.A,RKAI~S.AS;
                                                                        I'~,` OF )
                     ~~QLTNTY~ Off' ~'c7~.~, ART~A.NS~S; Ct~LJI~`
                      po~~.;        ~.~'sas; cav`~r`z'~ o~ ~~~7~.,
                            ~A~t~t~,S; COT.~I'~'Y C~~ XZANDC?~~I-i,            )

                      A~~E~„~5..~*)'SAS; CC_?UNTY OF Sra.X.XNE,                )
                            t~~rs~.~; covN~r~ c~F ~cc~~~r,                     )
                                                                                }
                      A~i,KA~S,E1S; C0~1~ITY a~' ~EA~ZC~SC,
                      AI~;~.,~.~SA.S; ~C3~Ti~i'~'X O~ S~BA~TI_A~T,             -)
                      . ,i~t\~S.A.~; COYJ~ITY~ C7~` ~~V7~R.,                    )
                            A~SAS; ~OLlN"~"X c~l~ S~ARP>                        )
                           -A~1S~S; CUUN'~'~' Off' S`z'(~NE,                    )
                      ,'~~KA~tS.A.~; COL.1`~1TY OF       IOI~I,                 )
                       A ~,,~~NSA.~; C~OUN'~'X Off` V.A,~ ~~f_TR£N,             ?
                      . 'I~A~`TSA~.S; CCf'E1N'T'X OF ~7J,4SHTN~'~ON,
                         .,~~r~As; ~r~~rrxX o~ ~vxz~r~,                  )
                     ~~;~c.~.~s~.~s.; covr~~r~   o~ vvooz~ z~trr~ ,       )
                     ~~rsa~;          ~otr~r r~r o~ ~~~.,   A~~.a .~sAs ;
                     :CC~~N'~"X ~~' CA.xtI~.C~LL,I~IC.f~I*iS1~S;                 )
                      ~C a6XJN"I "S'(,~k' I*IEWTO I'~T, F1.RI~. ANSA,S, C(~LT NTY}
                     (7~~ ~ADA,.A.~tF~AN~~1.S; CO~IN`~              '~` ~~'      )
                      ~c~,~v~~,.~~rp,         ..~~r~.~s; ccatarr~r~ a~          }
                      ~~:~T'T~NI~~N, AR~C..A,~SAS; COtTNTY OF                  )
                      '~'1„T~.A~T~, A.~.iCANSr~S; CUUI~iT'~' tJk'
                       JE~Pk'~RSDN,,A.RKA.NSA.S, LTT~C Off' ~.z'~`S'L~         )
                       Rt~~~Z4x ARKANSAS; CY`7'~l OF FC7R7' S~~"Z'H,           )
                       A~t,~A~ISAS; G~TY ~}~ S~R,TNGDFI.L,~;                   }
                      ,~~,~ sus; cz~r~r o~ r.arr~:~~o~4,                        ~
                      .F+, .~ ~A~; C~"~'Y Off' N(J~`I'H LITT~,~ ROCK; }
                       A.R~A~~+tSA.S; CZ`~'Y O~ C~~*1WAY; ,1~_~.A.~ISAS;}
                    ~ cz'~'~r q~ ~~~~~s, ~x~~,,z~s,~s; crT~ o~' ~z~rE }
                      BGjJk'~, AR.T~ANS,A.S; CTTY [~~' B~:~t~'c~N"VTLLE,)
                       Ak~;~.~.'~TS,A.S; CTT"Y OF HC7"z' SPR]~GS,              )
                             . ~~;SAS; CI'~"~' C7F BEN'T'ON,.A_ .P~~15~15; )
                      ~~I"~'Y ~►~' T~.~S:AI~.K.~.NA, ARI~:ANS~S; CITY OF }
                       S~R;~Jc~c~l~, ,A.R~~a1~tSAS; CZ'~~Y C~~                 )
                      .T A..I~I~~f~NVIZ.,~.~, A.i .AI~I~Sr-1.5; az~d CITY' Oar )
                      Ivf1~1'*1T~C~r,~(~, I~.RK.A ,I'*ISA~ ;                   )

                                Plaintiffs,

               ,:      v.
               ,~


               r
               t
           PDT ~~       .d~ aNit~h pdtFaCtdr~r trial .~ersiQn www,~~lffac~o~v.coi~n
                           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 166 of 452
        ~4I10/2~18         13:49         ~i07393287                                                                                 PAGE    02

              ..


                                                                   ~.                                 ~)                             ~ ..




                              PU~2Dr;;TE I~HAk~M~., L.S'.; PURI7U~E 1~                   RMA,,
                                JN~:;~~~ FYTk:~T_l'~ ~'REDLRICZ~ COIv~~'AN~Y;
                               rC~~'~1~.~,C1I~', INC.; `~~`V.f~ ~'H.A.RMA:C$'f?TICAL)                                                   ~                 ~.
                       . i ,'.       LT~~I`~~~, Y,TD; TESTA                        ).
                                ~'~A,RMt~~~CJ'X'X~1~.~,5 US~I, I2~IC.; 7A~TS~~~     ~
                   .          "~'~~1,k ZA,C.:~U'T'Z~fi~.I.,~, TNC.; ORTHO-MC~t~IL~)
                              .rtf4.~1SS~N PH~51~2MA.~~YJT'ICA.~S, TNG-; ~        )
    .     ~             ~     A'~~'F~7,A'I +~i,~lJt`7 tXI ~J~.~11Y ~7 ~lYj YY ~LU+,~AV           .~                                         ~         ~    ..
                           ~.' Lrk~~~A'T'URT~S, II~TC.; AC'Z'AV~S ~~.RMA., )'                                          '
                                                                                                              ~ ..
                              t N.;'~A"I'SC~N 1~FiARME1,, ~C.;.P~C`~'.A.'VYS, ~ )
                              f
                              ~~~;~~ND~ HEALTH S4~LJTZQ~TS,]NC,;                  ?.
                              ~   ~ ~~ACE'UTICA.LS,         ~I~.;  V~1'X'.A,.G~'.)                                         ..
                              :~ 1 1R,Y£AC~UTZCf~.~.S, L~C;INSYS               )                                                    .
                              `~' P,~~'~LT'I"ZGS, SIC,; M~1.LLIN~CT~.C7DT, PL;~;)
                                  LL~'NC Z,OI~'Z` ~'~.A,] A~G~LTTICA.LS; ~ . ~ ).
                                ~'✓f~I:.4~I PH~iR1VIALEU'I'ZC.A~.S, ~l~C.; ST~'I~ )                                                                             ~.
                             ', ~'        11~CEUTICALS ~II7US'~'R~S, T~TC.; ~ . . } .
                            ' ~,.Lfi~:tO~IIUDO P'HA.RNIr4 USA, ~N~.; A.~~~S~)
                               ~,~.~I.A., LLC;~LtTPIN PI~LRMACEUTZCA~,S; )
                       rj     :~N~•; ~C~~,L~GT'C7'Tv~ p~ARMACEITTIC~IL,1NC-,)
                              T3I¢~J~ ,I'VER~'~CT~I~7C"E~ INTERNATTONA,L, }                                       ~,
.                              ~Ni~.; S~4iION~GI, INC-,.A,~3~VZ~, ETC.;                          }        ~                '
                              ;~~i0;~"I`. L:A,BOKAT(JRI=S, J,~+TC.; k'E~2.~iI~                   ~
                           '~ ~-~'~LT'Z'~CS ~OI~D~, G~,SIC_; Z7.A.ZZCHZ
                        ~! '~~~+]~~C1,  5~~:; ~`ORES'Z' ~,.~.~c7~.A,TCi1z.r~S,                   }
                              ~•; ~'~R~,'S'I' J?~1~.l~.IvfA.~~C3TxC~l~S, ZNC.;                   )
                                                                                                                                                 .
                              ~~i~~z~~.,~r~.;.~oT~x,zrr~.;                                        J
                               UJ`l~~T=~7J1~.£tD PH~1~h~1F1.~EUTIC~~.S ~Cc~l~'.;                 )
                              ~`i     II~Y T.,A$OI~C1-ITcJR.TES, LTC;                            }
                               '~71~.~~~~T~iT~T~C~~tl"TT~f1,L~~ SIC-x .A~O~T,                    )

                              ~C~~tTI~ A1V~.l~TCA, LLC;~CI~.                       }.                                           .
                       ':     ~'   ~.N1`A.C~~[.JTTCA.T,~S,  N
                                                           .1 C:;`~~~QM~~7,.~I'C.; }
                              ~Vr~.,TDU~ p~N1A~C~T~TZCA.~S, Z,LC;                  )
                              ~,.    L~',~I' CQR].'ORATTCIN';'V~Ri~lt?~Y,IS                      )
                           . '~'~R1~PELTTT~~, IN~C:;(JCS p1-~4~ZMA, Tl*xC.; . )
                             ~: (7~Y ~H'A~3vfA.C~C~TT~~1~,5, TATS.;
                       :t ; ~~~T~(~AJ~`~~A-.k 4CEUTIGALS, 1TIC.,              j
                        ~ ~ SE T       '~'J~   '~T.7'Z`ZCS; ZNC.; ~~IODES     )


                       s~      ,A. , Rrp~~Z~L~F~2CxES~T T_7RUCx                    )
                       }. '   .~~C~~tATr~N;.~A.~D~N.t~,~..T.~~~°.;~~'~`l~, ZI*tC.;
                       ~      ~~~~E , ~C~N,CC~R1~Cl1~iTI0I~; LJN.C~EN,CryA.        }.
                        t~     k~L,[~;. ~   T?,ICAL MAN"AG~.MEN'T",,LLC,,          )
                              ;..~ p~1~GY
                                        .:        SFRVZC~S,~.Jr~; ~~~,X            )                  .

                       h                                                                                      ~                 ~                ..




              PDF ~r'~a . d.~~+itY'i,p~iff=~~tt~r~~ trial version ww~nr.pdffactoN.corrrn
Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 167 of 452
                     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 168 of 452
     d411~12~1~       13:49            807393287                                                                                                                   PAGE                 ~~




                                                             ~,.~,;-                                                             ~.,_l



                                                                                                                                                                        • E;      .
                                                                             `~'.Ak3X~E Off+' C:tJ.N'~~+N'z'~



                                          4pioids ~evasta~C~ A.r3t~nsas pub~ac ~ealtYc and ~el~~re.......................                                                      .,... 1
                                  A.
                                                                                                                                  '      1~ .
                                  ~.          ~'h~ C3pA[~.~d Epid~tz~ic emerges from a•cbrispir~c~'of Feed.:...................... ,....



                                  A.          ~'faintif~'s,..,_.. . .-~.........:................................      . : ..._.__......:.....' ..,... .. ..........,..14

                                  ~.      'IvzariuFecturer l~e~ezidan~ts....:....:........:.......:.:.:..::.........::......:.:.......:.. .                   ............... 2~

                                              Distx~butor Def~iadaz~#s..........:.....................:............................:.:........~----::....~...''..:. 39
                                  ~.                                                                                                                           .
                                  L7.         ~.~f~il Defen~iaztts............:.....•----.._..._.....:..............:.....,.:.:....................,.,.:':......                  39

                                  r.          physician T]efenclar~#s.....:......... ................:..                 _....'...,..........' --          .....               ... 41
                          ~                                                           .................. ..:....... ............:.........     .....     ......     ......... 4~'
                           ~. .T~fi.RXS~~CTIDN~ , ...........                  .:


                                                                                                                                                                                   q4        .
                                                                                                                    ..........         .:... ........:...          ~.
                           V'. •~r~CTUA~ AS~~.EG,A~`Xt~~TS.........:... ............. ,
                                                                                                                                           ~a1se and"'
..       ~                        A.,         Manufacturer IJe£end~nts used multiple avenues to dis$~mir~ate' #heir
                                              'deceptive Statements about apioids..............:........_..............,_, ..:..,...:.....    .. .
                     .'                                                                                                        . .                 4~ .
                                         ~•           ~,~y (~lp~i~ios~ ].:caders (<<T~O~~"}. ... .................:.....'.......,. ._..._...                  ....-, ..._... 44

                                         2.           Frost C.rro'ups.....................:.....................:.-......:...........: _.................                             .
                                                                                                                                                                               .:....5~
                                                                                                                                   'Cc~zxAztaitte~
                                   ~.          The i,r.5. Setaate ~-Tome~aX~d Se~~rity axed Go'vet' enfa.l A.~airs
                                                                                                        col~us~ve       .opioid      prom~t~azi
                                               ~ebrua~y ,2018 lV~ix~~t'ity 5tak'~ Report recogz1izas
                                                                                       Front C~rz'oups. ..:............................        59                                                ~ '
                '                              b~tw~E~ Manufacturer Defendants and
                                                                                                                                az~d`ber~~fxts . '. ' .
                 5                 C.       Manuf~G#ux~z'L1~fendants'. rnarke~azlg sc4ieme xziisrepr~s~~~ed the r~sl~,5
                                                                   .....,. .............. .. ....... ..........          ..........      ...... ~1 .
                                                                                                                                                     . ..
                                                lV~a~u,~actur~r l~efenda~1s falsely ~ri'vialized car ~'~.xled~ to ciisc~~s~' the         ~x~own       .'
                                         1,
                                                                                                                .............  _._......... ..,
                                                 risi~s oblong-germ o~ioid use..................
                                                                                                                                 op~oici
                                         2,            Nlanu~'acturer D~~'eridants grossEy overstated th~. .fie~efzts of,chr~~rc
                                                       th.ez'any.......:.......:..:.......::................ ...................~--- .                 ----..........:, ..__... 7I
                 ~
                 ~. . ..
                                                                                                                                                        axed ,
                                         3,            ~Vlat~ufacturer• De~e~dants a~5o engaged im othez' unl~~vfi,~~, unfair,
                                                                               .:................... ...........::........ .......      .
                                                                                                                                   ....~. ~, ...... .....'~4_ .
                                                       fYaudulent rnisconduc#.


                                                                                                   i                                                                ..


                                                                           co►~                                                                                                    ,.
             ~'C}~,i~e~ e~f.w~t~ pd~F~actory trial v~rsic~n~www=pdffa~#ary
                           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 169 of 452
    a4l10I2018             1 :49            $77393257                                                                                                               PAGE      05




                                                                                                                                                                    ;.                   ':

                                            D.          Manufacturer Defendan#s targeted susceptible prescribers and ~uinera#~le patient . .


                                            ~_          A.ltk~ough Maxzu~acture:r ~e~e~dazxts Z~xi.ew that their nnaxl~etiing ~~`opioi~s;~'aas False,
                                                        acid deca~txve, tk~ey ~raudu]e~.t~y ooxacea~e~1 t~i~ix tk~iScc~n~~~'t..:....:...:.......:..~..~:... 76 '                               .

                                            F. .        By iz~cxeasxzlg op~oad pre~oz~iptxoz~s $rad use, ~vXaz~u~a~t'ur~F~T~~~~irzd~z~t~' .d~~~pt1v~.
        •                                               mariceting• scheme• has. fueled, the Opioid ~',~idexx~ic az~d devastated..?A.rlca~sas
                                                                                                                                                  78
                                                                                              ~
       ..
                                           '
                                           ~~           ~~str~butgx ]~e~'et~datits l~lcewise l~r~ached their duties to ~la~~ti~s_ ......,'......:...... 82' : .,.

                                            ~.          Distxibu'toz' ~e~er4dasits ~<naw •ot' sk~QuZd . have ~ ~czzow~ .t}~ey wez~e £acil~tsf~~g':.'                                          ...
                                                        vuid~spxead oploid diversion. ...............~-~-------.._....__....:_...----:-.....'.'------:-._._:.--_:.'._-. 85'

                                " ' , . I.,             Distributor. Defendants' tr~iscorzd~ct }gas injured aald~continues to ii~juz-e ~laintif.~s'., .`

                                            J. ,               .
                                                        Tr~sys~ Linde» dare; T_7PC, and ~.~Zz~aac~'s A.r~ansas ~ok~ezxxa.....:..:.:.::.........                              : ~ X.

                                                   1_         '~'k~e ~'rauduler~t Scheme tb IlI~gally Frnmote Fent~nyl.Spry ...._.... ~ .........91

                     .;::      ~`           K..           Additional Arkansas I~iversibn S~hem~s E~pos~d b~ (~p~r~tion Pilluted :,._..:.. 1O1: ..

                                                   ~_ ~       '~h~ ICS 1Vtedical ~!ini~, L1r: Shawn Michael Broalcs;'l~r. Jerry` Raif~iss;. ~:
                                                              ~dv++man Curve, and ICristar~ ~ol~az~d ~3pzozd Diversion Scheme...:..`....:.:. IOJ.

                                                   ~_          ~'he ~'en-y'Caunt~+ Food ~ Drug atad Ck~xxStop~ae~:Watsoxa O~ioid Diversion
'                                                              Bch'~tne.....................:....~~~--••---=~-~---:....------•-•=-~---. ..-.-.     --................ , 1~~
                                                                  .,                                                                                              ,. .. .
                                                   3:.         The J~r.:~.ichard Duane Johns Opioid                   T)i'version      Saherrie.:..,'.....................: 103          '.

                                             T.           ~~~e Arkansas o~ioid diversion exposed by federal end state i~vestxgatio~a is ~z~~y
                                                          the tip o£'t~,e iceberg...... .......................................... ,...... . ;_ , 1.44 .. .

                                ~ V'I~. C~Y7~~S Ok' A.C'Z`~O~I ...........                       .....:.......................~,....,.......,.,,. „ .....   _....        '......145

                      '.            ~9U~~'~: ~iegIigen~cel~ra'ss.N~g~x~e~zce .....:.............:..........                           ..............    ..... ...        ..... 7lQ5 .

            ~.        s    ~        G~'L~V"~' Z~: common Lawv' P`t~blic 1~Tu~s~~ace:............... ...........:......-•.......................~..:....... ,:l;xX .
                      k
                     .;        ..
                     '              ~t`~     ~'~:Viola#ions of the Tl'niform I*Ta'rc~ti~c l~'~ug ,Ac#...::........:....::.......                            .:...         .. . X~4
                      , .
                     .j             ~;~~EJ~+~~' iV: Accoinplic~ tt~ V.io.latiori;s of #h~'tJ~nifarm N~rc[~#ic JDirrx~ ,t~.c#:.......:.......i...:.... ~.~.~
                      v
                      +             C'~~.TIV~`~' v~ Cx~ril~'Catis~iif•ac~ to.V~~~a~#:e tie Ul~i~grr~ Narcotic Dy'ftg Act..;,,~:...:.:.~...,...~.~.~ 7~8

                     ~~ ~           ~~l~TJ~3~'~''~~: V~alut~~ins of the Arkansas +~~n~x•~►~~ed Substances A¢~t.:...:...:...:............ ......~ 1~q                                      .


                                                                                                         i~



                 Pa~~t~~~' e~switGh ~~'f~actory trial ver~i~n w~nnrv:pdffactory.cam
                                                                                                                                                                                   }~.
Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 170 of 452
                              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 171 of 452
    ~4I10/2018                 13:49             87~7393~8?                                                                                                      PAGE       6r




                  s              ..

             ..   ~
                  f                                                   S~C[~l~t A1V]CC+ND~]D COTVQ"I~~A~3'x•
                  1
                                                                                             ~h:e .~t~.~~ o~~ Arlca~,sas (herei~a~t~r "t~.e
                                         S~lazz~tlffs, the' S#ate. of Arkansas; Cou~~~i~s of
                  ~il
                                                                                                                                     aaf~er~
                                                                                    ), and Czties o~ the State of A.~~cansas,(hereYz
                                !~bt]x~~i~s" or }iy ~k~e~~' respective.caun~y names
                                                                         s) (he~~inaftex• "~'Ia~~tifPs":az' icles~tzfied by th~xr
                  ,I  '°x~~ CiC7e5" or by tili~xx i;espactive city n~~ae
                                                                                               _                        ~ `   ..
                  ~ ~ ~~sp~ctiv~ ~ar~~s), allege as f~liows:
                  '
                    ..
                                                            Z:      lNT~t:(~DU~'.~'IO1~T
                  ,i,
                                                                                                    and ~~veifa~~e:. '-
.                   ~~.                     ~. ;        Qpzoids dewast~#e ~rl~az~s~s public kxealth               ..                       .:
                                                                               . . ,      ~
         _         ::l      ~                                                                     inj~~~y and.. death iaz ~1~e United ~tates,~
                  ~ ;I . ..                 ~1          ]=77rug poisoning ~s the.~eading cause o~

                                                                                        car c~'ash~s,.Suicide, an~1~. k~onzi~ide.~ : Cant~vlled
                   '                 vu~um;~ez~ing tk~ose. caused ' icy ' fix•earms~
                    ~                                ..
                                                                                                                                                 t
                                                                                              (painlciZxexs)', have buzz .linl~eci fo the larges
                  '!                 pres~zi~t"ion r3~rugs, 5pecifiGa~~y: ap~oi,d an~a~gesics
                                                                                                                                                     iri@d.2 .
                                                                                                C1a55, Qut~.uknb~ri~~g cd~&life aild Y~eXoin Ccfl'~b
                      `~             tau~i~ber~~'~ averd03e dD~tk~s of aa~~ ~Ilici't drug
                                                                                               ving opxoids hss quadzu~led.3 ~y 2015,~dpioi~ls
                                     ~ufrr:~se ~.~99, the ~,um6~X o~'ovex'dose,d~~tli's in~voi
                                                                                        ~e        , arld that ~umb~r ciim~Gd to ~6°Jo xxi ~D16.5
                        r            y,~er~ ~-~~J~ansible~far 63°/fl of a~~ drug~t~verda deaths
                        ;;                                                                                                                   that.
                                                                                        tiora ("CT~~"), k~as stated that "~wje' niow~ lcnov~
                        ;'E          '~`hc C~~atozs £oi•.L7isease'Cbntrol and Prcven
                                                                                                                                            ose
                        ~i                                                             ~g ~acta~- in t4~e 15=year increase iz~ opioid overd
                         ~:          mv~Gdosps from prescription opioids are a r~rivir
                                                                                              driver a~ dr~~tg overdose dea~Chs.~
                         i~.         #]e~~is,''~' and ~h.at apioids art, i~. fait, tkta m~1s~
                                                                                                                                                                  ..
                        .s.                                                                                                               ..

                                                   ..        ..
                         R
                                                                                                                                A                           ~.         ..
                                                                                                      ~
                         ~'
     .                   q



                                                                                                                                                               ava~l~hle al
                                                                                             Naliorer~! J~rug ~'lyreat Assessrrrenc, at 4, (Oct. 2(3]7),
                        ~: •.~ L~~g ~forcenxe~t A~r~~inistr~tipn, 2417                                                                          .'  '                           ..
                                                                                        17-          - df(last visited deb, 9;.207,8). .                                   ~:
                               ~ lw, w. ea. owl cs/L~IR= 4d::1~
                               ~
                        '~          ids ~t 2~ .,.                                                                                                     201'1), available aG
                                                                                 Understanrltug tl2e ;~yiden:le (up~3ated Aug. 34,
                        `t~ f'~~e ors fog Disc$se , Coptzol,                                                            ed Feb.  ~,  24l$),~
                                                                                                                s4yisit
                           '~   Y tt s~tlW~. w.cdG..gciv/drup.,Qverdos~/epidemic
                              . _:~ D" g ~' ~ort~~~n.t AdCn#nistr~ti4n, supra
                                          ent.,;s for I7i~ease
                                                                                            /index.    tm1,{1a
                                                                                         notr, 1; at ~5.
                                                                            Control, Opt~otd ~asica, (updated ,thug.
                                                                                                                                              3d, ~ 17), . crrvcrida
                                                                                                                                                              v
                                                                                                                                                              1
                                                                                                                                                                     hle    at
                                                                                                       tml   Qast  visited  k`eh..9; ~t~~ 8).   ~ .
                                    T~'./ :.. .cdc, v dru 'u~t•dosc/e idemAc/index
                                                                                           7g 1~7E .E~73CtC1Y71~, supr-¢ z~otc 3.
                           {          "" her '.: or Di~9~asE U(7Yztt'ol~' UixlI8YS1P1i[1~1                                     (updated ,sec. 19, , 2017 , ravi~Plable.~ •
                                                                                                                                                                            ri1
                           ~ , 'y , . ~ntc~'. .for disease'
                                                                     Control, L)r~tg Overdose DeQth I~crecr
                                                                                data/ tafiedeat .html (I~at visited          Feb. 9,  241$).
                          ;.~ '`.tf " /w: .cd~, uldru verd
                                 ~,
                                                                                               .,              ~,
                              r:i.

                                                             wwwr:                         pdffactorv.~c~m
             PC~F c ~; d~ia~+i#4~:k.pd~~chory trial v~rsiori
                     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 172 of 452
    ~4/1~12d18           13: 9           8773932$7                                                                                                                                                   PAGE     6~




                                                                                                                                                                    ', ~y .
                     j                                                ~               ..

                     i                             .'                                                        ~         ~             .
                                        2.       The t~at~aztai apioid crisis has <are~.c}~ecl ap~de~xa~c l~~~Is."s 7'Fie i•ecent.~GOz1C~ICl]C

                     f        'sl2.~port cif the Fres~dent.war~s o~ c~~]Iiz~g~realiCies. The 350,OOQ..A`t~axican d~a~hs fi-oin o~~oxd .
                                                                                                                                       •.
                   .i          ov~rdoS~ siri~e~1~999 aixaaunts tp,87% of the 405,399 fl~nerican, lives l~ss~ c~Liring World:War,Iz.~~ ','
                                                                                                                                  > ; . . .. .
                     j         St~igge~ingly,~drug   overdi~se is naW the. ls'a~zrng,caaase cif death' ~4~r :A,~zxexioans under 50 '•year's old.

                              ~a~~~l ha~rezrzoved ~,.5 ~;o~;tk~s firozz~ tk~e a~+erage ramerican's Iife ~xpecfaz~c~.1° Sin~c 199,~ca~~rdose"'

                   ;j . ;.~dea'ths ~saused by pxescxx~atioz~ opib~r~s have sk~i-r~cl~eted, also in,duci,z~g a ~i,ass~~e rise in herriin Snc~ ~, ;.

                    j •.:'~otil~r b~oid civerdt~se deat~s~vez~ as d'e~tt75 C~.tISCd by ~r~SCriPtiol~ oj~~pAdS•cq~1~j~1U,e~ t0 ri5~.~ ~
                   ,i                            ~.
                                                                                                                                                                                                      ~ ...

                  ':'                                    ~Fl~tue~ ~-~:.~G~~~r~f~s~z~ t~~i~tt~ ts~                       ~~tifi o~~~,~~iei ~~~m1~r ~~'~~~^~~W~2~                            . .
                                                         7`~sp4lrt~srni~




                                                   ...                     ~                                                                                                                                                 '
             .     ,i                                                                                                  ~'r~a~4"a~h~on
                          '                           ~~                                                                                                             ..               ~.



                  ,'                                  ~:~
                  'r'                                                                                                                                                                                {



                                                                                                                                                                      ~'~~~~74kR1C
                          .''                                                                                                                                               y~    +




                   i1                   ~'               s~wrc+r.~~            ra~¢srs ac           usx ~a           ~U~,r,a+r~wa~~~wan~rr~x
                   :.)                  '.               N'dG4:X11'        ~StGi?31~'".~SUkwt~AfSb,ti11~51ii~Bdtib'~ Y,~'~s3r.Yi'drt~6;~tk'~piiwd'JWdkY.*A~,~~Xf'         '1~~'                  ~    ~              .
                                                                              ..
                                                         ~     ~
.                    i


                   '
                   ti .                 3.       .t~,slcansa5 k~as been at t~xe #ozefx4z~t of t~~s.trend..C~vexclo~sa deatk~s ix~.Axlcansas knave

                  ;~           baT&~o~~d 2+62% frown 5,1 peY 100,000 ~i'tXzeri51.~. the yea~C 20~Q t4 X3:4 TeX ],00;0'00 ~n 2016.~~ One ~ .
                  •.~                                                                                                          ~ .
                   ~,

                    ~          "C~Iy~c~.~}.osenberg, flcEing Adininiskrator, Drug En~aroem~ztt AtlmCniatrati~n;X015,1Vcirtonalpri~g7"hreatrlssess~nent
                 `',~~         ~u~{'rY~~r,~, at iii, available crt ha~as=//wwv,+_d~a.~ovldocsl2415%201VL7TA°Io~ORcoare,pd~(i~stv3~itecf ~'eb~.2~,2Q'7$~.,
                                 G~bnoa~dc 12sporr of~he 1'r~sidenr, Fe6r7cary 7,O1 r3, ut X92,,


                                °2 4e ~ with„ t~,fi_p., M.P,H., ArkAn9AS D~~&YttYiet]t,.Of ~ea]fki,.ppinid,,Prescrr6ing In .Ark[1rls'trs (JU1.y;~U, 2~}l.7),
                  '~          ;,Krug a6~ stht`~~;tl/www:arkl~~~,4R~,~?z'.~s7assemblv120t7llvfectin~%20Attflchment5~34(TZ~$~bL~~Aoid°/aZOHandoue-'                                                                        .
                                                d last visited deb. 9, 201$).
                              •                                                           ~



         f C1F o ~dl Smith pdfF~~tc~ry tri2~l v~r5iar~ www_pc~fiF~ctoN.cam.
         '                                                                                                                                                           ,
                                                                                                                                                                                                      .:      .. .
                             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 173 of 452
         6411012018              13:49          ~7~7393287                                                                                            PAGE     0~




                                                                     `"'~J                                                      ~~                                             "




                 .           , ~ ~ tl~~usa~~d; s~~.ty~s~veza p~ople'died from drug aveXdose 'depths in .Aslcans~s ~'ozxA 20132015; aril at
                             :, .            ,. . :.                                                          . .
                                   I~t~st halfof tl-~rase ~eatf~~ were a~i9xd~zeiated. i ~ In 2016 alone, Aat'~a~s&5 saw t~'ie!r~um~er of drug' ..

                                        ov~~r~i~s~ ~Xeatlis rise fo 401,=at.least 3~~ o:F~which are o~ioid-relat~d_~~

                                               ,4.       Sn~rea~~d` availability , a~ these dugs ~:orr~sporic~s wi#h ' irkcre35ed~ ,usa' 'and.

                                     "' overdgse.15 ,A,s 'researchez-s have noted, "[t]he correlation b~t+;veez~ opioid saps, {o~ioid ~~ai~x; .

                 .               ~     'Xel~ever]~zEl~ted overdose deaths, and t~~eatment see~C~g ft~r opi~i~ .addiction is stri~czng."~~'It ~s np

                                        su~pri~~; then,'Gh'a't Arkansas's near-#~•ipI ing iT~ t~vexd~se• deaths bet'W~~n.20D0 and 2fl I'~ coixzcz8es, ,

                     . .~               w~tk~ a ~pa;~ in whicta opioid sales have c7t~ad~-upled."The ovex'w~ai~ing gr~vvth in thy'supply of ~. ,.~.'

                                        tk~l~se .dugs ~.as z'avaged t~.e Mate of Arltansas, d~'stroyed the rave's .~7£ ~~.~xy ~~ her oitizens; end : ~'
                                                               ..
                             .          st~~zn,ed tlae~ capacity o:F Mate $nd local.government,to cafe vvi~h'~he ~ubliG-~ealtf~ ~risis'caiised by . , ;, ~ . ..
                                                                                                                                                            .
                                                                                                               ~
                                 `      the ~~"~#gs' xa~,id xn~ux:                                                                                      ..
                            :j

                                               .5,       Arkansas leas been particut'arly'•susce~tib~e to 'the .~ra~~tl e~~aa~,sio~'~i~~'bpxo~c~..

                                        au~z~ak~ility; Tk~ere are pow zz~d~e opio~d prescriptions in ltticar~sas man ~,e~p1e. rii fact;;iti~has: the

.-                                      saeo~t~ hlghesC a~ioid prea~ri~Cion r~t~ in the country; with doctors vUritu7g 1J4.6' Q~ioid                                        ~', ,

                            .f.         ~~C3c~^l~3tior~3 SOT every ~ {~Q peCSpnB.i $ Ztl less t~ian eve .years; .AJ'Icat~S~S'. opxoid        pr~scxaptiozz~ rates
                             t~                                                               ~.                                    ..
                                                                                                                                                                   .
                            ~~ ;                                                                                                                                       ~.
                                        i3~es~g~ k31.Ow~,:~rkansas ,pre,~criptipn drug crisis wpr,~ens; President ~'rump'adcJreSses 1t~lfr~nr! R,talofd' eptdenrf~,
                      •       ``'      T'n~.K ~~srrr$s5 & Po~inc5(Aug. 8, 2017}, avai~a¢le nl f~Ra;l~t~llc.~uaincss.n~t/2Q17/4~/'~k~r ~~,~R3~.~i~Ption-dn~e-
                                       ,cxj~~iS=w Y5ens,presxdent~iruox~p-addresses-National-opioid-epidemic!(last visited'Fe#i_ ~2, 20]$)-
                                 '~ .. '^ p4.r , sas ~r~soripeir~o ~onitorin~ ~'rogram, Drub .4]verdos~ .t7eaths try rtr~konsas ~D00-20.1 G. avaitabte a! .,
                                    '                   e 't _arcs a .' v/" 'a e /u loads/ d        orta[it Ike 'o~rt - 2017 'v3. df~(last visited March 2, 20 8};
                                        V~` slek .Brorvq,'~ov. Hutct:isnn, ,.~rkar~sas health 'a~cials announce nal4xarze standartds, tv ~~rh aproidrelated
                            ~ ~ I.      ou~rdo' ~ TALZC Bl'131NL3S &'POLITICS (ScpC. 6? ~d17)~ available of lltalkbusinss.ne~2
                                                                                                                     {xttos:                            ~l (g~v=~iutc '~-
                                        ax s, -healtS~~o~`iciais-announce-naioxone-standards~to-curb-opioid-relatcd,awerdos~!(last Visited ~`c~. 9,"2018). -.
                               ~,~ ~ ' 'j E,ti' .at ~n~titUte pn drug At~use (NT17~), Frescri~atior~ C]piaids ar~d ~1'eroirz updated J'an. 2017), available df
             "               "' i~      h a;JL. . w,dru '             v/     ~oae'  re ea 'c -re rt e(ationsh' -betwaeii- rescri tion-dru -abus~~ha~•oin~
                             ~  '~      n's` i~ci! ased=drug=availability~assor,fated-inoreascd-userovcrdose {fast visAted k'cb. 9,.201$).
                               ~~       16     dig w Z4.Qlsda~y,' David T. Courtwright, Catherine S. T-Twang, Peter l~.roincr, John L. Eadic, ThomsB W, ~1a~r~<; & . . . .
                                        G~~ets ~'~ e~ander, The P~~escription Oproid and F~er-oin ~',-i,y'ts: ~ .l'irblie,(~ecrllh A],~~rdaeh to art ~pid~r~~ie afAddiciian;
         .                    ^~4 ~
                             iY':       3~1~4 1, ALA.HV..OFpUH.I-~EALTIi$~~,$~iD-5f~1 {~(~~$).                            ~                                       ,
                               a'       ~'¢y~jcn~ as Prescription tvfaiitoring Program, Drug. 43~~erdpse ~]eo/hs in .,lrkansQs 2Q00-2015, t~vailabla., aK
                                        h :/! ' .       ~            .e % es/2017lMortalit Ro art ~i                     ~f(3~stvis~ter~ k'eb. 1'2, 208)_
                             ~        '~~;~ cn~; ~a for Dis~t+s~ ContrpX slid Prevention, U,S. SIadE Prescribing Rates (vgdated Judy 31, 2017), r~vailpb(e rrt
',                           ; .I            s:/.'. w.ed ~ x/d~u~overdos~/ma~slrxstatB~Ol~i.htt~~l (last visited F~.b.'3,~~f$).
                                                                                                       ~                                                        ,


                            !.

     .               PI~F            ~'5+~~0 wi~F,~ pdf~aetory trial v~r~iQi~ www_pdfF~cfior,                              .,
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 174 of 452
04~1012d1$     13:49             ~~~7393~87                                                                                                                 PAGE        1D




                                                             '                                                            ~~•,




                                                                                                 d.19 Drug ao~r~panie~ so1d,2~~5,~34,6J,3 i~~~o~d
               ~a~u,e ,su~?,~ed frozr~ eighCh-~xi~st i~ the n~t~on to secan
                                                                                                           tion dreg in. .
                ~il~s ac~"~3ss tk~e•sY~te ~n 2t~16, rnalczng
                                                             opi4ids both the top-selling class oFpxescrip
                                                                                                                      c~3ss,~d
                                                            lent as'th~ ~~ext. hi~hestYs~~~ing prescripttozl ~r~i~'
               iFlrt~~nsas ~tt~! ~z~oxe than twice as preva
                                                                                                                       take $0,
                                                          ,l~rltansas fot' e~ai;y nn~,'~o'zxf.a3i, az~d child tQ each'
       . . . ` ~r~~ co7npanies:~~l1 enough op~e~ids in
                                    .                                                                            ".
           . . .~ilf5 pei~ye  ax.az
                                                                                                                          ~'mic ; .
                                                                    zzxic 12e$earch klas ooz~cluded 'that eboi~o
                        . 6. : ~ `~'k~e .National Bure$u ,of~cono
                                                                                                                       omic.
                                                        at       ~ e~idexz~ic' and "that '~~forts ,'~o impz~a've '~cn~
                 ean~litic~xrs do not expla~~ the aurrei o~ioic~
                                                                                                                      to yz~l.~l .
                                                                        abl~ for otk~er r~a~bns, ,~t'e no'C lilcel~
               ~r~ti~itinr~s in tlistresseci ]ocatia~ss, v~k~ile desi~r
                                                                                                                           bility;                                                   ',
                                                                   fact,the'currez~t e~idernic i~ "rela~er3 to the a'vail~
               ~igXuific~t reduo#ions,in drug xr~oit~~ity.~~ Iz~
                                                                                                              perpetuated, b~+                                                            .
                                                             , Ck~e epid~rni~ Was dir~ot~~+ c~.ixsed; anal is
         . ~ ; gittd ~cos~ o~'th~ drugs."23 ~n ot~er.,words
                                                                                                                                                                               .
                                                                                   ibute capioi~l's. .
                 ~.a•.ryompanies tk~gt n~►anuf~cture and d'ts~x
                                                                                    ~to►'s.h'ave ensul~rad that apioid ~upp~ies
                        .. 7:        Drug manufacturers and 'wk~ole5a~e distrib~
                                                                                                                           rding to
                                                                    of the well-stocicad states. iii the. cour~tcy: Acco
                    ~bc~~nd bxx ,~r~a.~~as and. ha~~e z~ade it one
                                                                           at~on of~,eports and Co~solld~tad.C7rdexs,System
                    ~e~~,il ~iunmaxy R~pox-ts ~froxn tl~e DE.A.'s Autoin
                                                                                                                            ratx~s t~f
                                                                aid di5trfbutors supplied.nearly two, billion z~,xllig
                ~ , Q"AtRC~S") database, ma~,uf~.cturers
                                                                                                                          "Z'~e same :.
                                                                  despite the State's r~lativ~~~+ ax~all pc~~ula~xc~i~.~a
              -     pPioids.~ .Arka~.~~s phaa~'xnaci~s in 201.5,
                                                                                                                             ~Cl~xae in. .
             `s     .
                                                                     xidin.a disCribution peg 1Q0;0(l0 people, nux~.her
                     ye n, t~:~~at~sas ranked n'ut~ab~r ~n.e in mepe

                                                                                                                                                 Frev~~tigi~, f~ltal Sigr2s:,
                                                                                      note 14 vviPM Centers for•3~iSeasc C'4ntrol az~d
                           ~~ripr~~e Ceneers for 1?isease Contrr~l, sztpr`a                          elieve  rs   ana' Benzo diaaep  tnes,       Un~tect States,:Z012; 6~
                                                                                 Dpiaid     'Pain.R
                        . •Vary tean~,s~mong ,States in Prescrf(~in,g of                                 S~3         (luly      4,.         2~l14j,•        available.        at
                                                and      MorCality .       Weekly           €~Gpoa't
              ; ' ;° ~1o1~'~iidit~+                                                                         (Iagt v,'isitad deb, ~~.  z.o~s7.       ~     ~
                   ~ . .,
             .y• i ~, .            /! w.c            v/' 'wr/ r "ew/~ wrhttn Jmmd3~,6a2.htn~                                                                              201d,
                                                            of• I-I~alch,  Pres~r (prian    Monilv   rfng  Program .Annual, t~ieaorl 3anirr~ry-~a~amb~r
                   ~        ° ~ aq ~a r?~pa~         cment                                                                          ~f     (last   vi~jte    Feb:  9.,> 2018).-
                                                                                              !•2 16 Annuai R.LpOYt FI~V
                ~~ ~         vd~ bl~ ~t httn;llWve+tw:arkan$aspma c 4rri/fsl~~/2017                           ic,  ~ALK.R  USIN~   SS  dG'  P4~,1'J'J C5 Sept. 13; .2017),' •:
                                                                                     1J. S.  opioid  epidem
             ,            ~~'' ;.esl ~rowp,•.~Arkarisas nt fr~?n1 Brie of                                                                  ~c         vjsi ed Feb'. 9; 20181.
                                                                                    r <ansas-at-fronC-~i e-af-u-~ioi~I epidcm Qast
                            fv~ ble' t htti}a~1/4a1 husincsom.net/~0 7109/a                                                                  ir or  Di-u     Prc}blerns7 (7ar~.
                                                                                      of EeOnomic Research, 1~ealhs O,f ,UespCX
                ,~'~ ~+~ f~ xist'o .leer Y. R.uh~n; T}i~ National ~urcau                                vi8i#ed   Fcb;  9, zai s~.                                  ;       '
                                                             w~yvw.flber, r /na cr9iw2~~ 8~ Mast                                                                  :.
                     i i!     ~ . ~~zilabl~ at tat2~r~lJ
                           7 bk
                                                                                                                                                                3. ~ Depart 5, . .
                                                                                           ministration, C}ff c~, o~ T~iversion Control, ~A.~COS
                           ~~" ~~ ~ pa :Y•.• ent of Justice, Drug Enfa~'eement 1}.d                                    Feriod : 01/011   2015     to:12/3   ,1/SDI S, availtible .
                                                                          Purchases by C.rrnms Tom: 12eportfng
                   .~ ~~lp sic' SurrTiripr~ far ,4~1ai! Drug.                                Brute sumtrtarv/~Q            ~ rtit5 ac~f(la      sYr~isi ted  k'eb. 9, 2D1$).
                           ~pt h q   ~ ~vv~w dea,tjver~ibn usdoi ~rc~slretail
                                                                                                     ~
                      ~                  1



                                              version vtnnrw.pclffactorV.carn
      Pad . ` a d~~-W~i~tt,pdf~€~ctflry trial
                                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 175 of 452
         ~4150/2~15              13: 9               ~7~7393287                                                                                         PAGE      11




                                                                                                                                                                                 .. ,

                          ,4     ..           ~.                                                                                        ~.
                                                            ..
                                                                                                                                             on.?5: C~vexall;
                                           c4;tdcii}e and. taJ~entadcsl cix5txxbu#ion,• ar~~ x7u~bei. dour i~. ~:ydi•oc~done, distA'zb~itj,
                           ~
                          '
                          I~•                                  . ..
                                                                                                                             t~,ax~ tl~ose cif ~ll:buf tYii~ee . .
                                           ~~kcat~'~as ~kiarmaaias received rnoxe :t~.illigrams' off' t~~ixoids der citiz~ta
                          .,,
                            .
                            i              c~~l~er states,,26

                                                     II.        .l~.buse aizd ~~~~etXP~1 a~~e tI1~ n$tu~a~ Uy-prOC~'~CtS 4~ tha ov0r-SU~pIy o~ o~3i01t~S
                                                                                                                                             been noted 1:q cause...
                                           satur~~:u~g ~rtcansas; Q'p~oz~s are hzg~.l.~% addictive, and. xepeatec~ expt~su~e has
                                                                                                                                .~t the 'Cli~i~c~~X~ty of
                   '      ;~               st~ucti~ral cha~g~s iz1 t~,~ brain that l~acl ta.' addictian.27 Research coiiduc~eci
                                                                                                                                        fo opioids
                        . •~           ~ .i~xk$t~~~~ for Iv.~ed~cal Sciences k~as shown.ju~t how ctangero~is ~ve~ rz~iriirrial exposu~a
                          .j
                                                                                                                                    i~,'the first ~. . ~. ..
                                  " caz~ b~, fi»diz~g that "[t]he pz-obabitity of loii~-~erzn o'pioid use iaaczease$ most sh~.t~ply
                                                                                                                                                   daji ~bf r~pYoidJ '... :'.~ ,
                            :.             days a~therapy;,, a~.d "tk~a dances o~ck~~'az~ic use.b~gin to' ~~cxease aftar~the thlxd

               •           ~? .            sup~~i~d ai d ride rapidly t~et~eafter.'                                              ., .

                          :'                         9.         3'he.averwh~lming avaz~abiIziy of these drugs k~as talce~i `ids toll o~..>Axlcansas in a. ..
                                                                                                                                                    tie                       ..
                                       `valriet~r a~'uvay,~~ In ac~ditson'to tk~e ~tire~t ~ro~6l~rx~.s off' adult addiction, ab~ise, and ov~rd~ise,
                                                                                                                                                p~tb~ze                   . ''
                                           o~oicl3~pidez~aA'c his crewed a ripple effect, Cou~hi~.g ~ive~ across all ~,g~ groups az~d straining
                                                                                                                                                     -. , .
                                           r~s~?ux~es. Taact•eased o~x4id use has been'li~lced'with incre~s~d e~traez-ge~cy room ~visl~s ~'oz,Qpioid

    ~.    ~                 `~             i~~Cat~~ pro~~ezns' and an .Az~~t'ease in neonatal abstinen~~ synd~~ixn.~ ("NAS"}:~9~ N~;S As a .
                   .        ;~
                                                                                                                                       pr~g~~:ant
           .               ;~               cq~iste~7atit~z~ o~''sygnptams resu~t~x~~ ~'om drug use duzz~g pregnaricy.30 Opioxd use.by

                           ;,               v4+dm~~] incx~a~Es the risk ofNA~,31 which increases the risk o~'~t~gnazacy co~nplica~iot~s ,zncludiii~
                           ~>
                                                                                                               '.
                           '€,
                                                                                                                                                      3,'= Report 'F,
                          3                "yep, anent of Justjce, 1~rtig Enfaro~moa~t Administration, Qf~oe p~' pivessioh Control,. ~.RCOS
                                                                                                                                                     to ~72/~If20.tS;
               .          T~~ '            CfF~~ul' 've D!'slrs6z11ion by .51ate Iri Grams per'100,D00 Poputaf'ioM, .Reporti>jg F'eriad~ D1f01/2015
                                                     a1 htC~s:l/www.ci,~adiversion:usdoi,gQulareaslretail dr«~ aurrimarY/20   3 5/~01~ •~pt4.pdf(last vi~itec3 k'eb. 9,
                        ' ~,i "            auc~zlc~~
                                           2~,~ $~                                                                         ..
                              , ~;      ze ~eQa eot of 7usticc,.sxcpra'r~ote 20_                                                                                                 ;
                             ,~ I     ' rr Sato y, c~ al., supra note 12., slt ,~6Q-561.               ..                                             •.
                                                                                                                                              ~ tsod~s ~~7t1 ~ikelihda~l o~ ".:`
                             .i.i. '
                             '          ~fl ~z~uj~ hah',.(:orsY J, ~sYes. &'$radlcY C: Martial, C'harRciert,~tics o.~Tnidial PresrriI~tzon P.~
                                                                 rise, 66  ~A~    Mor6id'atp  ~~t3 Nlorta3ity  W~a~~~    Report     2~S  {~a~rch, l7, 2017), wailabl~ at
                                 i '• 'La -~'~r~n (?,plaid
                                        ti             .cdc. av/       v '.v' lu esl6            610a1.      (la9t dssited  Feb,  9, 261.$).
                                              olq' , Y, ee I.; supra note 12, at.5b0-561-
                                                                                                                                in 'tlrkans~s..Z000=2019, rrvailmbl~, cr[
                              "~ '       0 Ark:, sas 19egartrtiant of..I~evltkt, Neonatal ,~bstinenae,, ,5~+n~lrorne                                             .
                                                                                               F.CPOT~  Flnal.~JdP~~aSi tiiSl[@CI FCb: 9, 2016). . ,
                              , :~ ,. h A ~11 t W 3t'IL8(lSA5PLT14.GOtYIIflI09I~Q17tLYr—
                          :, . I        '~' rk~, aq     ~'1'a~ercment o~HenJth>  •supra rioGo ]6.

                                      ..                                                           l    5 .


                                                                                                                         ~   ~                                                    ',
.                      PRF.~               f~~! wi.~#1 pd~~~~tory trial v~rsi~n v+rww: ~clf~ac~o~.com
                                 Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 176 of 452
        0~110~20~~               13:49           8707393 87                                                                                                                    PACE        12




                                                                                                                                                                        .      .q:             ..
                                                                                                                                                ~                   .

                                                                                                                  s~s increased 'tz~ore than .tee.- . .
                                 `:m.~terrlal depth and s#,A~(birtlz.3? Tk~e rate ~~'NA,~'diagnasis iii. ~.rl~tln
                                                                                                     sp~iid eve times tlloxe days i~. tk~~                                                                      .
                                 ' fold b~t7xiee~ X000 az~d 2014.33 Babies diapz~osed vdith ~NA~
                                                                                                                                      3d
                                                                                                  ed,to ba6i~s borrx ~;vxt~iout N?t,~.
                                   k~~pit~1, and medi~a~ ca'r~ costs tncreas~ t~~-fold ~5 ~afn~ar
                                                                                                                                 .A,ttai-li~y ~e~eral~
                                               10,        t~ld~r ck~iidren have also bear affect~c~. According to .P~a'l~aiist~s
                                                                                                   ration for ages I2 to l.7 i~l.misusa o~
                                   X,gs~ie~Rutledge, ~reser~#~'y "~1rl~axzsas raiilEs first in Chi
                                                                                                                                               an'.dxug:.. '
                  .                j73'~~~~~~BF~."35 ZCl'~0~~,            ~a~'mer A,tto~z~ey ~enezal Dustin ~c}~aniel nr~~tecl.that'pz~scri~ti

                                                                                                                  that "by the ~izzze .Arkansas k~i~h s~liat~Z students
                   „ ,''           ~bus~ ~vas~plaguing ,r4;s'l~,ansas's children, sfating
                                                                                                                     abt►sed prescxi.~t~on c~rups.,'35 For :each age                                  ,'
                                   have geacf~ed"tl~ei~ s~nSor year, roughly oi~e ~n dive fi~,s
                                                                                                                                                           ~. .
                                                                                                       poi• o~aoid abuse.~7 .                                      .
    .                  ~ ''         g~pu~;~ ~~~ansas ~~t~~Cs,.in the.tp~i 20 s'ta'~~s
                                                                                                                                e ~z~ tie number of
                                                ~ 1.       ~rf: addit~c~n, the opioid ~p~derinic is driving a d~amati~ ~#zcxeas
                                                                                                   ,Arleansas's ~'os~~r care.syste~rz,has sp~~ced. . .
                                    cL'~ldr~n ent~r~z~g foster care.a$ The numb~t~ o~ children i~           ~                           ,
                       ~~
                                                                                                       as ~~' ~epte~nbax.28, 2016:9 Dryig;-               ..
         .                          rxic~rc' ~~an 73°/a; growing ~'om .3,$0.~ in 2t~Z5 to• x,209
                                                                                                .,
                  ~,    ;'.
                                                                                                             a~ amd s~xu~~ assault, z~e~lect, ~z~d. ~ , .' .
.            ..                     ~~rlangaxed ~hildz~ez1 are at increased rzsk ~f injury, d~at~,, ~k~~+sio
                                                                                                  tk~e 4fh qu~'tex o~tha State's:~.Ql7 fiscal . .~,
                                   ~ p~~~ettlat~ori o~'tkle cycles ca~drug and:chilc~ abuse;~0 In
                                                                                                s.~ste~~.~wer~ placed because o`~ sub'stance
                                     yeas, aver half o~ chilclret~ piaoad into the.~£ost~r Dare
                         Q

                            ~~                                                                                                                                                                ~. .         ..
                                                                                                                         Creang'a; Lisa T.~ffert; L7pioid ~9buse ttt~d. Dependanes
                          + '~        ~ ?? }'~ytar~i Magda, F~rian T, Bateman, Cait4in.Clancy, ~ndreGa .12,1 ANESTS-T~IOLD4Y 1.15$ (L7cc, 2014).
                                                                                             ~bsledr    ical  putconse   s,
                        .:';             ~uPin'g,:~r~gnQn'cy, ~mpdra! ~'r~rzr~s arzd
                                                                                            nota 26:
                          }~             '~;Ark~l~sas Dspairtmcnt v~`i~calth, sa~pra
                        ..~                                                                                           -     .
                                         aa• ~Je~~Y Browns ,sxspra note l'7.;                                                                                                            2):
                                                                                                                   piion ~rzl~' S41i71tYtF~, Gonfercnce Agenda (;,pt. 2:6, 20J
                            ~:' ~ ,       '~~~us ]vJcpanicl, Attorney (3enera~, Arkansas Pr•escri                                e  10   Opioid   G'risis.,  ' .
                                                                                                , S~eZfe.7'[ ~1'geled  R~spoTzs
                                          ~~' d1rk~~lsas Z7opartrtiont bf F3uma~a Services                                                                                      •available' rat
                                                                                                             crisis in Foster Gar-e STAI~T~ZNE (Oct. 7, 261~6),
                            ;'            ~~;~ ~[`ero',~a W iltz; ~r-ug .4ddictPprt Epidemic: Creams                                              ug-addic  tion-~pjd  emic-or~    r~tes~
                                 ~~          ~ ',:llwc~      ewtrus      t /en/rtsegrch-anr~-analvsis!}~)o slstatclira~2016l1'4/07/dr                                                         ~'
                                                                                                   )- .. -                    • .  ` . .                                         ,.
                                  i        c7~' is=4 -$astr~r-care (last ^visited Fata. ]x,.201'8                             S.  Directo    r; ,Foster S,p~ka.'s, cause harc~.lo pinpoint;
                                           3~, tote ' arg~t~d j~espQns     e (QTR),  t4,~pioir ~  CrSsis   ciCing  Arawner
                                                                                                                                                                                                 at
                                                                                                            '~'At.[c BUSR~Ss &'~oLrricS (~ov. 29, 2016}; mctilnble
                                           s~r~ts ' sswdnkers arrfng an~ Sic~G~ D,f rB1nOVp(,                                             3nt-son~  ~-casew    aric~rs-a rc•iri~-qt z-side•of  -
                                                                                                         ikos-cause-hard-fQ-Uinb4
                              ,~        - li. ~ ':G.' ~Lkb'u: : ~ss.nc/2016111lcJireetor-fo,~ter=sp                                           ; . :'. , •           ;, . .
                                           ~ ov . (lash vtisAfied Fcb. 73, 201$). ~                            -                                                                               ~n
                               ~,~!                                                                                    'hem SC~fe.' ~'he To,Fk Force ors ,l~rugE~tr~ctngered Ghifrii-
                                    C      "0~. cp , Czt~ent of Justica, O~f1ce of PublAc ftfF~irs', Keeping
                                                                                                                    ~                                                                        ,
                               `i



                                                                                  .pd'~actory,c~rn
                  PD~F ~r            .#~~ w{~h pd~F~a~ctary~firial versir~n ww~nr
                                          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 177 of 452
                 a4l1~/2618               13:49            87~~393~87                                                                                                   PAGE      13


                                 '.~ .
                                 .`
                                                                              ~                                                            ',~~                           ,.




                                                                                                                     ~buse:~~ The'sa~e vvas tt~:~e eac~i,`
                                       . , ~ilit~se.~by parents---a~c1 tl~e.^c~~st zxlajo~~i~y of which involve drug
                                                                                                            in'tk~a 3rd c~tiarteX were~duo to. : .' ,, ,
                                 _ `f • ~qu& ter b~foz'e tYiat—~~5% of entries into hh~ foster care,systein
                                                                                                                                (~tz~'tei•.~~
                            •      i          ~i~rtaz~ta~,sut~s~a~ce a~iuse,¢? 5'7% in the 2~d c~uart~t,~3 and 53/0 ~~z the ls~
                                                                                                                                                               1public.k~ealth
    •                                                   ~~,.     ~Th~ f$11'out fron► tie pre~cX~~t~an opioid epidemic kaas also spa'iw~ed
                                                                                                                               tkae ~I1egal,drug kieroin. T~eroir~ iase has'               . '.
                                   i          ~;nd ,crizTliz~al jusC~ce crisis s~te~~ning ~rc~~n. iz~crea5e~1 use of
                                                                                                                ofhexozx~-~'elat~d hospit~li~~#xozas
                                              green ir~vxeasing every ~ea~.~s Arlca~isas has s~~t~ ttie nu~bet'
                                                                                                 3~4 •in 2015.4 C)pi~id users graduate £z'om
                                  • ! `•~~i~cr~as~ z~aora thin ~~ght-fold,~'~ozn X42 in 24X i t~
                                                                                                              it af~~Cts t~,e_san7e bra~~ z'eceptoz's.
                            .'    ,:~ :gX~s~ri~~ion [5i~ls to herc~i~i because it ~s ch~.a~~r, available; std
                                                                                                                         Three iz~ dour herozza users also
                                               ~o ~ror~ifi3e feel~algs of eupk~oria sim.i~ar to pr.escrzption ~pia~ds.47
                                                                                                                 xe~orl; th'a# thee- opioid' use `.
                                  A~ ; :~;cpQrt u~~ o~pz'escrx~tion opiaid5,as acid 8~% of curxet~t heroin ~s~xs
                                                                                                               ovcr~ose deaths inV~7lvliig h~ioi~].. have
                                   ` ~' .l~egAz~ 'vs57,#h presc~-xpt~on'oj~iq:ld5.4q ~`hc CT.~C r~~iorCs.t]~~f
                                   , ..
                                                                                                                  ~ is larg~ty ~c~ bfame.50
                                   `. ~ : .rinor~ thin t~ip~ed in'tho f ast four years, and the t~pioid epidczx~x
                                   s

                                   i.             •.



                                                                                                                          ~ih~7uar'ter 5FY2477, at ] t (produced for Arkatxsas' .
                            . '. . ~           '~~ ~~j~tb~;Z~lle~ AssociaCe9, Inc., ~7uarterly,Performance ,Repord.                               Se~v~ces~,      ~ czvr~lluble , ~ , ai
                                                                          Health,     division     p~'     Childxe~         and    . k'~miiy
                                               T~cp' rcae~t ' of                                                                             FThI~a1;pdf     (last  'visafad k'eb: 4;
                                                                                                      s~dcfsl4th   C~tr   QPI~  SFY    2017
                                   ~'             tt `~•~ .h~~nserviG~,q Arkansas ~oV/izneae~lupl~~ti
                                   ~.          ~ 1~, . •.
                                                                                                                                        S~`~'2017, ai I Z (producC~3 ~or.Arkanaas ~.
                                   g~i          '3 Hd~~~y.~e3lcr.A.ssociates, Ini:., Quarterly Aerfprmance Report, 3rd Q~tart~r
                                                                                         5erviCes,      i7ivi~iorl        a~     ~i~ildrsn         aid       Ft~mily ,' ;:5crvices
                                                   e~~ me t. "       4;f    Hum.$xl
                                                                                         a  eslu 1      do sl3rd     t  .    Tt SF         7  ~~'1N  ~Fd£    blast visited ~F~b. ,9;
                                       ~(.I                      ~BCVICG ~ a sas,  o
                                       1.+         ~,
        '               ~
                                                                                                                      .Report. end Qz~arter SFY.2~.t 7, at 1 t (~radtYocd..foX ,
                 . ..                   ~t      '~ :I cjrn6y! Z'elter A~Socjates, Tno., (3ugrterly A~rf4rrnance                                       and .. Family          Soryices'
                                                                                 of .Human.          8crvices,     ~iivisjan      of    Childron
                                       ~„           k~~sas.; Dep~rtm~nt                                                                      NAL o_tj~(last visited Fab=   9, 2018).
                                                                                                                      Otx   S~~'' ~D1Z_.~'T
                                       `~~            + ; umtrn~a "cas:ark~~y as. 'ov/im~~es(uoioads/dcf5/2nd                                       at i1 ,(produced'forArkatisas
                                                                              s, Inc., QLrxrrerly Per~OJ'hiQ} 7CE R6~JQY1, Is1 ~?u~rrter,~ x'Y2Q17,
.                                             ` !{ k~i~ nb~, eller blssoCAgte                                                                                L2Rft11IJ ' . ' SCTVICeS
                                                                     pf    Huzzaan        Services,        division        p#'     Children       Eki1~
                                                   ep~{y~~m~t~t
                                                                                as: av/i  a  e~lu   lo~tl  dcfs/lst/  2    tr/o20      /o202fJI o OFIl*iA ~df (last .visited
                                                         ~umt~n v'eas,ar
                                                                                                                                                   ,.
                                       :;'.~ ': ra;~l~an~~ts.3.7epartmcot pf TTun7vn Services, satpra s~otc 33.


                                                                                                                                                   .
                                                  ~p C~: hod , et ~I., supra nave #2, at 5b0-S61.                                                                        71 ]. .4M.
                                                            ', ~ Cicero, lv~"atthcw B11is, ~Tif~ry 5urratfi; Tfze Ghanglr9g' Face of 1~Prpin Use ~n file Urrtted Sialesr
                                             :~ ~d"~'~,pod.                                                                                          .,
                                              ~ . ~ . ~Sy~ C. $21 {.duly 2014).
                                                                                                                   ~
                                        ' '



                            PDT c                 c1 ~l~t~~dfF~~~ory trial version www.~d  ~fecforv.~om~
            ~.                                                                           .
                                                '                                      ,
                       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 178 of 452
04l1~I2018                  13:49           X707393287                                                                                             PAGE   14




                                                                        .
                                                                 ~~ .


                    '!                                                         '.                                                                                       .

                     ~,j                    13;     ~ArItansas authoF•itios have been a~lti~~ xn afi~~-~pf~~~ t0 ~tx~.e~~4xate .t~ie~ epide7'nia,.

                     .i           Osier tl~e pest decade, Che ArICanS~s ~er]1~a1 k~0ard has disciplined over 80 ~hysici3iiS ~Clir011~h011t                          .


                                  ttk~ State for overprescribing, c~ive~tira~~, az~d abusA~g op~oids_ ~Viedzcal Board £files include .the

                                  co~kap.~~~z~`t.~ of numerau~ Arlcai~s~is parents that have Eos~ their children ~o ~resotiptic~xi opioicl
       .            •~        ~                   ~                                                                                                                 ,..
                   ..                                                                                                                                                ..
                                  o~'~rdo~~e.'          ..

                                            1~4.     ~t-ecently, tl~e Drug Enforcement.Adminis~r~2iori ~"LiE~I")'s I.,ittIe ~dGlc q~~'iee.an~~.

                     :R           v~tiay9 :A.r1~a~saS tsw en~arcemei~t agencies toal~ pari; in' ~h~ "O~~r~tic~n' k'tl~uterl"' ca~ipa~gx~

                              .~.:tazget~i~gab'use"of ~reacri~tion~opioidsin34t-kans~s,~vk~ic}~~'ozzxa~~U.~;:A;t~o~z~~yCkaztst~pk~e~'~'hye~',~ .':

                    :~,i,i.       br~nti~~3. as.:."p~;r~aps ti~~e .greatestdrug problem Arkansas ~ cw~~~ntly. faces."si lhs' ~ ~ir~sul~ ~o~'

                    ,3 '; 'Op;~r~~~o~   Pillutei~;.t~e I.7EA ancl~~irkansas:]aw'enfdreemen~:~xpo5e~1 ~ta~znent e~,                          p~eso~opioid'.
.. .                         ... . ..
                    :;.                                   ..
                    '~  '' •div~rsi.4~ throu~~ou~ tk~e State, kncluding.,                                                                     ,•
                    ~;
                                            a.       ~ Dr.. Iv~akzz~ood :A;k~.zx~ad, i~ho ~i'om his, ~t~ei-wood' clinic .colltid~d ~vifh InSys a~i~.. :~
                     ;'                            '. i~iternet phai•niacy Linden :ate. to zl.Zega~~y prescribe Subsys £entanyl s~iray='aria
                     ,.: .
                      ;
                      ~                                a~the~deadliest opioids and 100 times more prarverfu~. than tilorpk~~n~—ixa;e~e~,az~,ge .. ..
                     ;';                                                  .
..                    ;~
                     ,.. .                             far kicicbacks;~coinmi~tirig at last 121 violatio~~.s.o~'tkza CazaixoZ~ed ~ubstan'ces, ~lct ...
                                                       in ~h~ process;

                     ;;. ~               . ' b-      TCJ' Ivfadi~al C,liraz~ .off' Lxtt~e ,k~.oc~, ~1'otXl .which federal .~rOs~Ctl~:br5 iriCilCtEt~:. ~,fs' .
                     tl                              a~div~dua~s, in•• connection wit1~. #3~a clinic's •~oz~g .tezx~z~ k~ydrocodone ,tiiv~rsion;'
                     :~
                     f! . .                          xxxcludi,ug illegiti~n~.te prescrip'Cions fog' a~pXo~,~t~ate~y 2$7,SOQ. 10ing 11~rdru~c~cione . ' ;
                                                     pills in a i~,   z.~ioz~tl~ peXi~d, txsast of wf~tici~ wcr~ ~illcd at loa~~ Bowz~`ia~ Curvy
                     .:l~                            Ph~rmacy:$Z ~etwee~ just ~ecexnber 15,•2D14 end IVYar~h 6;~0'~.5s ~~w~'Xia~ Gu1`ve
                                                     pharmacy filed 1,484,Prescriptioz~s—only six o~w~~ic~' were riot from IGT Medical .
                      ;' .                                                                                                                                   ...
                                                     ClinicS3;                                                                                ..
                      ~.,
                                            c.       Dz'.. Richard rohns of J~~ttle T,tc~cE~ and at 3east 38 others}, o~~cpcioz~e.;diversion ,
                     !~:
                                                     enterprise in Loilolce, ~'ul~ski, a~.c~ VJI7~xte Cc~unta~s, i~i'v,~Ilich. the dciotor ar~d k~xs ,



           .          '~         s'.~~p~~ent of 3'ustiee, YJ.S, Aftorncy's O~~ca, Gasteen 3~istrict of ~rl<an~sss, ,14Q C11crr~ad In Arkansas tfs :Pr~rl .of :,
                                                                                                                   iittas.1/www.misticc.~(~v/usaa-edar/}~r/1~0- .
                      ,y'~       Ncty~~onc~~ •PrescrtptJon~ .Drug InitiaPive {'May 24, 20]'5), ¢vailr~l~le a1
                               - c~~ .gos~~~r~gns~S-pa~t~n~tional-~rescrigtaon-dzvg-Anitiative (last visited Fcb. ~:, 201.~)-
                                 s~ inda Satter, .Former' ~ttPte Ilock.doelor gets pr-obatioti Iri pill mill case, No~.~Ck        S'~ ~rrs.d,s L7En~oczu~'z-
                                                             ~,inda Satter, ~'ortway  doclorpleads  guth~ itt rlrugcase, N~71L7f~W"~3T,P'R~r15AS 1~EMC?4;S~.A"~'
                           ;i    G~E'X"~' (Apr. 1,2417);
                                 Q . ~' (Apr. 2~, 2Q16)_                                                                                           ~         '.
                                                                     pleQds  g'uifiy in drug Case, IVCfRTkiWEST  .Nt1CANS~S   DFM~7C1L4T-GaZL'1"Y~   (Apr,;Z.J,.'
                              ' s~ nC1~~5attaY, Cbnway       doctor

                                                                                                                                                             .
                                     •                                                        $



               I~DF 1 i             c~~wi~I~ pc~f~aett~t`y trial version.www:pdfi~a~tory.com
                                  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 179 of 452
         .,04!1012@18             13:49            870?393287                                                                                           PAGE        15




                                                        .                                                                     , .
                       ~j                                                                                                  \v,;
                        `                                         '~
                                                                                                                                                                '
                        L

                        i.
                                                                                                         bxycodon~ az~ci Ox~JCoz1#in~~iXls t~ith a sti',eet, '
                                        •             "accomp~icas das'tributed~at Ie~st 39,ODfJ
                                                      • value of$30 a piecesd;.
                                                                                                                                                        . of
                                                                                                  . frozz~ whickz g ph~r.~xz~cist cl~veri:er3 "tens
                                             ct.   l~~z~'y. ~qunty ~'~iad az~d Drug Stbt~;                                                         49,00   0;               ;.
                                                                                                   p~11s;" . iz~cel'~. ~~~~ludiz~g maze. ;Cha~a
             . . .     :. .                        ti~~usands o£ ~Sc~.edule ~IZ, ~1~~; 'TV
                                                                                                         s; and
                        I          ~ .'            oxycc~dazie ~x~d 72',000 hyd~dcodozie }~illss
                                                                                                                                                                            .
                                                                                                             ~ock:t~~t•illegally 'dastirifautecirough!y
                        i' . ~          . e.        a hydramox~Yion~ diversion netrovork xz~ Little                           August 2014_   ~~
                                             ,.    2,500 b~Ia~i    dici pills a ~not~.tk~.betwcen the Fall 0#2013•,azari                                   ..
                                                                 ~  ~
                       1~1'
                                                                                                                                                  in~c~  tea  ..: •, ~' • ,
                                                                                          ts, • prescrip~~ot~ opiozds ct7x~ti~~ua to flood
    •                                     15. ~ , ~]esp~te law, enfc~zoemer~t ~f£a~r
                                                                                                                                ~ddzction contirau~s:to
                                                                          ~~ounties and pities, and ~ the .epzd~mic a~'
                       '~ . :~tat~ a~' Arkansas. and Flaiz;tiff                                                         ..
        ,:              .: .. ..                                                                                                                                              .
.                       <i                                                                                                                      ~
                               Ala ~t~~i        zciti zens: '
                      • ,I                                                                                                                        ~cot~z~ty,
                                                                                       have dramatically ix~cre~sed c~ezx~aiid fox' st~te;
                       '!'° ~            . 1'6.' .f#1i o £#h~ fox~goin~.fac~o~'s
                        .~                                                                                                 ~ei~s;ci'ea'~ed by.tli~' o~iioid~. . .:.
                          ~l. .~aitya a~a~l.. m~dlc   al  sexvi ces   z~ceded to z'espo'~~I td th.~ ~dt~itlo~al ~t'ola
                                                .      ..
                                                                                                                             services that so`far exceed' .
                                                                            ned public ~'u~iding snd.r~c~i~iy~ed ~ub1i~
                        ,.j:. ~p~t~~mi.~. Thy epidemic has strai
                        ,a                  ..                                                                                             z~1 pxoV151o1~ and                .
                                                                                                1ct frO~x1 and unr~l~#ec~ t0 their r~0a~.i
                                        e tid      al, ~X.pected costs that tk~ey ara diSt11
                            ~:i                                                                                                    s      al~Ie to c}1i~re~.t1~',
                                                                                abov     e w1~at tkle'State, Couz~t~es, ~~,d Citi.e ~t~~'
                                   `.$av~ z'es~ul~~d iii a z~escl.:for services
                                                                                                                  ~outztle~, and '~iti~s ta. . .
                                                                            caste. is necessary far the State;
                        :.~,~     ~ra~+ide. '~l~e. relzef requesCed in this
                                                                                                                                  ,.
                            ;:.                                                                                                               •.
                                                                    d epide mic-  .
                            >1.. '~da~uat~~y r~spa~sd to the op~oi
                            4 .~
                                                                                                                                          ris~s .
                            ;
                            '                                                             ly exac~;eci a f'itlazxcial k~urrle~:on A.~•~Ca
                             t.            17,      D~~enda~ats' ooz~duct kias foz'~s~e~b
                                                                                                                                           continue Co
                                                                                          hive unnecessarily and jozntly spent; Azad vvil~
                             ;! ~~it~'~ns; i~.clu~dix~g ~'laiz~tifFs. ~'iaintif£s
                                                                                                                            ds that T]e~'ez~dants
                                                                            diz'ectly attributable to ~k~e floc~ci of opxoi
                              ~s . ,:gpe.,~~l, gonsxd~erabie funds on casts
                                                                                          the Catie~ sT~~ their citiz~r~s:
                              ;; :+~n~l~ask~~d. upon ~che State; the Cou~~t9es,
                              ;~



                                                                                                                                                              ~Nfar. 3,
                                                                                    opioid prescri~slions, ~I~14RTNWEST A,RICANSAS X3EMD~RAT~G'/+~.EI'S'k',
                              "~        3'~ Li~da~9attcr, trrternisr admilr s~l~ing
                                                                                                                               ,Pe~'iyvi!!a Pharrnac~st Semi [01"risnn
                                                                                  jr's Of~`~ce, E0.5terR Dish•ict of Arkansas,
                             ~.'~      S 1~, p4r ent of .1ust9ca, CJ.S. l5.ttorne                                                       ~}ttps://•wiuw.iustice:~ovlusao= .
                                                                                     in Pith Scheme (5ept. 27,'2017}, avaelabl~ al
                             ~ }or ;~0 3, hers. lq PrYy ~'$.5p,000for Rofe                                                       (last visited ~'eb. 4; 2 18); T,inda'
                                                                                     on-30-years-pay-850000-role~pil!-schema
                             ,.~~
                             '          d~`~prl ' rryviCl~=pMarm9.Cist-sont-pris                                      ~15A5 3~~.M a~~A'T=~~.Z~'fT~ {ScpC.28; 201.7).
                                                                                            chem~, NOCLTHWEST~RKAi
                             ?~,        a r, ,phgrrr~acisttlraws.Illyearsforpflts
                                                                            cote 47.
                                     ~ b k , pfl . ~ cnc a$ J~aetica,.supra
                                     ~     .
                                                                                                         ~. ..
                                •~ . .

                                                                                                                                                       ,.                .
                                                                            ~vww.pc~ff~~tor~i,~oti~
                     PDT ~             ~ d4~tit~tf pdf~~ctory trig! version
                                  ~~
                     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 180 of 452
     0411~12~18          1 :49                ~70739328i                                                                                       PAGE   16
,.      —M~.,.,                                                                                                                    -~                         ------
                    .~                                                                                       ..




                                              18.      To; redress ai d ~pt~riish ~1ies~ ~ vioIaf~~~ns of lam, ~'lain~if~s seek d.a~aages. £or ttio

                     i             arrwunts'Chay'~ave paid in t~~e.p~s'~ anal wi1J day ~in the future, ~mor~g otk~~:r damages,cgnipensat~oz~;

                                   anti }~e~alties. .                                                         . .
                                              ~.      . The.'Ogio~d ~~~cieznic emerges fr.oni ~ cc~~us~a~xsey.o~ gareed:.

                                             . 19.'     D~fer~dazafs zza~~u#'actura, ~~~aric~t, dzs~ril~uta; dispense, aiid ~res~riUe , opao~c~~;

          .     .. '. ~            lt7CIUd3~g .Ui~3t7;Cj~XA8CA1~. ~1'L1~5 IllCB C1~~/~~T1tx~    at~d ~ercoc~t, and ~anerics ~~~Ca: o~ycoc~one ~ end.

                 . 'i ,            hydzocpdc~;~e, which a1~~ po~exfi-i(narcotic painkillers. ~Iist'ozieally;~because they were ~ozasi~dex~c~ ,

                                   tod adc~s~atzWe and debilitatizig for the #re~#met~t ofcoinznoz~ eh;ro~xo pain ~e.g:, hack p~~z~, z~ii gc'aiz~es,
                                                                                                                                            l~.~e) ",
                                   and art~riti5), o~ioi~ls ware used on.~y to txer~t short-term acute p~xn oz' far palliative ~{ei'~r~-d~E

         '.                        carp: .                                                                                                      '.

                                             .'~0,    ' ~o'weveX, by' ttie• late 1990x, atld 'aontu~uing to~.a~, iipio~d ~Tzaixufactui~ers begat a.~'.'
                                                                                                                                      used
                                    m~k~t}~g'Sek~e~e.desigried to.p~rsuade'd"octoi~s and p~tien~5 th&t ppX4Xds can,.a~id slzoul~d'tie

                     "~ . ''~~p~•chz~pr~ic pain, ~ fsz' bxo$dex gz'oup of pai;ient~ iaxt~ckt zz~ca~•e ~i~cely to 6e~.ome add~atad a;nd'suffer

                     ~~ i ~ atkCer ~dv~Kse ~~~"~cts from t#~~ ~o~g-ti~rA-ri .use of opioids. 7'he ~~te ,House itself bla~~~s ..
                                                                                                                                            t~.at paz~z was          ~;
                    !;~i           `Iv~.it~uf~c1,iz;rer X]ef+ez~dan~s 'for iriaiti~lg the o~ai.oid epici~mio: "[3.]z~ zes~'~ns~e ~o ~Iaitns
                                                                                                                                         tk~e ..
                                    under~~~aC~~l a;~d'assua'ances fiorn rxaaz~ufactuirers.that new opibiri fo~'zx~ulat"ions were sa~'e,
                                                                                                                                      o:Faz~d..'
                     ,i'            nu~be#.of apir~ic3 prescriptions sicyrbcl~cted. Wk~at Followed was an ft~cxease ~z~ tYie ~xiisus~
                                                           ~                                                                                       .
                      ~,                                                                                                                         .
                                                                              '
                                    de.~t~,~ related to these' prescxz}~tion~."s
                     ~'~
                  '. i~ ,                      21.      7n ooz~r~eatzan with this sc}~~~xie, escE~ Ma►li,ifact~lxe~ Da~er~ciar~t sent; ~i~d oq»,ti~nues~
                                                                                                                                or'tri'V~a~~Xze
                      ~~ ,. . to ~pet~~, mi'J~~~4xas of dO1~~rS 4~ prQX~'otir~nal aCti:YitleS apd inat~ri~,IS'that ~a1Sa~y deny
                                                                                                                                       to t'~e xislc's;
                          ~~        t~t~ Xzs~~ c~f.opioitis r~vhile c~vexstating the benefits of using Ehem ~Qr c~ia~onic ~iaiii, f~Ls
                     ~~
                                                                                                                the l.aiaguag~ of ~k~e~x drugs' '
                                   ~~ Iv~inii#~~u~-~x J~e~e~dants 'FaIse~y a~ad sx~isl~adingly, $~d contrary to

                            ~.                                                                                                             .
                           ~, '                                                       ~ . _,
                                                                                                                                                                ~.
                               ~    Sy ;~Qni~irric Repoli o,)''!!je 7'residenf, supra note 9, at 293.
                                                                                                    ~6




                                                                                ,'corn
              PDF, ~ e; ~:G#+wi#}~► pd~Fa~fory trial version www_ ' cififact~ar
                           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 181 of 452
        ~411df2018         13: 9         870?39328:r                                                                                         PAGE   17
                                                                                                                        ..
                                                                                                                                         ~
                                                                                                                                                              ,~
                    ~:
                  ..;                                      ~                                               ~     ~'
                .. '. I'
                    ~ ~.

                ".j         ~abgls: (1} . 'dawnp~ay~c~ the serious risk of addiction; (2} proinot~d the .coi}c~~t o~ ~.                                             ~,


                     j      +`ps~uclgaddi~'ti~r~" anct thus. advocated #hat the"sins off' addi~tron shou~~3 be :treated' i~vz#ki m;oXe                   ::

                     j     ,¢pinids~ (3} exaggerated the efF~~tiven~ss of s~re~ning tools in ~r~venting a8diction;.{4) claiin~d,' ..

                  -,{       that' opi~id daper~~~nce azad wi~k~drawal are easil}+ managed,(5) ciez~i~cI 7:~,e z~sk~s o~'k~~ghex:o~~~,~d                            ..

            •        ~~ ... :~losage~.;'az~cl (6) exaggerated the effectiveness of"aEiuse~d~tcrr~rit" opioid ~oimitl~,tic~~s to ~~'eve~t . • ~;
                           ', ~~~~ae a~ac~ addictxor~. Co~versely,.Manufacturet~ Defendants atso falsely touted..the benefits'of~long~

                     E      SEC I] D p~41d uSe ~ ~z~cludin6~ t3ie su1~Pos~d 'ai~ilitY of oP ir~ic~s ~n in1Prove 'fian~tion ~nc1 ~~ua~i~S`. ~of Iife,;' '. ,
                                                                                               .,
.                    {      even thqugh there vv~.s nr~ "gaud evidence'.' ~C} SUpj~O:C~ ~~~.eA~ C~aX~S.
                    ;;
                                    <~2",     ~1~anu~acturer Aefendants disseininatecl th~so comt~ion. rnass~g~s to, rev~xse the:. ~.

                     ~: ~xeVa[e~f popular ~,nd medical un~lerstai~cii~ng khat o~iQids.wei~e, not suitably for' such use. They'.
                                                                                                                                                                    .,
                • :;~ :.. ~IESsenliyl~fer~ fJlese i7~eS~ages Clir~o'klf;ttir~ugh their Sales repres~iif:atzves; a~.d zz~ s~eal~e~r;;groups . ., ~~„ ,:

                    ~4 ~ ..lid:. by ~h~/si~iaz~s wk~o~ were zecxurt~d for tlz~ir, silpport of the rt~~x~'keti~lg x~essages_.Borxovviz~g a .
                  ,~' . .
                  ,~ . ~ ,~pa~~ ~'r[~~n:$ig `~'ok~aoeo's play}ioolc,.lvT~nufac~itrer Defenda~t~ also wa~•]ced,tfirough ~hii'c~~pat~ies'': .:

                    ~`~     ~1~~~ ~b~trollec~ hy`. {a) ~"i~ndin~, assisting,. ~n~~~~ragin~, an~i dir•ecfi~~g doctors, l~ovvn as "~cey. ,.
    .               ;~
                    r:;. ' p~jp~ion~.load~rrs" {"I~~Ls")..and.(b) funding, assisii.n.g, rlixect~r~g;.`ax7d encouraguig s~~tizing~y , .

.                   ~~      ~~u8rat ~~d e7redzb~e pro.~~ssional societies a~nd.~atzetat advocac3~ groups (r~feir~cE to hez'ei~a$:f~er as , :.

                  ' "F~rq~nt ruroup.s"), ~ilanufac~urer L7~f~rid~rtts tk~ez~ .w~rlced togefher..'w1~h ~hose.I~.C7Ls and' ~'z~ozit
                  '
                  ,~
                  3.i . .~irosaps •~o ta~~t t ie sc,urces ~tha~ doctors ar~d ~~.tients relied oz~ :foz' ostensibly "neu#ral" gttirlaz~~e,:. : ~:
                  ;;                                                                                            '.
                  + i such as tr~a'~ien.t guidelixies, Cr~zat~z~nzrig Medical ~~ucatioxz               ("CME")     prograzx~.s; xbeciXoal
                ~. :~ "
                            ran:~~re~ices ~d se~~z~axs, and scientific articles. ~'hus; ~'~rlcing ii~d'iv~dua[~y and collectively,~az~d.
                    ~'!
                            ;~t~r~uigfi~~6h~~sc F~ocat Gro~ips and~~O~.,s, manufacturer Defenriant's ~aet~sta€tc1~~l:dca~Co~'s ~~d ~aatierlts

                    !';     ±~f~at w~~~t t~i~y h~cl Zong lctiown—that op~+~ids are aci~ictive dz'L~gs, u~tsa~c in most czz'cu~s-tan~~s ,




                                                                                       1 1.


            PQ~ ~          ~ ~>yvitti+pdfF~a~~~iry trial versi~rtt v~rww.pdffactarY.~t~m                                                                           ' .,
                  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 182 of 452
~d11~/~018          13: 9            877393287                                                                                      PAGE     18


             .;
                                                                                                                                                       . ,'
              -                                         i~
                                                                                                             ~~--'I .
              ;r
             '~                             ..
             ':i
                          ~~r longs#errri use~was untrue, ~n~l t~z~t the ct~a-npassidnats'treatzz~,eza# of }~aini in ~~ot, rec~uir~d

        `     ~i . gp1r~lds,

                                    23.     E~cli 1~~~.ufact~ixei~ Defaiidant ~avw tk~at its, mi5repxesa~tat~oi~s off' the risic5`a~ad

               ~ . ' ~ie~~ts of opioids 'w~z'a trot, supported t~~ or were directly cdn1x$x~ to the scientific evidence.
              :i ~
              "                                                                              . ..                        :::
                     fpp~4~id t~anufacttarcr5, including Def~naan.t s ~l~do Phai~nacettt zaals,   Ixic. and pL~rdXYe ~k~a    a L,~'~,
                                                                 ..
                                                                                                                                                   a. . ~ . . .
                          ~aav~ a~s~' entered into set~:lertsent agi•eezner~is Sritth' public'ert~itxes t~af pxohil~it th~zn.f'at~ maTcirig
                                                                                                                                                 .
              ,.~         ~ia~,y ot!tla~ z~azs~'e~rss.entatioz~s identified iz} tihis Cozxiplai~nt in other juitzsdictic~ris: ~Y'~ti ~~e~x ~o~w,
                                                                                                                               ':in
              ..'~ ' ~ack~ 1~~~~nciatit cbntiz~u~s . tc~ misrepres~iit tk~e 'risl~s 'and be~ie~#~ o~ ~Iong-t~z~z~~. a~ioid usa

                          Arle~is~ attd continues to ~ai~.to co~~recC its past r~isrepres~nt~ti4r~s. '

              ;r.                   ~~4_     Manufacturer ~]e~'end.ants~also ~ortned ari Q~aci~d i~zarke~in~~e~itea~rie~ iri vi4Aatzon.
                                                                                                                  ~hso~.zc' ~ '' .,':'~:..
               `~ . of ~-~c,an~~as Iaw for Cfie'pu~rppse of iil~gal~y promoting the wxdesprcad use o~o~iiaids for

                         .: ~ai~.                                ,,
                                                                                                                                ' ..:
                                                                                                                  axe i~ow~the ritost; .
      . '.                   ~      ~,5..    M,~nufacturer.De;fez~c~ants' efForts were wildly suc~esstul: Opibids
                                                                                                                                                    °..
                    I      ~r~s~rik~pd cI~.s~ of drugs; they g~nez'ated $l l billza~~ zn i~evenu~ ~'or d:rug companies in 2Q l~~ alone,
                                                                                                                    Gener~;l :
               '±         ~ ~'i open l.attcr to the ~ati~n's physzcAaras in ~lugtist 2diCa; 'the the~~U:S. Surgeo~a

                                                          "urgent l~eatth.~risis" #o "heavy ~az`J.cetzzlg.of r~pioicis to doctors             .:~_,~
                  p. ~     ~;~~~essly COrir~~c'ted this
                  is
                                                                                                       addictive when               ~r~set~bed
                  .' .,~)txi],'any qfi [1~vk~oin] were eves taught — incq~rectly —that opioids ara not

                  ~ ~. $~r lbgit~~iat~ pa~~_"'This Ppi[~e~ic,.fueled L7y opioids lawfully prescribed by c~~ctoz's, k~'a~ i•esult~d
                  t.~                                                                                                                 ~ ~'
                  ~
                                                                                                                    d a ~o~ulatiat~ a~
                  `' ;lei ~ ~1oo~3 0#'prescript~ax~ opioie~s ~vaSlalile ~'or i1licAt use o~- sale (tie supply}','an                                                . .
                  ~- .. ~
                                                                                                                              pa~le~.ts .
                    ~, '.~ati:~nts,.ph~sX~al3y and psyc~a~og~cally d~pei~cle~xt oi~ them ~th~ cle~x~and}. And r~v~e•;~ #Host
                                                                                                                                   prescri~rtion
                           ,~~n~;n~ Cc~~~et> effort or ~egitixnately obtain opioids, fi~ey ~o~ten tutu to t~,e street t6 6x~~y
                  ;~
                                                                                                                        pubic he2ilth:Gr~s~s tti~
                           bpt~sids ~~• evem h~roin..At•ltansas is ~Qw awash i~ o~ioids at~d e~.guJ~`ed in a
                                                                                         `                                                     ~              ~'
                         . ~~k,~s o~!~v~iic~ has ~itit been seen b~~'~re.


                                                                                     l'~                                                                           '.



      {~DF               ~' ~~d~~rith±;pe~f~~~tory trial ve~sic~n www.pdfFactorv.com
                  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 183 of 452
a4110l~~18             13:49       ~7~7393297                                                                                        PAGE           19




          i                                                       ..
                                                                                                                                          ,_
                                                                               ..
                                                                                                                ..                             ..        .
                                                                                                       ~                                                     .
                                            ..
             ~


                                  25.       While Matlufactur~r De~ei~dants .i               ~ted the firs of tk~e opioid - ~~z~e~z~xc, ~ the
         :~ .'~
                                                                                                                         tior~ op~o~d. whol~SaZ e
         .~              l~is~~i~utot' Defenc~a~,#s ~`ai~ned the #~axz~,es. (sontTc~lliz~g'85 tci 90~/o~d~'p~'escrip                   ,,
                                                                                                            o~i~id supply `~zx .
                         distTilaution; Dis~zxbutor Defenda~,ts could and should have ct~x'berl the excess'
                                                                                                                 uia~~~ful opioid ,
                         r'~xkarxsas, l7iat fey did not. ~~spite Geing required by A.rlcaiisas, lavv to ~,teuent
                                                                                                           to Ein~ tk~eir pockets. :';" ...
                         diNeXslon, Distributor• L}efen~a~ts purpos~fukly shunned theiX.responsibi].if~t~5
                                                                                                                         Opidids knave
          '`             at ArI~,~nsas' expense, `~'be ~•esul~ ofA.xl~ansas's opio~d crisis t~~,s tieeza cahasfito~hiG.,
                                                                                                                       th~'Vast s~cippl~+ of • .
                         l~dcotjt~e the t~a~zj source a~u~,i~~tentionaZ drug overdose ix~ tk~'e s~'~,te &~ac-1, dua #o

          ,~             Op~.d~i~S, ,t~i~ riuY1'J,ber   of ~rit~ti~l deaths at#rib~ltaks~e to ut~irttex~tzo~~l drti~ ovexdoses.h~5~z'~p dl~f~. :'

                                                                                                        to tXeat c~-ix~inic:paiz~ ~a~.:
           ~             iz~~rea~~d ~~, rac~nt'years' The dr~.rnatic increase its o~Aoid pr~sciri~#ions
          '~
                                                                                                         by'~hysiGiaz~s to reverse.
           ;,           'K~s~lt~d'ira a popu3~Ciaz~'of.addic'ts who s~el~ ~tug~ from, doctors. Ef.€t~rCs
        „ ;,
                                                                                                    opioids ire Q~t~n thwa~rte~t~ ~~ a'~ , . . .
                         caursef for ~.'ohz'oziic p~ir~ ~aatient r~vitka loxig ~erm:d~~enderice o~,
                                                                                                  ~t ale diverted to su~ipl~i tk~ese : ,                         .
                         s~or~+~~ry cxitninal zxzaz'lcet ~+~il-stgcJced'by a ~i~elin~ Qf daugs~th         .. ~ ..

                          pati~nTs.                                                                                         :;
                                                                                          ,.
                                           Frescri}~taon o~iofc~ abuse ties not dis~lac:ed k~eroin; bite rather triggered ~ resuxgeii~e '
                                   27.                                                       '
                        .
                                                                                                         ~nts tliat address fi~roin u§e
                          i[~ ids use, imposAx~g addi'tioz~a~:liurt~ens oz~ Arkansas' 1oca1 gr~veznm
                                                                                            oft~ri traz~szt~on tc~ heroin because
                          a~dict~~a. Xndividuals who a~~ addicted to pre~~ri~at~ora opioids
                                                                                                           ~~si~x~~r high:
                          iti.~s a:~,ess eapens9ve, readily avaitatile al~~ernative that provides
         . P;
           1'                                                                                                             a3~,~enarrnous t~13 +an..
                 ~.,                28.          Iv[a~~y ~Lrkat~sas citizens suffer fz'ozxx chror~zc pain,.whick~ ~hak~s:
                 ~..
                                                                                                    a~propri~te care 2nd the abilit~./to m~~t~
                 }:       their ~~a[~;k~, lives end families."~kl~se patzents d~se~ve bt~l;lx
                                                                                      ion .bout tr~at~ent risks ancl.'be~.efits:
                                                                                 e informat
                           i~~or ~~~J d~cisior~5 based on accurate and co~ziplet                                               .,
                                                                                     Arkansas p.a#i~nts aid thefr~dc~~ to~'s o~
                 ~ ~'      ~~~t I3~~ez}d~tits' deceptive marketA~zg campaign derived
                                                                                  azxci, irisCead, cause z~n~ortarzt, soin~t:ii:~?as life-.or-'.
                           ~~ie.ak~tl~'ty to. m~ke.infortz7.ed ni~dzcal de~~sions
                                                                                              k~~pe..I~e~'e~dants dept•i~~~d ~'a~i~nts, their
                           l~.itkif ~~cisions to be n~ade.bas~d r~ot.o~ Scie»~e, bitt an


                                                                                        X3                           _               ,.

                                                                                                                                       .,
                                                                        ~actc~rV.cori~                                                 .
       ~'q~'{~r            ted~wj~l~ pd~~~~~tory trial ~rer~ion www.~df
           :,
                              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 184 of 452
    04I1~12~1~                    1 :04            877393287                                                                                    PAGE       61




                 ;;                                                                                                                                            ;,
                 ;i                                       ~
                    ~ . . d~t~tors, az~d kiealfh-care.pay~rs ~f the cha~,ce to exe~-cise.'irifC~rm.ed jud e~,t aid suhjec~ed il~en~.
                                                                                                                             ,.
                  :;.~     .. .                                                                        .. .               ,.
                                         casts and suffeziz~p;~ ~:.
                . ..Ed . to azaa~kzaous~                                                                  ..  ..  .

                                  29..     DEfendanCs' conduct k~as ~1sQ foresee~bly e~aoterl a ~i~az~cial burden'on A.'r3cails~.s

                 ,~               1 ~it3~en~, includ'1a~:g ~'laix1tifFs, plainti~~'s, taave u~~ecessarily acid joiil~l~+ spent,`azatl'wz~I cozztir~~e~to .. .
                 ;~                                                                     ~
                                    spend,: consieterabte ~`uz~ds oz~ costs directly ~t~r~butab~e to t,~e 7Floofl of opiaids ghat J~e~'at~ctaiits                         ,

                 '' : ui~~eaelled upon tie Stafa and its citizens.

                                                 '30.     To redress ~n~i.pu~~s~ these vioiation~ of la'w,'~']aXr~t~~'s see~~ darriage5 ~oz thy;
                              ..
           ,.                          an~ounCs th~~+ have ~aaid in ttie past and i~vi11 p•ay i~ the ~iif~~re,'amon,~ othex clamsages, com~~ns~~ia~.;. .. : ' .
                  ~!                                                                                                                          ~ ,
                  :~                   an.d'pe~a.l~ies:                                        ~                                        ..
                  ;~               ~
                ~ :I
                    ;.                                                                                                                          ..
                                                  A..     plaa~tx~~Fs .

.                                                 31,`'T?lazz~tx~ ,the ST.ALT~' O~.:~1,.RI~~:.~iS,AS,.'ex rel. ~Got~ Eiliiagfot~,'tkie:duly el~cte~ . '. .
     .                ~                                                                                     ~ .                        :.
                                       $~K~O~,~I ~ud~cial, Circ~li'C' PrOseautiz7g';~ttorncy,  .the  venue    ire which  this. ac~zoz~  xa ~hz•oug~it,
                  ;:!.~

                  i                    (~~.areina#~er ~Ii~ S#ate) briztgs this ~t~it zrt Favor oftSie S#ate ~,nd iz~ v6~,Acki tk~e State is interested,

                   +~                  "in t~l~in~ax-i~ o:Ffhe State," and in tk~e $t~te's.sov~reign capacity+ pursuant to AT~.IC, ~~I~1B,A~r~r. §                        .
                  ;~~                                                                                                            ,. .
                   x~:                 26w10~~.1.01.

                                                  32.T'laznti~', A~2.KANSI-~S C~Ut1~iTX, AkTCAI*~~AS ~.is'a ~io~zt~cat subdivision o£ the :                                   ..
                          ~
                                                              ,.
                  ,~i                  St~Se a~tlrk~nsas ~~iuc•suant to AI2T~: CODE .A.t~m~. § 14-14~~ 02.

                                                  ~3.         Plaintiff, A.S~~X CC~C~I~~'~'~, AR~.,A..NS.AS   IS.c'L p011t3[i~ll SL1bCIxV1S3dI] 4f,t11~ 5~~~:~ , .'
                ~;'
                '


                  '~',~ .              ~~'~4x~c~,~.sas.~ur~uant to A.7~~c. C~n~1-~Nrt. ~§ 14..x.4-~02,
                   ~: .                                                                                                                     .
                                                                                                                      su}adivision o~tk~e State
                                            ~~    34..' . ~'~ainti~f, BtLi~TE~. CCJYJ~*ITY, ~AR~A~+TAS is.a paliti~a~

                                       ~of~~4+.rle~~asas ~ur~uant:to A~a<, Cony At~r~r-~ £~ ~4-14~~102. .

                                                  ,35':       plaintiff,.~~NTC~N C~UN~'~', ~].2I~4I~T~.A,S is a politiaai subdxvfsiori b~':t~,e State-

                              ~. ;~a~'iA.rk~ns~s ~3u~suant to :ARK.,,Gc~~E ANT~l. §~14-~~~14Z:                                  .

                              ~                                                                    14                                                      ~          .


         PI~F                            ~t~nrit~8 pdfFaC~ol'y teial versic7r~ wv~nnr.pdffactc~ry.~om
                                 Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 185 of 452
        ~4f1~f~018 14: 4                           87~73~328~                                                                               PAGE 02

                       ~i                                                                             -      .,               ~                              .
                      :~                                             s.~                                          ~
                                        '                                                                                  ~'~

                       it




                       ~i                       36.      P~aiziti£~; BOO~T~, ~OUNT~,.A~2S~_A.N~AS is .a. political sixbdi~zsxozx of tk~e State.'. . ' :           .:

                                       i~f ~rk~y~sas pl,~rst~ar~rt to :A~tx.. Con's AT~3N. § 14-~4-X 02.' '                 .
                       .:~ :                 ~                                                                                    ..
                         j.~                    37. ~ ' ~. Plaizitiff, ~iRAS7JL;EX C~C]NTY,1           ~N~,A.~ As a ~o~ztzcaZ subdivisio n aftfie Sate.
                                                                                                                                                             '.
                       `~              bf.~~rk${~sas pursuant to t~. . C4D~ Atvi~, § I4-7 4-X 0~.
                        j
                                              ,' ~8, ~   Plaintiff,. CA.~.~(atJZ*I ~~YJN'T"~l; AF~I~A,N~.A,~ is ,a political subdzvis~ax~ .of'the                  .
           ".          :j. . .
                        ~ . '~ta~e"o~£,~1~'l~a~asas pursuant to .P,.ttK. ~on~ Arm1. § 14~14~~.Q2.                  .
                     ;,
                 ,' ' . ~             ~9.       ~'lairitiff, CAP~2.Q~~.COCJNTY,~1.R~~.~A.N~.AS xs a political subdi~ss~a~ o~tie State ...

                       ,~              ~rf:~rk~tsas ~vr~uant f~ A~t.1C.'Cr~D1E ,A,~- § .14=~14-~ 0~.,                 ~.

                      :i
                      '                         90: ~ P1ainCiff, CSTZC(~`~' Cc~UNTY,~NS.AS is a p.r~fitical sul~dxvzsia~~ of'fh~ 5tat~:. ;" . ,

                  ~     ~~             i~f~171~a;~sas ~itiir~til~tlt#o~4~~., Co~EA.t~rtv.~§ ~4-1,~-1fl2:     ~         ..
!                                                                                                  ..
                      ' ~.
                      i.; .
                                                ~J.. ~. Plaintiff C~A~2.~ CC) 7'~.',.,4.R,i~ANSA~ is a pa~i#xca~ subdivision o~t1n~,State,of '~
                        t' .
                        ~,

                                       ,Ar~~s~ }~ur~uaalt'to A.RJ~.. CODE~A.I*I1l; §, l 4-14-•]02.                                                    ": :
.
                         ;
                        r;'                     d2.      Pl~r~tz]~f`, C~.A~' C4IJ1V'~X, A~KANS.A.~ is a political.subdivaszon.o~tlie State.o~`~.

                        $.~            ~,Ar~ns~s~pursua~zt to Aiuc: ~o~E A,z~t~: § 14-I4~142_                               ~.

                                                43.•     ~laintxff, C~EBURNE C(~[.T~'~"Y", ~RTCA,~I'~AS is a politz~aZ.subdivisio~.. o#` tie
                                  ..
                        :~
                                                                                                                                 •~               .
                         ~~             ~tai~ ~i~j.Ark~usas pizzsuant to 1-LRK: Co~E.~:~N". § 1~#-14-~Q2.
                                                                                                                                                 ..
                       ~
                       '                         44.     ~'~aintiff, ~O~.UMBTr~..~t~~[T~t'~5~, A~.A.TiS.AS, is a. ~olitic~~ suladivisio~ of tkie

                             ~j . ~~wt~ti~ ~ai~R.rlca~sas purs~.~.azzt to ,PLFzit. ~'O]7E.ANN. § I4-14-~ D2_
                            '  ~                                                                                                          Mate
                            3:               45.      P'Iain~ti~, Ct~"~TWAY CO~tJNTY,'A~~C~.~"~~.I~iS iS ~ pO~itAcal 5UbdXVZ3lon ~Of'tlie
                            q1                                  .'

             •                ~        >~f~~k.ai~s~s pucsufli~t to A1~. GQI~~.4NN. § ~4-~4-302.
                                                                                                                                             tk~e
                            ~
                            '                    46.      ~'laintiff, CR.A,~~Y~,~.~ COCJP~(TY, A.R_I~ANS~IS is. a political sui~divisitin of

    .                   ',                  ta~o~~Arka~sas~iur,~uanttoAl~1S..'COl~EANN. § ~4=14-1Q2.




                                                                                               ~~


                                            c~i~i~h~~~d'~~~~tt~ry, trial version www.pd~faciory.com                              i
            P DF
                             ;.
                           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 186 of 452
      ~4,'1012~18 14: 4                             870~39328r                                                                                            PAGE        83


'.                   ~                    :' .
                                            ..                           i,,w.,~                                                   4,,~,,'



                                                                                                                                              t~,e
                                                   4~7.      PJginfiff, ~~t.i~.~~'~RD CC~UNTX, ~-~tTCF1NSt1.S~is a p~liti~al sut~ctivision of

                                     ~~te of Arlra~nsa~ pursuant ~o A.k~.K. CO1~E 14;t~1. § 14"~14~1{12_' .                   ~.

                                                   4~- .. Plaintiff, CRQSS.~OU~T'~'~,;AR                 NSA,S ~s a paTitical subd~visiotz of ~~e'.5tate of

                                     Ekxl<ar~as ~ursuax~t #v .ARt~. ~oD~,A,~r~r. § 14=14-7.02.                            .
                                                                                                                                                                 ~'tete
                           ~.                      ~9:       'Plaintif~,.DAL~,~S Ct~UNTY, ~Q,~t~ANSA.S ~is ~ political subdivisiozi.oftl~,~
                                                                                                                                              .
                                     a~,P,.Xi~~nsaspursuantta.E1.12lK:Co~~.A.NN. § ]~=34-102..
                                                                                                                                              State of ;
                                                   50.,       Plaiz~~~~ DESZ~.A,~~L1NT~,,A~.I~AI~TS.€~.S ~s a political subci~v~sion a£'l'~,e

                                     A~k~~as pu7~ua~ir~tb:~.~uc_ GobE:~.~mr. §.14-14-102..
                                                                                                                                      io~i of.tlae
            .                        ~           ., 51...     Plairati~f, ~.4CJL,I~N~R CO~JN'Z'Y, ARI~A,N~~1S is a political subdzvis

                 .                       ~.~ate cif ~rki~r~sas puisuax~f #o A~1ti~: CO1D~ A.NN. § 14-~4-10~:
                                                                                                                                            ofth~, ,.
 .                                                .. 52_      1'lair►tiff; ~'Rr~NK~.~~ COUNTX,, A~tT~1.NS~A,S Xs a.polittzcal.sutadivzsx~z~
                         :'
 .,     ~                                S.taka o~Artc~risas pur-~uant to ,A.Rt~..CObE.~1.~. §, 1~-~4-1U2. .
                      s '.                                                                                                                                                         ..
                                                                                                                                                            State ~:
                      `                             53.       Flaixtt~~~, F"C.1"~rT'ON CO~Clh~''I'~', .4R~{~1.1`1S.F~5 is,a politycat su'b~i'v~s~ari~o~~I~e
                      ~'                                                                                                         ..
 _                      ;. .             a~Ar~~xzsas piirs~aant to ~-11~t~:.COD~ ANN. § 14-14~ ~ t12:                                          j .. :... ..
                     :_ , .                                                                           ~
                                                                                                                                             .
                                                                                                                               sion o~ t'4~e
                                 '        S4.     ~'laintiff, ~'r.P:.RLAN.~7 CC~LTNTX, .,P:I~I~AhTS.I~S i~ a ~41aticai subdivi
                         €,                                                                                                    ..
                         ;.~ : .                 ~sas pursuant to A'R1C_ Ct~~E ANN. § iA~-14-~ ~2.
            .            ~~       g~~:te p~Arlca
                                                                                                                              of fie' Stato . ,
                                           S5.     P~ainfiff, GRAI~i'T ~OU~tT7(', A,~~ANSAS 'ts a po~~t~~a( subdivision
                                                                                                                                                                           .
                         t ~.            a$sAr       isas pt~'suant to t~,~?,~~.. COME .ANN. ~ ~4-14-1~~2.
                         :~                                                                                                                  subdir+xs~on oftkZ~ State.'.
                                                     56.       ~lair~tX~'f', GRE~~ COU~T'Z'~', AR~.f~NSAS.~s a political                                   .. .
                          s' , , ~
                                         r~~~;Az`~nsa~ .~ursua~t to la.~[~- C[~T~L t1.1~: § 14-1~-10~.
                       ~!
                                                                                                                              is a pa~~tical'subdiviszoza of'the
        '            ' ~:                            5~; ~     ~laintz~f, T~E~"STE.A~ ~G~LT~IT"Y, ~.~~ANSAS
                                                                                                                                                                               .
                                                                                                             ~~1,0~.
                                is        ~~Rtfie }~~A.X~~~n~aS ~urstl~z~# t+~ A~LT~.. GOf~E A,~iN~. ~ ~.~-~



                                                                                                            ..
                                                                                                     .16'
                                ~

                                                                                              l'V.cani                                                           ~.
       ~,       PaF ~~                    ~~J~wi~pi pd+~f~-~ctary trial version www.pdffactc~
                   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 187 of 452
    ~4/1~1~018          14:04           ~7~739328?                                                                                    PAGE          04
                                                                                                                                                                 .. .


                                                        '
                                                        ~                                                      ~1                                        .

                 ~I ~ ..


                                      ~$:. ,. Plaiiita~'fa ~t~'~' S~'~t~'~ COCJI~11'Y, ~zxl~r~rs:~.s       ~S $ ~Q~itx~a~ Su~a~,~~5~0,~ o~tn~ .,
                ,~:~
            '~ ~tax~ o;F~A.Xlcat~sas pursuant to A.~tK_'~0?~~~4l~n~t_ § I4-14-1:QZ.                                                                 .

                                      ~9.:. . .~'~ainti#'f, HOWA•RL)~C7~"N"Z'~C, A,~I~ANSA~.is a politi~a] stii6dzvzsxoz~ Q~'the State,..'
                                                                                                                                               ,.        .
                           Qf A rlca~sas piirsuar~# to ARx. Ct]Ds A NTi. § ~ ~4,l ~!- ],0~.

                                      60.      ~~axz~ti£~;.ZNDEPEI~[D'~~CE ~OU~T'~'X,.~4.RYLt?,NSAS is ~ politi~~l s`u~c1i'v~s~o~ ~~. '.. ' ;

                           ~1~~ ~tat~ d£ Ax'kansas pursuai}t to ARK.'~~i]D~'ATrt~i. § 14-1~~142..                         ''                                          '.

                                      ~1.'     PXaa~fi£:f, TZA1~D CIJUNT3t,.t~.k~K.A_~rS.hs~~ ~s a'polifical sub~3iyisian aft~e;,~tafe a~                                 .
                 ~, ~ ~
                                                                                                                     ..
                 ; ..'~rlc~~,s~~ pr~xsuazit tc~ A.~.rc: Co~E ArrN. § 14~~4.~~a2.                                             .. . -
            .                                                                                             ,.
                                      62. '.   Plaintiff, JACT~'~c~l"~ Ct]LT~T~'',,~.RI~ANSAS is a pc~li~i~al subcixvzs~o ~ o~the State ....                     ":

                                                                                                                                                                      .
'                       - a~.~rka~sas.~ucsuaiit to 1~12C~, C~tDE ~fINN. §; l ~l~ i 4`IO2'.

                                 ~. ~3. . .'~lainti~'f, J'G7~-TT~ISC71`1 Cc~LT.(V'~'~''; ~~i,I'.~1.1~S~tS is a politioal s~~r~zv~sioz~ ofthe Stafe .~
                                                                                      ..                   .'                                        ..
                           of parlc~nsas p~uz-suant to ~-L~c. Cons       r~riiv. §  14-  ~ 4= ~ 42._                                              ~     ,, .

                                      B~. ~    Flaimiff, 7~F1~.X~'~"1"~ ~OLT.~i"T'Y; AR~AIVS~I~" .is a'politzoa~~subclivisian t~~'.~h~.
                                                         ..
            ~ ..!°~        ~tat~ r~f~~xkca~isas pursuant to Al2.TC. CODE A.N~t_ § X4-14-102.                                            ,. .
                  4: ,         ~. .
                                   6S.      Qlainti~f, LAWFLEl~I~:~. C+Ca~TN'~'X, .~41~..I~ANS~S is,a'poTiti'ca1 sutadi'visioi~ o~'tkaa:.
                  ~                ~                      ~                                                        ~'             ..
                   -~      ~ta~e ciflA,rkar~sa~ pursu$x~t t4 ,A~.K. Conk ANN. § 14~14-102:                                                .

                                      ~6:      Pla~r~ti~~, LFE ~OCJN7"1'~; F\k~~.A.NSAS is a'political subdir~isic~n Q~ tk~e :state of
                 :~
                  ~ '. '~rlC~riSz~ pursuarafita AR7C, BODE A,TM.'§ XA-l4-i02,                                   ..

                                      ~Z~intiff, T~TN~Ct~~.~.]~~cJUI~i'Z`X, ,41ZT~1NSE~.~ is a po~i,ticg~ subiiivision o~tkz~ Sta#e..'
                                      67.                                                                                     ~ . .
                                                                                                       ,.       ~
                  l
                  ~.i. ;Q£i~rka~sas pursuant to A.~~. ~tSD~ 1~NN. § 14-14-~02.                                     .'
                  1'        •`
                                      ~~g.     Plainti~~, J~.~'~T~,~ ~.I'VER ~OUS~ITX,,AR~{.ANSAS:IS :~ ~]QlitiG~l 5'uYldlVi~lOk~ a~+tl~e

                 ' F~tat~ o~~lrlca~ss~s pux'suaa7t to A~.t~. CQi~E~~t. ~ 14-~14=1~2.                                                                         -
                 ~~                                                                                                             .




                                                                                      17
                                                          1

         l~tiF..~ 2~~gds i#~~~~itl#~~~tory trig! version www.pdffac#orV.c~m
                   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 188 of 452
    04f10l201~ 14: 4                     870393287                                                                                PAGE 85
                    ".                                                                                                       ~o,~m_.~..______._
                 ..
              ~.
                                    ',                    ~                                           ~           ,...
               i




                      .               b9.       ~'laintiff','~,OGA.~ COUNTY, A.RS~4N~AS is a ~blxtzcaJ subdiv.isican,a~tk~e State,

                              o~ta.r~~sas ~u~auan~ fio ,A,ku~..Coal ANN_ §. ~ ~-I4-i~2.

                                      7(7:      ~laiz~#iff, r,ON~~.E ~~]TJ1~I~'~', AFCICAN5.f1~ is ~ poIxtica~ subdi~i~io~ o£tkze ~t~t~ . .`
                                                                                                                                            .
                              o£.t~.~~~nsas. pux~uant rto ARIA. C417~.A~. § 14-14-102.
                                                                                                                             ..   ..
                                      7'1. . . Plaintiff, N~A.S]XSON~COiJN'I"S~'~,,A         ANSF1.5 is a political subdiviszoz~ d~'t1~e Stato

                              of,A.z~~saspiiisu~zi't#ca,ARx.CO1~EA,I~. § 1Q-I4-i(12..
                                                                                                                                        State .       .
                                         7~.'   Pl~iz~~i~, N,I,4R~OI~T GO~.~*iTY, A~ZI~.NSAS is a pol txcaZ $ubdivisiori o~~kae

              `;
              s,,             ~Of ~4rk~riS2~s pursuant to ~1tK..~Op~,ANrJ. § 14-X4-1,02..
                                                                                        '.
                                        73.. .  ~'aaizatiff; ]VIILLE~: CC3U~T~Y; . A.RI~4.~TS fLS is a pe~lif~cal subdivisi~ri o£##ae State"

                                                                                            ~. ..                ~     ~ -
              "; ~ o~ A rk~risas. puzsu$nt to Ate:: Co~~ ,A.~rrr. § ~ 4~14~ 102.                  . .
               :..             ..
            . ~'             ~ '74. ' Ptaint~f£,. Zv~'1~SISSIPPI ~OU,t~'~
                                                                        ..    , KANSAS 'is a politica'i'.suli~i~r~sxos~ a~ the `.' ~, .
               s
                     .St~.te o£,P~rkansas, purStsar~t ta',A~iG.'C4r~E A1~r~_ § ]4~=14-102'.. •        ~      .:       ..
               ~~
                 ~ .      . ~ '75.     ~'~aantiff, lVIONRCI~ CC~C.~N'I"Y, AR.I~S.~.S is a political subd~vzsiou afthe State
              ;~
                      of;~ir[~~nsas puz`suan't to'A1tK. ~~]D~'ATrx*Y. § 14-14102. _

                                         76,   ~'1'ainttff, N~~)N`~'GOIy~~~"t~C. Ct~CTN'Z'Y, ART~~N~AS is $ pa~itical subd'ivisio~a o~ ,. .
              '                                 -                          ~                                ~ .
              ~;              tk~~i ~ta~e'ofArkans~s~puirsuant to A~tK..~~ot~E A,N.~r: ~ 14=14102.

.                  a:                    77.    Piaii~ti~'f,'NE.VAI~A. ~C~UP~''TY, ~1A~iS,A,S xs a~oliti~al s~xbd~vzsioz~'oftlie S#a~~
                                                                                                                           ~                            .
                    ~.                                                                        ~                                                       . .
                   ~~ ,~       o~,P,zic~;nsas pL~r~u~.t ,A,~sc. Cc~t~E AN1~. § ~ 4-~4=102.

               '~.                       78.    ~~aia~t~ff', NEWTON ~O          T"Y; A.RKA1*IS:AS is a poli~i~&l subditvzszox~ ofthe Stake

                                                                         a. ~ 14~14~.~p2.                                ~         ~.    .
                               ofx~rl~~nsas pur~u~~t to Ate. Co~i~,A.~*n
                                                                ~'i

                                         79.     plaiiltif~',.OTJA~~[IT~ C~1U~I'Z'Y, A~tKANS.A.~ ~s a political subdivis'ian of t~.e

                      .I.      ~t#~~ G~'Ark~iz~s~s purs~~~at to ,A1~.C~., Co~~.,Pa.~kr. § 14-14-1D2. ..




               '                                                                      18 .


           F~D~             e:~.t#°w~fi}~ pdf~~,~ory. trial versir~n.www_pd~f~ctc~ry..corn. ~             ~. ..                                   .
                                                      .
                  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 189 of 452
~415~~2058        14:04             8707393287                                                                                   PAGE     06




                                                                                                                                   ~~~ate of . . ..
                                  8.U'.    T'l~in~x£~', PERR~S'~ COL~TITY', ARK_A~TS~S is ~ poZitzcaT sub~livzs~ota af.tlie.

         ' ; . ..;~.rl~at~s~s pursua;~# to AR.r{_ Ct~p~ At~1N, ~ l 4-14-102.
                                                   '.
                                                                                                                  Qf#tae Sate
                                  S1. ~    Plaintiff, ~'HZLJ~IFS ~OiJNTY`,~1.~KANSAS is ~ poIitica[ su,6d~visiot~
             i '~
             3                               ..

                         pf ATka~sas pursuant to ARti<. CODS At~mi. ~ X4 14-102,

                                   ~2. ~   ~'lai~~tifF, Pl~E~ ~OUNTX~,.f1;l~KAN~A,S is a ~olitaca~ subdivision o~the:State o~

                                           t~to   ,A.~;~. GoDLt1,Tr~: § ~14=14-X62.                          .
                 ~. .A. xt~t~ns:~s ~ursuan
                                                                                                                              tie ~#ate
                                   83. ' . Plaizxtz~', ~OIl~I'S~`~"Z'CO~I~~"Sc',,AR~~1~T~~4.S ~s a ~o1i~Cica1 su~cl~visi~in of

                  . .:o~.~ii'ka~s~s pursuant to .A.~.I4.: COi~B.A.~~. § 14-14-X 02:
                                                                                                             ~        sion a£ tf~e 5~:~.~e o~ ' ;
                                   $4.     Pla'tt~tiff,'~'t~~.d~ G+J~LTNTX,~,l~P.'.'I~.'rAN~A.S is a poli~iaa subdivi

             ~ ;, .t1.r.1~`dTI5r#spurS►~a~`~tto~        . 'COI7EANN.    § ~4-~4-102.
                                                                                                                  of Che` ~tate'of
                                 $5. . . . .k'Iairitiff`, ~'C7PE CO~ITX; .A1 ANS:A;~ is'a`polttica~ subdi'vis~oz~
                                ..            ~                              ~ . ..
             ,,
             ; ;'        A,rC~ns~s p~~suar~t to A.~zCc. ConE ANN- § 14-14-1~2.
              f
             ~'            ~      ~. ~~.    ]Plaiz~t~ff, PR.A.~t,~. CO~TN ~~, ART~.~NSA~ is a ~ao~it~ca~.subdivision oft#i~ Stafe.
                                                                      ..                       '                            •'                        ~.
             k. .
                    `' : ~p'~ e~'ka~sas puxsu~rit to AR.I~. ~0~~ ANN. ,§ ~ 4- ~ A~-102. ~            ' '..
         . :~                                                                                                      o~'tkae                                  .
                                    $7.     k`laint~f~, ~zA.NDOL~'H CQUNTY, A~RS~ANSAS.i~ a pr~~itic~lst1bdivision
              J


             i; . '~e~,te c~~'Ark~x~sas pursuant to A~{. COD~.At•rrr. § 1.4-14X02. .
             '%

             # .
                                                                                                                 b~''the . .
             b              ~8.     plaintiff, S'~". ~RANC~S C~3UNT'~, ,AS~S~LrISA~ is:~ polifzcai subdivisicizi
             a                                                                                                           .
             ~ ~ ~t~'G~ o~•A,X3cax~sas pu~'Suant to ~A.~LK_~Ct~1~E A.Nt~~. § 14~i4-J 02_                    ;,
              .; , .                                                                                    ~                 of the. ~tate~
                                    ~9.  k~lainCiff, SALINE.-G4U"I*~T'Y, A~2.I~~I~iSA,S is. 'a politi~a subdivisiaza.                                      ..
               3.                                        ..                                    ..
               ~,                                                                                                           . .
                        ~~iF~;z'Jc~~sas,pursuanttQ A1R~~..~t~t~EANtv_.§ 14-1~i,- 102.
                                                                              ~~
                                                                                                                ision b~tk~e S~ata•o~ . .
                                  90,    plairiz~ff, SCOT"T.CC7CJN'I'~', A~.I~Al'~1S.A,~ is a po~ztScal ~subdzv
                                                 ~                                ~                              ~ ...
                  ~;                                                          142.  .                                   _
                  ~ ; ' ~.1~1z~n~s purs~t~t to'.AxT~.. ~OD~ ANN: §   ~.~-14=




                    ;.                                                             lg.

                                                                                                                 ;.
                                                                        ~ .
      PC7F          I          ~,x~itN~~~pdf~~i~tory trial version www.pdffa~fiorv,cram
                 Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 190 of 452
04!10!2018            14: 4            $707393 57                                                                                         PACE          ~7




                                                         ~~                                                   ~~


                  i                   9~.~ . ~'taa~iti~f',. S~.A.~C~'' CU`UN~'~'",.A.RK~.~T~A.S is a ~ol~tical .subdivision a~t~ie'State.
                  i
                              of~t~k~n~as ~ui•suai~t to ~lt~x. ~C?DE FINN. ~ 14-14-102.

      .                               '92.:.    P~a~z~tiff, S~k~,~,.~'Z`TA,N COU~T~'X, A~~P•NS,A,~ ~s.,a p~~i#xoa~ subaivxsxo~a of ~k~~

                          . 'Stag ~~'~.A:rIcaras~s ~uFsua~it tc~ ;A.~tt. ~o1DE A;z~r1N. § X4-~4-102.

                                      ~3, .. :S'Iaxz-~t~]C~', S~~~S~JR. COUN`~`~,       CA,~IS~S is' a polxt~ca~ su}idzv~s~on,o£~tbe~State,                                   ~.

                              of,Ark~:nsas pur~vantto ~rut.'Cor~~Arrt~t.'§~ L4~14yI42.'                            ..                                   .

                                      94. . S'lai~nti~;SHAY C4UN'Z'Y,:ARKANS.A~ xs a ~olAtzca~ sub~ivisiox~ oftie 5f$te of.                                       ;.

                ~;?!          .A.rka~;SaS ~u~~uant to ,A R.K.- COflE At~m~. §. 14-14~=102.

                                      95, ~     Plaintiff,'STONE COUt~TT-Y, ART~AN~SAS is a pc~li~ical su~i~ivision.'of~e Stake ~f
                  .,                               . . .
                ::I.          .A,~'l~~i~~s ~uz^sua'nt to ,A.~tt~: Ccrr~~;~~tN. ~ a4-~4-3.02.                                                                    '..
                      c               ~~,.     ~ Flaznt~f£, "(,.rN~+~I~T CC7r1N'T'Y, A~~AT~TSAS .is a ~oliti~al subdivision o~~ie state of
                                                                                                                                                                      '. '.
                              ~1,rk$~,~~s.puxsizaz~r ro .a~zz~{. cQ~~ Al~rrr- § ~~E-14~-1 Q~.:                               ~                   ~ .        .
                 -~

                ~~ .        97.    ~~az~tz~, V,A~*i ~U"R~~1 ~Cc~~1"NTY~; A~T~AhT~.AS is a political:subcIi~viaion of the
                .,                                                                             ~                  :.
          . ~   ,  ; ~t~Qe o~A.rka~sas
                 ;:.                   pursuant t4 A~.TC; Cony Arrnz. § 14-14-102.                                    .
                                                                                                       ~..                                                                  ..
                ,;. . .
                 ,v          ~8. , Flaintiff;.WASHTt~G'I'C~1~1,C(7~CJNTir, E1.T~CCAN'SA~ is a pa)itical subr~i~visia:~ oft~ae

                  ~ :.
                .?.
                              6t~.~e o.~Arkansas pursu~n~ to A.]~tic. CODE ~1.Nt~. § ~ 4- X 4- X 02':.        .-        ~.                 ..
 ..
                                                                                                                                                                       ..
                 ~.,
                                       ~9.      ~'laintiff,.~7Ji~77'~
                                                           ,,         COUNTY,AR~S.ANSA.S:►s'a politic~~ subdxv~sx0~~'o~t1~.e.State of . .
                 .r

                 a            ,~it~a.n~~s pu~~us2at.to ARK. GopEArrty: §• 14-i4~-Io2.

                . ~                   ~ 100:    plaintiff,. V,~C7t]I)RU~`~'~ C(JUN"Z'Y, .A,~RJ~4NS,A.~ xs a ~olitzcal subdi'visian of the '` .

                 . .~         ~t~1C~ a~A.rkai~sas puxsu~~t tc~ ,A.~.i~.. Cony A.rrra. § 1414-102.                                                                             .

                .~                     ~ D 1: . ' i~lainti-Ff, ~.'~7L ~OLT.N'~'Y, ,A.R.T~ATIS FlS is. a political ~s~abdi~isic~~~ o~ t~+e State of "

                              F1rTcf~tS:~'s.pli~~uatxt to ,A,R~. CormAte. § 14-14=1p~.



                          j                                                                                                          ..         .. ..
                                                                                      20
                                                                                                                   ..


          F?DF .: . ~dbYwifhi pdf~a~~o~}r tri~1 v~rsi~n www.pdf#actorl.~om
                                                            ..                                                                   .
                           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 191 of 452
    04I1012~1~ 14:04                        Si07393287                                                                                 PAGE      08
                                                                                                                                   -            .~.M~. --=...---




                                           J.02.' .. T~lairitiff;CL~~I~LA~iI~ CC?UNTY',.A          .NSAS ~s"a ~c~.Jitica~'sutidivisx:on ofthe

                               .State of,A,rkansas'pursuan~to A~t~C..Cc~z~EAr,rr~. §.14,14-102.

                                           103. •,Plaintiff, C~TT~'~NpEN C{~YJ1~7'~C, ~2.ICA~tS.AS is a political stxbd~'VisXox~, o~the

                               Stq~te o;fA.'rl<a~S~s pursuant to ~iZIG.~C0IJ~ANt~1:.~ 14-14-X0~,                   ^..            '.
                      j
                                                  plaintiff, T~~[JLA.S~Z CQU~TT~'', A1~1~,NSA.~ xs $ ~o~itical subdivision oftk~e.Sta#e                     .
                                           104.

                               oF~iric~.~asfls puxsuan~ to A1ut. CQ~~ AzJr1. § 1414-102,                                                    ,

                                                                                                                                                      .
                                      IQ~. ~ ~laxz~ti~f; .TEF~'~~t~ON COUNTY, AR~~.~,.I~TS.A.~ zs a ~olitical,subdivis~~i~ca o~'~he `
                                                                                                                                              ~         .
                   `ti i
                     <~     S~Cttt~ 0~.9..r~4ar ~'sas pursuant to .F~~t.[C. Co~~ ANN.  '§  14-7.4.,E 02.
                    ~~~i•                                                                                                    . . ...
                          •            X Q6: " . Plainrtx~ CZ'S'Y" OF L,ITTL~ ~OCI~, ARI~111~            TSA.S, :is a municip al ~tazpoxat~on of
                   "                   ..                                                                                                                          >
                     ~.'.
                                                                                                                                14-37~X~2, and, •, .'' .
                   .,l. .' thes;St~;fi~ c~'f.A.rkarisas ~aui~suat~t to Alin. CO'r~IST. a~-t. ~,2, § 3 and A~tT~. G4AE A.I . §

                                is ~O~s~ad iri Pu~as~i County.                                           ..
                      ~;
                      D;              .,
                                                                                                                                      of,th~. .' . ,
                      '~a:'`'          107. . .~~a~ntiff'~ CI'x`X:~Ok' Ft~~T'.SMI'T'1~ .4R~AI'~S~1.S,,as a xxzunici~al ~ci,~Qratibn
                        ~~: .                                                                ~   . .
                          '' . State o~'Ar      asas  pur~uant tb.i~~uc . C~r~s`r:apt. 12, § 3 antl  A~.~t~. ~az~~ATrnt: §.1437=~02., anci is :~ :~
      .:
                          ~~
                      .,~~~,~  lo' ted~ iz~ 5~~+asti~,z~ County.,      ..
                                                                                                                                coxpor~~i~in aft~e
                        T;                ' 10$:- Fi~inti~ GZT'Y OF ~~'R1N~~,AL,E, AI~E~AN~.A,~, zs ~. mtinicipa~
                       ,~: ..
                                                                                                                       irr. ~~14-37102, and i's`' :.
                      .'~'
                        T;        St~~~ o~.~,rkans~s pursuant to A~.t~. Co~~'r. ~~~..1~, § ~ and A~IC. C:oD~,Ar
                       {;
                                • lo~.a~te~P 1~ Wasi~ington aid Benton Cou~►fy.
                      ::~~
                         ~s;: .                                                                                              ai ~o~oxation of tlae
.                        ,;                  1n9. ~lainCifF; C~'~'X O~ JON~~~OR~, A~TCArT5f1.S, is a -tx~~nicip                                    ~ :.
                          ~~
                                  5t~~ke a~ Aris~ansas piarsu~xrt.to ,A~[~. CorrS'z'. art. 12, § ~3. and Amt, Cc~C~1~ A~tt~t, § ~4=3'~-1~2, and is
                                                                     . .                                  ~                          - '
                         ' ~~
                             ~    1oc~iLe~k j~ Craiglz~ad bounty.
                                                                                                            PI~AS, is a. mu'~iiGi~~~
                  .                         11~. ~ Plainfi~ CITY ~ (~~' ~I~TURTI-~ ~I.TTLE RC~C~., A.RK..A_
                                                                                                             art. 12, §.3 azi~ Aiii~.. CoT~E ANrt_'~
                       .;        cq~;paz?~~io~ of i:hie. ~~ate o~ fLrl~ansas pursuant t~, A 1z1K.: CONs`~.
                       i~         ~.       :.             ..
                                                                                                                                        ~               .
                        ~'       14~.~7i~02, azid zs loc~tecizz~ Pulaslei ~`ounty. .                                         ..
           .

                           '                                                             21


                                                                                                                    .
               Pad ~ ~e~~wi~l~ p~fi~'a~~tc~ry trial veraicin w+niw.}~dff~ctr~rY:~'om .
                           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 192 of 452
    ~4/1~~2018 1~:~4                      870393287                                                                                     PAGE        89
           .  i




                                        111.' ~Zai~.~i:Ff, CZ'~'Y t~~' GQNWA.~C, .~~Z~A.NS~,S, zs a zxau~.~ci~s~ c~ir~o~atxo;~ off' tkze

                                Sta~~ c~~ Flrk&nsas pursu~~t to A.RiC. Ct7NS`~'. art. 12, § 3 a~ac1 .A.~u~. ~o~~ ,AN1~r, § 14~37~102, az~d is.
                       I
                       i '. Ic~~~~Cec~4 iri F.aullcr~er County.

          ..                            112. ~,' Plaintiff, ~ZT'Y Off' RO~~'R~,.~~'~~.N~~AS, x~ ~ zx~ux~iczpa~ oarpoz'atz~rz~ off'#~~e State

                              .' ~4~';dl.Xkc~t'isas pursuant to A~4.~DNST. art. I2, ~ ~ and AI~Tt. ~DL~~ A,Nt~i: ~ 14 37=10~; a~ic~ zs located'

                                in HEza'~z~ ~ou~ty.'                                                                    ..

                                        1 13. ~   F`laint~~~',,CX'Z'~` i~~ ~',TN~ $~U~'F', ARI{AP~1SAS; ~is a municipal ~ozpt~r~tibn o~"the ',           .

               '        ; ~ ~t~te c~~'Arkax~sas pursuanC to A1~T~. ~01~IS'z'. art. 12; § 3 and 1~x~. CO1~E1kt~T. § Y4-37~.1,O~;~a~.d xs, ..
                      ;;. -                                                                :'
                            1oc~tediiiz re~~r~oz~ County.
                      .,            ..          ..           ..
.                  ~ :.'.              : l T4, P~aiz~#i~'~', G~'~'X.OF BENT'ONVTT~Y,~ A1~~iN~r1:,~;,is. ~ xxzuz~xczpa~ c~x~dr'aton of .
                       ~~. . ..
                           ..
                     ' - I , ` ~tiie':~ta~ o~'f4rkcan.sas pursuant to A R.~c. CoNs~'.`ar~. 12, § 3 ata~ .A.1~z{. Co~E~Al~i~t. § 14.-3~=~ 02, a:~d~ ,
                       ~,
                      :~:!                                                      ~               ~
                    . ~.        is ~'oeatbd.in Bez~toz~'Couiity.                                                                               ..
                     :x,
                                         115,     J?J:a~~ti,~ .~IT'Y a~'~~5~7'I' SP~2FNCrS, ARI~Al*T~AS, is a zzxuz~~czpal carpor~ation Q~'                    ,.
                                                                       '.                    ~                     .'                            ,
                       Y'i.     ~he~.~#aC~s c~~.Axlcansa~  pursu~ntto   A.~K, CcJ~S'~. art..12; § 3 ancI ~A.~.t~_ ~C~~~.fl:t~rt~. § ~4-3'7~~~2, grid         ;. ..

                       ~.~ is kQc~t~d in fiarland C.ountY.                                                                                      ..
                       t:i'
                       s';               11 ~.    Plaintiff, ~ZT'3t' C}F BEI*~T~N,A~,.A.NSAS, is a municipal ca~'pb~ation'ofthe Mate

                                                                                                                                  is
      .                '~! 'of r~rk~~as puzsuant to ~1ztC~: C(71NS'~'_ art. 12, ~ 3 and i~,R,z~,: CODEATrfr. § ~.~~,3'7-1.02, acid Ia~azed
                     . :I`.
                        y :

                       h,      >!n ~ali~ ~ouz~ty. .

                                         f 1'1,   k`Ia~~tifF, ~TTY'~ C~~'."Z'~~:A..k~I~AN;4.,       K,~6.N5AS,is a znuzaxczpal ~osporation o£tkA~ .

                                                                                                                                1437.-1 Q2,. artcl ~s
                            i `~t~~C 4.~# Axlcallsas pttrsu~rit tca ,AlzT<. C~A~ST. aCt. "~2, § 3 anr~ A.~.z~.. Cc~n'~ ~TytN, ~

                                ~~loe~fied'~n.il~iller County.
                                   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 193 of 452
        ~411~/201$                 14:0            5707393 27                                                                                   PAGE        1d
                                                                                         •                        ,
                                            ".                                                                                       ,.
                                                                                                                         ~~



                            ;.~.                                                                 '..
                                 ~.:
                            ~              l 18.' . ~'i~intiff; CZ`i"Y Off' S~E1tWQ4L7, ARK.,A.I~(uF1.5; xs a muzx~ci~~i coz~~ora~'ion o~'tk~e
                          ,:, .                                                                                     ~ .
                  '.        `~ . 'State ofl Ar~~Ca.~~~'S pursuant to AIt~C. CONST, art, 12, § 3 at~d ~1t~~: t~OJUI~~t~...§ 14-37=~t}~; end is
                             ..
    .                       :! ~14~~ted•in P'u~as~ci bounty_                                                                                ,

                            ( .'                 119., , Plai~~#iff, CZ~'.Y.(~F JACKSO1~lVZ~,LE, t-L'R~C,A.NS~.S, is a mLii2icipaI 4bf-~oratiota.Of ~ .

             ~,          ;'; ",#hd ~tat~ of Arlcaiis'as pursu.~nfto.A~](c. Cq~vs~', art. 12, ~ 3.~nd.                 zc.: C~ob~.Az~Tav: § I4-3'7-102; and . .'

.                          ;~          `as ,1c~cat~d iri FukaB~c~ Caunfy.     1                   ~                                        .,          .:

                        . ;; ~                   120. " ~la~z~~iff, CI",~X tJ~ ~rI0I~1TZC~~.~,0, A:R~NSt1.S, is a mutzzczpal ~or,~oration o~~

                       ;. '' '~
                             ? :"~~h~
                                  .
                                      5tat~'o:~.Arl~ansas pursu~n~ to A.Ric. CQNS'C, a~'t. 1~; § 3 ax~ci'ARK. Co~~:A.N"rT. § 1,4-37=J;02; arid..,
                                                          -                         ..                                                          .
        ..                       is lq~at~d ire pr~v~i.Caunty.                                                                                                       .

                           ;.~ ;                 1.21,:   Each. ~o~.inty is. s "political .subdivi~ic~n o~ tk~e stag fob t~~'moi'e cQt~~r~nient
                           j                                                                                 :.                                 ;
                            ~~         ~dr~ini~~7'atjp~] Of)~iSCice at~d the ~XeCc~Se pf (4C~:I I~gis~atiVe ~LE't~iarity",~t~d     ``~. body politic and

                           ~/'         ~r~~rora~~ o~ei•atzz~~ wi~h'in speci~ecf geographic 1z~itatlons estaia~~she~1 b~.]avu.";A~ELtC. ~O1~L~11.~vt~r.               ~'

                         '    ; ~ .~A~-14-102. T3aus t}~e ~ountias sexve a5 ."t[~e state's auxiliaries, atxd nsrrumental~ties in tk~~
                          ~~~.           ~                                                                                                         .
                         ;a ,I, ' 'pdttl~is~is~-&lion of its gove:rtim~nt." $eaurniarz~ v. ~ldlcissor~, 593 S.'~.~d ~ ~., .17 {,~lrle. 7, 80): "'Z'h~ ',

                           •! ~'       ~vo~~1 `~pvrity' szg~i~'z~s a ~or~tion of a state resulting #'row a r~ivision of t~xe sta~e:inta such ~rreas.~c~r

                           ~ i ':, ~~~bett~r ga~~t           le~lt t,~~~~0~and the easjex'adlninistratso~i.o~juStzC~."Icy                              ~         ~        .
                                                                         ~.                            . .
                                                 122.     'Z'k~e Sate maint~x~s a "bounty Aid k'un,d," recorc~~d on the bao~cs of the Tr~asuree .

                          '~';         ~b~'~~e     t~, the Auditor o#~t~;e Sta#;~, end the ~}~ief. k'I~cal ~~~i~er,'~~o~ which,lt.filnds, tii.part,
                           ~'
                            ~`         Cotj#~ty~Services, ,A~~. Ct~T~E ANTI: § 19'-5-602_ Moxe[~V~r, the Mate ,requires and ernpowexs t}ie .

                            ". c~^ot~#iti~~ tc~ provkde.ntarnerous services fleet axe severely strained' becaiis~'of.th~ o~ioid epidezxzxc_
                                              .
                           ~ ~~'an a~x~ap le:
                           ~- .
                                     ;~. . . .dill coun~;ies save a s~eri~:F wha is required,t~ ~e a co~,servator of tli~~p~~oe in his
                                                or her cau~,'ty_ ARK. ~OL7~ 1~t~7t*r. .§ 14-~5-501'. The Counti~s~ all mauitain:s~e~x#'f,'.
                                                c~e~arttrien~s, ~?vhich ein~loy de,~utxes~to a~r~ sheriffs in,tlieir statutory `duties_; ~l~ou~r3.'
                                                t1~~ Cotmties hack suf~tc~~~.t resources to'ineat she'rz~f~aw~ex~:faxcezxii~~t ~b]ig~t:itins,
                                                                            ..                          .. ;                      .
                          ~~ .
                                                                                    23.                        ..


                  PDF ~            ,'; d~~~tr~itt~~ipdf~'~ctory rrial:v~:rsion www.pdfFactor.V.ccsm
                                        Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 194 of 452
           ~4~1~~2Q18                     14:04                8707393287                                                                                               PAGE      11
                                                                                                                      .'
                                                                                                                                                                               . .. .


                              `~                                                  ~                                                          ~~~

                                                                                            .   ..
                              ;~                   ~                                    ~
                                                                                                                                                                              .
                                                                        f,~ose abli~;atit~~s ~al1. t~. the .~#ate: ,Arlcans~s~ late+ ezz~~zeetn~nt had be~za ~. greatly
                                                                         ~znpactad at tk~.o'staie, county, and city IeveI b}+ the ~pioid'..~picle~~c. Thy Counties       .. .   .
                             '` ..'
                                                                                                                                                a~
                                                                         h~v~ e~peiided and wail ~oz~tis~t~e to e~p~~ad'etlo~~zalous additiox~ xesource~Co.~ul~zl     ~ .
                                                                                                                                                                        ~'.
                                   ~                                    theii ]'aw. e~foi•cer~~~nt obfzgataoz~s. ~iece~Sitster~ by Defenc~.~n~s'. conduct in ~c~usiz~~:
                                                                                                                            ~                                     '
                                                                        the opidid ~~azd~~'t1ic. ~ . , '
                                                                                                                                                                                1e.
                                                            b.'           Pursu~z~t eo A1t~:, Cc~p~.A.~~. §.1A-14-8~2~a}, the Counties'a~e required to,px~~a~
                               ;i                                                                                                        tk~e  ~dininis'   txation   of   justice   ,
                                                                          tf~e following t~e~essary services rto their citizens: (X)
                                                                                                                     of the  cou~ty,, ~(2) taw   en~aroem    eiit  prot~o~io~   t,`.,   .:'
                                                                          tht'ough the several courts o~ ~eeard
                                                                                                         o~persQr ~s accused   or convicte   d  of  er~rnes,,   ~nd     ~3) court     ~       .
                                                                          services aid th,e custody
                                                                                                                                                                    .custady    of
                            . ~                                            axzd.public reca~'ds mana~er~aet~t,'.in~luding XEgzsta-ation; re~,ordzzi.~,.anfl
                                                                                                                                                                 "xnand~~ory
                        .                                                  pubZxc records: '~'k~~~e ,services wAJ~ }~e3-~ina{~er be.~'e£errcd to as
                                                                                                                                              l~e~en~az    zts': actions, the::
                                                                           Se~iice§.". Due so~ely':ta the op~o.~d epiderriic caused by
                                                                                                                                           cr~ntima    e tiq'e7~~en     d~moraaes           .
'.                                                                         ~our~ties Eiave b~eri forced'to,e~per~d rnatii~s ~ind.rx~XJl
                                                                                                                       e would    no$  have~~ad    .~o   ~ex~ie~d   a ' nd  in' at1
                    .                                               ~      ~`or iTia,~datgz~y services tk~ey otherwis
                                                                                                                                                      ~fstag, dut~es:to'the. '~ ,. ....
                                                                           amouiit.'far gZeater than tlic~ can afford,'~'he state's d'elegat~c~ra
                                                                           Cou~ltias as ~nurAaaxated in, §   7.4y14-$ Q2~a) cioe~ nat elimiil3'~  e t}l~.Stat  e's:coiitiriux~g , .
                                                                                                          I~ecause the Counties   ' r~ve~.ue s  have   b~e~   ~ix~suf~ic    ient to
                                         ',                         . . ~: ohligatAo~.s to its ~i~i~ez~s.
                                                                                          tk~~e expande d"cost  of mand~'ko: ~~,sexvi, ces c~ixsed     by'S~~fon   ~~~tsY.ff     ~e
                                                                           undei~vvrite
                                                                                                                                                            ng  payment      s. . `.
                    „ .                                                    Stat~~of t1.r~$z~sas hay rn~de and wi11 coz~tznu~ to make~i~.e zemaiui
                                                                                                                                                                         ercd ,fa,. ;
           _                 , i~ '                          ~.        : ~t~rsiiant to ,P~1zCc. CODS A]~. ~ Irk-14-802(1~),~ ~h~ ~~~auJ~tieS'~ art .ez~~sovr
                                                                                                                                                 (1,} eir~er`g@~ey'se~~vices, .:` :,
                        .                                            ~' pxovid~ the fQ~lowing n~ce'ssar~ services to their citize~,s:.
                                                                                                                                           'and protect}on, and juv~~l~~~.
                                                                 . ~ .. including azx~bulanc~, Givxl dcf~nse; ~x~ prc'v~ntioz~
                                                                                                                                                              n cbritfal; child ;
                                                                         detention; azad (2) hu~nna~ services, ancludin~ fir aid water po~~ut~o
                                                                         ca~z'~/.youth a~,d senior citxzer~ s~rwio~s, ~ul~~ic         hca~.t~. aYid  . liosp~tal . cai'c; pub~~c
                                                                                                                               rah&b~lit   ative  carp.    Z]ue   solely to tYie"., "
                                                                         z~uz'sii~g.~ne~ a~,terided Ga:Ce,• and social and
                                                                                                                     nts' ~etiaris;  th~.~~ux  xties    have been    foi~ccr3 aarAci
                                                       .,   ', ,         op~o~d epidelx~.zc caused by l~e~'enda
                                                                                                              expend   mtani~s   far  tl~es~  much-ria    ed~[~   services,  t3~ey
                                   :
                                   :                                      wiLl coriti~ue to,be .Forced to
                                                                                                                 e;cp~nd   and  iz~ an  arriount  £az-  greater  tk~an  they   cap
                                                          . ~            otherwise vuaulc~ net have hid to
                                                                                                          on  of s~~te  duties ~o'the   Couiiti~  s 'as  enu~ner~.   ted iz~ § 14~      "
               ..                      `'                                ~~ord,'7'he St'ate's delegati
                                                                                                                                                                    its.ci~iz  e~s.
                                                                         ~I4-$~2(b} docs'z~ot eliri7i'raate fhe St~Y;e's continuing'QEi~igations•to
                                       ~~ ,                                                                                                                     i~k~suffic e~.t.to . ..
                                                                         Because the Cou~tzes' revenues knave ~ee~ a~ad will co~.tiuiaue t~,b~
                                                                                                                                                  }~efencia  n'Ls,  tk~e Sta~Ce c~#'
                                  j.                                      und~ry+ix~te t~~e e~pa~c~ed cost o~t~,ese s~r~i~es caused~b'y
                                                                                                                                             ainin~    peiyz~ent s':
                             ,... :~ ~                                    Axlcaaisas has zzlad~ a.nd ~%vi~~. coritinrte #~ make the.xe~.
                                                                                                                                         catZt ~triau~t ofthe ~'u~~tiztig..In . '.~
                                   .j: . .                    d.          In adzxzinist~ti~ag the,courts;, co'unti~s sup~Jly ~:`sigri~~z
                                                                                                                                                        gener~Cx~~ $I$:1
                                                                          ~OiS, tkze noun#ins raporte~ $64.1 mil.a~ci~t. in. costs'.wk~i"le oily
                                                                                                                                          tk~e o~unties  paid,$46 xk~iilifln~• .
                                       ~'                                 t7~i~lion ix~ Xevenu~s tk~rough ~au~,ty fees,a~xd costs, so
                                                                                    ~aurts:s s .
                                                                          x;~to the
                                                                                                                            axi:d ~r~batiaz~ Officers, wh~.asszst the
                                                              e.'         bounties employ J~rug Coux-t .Tuvet~zle Txit~ic~
                                                                                                                                                    ~ted juve~~iil~s,~or..
                                       `~'~                               ce~urts'witk~.cas~s'in~voavin.g de~arlqueiltjuveniles; depez~~.en~=rlegle
                                                                                                                                              in ~h~ cost,of une=Half
                                                                          families in need.r~~ seivices: The "State o'E tarka~sas shires

                                                                                                                                                                                    ,° ; ~ ,
                                                                                                                  ion f2egarding the ~IrkansasSuprem'e Coi~tt,: Caurf of~ppeals
•    ~                                            I#~3$~an a ~,egisl~;tivc Audit, Special R~port~ .(T~fdrntttl                                    1~ (last visited Fe~S. 9, 2018}."
                                                                                                        rk(,r~tzaudit.~ov/Qc ~~.asax7ii~~SPSA0S;3
                                                   ~n~ncQCtry~~dt.Co4~Fts, ~vailr~ble. as ~h ,~J/wviw.a                 . . ,,                         ..
                                              4                                                         ~
                                                                                                                     24 ..,
     ;,r                                                                                                                                                                           ,.
                                                                                                 ~                                  ~,
                                                                                                             cow
                    PDF                                d~~3vttYt~$pd~~~~.~oi'y trial version wvvw.~dffactor~' .
                                                         .
                      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 195 of 452
~4J10~~018            14: 5         ~7~7392r~i                              RI~RAMSEVDP~E1'DPA                                    PAGE     0S


                                                                                                           ti
       ~
                                               ~,;



                                                                                                   up to $15,00U pex pasitio~n, as
           ~                          ofthe juvenile proi~stipn antl sntal« o~~cer~' salaries
           j                          provided u~ldcr ARK. CODS A.~. §§ ~6-13-3
                                                                                        27 through 328,

                                                                                        bear the e~traordaz~ary cyst q~`judiczal
                              f.      The ~7istrict ~o~+rts of the St~~e of t~.rkansas
                                                                              apioid  ~picianii  c. k'ursuaz~tto Ar~~(~,. Co~Et1.N~r.
                                      ~roceedxngs in i~e~~tion to P.r~arssas'
                                                                                            regt~ixed to re~z7~burs~ t~,e, Stag: for
                                      § 1~-17~J.15 and ].6-171106, the ~ounti~s axe
                                                                                                     o~ the district judge and the
                                      oz~e-half a~ the Mate's obligation to dray t1~c salaries                    couxt services will
                                      chief distz'ict court dark. 'these st~tutoi•ily pz'esct•ibed d~stric't
                                                                                                   ."  due     so~~l~    to tii~ opioid
                                      ~ereina~:er b~ ~~~erred tc~ as "rn~ndatory services
                                                                                         bountie   s  have  beers    anti wi11 cantinUe
                                      e~iden~xc caused by De#~eiidtt~tts' actions, the
                                                                               andatgr  y services   the  addition    al  cost q~`which
                                      4o be forced to e;c.per~d monies for rn
                                                                             to ~xpex~d  and  in  a~, amount     fax  greater  than they
                                      they othEr'wi$e would got have had                                                 cnum~rat~d xn
                                                                delagati az~ a£ state d~1t~Es to.the    bountie    s as
                                      can a££ord, Tl~e Sty#~'s
                                                                                                                  o~zs to its o~txzens.
                                      § 16-17~J, l.5 dues nat elirniiz~te the St'~t~'s continuing obligatx
                                                                                                    continu   e to   be i~sufficzez~t to
               j                      $ecause the ~our~ties' revenues ,have, been a~c1 will
                                                                                                       cx~used    by   T7efenda~ts, the
                                       und~~'wz-itc the ex,~ande~i cost of mandatory s~rvzces
                                                                                  contrrlu e tai rn~lce   t}~e  remaini    ng payments
                                      Sta'C~ o~ Arltan~as has nnade and will
                                      through the County Aid.~'4md.
                                                                                                                    statutory aut}~ority
                              g.      pursuant tb .ARK. COC~~.?.NN. § 16-~0-~Ol i E~ SGC~.~ the State k~as
                                      over and audits tk~e nnLrnicipai    and  county   aGcq,~nt s pettaiz~a rzg to  A.rkax~sas' ~7ist~•ict
                                      Courts, aid the State has stat~i#aT       y authorit y over   and  mazldat    ~s the activities cif
                                                            s ~n relation to t}~~ir regllir~d dutias   regardiz  zg ,Arkans  as' ~3istrict
                                      cities az~d countie
                                                                                                                         s a~' all }~aliGe
                                      Courts, The Staze's authority extends to anc3 dir~e~ts 'tbe activitie
                                                                                                                                    court
                r ~                   ~ie~arttn~nCs, city ar town marshals, ~h~r~~s' officas, court clerks,
                                                                                                                  he  governi  ng  bodies
                                      adzx~inistrat~z-S, tk~e city t~~easUrexs, the coun'Cy txeasurars, and rt
                                      c~~4k~e cities az~d counties.
                                                                                                                              ;~uzxzber of
                              ~.       Arlcan~as' apioid epidezx~ie has caus~cl a dt~amatic az~exease in the
                                                                                                                          tion  for ~lxese
                                       involuntary cdx~zx~itm~nts throughput the State. While the juxlsclic
                                                                                                            Cities bear   the   increase   d
                                       commitnnez~ts lies in the c~~cuit courts, tie Caunfiie9 at~cl
                                       costs Qf tra,z-xspo~'ting those odmr~~ited through      tk~eir resp~oti ve sheriffs   ' and  po~i~e
                                                                                                                                 gates the
                                       departments. White the .Arkansas Departmen# of Huzx~~x~ Services praza~u~
                                                               ~'or individu als ~c~mmitt  ed or those   respons ible  ;fox them,    mangy
                                       rues sehting costs
                                       cannot rein~buz    s
                                                          - e the  State for the costs, FurtkZ~r, tk~e State assig~xs the   Countie   s t~xe
       :~'                             cc~$t q~a~pointed co+~nsel ~qr per$t~ns sought to b~ Goz'~zx~itted.
        1'
                               X23.    T41e   Std#~ a~SO [naintainS a    "kV~unicipal ~it~ Fund," recard~d c~za the books a~" the

                                                                                                                 tie State
               ~.,~   Tr.~pesu~r of~e State, the Au~ito~r ofthe State, ~nc1 the Chief ~isca] O~~er, £c'otn Which
                                                                                                                                 cOn't1z~Ue
               ~~     ~'u~ds, 4~ p~~t, city Services. ASS. ~~1~~ A.~1. § 19-5-60 ~.'~'bQSe city s~rviC~S ale alld will

                      I to ~#e s~~erely strai~eci because of tE~e o[~ibid epidemic. For ~~atttple:

                               ~.      pursuant to A.~t~.. GQ[]E Arm. §§ 14~52,~p1, the Giti~s have e;;tablislzed police
                                       dc~artrnents. Thy ~arx~ erifarceinent per~~r~~cl try the City Police ~7e~arhnents
                                                                               2g



   PDT' t               ciF~witE~ pdf~'a~tory trial versic7n www.pelffa~tory.com
                   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 196 of 452
04/10/2018         14:05        87 7392721                            RIKRA~SE1'DPAEVDPA                                 PAGE       02




                                           ~X                                                 .,~.1




                                  would fall'~~ tk~e State aizdlar the Counties should tl~e Cites not ~a~ssess su~'~cie~t
          ~                       resaurc~s to nzoct tk~ei~- law er~~~rcemcnC obZigatzotxs. ~rlcan~3s law e~fQz~cex~-~cnfi has
          E                       been and will coxatx~~Ee to be greatly ixng~ctetl at tY~e state, county, aid ei,ty 1~vel by
                                  tk~e apio.id epxd~mic. The Cities have expes7ded and will cc~~ti~nue to expend
                                  esaaX'xraQus addit►onal resources to £ul~ll Cheir faw enfoxc~xx~ent obligaCions that were
                                  r~ccessit2ted by tf3e T7e£~x~d~nts' conduct in causing t~,e opic~id e~idenzic. Cities have
                                  ~ x~te~,~~~ ex~~i~cie~ and will cpntinue to expend ~x~orrzxous additio~~a1 resourees
                                  z•espondin~ za first respor~d~r calls, thro~~gk~ tkteir fire de~~rttn~~ts, tk~at were
                                  nE~Essi~ated by the ~~fend~~ts' conduct in causing the opioid e~,icietnic.

                           b.    Thy dxstr►ct courts bear extraordinary costs o~ judicial proceedings in r~[~tzc~~ to
                                 t~rkan~as' ~pidsrniG. Puz-sua~nt to ,A~tK. Cobs Arr~t, §§ 16-17 7 15 anal Z6-Z'~-1.~Q6,
                                 tk~e C~t~es ~i'e required t4; (]) pay the op~,rational ex~~nses of the district ~ouxt A~
                                 ghat town or city, az~d (2) reimburse the Stag for c~n~-haif o~tk~e State's obligation
              '                  to pay the s~l~a-ies of t~Z~ d~strActjudge atad the chiefdistrict court: clerk. I'u~-suax~'t tc~
                                 ~C. COI7F ~►N. § 16-i7-1I9, in those ~ou~taes k~avzz~g a population +~f 2~O,000 or
                                 t~,pr~ inhabitants, the State r~c~uires the city ox fovvz~ ~z~ r~vk~~ck~ the district courts ace
                                 1pc~terJ to beax their ap~licabla saI~ries and op~ratio~ expe~.ses. `~'k~ese ~tatutoT~ity.
                                 p~rescz-ib~d district court servi~~s will hereinaftor b~ ro:F~xx~cd to. s5 "zzxandatory
                                 5exviceg." ~7ue solely to the opioid epid~z7~ic caused 3~y ~7e~'er~dants' actions, the
                                 Cities have b~ez~ anti will contir~u~ to be for•c~d to expend monies :For za~a~,datq;ty
                                 se~vic~es the additional cost of wvliich they othezvvise would z~Qt l~av~ had to Expend
                                 at~d in an amount far greater tha~~ t1aEy c~zz a~'~o~rd_ '~'he ~tata's delegation of state
                                 duties to the pities as ~~umer~Ccd xx~ ~ ~~i=17-X15 does not eliiniz~ate th.e State's
                                 con'Cinuing ob~igati~~ts to its citizens. Because the ~i'Caes' r~ve~~~e~ knave been and
          ,;                     will contin~~ to 6c insu~:~'icient t~ underwrite the exp~n~l~~i cost off' ~x~,at~datgry
                                 services caused by T~~f~ndants, tt~e State of ,A,t'I~ansas has made and will continue
                                 to make the remaining payments thro~.igh the ~urzicipal Aid Fur►d,

                           ~.     Fw~su~nt 'C~      .CODS l~.NN. § § X 6- ~ Q-20 ~ et serf., -the State has statutory authotity
          •~                      aver and audits tl~e municipal and county acc~uz~ta ~~ertaining to Arlcansas' bistrict
                                  Courts, and the State has statutory authority over end manda~t~s t~.e act~v~taes o:f
          '• '                    cities at~d cou~tAes xT~ rela#ion to their required duties regarding Arkansas' 17is2rict
                                  courts. `~'he State's authority cx~ends to and detects tk~e activities of a!1 police
          ~~                      de~a►~tments, city or town iz~ar~ha.ls, sheriff's of.~iGes, court c~ax[cs, court
          ''                      adr~jnAst~ators, the city treasurers, the county treasurers, and the governing bodies
          ~                       o;Fthe ci#ies and counties.

                           d.     ~uss~~n.t to Ate. COb1E A,~*~r. §§ X6-2a -Z 15, a prosecuting attorney n ay design~to
                                  a city attorney within the pr•~secutor's district to pros~~ute in the ~n$zzio o:Ctk~e State
                                  i~. t~~ district cout-ts violatxQ~s of state tx~isderrleanor laws ~ccuii~ing witl~,in the
                                  municip~! limits anti upon agreerrtenz by tk~e oily attorney.

                           e.     .4ricar~sas' o~ai~ic! epidemic has caused a dramatic increase in the nurz~b~r of
                                  in~vrt~luntary commit eats th~rou~ho~at the S#eta. Whz]e t?~e jurisdiction for these
                                  coznrnitinents lies i~~ the circuit courts, the incre~s~d ~~st of 1raz~spoz~~tion of ~bos~
                                  ~ar~znttt~d is born by the ~ouz~tx~s ax~c~ ~atxes tk~zou~h tk~ezx sh.cxi~~'s dc~~~rtznez~ts

                                                                      26


  RDF c           ~~d ~iti~~dfFactory #rial version www.~cfffactoi~.com.
                     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 197 of 452
~4,I1~/2018          14:05           87~739~r21                              RIKRAMSEI'DP~EVDPA                                PAGE        6~



                                                                                                      ',~




                                       $ncl police deUartm~nts. Wliil~, the J.7ivision of,Agsng, Adult, snd ~3ehavior T-Iea.ltk~
                                       Services of tk~e Arkansas Departnnen# of I-~t~n~an Services promulgates tt~e~rales
                                       specl~yi~ig tlie.~n~oiants to b~ fix.et~ $s costs as against tk~e individu~is Go~lxaXtted or
                                       tkaose res~onsibl~ :For 5atx~e, many cannot reirnburs~ the State for• such costs.

                                ~.     1l~Tanu~'actuxe~- Defen~~k~t~

                                124.   ~''U~k~i7UE PHt1.R1Y~.F1. S~.k'. is a limited pa~-tz~ership organized     L1~CI~Y tM~   laws of

                     ~~Jaware. ~U~IJLJ~ PHAR.M.A ~~. is a New 'Slo~lc corporation w~tk~ xts ~riricipal place ~:~
                                                                                                   a          .
                     6usi~,~ss Are Stamford, Cc~~xz~ecticut, and THE ~LJRDCJ~,~"~DE~C~ COIvtPANY is ]~elaware

                     cot~pora'tioi~ wi'hk~ its principal place of business in Sta~,~'or~3, Connecticut (co~l~ctively, "Purdue").

                     Purdue rx~.at~u~acttires, prac~~ote5, sells, c~JIC~   CIkSY~ib~t~S ~j7101as SLiC~ a~   O~cy~ontita, MS    COi7tffi,



                     ~3i1$ud9dlDilaudid ~~', Butrans, Hy~ingla Eft, and Tar~inic~ E~ in the U.S. aid A.r4~ansas.
           ~;
                     ~O~gyC4ntin is Purdue's besfi•scttin~ opioid. Sind 2004, Purdue's annual sales of(J~y~~ntin hz`ve

          .!.~       ~~t~~tu~ad be~twee~ $2.47 billion and ,°u~..99 bi~~ion, up four-fold ~ir4t~ its 2006 sales o~$800 million,

                     ~~,yCd~tiz~ constitutes raug~aly ~0% of ~h~ entire maz-lcet for anaigesi~ dxugs (~ainlcillers).

           ~;                   125.   CEP~TA.~C~~1, INC. is 2~ L?elaware cor~oratiorr with its pzi~cipal pl~,~e of busxz~es~

                     in Framer, 1'~~z~sylvania_ T~~A I'HA,~ACEUT'TCAL INJ~[.J~'~'RJES, ~'rr7. ("T~~v~ ~.td.,,)is an

                     Is~~~li Co~'poz'ation with its principal place of business ~~ ~etah Tilcva, Israel. Ira 20~ ~; ~'eva ~.td.

                     aGquir~d Ca~halon, Z~c_ `~'~VA PHt1RMACECJTIG.A~...,5 I..TSA, TNC.("T~~a [JSA,"} is a wholl~-

                     gw~ed.subsidi~Cy ❑~'Z'eva ~,td. and is a Delaware cor~or~tion r~vith its.p~'i~cipal place of business

            a        in- Pe~~,sylva~7ia. '~'eva CJSA acquire~J Ceph~Ion in C7ctober 2011. Cepk~aZor~, Inc. ~nantifactures,

            ~        pr~tm~~s, sel']3, and distXib~,~tes opioids such as Actiq and Fentara i~ tk~e L7.S. and Elrlcansas. Teva

                     T_.t~., ~'~va iJ6,A, and ~ephalon, Inc. work together closely to z~.arket and sell Ceph~lc~n products

                     in ltae 'united ~tat~s, ~'e^va ~.td. con~fucts aZ1 dales and marleetii~g activities for Cepk~a~oz~ in.th~

                     C J'~leed!'~'~$~~~ tk~rou~,~ '~eva LISA and has done so since its October 2Q~ ~ acquisition of Caphalon.

                     ~'~~va ~,,td. aid "~"eva US1~ hal~i ot~t ~~tiq 2ind Fen#oxa as Teva px•c~ducts'to tf~e public. T~~va USA


                                                                              Z7


   PD~F          e     c~+vdi    pdfFa~tc~ry trial versicsn www.pdfifactorV.com
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 198 of 452
~4f10~2018    14:45       ~7F~7392r21                             RIKRAP'ISE'1iDPAE1fDPA                               PAGE         FJ4




                                        •~
                                        `                                                  ~U




              sc71s ~IJ fazxrxer ~~ph~lon branded products through its."specialty ~e~lzc~z~e~" d~~vXsxoz~. `~'er+a L1:~#.

               hqs dz~rect~d Ce~halc~n, Znc, tQ disclose f}Zat it       i5 2 VV}~p~~~-OW~Pt~   subsidiary of Te~4a L#d. on

               pr~scrlptaon savings cards distributed in A~I~arzsas, i~dicati.~g `I'e~V~ ltd, would ~e respbnsib]e for•

              eo~~er#ng certain cQ~pay casts. A,,11     O~ CE~7I1~I421'S    pt•omotianal ~vebsites, iz~c~t~dzz~g '#hose for

              }3~'eal~larotigh pain is a shortTternn flare of rnoder•ate-to-severe ~a~x~ in, patients with t~tl7erwise stable

              palrsis~~nt p~~~, ,A.Gtiq end ~~'entor~, prominently display Teva. L~d.'s logo. 'I`eva ~,td.'s ~z~az~caal

              ra~ort~ list Cep~a]gn's and 7`eva ~LTStI's sales as its or~vn, end its y~at--end report far' 20Z~ —the

              year irEzm~:di;~tely fallowing i~xe Cephalon acquis~tAora — a~kribut~d ~ 22% xz~crease ~x~ id's special#y

              m.~diCi~e sai~.es to "tne inolt~sion of a full year of~ephalan's specialty sales." Through i~~tex•related

              o~i~rat~ans like these, Tava Ltd. operates in A.r]cans~s and tt~~ rest o~tk~e United States thraug~ fts

              subszd~aries C~phalon anti Teva ~US,~. '~'k~e United SCatcs is tk~e largest off' Teva Ltd.'s global

              m~kEfi~, repvesentin~ 53°10 obits g1ob~1 revenue in 2Q15, and, wexe i'G ndt for the ea~iste~~~ ofTeva

              USA a~.d G~phalt~n, Tnc,, Teva ~,t.c~, would conduct #lose companies' busxn~ss in the United states

              itScEff. '~'eva Ltd. dAxec~t~ the business practices of Ceph$fc~n and Teva USA,       Sxa(~ ~II~II' jjI'QftS 1~llTC


             •to ire f~enefi~ Q~~'eva ~.C~. as cpt~t~ollingsh~r~I~oJder.(Teva P~iarn~aceutz~al Irxdustries, ~,td.,'Z'eva

             ~Ph~m~~eutzaals USA, ~c., a~xc~ Gephalon, Inc. are referred to as "Cephalon."}

                      X26.    J~NSSEN Pk~A,~iv~~1.CEUTZCA,J~, ZNC, is a Fenz~sylrrania co~~or•atio~ r~vith its

             dpri;~tcip~:l p]a~e o7F busitxess in Titusville, New 7ers~y, aid is a wholly owned ,sufasir~iary of

             ~I( N~"~1~7 & JQ~ISt~N (JScJ'), a New J~tsey ~~rporatio~ w~t,~ its principal p~aGe o~'b~lsineas in

             .~J~~v B~i~tlsw~~k, New .~~rsey. ORTHc~-N~CN'~TL-JAI~ISS~N ~'T~iA~M,~C~U~'~~ALS, TNC., now

             ;~Cnpw~n ~s Jr1N~~,~~i ~'T,-IARMA.CECJ`~"TCALS, SIC., is a p~nnsylva~ia cc~~poraCi~n,.with its

             ~ri~lci~~l place of business ~n ~'itusville, New Jet'sey. JAN~SEN ~~,4,RMAGEUTI(~'A ~N~., pow

             ~cn~vn :~s J.fs.N~SEN PHA,         .AC~UT~CALS, ~I~':, is ~ I~enns3~iva,~ia corporation with its



                                                                  ~.~


  I~DF c   a~ed~~vit~I p~f~~c~ary trial version www.t~d~~ctQrv~~~~
                       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 199 of 452
~411~/2018              14: 5        ~767,39~?21                                RI{<RAMSEVDPAEI'DPA                                    PAGE       D5


            i                                      l~


            i




                        pripcA~al place p~busincss in 7itL~sville, flew Jersey. J'c~C.~ i5'Ghe c~xaly c~,~pai7y that owns
                                                                                                                          rriore tk~aza

           ~j           1 Qp/o o~ Ja~~~et~ Pilaiznaccuticals' st~ctc. 7~1 controls tlic sale az~d deve~4pzxtaz~t of .~anssen

             ~         ~h~r~r~~tceu#i~als' drugs ax~~i 7a~issen's ~x'o~ts inure to .~~J's benefit. {J~z~sSe~ ~'~a~;rx~aceut~cals,

                       Zn~., (a~ho-Me~iezl-Janssen ~'harinacei~ticals, Inc., Janase~ ~'k~arzzzacezatica, Iz~c., azld T&J a►•e

             i         re~'e~~1~ed to as "3anssen.") Janssen man~~facttltes, p~'o~otes; selas, aid dzstxibutes dz'ugs ix~ t4~e U.S.

                       a~,d grl~atasas, including the opioid DLGragesic, before 2009, Dur~g~sic accouzzt~d for at mast $~

                       bix~ion in aru~ual sales. XJntil January 20X5, Janssen devaio~ed, zraarketed, and sold the apioids

                ~      Nucyn'~~ and ~tucynt~ ~`k~. 'T'ogethez, Nt~cynta and Nucy~ta ~~2, accounted ~'or $ X72 rz'~i]IiQr~ in sales

                       in X014.

                                127.     (~VA'X'S~I*~ ~.A~O~T(~~~~; I'N~. is a ~levada co,rporatior~ witE~ its ~zz~ci~al

                       p lpGe q~ }~u9Z~eS5 ~~ CO~'Ok~a, Ga~~farnia, ~~-cd is ~ wholly-owned s~bsidi~ry of Allergan plc (f/k/a

           ~~         A~tavA~, Zoo., flk~/a Watsozr Pharm.~.G~uti~:~ls, Inc.). 1~.CTA'~"~S p~f1., ~I~. (~I~cla ,A.ctavxs,
           ~,                                                                                                       .
                      Ind.) i~ ~fl ]~~law~re corporation with it's principal place o#'t~usiness iz~ ~Tew Jersey and was foz~x~er3y

            i          k~,~wn~as W,A.~'SQ~I ~H.A,~A, INC. t~,.CT~1VI"~ L~~ is a L7elawar-~ li~~~ited liability cq~~az~y

                       with it~princzpal place o1~~usi~ess ~~ ~aXsip~az~y, Ne'vv Jers~:y, anal n~ m~mCaers Qf A~~`A~TS ~T~~
          is
          ~;
             '         aro~citA~!e~s o~',Flzlcar~s~s. each ~f Chess befendants is owned by AIlergan plc, which uses them to

           ~,          ra~aCk~t and yell its drugs in the United States. A1ier~an Plc is a ~ub~~o lizzzlted Cora-ipazay

                       inco:r~ga~ated xr~ Breland with its principal plate ~1'busin~ss in DubJar~, b'e!a[~d. A,ota~is Plc ~Gquired

                       ~ 111araain Plr. in T1iTarrh '7(115   anti thx~ r~nrtiFrinar{ r.mm~anv r.l~aiiuPt~   5tR   na'm~   to A11t~t~aat, n1C in


                     : ,7   zar}~ 2D13. Hefo~•e that, WA.'Z'S~7I~i ~'H_A,liMt1C~C1TT~ALS, ,T IC. acquz~ed ,A.C'I'.A.VZS, INS.

          ,:          ~in (~)ctc~~er 20 2, and t[xe combined company chsz~ged its ~na~n-~~ #~ A~tavi~, Inc. as of Januar}~ 2013
          b' s

                      ~a~t~R then Actavi~ ptc i~l October 2(~~3. Allergen l~lc ~x~reises contz~ol gvex tk~ese xx~a~'Icetizzg and

             i        s~al~s ~~r~rts ~tld pi•o~ts ~ro#n tk~e sa~~ Cif .F1.1ler~aniActavis products ui#izxaately ~~,ur~ t~ its benefit.



                                                                                L~




  PdF t             .'~c~Vwit~ ~tifF~ct~ry trial version www.~rd•FfactQry.rom,
                   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 200 of 452
~4f10l2~18          1 :05            877392721                         RIKR~MSEVDPAEVDPA                             PAGE        06


          ~
           ~

          j

           4
                    ~,t4Jlex,~ar~ plc, ,Actavis pZc, ~ct~vifi, ~~c., .A.ctavis ~,~C, .A.c#avzs ~'k~~rzzxa, 5~.~., Watson

                    ~'harzz~~cea~tzcals, X~nc., Vi/~,tsoz~ I'h~rn7a, Tnc., and Watson ~at~c~Xatories, ~i~c. are re~e~zed to a~

                    "Actatris.") Actavis nzarlufact~u-es, promotes, s~ils,~ an~3 distributes apaoids, including the branded

                    drugs ~4,ae3iat~ and ~lorco, a generic version of Kadian, and generic versipn5 of IJuzagesic and.

          !         (~p~na, in the U.~. and ~1~~cansas. H,cC~vis a~c~uir~d the rights tq ~Cadzaz~ fso~za ~in~

          '         Ph~•7xa~ceutxcats, I~ac. ova T~ecemb~r 30, Za0$, and began n;aarlteting I~ac~i~n in ~Q09.

                             X 28.     ENDO F~i~A,~,'Z'H 50~7(]TTC~I~1S INC. is a ~7eZawa~re corporation wzth its pz~incipal

          :i        P~~~e o~ bus~~ess xz~ 7v1~Ivarn, PennsylvanAa. ~NL~O FI-~1.~2,T~,A,~~TJ'Z'TC1~.~S INC. is a wholl~-

              !     ow~M~~.subsidiary o~ ~z~clo ~Tealth Solutions ~f1a azzd is a, D~iawara corp~xa'Ci~n with its ~t'1~c~~a1

                    place of bus~~,ess iz~ Malver,~, ~~nnsylvania. ~~r~do Health ~olutiot~s Itac, a.nd Endo
          ;,
                    k'I'~Elarm~eeutica~s Z~~c. axe referred #~ as "~nda.") Endo de~~e~op~, markets, and Se11s pr~sCription

                    d regs, ~►cluding the opioids Qpana/Opana E~, Percodan, ~ercoce~, and Zydotae, xz~ tY~e U.S. and

          ;,        ~1r~ans~s. Op'ioit#s made u}~ ►•oug.hly $403 million of~nclo's overa~~ revenues of $3. bi1l~on A~ 2012,

                    ~fp~na ~~. yxelcl~~i $1.15 b~11~p~. in revenue ~~~o~'n 2010 and 20 ~ 3, aid ~t ac~otlnted ~pz• X 0% of

          !"       ~ndo's fiotal revenue in 20 2. undo also mar~u~'actur~s and sells ge~aeri~ opioids such as oxycadone,
          3

                    t~x~imoryp~one, k~yclxomorphotke, atad h~drocodo~e pxocl~~t;s in the i~.S.-and ~1a~kansas, by i~s~lfaiid
          ~,
          '~ ;;    ~hrQugh~ its subsidiary, Qua~ite~t ~'h~nnaceut~cals, Inc.

          j                 ~,2,~.    V~fN7'A~'rE PH,,~R_Mt~.C~CrTICAU~, ~,LC ("Vintage") is a limited Ii$bility

                   por~~aza~sy organised under tkae laws of the Sate of Delaware, wztk~ its principal p~aao of business in

               ~   ~~Iw~tsv~i~1-fie, tLlabama. Vit~ta~e is ~. w}iol)y-owner! subsidiary o~ Enka Intez~~atxo~al Ply and'

                   ;~at~:Fa~'6ures, prorx~ot~s; sell, ar~d distributes generic opioid products ix~ tk~e United Stags a~,d
                   ~~~s~ ~                                                        _




                                                                       ~L


 Pt~F c             d y~it~r ~nd~fF'~ct~ry trial v~:r~iQt~ wwvv,~dffactory.com
                        Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 201 of 452
~4/1~I~0~8               14: 5       S7~?3~2~21                                RII<RAMSEVDPAEI'DPA                             PAGE      07



        i
                                                                                                        `~


        i

                                                                                                             with its
                                 130.    ~1SY5 'Z'S~PEU"X'ZCS, II~IC.(4SInsys") is ~ I~ela~u~re carpox~~tio~
                                                                                                 s, pxo~notes, sills, and.
        ~               pri~cip'~i~ place of business it1 Chandl~;r, .Arizona. ~nsys manufacture
                                                                                                         the U.~. and t~.xlc:az~sas.
                        distributes a si,~blitagual fez~taz~yl ~pr~y 4►ndez~ the bz~az~d dame Sub~ys iri
            4
                                 131.    ~vJALLIi~7CS~RQDT P~.0 zs a public ISznited liab~~xty aomp~~y argani2ed azzd
                                                                                                                       ~t~ihes-T.J~on-
                        existi~~ under the .laws o~'the S~;ate of Ire~~nd, wiih its princip~~ pace of bu~inass in
                                                                                                               and
                        Thsme~, Surrey, CJnited I~i~gdam. MallincXcrodt FLC r~a~,u~actures, p~azx~ates, sells,
                                                                                                                tzaax'pbin~
                        r~xs~ributes b~~zzded opioi~ls ~xalgo, I~~x~codot~e, Xartemxs Wit:, and Metk~adose; and
                                                                                                                   hydr(540C~~~,e, and
                        suf~atG ~~tended release, fentanyl e~tencled release, fenta~yl citrate, 07LyP4dq~e,

                        ath'~r   genetic     opioid        products   iii.   the        U.S.   a~~d   Arkansas.   MA~,~T.~TCKROr7'C'
        :l
        `I              ;~~IAI~✓IAC~LI~'ZCA.L~( M~l~~~okxodt Fha~•m~") (~allinclsrotlt l~LC a~xd Zvlallinckrodt ~kiar~x~a
                                                      yi




            ;;          ~arQ col.T~eGtiV~ly xefeiz•ed to ~s "Mal~inckradf") is ~ caxpoxation organized az~c~ existing under the
        ;~
         ~              saauNs o~ the State of 1]elaware, with ids principal ~lac~ of bustne5s i~~ ~aze~wood, Misso«xA.
        ,~
                        ~Iv~~~lindkrodt Sharma xx~ar~u~actures, promotes, sells, and. distributes banded opioids such ~s

            ~.~         PEx3~lgo; Ro~~~codone, ~~r~e As ~~t, at~d M~thac~ase; az~d ~norpt~in~ sulfate e~t~nded rclea5~,

                       .•fen~any~ exte~nder~ r~teas~, ~entat~yl citrate, oxycocloae, ]aydre~codane, and otk~eK generic o~iQid
                       '

                        ~producxs in the U.S. 3rd ,A~rlcansas.

                 ~               132.    ~S~S~.A,S~I k'~A~tMACEUTTC~-1.L~ 1NG. ("Nylon") is.a con~.pany orgatt~zed and

        '~              ~~existin~ under the IavvS q~ the State of ~cst 'Virginia, wzt~a its princi}~a1 pl~~c cif business i~

            ~'~         Ivlc~~gat~towt~, West Vir~zz~~a. IVtylan manufa~tur~s, protx~~tes, se~~s, az~d distributes—or ~t times
            ~~
            ;~          s~el~tvar~~ to this Ca~nplai►lt, manufaciur~d, promoted, Sped, and distributed—g~n~ric opioid
             t;
            i           ,~h~~~na,~ea~ticAl ~,z-oducts in t}~~ IJz~ited Mates a~ad Ar~ea~7sas.
                ~{a,
             ~~                  733.    SUhi F~AR~v1AC~U~'ZC.A~.~ ~TDUSTKIES, TNc~. ("Sun") is a co~rporatxa~a
            i;
                ~.;
                ~i ~~r~~~i d under the laws oft}~~ State of Michigan, witil~ ii;s p~xnG~pa,t pace t~~bust~e~ss zzt Cxanb~rY,


                 .                                                                 31


  PDF                  ~ diwitf~ ~df~.acfiory trial version www.p~ff~ctc~ry.corn
                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 202 of 452
0~r'10r'2015     14:05          8~~~3~2721                           RIKR~MSEYDPAEI'DPA                             PAGE.     6~
                                                                           ....    ,.M                ....~ ---•,

                                             yr                                            ~f




                  New J~xsey. ~uz~ manu~actuc~es, prprnote~, sells, aid distributes—or at times relevant to this

                  Cort~~l~iz~t, ta7a~ufactured, promgted, sold, and distrsbuted—generic q~iaid pharrraaceut~~a~

                  praduGts in tF~e United States arld Arkansas,

                          1 ~4.    AUk~0~3~l~7C7 : ~HARMA. LISA., INC. ("A~Grobint~c~ USA") is a corpai~atio~

                 org~~niz~d under the laws of the State a~ J~e~aware, with its p:tXz~c~p~l pla~~ of business in Dayton,

                 'f~C~w J~rsry. Aurabi3~c~o iJ5f1. is a wk~ol~y-owned ~ubsiciiary of Aurobindo Pharma J„td. aid

                 zn~,nu;f~;etur~s, procnotes, se~1s, azld distributes—or at t~zr~e~ xelev~nt to This CQz-~p~aiz~t,
           ;,
                 rn~~nu~"a~2ured, pronzar~d, sold, aid diStr~l~Uted~brandsd and ger~e~xe c~pioid pharmaeeutica~

           `~   '~~od~ctb in tale United States a.nc~ ~q.r~Cansas.

                         135,     ,A,LJ~tO~.IFE ~'7~RN,[A ~~~ ("A~.:rQlife") is a 1i~r~ited ~zability company orgar~zzec~

                 ur~c~r the laws ofthe Stato of 1~elaware, witl7
                                                            , . its principal place of business an 3~aytan, Ne~v JerS~y.
                }+.«roli~'~ zs ~ vvk~olly-awned sub~iciia~~ caf ~urobindo 1,JS.A. and manufactures, p~`ornoti~s, sells, and

                 ¢i5tt'zbu#ester at tines t•elevant ~o this Co~xtp[~,int', maiwfactuted, promoted, sold, and

           ';
           ;.    ~listt^ibu~ed—branded and ge~erlG c~pioid ~harrxzaee~rtical prod~icts ~~ the United States and

                 ~A.rk~ras~.

           a             136.     LITPTT~1 P~I~IvIACFU'TICALS,. TNC_ ("~,upin") is a cor~o~'a#xaz~ organized ux~dex
           j

           +!   ~k~~ ~~w~ of tl~,e State of ~7eiaware, ,r~ith its ~rincppal. place of bu5l~aeg~ in I3altimoXe, IV~~ryland.

           S~ -~.,ug1n iS ~ wholly-pwn~~J subsidiary of Lupin I,,td. ~r~~i manufactures; promotes, ~eZZs,. and.

                ~dzs~¢ib~~~es—or at tixazes retevat~t to this Gptrapl~int, manu~'actut~~,. promoted, sold, and

                ~lis~jtibta~ed—bra#~r~~~ a~-~d generic opioid pharrrxaccutical ~aroducts 1~n the United St~f~s and

                i~r~~ns~.

                         P37.     ~O~Z1.F(1N1~ ~'~~A.R.M~iCLU~'~CA.L, ITdC. (`<ColIegium") zs a ~~ar~bratioza

                ~xgi~niz~d u~d~et- the laws p~ the Mate o~ ~1ei~.ware, witk~ xts princi~aJ p~a~~ of business tai C~ntail,



                                                                     32


  F'D~ ~         d 11~ItI~~dfFacfory tri~1 version www.pdffacto~-V.corn
                  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 203 of 452
X4/10/2018        14: 5        $~0~392721                             RIKRAMSEVDPAEI'DPA                               PAGE       09




                                               ~~};                                            ~l




                   ~ass~chusetts, Coll~giun~, tx~anufactures, pxozx~btes, se(Is, az~d distributes—or at tees relcvar~t to

                   this Complaint, ~rianu~'3~tuz'ed, ptomdted, sold, and distributed—branded ar~c3 generic Qpic~id

                   p~ar~-~~ceuti~caf products in th,e CJnite~d Sates and ,~,Xl~~,nsas.

                            X 3$.    BI(~JJ~~..IVERY SCX~NC~S ~N°T`ERNA'I'I{~NAL, ETC. ("IISI") Ss a corporation

                   oc~~ani~~d uz~dcr the laws of t3~e State ofDelaw~t-c, with. ats principal place o~bn5itiess i~ ~2.aleig~,

           ~,      ~7~~-Ch Cara~~z~~. ~5Z mantlfactuT'e5, promotes, sells, and distz•ibute~=ox at times ;relevant to this

                   Casnpl~irit, n~anufach.E~cd, .prom~r~d, sold, and disfiz-it~ated—branded and generic o~io~~

                   ~l~t~rnr~~c~utical ~roduets i~r the United Statss and A,~k~insas. F~~.T tice~ses its bz'anded ~e~tanyt

                   buvcal'soluhte ~i1m Onsol~s to Co~l~gium-

                           X 39.    SHXO~TOGI, ~C.("~hiQ~ogi") is a cdrporatzo~ brganzzed and existirzg.unde~ the

                  l~~:us p~'the State of Dela~~iare, w{C~a its prinoipa] pZa~e o#'business zn ~'lor~azxi I~arl~, ~T~w .Ters~:y.

                  Sh~sataa~i ma~au~'actures, promotes, sells, aa~d ~disiributes—or at times xe(evant to tf~is CQxx~plaint,

           ~.     ~na~nufa~ti~r~d, ~aroxzioted, sold, az~~ distributed —branded and generic opioid
                                                                                                   phartnaceuticat

          ;:      products in 4h~ United Mates and Arkansas.

                          X40.      A.~3~VI~, ~tC.("AbbVia"}, is ~ corporation a~ganiz~d uzar~~r the Laws ofL7elaware,
          i
          ~;
                  with its:prineIpsll piece of business in ~iorCh Chicago, II]ingis. AbbVi~ ma~vf~ctures, pro►n.ot~s,
          1.
          '      ~ett,~, an~1 distributes—or- at t~rzacs relevant to fh~s Comp?ainC, cx~azauf~ciuxer~, prorxxoted, sold, at~d

          #,     ~Iis~t3ibu~ed—branded ~,nd ge~7eric o~iaid pha~-xx~aceuCical products its the United ~t~ttes az~c~

          '}i    ~.xkar,sa¢. ,A.~BOT'~` ~.,A]3ClRATORIES, ~N~. ("A.bbntt°') is a corporation o;r~anized under the
          4 ~


                 I~w~ p~' ~t7e Stag of ~)~~arxrare, with its ~xin~i~a1 pl~Ce off` business izl Chica~p, Illinois_ Before

           ! ~iitting~Xam r~bbVie in 20 3, fi~.~ba~t ma~ufacturecl, promote, said, az~d distr~l~ut~ci ~irac~dec~ and

                 ~en,~ic t~pioid•~~7,ax~naceuticaa products in the U~.it~d states fl,nd ArJca~s~s,




                                                                     33


 f'DF c         find ~ttl~h ;~~df~~~ctory kris) v~rsian www.gdff~~tory.com
                       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 204 of 452
04f10l201$              14: 5        ~7~7392?21                             RIICRAMSEYDPAE~DPA                               PAGE        10


         i
         ~                                                                                             'f
                                                   ~-                                               '~~




                                                                                                   a corporation
                                14~.    ~'BRNIX TxIE~,~'~:CJ7'I~:S ~-I(~~DINGS, INC. ("~ernix") is
                                                                                                   (glace of business in
             i          c~t~gani~ed under the laws of tine State of N~aryland, wiTk~ its principal
                                                                                         and distribu#es—ot• at tazx~,es
                        Mbrris~owrz, New Jersey, k'~tnix ma~iu~actures; pr~mQtes, se11s,
                                                                                            dis#:ributed—f~r~n~3ed and generic
                        ~~]s~van# to this Co~►`~.~laint, znanu~actured, promoted, 50~d, and

                        oploid;phaX~aeeutical products iE~ the United States ar~d A~•3cans~s,
                                                                                                                       under the
                                ~ A2,    T~~1.zTCHZ SANKYO, ~S*~~: ("Daiicl~i Saz~Jcyo") is a ccaz-po~'a#inn organized
                                                                                                              New ,Jexse~,
                        laws of the State o~ Delaware, witk~ xts ~rin~ipal place o~ busines$ xz~ ~az~si~pany,

                        T~aJ~ckr1, 5ankyo n~anufactiires, p~-on-~otes, sells, anal distxibute~—or at times relevant to this

                        Cq~r~pl8i~t, manufactured, promoted, ~c~ld; and distribuC~:d—bxaz~ded and generic o~~igid
         ;i
                        ~h~~-r~~ceutical prod~ic~s ~z~ the CJnited Stakes and ,A,.ricansas.

          `,                    143.    ~4~t~ST ~.AB~RATOI~T~S, ~1C. ("Forest Labar~tgxies") is a whdily-owned

             ~i         su~#sidi~,ry CifA.~~erg~n and is a corpor~tio~ organized undertfae laws of~elaware, with its prixio#pad

                        p lace df business ~r~ view Yorlc, New 'S~'otfc. F(~R.~ST PI~CEU'Z'Z~,A.~,S, INC. ("Forest

                        ~h~8xzt~~eeutic~I~") is ~ W~41Iy~0~v~ed 5ubsxdxary of Fare~~ Labora#oz'zes at~d ~s a corporation

                        Qr.~zi~i~Sad uz~~3ex the laws of the State of bela~a.r~, With its p~'~z~cipa~ ~~ace o~business in S~. Lduis,

                        h~~~sou~i. {Forest ~ab~r~tories and Forest ~ha~~aceuticals are ca[Iectivel~ referred to as "~`ot'est").

           {~           ~Fo.re~~ tn~zzG~faetures, ~rarn~otes, sells, and distribut~sM—fir Est titxi~s ,ra~evaz~t #o .tk~is ~oniplaint,
         , ;~
            ~           ~n~ufelF~tiar~d, pron~ot~d, sold, aid distX~huted—brar~dad a~ad geT3eric opibi.d ph~rma~eutic~l

              j';       ~rot~uc~s i~ tt~e United States and ~-lrlcansas~
             ,4'.

             ~~  j              144,    M~tYN'E P~T~1~1V1A ITI~. ("Mayne") is a corpo~rat~c~za nrgar~xzed under the taws of
             ,:
             ~~         ~k~p'S#~~ of ~1o~'t~ ~aroJ?~a, witk~ its pr'i'ncipal ~~~ace q~` business in Paramus, Thew Jersey. Mayne

                       ~riz~buf~~itur~s, ~aromot~s, sills, and distr9butes—br ~t tizn~s t-~I~v~a~Y ~c~ this Complaint,
          ;~




                                                                             3 ~4
             'i

   PDF               ~ a d.~vit~ pdf~actory trig! version wvwv_pdfFacto1rV.cc~m                 4
                 Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 205 of 452
~4/70~2d18       14: 5       870~39~727                                 RII<RAMSEVDPAEI'DPA                         PAGE    11




                                                                                              ~~_~,l1
                                               ti.~




                                                                                                   ~t~arma~~t5tica~
                  m~~nu~'~ctur~d, pra~a~oted, sold, aid ~]AstXibuted—•brt~nd~cl and generic opio~~

                  pr~+d~t~ts Gtr tkl~ United States aid ,A,t'lcansas.

                          X 45.     AFC3`T`E~ [NC.(",A~otex") is ~ coz'pc~~'ation org~nize~i aid existing under t.~e haws

                  a~' Canada, w~~th its pi-inci~al place o~ business in O~t~~r~o, Canada. Ap~1:ex ~'zanu#~actures,

                  prazra4;t~s, sells, anal dxstx~but~s—or at times rclevaxzt to tk~is Complaint; maxxu~'actured, ~romated,
                                                                                                            States
                  sold, ~~d di~tribuCed~~branded and generic opioid pharmaceutical }~ro~lucts in the Unzted

                  and A,xl~ansas.

                          X 46.     WEST-'~JA~1~I7 PH~1.RIv~.A,C~UTZCALS COl~. (`"'4V~st~-Ward"} is a corporation

                  oC~`~r~a~ed az~d existing under the laws ofthe State of~7elaware, with its principal place ~f bWsit~~ss

                  in E~t6~'tdr~~, I`~1ew Jers~Y- ure5t-Ward merged with ~Z.oxane ~abar~tori~s, Inc, after 'the lattex's

                  agquis~tion by T-~il~na T~harma~euticals ~1~, end W~stTWax~l ~at~u~'~ctures, ~rc~~txaQtas, sells, at~d

                  distrik~~;~tes—or at tunes relevant to .ti~is Complaint, m~ntlf~~ti,~rsd, p~Cozxaoted, sold, 9~d
          d.

                  d~~firi~~tecl—branded a' nd generic opioid ~harmaceutica! products in the United States aiad
          4•

                  Anlran~as. $efore its a~q~isition, Raxan~ Laboratories manufactured, promoted, sold, and

                  c[i~~ril~~ted bran.cled and-g~n~ric opioid products in the United States and ~ir~lcansa~.
          ~,
                          ~ ~17.    G~Iv~S"NZ T~A.BDRA.TORIE~, LLC ("G~mini") is ~ lin-~itcd liability company
          i'
          ,~ ~    ar~ani~~d and existing under the laws q~the Mate ofl~elawat•e, with its ~xi~cipaa pl~c~ of bt►sih~ss
           ~.
          4 f
                  in< ~ric~gewater, ~Iew .Taxsey. Cra~i~aX tx~:a~ufaGtu~~s, prc~rnot~s, ~e11s, and distrx~iutes—ox• at tzzx~es
          ql
                  re~~vazlt to tk~is ~ozxzplainl;, manufactured, promo#~d, scald, aid disttxbut~~—br~nd~d and ganez'ic
          ~,
                  ~~foir~ ~harrr►ac~utica! products its tie Unit~rl States end Arkansas.

                          148.                     -
                                    PQ~,X~~H~RM~1.t;EU'7'1c~ALS,       ss  » is a G~i'por~Cic~n r~rg~nized udder the
                                                                 INC. (~'q1y)

                  la~~vs c~~dtkz~ Stag o~`A.l~bama, with its p►•inci~al place c~;('business in Owens Cross Roads, ,A,Zabama,

                  Fi~t~s~~'l~arzrzac~ut~ca~s is in the business Q~~taanu~'acturxztg and selling branded az~d ~e~ae~ric"opioid



                                                                          35
                 I .,                                                                                   ~      :~
   f'~F           e~~~wi~br pdf~'a~.~tory #rial version wwW.pdffactoiy.cor~
                      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 206 of 452
~4f1~/2~18             14:05           8~~7392721                           RIICRAMSEI'DPAEVDPA                          PAGE      12




                                                                                                 `~




                                                                                                       Pc~~~ zrianuf~ctur~s,
                      pk~a~zrAa~eutical pa-oduc;ts for tl~e LJnitecf States ~rtd Arlcans~s zraarlcets.
          i
                                                                                                    zx~anuf~etured, promoted,
                      pron~otc~s, sells, anti di5tzibt3tes~dr ai t~Tnes relevant to this ComplaA~t,
                                                                                                            United States
                      ~o4d, ar~~d distributed—branded ~nc~ generic o~ioid pharma~etatic~~ products in fika~

       '              snd• Arl~ansas,
                                                                                                                       State o~
                               149.     ,A,Kak2.N, 1NC,(",A.kc~rt~"} is a corpc~ratxo~ organized undex tk~e laws ofthe

                      ~,c~u•►sia~a, wztf~ its grix~cipaZ ~~ace of business iz~ ~a~Ce Forest, Illis~ars. ,AJ,corn mat~ufactu~'es,
                                                                                                                       ,
                      prarnotq$, set:ls, and distributes—or at a!l tames rel~r~a~,t to this Caxz~pl~iz~t, manufactured
                                                                                                                      tk~e
              y       ~rc~xnotec~, sold, and distributed--wbr~ded ~z~d generic opioic3 phar~x~aceutical products iii,

                      EJnafied Mates and ~,rka»sas.

          ''                   X54.      VA~,L.A,]`~1T ~HA~.NIACEUTrt;1~LS I`10~2,'~'H ~M~RI~~1, PLC ("VaEeant"} is a

          '`I         COi.`~rygraC~qp pr.ganized and   existing under the Eaws ofthc SCat~ o~l~elawar~, with its prin~ip&I place
           ,.
                      pf 6~Usin~ss in Bridgewater, ~Iew Jersey. Vale~nt txaanu~actures, ~romotcs, sells, and distxibutes=--
          ~,
          ~~ ;        ~r ati all.t~znas relevant ~o this Compl~iz~t, Kna~~u~actuxed, promoted, sold, and distributed—branded

                      pnd. ~en~ric opioid phat~xz~aaeutica~ products i~~ the CJnited Sta#cs and ArI~~nSas,
          .;
                               151.      ECR P~°aRMA~'F..T.JTTC:AI,S, Tt~IC. ("~CTt") is a wholly-ovvn~d subsidiary a~

              `,      Yal~~nt ~a~d a coX~oratian or~gax~ized under the laws o~~h~ St~t~ of D~lavvar~, vcrith its principal
              is
                                                                  SCR m~n~~~~'C~.tres, promotes, sills, atar~ clistrib~tes—ax
          ;;~ ' . ~da~e of~usiiiess i~~ Richmond, Virginia.
          i
                  fit titr~ie~~ releNazat to this Cor~plaxnt, manufactured, prcam4ted, sold, and distt•ibuted—branded and
          !,
                  #   ~e~~ic ~~l4i~l p}~artraaeeutle~l prOdUcts in the ~Jniter~ States and .l~.rkanSaS marlCEtS.

                               1'52.     Li~~4ME~, SIC. ("~3eponned") is a corporation oc•gat~ized and existing u;~deK tkae

              ~ ` ?G~w~ioft~e State ofCaJi~oi~~~a, with jts pri~~ipaJ place c~fbusin~ss inl~Tewark, California. L~epamed

                      i~pary~fac~ures, p:~ortrot~s, sells; and dzst~•i}~utes—or at times r~ie~vant 2c~ this Coxn~(a~s~t,




                                                                            3~
                                                                                                                    ~.
  PaF c               ~ i ~bliths.p~dfF~~ct~ry tfiai ver~ioi~ www.~dfi~a~tor~cam
                   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 207 of 452
~4/1~/2018             14:05       8707392721                                  RI4<RAMSEYDPAEYDPA                          PAGE     13




                                                     `~~                                            ~w'yl




                        m~rsu~acture~, promo~~d, sold, az~d d~st~j}~~ted—~~,randed aid ge:~erxG a~ioid ~harrnaceutica!

                        pr~du~ts iaa t~~~~ t~xaited S#ates and ,'~.rlc~nsas.

                                153.     VALIDUS PHARMA~~U`I'ZC.A.LS, ~,~C ("Valxdus°') is a Iiza~.it~d 1Aability

                        company organized a»d ex~star~g u~3der tk~e haws of tk~e State of Dela'uvare, 'uvith its ~rinci~al place

                        a~`bus~ness in Parsippany, New Jersey. Va(idu$ manufactux-es, promotes, sails, and di5tx•ibutes—ox

                        at ~im~s relevant tp this ~ornplaint, txlanufact~i~e~t, ~rn~~~oter~, s~lcl, and distribu#ad—bra~ld~d apt]

                        ~r~peXiC opirild phannaceu#ical products ~z1 tk~e United Stags end Arkansas.

                                75~.     ~G,A~.~'~' ~t~RPORA.TION ("~galet") is a corpdr~tion orgaz~z~ed axed ~xisti~g

           }            ur~~teX tl~c haws of thy. State of Dela~~var~, wit~i its principal ~l~ce of business in WayaZe,

               ~        Fe~nr~sy~vat~~~. ~g~~~~C z~-~anufactures, ~rornotes, sells, and d~~t~~butes—t~~ ~x tzzx~.es r~l~vant #~ this

                       ~Ca~1p1'~Ai~n~,. manufactured, ~rro~ra~Uted, sold, and dist~-~bute~—banded and generic opioid

                       ,phairrna~+~utical ptoducT;s in the United. State& and Arkansas.

                                455.    V~',~IA_LZS "S"~~RAFEU'~'Z~S, ~*IC. ~"'l~ernalis") is s cgx~ora'kion organized aid

        ~,             exi~~ting undez~ tt~e laws of the State of ~~l~w~re, tNith its princzpa~ place of business in $e;rw~~,

                       P~nhsy4~ania. Vexnalis manufactuKes, promotes, sells, and distributes-mmt~r at times z'elevai~t to this

        1 ~ :tCc~~pla~r~t, ~az~u~aetured, promoted, sold, and distri#~u#ed—branded and generic gpAoit3

                   :~5ha~r~ac~~uti~~1 products its tl~e United States and Axlcaz~5as,

                               X56.     U~~ PI~A1        ,F1, SIC.("UCB") is a corpoz'atioz~ ot`gatii~ed and' e~xsting under tl~e

                       1~vN~ oE+th~ State o~ Delaware, with its prit~c~pal place o~ lausixxsss iri Smyana, C,xaoKgxa. LTCB

                   .j~a~,~fa~res, pranlote~, se[Is, at~d distributes—ar at times r~levat~t tq~ t~j~ Complaint,
           i
           Q
        ~~             ~a~~,~a~~u'red; ptr~rrtoted, sold, anc3 distributed—bra~~ded a~~ ~~neric o~aoid p~aartii~Ge~tical
           j:
           1 ~ ~,r~~Uct4'~~ tt-~~'U'nit~:d ~tAtes and .A~kansas.




                                                                               37

                                                                                                                           "
        '
  PDF cr           t      ~'~th.;:~~dfF~,c~ory #rial version www.gdtfactory.com
                                                                                                                                  ..
                 Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 208 of 452
0411~J2018        14: 5         877392721                           RII<RAMSEVDPaEVDPA                           PAGE    14

 .~_.,V --,~- -._. ,~,.--_
           i
                                                                                              `~,,,J~
                                                  ~
                                                L-{




                                                                                                 c~sr~oration
                             157.     XANO]~YN~ 1?i~.~1I~~vJ~C~C7T7~ALS, ZNC. ("~az~adyne") is a
                                                                                  with its principal    place Q~'busine~s
                  o»g~n,{~zed and existing undarth~ laws ofthe State dfl7e~aware,
                                                                                        arid distributes—o~~ ~t times
                   in Ne~w~aort, ~er~tucicy, ~ano~iyne mai7uf~c~ures, ~ra~notes, sells,
                                                                                                —br~nc~ed ar~d generic
                   r~aevant to ~h~s Complaint, manu~`actured, promoted, sold, and distributed-w

                  a~Aoic~ pka$rxmaceuti~al products in the United Mates and ~rkax~sas.

                             1 58.    VERTICAS~ PH.A.k2_ivIACEUTY~FI.S~S, ETC.("V~rtical") is a cQz'~a;•ation organized

                                                                                                           business in
                   apd existing unc~~r the laws of tae ~ta'te of Dalawar-e, with, its ~a~'incipal place of
                                                                                                          —or at times
                   ~l~id~~water, New J~rs~y. 'Vertical manufa~ttaxes, p~'omates, se115, anti d~St,~~butes
                                                                                                              az~d generic
                   r~i~v~;~r to Ibis Complaint, rrxaz'~u£actured, promoted, s~~t~, ~x~d distributed—br~zxdefl

                   p~ioi'd pharmaceu'tic~l products in .tl1e Unit~.c! States and Aricansas.

                             5,59.    SEN"~'YN~, 'I'S~~1L4PEUTIC~, INC. ("Se~ty~J") is a carpor~.tidn oxga~~~ed and

                   e~isti~g under tie laws of the Staee r~~ VArgir~i~; with' its principal place p~' E~usmess in Solna

                   S'dacha C~li~ort~ia. 5e~tynl mailufactiues, ~rorn~tes, ~e~Is, a~,d distrzbutes—or ~t times relevant to

                   tlals C~flnlplaint, kkl~nu~actu~red, ~Kornated, sotd, and distributed—b~'anded at~d ~et~eric apioid

                   ~kiar~ac~utical produ~L's in the U~~ted States anal Arkaizsas.

                             160.     ~OT~~S TIC         O~~~rf~S, rNC. is a Gorporatia~a orga~xzed under• tl~~ laws of

                   the ~'t~te of D~I~W~re, with its prixaci~aal place o#' business at Coventry, Ythode 1'sland. I~HODES

                   ~'~r`I f~7~,pCr~ES ~,.P. is a general partnership organized under the la'vv5 ofthe State ofL)~laware,

                   vu~t}~ 'its principal place of business in Cav~ntry, R1~od~ rs3and (T~hodes Technologies, .tic, a»d

                   .I~od~~ T~~hnolagi~s L.P, are colle~ti~vely referred to as "fihodes"~. RrlOC~CS c~T~ 'W~lO~I~WOWt1~~

                   s~bsit axles of Purdue Phartxaa, L.P. and manufacture, promr~fi~, sell, and distribute—car at times

                   r~~va9nt to ~Ilis Complaint, manufactured, promoted, sold, az~d c~~str~buted-br~n~ed and generic

                   q~~oac# ph        acaut~cal ~~gducts az~ the United Stags and Arkansas.



                                                                      38
                                        1                                       ',

     FAD ,!~r     t~~l v~i~h ptl~~~~tt~ry trial version www,~dffactory.com
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 209 of 452
04/10f~018     5~:~5            $707392721                           RIKRAMSEVDPAEVDP~                                     PAGE     15




                                             ,~,                                                 ,~„




                                                                                                    State of Cozorado,
                         1~1.      ~ANT~02,17~1C. xs a corporation organized uz~dex the i~ws cafthe

                                                                         Jexsey. S~~doz nlanu~actures, promotes;
                w~~h its ~3ri~cig~~ p1ac~ of business at ~rinc~to~, view
                                                                           ~oralpla'tztt, z7nai~u.fact uxed, prozz7.c7tad, sa~rl, and
               5e~(~s, t~mr~l c~zstributes---or at t~xnes relevant to thts
                                                                            products in rthe IJnit~rl States and
                dis,~t'ib~}tcd—bxandcd ~rtd generic opioicl phar~zac~utical

                Arl~an~~s.

                         C.        Distxibut~o~' Aefendan~#e
                                                                                              GUl'pOration
                         162,      ~'1,MERISOCJ~,CEB~k~GEN D~ZLTG CQRFORA`TIQ~, iS a ~e~awar~
                                                                                     ~a, and distributes o~ioids r~v~t~x~
                with a .pxzncipal dace 4f business iz~ ~k~esterb►-c~t~lc, ~annsyl~~n

                A~.r~Cazt~as.
                                                                                              princxpa~ office
                          163.     CA.StD~T.A~ H~~ILTH, TNC. is an ~k~io corp~rat~o~ wzth its

                ioc€stecl in ~uk~lin, Ohio, a~td distributes opir~i~{s within A.xk$nsas.

                          1 64.    ~c~4~S50~*T CO.R.pC7~,'~'~4~t, is a D~l~r~va~e cor~ora~ioza tk~at has its p~i~c~pal

                                                                                                   within ~Ar1Caz~SaS.
                pla~c o~'busir~ess lQ~~ted jn San Fran~isca, California, ~xnd d~stri}~ut~S Op1~id5

                         165.      Plaintiffs have named three (3} wholes~la dis#ributors wk~ic~ d~imirt~,te $5% o~the
                                                                                                                       ns
                M~rket;share for the distt~i~ution o#'prescrip#ion opioids. The "Big 3" aa'e f ortune 500 ct~x'pQratio

                listcCl 4~ the ~I~w ~,'c~rlc   trick ~x.cttange whose principal bu$iness is the n~tio~.wzde whal~saie

                dla~ribu~ion of pr~scripti.o~ dzugs. each has been invest~g~tec~ a~,rl/or fined Uy thy: D .A. far tk~a

                fax~r~ to maintain cff~~ti~e cotatrois agaitlst opioid diversion, kl~~~at~~s allege that each hss

           f    ~n~aged in ur~l~w~tiiJ conduct which resulted in the div~rsio~i o~ prescription opioids into t~ttr

                cq~,rr~u~it~ ar►d that discovery will reveal others who 1i~Ce~is~ engaged in un~aw~u~ cox~d~ct.

                          ~?.      ~tetaill~e~e~dat~tS

                          1~6.     LIIwlT7~N C~RG, Z.,~,C ("linden Care") is a foreign limited liability company

                ~li~~ns~d in Ai'I~ans~as as ~n c~~~t-of-state pharmacy. T,inden Cage's ~r•i~~cipat ~C~ce of business and

                cd,~~~a~e h~ac~gtaazte~-s is loc~teci ~n Woc~db~ry, Neyv XaF~<. ,A.t a~~ xetevant ti,'tx7:es, Linden Care

                                                                        39


    pC~F          ~ v~i~Ft pcifFact~ry trial v~~si~n www~}adffactory,com 1                                  .
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 210 of 452
0~11[,t2d18   14: D5         ~70~3927~1                           RIKR~IMSEVDPAE~3DPA                            PAGE       1~




                                                                                         ~~i.
                                          , ,~
                                          ,




                                                                                                and shipping pain
              5e~rve~) •as a cox~.cierge pharmacy service sp~ciafizing in fllir~g, ~dispensin~,
                                                                                             comm~rciat shipping
              r~~s~~iica~ions throughput #}ie United mu tates, .including .Ar•Icansas, using
                                                                                                 pliarm~oy c~~s~enser
              services. DU~irig tha releva~aR tlrxle period, Lind~z~ vvas report~d7y the heading
                                                                                                     Ixzstead, it
              a~' ~e»t~yl spray. ~i~~den does nit have physical' r~t~il plxaxxz~~cXes in ~1rl~ansas.

              dzs~i~nspd end skaapped fentanyl spray to patients throu(~hout t}xe Uz~lted SCa~es, and 1~ .A,a'k~at~sas,

              key Federal express. ~etw~en 1~,pri1 20 4 and ~Vavernb~r 2015, S~az~dat~ solicited end received ~'rozn

              A,X~ansgs ~i-ascrip~ioa~s ~oX ~entanyl spray.

                         167.    ~',~F NZEDrC.~1'L N1A.N.AG~    ~1~', L~,~ ("I~.J Madioal Mazaage~r~ent") is ~ damestic~

              Iisn~Ced liability company with its prinei~a) place of biisi»ess in Li'ftle Rork, Arkansas. Tor Medical

              ~na~y.ageznent owzfs ar~d operates--ar at times reaev~nt tq thls Complaint owned and op~Xated—r~J~

              medical Clin~i~ in Little Lock, ,(-~,rl~ansas. r7ts1-ing the relev~~,t t~~x~,e ~erjo~, ~J' Medical Cli~aic.

              part#ci~~,ted in ~t~ opi~id d~veXSAo~ scheme witl~i 17r, Jerry Reifeiss, Dr. Skzawz~ Michael $rooks,

              SQ~m,a~ Curve Phanna~y, and 1'~riste~ ~ol~a~.c~.

                         X58,    ~JN 1'I~ARNL4CY SEI2.VZC~S, ~,~.~C ("C.l~") is a domestic limited ~ia~,~~~ty

              ~orttpan~y with its principal place 4~ bu$~~ess ~~1 Z,.~ttl~ k~ocic, Arkansas. CJ'N owns and operates—

              ~+r a¢ tiim~s r~lcvant to ,thAs ~:oxx~plainrt o'~vned axed operated—~awrr~an Curve Pharmacy in ~,ittle

              ~tq~I'c, .~r3«nsas. L7uring the relevant time period, Bowman Curve Plzann~cy participated iz~ are

              ~pa.q~id~daversi.or~ scheme with KJ Medical ~lini~, ]fir. 3erry I~~ifeiss, ]fir, Sh~'uvn Mi~ha~l $roofs,

              end ~I~riS~cn Holland.

                         ;~69.   P~   .X COITN~'X FOOD & T~~U~, SIC. is a dom.estzc coxpo~atia~a with its

              ~iri~~ip     place of ~auszz~ess ~z~ k'ez•z•yviale, A,rlcar~sas. Perry G~unty Food & L7rug,. Inc. ovens and

              ~ipQ~t~s~-Xor at times r~~eva~t to t~zS CgXk~pAal~t OVv~ed E1nd Op~r~i~d-~tli~     F'~rry Coul~ty load &




                                                                   ¢0


   i~ T~ ~r~i~Mit Y~pdf~~ctary trial version www.gdff~~tory;,~am
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 211 of 452
04/10/201     14: 5             870?392721                           RII{RAMSEVDPAEVDPA                             PAGE       17




                                                                                                                        Food
              Z7xti~g ~e~9i1 pharnl~,cy in ~'er~y~~il1~,.~.rl«zzsas_ During the rcte~va;nt time period, ~'ex:ty ~'ounty

                 Dru~,partiaipated in an opioid diversion ~~hazxte with.~liarn~aazst Ckax~s#opher WaGsox~,

                           ~7p.     I~KTS'IEN H~7Z~I~AND is a pl~arrxl~cist w}~o was lic~nsecl ~~..A,rkansas and practiced
                                                                                                           the
              pk~~~rzzs~alogy at Bow,~zl~n CLirve Pharmacy in little Rork, Aritan~~s. ~;n cpr~~ection with

              Dperatipn ~'illuted campaign, ~So[land way charged vvitk~ conspiracy to distribute
                                                                                                                cp~zt3~olled


              sub~tan~~s, ~olla~,d pleaded guilCy t~ misprision of a felony ~n~? ~+as ~er~teticed to three yeats'

              prol~atiax~..                                                         .

                           1 7~.    C~Z.ZSTd~~IER WAT~~7N i~ a pk~a;r~acist wllo was licensed in Arkansas aid

              pragtice~l pkaazzzz~cy at ferry bounty Food 8c Drug Ezz ~'ex~'y'vil~e, ,A.z'~az~sas. zn connection with t11e

              iDp~ategi ~illuted campaign, Watson was charged with, intEr alia, conspiracy #o d~stKibute

              ~or~~ro11$~ suk~stancas without an effective pre~cri~rtio~, I~eaitkzcaz'e fraud, and ~truo~taring. ~+lats~n

              ~1e~l~drguilty t~ #hese counts and was sent~n~ed to 12~ zno~t~s i~.pr~5oz]xnezat,

                           E.       lPhys~ri~r~ Jf~~~Fex~da~t~

                           172.     I~IA.k~NxOOD A.~iv~.AD, NZ.p. i~ a physician wl-co was licensed in Arkansas aid

              Alaska told practicing in t~~.e £z~ld bF pain rrzsrzagetx,.etrt at his ;tnedica] practice iii 517erwood,

              ~,X3~~sa~. Zn October 2t~ ~ 6, tie ,A,~•kat~sas State N~edica~ hoard revoked Ahmad's rri~dical license

              for gross neglzget~c~ and pi•of~ssional incompetency arising from his practice of over~rescribing

              1~1Q1'b dOS~ O~lO1~.S. A. ~eW WeCkS e~XIXe~, A.hltt~r~ ~OSt CIS deep.&e t0 pXaGtjce 1ST f~.~aSka ~~tex #fat

              ~ar.~'s Kc~~dieal k~~a~d Xuled,that bis ~iraetices its pt'~sc~ribl~g ~pio~ds a~~i t;reatiz~~ patje~t~ posed "a

              ~flear and immediate dangerio the ~ubiic health and safety_"
          a
                           Z73.     L~tZ'~'~T~ k'A~1 C.A~, ~.`Z'~ ("Ul'C") is an A.rlcansas cot~paration that at ~lI
        .'~
              ~ei~'w~nt°times w~5 prt~viding health Dare services for profit in the State o~`A,rka~sas iKl 5laerwoocl,

                r.~,~~s~. iJ~'~, tk}rough its exn~loyees and physicians, inolu~ing Ahn~ad, r~vas in the business of

              ~glrovkidi        medical services th~•qugh its ~ge~lts, prinGipl~s, arld emplay~~s. Afi all mat~r~al tines,
                                                                      ~~



  PaF ~         d~~ithj~pdf~a~fiory tri~i version www,p~ffactQ~v.con~
                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 212 of 452
04/10f201~      1~:~5          8707392721                               RIKRAMSE'lDPAE1'DPA                            PAGE      1~




                                                ~~                                                   ~~




                  F1~,rtlad was the pr~sid~nt, owner, acid medical director o~`LJ~'~, ~lhiJe an entity, UPS es itxc]uried

                  in "~'l~ysiciaz~ b~fendax~ts" fo~~ sake of ef~ciez~~y.

                           174.     5~3~,.~JN Zv~ZCII~l~~, Bk'LppZCS, M.D,is a ph~siczax~ who was licensed i~~ ,AxIcansas

                  grid Utak~ and practiced in the ~~Jci of pain rn~nagen~ea7t at his ~xaedical ~~~ctice, ~J'1'viedical Clinic

                  in L,itt~~ Sock, ,A,~Icansas. Z~'connecti~n with t(~e Operatign l~ildutec~ campaign, br. ~~oolcs was

                  c~~a~'~e~ witka cc~nspil~acy to distxibuCe cpnt~rc~l7ed substances; tk~~ Arica~asa~ State N.[edirat J3o~rd

                  enxcred az~ ~n7~rgency suspe»sion order sus~endi~g ]7r~. Hro~ilcs' l~ee~►se for ovcrprescribixt~

                  cox~trol']ed sub~tar~c~s and end~ngerir~g,grica►~sas public health, sa#~e#y, and wel~ax~; end ~lx. ~3s•oolcs

                  stipulated to phis license's revocation front the Utah Divi~iotl off' Occupatidr~al and Pr~~essiona]

                 ~.~acnsing. ~]r, $ropl<s pfeadec! guilty to nnisprisi~tt o:F a felp~ty and was. scnt~~~cet3 to five years'

                 pcabatipt~.

                          175.    k~.ZCT-~IART,7 I~UAN~, 7U~-TNS is a physician who was licensers in Ax~Caz~s~s az~cl

                 pra~ti~~c~ in t}~e ~e1~ of i~te~rnal medzcinr.. Ire col~~lec'tion with Cfpea•at~o~n 1~illtrted, Dr, Jof~z~s was

                 charged with cot~sp~xacy to clistxfbr~te contra~~ed substances without a~ effective prescriptic~zz, and

                 the Flrkaza~~s State Medical Board entered an emergency s~as~ez~s[on order suspending Jar, Johns'

                 lic~nsc ~#~~r erzcJ&ng~ring .A.t'~~~nsas puk~lic heal'Ch, safety, and ~uvat~'are.

                                                          IIZ.      J-E~~SDIC`~'ZC1N

                          X 76.   This Count k~as jurisdiction aver this matter putrsuant to Ax,[t. Cpl~~A2~tr~. § 16-~3,
           I
                 2D~1. T'tve instant Cpmplaint dogs not convex diversity jurisdictia'n ppon the ~'~dez'aJ courts pursua~7~t
           }
                 'to ~$ U.S.Q. ~ 13 2 bec~.us~ the State o,f ~A.rlc~nsas is i~o# a citizen ~`or ~u~•po~es ~f dir~~r~ity

                ;jurisdie~ion. ~,i~.ewise, fer~~r~l question subject trzatket jurisdiction puXsua~yt tp ~$ U.S.C. § 1331 is

                 + bt ir~~vbl~~d ~ecau5e tl~e al~eg~tians are whr~lly state ]aw claix~ns, NQwheie do the p~rtie~ ~l~ad,
                 n

                 ~7~p~~ss~y ar implicitly, an,y cause o:t action or request any t'em~d~ that arises t►zade~~ ox• is .fouz~dec~

                 upc~ fe~I~~ra1 ~a°~v, ;rao~ do tk~ey brig'this action or seek a~iy reliefat~ behalf o~'ar~y ~ers~X~, a olas~,
                                                                         A~2


   P ~]F       .~~~i wi~t~~ pdfF~a•ctory trial version www.pd~f~ctc~ry.corn
                 Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 213 of 452
04/10/2x18       14: 5        $7 7392721                              RI4CRAMSEVDPAEVDPA                               PAGE        19




                                                                                               ~
                                                                                               ~




                  or any ~~ou~ of persons that can_ be cpnstru~d ~s a class- Tks~ relied sought by the ~ou~ties is in

            '.    th~z~ r~ap~cti•ve cap~~ities as ~aalztzea~ s~~fadivisior~s of the State, and they seelc ~o relief on 1~et~a[~'

                  c~f3ny ether per~r~n~s). The r~~i~~sought by the Cities is i~ their respective ra~acitie5 as mti~nici~a~

                  c~rporatipr~s o~ ~kie State, and #hey welt nb' c-elief on be~~lf of any c~~her perso~a(s}. The parties

                  sp~ci~ically di~~laim any s~~eh Maims that wo~ild support removal Q~thiS acti~rn t~ a UniC~d States

                  x7isCric~ Court o~ the basis Of dt~~rsity or j~~risdictior3al m~nd~tes uz~der'thc~ Class .A.otion Fairness

                 ~.at af2'005 (28 U.S,~, §§ 133~(d), X453, 1'711~17Z5}. Thy issues p~~sonted ~~. the ~Il~gations of

                 the xz~& tft, ',u~i]-ple~,d~d Cot-r~pZa~~t do i~ot x;mp]icate 5ig~ifcant qx substantial federal issues end

                 do i~ot turn on tkle necessary z~t~rpretation off` any federal law, Th~~ parties e~pz~e~sly aver t}~a~ the

                 .only causes ofactiQ~ claimed, atld the only rexraed_i~s 5otigi~t k~erein; ire ~Qun€~ed u~o~a tk~e srtaititory,

                 cotn~-►~o~n, acid d~cisiona( haws of the St~'t~ •off ,A,~'~<ans~s. ~'~~e ass~rtio~ o~ :federal d~v~rsi~c~

                 juxxsdic:Cion ouar~ t~esc claims would i~r~pCoperfy disturb. nc~ canstitutxonaliy mandated and

       ;,        cor~~r~~~ibnally a~~rov~d balance of federal and state responsibili#ies because fede~aZ jurisdiction,

        `        does n;ai exist over this ease under 28 U.~,C. § 1332. "Them is na c~uestzon that a Mate ~s not a

                 ' citizen' for p.urpgses o~tk~e diversity juz'is~3xctian." Moor v. Alrmeda Coz~r~ty, 4~ X U.S. X93, 7~7,

                 93 ~. Ct. 17$5, 3G ~._ ~a. 2d X96 (1973.?- .A~ad, it is well settled tk~at "a State's p~•e~e~c~ ~s a party

                 kv~l~ de~roy cgmpl~te divarsity." .~l~ississi~pi ex r~el. I~oocl v. .~ U Dptror~acr Cr~>p., I34 S. Ct. 736,

                 945 (20l14)(ci~ir~g .tL,~issour-r, .~ & 2'. 12. Co, v. ,~1~iss~otri-r ,R~ilrvad and ~are~roars~ ~'amn:'rs, 1$~
       t
       i         Q.J.S. 53, 5$-59,.22 S. Ct. ~~ (~9p~). ~areov~r, be~:~us~ t17is sui# involves less tk~ax~ I00 plaintiffs

                 ~nc~ "[~~e~or~.ing to ~.: AFA's plain text, a `mass action' rrxuSt in'volvc n~anetary claims brought !~y

       ~         t Ofl ar amore persons who propose to try t~h~se claims jc~int~y as xaaz~ed p1al~ti;~fs," no f~dera!

                 juxusdi.~xion exists. .Alississippi ex re 1. Hove u. ,~~Il Optronics Corp., 134 ~. fit. 736, 739 (201 ~4).

                 1~.~¢or~i~igly, any attempt by Defendants to remove this case to ~ecleza~ ec~nxt wquld b~ without a



                                                                      4.3


  i~DF ~la r~ ~vitJ~~pdf~'~~tory trial version www.pdff~ct~r~;~om
                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 214 of 452
aa~lo~~als         Z~:eS       8707392721                             RI4<RAMSEVDPAE'~DPA                              PAGE       2D




                                                                                                              ~t al., ~7-cv-
                seasonable legal basis in fact pr law, S'ee,State ofNew ,t~art~pshir~ u. Per•di.re Phc~rrnt~,
                                                                                      J .



                                                                                                                       state's
                +~Z7~PI3, USDC ~7. I.H., FL~n~az~ding opioid cotxa~laint ~c~ state. court ~n szzzzilai• grounds (".A
                                                                                                             injunctii've
                ~tctlon pz1 behalf of xts citizens db~s got k~ecame a class action merely k~ecaus~ it seeZcs

                xelief #httt, b~z~e~ts individual class inem6ers.").

                           ]77.    This Cout'C k~as p~rsan~l jur~5dj~.tion over ]7efe~,dants as Chey cpn,duct bust1~~ss Ara

                .}~rletuzs~,s, puxp~se~ully direct or directed their aot~gr~s toward Az~ar~sas, and/or k~~~e t}~e r~quisit~
                                                                                                     Coux-t to ex~~-ci5e
                zninizn~n~ cq~tacts wifih A.zlCansas nec~~s~~y tq constit~,a~t~'Ozza]Jy ~ei•ini# Che

                j.urisd4Grzon,

                                                              X'V'.    VT,~V-CJE

                           X 78.   'V~nue is proper in this ~4urt ~ursuar~t to 11RZC. ~QD~ A1vty. § 15-60-~0~(a) and (c)

                gecAuse ~~•itt~,ndEn Gouty is #h~ ~:ounty ist which a substantial pant of the ~r~~nt~ ox oznissaons

                ~iui~g rse.to these cl~~zzts t~ccurred; and S~laA~atx~:fs asse►~t rights to re~Ie#'ag~i~~st b~fendants jo~~tty,

                 ~everall~, anal s~isiz~g Out the s2~m~ tt~n5acti4» or occurr~nc~, az~d cpza~.~on questlon5 4~law or fact;

                 wilk~,pre~ominate over it~dividu~l r~t,~~stions o~law or material fact to each T'laintiff, this aGtigi7 can
           l

                 fig r~t~i~~C~sz~ed more efficiently az~d ~canoir~ically foc- all p~~rtie5 t}~a~, x~prosecut~d separately, at~d
           i
                 t~~ ii~t~rCst~ of,just~ce sup~prt joinder of Plaintif~FS in one action.

                                                  V.      FA~TU.~L A~L~~~~4'Z'XONS
           t
                           179,    $e~ore the 199Qa, generally ~cC~pted standards Q#' n~edi~al pr~Gtice dictated that

                 q~~d~~ds ~lyould only b~ used sk~ort-term fot' acute pain,.p~in reJ.at~z~g to recovery f~•o►i~ s~~rg~~y, or

                                                                                1 of C'Vid~13Ge t~~a# opzai'ds m~~rr~'ved
                                                      J e~ cafe. I]ue to th~ 1act
                 ~p~ ~~~cQr or pa11'iatlVC (~tkd-b f-!~~

                 ~at'i~ts' mbilities to overcort~e paA~, and ~upction, couple[i with ~vi.rle~ce o~greater fain compl~inCs

                 ~,~ .p~tze~yts developed #oferanc~ to ~pio~ds over time and tl~e serious r~sl< of addiction and other

                i~d~ ~;~~~~s, the use of opioids for Gk~t'oa~.ic pair was disco~ira.ged or prohi}~ited. A,s a zeSttlt, doctors

                ~~xa~~.~l~~+ dzd rjol pr~scrib~ opiaids for chronic pair3.

               '                     -                                 44



  F~a~ c       p~~d~w~~tY~r pdfFact~rry trial version v+iww,~dffactc~cy fpm
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 215 of 452
~arle~~ess   14: 5          ~7~7392721                          RI4CRAM~E1iDPAE1~DPA                           PACE     21




                                                                                       ~` -u.,~




                                                                                                        etch
                     i.~p.     To takE advantage p~' the lucrative mat~ket ~qx chronic ~aair~ patients,
                                                                                       based oz~ deoepti4n, ~.ack~
             Iy~ann~'$~turer I]efer~ciant dev~~o~5ed a well~fi~nded marketing s~h~~z~~
                                                                         u,~br~zided advertising c~~sserninat~d by
             Mas~ufa~tur~r De~'~ndant used heath ~liraet n~arlc~ting and
                                                                        deceptive ~tatet~ezlts about the 1-isl[~~ end
             s~~rnin~y indepsnde~it tk~i,rd parties to spread false and
                                                                             z~ot only thcrz~seives and the third
             ben~~ts of lo~.g-term opidid use - st~teznents that benefited
                                                                           ts repeated those statements, but else
             part3cs '~Iho gained legitimacy when Maz~u~'acturer J~~~endan
                                                                              to tie scientifc evidence az~~3 targeted .
             gtkter o~ioid ma~u#'act~,irer5. `These statements w~~r~ contrary

             suse~pki~le ~resorzbers and v~~lnerable ~ataex~2 populat~c~~ns.
                                                                                                             false and
                     ,A,.      1V~a,~u£~cturer Defenclant;~ used ~riultiple a~vei~ues tp drsseiaxxmate their
                               deceptiv8  ~~atcmen ~B-about  opaUi~ls.
                                                                                                    s   f'narlc~tzz~g
                      r $1.    Manuf~eturer D~~~z~da~ts spread t~~air false ~z~d deccptiv~ statement by

                                                                        Ar3cansas. Ma~ufacture~ T~efeiidants also
             their bz'~ndad o~ioids directly t~ doctors and patients in
                                                                           tl~tat they contt~oll~d tp spyead t~cir
              dep~4y~d s~erni~$~y unbiased and irtdepend~tlt third parties
                                                                                          for tt►~ tzeat~nent of chxoni~
              #else and ~1ece~ative, statexr~er~ts abut the risks and benefits of opioids

              pain th,Xt~ughaut tk~c State.

                       X 82.    Maz~u~acturer D~£~nd~z~ts spread anr~ continue to spread t~,e~r false az~c~ deceptive

              ~katb~r'ie~ts through dArect znari<el:ing o£th~ic branded opic~i~t~_

                       183,     ~at~u~acturer 1~e~'~~nda~ts' direct marketing o~opiaid~ ger~~xal~y proc~~ded on two

                                                                                             g campa~g~s to~~ting
              trad~Cs.• first, each Defe~;da~t cgnduwt~d and continues to conduct advertisin

              ~c ~ut~[orte~i b~ne~ts U~'th~it' branders drugs. k'oC example, Iv~~,nu~'actur~r Def~tzclaz~ts seen# mire
                                                                                                what they sent
              rha~ ~~4 miliian on rn~dicai jQurna! advartis~ng o~opioids in 2011, nearly triple

              }~ ~f7~1. '~'k~is amount included $8_~ txrilli~n by PurtJt~e, $~.9 t-~jllion by Janssen, az~d $1.1 mill~ot~

              Ih~ ~.n~ia.




                                                                   ~t 5


    PUS'     :#~r~ 'fvi'~I~~ ~df~'~ctnry trial version wwwc,~ffactc~+-v,cQm
                 Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 216 of 452
~4/1~f2Q18        14:14       8707392721                             RI{{RAMSEI'DPAE1'DPA                              PAGE      0S


                                                                                                   ,1
                                           l~~                                               `~.




                                                                                                    ~ortr~y~d tie
                          184,   f1, number o~ Manufactuz'er Defencl~.~ts' brancl~~ ads deceptively
                                                                                          aid made ~v~ilable o3z its
                 ~Ue~c~t~ of o~i~ids for chi-oz~xc pain. For e~ar~ple, ~i~do distr•iUute~
                                                                                                               with
                 w~bsite opa».a_cQr» a pampl~~et promo#ing C1pax~a ~~' with pkac~tographs dep~ctiz~g patien'ks
                                                                                                        ~~~~ying'Ch~t'the dxug
                 ;physic~~ly demanding jobs like constru~tlan worker end cJ~e~, tnisleadin~ly

                 would ~~r~vide long-term p~zs~-relief and :ftit~ctio~~al improv~r~.e~~t. Purdue ~tsc~ r~z1 a series of ads,

                                            , for OxyCo~tiin in 2012 in na~dxoa~ journals. Tl1~se ads Featured chronic
                 c~~~'ed `SFait~ vig~.ertes,'

                 fain p~0icnts ~t~d T'ee;ommended Q~.yContin for ~~Gh. Ode ad described a "5~-yeax'-old writtr ws~h.

           1     ~stQoart~~ritis off' the hands" and irnpiiecl that OxyCon~in wo~~ld help the water r~vork snare

                 effectiv:~ly. ~t~do and Purdue ~gre~~i irz la#e 2 15 and 2016 to haft tk~asa misleading repres~~tatiQ~ns

                 an I`bTeW Yc~~lc, but they may continue to drsse~x~ irate them in Ark~nsa5_
           i
                          185.   Second, each l~cfendant pr~m~ted tae use of opioids for chronic pain t~axougk~

                 "d'~Cailez's"—sales representatives 1N~Zo vis~teci individual doctors and n-~edxcal sta:F~ i~ their

                 o~~~es-rand small group speaker programs. i~~Tanufacturer b~fcndants f~~'~~ got cprrected this

         '       ~ni~ nfo~~ma1:ion. Inste~.c~, eack~ I,~e~'eradant devoted ai}cE continues to c~evot~ ~xzassave z•esourc~s to

                 dirc~~C sales cp~tacts with doctors. Tn 2014 alone, Mantlfactr~~'et' D~f~~daz~ts s~e1~~ $~6$ tnxl~ion on

         '       de~a~li~a~ branded opioids to doctors. This amount i~ twice ~s rrzuctz as Ma~nu:faciva•et~ p~fendants
         a
          `j     S~aea~t oz~ detaaling i~~ 2000. The amount includes $]Q8 million spent by Pur~u~, ~~~ naillio~ by

          j      ~a~n~sen, $13 million by~Geph~lon, $10 million by Endo,- and $~ miIlion by Actavis.

         ~~               98~.   Iv~~r~ufactur~x.3~efe~.dants als~a identified doctors to serve, for payment, on their

                 B p~E~kers' bureaus ~r~~i to atter~r~ programs with sp~alc~rs arcs meals paid for by 1Vlanufacturer

         ,~      I~e~ntl~z~ts. ~k~ese speakex ~cograztas provided:(1)an i~cer~t~ve fc~x doctors to prescriba a partiat~l~.r

                 apioA~ ~ thoy might b~ sel~~ted to promote the dr~ig);(2) recogzalt~oza at~d coz~apez~sat~ot~ fox tk~e

                 dc~etors s~~ected as speakers; and (3) a~~ opportunity to promote the drug th~c~ugk~ the s~~akez to BAs



                                                                     4.6


  P~~~         .~~d t~i~~~u pdf~~a~ctory trial v~r~i+~n www,pdfFact~ry:com
                 Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 217 of 452
    04/101018     14:14        $70392721                                  RIKRAMSEVDPAEVDPA                                     PAGE     0~



                                                                                                   ~~I

                                            ~•




                                                                                                            d~~g uYib~ased and
                                             spe~k cars  give  t1~e false ~znpression tk~at t}~ey are provi
                 cat her peens. Thes      e
                                                                                                  nt~~g a sc~•ipt prepared by
                               ac~uy  a#e    p~rese ntatic ans when they are, in fact, pr~s~
                  rl~edically
                                                                                                 nt~tjons conveyed zz~isleading
                                                                mation and belief, these presa
y                 Ma~:ufa~tureX Defendants. On infor
                                                                                                              ~~~'eild~~ts' ~rioX
                                         ted  mate~  ia! infor matio n, and failed to correct ZVla~ufacturc~
                   x nfo~m~;tian, t~tnit
                                                              and bet~e~#s o~ opiaids,
                 T~isrepzeaentafiio~ts about the z'isk~
                                                                                                             tive. Nu~aaerau~ st~~dies
                                                                           detai~ia~g tQ doctors is e~k'ec
                            1 87. ~anu~acturer ~7efendaz~ts'
                                                                                                                         ~g tk~e greatest'
                                         ~ting  irn~a cts   presc  ribin g  habits, with ~ace~to-face detailing har+iz
                  ~y~di~ate thy# znarlG
                                                                                                              znanipulata anc3 analyze
                                 ~v~z~ witho  ut s~,~ch  studi es,  M~nufaeturer l~efe~dantis ~~~iro~ase,
                  ~~fluence.
                                                                                                         ava~Xaf~le ~rorr~ XMS ~~alt~
                    orrs.~ of~tk~ e mast  sophi  stica  ted dara available in any industry, data
                  s
                                                                                                              wal by individual doctor,
                                                               tYa~ rates of ir~i'tial prescrib~~g az~d r~z~e
                  ~olc~ing~, Xnc:., tq track, pr~ois~ly,
                                                                                                                      znes5ages, '~'hLis,
                                turn. a11ow ~ therxa to   Rarge t, tailor , and t'nonitpr the impact Qf their core
                   w hich iz~
                                                                    detailing #q doctors is e~f`ectzve,
                   P~anufa~turer Defendant& know their
                                                                                                                          strategies ar~d
                                                                         eax~ployed the same marketing plans end
                              1.$8. Manu£actti~rer De~~ndants
                                                                                                                               nac~utical
                                                                              as they dicJ na2io~wi~e. Across the ~harr
                    c~eplb~ec~ the same messages in A~.rkansas
                                                                                                                                      rate
                                                                                  c~ and o'veXseer~ pry a z~ation~~ basis key ~oxp4
                    industry, "core ~7~ssage" developi~,e~t is fu~~de
                                                                                                                                 ges ~:re
                                                                    ach insures tkzat Maz~ufactuxer De~er~dants' messa
                   h~~dqua~~Xs. "'I'hxs compKehensive appro
                                                                                                                          ,
                                                                        marketing channels—including detailing visits
                    ~+~crt~'ete~►y ~r~d consistently delivered a4r4sa
                                                                       sales terxitory. Manu~'actuz~er De~andants consider
                    sp~~er everts,• and advertising—and in each.
                                                                                to suc~~s5~uily rsaaxlceting their drugs.
                    t~ifs high l~~el of coordination and uniforri~ity c►•ttcial
                                                                                                         nwide thra~~g~Z
                             ~i$~.   N~anu~'~CtUJ•er    Uefendan~5 ensure r~arlt~ting ~onsxstetzc~ natio

                                                                                     nal trai~i~lg o~      local medic( liaisr~ns, the'
                    ~1a~i~~rri,al:aczd regional sales representative training; natio
                                                                            cefltraliz~d s~ealc~r training; Sitagle gets
                    ~artapa~ty employes who respond to physician ~~quiries;
                                                                                       rials; and nat~oz~a~ly ca.oz'din~'ter~
            ''     , a~~" v~~su~ ~xds, s~ea~er slide cieck~, acid sales traini~.~ mate
                                                                    '
            R
                                                                              ~7


                     ~C~ vgrit~ ~p~lf~'~~tory trill version www.pciffac~arV.com                     ,
        ~bF -
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 218 of 452
04/1~/2~1~   14:14       8767392721                              RIKRAM~EVDPAEVDPA                               PAGE      ~3




                                        ~,,                                              ~~




                                                                                                                required
                                                       saps    repr~ser~tatives and phy$ician speakers were
             advertising. Ivlaz~ufactuzer ]7~~endants'
                                                            ~rlessa~es, acid slide decks, and suj~~rviso~'s rode ~~Qz1g
             to stick to prescribed tall[~z~g points, sales
                                                                      xnanc~ a~,d cozz~pl~ance.
             with t#~em ~~~-iod~cally 'to both ck~e~k on their per£oz-
                                                                               seenzix-~gly independ~~.t third,
                     190.     ~~nu£~~turer Defendants used a divarse gxouJ~ a~

                                                                     tkae risks std b~nefsts of op~oids.~
             parties tp spi~ad ~a3sa ~nc~ deceptive sta#~me~ts about
                                                          i
                                                                                      opioids ixa Arkansas througka
                      ~ 9~, Maz~u~actur~z' ~7e~`endarat5 also deceptively zx3aritete~
                                                                  prnznntes opi~~d use gcz~exally but does not n,am~ ~
             utabratic~er~ advertiszz~g — i.e., advertisiz~; that
                                                                                  c3i55~r~~ina~ed by ineie~endent tk~iz'd
             specific opioid. This advertising was o~t~~sii~ly created and
                                                                              distributz~g t~iis txnbz~a~;dsd advez'tising,
             parties, But by funding, directing, reviewing, editing, ar~d
                                                                                            by these .third ~a~~ties
             1~at~ufa~tur~z~ Defendants cpstrolled the da~e~ti~~ zzl~ssages clissexraina~ed
                                                                                            for tk~e treatm~n~ of
             ~z~d acted in egz~c~rt with. tk~e~ to fa15~~y and misleadingly promote op~oids
                                                                                di5txibution of tk~eir "cQxa
              chre~nic p~irt. much as Manufacturer ~Je;fendants con,tra~led Che
                                                                                     turex J~efendai~ts s~zxz~aaY'1y
              messages" via t~.eax own detailers ac~sd spea.k~z- ~rograzns, Maz~ufac
                                                                                           treatment guidelines,
              cantroll~d the distrib~itia~ o~ these rn~ssa~es iii scier~ti~c publicationsy
                                                                                        Defendants used th~rd-
              CBEs, and medical conf~r~~.ces and seminars. To this end, IV.~a~ufactur~r
                                                                                                  ed from third-patties.
              parry publjc relations ~rrr~s to help ~ontr~l those messages when ti-iey c~rig~~,at
                                                                                                                      tk~e
                      1°~2,    l'v~azau~acturer D~fendaz~~s al.~~ used third-~~rty, unbranded, acivex-tjsing t4 ~i've
                                                                                             objective soar~e. Like
              ~a15e app~arancc tlxat tie dec~ptiv~ messages came from a~n ~z~de~pet~dent and

              rt e te~i~acco ~a;np~zaie5,1V1,anu~'aciur~r Defendants used thitci parties that tk~ey ~itn~3ed; directed, and
                                                                                                            #k~e risks
              ~n~~rc~11~~1 to carry out and ~~nc:~~l t~aeir scbe~ne to d~~eive dc~ctoxs ar~d patients .bout

              end b~nc~iis b~'loz~g-tez~r~ o~ioid use for c~k~ro~~.~c paid.

                      ~~93.    Manufa~kuxer Tae~et~dants' d~ceptiv~ unbranded marketing o#~s1~ coxatradict~ti v~lhat

              t~i~y ~~ic~ inn th~~~ bz-ar~ded ma~~rials.


                                                                    4$            _


    PDF j    tl~ ~'~t~ :~dfF~~ct~ry trial version. www.pd.ffacto►y..com
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 219 of 452
d4/1 Of201$    14:14              $?a7392~21                              RII<RA~SEVDPAEVDPA                                   PAGE     04



                                                                                                  `~
                                                ,,~




                                        ~.     fey O~Anion Leaders (°°S~iJ~.s")
                                                                            #hrougk~ a sa-~all circle of doctors vvk~o> wex~
                          1 94,.        Manu~act«i~~x Defendants also spoke
                                                                                                            positions
                                                               ct~arer "De~`eildan~s because tl7~ir public,
               ~elecC~d, funded, and elevated by ~VIanufa
                                                                                                             opinion
                                                                pain,'These doctors became l~t~awn as "key
               suppt~rted xl~~ use o~ opioids td treat chranie

                leaders" or "K.O~,s_„
                                                                                               cor~su~tan~Cs ox on the~~ advisory
                           X95.         Iv~anufa~t~ux~r De~~z~ciants pazd ~C7I.,s to serve. as

                                                                t~,eir sup~c~rt           h~:l~aed these ~~~Ls becoan~ respected
                boaxds and to give ta1~Cs or pxasent CI~s, arsd

                                                                these ~O~s touted the benefits c~~ opic~ids to treat
                industry ~xp~rts. As ~~ey rose tD ~rornine~,ce,

                                                                      adv~z~~~~g their z~7arkal~a~g goals. ~JL~'
                chr~z~zc p~iz~, repayizag ~an~zf~cturer De~~ndants by

                                                                      cot~tit~uing to promote apro-~p~ozd message, even
                ~rof~ssis~a~a1 repu~Catio~as ~e~ar'~e depenc~er~t o~~
                                                                         tuz'er T~~fe;~dat~ts.
                i~ activiCies t1~at were r~~t directly funded by ~anuf~~
                                                                                                                tc~ books and. airticles,
                            196.        T~,QLs have wz•itt~n, eo~,sul#ed oz~, edited, ~n.d [ent them' ~aix~es

                                                                            thea~~py, Iv~az~ufact~rsx ~.7efend~.nts
                and ~;xve~ sp~~ehes and CIv~~s sapportSve of ch~o~ic opioid

                                                                                        'manufacturer I~efeil~amts
                creaC~d s~p~artunitie~ ~'or KOLs #o ~ariicipate iF~ r~se~z'c11 ~'tu~i~s

                                                                                       or articles }~~ th~~~' S~~Ls. By'
                    suggested or chase azad then sited a~ad promoted favor~bl~ studzes

                                                                                      or dl5sezninat~ pu}~~i,cations o~
                    C~t1~'ast, Manufactuxer Def~nt~a~ts did nox~suppart, a~know~edge,

                    d~Gr~xs unsu~portive or critical Qf chronic opio~d therapy,
                                                                                                              deve~bped
                                1'97.    Iv~az~u~`acturer L1e#ersdants' I~O~.s also served an c~mmi~ees th~.t

                                                                                               ch~'c~~zc pain, ~r~d carp the
         ~          t~e~n~~ gui~ie~xnes that strongly er7courag~ tl~~ use of opicsids to treat
         1                                                                                                 , select, ~n~ p~'esent
                    k1oa~.ds c~fi' pxo-ca~iioid advocacy groups an~1 p~ro~essio~zal societies that d~v~lop

                                                                                                    eac(~ ofthese activities
                    ~Iv~s: IY~anufacturer Defe~dar~ts were able to diz~ect and exert control c~+~~r

                    tE~~ugii i~eu I~.OLs:

                                1~$.     Pry-op'iozd doctors are one o~ the mast irrz}aoz-tant av~:nues t#~at Iv~~anufacturer

                                                                                                                      of long-
                       fd~ad~i~s use to spr~^~d tk~exX ~als~ and d~~~}~t~ve statements abut tkze risks anti b~~te~t#s
              ,'7          ~~
                                                                             49



    PDF I~r         ~# Wf+~th pd'~~'~ctary trial v~~r5ign www.pdffactorV,com
                          '
                          '
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 220 of 452
04{10f2018   14:14          577392721                               RI{CRAMSEVDPAE~DPA                              PAGE    05




                                            ^~.                                             ~`-,r'~



                                                                                                                     ~r~
                                                                know ghat doctors rely heavily az~d 1~ss critically
             terrx~ opioid use, T~S~r~lifactur~r De~enda~ats
                                                                                                                support
                                                                    false appearance o~unb~a$ec~ az~d xeli~,bla
             tk~~ir peas for guidance, ar~d T~OLs pro'vxde t1~~
                                                                                                                 T'urdue
                                                                State ofNEw York found ~n its settlem~z~t with
             fpr chron.xc opioid tk~erapy. ~'o~ e~azr~pi~, tih~
                                                                                  that doctoz-s wlio pxovide~l testimonials
             that the k'urdue wel~'sit~ Sn the Face ofPaiT~ ~~iled to disclose
                                                                     k'urdue's failt~ze to dis~~4se these ~nan~za~
             on the sits v~~~z'e paid by Purdue a».d ct~~c~uded tha#
                                                                     the objecxiv~ty oft~e testimoz~aals.
             connections pot~~ttzally t~Asled coz~~uXners rega#~ding
                                                                                             KL7~s have recently
                         1~9.       ~'hus, even though some of Manu~"act~,~rer ~7efend~x~ts'

                                                                             of the c~aim~ they zna~~, t~,gse admissions
                 z~ocYer~te~ or cr~nceded'the Iacic of evi~ter~ce for many
                                                                                     ts that continue to appear nationwide
                 did not r~~verse.the ~:~fect of the false and ~e~~ptive stateXz~,en
                                                                            De~'end~r~ts' own maritet~a~g as w~Jl as
                 and thrc~~ugk~out the State of~1.rkaz~sas in Manu~'actvr~r
                                                                                         end xesearch, axed other
                 trea2r~zent guide~z~es, CIV~s and otk~ex seminars, scianti~'ic ~xtz~l~s

                 publ4cations available in papex or online.
                                                                                                                sazx~e ones.
                         ZOO.       Manufactux•er T~efenda~,t~ utilized axaax~y I~.OLs, ix~c3,uding many of the

                 Two of. ~k~e most pz-o~x~~~ant ~r~: descrit~ed Uelow.
                                                                                                          Medxcin~ and
                         ZO1,       l~r. Russell ~'ortenay, former ~~airm~n of t}~e Z7epartm.ezat of Pain

                                                                                                  ,of a ~C7~, whom
                 ~'alli~~txve Care at F3etk~ Zsra~l M~:dicai tenter in New Xork, is one e~a~nnpie
                                                                                           T~a~•keting carz~paigl~. I~r.
                 I~Ianu~acturer L7~~'ex~tiat~ts identified and pro~n~ted to ~'urth~r their
                                                                                                             Endo,'3atassen,
                 P~orteno~ r~eeived research support, co7~sulting fees, a;nd }~anorari~ fzr~~ eephalon,

                 aid Pu'rd'ue (a~~a~g oth~;r5), az~d way a paid .consultant,t4 ~epl~aton ~nri Purdue.

                         2~2.       Dr. Po~rker~gy was inst'rum~t►t~l i~ ope~in~ the door fox t1a~e regular use of opioids t~

                                                                                                               Fein
                 bGeat c~11'oni~ pain. He 5erv~d on the Azner~can fain S~cieCy {"~S") / .Ameri~~n Acadexaay of

                 lk~~d~~in~ {"A1q<~'1v~") Guidelzlies Coczaxz~it#e~s, which ~ndors~d tb.e use of opioi~s try txeat chx~anic

                                                                                                                   n
                 ~~r~, £u~ in 1~9'~ and a~aaz~ iza 2009. Tie ruas also a ~~nex~aber Qt the b~~rd cif t~,e ,Aamerica Pa~a~


             _                  _
                                                                       54


   F'~F aE       t   w~i+Y.h ~~lf,~~~#ory ~riai v~:rsion www.~dff~ctQry.~r~m
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 221 of 452
0~11~/2018     1 :54           870732721                                  RIKRA~SEVDPAEVDPA                                 PAGE      06




                                                ~..~




                                                                                                  turer
                                                organization alzx~ost e~,tia-ely ended by Manufac
              foundation ~",~l'F"), an advocacy

              pefendants.
                                                                             appesx'ances prorc~o#~z~g opioSds ~t~d
                         203. Dr, ~~rtenoy also made frequent media
                                                                                                               the use
                                                          d o~. Good 1V~o~~ning America in 20 0 to cSiscuss
              s~►-~adzt~g mis~~presentatioizs. ~e appeare
                                                   oC~F~TOnic paid- Oi~ tht3 widely-tivatclaed ~rogr~zr~,
                                                                                                          broadcast in
              of 0~}14ids fOt IDn~-t~~rxl'~ txedl:rxletlt

                                                                      claimed: `°Addiction, ~v~,e~z treatzx~g pain, ~s
               Arkansas az~d across tk~e country, Dr. ~'ortenc~y
                                                                     history, a persnna~ histflr'y, of subs'~at~ce a~iuse,
               c~~stiz~ctl}~ un~oinmon. Z~` ~ person does na# have a
                                                                           e abuse, ~szd does got have a verb major
               and c44es~ noi; have a histot•y in the ~arnil~ of substar~G
                                                                          that that pErson is not going tc~ become
               psycklz~tric ~iisdrder, most doctors can Feel very assured

               ~ddict~d."
                                                                                                              af~le leaturas in the
                          2~4,         '~'o his ~redjt, Dr, ~'or~~noy later ad~~itt~d that he °`gars innurn~x
                                                                                   leciu;ras. ~afsel~ c~a%zned that Dewar
                late 09$45 ar~d `90s about addictaatl that weren't true," '~"laesa
                                                                                 to Dr. Paz'tez~oy, because the
               than ~% of p~ti~tzts woald become addicted to opioids. ,Accor~i~g
                                                                                              ng tk~e~a overstated heir
                pr~~n~ry goal was to "des~xgz~aatize" opzoids, Me ai}d otk~er doctors pzomati
                                                                            conceded that "jd]ata abauL' 'thy
                ben~~ts a~z~d glossed over thexx xisks. Dr. J.'ortenoy ~15o
                                                                                                  teac#~ about papa
                ef~ecfiueu~ss ~f ca~ioi~ls hoes not exist," )?c~t~tenay eax~didly srat~d: `°did I
                                                                                                                Well, . . , I
                rn~a~aagemr~nt, specifically about opioid xh~tapy, in a way that reflects rs~isixa#~orm~tic~x~?

                 guess I did."

          i               Zf35,        ~,,.~othe~- KOL, Dx. Lynn Wester, was the cc~-founder and Chief Medical Director
          a                                                                                      City, LTt,~h. I~r.
          a      ofi Li~eYree Cli~ic~3 Research, an other~v~se unknown pain ~lX~axc in Silt Lade
                                                                                                                 that a~dez~tly
                 '4~~bster j2vas ~'resi~#~nt in 2Q ~. 3 ~x~d i s a current 6oaxd zx~e~ber ofAAPM, a ~s~r~t group
                                                                                                    tk~e sane journal that
          ~     'sk~gpo~'tS ~'bFozXic opioid the~~py. ~e is ~ S~niar Et~itoz• o~ k'aiz~ 1Vledieine,

                ~p~til~6h~~ Endo' s~~cza] advertising s~p~l~t~ents touting Ogan~ E~._ ]fir_ ~VVe6ster was the autk~o~' o;F

                                                                                   ..                                  ..
              ,.F~        ,.      ..
                                                                              A




   P1~~              . i~~te~6M. (~f~a~tc~ry trial version wvvw.pdfFactont ~~,m.                            .
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 222 of 452
ea~lef2ols    14:14        8747392721                               RIItRAMSEI'DPAEVDPA                                 PAGE     07


                                                                                              Y,,
                                        `,~



                                                                                                            er' was
                                                                    3~urdue.,~.t the same time, Dr. Webst
               ~srz~er ous CM~s s~ons or~d by Ce~haloz~> Fr~do, and
              n
                                                                                                               frox17
                                                                              {iilcludiz~g nearly $2'tx~zllio~
                                             ~7rom Manufaotua'er Defendarlt5
              recciviz~~ St~ni~cant ~undazzg

              ~ephalon).
                                                                                                             investagatioza for
                                                                        a T~Ca~, DT. '4VebsCe~ was undeY•
                      20b,       Uurin~ ~ portion of his time as
                                                                                          eeznent Ag~z~c}~, wllicla raided his
                                                  ~]epartm~nt of Justice's Dxug En£or
              o vez~rescribing by the U,S.
                                                                                                   in 2014, more than 20 0~
                          2010.   Altho  ugh   the inv~st igatia n was closed withput charges
              clinic in
                                                                                                   overdoses.
                                                     at    ~i~etree Clinic hive died of o~ioici
              Dr. W~bster's ~~T7ner patzents the
                                                                                                                ~ eve question,
                                                                    r~ and promoted the Op~oid RiskTao~,
                        207, Ironically, Dr, ~Vebstex create
                                                                                                            cloctdcs to r~axlage
                                                            patient self-repai-ts that pur~Qztec~ly ~Ilows
              one-minute scree~aang tool relying on
                                                                                                              abi3ity~to ~a'e-sort
                                                                     ed to or abuse opfoi~ls. ~`he c~~~Ined
              tk~e risl~ the# tk~exr pa~tAeY~ts w111 become addict
                                                                                                             ~ence to prescribe
                                                                 impo~'t~nt tool in gzving docC~z's ~Qn~~
               ~aatiez~ts likely to become addi~tetl is az~
                                                                                                          s indllst~y~sup~orted
                                                             ~•efe.rences to scre~taing appear iz~ variou
               opioads ~o~g~x~rm, and for than reasc~~.,
                                                                                                                    websztes ruz~
                                                              C~pio+d ~tisk Tool appear on, or are ]in~Ced ta,
                guide~xt~es. "V~~'sions of Dr. Wa6ster's

        ',      by ~•z~do; Jazassen, ~z~d Furdue.
                                                                                      a program spoxxs~r~d ~y Purdue titled,
                        208.     ~~ 201 1, I~r. Webster presented, via webinar,
                                                                         and the I~islc, Dr. Webster recomrxae~ded use
                MAn~~~zk~g F~ti~~zxt's Opioid Use; balancing t]~e T(ee~l
                                                                      agreements as •a r ay to ~reve:~t s`ov~ruse of
                ~;F risk scxeen~ng tools, urine testing, ~~nd ~ati~n~
         E                                                                available to and vas A~.tended to reach
                ~res~ript~anns" and "overdose deatk~s." This wehinar 'was
         3
                .4rJcatasa~ doctflrs.
         }.
                                                                                                            tiot~," the
                        ~D9.     ~7r. Webster ~.lso was a leading pro~csnsnt o~tfae cot~ce~C df"~seudoaddic
         3
                                                                                         as iz~di~atiorls ofuz~dertreated
         `   nQtio~t tl~~t ~ddictiv~ behaviors sktould be seen net ~s wax~-~x~gs, but
         ; .
                                                                                                      ~z~craase a p~#rent's
             ~~ta. ~zz $3r. Webstex's description, ~h.~ only way to diff~~-entxate tk~e two was ~o
                                                                                                       Abuse ~JVhil~
                a~a5~ of ~apio:id5. As h~ and his co-author wrote in a 6aok entitled A,vQAding Opioic~



                                                                        52


    PdF - ,    ft~l ~elvt~ j~d~F~tory #rial v~rsaon www.pd~factc~ry.~om
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 223 of 452
~411~~2018    14:14       876792721                             RIICRAMSEVDPAE`~DPA                             PAGE        08




                                                                      ~r~line, tivk~er~ faced with signs o~ aberraxat
              Nlanagin~ P~it7 (2007), a book that is sti11 ~vail~ble
                                                                             tk~e clinician's first respQzase." Endo
              behavAor, increasing the dose "gip most cases , , . 5~quld ~Se
                                                                 Webster reversed h,irnself, ack~'iow3edgzz~g that
              ~istrib~a2~d this bock to doctor. Rears later, Pr.
                                                                  excuse to give ~ati~n'ts ~xlore m~dxcat~on."
              "[pseudoaddictzo~] obviously became tioo much of ~n

                      ~ 10.   These ~.C?Ls ate non~pazt~ co-conspzz-~tars i~ this case.

                              2.      ~~'~'o~t Groups
                                                                                                                u~l~~as~~
                      211.    Nlatlufac~Cur~X Z7efe~zdant~ ~~so entered inCfl art'an,gemen'Cs '~ritk~ saemingiy
                                                                                                    the tr~~ime~at of
              and ind~,pet~den# patient atad prof~ssiozaal 4~ganizations to prorx~ote ~pioids x'01•
                                                                                                    "k'ro~t Crroups"
              chrc~~i~ pa~~_ Under the dizectiQn and ~:oraCz-o1. Qf manufacturer D~~e~c~ants, these
                                                                                               chrnniG'np~osd
              generated tr.ea~et~t guidefii~es, unbranded materials, and programs th2t favored
                                                                                       tp ,negative articles, by
              tk~era~y, They a~sa assisted N~anu~"acturer ~)~fendants by respan~{i~z~;
                                                                                                        e with the
              advocating agaxzzst regulatory ckaange5 tk~at would limiT opi4id prescribing in accordanc

              sczezn~ci~c evzde~iGe, and. by cozadu~ting ~u~re~~h t4 vu~z~et•able patient ~o~aulati~ns targeted by
         t
               Ma~.u~ac~rer Defendants.

                      212. , ~'h~ese Front {".xroups de~ei~ded on M~nufactua•e~• Defend~n~s foi' ~~.dixag ands in
                                                                                                              az~d
              sotx~e cases, f~yr ~ux~v~val. N~anufacturer Uef~a~da~ts also ~xerciser~ ~ozztz'o~ over programs
                                                                                                                  az~d by
               rr~at~rial~ cxea#~d by these groups by col~aboXatin~ on, e~lifiing, ai d ap~xoving ~Szeir content,

              fian'c~~n~ th~ix ~xsser~ination. Tn doing so, Manu~acturei~ Defendan't~ rdade sure tJ1at the groups
         3
               ~tQu1~~l g~erate 4~:Jy the messages Ivtanu~actureX ~1~fei~dants wan#ed to .distribute. Z7espite this, the

         !     ~za~~ Groups held ~herxzselv~s out as independent and serving the seeds o£ their mem6~rs---

          ~    v~hh~t~~er pati~n~s suffexin~ ~'o~ ~azn or doGtor~ treating those p~itie~ts_
         .~
                      2~ 3.    lVlanufac'h1r~r Defex~da~lts G~pk~alon, Endo, .~ansspn, anal Purdue uti,Zized many

              hF~cir~1 ~rpt~ps, inclining rz~any of t~.e ~azxae ones_ several of ~th~ most ~rariain~x~t az~ descrzb~d

              ~.~Cli~✓,;b~t theme axe r~azx~ c~tixers, including the America►z ~'air~ Sr~~ze~y (".AFS"), Azner~caii

              N

              K                                                                                    '
              ~       ~


   PDF         ~f~ir~~i~ ~pcifFa~cto~ry xri~l v~r~ion www.pdffactary.cnm
          ; ~
         ~: . ;        a
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 224 of 452
~4I1~/2018     14:14             5~~7392725                                 RI!<RAM~EVDPAEVDPA                               PAGE     89



                                                                                                        ~}
                                                     ~:




                   Geriatrics Society (",A,~S"), the Feciez'ation off'State Medical ~3oards {"~S~B"), Arr~~r~caz~ ~~~ronic
                                                                                                              Fein
               ]?ain Associafizon ("F1CF'~."), .A.xx~.etican Soci~~ ~~' T'ain Edua~tox5 ~`<.ASPE"), NatXoz~al

                   ~'oundataoz~ {"~i~'F") and Paxz-A &policy Studies Croup ("PPSCi").

                              214.        The tz~os# pt~ominera~t o~ N1 lanufacturer De#'ex~dar~ts' FronR Gxou~s ~~as A.~'~', r~viaick~

                   xece.ived more that $10 million ire funding `ram opioid zzxanu:faeturers f~~om 2 07 ut~tii it closed its

                   dooms in May 2Q~,2. Endo al~?n~ ps-ov~ded more than half that ~u~~ding; F'ur[l~,~e was a~ext, ~t $'1.7

                   million.

                              X15.        ,A~'F issued ~duc~~ioa guides for patients, repoz-ters, atad policymak~rs th&t touted

                   the ben~~ts o~opzoids ~~or ctv~onic fain and t~rivialzzed th~~x x~islcs, ~articular3~ tkze z~s~ o~addiction.

                   A~"~ also launched a caz~paigz~ to ~t~oix~ot~ opioids for r~turni,ng vetexaz~$, which has contributed

                   t~ high xates 4~ addiction any] other adverse ou#car~e~—including death                         among retuXz~~z~g

                   soldiers. A1'~' als+~ engaged in a si~xt.i~eaflt ~1ultiznedia campaign—through ~rad~4, telEvisiot~ acid

                   t1~e ~ntexmet—tp educate patients abo~,tT their "right" fo pazz~ tXeatz'~er~t, namely c~pir~ids. All of t~,e

                   p~'~gr~zt~s ar~d ~atex~als wea-e avaiIabte nationa!]y and were izate~ded to •each Ark~ns~5' ci'tiz~ns.
                                                                                                                  x
                              x'16.       Iri addxt~gz~ to Perry Fine(a ~Qi~ ~'i-om the Univ~rsiTy ~of ~LJtah who received ~ur~di~g

                   frarn Ja~vssen, ~epha~ot7, ~z~do, and Purdue} Russell Portenoy, and Scott Fishrn~z~ (a ~QT~ fxozz~,

                   tfie University of California, L)avis who auxhared 17.esponsible t7piozd ~'z'escxzb~z~~, a .publication

                   sp~seisor~d by ~:eph~.lan ~n~ Purdue), al3 ~f whom s~rv~c3 an APF's .~Qaard a~zd reviewed its

                   pu.b~%catiions, amo~her board member, visa Weiss, was an employe of a public r~l~tions frm #lief
          i                                                          . . ~=~
         .         ~1c~:rkcd for bo~tlh ~ur~u~ aid A.PF.
          ~
          S                   2;17.       In 2009 and 2010, morn thin            ~~d~0   of ~~''~ ~per~ting budget carne from
          a
          E
          S    ~ ~;      ~~~u#ical ir~dus~ry sources. including industry grants ~o~• specific projects,•A~~ received

                   al~t~u~t $2.3 rxailt[son firom inc~ws#~y sources Qut of total income of abo~~# ~~.85 zxaillaon ~n 2Q4~; Ats

              .~                      _                                       ~4
               ~                                                                                                       ~.


   PDF        ` +~}r~~C~ ~rdfF~~t~ry tri~i version www.pdfFa~torv.corn .
                          A       '
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 225 of 452
04l10I201S       14:14           87~73~2721                           RI!<RAP9SEV~PAEVDPA                          PAGE       10



                                                                                              ~~;
                                           ` ~
                                           ,



                                                                                                     of total
             b uflg~t ~~r 20 0 proj~ct~d X~ceipts of roughly ~2.9.rnillion froze drug companies, out
                                                                                                         f~•oin
             i~co~~e of about $~.5 tniliion. ~y 20J 1, AFB' was. entiz'ely dep~nd~rat o~ incoming grants
                                                                                              line o#~credit. As
             Ivlanufactuter Defendants Purdue, C~pll~l~n, undo, and others to avoid using its

             one .of i'~s bo~x~3 members, Russell ~orter~oy, explained, tk~e ~acJc of fizndin~ divez~s~ty was 'one of

             tk~e biggest probl"ems at 1~.P~'.

                         ~ 18.     A~'~ ~~~ld itself out as an ia~dependent patient advocacy arg~nization. It o~eai

             e2~gaged in grassr~ats lobbying against various legislative ini'~i~ti'ves t~,at ix~ight limi~C opioid

             pxesc~~t~xz~g, ar~~l thus the pro~tabi~zty of its spo3zsors. Tt v'vas ~fk~xz caZ~ed upon to provide "p~tzezat

             ~'epreset~tati~res" fbr Ivlanu~'~,cGu~-er De~'endants' prornc~tional activities, including for.Purdu~'s

             P~rtn~rs fi+,gaan~t fain and .Tanssen's Let's Talk fain. ,A„p~' functioned larger as axe advpcate far

             the intes~sZs of M~ttufactuxer'De~ea~dants, not patients, indeed, as early as 20Q1, Purdue told APB'

         '   that the basis off` a grant was k'urdue's dssire to "str~~~gz~a~ay a~~gtl jts investments in nonprofit

             organize#ions t~aat share ~~ts] business interests."

                         219.      In pr~,ctic~, APk' a~aer~ted i~ close collaboration with dpioid ix1~~~ers'. Ora ~evea•al

             ac~as~~or~s, re~resez~tatives of the drug companies, o~te~a at ix~~t~xz~.a~ zn~etings at Front Group

             ~c~p~~re~ce~, Suggested activities and publications for A1~F' to ptlrsu~. APk' tk~er~ Sul~rnitted grant
         j


             pz'~~osats seelCaz~g to fund these activi#ies and publications, knQwin~ that dr~~ ~aa~z~a~nies ~~vould

             su~~~rt.p~ojects co~~eived as a ~•esuZ# of these cor~municatians,
         i
                         2~'~.     AFF assis#ed in other m~rk~#i~g projects for drug cc~~.~a#~Aes~ Q~e project ~ut~ded

             Cry an€atk~er drug cotn~any—A,PF k~eporter's Guide: ~ov~ring lain anc~ Its Mana~em~nt(2009)—

         ~   ~eexe~ed text tk~at was o~'xgxz~a~~y crated a~ paxt p;f'tk~e cozx~pan_y's txai~~ng dacuinezlt.

                         2~1.      Thy s~m~ dn~~ ~r~mpany made gen~r~I grants, but ~~ren then it direete~] ho~u ,~F'k'

             ~;'~d th~~. Zt~ ~es~ior~~e to a~, ,A,k'~ rec(t~est for ~u~ding to addz~e~s a ~Qteaatiaaly damagji~g state



                                                                      5~


  PDF c , ~ r ~ ~ui~ha p~dfF~~fiary trial version www.pciffactory.corn
                                                                  ~                     ...
             Y
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 226 of 452
edrse~ze~s 1~:sn   8~~r392721              RII<RAMSEI'DPAEVDPA             PAGE                                          11




                                           ~tiv•                                          ~r~
                                           '




                                                                                                                  ~ti,
                                                                ~e~aer~lIy, the cazl~pany r~prese~tativ~ respozld
              ~edicazd deci5iozi related to pain med~cafions
                                                               —this would be ~ vel•y good issue oz~ which to use
              "I pXgvided ~n adv~a~cy grant to Al's' tk~is year

              sgme of ek~at. I.3ow does th~fi work?"
                                                                                     coz~pany was nn'k un,ic~ue, but
                       222.     '~'he close relationship b~cween t-~k'F and the drug

                                                            Iv~anufa~~ure~- Defe~idants. .E3~'F's dear lack, of
               r~airrvrs relationskaips 6e'tvvean A,~~' and
                                                                 and mission—and its willin~.ess to allow
               i nr~~~~ndence—in iCs ftnances, managertx~nt,
                                                                        a~,d messages suppoz'~ an in~exez~ce that each
               Jv~a~ufac~tui'~~' D~fenc~ants 'to control its activities
                                                                                   control over its publications.
               J~e~'ez~dant tk~~t woriced w~tk~ it was ~b~e to e~erc~se editoz~aal
                                                                                                    AP'F ira may 2Q}.2
                       223.      Zz~deed, the U.S. Senate. Fi~az~ce C~m~~ittee b~g~z~ lookiri~ into
                                                                           organi2~tid~ and tihe ~anufactuz'ers         of
               to d~e~i~te the links, ~nai7ci~l and otherwi~~, between tie
                                                                                     tQ ,r~l'~"s credibility as ~n
               opi~id pain.kill~rs. "z'Ia~ inv~sti~at~on cause] considerable d~rna~e
                                                                                                    ~t. Withi3'1 days   of
               cxbjec#ive anr~ ~ieui~al third party, anc~ Marau~acturer Da~ez~dants stopped funding
                                                                                      e tk~e arganizatzoz~ "dui tQ
               being targeted ~by Senate inv~stigatio~~, AP~"s board voted to dissolv
                                                                                  e~eotive    unrxA~diately,"
               ixr~parak~4e e~c~r~omic circuzr~stan~es.".A,p~ "ce~se[d] to exist,
                                                                                                    prompting, '
        '               224,     The .A,r~a~rican A.caderny of Pain Medi~izae, with the assistance,

                                                                                            nt gu~~iel~~es and spor~soY~ed
                i~vo4vex~ent; a^nd ~u~ding ~if~a~u~acturer De~et~dants, issued t~'eatme
                                                                                              ants' deceptive
               aid hosted ~aedi~~l edu~at~gr~ programs esser~ti~1 to Iv~an,uf~czurer ZJe~ei3d

        '       no~rketir~ of ~~z-otzAc opioid therapy_
                                                                                                  opioi~i
                        2~5.      A~1PM Received aver $2.2 ~~illion i:~ ~undin~ since 2009 frotx~
         4
         i
                                                                                                       s paid $25,f}i~0 peg   ,
                r~an~fac~ure~'s..A_APZVI rnai~ntairaed a corpor~t~ relatzoz~s counoil, whose m~;m6er
         {                                                                                         m~arXbexs to pres~nt
                ~r~ar (on tQp of ot~zer funding) to participate. `~'h~ be;~e~ts itaclud~d allowing
          i
         {      ed~~~t'tt~st~~a1 progr~rras at p   site dinner symposia in conn~Gtipp with AAP1V~'s Marquee ev~~,t —its
         ~i
                                                                                                           d~s~zibes the
               :~a~pa~~al:t~xe~ting ~~e~d iza.Yalrn S~rin~s, ~ali~~rnia, car other zesQr~ loGatio~s_ AA.PM


                                                                      56


   f~D~ ~~'[~l~ l'a~~h ~c1fiFa~ctary trial v~r~ion www.pd~factc~ry,c+~m
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 227 of 452
04/101201$    14:14          877392721                             RIICRAM~EVDPAE~'DPA                              PAGE        12




                                                                educatign programs to dt~ctot~s, N~embea'sbip irl
             annual went as an "ex.clusive venue" for offering
                                                                        execu'tzves and rx~arketi~g staff Co txseet
             the cQrpor~t~ relatior~S councA~ also a)lows drug company
                                                                  settx~gs, Iv~~z~ufact~xez~ D~i'~ndants Enda,
             w Xth ~P~ executive camnaittee rnetxabers i:n sznall
                                                                                  presented de~e~tive pi'Ograms tp
             pur~tl~, Ce~f~~loza and E1.ctavis were rxaembers of t}~e counci] and

             dactt~zs wt~o at~ez~ded this an.z~ual event.
                                                                                                 with Exado advi~c~rs ai d
                      226.    .A„A,.PM is 'viewed internally by ~zz~a as "industry friendly,"

                                                                                    Ges, funded its CIV.~s, ~~
             sp~ak~exs among its active zx~ernbers. undo attended ,4AFM oc~i~~er~~n
                                                                          A.A1~Iv~ k~eavily e~pk~asized sassxons on
             d ist~ibut~d its publications.'~'he canf~renees sponsored by
                                                                                           s have included top
        '    opipids -~ 37 cut of roughly 40 at one cc~nfes~en~e alone. AAF'M's pre5idez~t
                                                                                  Webster, ]]r. Webster was eves
             indpstry-supported K.{~Ls P~rYy k`ir~e, Russell ~o►-tsnoy, ar~d Lynn
                                                                                                      pr~side~t, Z7r.
             el~~ct~d pxesid~n~C of .~4A.PM whzle under a 1~EA iXlvestigation, .Axaotii~r past A.A.PM
                                                                                                 " of tea~hizxg tk~at "thy
             Scott ~'isk~.tnan, stated tk~at he would place tf~e oi~ganizatior~ "at the foxe~ont

             risks ofac~dicti,Q~f are , . , srna~Z a~ad can be m~n~g~d_"

                      2.27.    A,A~N.t's staff understood they and tk~ezr industry fu~d~xs w~rc engaged in a

                                                                                                          their
             common task. Manufaclz~z'er :De~etadants were s~j~e to in~tu~r~ce .P.,Q,.~1VI thrc~ugk~ both
                                                                                                                ion.
             sigxinfic~r~t ~r~d regular funding and the leader~kaAp o~pra-opioid K.C3Z„s within tt~e a~'ganizat

                      2~3.     In ac~dArxc~ta, treatment guSdelir~es have been particularly azr~portan# in s~cuFj,~g

                                                                                             espe~ra~~y the generaX
        r ~c~pfiazi~e for ~hroniG opiQ~d ~her~py. They are relied upon by doctors,
        ~ .
                                                                                                         e~J~~rts Dior
            pta~~i~iorz~rs at~~f family do~'to~rs targeted by Ma~u~aeturer Defendazats, w~;o are neither
                                                                                                           dactc~rs'
              train~~ izz t7~e t~ea~~nt o~ c~Qr~i~ pain. Treatnae~t guidelines not Qz~~y directly in~o~zx~

         ~    ~axe3~sibiz~~ pra~tic~s, bUt aXe cZted tS~rolighOU$ the gcieS~tZ~c Iit~r~'tlt~'~ s~,d ~~e~eren~~d b~ thXxd-arty
        j
        i
                                                                                                           s.
              f
                  yars i~ dekernnzxa,~ng ~~hethe~' they siz~uld cov~z treat~xients fot' spec~~c indication




                                                                    57


   PDT cr    f~p +f~iph~ p~l~f~'a~tory #rial version www.pdfFactcary.cam
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 228 of 452
04~10~2858     14:14           ~?7392721                               RII<RAMSEVDPAEVDPA                                  PAGE    13


                                                                                                      f
                                                                                                 ',--"
                                              .
                                              .y




                                                                                             discussed treatzxxex~t
               P!-~arnna~~utzca~ sale representatives ~mploy~d by ~z~do, Actavis, and Purdue

                   guzdelin~s with d~ctat~s during individual sales viszt~.                .

                           2~9.    Ira ~ 99~, AAPM ~~d t'he .4mericaza ~ai~ Sacietry jo~~tly ~ issued s co~isensus
                                                                                                          andors~d 4piaid's to treat
                   st~.temez~t, The'Us~ o~ Dpioids ~'or tk~e Treatment o~ Chronic Fain, ~v~axch
                                                                                                    to opioids ti~vas low_
                   chrar~i~ gain at~d claimed ghat the risk that patients would becorsae ac~dicCet~
                                                                                                  Purdue. pr.
              '~"he co-author o~ t}te statemea~t, I~r. Haddox, was a# the time a paid speaker for
                                                                                                             webszte until
                   Pr~Ktez~o~ u1as the sole cc~x~suZtant. 'T'he consensus statement rema~z~ed an A~1:['Iv!'s

                   2Q l 1, az~d was taken dor~vn fi•ort~ ,A.A~'IvZ's webs7te oizly after a dgctd~~ coax~p~aincd, though it ~za~g~rs

                   otr the inke,rn~t ~Zsewk~ere.

                           X30.     AAPM ~n~l A,~S issued their own guidelines in 2001 ("1~APM/APS Guidelines°')

                   and ~ot~Ci;;taued to recamm~:nc~ the use off' o~ioids to 'tr~ar c~z~~sz~,zc pain. ~'ourC~;~n of tk~e 2~ J~anel

                   snetrtbeYs wklo dxa~ked the A.A.F`M1~1,~5 Guidelinesy inclu~lin~ ~O~s Ar. ~'ortenoy end Iar, ,~etxy

                   Fine oft~.~ University o£Utah, rec~i~~d support' from Janssei3, Cephalon, ~z~do, az~d ~w•due.

                           ~~ 1.   'Z'he 2009 Cruidelin~s promote opiotds as "safe and e~feGtive" ~oz' treating chronic

                   pain, ~~~pite a~~ow~edging limited ~vid~z~ca, ax~,d conclude that the risk[ a£ addiction is

                   t~tarra~eab~e for ~atae~ats reg~rdles~ of past ~bus~ histories. Ong pan~.l rnembex, Dz'. reel $aver,

                   C~in~~cal k'~'a~e~s4r of Neurology a~ Mi~laiban State U~~iversi{y end fout~dez' of #fie Michigan

                   ~I~adac~te & Neurologic~3 Institute, Cesi~~ed ~xo~x~ the panel because o~k~xs coaicenzs that the 20Q9

                   Guicfelin;~s wexe iz~~uen~~~ by ~ontributzons tk~at drug com~a~nies, inGlu~l~~,g Manufacturer

         ~;        ]~e£cnc~aia~ts, made to the sponsoring organizatiq~s ar~d commit~tce members. T}aese ,~,,~„~~VJ/~I'S

         ~           ~idelin~s haue been a particularly e~~ective channe3 of decept~an az~d f~~ve infiuence~ no# only
         r
         "

               ~t~~ta.~g. ~~ysicians, but also the body of SCAenti~ic evidence on c~pioi[is; the C3utde~zz~es 4~ave b~~n



                                                                                                                      ,.

                                                                          58


   PDF             ~i      fh ~ci~fF~ictbry vial version www..pdffactory.cgm
                                                                                                                              ;
              ,.
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 229 of 452
~4f10J2018   14:14          8767392721                                 RII<RAMSEVDPAEVDPA                                      PACE     14



                                                                                                    ~~'_'J

                   .                       ~~..._ ~




                                                                               in Az-kat~sas duxaz~.g ~hh~ relevant time
             cited 73'2 tir.~es in acaclei~aic ~iturature, were dissenlAz~atEd
                                                                                        o~~'ain.
             period', are still avai~ai~l~ online, and wire ~'epa-int~~ ir3 tie rournal

                       232..    ~anufact~~er J~e~et~danC~ wide3y referenced and pxo~7.oted the 20Q9 guidelines

             rx~ithout dis~los~~g the a~tcnowledged lick of evidenc~~ tt~ support t;#~et-.~.
                                                                                                                   Fz'Qzat
                       233,     In teas lvay uid ot~exs, Zvlanu~'~otu~a~ Defendants wc~z~~Ce~i togetkaex•, through
                                                                                           ~c~~ag-te~zn opit~jd
             ~iroups> to spread their dec~gti've ~~ssages .bout the risks az~d benefits of

             therapy.

                       x'34,    These Front Grou~as art non party ~o-conspAxators in thi$ c~s~

                       $.       Thee 'U_S. Senate ~aMx~a~a~ud Security az~d +~overnlmteuta~~ A~'fairs Co~z~a~'ttce
                                k'ebrua~-~ 2~Ox$ lVIinority Si'a~'~` Report recc~g~xizes collusive a~ioid pro~offon
                                l~e~twe+~n S~~~zxu~acturer Def~~c~a.uts end Fr•on~t groups.

                       235.     C7n February 1~, 201$, U.S. Senator ~lai;re ZvlcCaskill df the Senate Ht~axze~az~d

             Security ~riCi Gt7vel~ame~tal Af~~irs Cozx~zx1itEee {"HSGAC"~ I'e~ea~ed the second con~ressiozla~
                                                                                                                  on
             repQR resu~ti~g front her investzgatian into opioici ~aaana#~acturers &nd ~Ast~•ibutors.54 Foeuszz~g
                                                                                                tae front
             fnaa~eial ties beYw~~n tk~e r~anu~act~arers and tk~i~d party advocacy group--i,~.,
                                                                                       o~ed, ar~d Tnsys ma+~~
             Groups,tk~e report disclosed that De~enda~ts Furdu~, Jax~~seX~,~y1an,~Dep

             t~~arliy $~ million zn payr~ez~ts to advoc~,~y gxcsup~ in the f~ic~ Q#' ck7rotiic pain and op~oid use

             b~tw~et~ February ~07.~ ~r~d ZV(arc4~ 2017.G0 "S"he same five manu~'~ctuXexs made over $1.6 rz~illion

             in p~ytxr.et~ts to physicians af~]iated with the advocacy gxou~s sine 2Q].3, whi3e a13 c~pioid

             rtt~'1~#~a     ~'eX5 paid Che same p~ay5ic~azls over $10 million iz~ t~.e sar.~e time p~riod.~~



         i

                                                                                                                            Thirst /~orty
              ~9'` H~G.~C N(inoeity Staff Report, FCpOstn~ Ih~ .F'Er~rrncial Ties Behveen Opir~2t1 Mantsfaciurers aTad
         ~              c~ Cr"z~or~ps,     Fueling an Epidemic, £tcport Two (k'eb. 12, 201$), • available at
             ~          wwiu.h~Wa~,s~~ate.Gov/medfla/.x~iinority-mGdiq/bre~~~~rr~iilions-in-oavmonts-txr~~~~r-~ndin~s-of-mco~skill-
                   '~~t ir~V ~~agati~n-ia~to~ties-betivren-manu~actuzecs-andthird-party-advoG~acy-g~ijup~- (last visitod Fcb. ? 9; 2[718).
                 '~t ~-
                                                                          ~~              _ ,




   PDT ,         ~ra~tfi ~fFa~tory tri~i version www.pdffa~tory,corn
                                                                 - .
             ~
                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 230 of 452
~411~/2~1s       14:23         8707392721                                    RIKRAMSEV~P~EVDPA                                         PAGE      01



                                                                                                          ~~




                          236,     'I'fae HCx~,A,C report r~cc~gnizes a dzrect co~-re~atinz~ between payments az~d sales.

                Far ins~~ce, Zra~ys's ~ayme~lts to ~roz~t Groups rose sharply in 2012-why=n it beg~~a sel~iaag

                ~ubsys £e~ta~yJ spray.~~ The company's r~ver~ues atld ~ro~ts sl~yrocketacl betnx+eex~ 2~X'~ aid 20X5,

                flt1CI 1t5 Bf~GI{ li1CC~~5~f.~ 2~~%     F~etween 2013 and 20If,~~ 5irnila~l~, ~~a~tssen's payments to Front

                Groups cased as soon as it sold its major opioid br~ztd Nu~ynta tai L7epozx~ed xt7 2015; Depon~~d's

                Front C'rroup paynz~nts pzornp't~~ tripled.6"

                         237.      Sc~aTor N~c~aski~~'s xe~drt zri~xrors widespread recognition of Nl~nafacttuer

                Defendants' daring collusion with Front Groups'to promote opioid use and oppose al] efforts to

                combat abuse;

                         Ja~z~~atzves ~~rozz~ the ~~t~ups i~ tk~Ss r~por4 p~~z~ Echra~d arad azz~plx~~d ~esSa~~s
                         ~~voxa6~e t~ zzz~rease~3 c~pio~d use—aid ~rltzzz~ately, #h~ fix~~n~i~l interests of o~ioir~
                         manufacturers. ~'kaese gxou~s have issued gui~eJ~za~s az~d po~zcies zz~iz~zz~~x~xng t~~.
                         risk of opioid addictio►~ and promoting opioids for chronic ~aiz~, Jobbted tq ck~az~ge~
         '               lbws directed at curbing apioid , use, and argued against aceput~taksillty ~(JY
                         physiccans and industry executi~+es res~onsibl~ fot~ overprescription and
                         r~isbraz~dix~g. Notably, a r~aajority of th~s~ groups also strongly criticized 2026
                         ~ui~l~l.i~a~s from the Centers for Disease Cont~~oi az~d ~zeve~xtx4;~ (GZJC) tk~at
                         X~con~mended limits on opioid prescriptions fit' ch~c~a~~c pain—the first national
                         s'~ax~d.axcls ~t~x ~rc~c~iptaon opiaid and a key response to the ongoi~lg epir~ez~x~c.

                         Ti17~ faEt float these sazaae z~at~u~'~cturers provided milla+ozas off' dQl~axs t4 tk~e ~xoups
                         desc~.zb~r~ beIo'w suggests, at tk~e very leas#, a direct link befit~veen corporate
                         dana~ioz3s and the advatzcez~ent b~opioid~frieizdly rzaessagzx~~,~5

         j      "~~~e report co~cludecl;
         ~.
                         Asa 2D11 study ire t}Ze ,f(meri~~r~ ,Iaurrzal of Public .F~ealth Noted, a tension exists
                         lx~tween tie status of advocacy organizations as "axl~c~xxg 'thy most infiu~ntial and
                         fisted stakel~olde~s ~z~ U.S. healt}i policy," a-nd t}ae reality that their "positions



                 ~~ Id'. {cite Joseph W alker, .F'entanyl Ballianaire ~onres lJnder Fire as £~ealh Toll ,l~lourtrs ,Crone PrQs~criptian O~roicls,
                 1~~1r~ S'1 ~7 JO.[:1RNAL (Nov. 22, 2Qt6), available at https:/lwww.w~j,et~m/~rticics/fcntanv3-bi23ionaj~;e-corn~s~
                 +.~da~rficeSas~deaati-toll-motants~froni-prescription-opipicis-~d79830968 (last visitad Feb. 19, ~OJ $); Matthew 7-~erper,
                .~•s.Oprdfc~5prcryS`howered E3illia+iaire John Krzpoorlra RlchQs. Nom He's Feeling the PniT~, ~or6cs (Oct. 25, 2016),
                 c~,vcjil~~jfQ at tatLps;/lw~~w:forties,.cpt~(sitegfma,~thewheroer/2016/fib/44/~le~th-kickbacks-and-a-bilJiataaixe. tae-g. tory-_,___ __ :; ,,,
               ~ !~ ~-rye.~gelrous-opi'oiai/#2c~76a7~e3f (last visited k'eb. ~9, 2Q12))•                                                   -- . - . . .    _..
                 °'' ~Ki-
                 atl Iii. ~S 1.
              -k                      ,..
                                                                              60


  PDF c~'~e~ci~ r~bi~th ~d~f~~~ctc~ry trial version www.adf€actonl.c~m
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 231 of 452
~4r'1~1201~     14:23                ~7~7392721                                  RI{<RA~SEVDP~EVDPA                                   PAGE       02



                                                                                                           ~~




                              closely ~orrespot~~ to t~ze marke~tin~ aims cif pharmaceatzcal anc~ device
                              cornpar~ies."66 The ~i~dir~gs in tk~is i~port indicate tl~at this tension e~asts in the area
                              of o~io~ds policy—that or~ani~at~o«s receiving su~ss~~ntial ,. ~utading fratxa
                              manufacturers }lave, zz~ fact, am~plz~~d and teiz~forced mess~~es favot-aa~g increased
                              opiozd us~.~~

                              ~.        ~I~Auf3ctuz'~t- ~?cf~ez~d~nts' ~txa~-~eting scb~eme rntisxepr~sented fide risl~s aid
                                        benefits of apivids:

                             238.       To con~vzz~~~ dactc~rs and patients in A~,~aa~sas that ~pxoids can az~d st~~uld be vse~

               to treat ck~ronic pazz~, Manuf~ctvrer De#'~r~dants Mad to car7vince t~cm that ~oz~g-term opic~id use is

               both sa#'e and ~e~pfu3. I~.nQwiz~~ that they could do sca only by decez~rin~ those doctors and patients

               about the risks and. benefits of Ic~ng~Cerm opioid use, Manu~'actLrr~r De~endax~ts made claixzas test

              'were not supported by pr were contrary to the sciett'ti~c evidence. ~.egardless, Manu~'~cturer

               defendants Iaave got corrected t~es~ Maims, Qr instruc~sd then• ~t~~,s or ~roi~t C~r,roups ~+~ co»~e~t

               then;z, ands conti~zue tq sp~'ead t#~em today.

                                       1.        Me~u~'acturer .De;~~ud~mts falsely tr~~vza~~ze~l or failed Y~ disslos~e tke
                                                 knov~v~ ~xs~ss of Io~g-fe~~m opioid use.

                           23.9.       Ta ~:r~nvince doctors and patiet-Ats that opioids are Safe, Manufacturer De~'endan~s

              de~ep~~vety trivialised az~d failed 1:o disclose t1x~ risks oflong-#ems opioid use, par#zcuJ~xly #h~ risk

              q~'addiction, throug~1 a series of mAsrepxes~n'Cations'that hive been coricivsively debunked. TZaese

              rnzsr.~~fres~ntations —which ire described below — rei~for~~d each atk~e~ end created tlae

              d~gerq~rsly n~isleadin~ impression t,~at:(1)starting patients on opio~ds was lovv-risk because most

              ~iaZients v~ou~d not becc~zxxe addi~.ted, and t~eC~U~e those w~0 Vver~ at g~~eatest risk of addzctz~zl

              ca~li~ be-readily zden2ified aced managed;(2) p~#i~nCs w~7o dxsplay~rl szgz~s ~~ ~dcti~Eion proba~]y

              W~'e trot ~ddict~d aid, in any eve~7t, could easily be weaned from t1~e dxugs;(~} the use q~'high~r




              6~ :. s~ l'~( otir~Q S}zt;la M, Rothman et a3., Health Advnccrcy f7~~,~pnlzations nri[! the ,Plxr~r-~nQ~~ul~cnl Iftcz'usfry:.~I:        --   -'

          ~       L,~.~lls a,~+'   scl.'asure Yractdces, Xp1(4) Ar4. J. PUB.I~EALTrc 6t~2 (Apr. 2,Q11)).




 F
 'QF cr           w~61h ~~bfF~r~c~ry trial version www.~dtfactorv,com
                   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 232 of 452
0411 /2018          14: 3           87d7v92721                            RIKRAMSEI'DPAEVDPA                               PAGE       D3



                                                `
                                                i                                                  y J'




                   t~p~oid dps~s, which inane p~~i~:nts need to sustain fain relief ~s fih~y develop tgl~rance to the driz~s,

                   ~~ ~t~t pose 5peciai risks; and {4) abuse-detez~'er~t opioids bot1~ pr~~~nt abuse az~d ov~rdase and art

                   ink~erently less additive_ Ma~u~acturer befendants have taot ~zaly wiled to corr~c~ these

                   i~isrepresentations,'ch~y ~ont~.~ue to make then ~od~y,

                           Ldp,       ~'i~st, ~anufactur~r Defendants :False~y claimed that the risk of sc~c~iction is lotiv and

                   that addiction i~ uz~lik~e~y to develop whin opioids ase pz'escrzbed, as op~o~~d to obta~~ad illicitly;

                   arxd #'ailed to d~aclos~ tl~~ g:~-~atc~ rzsk o~ addiction witf~ prolonged use c~~'r~~iQids. Some illustrative

                   exarn~les of these £a~s~ aid d~ocpfiivc claims are described ~alow:

                           a.         t~.ctavis'S ~re+~~ce~sa~~ caused a pati~z~t educatzoza brocf~ure to be distxib~.'t~d ~z~ 2007

                   tl~~t ~iaimed opzold addiction is possible, but "less l~~e~y i~ you have never hack aza addiction

                   }~rablern." Upon in~'or~~r~oz~ ar~d belied based on A.ctavis's acquisition of its ~~edece~sor's

                   ~aXketzx~g tn,aterials along with. the ri~~hts to Z~adian, Actavis contzz~ued to use this brochure iza 2009

                   aid b~~c~nci.
          {
                               U,     ~~pk~~lc~n and Pw•du~ sponsored A,~'~"s `~'reatment ~7ptians: A Guide for People

                   Living r~rith Fain (2007), w~icl~ inst~~ucted that addictxoz~ As xa~e aid limited to extrezz~e cases of

         ,;        unauthorized dose ~sc~laiioz~5, obtai~zz~g du~alicative opioid pr~~criptic~z~s £rar~a mujt7ple sour~~s,
          s
                   ~r t~.~~t. ~'~~zs {~ublacation is still av~ilablt online.

          j              " c.         ~z~do spq~lsora~l a wehsite, Fainfcnowledge.com, w~,zc,~ claimed in 2009 that

               "[~p]~.eople who t~~~ opio~ds as ptescrxbed usually do not become addicted," ASaOt~eT Et1do wei~sit~,

                   ~ni~A.ctiaxa.cam, st~t~d "D~d xc~u k~aw? Iv~ast c~ro~ic fain patients do not become addicted to t}~e

                   api~e~1 txuedica~i~rt~s #l1at az'e prescribed for them."

                           d.        Endo distributed a pamphlet with the Endo logo e7~tit~ed Living with Sr~meane with

              "t~~ax~aa'c ~'azz~, wk~i~~kJ stated tk~at: "cast ~ealtkl caa-e ~~rgviders who treat people with pain ~gr~e ttlat


              .~          ..
                                                                          6~,
          A
         .y

               t

  P.D~         ~~dlw~IG#h ~~1'fF       tc~ry trial version www.pdffa~tarV.com.
               f
              'Y                                                                                          ..
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 233 of 452
04l10/~01~     14: 3           8707392721                          RIKRAMSEVDPAEI!~PA                            PAGE       84




                                            ,~                                           _ .~-✓




               host people do~ riot develop an addiction problem." .~ similar statement appeared ~n the Endo

               ~ve~,sate tv~Nv.o~)a~a.cozzA.

                       e.        Jar~sse~~ reviewed, edited, ~pprb~ed, ~z~~l distributed a patient education ,guide.

              e~txt~ed ~znding,Itelief: Fain IvIana~ement for ~1dex,A,du~#s (;~~(~9), w~x~h d~s~ribed as "myth" the

              eJai~~ test opiaids ate addictive, at~d asset~te~3 as Fact that "[m]~ny st~~dies shoi~ that o~zoids are

               a-ar~•ly addictive when used prc~pezly for the rnanagei~~i~t of chronic ~aix~."

                                 J~z~ss~r~ cuzr~ntly runs a website, Prescriberes~~r~sihly.cozz~ (last updated July 2,

              2~OI5), whicE~ claims that cq~cex~s about opiaid addiction are "av~xestixaaated."

                       g.        ~'urdUe sponsored t~pF's A ~plicy7naker's Guide 'tn Understazadir7g ~'aiz~ & T#s

              IVSanagern~r~t ~ w~x~k~ c~,~zzms t]~a# Iess than i°lo o;f chz~dren preSc~zbed opioids will be~o~~ addxGted

              ~d that pa~~ is u~tader¢r~a~ted due to "r~aiscot~cep#ices aboat o~ia~d ac~dictio~[]," This publzcatio~ zs

              sti~~l ava~~able onlina.

                       k~.       Detail~rs for Purdue, ~nc~o, Janssen, az~d Cephalon in Arkansas ~xz~zzl~xz~d or

              orrtitted any dxscuss~or~ with dQ~tors of the risk o~ addiczi~n; misrepreser}ted tk~e pot~z~fiz~l far avuse

              ~;f d~ioie~s with puxpo~'t~dZ~ ~bus~-deterrent fortnulatians; and rou#in,e~y did not correct the

              misreprese~tat3ons noted above.
         i
                       2:4~.    '~'h~s~ claims are cQt~tza~ry to langstandir~g scienti~iG ~videnee.
         t
                      2s~2_      `~',~e State of I'~tew Xor1c, in a 2016 settler~ea~t a~-eement w1t~ ~z~d~,, #'ound that
         r
              ~,~ic~td s`~~~ disQrderS appear to b~ hj~1~Jy prevalent in chronic J~aiz~ p~ti~nt~ treated wit, ppioids,

              ~;+ith up tc~ 4't~°~o o#' c~zot~ie pain patients treated in specialty ~~td primary care outpatient enters

              m~.~Cii~g the cli~~caJ criteria for an o~io~d use disorder." E~~da had claimed oz~ its www.c~p~n~.con~

              ~t~l~si~~ fiat "[n;~]ost r1e~I~hcare provzdeXs who treat patients with pain ag~~ee t,~at patients tr~at~d

             ~'w~ixh-~~ro~¢r~ged opioid t~e~iciz~~s usually do n,ot be~orne addicted," .but..th~ Mate ~ouzad ~kzat Endo -~—~ ~, ..


                                                                   ~3   ..



 PDF ~       . ~1!+~i+t6~ ~ZdfF~cte~ry #ri~l version www.pdffact~ry.com
                  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 234 of 452
d4/10/201~         14:23            ~7~7392721                            RIICRA~I~EVDPAEYDPA                           PAGE      05




                                                      ,~                                          ~v




                  hid no ~videncc forthat sta~~ment. ~onsist~.nt with this, $ndr~ agreed no# to "rna~Ce statements that

                   . , opioic~s g~nera]!y are non-ac~dictiv~" or "that most pati~ilts whp take o~ioids do t7ot become

                 addicsed" ix~ ~t~w ~,'o~l<. undo remains fxe~, how~v~r, to ~a~Ce rt~ose s'tater.~ac~ts az~ ~1.rkaz~sas.

                            243.       5~cond, lVianufacturer Defend~n#s falsely it~str~icted dactot•s-and patients that tk~~

                 sagxts of addactzon axe aGtualIy signs of untiertreated pain and sha~l~i be treated by ~r~serabzz~g ~ac~r~

                 ppic~atis. Manuf~.cCurer l7efendants called this phenome►~o~~ "pseudoaddictiQn" — a terzx~ coined by

                 Dr. David HaddQ~, wk~o we~.t td wc~x1< for Purdue, and popularized by L7r. Russe3l ~'~~tez~o~, s ~QZ,

                 fc~r   C~I]~13~021,     Exadp, Ja~aSs~z~, anti ~t~r-due — ai3d falsely ~' clairr~ed that pseudoa~lt~xctaoza is

                 subst~ntia~ted by sciez~ti~c ev~det~ce. Some illustrative examples o~ t}~Es~ d~ce~tx~v~ ~Iai~x~~ axa

                 described blow:

                            a,         ~ephaap~ acid Purdue sponsored Res~onsxbie [Jp~o~d Prescribing (2(307), which

                 tailg~xt that behaviors such as "requesti~tg dugs ~y tiarzae," "~~xn~nt~ing or manipulative 6~havior,"

                 seeing ~mc~t~e that or~~ doctor to obtai~z opioids, and #~oaXdang, ire ~.11 signs of pseudc~addaction,

                 ratk~er tk7a~ txue ~d~iCti~n. Responsible t~~ioid ~re~cribi~g remains for salt online: ~~he 2012

                 editioia, wk~ick~ also remains available online, co~tiz~ues to tech that p5~ud~addi~~cion i~ real.
         .i
                            b.         Ja~ssez~ sp~~5~r~d, fuz~d~:~l, and edited the Let's ~"a~~C ~a~n webszte, whic~Z in 2009

                 st~te~:: "pseudoaddiction . . ,refers tq pat~er~t b~h~viors that may o~~u~• w~~en pain, is under -treated
          ~ ,

          S '
                 .. . . . ~seud'o~r~~ii~'Ci~n is different frotx~ true addiction because such behavioz's caz~ be ~e~Q~ved w~t~

                 ~.`~~C'~PV~ f`~fllIl 1TS3t7c1gP',t7~~T.lt."
         1
         r
                            c,         FiadQ s~iotasore~ ~ N~tiona! Initiative ors-~aian Cox~tXol (I'~TPC) ~'ME program in

         ;`      ~5~09 titled Chr~nze Opic~id Therapy: ~nderstandi~g ~~sk While lV~aximizirag A.na~gesia, wk~icl~,

                . p~rt~md~G~d ~as~~doaddictiota by teaching 1ha# a patient's aberrant k~ek~avior vvas 1;hc result of untreated




                           ..        ~ ..._                        ..    6~             . . ..



 PDF ~           ~c~~nni~lh p~kfFacki~ry trial w~r~i~n www.pdffactc~ry.r~~om                                ,
64/1~~~01$              14:23               9707392x21
                                                                     DPA         RI!<RAMSEVDP~EV                                  PAGE
                       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18   Page 235 of 452                                                    06



                                                         '~~.~                                             ~~~



                        fain. Bn~a subsrantraily co«trolled N~~'C by handing NZPC projec
                                                                                         ts; dev~lopillg, s~ec~fy~z~g, and

                        z'~v~ewi~g content; and distributing NIPC rnate~•ials.

                                       d.     l~urdu~ publisk~~~ a ~az~~k~~et iii 2011. entitl~ti Prd~idi~~ ~e~~e~',
                                                                                                                     ~'xevet~txng Abuse,
                        ~yhi~h descs~beci ~seudoaddie:tion as a concept tl7~t ``ezn~r~ed
                                                                                         in tIxe ~Xter~ture" to describe the
                        iti~ccurate intei~retation of[dru~~$~ekin~ behaviot's~ ire patients wiio
                                                                                                 have fain that has nod been
                       e~'~'ecti~+eJy treated."

                                       e,     ~izrdue spdnsoa'~d a CME prag,~'atx~ en#axed ~atl~ o#'the
                                                                                                        patient, ~ai~aging Cluonic
                       Pain. iii X~u~ge~ A,duJts at ,Risk for Abuse. In a rote pl~.y, ~
                                                                                        chronic pain patient with a history o~
                       drug at~use te~~5 his doctor that he is tafcilig iwic~ as
                                                                                 many hydro~odone piI15 as. dare~ct~d, `I'k~e
              '.       narr~tc~r notes that because o~ps~udoat~di~tion, the r~octo
                                                                                           r should no# assurx~e the patj~z~t is addicted
                       ev~t~ i~`k~~e peXszs'tex~tly as~Cs for a speei~c drug,
                                                                                seez~s cles~erate, ~Qa~ds zzzed~c~ne, or "~vex~~dul
                                                                                                                               ges
                       in uxaappr~ved esca~atzzag doses." Tkae doctor txeats t}~is pntxeza
                                                                                           t by pXesc~~bxzz~; a hxgk~-c{ose, lo~ag-
                      acting opioid.

                                 244,        ~`h~ 2 16 CbC Guideline rejects #ha cotzce~t of ~seu~
                                                                                                   oaddiction. The Guideline
                      Rq~l~ar~ r~eomn~ends that opioir~ dosages be
                                                                   increased ifa patient is nat experiencing pain relief.
          J
                      ~'p floe eo~e~axy, tie {",uaclelzne e~.pl~,ins 1h~1; "[p]~t
                                                                                  ients who do not experience clinically
                     rneanin~izl pain relief eat~ly iz~ treatrr~er~t . . .are
                                                                                unli~tely to experience pain reii~~''with fang~r-
          s
          ~          t~r~n. use," atad f}~at physi~~ar~s should "re~ssess[~]
                                                                                 pain and fianction within i month'.' i» or~3er to
      {              d'eei~de ~*ah~ettXe~ to "x~aizzimi~~ risks of long-te~~»
                                                                              o~ioid use by discoz~tXz~uX~ag opioi~s" t5~s~~u
                                                                                                                              se the
      g                 ta~ar~ti is "riot re~ezv~z~g a c1e~t~ b~n~ii1:.»
      R
                               ~~LS.        ~ve~a one o~~he Manuf~ich~rer L`~e~er~dartts
                                                                                           Baas e~'ect~veZy repudiate the ot~nc~pt of
     '~              ~e~oar~~i~tinn. In finding that "[tjk~~
                                                             ,ps~+~daadcliction ~cc~nc~pt ha,~ never been e~x~~zz'ica~]y
                     ~.~ixl~te~ and az~ ~'~ct kz~s been ~b~ndoned by
                                                                     sotx~e c~~ its proponents," the Stag of I~T~w York,
                                                                                                                         jn

               --           ~ - -._.                   .. ...
                                                                             ~5

PQF, i                  w~i~~t pdf~~c#ory trial version www.pdff~~t~r
                                                                      ,tom
               :';
                       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 236 of 452
~4l16I2018                 14: 3        8707392721'                             RIKRAMSEVDPAEVDPA                             PAGE   0




                                                                                                   \„~,.~




                                                                                               1'~a~-zz~~co~igilance az~d
                  its 20 X 6 settlem.~~~t wae~ Endo, reported that "Endo's Vice ~xesz~i~nt for
                                                                                                          `ps~u~oaddiction'
                  J~isl~ Maria~~txle~lt testified that k~e was not aware of any research validatzz~g t~z~

                                                            the   di~~'icu~ty    in   ~istizz~uzsb~#~~ "betw~.cr~ addiction    and
                  c4r~c~pt" and           ackno+riled~ed

                                                                                                      `pse~da~dd~ction' in
                  `pser~r~d~~idact~o~•"' Cot~si~'tent with this, En~'Ic~ agxeed no# to "use tk~e term
                                                                                                         A~'kansas.
                  any training ar rnaz~C~tin~" in New York. undo, however, Xerxiains fret tc~ coo sa zz~
                                                                                                                        that
                               2~6,      Tfiu~d, Ivlaz~.u~acturer D~f~nc~ants falsely iizstructed doctQzs and pati~z~~s
                                                                                                                   a~Zow
                  addition risk s~~'ee~ing tools, patient contracts, uxine drug s~reen~, azzd sjzriilar strategies

                  eherra to reliably idet~ti~y and s~fi~l~ pre~ct'.ibe opzoid~ tca pa'ti~nt5 predi5po5e~ tq addac'tiorl, These
                                                                                                                     a#
                  rn.isrepres~ntation~ wire especia(Zy iz~sidiou~ b~c~us~ IV,(a~ufactu~ex Y]afendants ~irr~ed thezx~

                  g~r~eXal ~xactitioE~ers and f~mil~ doctoXS who lack #hs time and exp~xtise to c~psaiy a~anag~ hi~her-

                  risk patients can opzoids. manufacturer Defendar~'[s' r~zsrepresentatioiis made these dpctot's ~'e~l

                  txYore comfoi~t~ble presGr~i~ing c~pioids to their patie~~ts, azad pa2i~x~ts wore comfortable starting 4tx

                  c,pao~~d tJ~exapy ~o►• chronic pain. Some illustrative examples ofthes~ d~ceptiv~ c~ai~s are descried

                  6e1ow:

                               a.        undo laid for ~ 2407 supplement in the Jourzaal o:F ~ax~zXy ~'ractice. written by a

         '        dt~ctor w~~o became a tneinber of Endo's speakers' bureau in X010. Thy suppie;t~ez~t, e~,tztJ'ed fain

                  ~~~,~ger7~~~lt I]i1'etz~z~as iz~ ~~ritnary Care: Use of Opioids, emph~si2ed the e~e~tivez~es5 0~

                  s~'e~~~ing,fi~7Qls, claiming that patients at high risk of addiction coup safely receive ~hraz~i~ opioi~l

             q
                  th~xay7y uszx~g a "~'ia~ix~,ally stxuctux~d a~~t~oac~," ~~vaJvixzg tra~xcc~Z~gy sc~•eezls aid dill counts.

                               6.        PuTdu~ ~ponso~ed a ~D] l webin~r, Ivlanagin~ I'~~tient's ~}p~oi~l i.J~e' Ba~at~c~z~g tk~e
             j'
                                   which ~laimad that screening #Dols, urine tests, ar~d patient agre~fnents prevent
             r 1'~t~ec~ and' Risk,

                  "~,~~use;4~~~re~c;riptions" az~d `.`overdose deaths.,,



                       ~
                                                                            ~~ .                                                     ..

                 ~ .

 PCJF cr ~                  v h p~1fFa~#Dry ~ri~l ver~i~n Www.~adffactary:com.
                   r                -
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 237 of 452
04110/2015    14:23          877392721                              RII<RAMSEVDPAEVDPA                           PAGE      08



                                                  „1                                        ~„---i




                      c. .     As r~ccnt}y as 2015, ~'urdue bas rc~resented in scael~ti~c cp~~~e~~ea~ces t~,at `tact

              apple" paT~e~.t's—end not opioids—are the sdur~e ~f the ~ddicCion crisis end that +once hose "bad

              ap~1~5" arc zdcz~t;z~'i.ed, dr~ctors can safely prescribe o{~ioads tiv~tk~out causing add~ct~o~.

                   . X4'7.     T'h~ CDC con#`i~~ns the ~al~ity o~'tk~ese ~~szepresent~tions. Its ZO1~ ~iuideline notes

             that tl~er~ a~~ na studies assessing the e#'~ectiveness o'~rzs~ zz~i~ig~~tion strategies-~su~h as screening

             tools, patient co~.txact5, u~~x~e clr~g Testing, Qr pi11 counts widely be~zeved by doctpxs to d~'tecT and

             deter abuse—"for i~t'~prpvi~~ outeorA;es related to overdose, addict~oz~, abase, or misuse." A5 a

             eesult, the Guideline recognizes that available risk sGreenin~ tor~ls "show insu~ciezlt accuxacy fox

             elassafication   {7~ pfft~E[7f5 35   at low or high risk ;fqt [~piozd] ab~~c or misuse" and counsels #hat

             ~io~tc~rs "~lrauld apt over~stizz~ate the, ability of these tools to xul~ ouX risks from long-term opaoid

             thexapy.,,

                     ~4~,      Fourth, to undexp~ay the risk and impact o~ addzetzozi and make doctoxs ~ee~ more

             coxz~~'or~al~le starting patients oz~ op~c~ids, Mant~f~cturet• pe~ez~dazlt5 fais~ly ~~~imed #1~at ~i~xgid

             de~e~;de~n~e can easily be addressed by tapering and t~1at opzQid Wi'thdta'vv~] is not a prab~e~,.a~c~

             ~a~Ied tc~ d~isclos.e tY~e inct~eased dxf~culty of stopping opioids after ling-term use.

                     249.     ~oi~ exarnpl~, a ~~1~J~ sponsored by Endo, eratit~~c! ~ers~~t~nT. Vain in the Older Adult,

             e~~rmtd t}~~at wzthda~awa~ syxraptoms can be avoided by.tapering ~i patient's op~¢~d doss by 10%W
        i
             204/o Por ~fl days. A.r~d Pur'r~ue sponsored A.I'F's A Pdlicymaker's Guide to Understanding Pain. &

        }    I'Gs~ 11~v~a~.e~~~t, whic3z claimed tk~ax "[s]ymptoms Q~ physical dependence cap oft~#~ . b~
        i
             ar~lei~orat~d by gradually de~~e~~ing the dpse ref mer~ication dariz7g d~scoxlti~l~~.~tian" without

        ~~ . rx~nti~oniz~~ arty harcl~hips that xx~iglat occur,

       'f            251.     Mailufactu•rer ,Defendan#s decept~ve~y tninimiz~~ the szga~z~ca~t syztiptorns ~~

             c~p~~id ~.i~~drauv~l=which, as ex}~~aiz~ed in .the 2016 ~b~ C'xuzde~x~e, include drub cravings,
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 238 of 452
04J1~I201~          14:23             877392721                              RIKRAMSEVDPAEVDPA                                    w   PAGE   69y   ~V




                                                                                                         ~~~




                         anxiety, insomnia, abdominal pain, vomi~tin~, diarrhea, sweating, tremor, tacll~cardi2 {rapid

                         heartbeat), spontaneous abortion and ~~•~mature labor in pt'egna~lt wo!tx~e~, aid #k~e uzax.~aslc_i~g a~

                         anxiety, depressign,, an~i addictipt~—az~d ~rassl)~ u~dexstated the diffculty ~ftap~rin~, p~rii~Ul~rly

                         aftee Fong-terra opioid use, Yet the 2D16 CT~C Guideline recognizes t~,att}~e dux~tjq~ o;~p~Xc~~d use

                         an~I the dosage of opioids prescribed should be "lirnit[e~i]" to "rx,xt~irrax,~e the r~e~d to tgper opidids

                         to prsvez7t dzstressx~g or unpleasazat withdrawal symptr~nis," because "physical depeiadet~ce ox~

                         opioxds is an e~p~cted physioPogic response ~~1 }~atie~ts e~~osed to opioids for more thin a few

                         days." The ~vzde~ztle fuz-tk~ez~ ~Ca~te;s that `.`tapering opioids can Yee ~spe~Aa~~y ck~a~l~zxgizz~ after years

                         on high dt~sagas because of physical ~,nd psychological depe~dezace" aid k~~g~.1l~hts the di~'iculties,

                         ~nciuding fh~ ►z ed to care~uJly id~z~tz~y "a taper slow anoug~ to zxz~~~tx~z~e sy~aptoxns end signs of

                         flp~oid wit~.dxgwal" ~~d to "pause{~ arld restat~t[]" ta~iex5 depez~din~ on the patient's response. The

                         C~~ also ac(~aowlec~ges rk~~ laok of any "high-quality studies aotxlpari~g tk~e ef~~otiveness of

                         d~if~er•e~ttapering protocgls for use ~vhex~ opioid dosage is reduced or opic~Ads a~•e dz'scor~tinued."

                                 2,5~.    ~'i~tk~, ~az~ufacttarer ~efendat~ts. ;falsely ~laim~d th~~ doctors aid patae~]t5 Gould

                         i~c~case opXoid dosages inde~z~~tely without added risk ar~d ~axIed to disclps~ the greater rises to
           f

           `             ]rt~t'itnts a# hzgk~;ea• c~gsag~s. Thy ~bi~ity to escalate dos~~es was ~Fxtxca~ ts~ ~~az~,ufacturer I~ef~nd~nts'

                         e.~`oz~ts to n~as•icet opxoicis for long-tet~ use tp tze~t chronic paiia because, absent this

                         irnisr~pzes~ntatzc~;~, doctors would have abaz~dq~ed ~xe~tment when ~atze~,ts built up,tol~rance and

                         1~4vV~r tlo~~abes did not prr~vi~~ pain relied. S4~ne iatustr~~ive examp'Ies are described blow:
           i
                                 a,      A,ct~vis's predecessor creax~d ~ patie»t hrp~k~ur~ for Kac~ian in 2 07 that st~tetl,

                   "`Qv~r Cite,. your body may be~orne tolerant raf yoar cui7e~7t dpS~. Yqu may require a dpse

                    ~ad,~ust~}~t to get tl~e xi~k~~ aniotint of pain relief. `'his is not addiction." ]~~s~d on Actav~s's




                   ~                                                                                                    .. ..._


                    a                                                                              _
   PDT c       ~            h,~Ft}~ ~df~a~tary trial v~rsic~n www.pciff~~ic~rv.com
                   P!~
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 239 of 452
04I10/201R    14:23         8707392711                           RIKRAMSE~DP~E~'DPA                               PAGE       1D



                                          y -                                            .~~i




                                                                                 t~~,e rights to S~aciian, ,4,ctavis
             a~~~uisiti~n of its predecessor's ma7~k~ting materials a~oz~g v~ith

             cattt~z~ued to use these materials iz~ 2009 and beyond.
                                                                                                            Pegple
                    l~.      ~e~Yaalo~~ .and ~ur~due s~Qnsored .A~'~''s 7'r~atzx~ent Clptions: A Cyuide far

                                                                           "raeec3" a larger doss of an apzozd,
             Z,,ivtz~g with k'~zn 0007}, wk~ich claims that same pati~.n~s
                                                                            that p~ioids have "~,p ceiling dOSa"
             rcgaxdless of the d~i~e currently prescribed, The guide stated
                                                                                       guzde is sTill avaz~abl~ for
             end zu'~ therefore the most appropriate treatment fc~r severe pain, Tk~xs

             sale anlan~.

                     c,       ~,nda s~c~nso►-~d a website, ~ainknovvle~ige.cotn, wi~ich claz~rszed in 2009 tk~at o~ioid

             dosages t1`zay be incr~~s~d u~~zl "you are on tk~e rSgk~t doss of medication for your pazz~."

                      d.      ~~do distribu'Ce~i a pa~~phlei edited by a COL entitled ~CJ~de~standin~ Your ~aa~,:

                                                                                                          ~amplaint on
             T'akir~g Oral Opiozd ,~,,z~algesics, which was availably dut'ara~ tie tirs~e period of tk~js
                                                                                                     wk~ez~ ~ re~Il~
             ~ndo's ~teb$ite. ~, C~&A format, i~ asked "~#`I take the opioid pow, wiXl it worm later

             need it?" ~'I~e res{~ons~; is, "Tlae dose can b~ increased. . . . Xou rv~n't `ran ouf' of pain r~Iief."

                      e.      Janssen s~ios~spred a paCient ~ducat~on guide entitled ~'~x~ding Relief ~a~z~

             ~ar~ager~~ent for Calder ,Adults (2009), Which was distributed by its saes ~oxc~. "~`13is guide lzsted
                                                                                                           of
             dosage l:ixa'zita~tions ~~ "c~isadva~tag~s" of other pain medicines but omitted any discussion risks

             4~ in~~reased opi~id dosages.

                      f.      ~'urdue's Tn the Fa~.e of k'aiz~ ~,vebsite pt-omote5 the noti~~ t~.~t z~' a pa#ient's doctor

        ''   doe5 ►got ~prescrzbe whaC, in the patient's view, ~s a su£~icient dosage of opioi~s, foe ox~ sloe sk~ould

        ~    fi,~d anot~rr dcxctor r~r~ao wial:
        1
                      g.      Purdue spansn~~ed APF's A ~oli~yrn~~ez~'s ~.xuide to Upderstanding ~'aiz~ ~'c Zts

        ~    11[1'a~ger~e~7t, ~u.)3x~ch taught tha# dQsag~ escalatipps are ",~o~netim~~ ~i~cess~ry," eves uz~~amit~d




                                                                  ~g


  }~bF ~ '       vx~~th. p~dfFa~#o~ry trim version w~nnnr.~dffiaCtory.~om
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 240 of 452
04/1~I201~     14:23-              87~~392721                           RI4<RAMSEVDP~EVDPA                             PAGE      S1




              ones, but did dot disclgse t1~e riSJcs ~t'oz~7 high o~ioid dpsage5- '~1'tzs pub~~catzo~ ~s st~~a 2V3i]3'~]B

              c~n~irae.

                          h.         Purdue sponsored ~ MME Entitled Overview of Management Options t~aat is sti]1

              available foi• CME credit, The CNfE was edited by a Z{C?~, aid taught that NSA,IDs ~ncl other drugs,

              but not opsoids, are unsafe at high dos~gcs.

                          s.         Purdue ~rasex~tad a 2015 ~apEr ~t ~.hc college on the Problems ofDrug Dependence,

              the "the oldest and lat~gest prganiza~ipn in the C~'u dedicated to advar~cing a scier~t~~'~c appz~oac~ to

              substance use a~ad addictive ~i•isordcrs," challenging the coz'x'eZatioxz between opioid dosage and

              overdas~,

                          2'.52,     These e1a~x-z~,s coza~ict with the scientific evidence,

                      253.           ~'a~~Z~y, Manufa~tut-er D~fet~da~its' decepCiv~ marketing off' tkze 34~ca11~d abuse

             ~etetxent properties of some o;~th~ir op~t~ids has created false itt~pressions that zh~ss opioids cats

             curb adcfic'tioia and abuse. Indeed, a~ a 20]4 survey of 1~OOd pXizzzary o~r~ physicians, nearly half

             rep.Qrted that t,~~y b~iieved abuse-detarre~it formulations are ii~~exe~t~y less ad~i~Cive.

                      254.          amore specifically, Mar7u~actureY I7ef~nd~nts have zxzade zx~isleading ~I~ims about

             tYfe ~-bzl~~Cy o.~ their so-called abuse-c~~terrent opioid ~or~aulatiens 'Go deter avuse. ~'ox e~axn.pI~,

             ~'~de~'s adwertiserrzer~ts foi'the ~OI2 refor~nulatipr~ of c~pazia ER claimed that ~t was designed zo be

           crush resistant, iza a way that sttggest~d it was rx~ore difficult to abuse. ~'k~zs c~a~~ was f~ls~. ~ndo's.
       I '
       `   own stladi:~s, which in failed tp dzsclose, s$Qwed that (J~,ana ~~ could still be grou;rad and ~kaew~~,

                      255,          Ina 201 ~i s~~tl~ment with the State of New Yor1c, ~:~do agire~d not to make

       1     .3~8:tet3~~f1•Qs in N.ew Xar~C that C7~5~na ~~ waS 4idesig~a~d t~    be, or is crush. resistant." The State found

             tho4e statements False and d~c~ptiv~ because there tivas no cli~'ferer~ce i~; tt~e ab~Iity to e~tr~cfi the

       ~     rt#~rc~~igaifroix~ l~pa~a BR. Sin~iaarly, tl~~ 2016 C:C7~ Guideii~e stags t}~at "[n]o studies" suppr~rt the



                                                                       7p           ~ .


 PDF ~ " ~s~ uwi~h ~dfF~~~tc~ry teal version www,~dffactorY.~~m
                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 241 of 452
~1~711t~1~018       14:23         $70~392r21                              RIKRAMSEVDPAEVDPA ,.~•----............ .         PAGE      12




                                                   ~,                                              ~,J




                notion that "abuse-deterrent t~chrtologies [are] a risk mitigation Strategy ~o~~ deterring orpreventa~~g

                abuse," noting that the t~ck~.z~olo~xes—eve13 when they work—"do z~4# prevent o}~ioid abuse
                                                                              r
                th,~'ough oral intake, the ~aost co~'iznon rou#e of bpioid ~bus~, az~d caz~ sta~~ be abused b~ non~xal

                rourtes.,,

                         256.          '~'~ese r~um~rous, longstanding misrGpr~se~ztat~q~s o~the risks of long-t~rr~ opzaid

                use spread by M~z~v~acturer Defendants suGc~~sfu]]y cpzaviz~ced dpctars and pa~i~nts Cd discauz~t

                those risks.

                                       ~.      ~a~~~;~acturez~ l]e#'endant~. grdssl~ or~erstated tkae be~e~ts o~ cbraoic
                                               oQioid ther2~PY•

                         X57. . To convince doctors arar~ pati~nts'[har opic~ids sk~t~u~d be used to treat chronic fain,

                h,+ianu~ac~~ze~ De~'e~dants a~sa load to persuade tl~ecn that there was ~ signif~~•nC ~ap5id~ ~o longW

                term opioid use. Again, this claim is not supported b~ sci~ntz~c ~:vide~ce. despite tk~~s,

                Manufacturer Defendants fals~3y a~~d misleadingly touted the benefits ofIong~Cerm c~pic~id use end

                ~al~se~y ax~~l r~~s4eadis~gJy suggested that these bez~e~ts were su~~bt-ted by scie~~tific evidence. Nat

                ~~,~y k~av~ ~vSaz~u~~.cruz~,r l~Efe~da~ts ~'~iled ~r~ corr~~z zh~se ~a1se arzd d~c~~rtxve claims, tl~~y

                canti~ue ~o tx~ake tk~'et~ tpday.

                         2~$.          For example, Nl~n~f~cturer I3efendants falsely chimed that long-#arm opiaid use

                i~.vpraved. patiec7ts' ~unctior~ a~,d quality a;F lzfe. Sdr~ne ili~~stratir+~ ~x~mpl~s ark des~rib~d blow:

                         a:            l~,.ct~vis ~,i5tribU'tcd an ~~iv~rtisement that c(a~zXAed t~7at tX1e use o~ ~adia~ to trea#

                clx~rnnic p~:in would a11aw ~atzez~ts to return to v;~c~rk, rr,li~ve "stress on youa• body and yo~~r manta]

                f~e~Itki," a~vd help patier~tg e~~joy tk~eir live.

                         #i.           ~z~dq di~txibut~c~ adv~rtis~inen#s that cla~rn~d that tk~e use of(Jp~n~ L1~ for chronic

                ~~z~ `tvQu~ a~law p~#ients to ~er~ortxt dezxxazading tasks like cons'tructio~ wa~~C o~ wc~X~C 'as ~ otl~~

                ~tf ~prge~yed~s~er~:ix~.~ly ~~a~~Ehy, uniin~aired subjects.

                             __
                                                                          ~~
            ' ry

                8


  PDF cr                1~ ~}f~a~tory tri~i v~rsi~n Www.pdffacton~.~om                                                        }
                :,                 -
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 242 of 452
~4/1~~201$   1 :23           ~?a~392~21                         RI4<RAMSEVDPAE'fDPA                            PACE    13




                                           .~~                          _                ,~~




                       c.       3a~ssen sponsored and edited a ~atieni education guide ez~tat~ed k~ind~ngReli~f: Paixl

                                                                                              rxzay ~~,~e ~t easier
              I~anagena~nt ~'~x O~dex ,A,dults (2009) L which states as "a fact"that "opioids

              ~p~ peopte~to live r~o~-rn~lly."'the wide lists expected fuz~ctiq~a~ ~z]7~~•ovements from r~pioid use,

              incltl~ir~~ sleepiTlg through the night, xetur~iflg tcs work, recr~~1;ic7n, s~~, wa~~z~g, and climbing

              ~ta~FS


                       d,       Purdue rarz a serzes o~advertisements far ~7xyCnza~z~ Xs~ 2(~~2 i;~ medical journals

              ~~xxfile,~ "~aiz~ ~~g~f.ettes," which were case studies featuring patzents ~~zt~i pax conditions persisting

              over several'months aid recozz~x~Endxzag Q~~~c~r~tirt for them. ~'he ads implied that OxyCc~n~ix~

              irr~p~roves patients' function.

                       e,       Responsible Opioid k~rescribing 0007), sponso~'ed axed d~stx•ibuted by Ce~halon,

              Endo and Purdue, t3t~ght that r~li~f of pain by opioids, by itself, improved patients' function. The

              book rer,~,aAns for safe online.

                       ~'.      Ce~halon and Purdue sponsored APE'S         TfeatZ7~eX]t QptZ0~5: .A, Guide for people


              ~.~v~z~g; wxtka .~a~z~ (2007), w~~~h cqunse~ed pat~et~ts #}gat opioids "give [pain patients] a quality of

              ikft ~ve,d'~scrv~.." Thy g~tid~ rugs av~il~bl~ ~,niin~ until APF shi~~ its da~rs in 2012.

                       g,       ~ndo's I'*TZPC webs~te p~izakrzowledge.co,txa c~aix~er~ an 2409 ghat with opioids,"roux

              tev~i~ of :Eimction s}could improve; you may end ys~u are nc~w able ts~ paztzczpate Axe actxvitzes of

              ~'a~;~~ lav~irag, such as work and hobbies,that you were not able to eyajoy wYae~7 your pax was wat'se."

              ~tsevvhe~e, the w1~bsite touted improved quality o~li~e (as well as "ii]lproved ~i~nctic~n") ~s benefits

         {    e~' a:pi~id therapy. The g~nt request that undo ap~r~ved fox this pr~j~ct spe~ifi~~lly indi~at~~i

              N~~'~'5 ~tez~t to t~aak~ misle~[ling claims about ~unctio~~., ar~d ~rzda closely tracl~ed visits to the
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 243 of 452
~4J10/~018     1 :23          S~d73~2721                           RIICRAMSEVDPAEI'DPA                                PAGE      14




                                           .,~,...                                           '.~~




                         h.      ET~dO WAS tie SOIe SpOXl50r, through NZFC,ova s~rics of~T~s titled Persistent Pain

                in the Clld~r 1'~,~i~nt, vvhi~h claimed that chx~~ic opioid tk~era}~y ~~as been "sh~~vn to reduce pain

               arld improve depressive symptoms and cognitive fian~tioning." The ~CN~E .was dis~,~rninat~d vii,

               we~cast.

                         i.      Janssen sponsored, funded, end edited a website, Let's Tall€ Pain, in 2009, which

               featured an intervietiv edited by Janssen claiming that opioids allowed a patient to "contizzua to

               function:" This video is still available today ors YouTube.

                        j.       Purdue sponsored the de~~elopment and distributio~z of ,API''s ,A Po}icymaker's

               wide to Uiidaz~standing Pain &Its Management, which clairr~ed ti~at "z~7u~tzple a~~~~e~J stud~~s"

               have s~owz~ tk~at opxolds, acre. e~fe~tive in smpraving daily fianction, psych~l~gicai health, and

               h~~lth~r~Iatcd quality o~ Ci:Fe for ck~xo~~ic fain patients." The Policymaicer's Guide was originally

               pubkis~ie~t in 2011 and is still available online today.

                        k.       Purdu~'s, Cephaion's, ~ndo's, and       jaZ7,SSeI~'S Sa~eS ~~~j]l'~S~S~tatjVOS 11~V~ COriV~y~d


               and c~~tix~lie to convey the fnessa.gc~ th~2 api~ids- will improve patie~,t ~iiz~ctzozl.

                        259.    These claims ~z~d z~4 support ixa t,~e scxenti~ic lite~~,'ture.

                        X60,    In addi#ion, Pu7-due ~r~isl~adiz~gly (~rotttoted OxyContin as being unique arnt~ng

               api4ids %n providing 12 ~ont~~tuqus taours of pain .relief with one dose. In fact, C~xyCo~tz~ does ~4#

               last for, l2 kzouXs—~ fact that Purdue has.kr~ow~, at all ti~tx~es reie~vant Co this action. Ac~ording.to

               ~vxdu~'s q~wz~ z~~searGh, OxyContis~ wears off' in under six hours in one quartet off' pa~tien~s and in

               uncl:~r 1'Q hours Axe ax~olr~ than h~.l~'. This is because C)~yCofltin tabI+rts release ~~~rc~x~lxJate~y ~QQ/o

         '     e~~ tl~#eir t~ctive' rir~ec~iein~ immediately, after wh:icl~ x~leas~ z~p~rs. This triggers a ~ower~u~ az~atxaZ

         f     r~s,~on~~, but gtrovide5 little qt ~o pain relief at the end of. t~~e d~si:ng period,'when less n7edica~ae

               ins c   ~s~xl. This phetaotx~~~a~~t is k.~'io~rn as "end o~ dose" ~a~lure, and ~ "substantial number•" o~



                                                                    73


  I~p~         ~ci~ y~it~ pdf~~~ts~ry trial ver~ior~ wuiw.bdff~~tory-com

         ~ ~
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 244 of 452
04110/2@1S          14:23      807392721                               RII<RAMSEVDPAEVDPA                               PAGE     15



                                                 `~                                               ,~'




                     ck~roz~zc pain patzent5 t~~ti~ag C?x.yContin experience it. This not only renders Purduc;'s }promise ~~"

                     12 hours off` relied balsa atad deceptive, iT ~.lso makes C~xy~dntin mope dangerous because tl~e

                     decl3nil~g pair, ~e~ie~ patze~ts e~peri~~cE toward the end of such dosil~gperrod dx~ves tk~exza to take

                     more OxyC~r~tin k~e~'pre t}~e nett c~osi~ag period begins, quickly incr•easiilg tl~e at~nou~t o#'d~rug they

                    are taking and spun~izag growing depet~dez~~~.

                            ~c51.    ~'urdue'S ~ompetito7-s we:•e aware p~' tk~~s pi'4b~~rra, Tor ~x~mple, Endo ran

                    advertisements for Q~ana ~~Z referring to "real" 12-hour dasing.~~*1eve~t~eless, ~'uxdue.~'alsel~

                    promoted c~xyContin as i~ it were effective for a full X~ l~c~uxs. .xz~~c~.d, ~'urdue's sales

                    represe~tataves cor~tx~ue to G~11 Arkansas daGtors tk~at C7xyC~ntin lists a full 12 hours.

                            ~6~.    Front Gxovps suppoz~Ged by ~'urdue likewise echoed th~s~ repr~senfatza~s. ~'qr

                    example, ~~ a~ amic~s brief submitted to tkz~ Supreme Court o~,A:r~Ca~sa$ b~ the American ~aiaa

                    Fou~~ial;~on, tf~e Nation~.l k'ouz~datzan for the Treatzxzex~t of Pain and the Arkansas Mazza T~rxztiative Xz~

                    ~u~port cif Purdue;those ~r~-~icA re~xeserated:

                             pxyconti~a z5 p~,rticularly'us~~u1 fox sustained long-te~Zx~ paaza b~o~u~e it ~t~mes in
                             k~ig.h~x, cc~~pact pills wi#li a slaw ~el~as~ ~aati«g, OxyCo~atX;~ pills ~~n.work far 12
                            krr~urs.'lhis makes it easier ~c~r ~~ti~nts to comply with rlosin~ requirements wit}~qut
                            ~~cperi¢ncing a roller-cbas2er of ~~in relied ~c~iaowed quickly by paxz~ xe~ewal that
                            can occur w1t~ sk~cSrC~r acting me~dic;~tions. It also helps #k~~ patient sle~p~ tiv~oug~7~
                            fine ~;i~ht, which is o~tez~ A~apossibie with short-acting medications. ~'otr many of
                            those serviced by ~axza Cary ~lnzici, Oxycgz~t~zz has been a miracle medication. ,

         '                          ~.      1V,ta~e~~actna•+~r Tl~fenda~uts also engaged i~a other unlawful, llIlf3~a'7 aura
                                            ~'xa~xdt~lent misca~cluct.

         j                  ~b3.    Puz'di,~e unlaw~`uiay as~~ unfaiz-iy ~aa~~~ to report or address i3licit az~d unlawful
         t

         ~~         gr~s~r~b~$r~g of its drugs, des~xte knowing about it for years. Purdu~'s sales repres~z~ta#zves have

         j          ti~~itt~t&~r~~d a ~lataba5e sin~~ 2[?02 0~ doctors suspacted of iz~~,p~ropriately presoribing its dnigs.

                    ~atl~~~#~n report tl~;~se doctors to state r~aedicai boards or haw enfoi-c~m~nt autkaoxzties (~s Purdue

                    ~ ~er~a~~~ c~~~~~~tod to do) ar cease marketing to tk~em, Purdue used tk~~ li~i to d~mo~st~rate t}ae high

                                                                        ~~                                      ---

              i~.
   PDF        't~d~ ~i#h ~~lf~'~~tory trial version www,~dff~ctory.com
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 245 of 452
d411~~2018        14:23           977392721                            RIKRAMSEI'DP~EVDPA                              PAGE      16



                                                                                               ~,,.




             ra[E of ~iverszoz~ p~ ~~yContz~—tk~e sax~e (~xyCo~tiia tk~at Purdue had prorr~oted as less addictive

             —,-its order ~o persu~d~ t}a~ ~'L7p,. t~ bar Clue m~ni~fact`ure and sale o~ generic copzes of t}xa dxug

             bec~.use the drug ~~as rtoo likely to be abused. ~~ an interview wit~a tk~~ x.03 A.ngel~5 Tim~:s, ~~rdue's

             senior cptr~~l~a~ce o~:Fieet~ acicraQwledged tk~at in eve years p~'aravestigating suspicious pharmacies,

             Purdue ~aile~i #o tike action—even. w~eze ~'ttr[ltae e~'nploye~s p~rsor~a~l~ wi'ti~sessed t,~e diversao~ Q~'

             i#s drugs. ~'t~e satxze tivas true of prescribers; de~pifie its knawladga o~ zZlega~ pxescxzbi~g, Plardu~

             did not report until years after law et~.~oxcezx~,et~t 5k~i,~t doWr1 a Y,os Angles clinic twat presc~i~ed

             more than 1.1 ~x7.~llion Ox.yCanTin 1'~blets and that ~urdue's d~stric# manager cisscribed intez-t~a~~y

             as "~n argaz~i~ed drub ring." Zn doing so, Purdue protested its owe ~ro~'ts a~h the expense of public

             health aril safety.

                       Z64,         The State p~~^~1ew Xoz'k'S settlement with l~urdue specz~ca~~y cued the company fir

             fa$li~ig to ~d~quately add3-es~ suspicious prescribing. °4'et, perdue cv~til~ues to profit from the

             pr~~~~ipci~ms of sucks prol~~c prescribers.

                       2~8.         ~,x~e ~ur~~~~, Endo has been cited foz• i#s failure to se# u~ are ~~"~'~ctxve syste~a fo~~

             a~le~►tifying and repQrti~~.g suspicious pxesGribing. In its ~ettlemexat ag~•eexx~e~t with Endo, the S~~t~

        t    cif ~I~'w ~orl~ fouled that undo faa~ed tq r~q~ire sales repre~en#atives to xa~aoxt sig~is of abuse,

             d~,w~r~ion, and inappropriate' ~izescrib~n~; paid bonuses to sales represe~,tatxves fqr tiet~iling

        '.   ~kesc~:xbexs w~q wire subsequently ar~'ested or convicted for illegal pzesc~•i1~~~.g; a;~d, f~il~d t~

             p~'ev~~t aa7:es representatives from visiting prescxxbers vvhc~s~ suspicious conduct .had c~use~i than

        ' t~ b~ p~~a~a~ on a no-call list.

                       p.           ~ar~v~~'a~#purer I~efend~nts targeted s~xs~+~ptible prescribers. a~pd vul~lerab~~
                                    pgt~en# ~Q~u~a~tinns.

        ~              2`,6~.      .A,s a ~,~rt ~f their deceptive ~arketin~ scheme, Manu~aeiux~x JJefend~nts identified

                    f~Irg~i~d susceptible prescribers ~d vulr~erabl~ p~fiicnt populations ire #.he [J.S., izzoluding

                                                                        4                        ..                              ..
                                                                       ~J

                           ~'


 PDF cr .          +~01h        }'f~~otary trial ~~rsian www;~dffactory. com
             .r
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 246 of 452
~4f1~}2018      14:23         8767392x21                             RI{CRAMSEVDPAEVDPA                                PAGE       17




                A.rk~.zasas. Foz ~~az~~ple, ~~u~act~irer Defendants focused tl~.ezr decept~xve rzxark~ting an primary

                G~r~ d~oto~'s, whc~ were more ]i3cely to fireat chronic pain. patients atzd pxescribe them dnigs, but

                were less likely to 6e ~ducatecl about tre~ti~g pazn and tl~a risks end benefits of opi~i~s at~d

                therefore more likely to accept Iv~~nufactu~er ~e~e~dat~ts' mis7•eprzseiZtatians.

                         ~fi7.    iManufaciuze~- ~e~"etadat~ts also targ~tad v~lnerabl~ p~ticnt p~pu]at~ozas ~~~Ce tJ~~

                e1dGr1~ ~nc~ veterans, who t~tad to 5u~~ar dram chron is pain. Manufacturer ~~fendants targeted these

                vuSfl~i-a1r1'e patients even though the risks of I~ng-term opioid use were significantly greater for

                them. k'~r e~caznple, the 2016 CL7C Guideline observes thafi existing evidence shor~v~ t~iat e1r~~rIy

                patients taltxz~g opioids sufFer ~t'ozn elevated ~a1~ az~d fxacture xis~Cs, gxeatez' risk o~~~ospitalization,

                a~:d ~t~~zeased vu~z~exabillty tq advez•se d2•ug effects az~d x~texactAgx~S. "X"kle ~ruideJxzxe thexe~oz'e

                corlc)udes that t~3e~~ are "special risks of long-tez~zxt ppio~d use for elderly patients" and

                re~c~~ra-~mends that dd~zors use "additional catztian'and increased ~Qz~~toz~7x~.g„ tQ ~xzaxzx~,ize t~,e x•~s~s

                of opioid use in.eld~rly patients. The sane is true for veterans, who are more lik~iy to use anti-

                a~y~~ety ~~ugs (be~izodia~zep~~es) ~'ar post-#t~au~xlatic Stxe~~ dzsot'de~, wk~zc~z z~te1•act da~gea•ously

                with opie~ids.

                         ~.       Although Manufacturer Defendants knew #hat their marketing of oQioids tivas
                                  ~'~~se a~td dece~~l'x~e, they fraudulently ct~nce~led their misconr3uct.

                         ~'.SS.   ZVlatau~acturer J~e~ez~dar~ts, botk~ individually anc~ cc~ll~~~tiw~ly, made, prc~rnot~d, end

                pro~~ed from ti}z~i~ z~-ix~re~resez~tatiox~s about the risks ~tt~1 6~tlefits of opi~ai~s 'for chronic pain even
         i

         d     t~qugk~ tYz~y icla~w tea# their misrepr~~antations were false azad deoe~tive. ~"he ~~,iStQXy o~ ppiaids,

                    ~+eit ~s research and c3ini~al e~perie,~ce over the last 2~ years, ~st'fibli~hed that opioids were

               :. k~Ut~~}y &Active ~~cl r~spanSibl~ for a long Iist of vea•y se~•ic~us a~vers~ outcorrie~. Ma~iufact~~rsr
         f~.
               ~1      r~'aglts had a~c~ss to scientific studies, detaiaed pz~~sexiption data, an~3 rep~rCs ~#' adverse

               ~.vp~►ts; Ia~c~ucJ3n~, repc~r~s o!' addiction, hos~4tali~atZQ~;, and deaths~wa]I of.whiGh made clear the

                                                                                  .. .
                                                                      76 ~               .

                          ~:       >3
  F'bF              ~ ~i~t~ goc4fF~~tory trial version www,p~fff~cto►~,cc~rn
                                             ~                               .,
                                  .YI
                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 247 of 452
X4/10}201       14:23       $707392721                              RIF<RAMSE'lDPAE~DPA                              PAGE        18




                                            .,.                                               ~,
                                                                                               'M




                hams ~"r~m laze-ten~~ opioad use and ek~at patients a~-e su~~ring f~~ozn addiction, ovez~e~oses, and

                death in alarming numbers.

                        269.     ~grepver, at aIJ times t~elevatxt tp tk~as Coimplaz~t, ~1![az~vfaciu~re~ L7afe~daz~ts took

                ste~3s to avozd detection o~ and to ~r~.uduJe~t~y concea) tk~eir deceptive ,ta7axket~Xag sz~d u~1~aw~u~,

                u~~a~r, ar~.d ~zauc~uler~t col duct. Foy ex,arz~pl~, Ivlanuf~eCtirer ~~~'cnd~nfis disguised their own role izz

                Lh~ r]eo~ptive marketing of chro~7ic o~ioid tl-~ara~y ley fuz~,dz~g and working through third pay'ties

                ~~~e k'~tor~t CTxouP~ end I~Q.L.s. Manufacturer Defendants purposefully,hrd bak~~z~d. tk~e assuz~7ed

                crEdi~ility o:ftk~es~ individuals and organizations and relied on th~lx~ to vouch for the accuracy ar~+~

                integrity of IV~anufactuT•er Defe~daz~t~' false a~r~ dcceptiv~ stat~nz~n'C~ ~~o~t the risks acid f~~nefits

                o~ #4rag-t~rzza opz0td use fc~r ch.Xo~ic pazz~.

                        2'7p.   Iv,~ar~ufactuxer I7~fen:c~ants ~Isb never disclosed their role in shaping, editing, arxd

                approving tha content ~i~ in~c~rmatic~n and rtxatetzaJs disseminated b~ these third parties.

                Manufac~Curer De~endat~ts e~ei~ted cQt~sxdexable influerlc~ Qn these pramotic~n~,l txnd "educational"

        ' rxa~t~ria('s iii, einai~ls, coil•espondence, az~d tree#zz~gs rx+ifih KOL.s, k'ront groups, and puUlic relations

                corri~anies that wet'e z~c7t, a~ad have nat yet become, pvb(ic. k'or exazx~pae, pax~~k.~owledg~.ot~~,

                whic~a is c~7n }~y the N~~C, d{d t~pt disc~c~se ~nr~U'S 3nvo[vernent. Othe~~ ZVlax~ufacture7 D~fe~ada~ts,

                such ~.s Fprdue az~d Jat~sset~, xar~ szzzzal~r vv~bsites #hat rnaske+~ their own d~xeat role.

                        ~7~,    Finally, ~ianufaGttitrer Defendants rr~an~pulateti heir pz'orziational materiels and the

                s~i~n~i~:c fi~~raGure to make it appear that these iterr~s wex~ accurate, truthf~,tl, ~i-~ti supported by
            i
            t   cs~j~ctive ~vidernce w~err they v~ver~ not. Manufacturer Defendants distorted tie ~,near~x~g c~c ixzapr~ri
            I
                d1~s~u~lies~t.~e~~ ~.x4~c~ end offered than as evidence dot' pro~osita~ns the stuzlies did nat s~ippart. Tf~c
            i
        ,I      Is~k cif ~tttp~art for ~Vla~tu~a~.tuzer T,~efezadant~' deceptive messages was z~~t appazant to rrledi~al




  .~            +$~I   h ~f~a~t~ry trial v~r~ic~n www,~adff~c#anl.corn.
                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 248 of 452
0411 /2018       1 :31          5707392721                            RII<RAMSEVDPAEI'DP~                                PAGE        ~1




                                                ~~,,                                             .~i




                 ~rofessioi~~ls wk~o xelied upon there ita zx~alclzlg treatment de~is~oz7.s, z~c~7' could it }nave beea~ deflected

                  by ~'laitxti£~"s.

                           2'72.      Tkzus, Ivl~nufa~~urar Tae~endarits successfully concealed from the ~ed'ical

                 community, patSents, and health care payers facts sufficient t~ arouse suspicion o~th~ c~azzxas that

                 Flainti£~s zat~rW assert. Fi~iza'tif~'~ ~xd not know of tie ex~ster~ce or sGap~ off' ~anufactur~r

                 Z7efendants' inciusrtr'y-wide fraud and cquld not f~ave acquired such 1~'i.owledg~ ~a~~zer tl~xough t1~e

                 exercise of ~eas4~able diligence.

                           ~,         By ia~cxeasivag o~716iCI ~re~criptia~as amd use, Mazxufacturer Ltefe~adants'
                                      deceQtive m~~r~t~i~~x~ scheme has f~el+~d t~~ Dpioid Epidemic end devastated
                                      Arkansas ~r~~~t~.~~~ies.

                           273.       Maxaufactuxer Defendants' misr~prese~tatzga~s deceived dockQrs a~.d patients abut

                 the risks' aid be~,e~ts of long-term opioid use. Studies also r~vea] that zna;~y ~lactors and p~fiiei~ts

                 are not a~~x~ o~ or do not understand these asks and betaefits. indeed, patients often report tk~at

                 they weFe not ~~xned they zl7~ght bscon~~ addi~'t~.d to 4pxo~ds prescribed to t}~ez~a. ,A,s t•eported in

                 1~r~uary 2L1 ~ ~, a 2015 survey o£ more than, 1,~Ob apioid pati~n~~ ~'c~ux~d t~aat 4 out of 10 Were zzot

                 toAd opigids were potentially addictive.

                           ~7~.       ~Qanufacturer Defendants' deceptive z~az~katzz~g scheme caused and cox~tznues to

                  cause doctors i~n Arkansas to prescXXbe o~~i~ids ~`o~~ chronic pain con~lition~ such as back fain,

                  1leadaches, a~~xitis, az~d ~bt~oz~ya~gza. Absent Ivfanuf~ctur~r I~c~enc~~nts' deceptive tx~aa•.~et~z~g

                 ~chwme, these doGtc~rs would root k~~ve ~rescribec~ as ~sa~ry o~ioid~. Manufacturer ]~ef~nd~nt~'
         t
         j        ckc~~pfiiv~~ marketing scheme also caused a~,d continues t4 cause patients 1;0 ~ur~t~ase anal use

                  Q~ivlds ~'~x thei:r c}~xo~xc ~flasa be~iev~xag they are safe ar~d effective. Abs~nC Mamlfacturer

                 Z;~~&s~c~ax<it~' d~~ept~ve z~~~'~~#iz~~ sck~~ztt~, fewer patients would be using opioids long-fierm to txe~t             _

                r c~tz~i~ pair►, end thc~s~ patze~tg u~i~lg opioAds wquld be using less of tF►em.



                                                                        ~$                                      -   ..       ._ .


   PaF                 ~~th~dfF'~ctory trial version www.pclff.actory.com
             ' :~` .                                                                               _
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 249 of 452
~4J1012~18         14:31           ~7a7392721                          RI!<RAMSEVDPAEVDFA                               PAGE        02




                                                                                                ~'




                           X75.      IV~a~tufart~arer De#`ezidants' deceptive marketing }gas caused a~~d continues to cause

                   tlae prescri}~ii~g and use o~o~ic~ids'to explode. Indeed,fhis r3~azx~atic ia~Cr~~s~ in opioid pi~esci•ipt~oz~s

                   and use corresponds r~vith tk~e drar~~atic i~~crease in Manufacturer T~~~'ezad~nt~' spen8itlg on their

                   ~3eGepCzve ~~~arketing scheme. Manu~acEur~r L7efendants' spetadi~zg oz~ opioid maricetiiig totaled

                   appXox~~nate~y $91 :tz~.illxon in 2000. ~y 24~ I, tk~~t spending had"tripled to ~2$$ zxz~~~io~.

                           276.      The es~alatir~g t~u~bez of opioi~ prescriptions written by doctors t~vho were

                   deceived by NZanufact'ur~r Defendants' deceptive ~xi$x~C~tzxzg sc~i~me is the cause of a

                   cpCreSpQ~dl~~1~ dr~zn~'Ci~ increase ill oplq~d add~cti(7i1,    overdose, and depth th,roug~~~,ut t}~e T.S.

                at~d. Axi~azas~s. In August 20i 6, then-~,J.S. Sur~~oz~ General '~iyei~ ~urthy ~ublis~,ed art o~er~ ~ette~'

                t~ be sent tc~ physicians na#ionwide, enlisting them- }a 1p iza cr~mbal:in~ this "urgent health crisis"

               and tin,kl.~ag Chit crisis to de~~ptive marketing. ~e wrote that tk~~ push to aggressively treat pain,

                aiad tJ~e "devastating" results that followed, had "co{alcjded ~,vxt~ kaeavy ~a~'I~eti~g to doctors . . .

               [zxz)any a~~[whomJ were eves taught — iz~cprz~ctay —that o~iaids are not addictive when pxescr~b~d

               for lcgitirnate pain.°'

                           X77.      ~cier~t~~c evide~~e c~emonstra~es 3 strong coaxe~atzoz~ betrve~ta apioid prescriptions
           s
               aid:apioi~i abuse. Ina 201 ~ ~°~~arf, tk~e CJa~ e~ptain~~ that "[o]J~ioid fain reliever pXesot~ibixx~ k~as

        '      quad'ru~~ed sxncc 3999 and hay increased i~n para~~el witk~ [opioidJ overdoses." F~atiex~ts receiving
        i
        ~      pre~~rz~ttion opioids for chronic pain accqunt ~'or tk~e majority bf r~verdoses. ~'or these reasons, the
        i
               CDC cot~c.lrar~~c~ that ~t£orts to rein in the prescs'ibi~~g     Of pQtOidS fOr C111'OriiC p~irl ~r~ CritiC~l "~a


               ~'~v~a~~ tine epidermic ~f c~pioid drug overdose deat~~~ and pa~eve~,t QpiQid-~~e~ated zx~~~'bid$ty."

                           27'8.     Contrary C~ Manufacturer Defendants'       misra~i~esalltatioi~s,   most opioid addictiozi

               ~gi~s .uaith .~~git~naate~y prescribed opioids, aid tkx~refore could have been preven~ked glad

               ~£acturer ~77efiendants' represen#atioi~s to prescribers heei~ t~ut~~~u~_ ~Tvme~ous doctors aid



                             '                                          79


  F'DF c       t      w~d~i~~~d~~a~~tory fri~l v€~rsic~n www.p~lfF~Gt~ry.Corn
                          >:, .
                                                                                                         ~~ .
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 250 of 452
~4~1~I2d1~   14:35       870i39272i                             RIKRAMSEVDPAEVDPA                               PACE       83




                                                                                          ~;




             subs~a~ce abuse counsei~rs Hots that rnar~y o~'tl~eir patients wl~o ~x~~suse or abuse opioi~5 sta~-te~i

              with legitimate prescriptions, cr~nfrmir~g #be impoz-taz~t ~o~e tk~at dpct~rs' ~resGribing habits 1i~ve

              played in the o~ipid epid~m~c.

                     279.     ,~1,~ ti~a~ ~'DA. observed in 2016, the apipid ep~dez~xc zs betting vv~r5~, not fetter.

             ~piaads are by fatth~ rnc~st: conirx~only prescribed class o~substances zz~.Ar~Ca~sas, When compared

             to previous drug o~erdgse e~~dezx~ics in fi~rl<ansas, the current prescx~~tiaza dzug epidemic is

             r~sponsibl~ ~"oa° cpz~sidexably ~r7ore d~~t4~s, and the apide~-nic wr~1 continue t~nab~~ed absent relief

             $om the Court.

                     280,    IV~anu~aciurer ?7efendai~ts' deceptive ~x~arkering scheme has also l~,ac~ a sz~z~~~c~nt

             detri~et~tal iznps~t on childreia in Ar~Ca~sas in a number of ways. ~l~e ay~rpresoribing of opioids

             for c}~raxaic paiza has made the drugs x~~~e accesSibl~ to. s~hoQ1-aged ch~]c~r~n, wha come into

             Gont~ct with opioids after tk~~y k~aye b~~n prescribed to ~rie~,ds az relatives in the same household

             ~'urt~ezmraz~e, children with ~aarents addiot~~l ~o drags tend to stay zx~ ~ostex eaxe longer, end t1~ey

             o Fken~ et~ts~' the system having e~perie~teed significant tr~ujr~a, wY~ic~ xxza,~es the~~ c~s~s more

             tf~~fficult anc! e~pet~sive to handy, Although tf~e foster ~:ar~ system in A3•kasisas is ~~az~a~ed by the
         t
             S~a~e, a1'I .Plaintiff's bear zn~.ny of the addxtzc~z~a( costs caused by Defendants' actzt~ns,

                     281.    The overprescr~bixag o~ opir~ids fdr cl~,xo~aac pain r.~used by ~an.ufa~tuter

             I~efe~cl~mts' deceptive marketing sc~etx~e has also resulted A~ s ~iY~m~.~ic rise ix~ t}~e nuzriber of

             i at~s 1~ Arkansas who ate born addicted t~a opio~ds c~U~ to prenatal e~posar~ anti suffer fi•o~n

             ~.ec~~st~,l .~bstinsez1ee sy~zdro~x'ae. ~hose i»~az~ts face pain~~I withdrawal axzd m~.y suffer long-texzxz
        I
             t2~urplo~y~ alad CO~ni#ive i~7~pactS- $~bi~5 wit17 N,A,S ty~7l~ally r~c~uire e~te~S~ve Fiospit~l stays as
                        Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 251 of 452
04110/2018              14:31           6707392721                          RIKRAMSEVDPAEI'DPA                              PAGE     0~



                                                    1~,~.




                              X82.       Opioid addiction is now tie ~riniary reason #I~at Arkansas' c~t~zens s~~k s~bsta~~ce

                 ak~us~ tre3tme~nt.'The nunzb~r of ezztergency m~dioal services ("B1VI5") xu~~,s for suspected a~ioid~

                 related overdo$ k~as also increased, 'T'he cysts associated wz'tk~ the increase in a-za~~icaJ treatments

                  are borne in ~~zt'6y ~`Jair~tiffs.

                              ~$.3.      ~anufact~ar~r S7e~'etzdar~ts' creation, ~hxough false anti deceptXve advertising az~d

                  other unla~ftll ar~d u~~air conduct, o'I a vir~ua~ly litnitles~ opioid ~ar~eet 1~as significa~t~y 17azrned

                  cor~n.zr5uz~i~ies throughout l~sk~t~sas. Manufactu~-~x ~~~et~dallts' success iz~ extez~dii~g the mai~Cet ~o~'

                  opioAds tcx r~~w patients az~d chxoiiic pain ~onditXoz~s has created ~n abundance of drugs avaiJ.a}~le

                 far ~ort-~n~dical and cti~sainal use aid fueled a new wave o~f addietaQn aiac~ inj~uy. It has been

                  estimated that 6Q% of the o~ioids xhat are abused come, directly qr indirectly, throug~i doctors°

                  press~z~pt~s~z~s.

                              28'.4.-    haw enfore~exx~.ez~t agencies h~v~; incr~as~z~gly associated prescriptioz~ drug abuse

                  wi~kh ~rxol~nt ~~d property criixa~s. T]es~~zt~ efforts to curtail it, local lar~v Enf~r~~m~nt ~ger~cxes are

                  ~a~ed with inoreasiz~g dzv~rsion from le~iti~ate sources for illicit puxpases, including: dotter

                  chapping, forged p~~scX~ptions, falsified pharm~~y rec,oa~ds, and emp~oye~s wk~o steal from khe~z

                  Mace of ez~ap3oyment, Thy opioid epider~aic has prompCerl a ~rowixag trend ofcrjmes agazx~st
           a
                   pk~~      acies including robbery end i~urgJary. Zrz fact, a 2005 s1.~udy by'~'k~e ~entei• on Ad~lict~o~ $~d

       '          ~t~bstnn~e Abuse at Cc~luzxabza Uz~~vers~ty ~~~v~aled that, by that t~zzxe, 2q.9% of ph~rm~cxes

                  ~~ior~w~d'e had Lopped stc~ckzng certai~7 medications such ~s OxyCozatz~: az~d Percocet, in order to

           ~      pxot~~# t~;~zx~selvas ~zotr~ robbery. 7'hi5 ongdir~~ tixve~sioz~ o~ p~'escri~tion n~r~otics cxeates a

       s~         ~t►Cr~~ive unarketplace.

                              X8.3.      "~'he costs and cons~~tlen~~s cif o~ioirJ addactxoz~ axe staggering, l~res[ription opzoid

                          ~rs~, ~tD~se amc~ overdose knave an enormous imp~ci on tt►e. he~lih end safetJ+ pf ~~,dividuals as

                                                                                                                          ....
               . .                                                          $1                                  ._.



 PDF c ~                ~ rn, '~i pld'f~~~t~ry trial version www.pdffacto,►,~ cc~m
               ~ . ~.          .,                                                                         ,
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 252 of 452
X4/10}~~18         14:31        $? 7392721                              RII~RAMSEYDPAE~DPA                               PAGE     05



                                                  ~~,
                                                                                                   `~;




                    r~vel] as cornmut iti~s at largo,'as tk~e co~as~quenGes ofthzs epider~.ic ~•e~ci~ ~aa• beyond ti~.e ia~davzdua~

                    whp is addzcted. Spme of the repercussions #'o~- individuals in~lud'e jib loss, lost of ~us'Cody of

                    c17~ildren, physical and mental health pt~oblems, k~omelessn~ss and inc~rcera'Cidn. This r~sul~s ~~

                    instability in comr~uz~irties often alre~r~y in ecozaarnic crisis and contributes to increased demand

             ' on r~t~mmuniC~ s~rvic~s such as hospitals, courts, child services; treatment centers and law
             '

                    enforcement.

                            2$6:     N~aaxu~aetuz~r TJ~fez~da~rs kra~w and should have kr~.own ~baut these harms that their

                    d~ce~tiv~ marketing laa~ caused. Iv.[az~u~actux~r Defendants closely rrlonitored their sales end the

                    habits o~presct~7,biX~g dgctoz~s. Tk~~ix sal~:s representatives, who visited doctors a;~d attent~eci CMES,

                    ]chew wk~zck~ dq.ctoz-s w~xc ~ec~iving their messages and how they were .responding, Manufacturer

                    Defendants also had access to and watched c~retully government and ot~ler data that txac~Ced tk~e

                    ~xpJo.siv~~is~ in opioid use, addiction, z~ajur~, aid death, They knew-~-rand;iIadeed, i,~n,te;~ded—tha#

                    their misrepresentations would persuaci~ doctors to prescribe and patients to use t~e~~ p~~~~c~s fox

                    chronic. pain.

                           287.      Nlanufactur~.r,T~e~endants' causaA role is not broken by the izavolvezx~e~t of doctors.

                    I~r~anu~act7~xex D~~'endants' zx~ax~etXzzg efforts were ubiquitous a~icl highly persuasive. `,~`~,eix

                    d~eptive z]~~ssag~s tainted virtually every souxce dactars could rely ors ~csr information and

                    pCi~vctrit~d them ~re~t~, n;~a~Cing infiormed t~•eat~e~lt decisions. Iv~a~~u~aciurer Defendants also wex•e

                    agile tra ~~z`ness; and. hijack w}~at do~Cors rvaz~ted to beii~'v~—namely, tk~~# apioids r~~resented a

               j:      av~s:ofrel~i.e~~,g theta- patients' su~exia~~ and of practici~ig ~zze~7icin~ more campassiozaatei~.
         k
                           G~        Das~t~'~kautor .Defendaz~'ts ~ike~rvise breac}z~e~ t~ei~~ duties to ~laix~~tix~s.

                           ~$8,      The sup~aly chin £ar pres~ri~#iUn opioids begins vvi~h the ~x~at~u~aGtuX~. and_

                    pr~c'lc,~~~iza~ of tie pi11s. ~'he manufactuxers then trans~eK the. pills to distribution companies, ..

                    1~iFt~l:~ngtth~e De~mz~daz~'t5 cardinal, N.[cK.esson, and Amerisr~~xc~B~i~gen, which ta~;ether account

                                                                          82
              1'

   P~7~ ~r~2~J~ u~i+kh pMdfiFa~tary trial veFsion www.pdff~ctoN.~~~
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 253 of 452
0411Qf2~18     1 :31                ~7073~2721                            RIICRAMSEVDPAEVDPA             _      ...   _, , , ,,,   PAGE   86


                                                                                                            v            .
                                                   '~,.~-Y                                             ~"r''




                                                                                                                             lie at
                     for $S 'to 90 p~rcet~t of ail revenues ft'oT-~ d~~ug di5trib~jtion in the Unzt~d States, esti~~nat~d to

                     X378.4 bill~~~ lxi 2.OI5. The di5t~ibutors than supply opioids to hospitals, pk~arrzaacies, doctors, ~zac~

                     oth~.r h~~lthcaxe providers, whic}a then dis[~er~se the drugs to patxexts,

                             2,89.      ~aclz parti~ip~r~t ~z~ the 5up~ly chain shax~s tkae ~~esponsibility ~'or co~atxoJ~ing the

                     availability of pz~scriptit~z~s apioids. O~ioid "diversicin" occurs whenever tka~ supply chain of

                     prescription opio~ds is broken, ~.nd tk~~ drugs are tzansferre~ fr~i~ ~. ~egztarxaate channel ~f

                     distributiar~ or uS~, ~o an illegiti3nate cl~anxze~ of dis#xibution or use.

                             ~9Q.       Qpioid diversion occurs in the United States at an aZaz~~~.zng rate, In r~oent y~ar5,

                     the numUer of people whq take prescription opioic~s for .non -medical purposes is gz'eater tklan t}ie

                     ~aumb~r Q.f ~eo~ple why use cocai~ae, k~erpir~, hallucinogens, and iz~k~alaz~ts combined.

                              x'91,     Like ~.Il peap~e, Z7istx~buto~'s l~eferidants Dave ~ duty to e7~excise reasonable c~rE

                     under the cu-cumstances. 'Phis an'volves a duty not to create a,foraseeable risk oPh~rrn tp ot~,e~s.

                     .Add~tiaziaAly, ore t~l~o er~gag~s in a~'firmativ~ conduitand therea~tez~ realizes o~ shouId r~~lize

                     t~►at suctx conduct has created an unreasandbl~ risk of harm to az~o#k~ex—~s ua~zder a duty tQ axercis~

                     ~~aso~rra~rle c~r~ to preveflt the threatened harms.

                              2.92.     In addition to having common law duties, the L7is~ribtator I7efe~dat~ts are governed

                     lay rth~ s't~~h,t'kary requ~rezner~ts c~~ the A.z~kansas ~oraErollec~ Substazaces .A.ct, A.~1C. ~o1D~ .A.z~z~- §§ S-

                     ~aA~-~Q~, ~t scg.; tkae A,xkas~sas Unifc~rixi i`darcatic Drug tact, id. §§ 2.0-64201, et sect.; end Arkansas

                     Q~~tarC.nn~enl; o~~e~l~h regulations prornuJgated thereu»dex, .A,RI~_ ADN1fzN. ~Of~IE §§ 007.07,1-I, of
           a                                                                                                                                    -   4
           f
           ~         .s~q. Tl~e~~ re~;tyiresnents were enacted to pz•otect s~cxety frQzx~ the harms of drug diversion. °t"h~

                     ~?i~p~~ut,~~r Def~nd~nts' violation of these xegt,~iretrlent~ shores that th+~y ~ax~ed tQ zaaeet #Y~e relevant

                     sy~t~rd~q~"comduct that society ekpects ;~-orn them.




                           :.. ..                                                                                                     ... ...
                                       . ,
                                                                             83'


    PDT'             t~ci'►~i~h ,ypdfF~ct~ry trial versir~n www.pdffa~tcarv.cc~m
               r,
                -0           ~
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 254 of 452
04/1 /2018        14:31             ~707352~~1                             RIKRAMSEVDPAE~DPA                             PAGE       07



                                                                                                  `~~'
                                                    ~~




                           X93.   T}ae A.xkansas C'S~. acts as a syst~rz~ Qf checks and balances $on'i tk~e xxlanu~'ac~uz'ix~~
                                                r
                  leve) through. delivery o~tk~e ~aliarma~eutica~ drug to the pat~e~~t or ultimate user, 'very ~ex•son or

                  ezltity why rzaaaau~actur~s, distributes, or dispenses opioids zk~uSt obtain a reg~stratiQn 'wi't~ tY~e
                                                                                                                     must
                  Arlcans~s 'l~e~a~~tm~nt of.[~eaJth and the l~E.A.. ktegistr~nt~ at every 1ev~1 o~'tk~e supply char

                  fulfill their o}~fig~tions under the CAA, otherwise cont~- dllecJ substances .move from the ]ic~t to the

                  i~Iioit marketplace, acid th~t~ zs great potential for ha~~n to the g~r~e~~l pub4ic.

                           294,          A,1~ opiotd distributors are required to zz~airztain efFective co~.trols ag~ins~ o~piQzd

                  d i~easzon.

                           2.95.         '~'o prevent u~a3vti~orized users .fr~t~a obtaining opioids, ,A..rkansas law creates a

                  distz-i~butipt~ monitoring s~~ster~l for controlled substances. At tk~e k~eai~t of this system are

                  registr~t~ox~ a~,d tracking r~quirerz~ents imposed u~ot~ aaayanc authorized to handy ~r~rat~o~~ed

                  subsx~;z~c~s. The.DMA's Automation of R~p~rts and ~onsolidatic~n Oxda~s System ("ARCO~") is

                  ate autom-ated drug re~ortzng sysC~m which txkonitors the flow of Schedule II c~r~txo~led substances

                  ~rtstn their point ofzz~anu~actuY•e through. cgr~rz~ercial distributic~zz c}~anxaels to point o~'sale. ARCS

                  aecut~nu~~;tes data an distriUutors' c4ntroiled substances acq~~sztioi~/dist~~il~u'tio~ tXaz~sactions, whick~

                  ~e then sumrAarized Auto a~eports used by the DEA to ide~,ti~y any diversion of c~~trolled

                  substa~tc~s iz~to illicit channels cif distrab~utiar~. each per~c~n or entity tha#.is xegiste~-ed to distribu#e

                  A~tC:(~S R~poz`tab~~e cozatrollEd substances must :re}~ort ac~u~sition and distril~ut~c~;rx txa~sactions to

                  t~ 1~~,A,.

                           2~~6.         lr~ additior7 to ding acquisition/distzibutioz~ ixansaction repc~rCs, Arl~~~,sas law

                  r~gti.gfi~s ~~,~h zegi~stra~t to ~aaixltain qty a current basis a complete ar~d ac~uaate record of ~~~h

       ,~         s~bs~,nG~ m~.rlut~o7ured, i~poirte~l,. received, sc~Pd, delivered, ex~orCed, nr otherwise d~s77osed off:
       3




            is
            ,,w          ..r„ .:.   ..   ..:.       ..                                                .....      .

                                                                            ~} f




  F'p~ Y~~ v~lth ~~f1`Fa~t~~ry #rlal ver~ir~n www,pdfF~ctoN.cor~n
        ~o
                   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 255 of 452
     ~4l10~2018     14:31                 ~7073~2721                           RIKRAMSEVDPAEVDPA                                       'PAGE       0~




                                                                             .P.r3cansas Xaw for az~y person to z~egligent~~
                      See AttK. ~O1~E ANN. § ~.0-~4~~09. It is a violation of

                      ~~ail to abide by the ~ecordkee~i~g afid re~or~ing r~qui~•ements.
                                                                                                               d~stxibutc~ts tp maint~a~.
                                  297,        T~ order ts~ mazz~tain r~~i5txatzon, Aa'~Caz7sas laru ~'~c~uir~s
                                                                                       ini:c~ other than lagitiinate zr~ed~cai,
                       eff~C'i1Ve con#rol5 ~gaiJ1st diYerszon of contrplled substances
                                                                                      00'7,072-Z~~~TY.
                       sc~entifi~ azid iz~dustri~k ck~annels. AR.K.. AsptvffN. C~D~ §
                                                                                                        tk~ey were fa~ili'tating
                                  Fi.         l~is~tribi~tor ~lefendaz~ts ,knew o~- ~~ould have ~~xtown
                                              wides~xead apioxd dX~version.
                                                                                                                      publicA~ed fc~r
                                   ~9$.       The. probletx~ ofopit~id diversion in the supply G~ax~'~as been, w~deiy

                                                                                    aid prc~fessioilal arga;~zzation~ knave
                       yea's. Niunerous ~~ublic~tio~as, studies, federal a~?encies,
                                                                                                 i~ cotmmunit~~s xxa ,P~I'kansas, as
                           h xghli.ght~c~ the epidean~c ratE of opioi~ ak~use and overdose rates

                           well ps thraug~xout the United States,
                                                                                                                    groin, the
                                   2~9.       The Dis~~'~butor ~ef~xida~ts were on. ~otzc~ that tkae~x own industxy
                                                                                                     Compli~n~e Cruidelin~s
                           Hca~t~caxe I~istribt~tiora Manag~m~t~t A.ss~ciation, pub~xshed Inciustl'y
                                                                                                Contxalled Substances" that
                           titled "Rt~}~~az~Xzag Suspicious 4r~ders end Preventing DiversX4n of
                                                                                                                  conttollsd 5ubstancEs.
                           stressed t'.h~ cr~t~ca] t~ol~ of ~:ac.h r~exnber o~ the supply cl1ain in distributzz~g

                                    3Q0.      These industry guidelines furChez' provided: "At the cezatel• aka sophistxcatad supply
                                                                                                         to h~l~ support t~se
                           c~ai~, distributors are uniquely situated to p~rf~rm due dilig~iicc in r~rder

                           s~~uri~C~ cs£egt~t~rolled substances they deliver to their ~usto~e~•s."

               s                    3~1,      (Jpioid distributors have them5etves a'acognized the magtaxtude o~tf~e prnbl~m az~,d,

                                                                                                                                 ts
               k           a1C lest 1'i~etpX~~a~Xy, their 1ega1 r~sponsibili~ties to ~t'eve~t diversion. They have made statemen

                           aysugung ~1~~ public fih~y axe supposedly undertaking a du'c~ tea curb tl~e opioid ~pidemi~,

                                    3Q2.     For example, ~ Caxdislal executive rec~~i~C3'y clai;tx~ed teat it uses "~dva~ced
                                                                                                                                 _
               ~                                                                                                                    azad
                           a,~~l}~ cs" 1;o m,c7ni~t~r its su~,p(y c1~,aiz~; t~ardinal assured the public it was bez~g "a~ ~ff~~tiv~

                                                                        J

                    ;~
..                  I'
                     ~y           . ,. .._.   -- . _       _                                     . _. ..     ...   ...   _... ._ . .    _ _..... _ . _
                    :~A           r
                                  <.                                               ~5 _ :.                                                               .. :~ :
                    ~,.~
                   '~                          ~:
         P DF r te~1 vw~~Kh pd1~Fa~to.ry trial v~rsi~n wvv~n~,pdffacto                  ccim
              ` ;~       ;.ti
                                               F.
                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 256 of 452
04lS~{~p1S           14:31             8707392721                                      RIKR~~SEVDP~E~DPA                                PAGE     e9




                      ef~ciei~t as ppssible in cc~n~tantly monitoring, id~nfii~~yin~, end ~liiriiiz~tirig ~Tly Ot~t51d~ GTIIX).X~a~

                      S3~t1V lt}/. n

                                 ~p;3.            .A,t tk~e very least, tk~e5e assurances about co~astai~t~y e~imi~~ating crirninat activity

                      &lid cu~b~~g the p~i~id e~idelx~ic create a duty for• the pistributo~~ ~7e~endants to reasonably follow

                      through,

                                 304.             `taus, in add~tzo~ to t}~e oblig~t~otts ixn,pc~sed by .Aa~k~~~s~.s law, t~axougl~ them owe

                      r~ords and actiozls, the Distributor De#~endazzts have volut~taxi~y u~de~ta~en a duty to protect tlae

                      put~lic at large against diversion ~xdr~ rt}aeir supply chains, and t~ curb t~l~ opioid epidemic.

                                 305.                 J~es~i'te t~7ese kinds of statamesi#s, the Distributor De~'e~,daz~ts harre ~cz~.o~ixagl~ car

                      neg3igently allowed divei~sior~. 'heir rx~isco~zduct k~as result~ti in numerous civil fines aiad other

                      pet~~Jties.

                                 ~~~6.            In 2008, Carding[ paid a $34 million penalty to settle a~~egatz~,ns $bU~at opioic~

                      ~liv~zsion taking place at seven warehouses ~rouzld the U~aited Stites, Again in 2D12, Cardinal

                      r~ac~ed &n ~r~minisfirative Settlerx~e~t with t}~e DEA. telatynb to o~ie+id r3iversion between 2049 axed

                      ~7 i ~ in ~riu~tiple states. Just sc~veraZ months ago, in Deem bex 20 ~ 5, a ~7epat~tzn~nt of Justice press

                      re~e~sed ar~ztoutacer~ that, in ~onn~ctioz~ with the CSA, viotaiions, the, "t)'nited States "~,eack~e5 $34

          '           I~il~i~n ~etei~nz~nt ~ritl~ Caa-d~x~al Health For Civil ~'e1~a~tzes Und~~' Thy ~on~rr~ll~d ~ubstai~U~s

                      ~4ct." In connection wi#,~ t}~e inv~s~igatiar~s a#~ Ca~r~~~~l, the DE~1 uncove~•ed evidence that

                      Card'ina1!s own. u~vestzgat~,r w~rn~d Cardir~a! a~~Az~st sGlIing o~iQids to a ~aan-txcular pharniacy in
          I
                      ~T~r~!'~'Ghat was suspected p~' opioi~) diversion. Cardzz~~.~ aid nothing to no#z~y t,~e J~EA or cut off

                      Cie su"~
                            ~P~' afd~~s try the susFect Pk~artx~acY• Instead ~ Cardz~~i's ~?P~c~id shiPmeats tq tae P11ai~rn~~Y

                      i~cr~a~er~—to~ ~Irriost twp trillion doses o;t q~ycpcione in cane yearwhile other comparable

              J
              ;
              {}
                      p~      ;ac#es wez~e r~c~iving ~:p~x•oxzzxaately 69,OOt7 doses/year.
              v:
              ~~
              ,.
              ~4       ~r.   .. .._     ....   ~.-,.    ._. ..      ....      ...        ~~... .... .   .. .. ... .. ~ ..   ..   ..             ..   ~   .. ...
              ...v           ~                                                                                                   -

              ~~+;                             . ..



   PDT'              t~l v#'{~GY~ pdfiF~ctoty trial version vwvw.pdffactc~nJ.c~rr~
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 257 of 452
0~I101~058    1 :31             $77392721                            RIKRAMSEVDPAEVDPA                                   PAGE   10



                                                                                                 f




                                                                                                                 settle
                       307.      Zn May 2QQ8, M~Kesso~ entered into a ~ettle7nez-~t agzeemez~t with the L7~.A,10

             claims that Mc~es$t~n ~az~~d to tnai~~tain ~ffeotive c~ntr~~5 against divex-sion of cor~treall~:d

             SUbSta~ic~s. McKeSSoi~ agreed to pay ~ X13.25 million civil fine. A.£ter
                                                                                      the 200$rsettlement,

                                                                                                            i~C did
             ~fZcZ4esson w~$ ~u~pos~d tc~ change its ways az~d act tougk~e~~ towards o~zoad div~rs~o~a. but
                                                                                                              failuir~
             nat dry so, Ag~zz1 i~ 2015, N~cl~esson found itsel~in the x~zddIe of all~gatxons conc~a-.~~g its

             ko pr~vzde e:~~ective cc~~~kxQ1s against bpipid diversaoz~. Ixl early 2017 zt was r~po~ted tk~at 1vlcI~esso~
                                                                                                          that it
             agreed to pay $l~Q million to '~~~ ~avernrnen~ to s~ttla certa~~ o~ioid dzv~zsiori cl~aiszzs

             allowed dFug dive~•sion at 12 distxi~ution centers ix~ ~.~ states.

                       3Q8.      In 2007, ~J'nerisource~er~en last its license to send coz~t~~~11ed 5ubsta~ces from a

             dis~rib~ltiaz~ center amid allegations that;t was not controZ~ing shiprsaez~ts o~'prescription opiai~s to

             Xrtternet pkaarzx3acie~. Again z~ 2012, Arz~eX~~oul~cel3er~e:~ was_ i~npli~$ted for failing to protect

             agu.inst dive;rszon o~particu~az' co~,troll~d substa~,ces into nota-zzaedzcali~ ne~essaa•y ch~nn~ls. Zt ~~as

             b~~n reported that t~.e U.~. D~pa~tznexat off' Ju~tiG~ hay subpoenaed A.xz~erisour~e~~z•ger~ ~'or

             cin~u~e~ts in can~aectzon with a grand jury proceeding See~Cing infornaat~ox~ on the cozx~~an~'~

             prpgrar~ fnr cc~n~xgl~~z~g and mo~xitorzz~g djversion of~o~trol~ed su~~tat~ces zz~to channels ptk~er than

             fop le.gitir~a~te m~~cfical, scion#ifie end industrial purposes.

                       ~~Q.9.    Alt4~ough distributors have been. penalized by laud enforcement authorities, t4~ey

             r~xma ~ obgt~z~ate. Ja~stead Qf Gha~g~r~g tt~~ir befzavior, -they pay millions of d~lla~s ~~ Vines as a cos#

             t~~do~~ ~usixxess iz1 an industry whieh ~e~erates billions of ~lollaxs zx~ revenue. In an October• 20~ 7

             iru~rvm~u~ o~ "6:0 ~~z~utes,'> former h~a~ of tk~e 3]~,A Uffice of L3i'ver5iarl Co~tro~ roe Rann~2issi,

             ;~v~~~ ~~,~~~q gver a decade cr~mbating t~~e ~stzc~~al opioid cpidemi~c, but ft bluntly:

                       '~k,~i~s is a~ industry that's out of. coratrc~l. Vd'hat they avant tQ do is w1~at they Want to
                        da•~d zkot vvgrra~ about what the law i~. Iftk~ey don't fallow the la~v i~ drub supply,
                        pE3ap1'e c~1e.'T'h~t'S,JU.$~ lY, people dze.


                ....   ,. . .                                        $~.. ..

                       8
  P~F            ~rvwi~hFt p~f~'as~tory trial version www.pdff~ct+~ryc+~rn
                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 258 of 452
~4/1a/~@18          14:31           8707392721                                R IKRAMSEVDPAEVDPA                             PAGE   11




                                                                                                            \~.r




                                                       aLlowe~ millions and zr~z~lions of drubs to gca ~z~t~ bad
                               ~'~lkS iS a~7. iTldUstry t1~at
                               ph~rmaci~s and doctor' o~'~'icEs that distribute thezzz out to people w~,o load nee z~~ed
                               for tease ~z-ugs.

                               Interviewer:       Who are these distributers'?

                               k~,~,z~r~azissi:   The three largest distributors are Cardinal ~Tealth, ;McKesson, end
                                                  Amerisouree'~ergen,'They cpnt~c~1 probably SS or 9p°,/o t~f the drugs
                                                  going dgwnsxrearn.

                               ZS~te~~vjeWe~r;    YQu know t~-~e implicatiat~ p~'w~~t ybu°re s~yixzg . . .that t.~i~se big
                                                  co~r~pan~ies Icrxew that pe~pxe wez-e purn~ir~g dz~ugs ia~ta America
                                                  coz~azx~uzaSties tha# were ~Cillitlg p~c~ple.

                               Rannaz~ssz;        That's not az~ zn~plication; tk~at'~ a fact. Tk~at's ~~~.ctly what tk~e~
                                                  d 1C~.68
      4~
                               ~.       Dis'tXxbutoz- ]~efendfl~n#s' misconduct b~3 injiirec# aid co~atinues to i~jnxe
                                        plaintiffs.

                              310.      '~`I~e Dis'~ibutor Defe~da~'ts had the ability az~d duty to ~r~ver~t o~zc~id divcrsiota,

                    'wliicla~ presented a ftnown or ~'pXese~~ble danger of serious injury to ,Ar~a~sas end I~laiz~tx~s. But

                    they wiled to d~ s4.

                              ~ Z ~.    The Dist~•ibut~r Det~nc]ants have supplied quantities of pz'escriptian o~iaids i~ azad

                    arqund A.ri~~nsa~s rvith~ tie actual or canstructi~~ knawiedge that the c~piai~ds wexe ultimately being

           `        co~sux~.edi by ~,~°~CazAsas' Gitiz~ns #'or t~ot~-medical ~uxp.Qses, iViany o~'these s}~.ipm~nts should have

                    been stgpAed o~' Az~v~~tigated, but tie ]distributor Z]e~~z~d~ntS negIige~,tly car intentior~al~y ~ail~d :tc~

                    d4~ so_

                              3 Z 2.    Etch Distributor Uefer~da~t kstew ar should have knawz~ twat the amount o~ apioids
               ~,
               ' tk~~t i~C a1l~~ved tai ~~.c~w into Arlca~s~~ was far in excess of what et~u~d~ be consumed for z~~+~ically-

                }~~G~~~~t'y pur~ase5 in t1~e releaant cor~m1anities(espeej~l]y given that each Distributor ~e#'endant

               j kr~w Ft'w~s not ilae only ~pioid dish•ibutor servici~~g those con-crnun~ti~s),




               ~ Z V dl'1 ~J~i't~,kcr and Joe Kanz~a~Assi, The Whi,stfeblower, CSS 60 ~~t+rr.I'~ES (Cici. 15, 2Q27),
               :

                                                                              $$



  PpF c ~            ~:.~v~l~; p.~l~~aatc~ry trial version www,pdffiactory.c~m
                              y:                                                       ,
                              ~.
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 259 of 452
~4110,l~01~    14:31            877392721                               RII<RAM~EVDPAEVDPA                                 PAGE       12   _,µ



                                                   Y;                                           '~,..~.~



                                                                                                                          coa~tzol
                       31 ~.      Thy Distributor Defendants n~giigently or iratenTionally failed t~ adegt~at~ly
                                                                                                        Z~
              their supply Jives to prevent dz}~ersio~i, !~. r~asc~nab~y-yrudent distr~buto~ of ~chedula cot~troll~d
                                                                                    protected against it b~, fox
              substances would have anticipated the danger of opic~zd d~vexs~an and

              ~~,arz~pl~, taping gxeat~r care in hiring,. tr~i~.zng, and supervising e~a~loyees; prtivadzz~g greater
                                                                                                                 anc~
              oversight, security, and control of s~,spply ~haz~~els; looking na~are closely at the ~k~ax~~cists

              dc~ctc~xs whfl    \Nt~.Z"E   purchasing ai d prescxib~z~g large quan~xties of commonly-abused a~ioids in

                                                                                                          ~ie~xiographic or
              ~zt~ouzats ~re~t~r t~~az~ tka~ populations in those areas tivo~zld warzar~#; investigatin.g

              ~pidet'~j~:Jogical facts concerning the ir~cr~asing demand for narcotic painkillers ~~ aid around
                                                                                                     end in
              Arkansas:; providing infai•mation to pharmacies and r~taiZers about opi0id 'diversion;
                                                                                                          guidance
              g~n~r~,t, ~~zx~,p~y following applicable statutes, r~gUlatzo~s, professional standards, and

              from gov~t`z~xnez~t agencies.

        '              3 t~l.     "f'l-G~ ]distributor D~f~ndan'ts ax~,ade tittle to no effoz't to visit #h~ pharrxxac~es servicing
        i                                                                                                      the
              .AF~32aSaS to      perfor~a due dilig~nc~ i~.spectior~s to ensure that the controlled substan~~s
        l
              ~istri~~utgrs D~f~ns~a~ts kaad furnished were t'xot being diverted tp zlleg~i tzs~s.

                       315.       ~'he comp~n.satian the pistribu~or l~efezZdants ~ prnvitled tq certain ~t' their

              e~sp}ayees was affected, inn Fart, by the `voium~ of Ch~ix sales o#` opioids Cc~ pk~~~zz~a~ies and othez~

              F~iliti~s sexvi~~n,g Arkansas, thin ir~pxoper~y creating incentives tk~at contri~ut~~ to azzd

        i     ~~~,c~~ri~a~ed o~~Qjd diversion and the rest~~ti~g e~kdemic Qf t~pioid ~b~~se.

                       316.        It was reasoz~ahly ~oz-es~eable to the I7istributax 1]e~'ez~daz~ts ti~at their ~ond►~~t iz~

        ~     fl~,ioda~n.g ~Ixe t~,arket i~~ and around ~rkans~s with k~zgk~~y-addictive o~ioids vvc~uld allow,opioids 'to

              :F~l.l i~~t4 t ae ~,az~ds ~~ children, adcii~ts, criminals, az~d other unintended ~~s~rs.
        ~                                                                                                          ..
        F              3I7,       It is z'~asonably foreseeable to the Distribtator Deferzdat~t,, tk~at, when unintended

              ~rso~aim ~~ceSs to opioid5, tragic pT•eve~table injuries will result, includ~~g addiction, ov~r~iC~s~s,
        i

                                                                                  _, ..
                                                                         $5


  PDF 6~~     tee v h ~dfFar~tary trial version v~nrvw,pci~F~~#ory.cc~rt~
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 260 of 452
04f10/201~         1 :31          870739721                            RII<RAMSEVDPAEYDPA                                   PAGE       13



                                                                                               ~.,,vi




                                                                                               ~uvill be su~';~ered ~y,Arkar~sas
              az~d death. It is also reasor~a~~y ~~reseeab~e that many o~these injuxz~~
                                                                                ed icy T~laiz~#~~£s.
              citizens, ar~d that the costs ofth~s~ injuries will be shc~ulc3e~
                                                                                                                     opiozds besng
                        3 18.      Thy Distribu'~c~r S~efendarzts Jcnew or should have       known S~,~t t}~~


                                                                               epid~n7ic                    o~Arkans~s, aid woul~3
              diverted from heir supply chains w~ulc] con#ribute to the opioid
                                                                          tuz-n, perpetua#es the cycle of ~dcliotioz~j
              ~r~~te access to opipzds by u~autk~oriz~ti users, which, i~

              demand, ~r~d ~Zlegal transactions,
                                                                                                                    al amouzat
                           319.    '~'Y~e Distributor TJefendants ~cz~ew or ~kaouZd }gave knaw~, that a ~tlbstaz~ti
                                                                                                         uravalid or
              of tote   fl~}I03~5   dl5pens~d in ~~d around ,A,x~a~,sas rv~r~ beiu~g dispensed based o~.

              1 su~picxou,~ ~resGrap'kigns.
                                                                                                                    opioid ~bu~e in
                           ~2~.     The Dt~2r~butor Defendants were ~~vaze o~wicfespr~ad ~rescript~oz~
                                                                                              utzzag cotnin~raly abused
              anal azou~d Arkaazs~s, but trey nev~~the3ess persisted in a pa~Yer~a c~~distri~
                                                                                       with such fr~quez~cythat
               and div~rC~d op~~oid,~ in gadg~'aphic areas—and in such quantities, end
                                                                                               es were z~ot ~ein~
         '    they knev~ or sh~u1~3 have (cn~wn these corra~-n~nly ab+a~ed c4ntralfed substanc
         ~
               pr~scritied; and c~o~.suzxl~d ~'ar tegitzzxzate medical pu~~~oses.
                                                                                                                    have a
                           322.     `I'k~e use of opioids by A,zkans~s eitize:~s wt~o wexe addicted or Wlaa did not
                                                                                                and assx~tanca cif
               nrz~~zcai~y,necessary pua•~ose could n.ot occur without t1~e knowing coopexation
                                                                                                    effective con~~ls to
         ` ;,they L7i~tri~rutor Jt~e~andants. 7f aK.ty of the Distributor• .L?efendants adkaered to
                                                                                           lxave avoided sig~,s~icanC
               ;:~u~rd ~g~ynst d~~versiot~, ,4rkans~&, its cttiz~ens, and Plaintiffs would
              ? i~~~'-                                                 .


                                                                                                                   #fie
                           X22.     Thy ~istxibutor Defen~iax~ts made subst~nt~aJ profits over 4he yeaa~s based ~n
                                                                                                  a        ente~~t•ise
              ~;di~t~ersl~7n'e~f opuc~ids into ~rkan&as_ 'heir parCicip~tion aid coc~p~r~Ciotl i17 ~ornmon

         i              ~~~bPy paused injuries to        tk~e cXt~~ez~s o~Ar3cansas atad ~zlanci~l ~.~ma~;es to k'1~in~i~fs. Tk~~
              1'~~~fa~s
                -
              t:'



                                                                                                                                       __   ..       .. .
                                                                                                                           . .... ..
              L
              i-
                                                                                                        ~                                        .
              ..1          :~

   I~DF c .         a~~'v,~'+ p~l~F~~t~ry #1'i~l version wwwdff~ctory.com
                                                                              i

               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 261 of 452
4I10/2Q18 14:37 .... . . 877392721                                      RIILRAMSEVDP~IEVDPA                                  PACE        a1
       ...... . .. . . .


                                                                                                 ~~;
                                           ,
                                           `



                                                                                                 uding Plaintiffs          , world
                                      l~z~e w fu11 well that E~s'k.ansas and its citizens, i~.cl
              Distributor De£e~.dants
                                                                            ies az~d damages.
               e  unjus tly forc  ed tq bear tie posts oftl~~se injur
              b
                                                                                                                         amounts of
                                                                                        dis~'~but~on of ~xcassiv~
                                `~'he  I]ist ribut oa' T]e,~er~dants' intentional
                       323.
                                                                                                                          ze~s showed
                                                         smal l  ~on~~ mu~it  ies priznar~ly serv~~zg A.r1Ca~s~s ~i`t~,
                                                  xv~ly
              prescription optoids to xelat
                                                                                                                Their conduct pass
                                        l~ss  disr  egar  d for the ~afet 'y of.Arl~ans~s and its citizens.
              a~ intentzona~ or ~ack
                                                                                     ~,,~icaz~sa~ and its c~,tizez~s.
                                                     th, sa~~ty, and welfat~e t~~f
               a cox~~inl~in.g t~~reat to t}~e 1~~al
                                                                                                                                   ent
                                                                                                3 , wxt~ Ckae txe~Cz~'ient of pati
                                                           rnonum~r~tal costs assaciatec
                        324. ~'kaer~ have been
                                                  as well.
               addicted to pt~escription apioi~is
                                                                                                               ost faux tir~z~a ~x~ore
                                                                          kers who ta~Ce o~ioi,ds axe.~~~~~
                        ~~5.     Nationally, cla~rns izavo~ving 4vor
                                                                                                     ers witkaout opioids bec~us~
                         to  rea~~  a  cast s of  over   $100  ,00 khan ~la~ms in~valving work
                likely
                                                                                                                                     y
                                                                                              ~~ work. Even adjusting far injur
                          pa~Gi~ ents suffe r ~re~t al• side effects at~d era flower to r~ii.i tq
                op~oid
                                                                                                    thaxz seven days az~d receivi~ag
                                                          score, r~aezving an o~ioid for zz~or~
                severity aid s~L~=r~~brtad pain
                                                                                                    wi,]~ b~ on work disability one
                        that.  one    op~Q  zd pxes~  r~~ti on in~reas~d the xask tk~at a p~ttiez~t
                 1nore
                                                                                                           la~.~; iz~jtiry doubles tk~~
                                                                    as tie ~r~t treatment for a wo~kp
                  y~aa- kater, A ~sescriptian ~c~r o~pioid5

                arserag~ l~'►~gt~ of t~Ze claim.
                                                                                                                  ~s~s, its
                                                                        an enormous toy]"an tk~~ Mate of Arlca
                          3~6.   ~Nk~xl~ tkae use ~~ bpioids has taken
                                                                                                                ~, opioids
                                                            have realized blockbuster profits. Tai 2~~4 a9on
                 resider,2s, and l;'laintif.£s, De~'endants
                                                                                                                        on
                                                                   a~~es like D~fe~7dants. T~Zd~~d, financial informati
                 g~nerat~d~ $11 ba~Zzon in revenue for drub comp
                                                                                                                    ~aom
                                                                 material ittcreas~ ix~ sales, revenue, and profits
                 izzs~icaaes that ~~ck~ Defendant e~~erienced a
                                                                            ar~d unf~zx conduct d~scXxl~~~i abnv~.
                 the f~l's~ and deceptive advertising end oti~er utl~aw~u1

                          J.       Znsys, ~.ax~d~en C'~xe, TTPC , an+~ Abz~ad's A.z'kansas Sc~►err~e.
                                                             ,
          i
                                             The ~'r~u~luZ~n# Sch~zz~e #a Ill~ga~ly Prnmot~e ~'~m#aryl Spray
                                   1.                                                     ..
                                                                                     ce~axn hea~t~a carp providers,
                          3~7.     knsys dxract~d axxd engaged iJz a 4o~spirac~ with
                                                                           tanyi spray prescx9pti~ns fa~~ patiotats using
                 ~ix~lt~uG ~gi Dr_ .(~,hr~ad ~~d UPC, to write Subsys fs►~
                                                              -    c~.~              . -..-
                ''                      -

                 s
    PaF          ;~I w~h ~i~~a~tc~ry trial version vv~vw.pdffactbry.c~m
                .;
                     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 262 of 452
     04l1~/2018       14:37            877392721                                RIKRAMSEVDPAEVDPA                                  PAGE     02




                                                                      m~~le ma'kexial rrAisz'epresen~ati~ns xegardirag the .
                     bribes and ~Czcicbacks. Tk~e conspir~toxs also
                                                                                                               drugs durzz~g
                                                              drug, ~n~ their prior ox current uses of o#k~et-
                     patients' conditions, their needs forthe
                                                                                                                         pa'~~e~ts
                                                                  tea get payment for the fent~r~yl spray. A.s a r~su~t,
                     ~~'ze prior autk~orization pa-ocass i~ order
                                                                                                         and suffe~~ci its side
                     1CTQS5 $Ili country, i~~cludil~g ~'lainta~
                                                                 ~s' ciCizens, received ~e►~tanyl spray

                                                                         it.
                      ~E~'eets eve; thaugk~ they ware unqualified to USA

                                                    a.       ~nsys'~ Ill~eg~l ~ic~backs
                                                                                                       the max~eat fc~r ~e~tanyl
                                  328,     ~~e oftk~E ~eces5axy compan~n~Cs to I~Isys's plan to ex~~nd

                                                                          pxescrib~ tk~e drug to non-cancer pa#iet~ts fbr
                      spray was to cQ-apt healt~a care p~'o~essioz~a]s to
                                                                                                     ks to clinicians, ix~cludin~ l~hm~d,
                      ~.r~;~~mon paiz'z. i~isy~ accari~plished this by p~yxz~g iilega~ l~icfcbac
                                                                                           ~aXcoties. ~x~sy~ p~'ovi~~d some, but
                       w~,o hacJ tie ~eg~l pet~missioz~ to write pr~s~riptzons for pQten't
                                                                                    called tie "Insy~ Spealc~r ~z'ogram_"
,.                     not ail, o~tS~~ kickbacks through a sham Eton# organization.
                                                                                                          on~~s speaking fees,
                                   3 29.   '~'hXough the speaker program, ~nsys paid hEalth care pro#essi
                                                                                                     high volumes. 'Using
                       a1"~o e~fexred to as an "~onc7r~~'ia," so long as they prescribed St~bsys iia

                                                                                           tk~e toy p~'escz'iber5. ~ecaus~ Tt~,sys
                       ~t~arcnac~ data frozrt tk~izd parties, Insys txaciced end ta~•g~t~d
                                                                            least 30 5ubsys ~rescriptzt~tas per rnQ~t4~, it
                      .fc~~used an qb#pining nee or two doctors to write at

                       targ~te~l ~rescriibers running pain clinics with high-volume prao~tica.
                                                                                                                 ed the fees as
                                   3 3Q,    To disguise tl~~ r~aJ ~urpos~ of the mt~r~ey exchange, ~sys ~~e~oxib
                                                                                                                          1 prescrib     ~ts
                           cq[np~r~s~tio~7 for giving axl educatzt~r~al talk on Subsys to ~o~~eagues and other J~ot~nt~,a
                                                                                                                    aid the sales
              9            a~ a "rti~e~~~g." But rxaany, i~not X11, o~the "m~~ti»gs" consisted only o#~tk~e s~eak~r
                                                                                                                                    Z~sys. As
                           r~prese~~t.~tiv~ ara attei7da►zG~; in sorra~ cases, they never took place. 'T`his. . []id z~ot matt~z'tQ
              p
                                                                                                             ~~~Je tailing hey not
                '          tNt~r~ Vice ~resid.~nt o~Sales Alec $ur~akoff stated tq or e sales representative
              .{,,
               5
               }
               a
                                                                          y



                     , .



                                   ~         :7


        RDF ~, . ' : '~I.u~tN~ {~l~'Fa~t~~ry t~lai vt~~sion www.pdff~ctory.com
                ~.i                                                     ~
                       f
                       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 263 of 452
~.   ~4~1~/~018             14:37          $7~73~2721                                    RIKRAMSEYDPAEVDPA                                     PACE   03



                                                                                                                   ~.~`



                                                                                                                                         ~~rs,
                                                                                                      Rio taot need tp 1~e goad s~eaJ
                             a}~ou t spEa ker   da~t  ors'   comanunicatidt~5 skills: ""~'h~y
               to wp~-ry
                                                                                                                           .
                                                          tanyl SPxaY prescri~tioias].i6~
               they need Ro wr~t~ a lot o~[F~x~
                                                                                                                                 ~ pliy~ici~tas
                                                  i~ca  l3y  de5ig   neci its  pxog   ram  t~ direct ~ay~'n~nts only tc~ tk~os
                          331. i~sys        spec
                                                                                                                      Septainber 2012,'klaen
                                    ~~te d to  pres~  rzbiz  ~g  Subs  ys  Az~ higl-a voluzx~es. k~or z~istazxce, iz~
                wlao e~e~e dedi
                                                                                                            farce the critzca] cr~cvzection
                   ice   ~rFs ~den  t  of $ale  s  ,Alec   Bur~akof~' empk~asi~ed 1'~ the sales
                V
                                                           araci volume ~rescriptioris:
                between speaker program fees
                                                                                                                  U), ha or sk~aulc~
                                      ~peal ter  does    net   have   at least ~Q patients on Subsys (QT
                           If  your                                                                           el or susp~z~d roux
                                  be  book  ed   to   spa3   k  at tl~z~ juraotur~. Y~ov should canc
                            not                                                                                    ce tc~ think t~ia~
                                                                        manager have .had azn~le chan
                            ~ro~x'ams UnCil }you az~d your-
             '              ir~v~~t~.en~ ez~tir~~y through,
                                                                                                                           to Y~is sales fot'ce,
                                 .    ~iuri a~off   xa-~n  -~phas  i~ed   the purpose o~ the spe~.~ex programs
                            X32
                                                                                                                   speaker ~x~agr~~x~s;" until
                                                                     on tk~e ~o~ductioxl ofthese val~ab~~
                 fietli~g th~zx~ th~~ they "must hold off£
                                                                                                       that the pzogr~zx~, will 3~ieid positive
                                                                 `"i~ you use a 5peci~c speaker
                 tk~ey knew "for absolute sure"tk~at
                                                                                                                  ' again em~hasiz~d that a
                               p,t the  coza~ ~a~y'   s natio   n~~  sales rzieetix~g days latex, ~urlalcoff
                  resins."
                                                                                                                nux~ber o#~ ~Ynsys Spe~~cinS
                    criti ~af Succ  ess fact  or"  in ~e~li   ng 5u~sys was to sche~uJe a "cgnsi~te~t
                 "
                                                                                                                        Cer payment plan was
                                                                    the sprig of 2013, tkae c~nnpany's sp~a~
                   Ft~ig'arns) with tQp 20 target." By
                                                                                                                               Q~th~ Go~»pa~y
                                                                        critical natw~e ofthe Qrog~'am to the success
                   ~~¢ ~utl fore. Bua•:lako~empk~asi2eci the
                                                                          :
                            ~'u~~r~~ ~dzxc4niSl~i~.g t13~ saes foxce
                                                                                     Programs] ors the zxaas~t itxaportant thing
                                     Z paid. it a thousa~ad ~irnes. [Insys ~pea~in.g
                                                                                  ISO's art basio2.11y the QTY tl~,ing you
               `                     yca~ will do to ir~creas~ youa° business.
                                                                                      ..
                                     sh~u~d be ~c~cusing c~z~ to increase yo'~r sales
                                                                                             Ire meant by praisi.~~ his top five sales
               ~                     3~3. r3urlal~oFf ~~piained tQ his saes farce what

               l             repF~~11~a'tives'
                                                                                       the company ra~(cings—literally kaave
                                      "X"$~ 1~~~pw 5 nazxles. nae~tioned at the top of
                                                                                               txxex ... ['~'~,es~ top eve s~Zes
                                      x~ir ~~~Xre busz~aess beir~~ driven by basic~l~y ~ cus~o


                                 -~' ~~
                                                                                                    Deo. fi 2016)(aAfiayfltion in original).
                             ~
                             69'~.5. V;
                                          ~1Y'j3IC0~, Nq-   1:16-cr-10343-A]']~, l?oc, 1 (l~. Mass,
                                                                                        ,,. ~~                             ..
                        'a


                            i
                            (         4.       ..   ~~



         pDF           +e         ~a i~ ~d'F~        tory trial version www.~d~actory.c~m

                  ~~                                ~i.;
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 264 of 452
04!10f~~18   14:37          377392721                               RIICR~M~EV~FAEVDPA                                         PAGE        04



                                                                                                    l
                                           ~..




                                                                           pac~Ced the proverbial suitcase
                      repres~ntatjves] found a cus#o~Ier to o'wn and they
                                                              m~~st have thczz "M"UP player."
                      ~nr~ moved iza , ..Every winning team,


                                                                                         key p~ay,~r. If.yo~                                    _
                       Zt is anr~ kaas always been your assignment to fira~3 this
                                              doct42', throw the decil~ list, call list, routin[~, ROO lisi,
                       knave nat :~out~d this
                       etc, out ~b~ window."~'qu have try start prospecting and      ~leveJo~  a key doctor.

                                                                                                        develop ~~ie pz'
                       334.    Z~ ano~hex e-mail ~c~ has sales force, Burl~kof.~ exacour~ged tk~em 'tc~

                                                                                            can d~zx~.atad:
             twp j~~e~cribers ~rOXS~, whom they could generate ~rescriptio~~,s
                                                                                                        a day gavxng a
                      '~'he goal i~ X rx der day . ..Are you st~Jl calling ors rz~ultiple d~ators
                                                                        you   don't  stand a cla~nae of  ]sting zn this
                       °stand' up message' in the hallway. Z~ so,
                                                                      s whgm     [sic]  have snow  became     your best
                       rn~rket. Do you have 1 of 2 customer
                                                   at  least 1 ~-x, pex day   and  ~a-e you visiting ~k~~s office every
                       ~ri~nd, that you rely o~
                       singly day.  Z~tt~e ansr~ver is  no> you   ~r~ t~'uly in a very  bad situation .

                                                                                                         pxo'gxam
                       335.    for at least the tk~ree years between 2012 az~d 20].5, the ~iasys speaker
                                                                        3          s~r~~ izz Y~igh vc~lur~zes and
             a~rawed Z~sys ~o pay kickbacks to clinicians who prescribe[ fezttanyl
                                                                                             cy b~iw~e~                      T~1sys an<i
             d r~mat~Cap~y zx}cieased pxo~ts of Che ~ompa~y, The brazen ~€ickbaGk oox~s~i~'a

             ~irescri~aers o'~ ]ai'ge amounts of fenta~y.l s~ra~, inclu~laz~g .AJamad ar~d                    'C, eventually gqt the

             atfen'C o~ d:F~ederal authorities.

                       336,     OM I7e~ember 6, ~0~6, a ~'ed~ral gra~cl jury i~diGted six former Jzzsys ~xecut~ves,
                                                                                           aid Burialco~f', oza
             1n~l.U~Ci~g Xhe founder and owner .~ohn I~ap4ox,. ~arm~r ~E~ Iv~zc~ael ~abi~h
                                                                                                          speaker fee
             ch~rg.~~ b~ ~o~sp~racy to violate tk~e ~edera! ~nti~-l~i~ki~ack statute for they role in the
                                                                                       P,~kaxnad as one o~ tern
             acta~~e. ~Jitho~t ~den~ifying ham by name, the indictinex~t descried fir.

             ~~D:d~lci~an. ~b-~ot~~s~ixatgrs.

                                         b.      Ab~x~ad'~ ~ioicbacks

                        337.    A.~ex serving as resident IvZedxcal Officer at Unive~szty :[~aspital in Ma]aysia, fir,

                                                                                                      1993 and
             ~kzn~i;tt-~in~~ ~t ~'a~e Uz7zversity in both A.rtesfhes~a aa~d fain Man~geznez~t between
                                                                                                          Vi~.ce~t
                  Sl~,~. I~ ~.~OA, Dr. A~~t~ad became Dire#or o£' At~~sthesia and Pain N.(edicuse at fit.

                                                                                .. .. ...      ..                      _..
              t
                                                                                  ~-                                                   -
                                                                      94.


   pDF ~~~              ~ pgfF~r~rt~ry trial version www.pd~~~tor~.cc~m
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 265 of 452
6411 /2018    14:3           8767392721                              RII{RAMSEVDP~EVDPA                                   PAGE       05




                                           ~,~,                                             ,~



                                                                                                                    tice~~se r~v~s
                                                      sa~. During    that saz~,~ time p~,7io~, and u~ uz~~il liis
             NI~ci3cal Center zz~ ~he~vood,,A.z'ltaza
                                                                                                in ~ka~r~voc~d.
                                                    Dixe~t~t of ti~~ Lrni~ed Mazza dare C1ix~zc
             si~$~ended, i7G also served as Medzcal
                                                                                                                n
                                                               r at iIPC, A}~niad awned and Ynana~ed tk~a~a.i
                    3~8. Whi~~ serving as Zvledical Directo
                                                      rt~a~,y as ~75-100 ~atien'ts par day. ~„hma~l     t~eateri ~`ew, ~~`arly,
             ~lznic in Shenvc~od, tivk~ere kae saw as
                                                                                                                doctor. Zz~
                                                                2012, l,z~sy5 identi~~ed A.~xsnad as a 'target
             ~a~c~r patients. Zn or a~iout the fa)1 of
                                                                                                              managem~t
                                                              as sales reps~esentatave advised rz~sys s~z~~or
             Sept~rz~ber 2p~~, tl~e cortapany's A,rkaz~s
                                                                   Phat•rr~ac:.y which Ahmed owned), hid l~eexa ~ot•cerl to
             tlz~ti tk~e p~aarxnacy next to .A,}1zi~ad's office {a
                                                                   ~'ui'tber suspe~~ed th~~ A11inad anti tJ~e
             e~ose because it was selling too mazy opioids. Ir~Sys
                                                            over-pres~x~bing c~~ioids. ~~tarraa~ cama~u~~ic~tzc~a~s
              p k►armac~ might be und~z' iz~vest~gatian for

              stated:
                                                                                 mad r~z' kais o~fxce zn~~$ger for at
                        9/7 — , . . I h~~e been unable to reach ... Ur.
                                                                            iz~ the same s'ta~d~aloz~e t~uildizag was
                         feast a «on~k~. Thy pk~aizna~y which is located
                                                                                  being   dispeiised. .It has rec~~atly
                         sk~ut dc~~wt~ due #o the hAgk~ p~rcefltage. o~ opir~irls
                                                                         . I s~ol~e  to ..- [my sates maz~ager~ aid
                        been op.~tled but as unable to stacl~ opioids
                                                                                        i~vesfiigatzon. T r~x~l follow
                        .we are both under the apiz~ioc~ that they away b~ u~de~
                         up in 3-4 weekcs to lit tk~x~rgs se~[!e down.
                                                                                                ~mez~t that .Aha11~c1 was
                        3 ~4.   Ttae ,~rkan~as sa#es represenfa#ire ~.~so to?d se~►ior rr~az~ag
                                                                                                                     ce
              ~~                                          ! Spray]", but that he has "load diffaulty with jns~~r~~
               C;~~ ~F3' PU~~~d with . . , [the ~et1tany
                                                                                               g "oataxxot ~rd~x C~ Rx
              couern~e ~~;~tely." IZe noted Tlxat tk~e ~'har~acy located withi~a same bux~diaa
                                                                                      'vary wee~C."
              ~'rpt~ dTstt'ibutozs due.tp tk~e ratio d~apioids t4 other ~.x. See on~~
                                                                                                                   too
        'j              340.     Axz~aed with k~iotiv~edge Chat A}~madi,~ pharmacy had been closed £or dispezasing

                                                                                             be under ~nvesti~at~o~,
              ~rz~:ny~ opi~aids, vas ~arhidd~n fi'om selling more, and that Jar. Ahmad xx~ay
        i                                                                                                             ber.
              ,:Ir~.yy, i~np-red tl~~ facts and continued to recruit A.k~.tx~ad to beC~zx~e a fen#any s~aray pr~sGt'i
        {
                         341.    C7n. or aE~out ~?~tgber 8, 2012, the Axkans~s saes repr~sezztatzv~ for Irssys sent

              ~ict~1,1'~'gr~ta~ h~~diquarters mother updaCe, this one to ~d~vise ~a[~~rate that Aver dinner, ,~4k~m~d



              t
              !                                                        ~5
             ,9

   PDT '~.         'u #~ ~d'Plr~u~~C~ry ~ri~! ~ersit7n WWW,pdffaetory.com
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 266 of 452
~4f1~f2018     14:37        ~7~7392721                                 RIKRAMSEti'DPAEVDPA                                   PAGE   86



                                                                                                 ~, ~;
                                           ,`M



                                                                                                                  could Azna~zne,
                                                                           pxes~riptiozls th~n,t~~ cgn~apany
                                         . write i-~ore ~entanyl spry
              gu~ranT:ead that ka~ would
                                                                          receiving his speaker fees.
                                              at his pharrnacY end start
              ~,nce he was able to £~11 tk~em
                                                                                      c~~ice i~zan,ager to dinner
                                                       toolc , . . Dr Ahs~ad and kris
                      l(115~~tS~ Rich Simon and Z                                           ck dinner programs
                                                       degrees. We se# out a play to condu
                      and turz~e~ thine around X 80
                                                      at his t-equest.
                      foz .. .17r.' A,hmad to speak


                                                                                               his buildings pharTz~,acy
                                                          receive Schedule two drugs in
                      L7r. A.k~znad was not a}~l~ t~                                     1 have  been s~sak~~ig to [tl~e]
                              pzeve ~te~l  k~~s ~xxtin .g our  drug. ~.i~k~ 5irr~an ~z~d
                      ~v~zch                                                                        Corz~~any} 8: ... Liz'.
                                     ...  the  Direc tor   af'1'rade and ]~istx~~ution fox the
                      p h$rma cist,                                                              l~.k~~ad to knave "more
                                                              knave a guaz~ante~ ~ror~. ... Dr.
                      n,hmad to resolve the assu~ but                                                  azad he beg~;~s to
                                                           once the ~hartx~,acy tssue is Fesolved
                      scripts than we can handle"
                       speak,
                                                                                                   inue~ into,20~.3. Iza or about
                                                            ,Ahrt~ad a~.d his pharmacy cc~a~t
                       X42, 'Z'he ~nvestxga~ian of
                                                                                         h~adqua~-t~rs t1~~t, shy had canc~l~ed
                                                  manager ~'or ,A.rkansas notified
               April Z011~, the Tnsys sales
                                                                                                         anpisgla business. Iza or
                                  er  Prr~gr arr~s for  Ahin  ad because he was not g~vin,g; Insys
               sched~l'~d Speak
                                                                                                         zaedsaes re~,re~~~ztative
                                                           txtanager setat anatk~~r ezz~ail tQ the assig
               ab~u~ 3uly 2Q~ 3,tie Arkcaz~sas s31es

                anti senia~' management noting:
                                                                    ~'ar he has gat ~wratten ira Q3. I truly don't
                         "pr. Ahznad never w~~ote, i~ Q2 and so
                                                                    tame especially since Yee is i~ AR_ Y ~s~
                         b~~liev~ k~e is worth ax~y m.c~x•e of your
                          perplexed by kris pr~scribin~ habit,"
                                                                                                                           .
                                                                             ~z~~ fentax~yi spray ~res~xi'~tioz~ per w~e~C
                          343, By tl~e fall of 70].3, Ahrzzad wa.s 'wrYting
                                                              hAxed a new gales -r~presentat~ve wha toad ~ hlstoFy r~vith.
                }3ut tve~~hing soon ch~~ged when Znsys
                                                                              the saes mana~e~ co►npla~z~ec~ about the
                ~1kux~,~d~ and was soon ~sstgn~d directly to harn. Wl~~n
                                                                                    , sta#ing:
                 assi~~r~aet~t, the cdxx~~at~y's Vice-J?r~sid~nt o;FSales responded
                                                                                                             ~ial~, he zxAez•edy
          4              Vit ae current rep did not eat what h~ killed. He dicl »o# .ILL az~ytk
                                                                want   the b~sir~  ess ~'OL~ 7AY,  1i zaeed  to set i#'... [thy
                         br~isc~d the dQctorl ,..I~,eed.a~d
                         r~~,~v sales r~prese~rtative] c2,n Esri~g sne   yvh~t  tk~e other rep  cau~d    nt~t. Ineed ... [the'
                         norx~ sa!'~s representative]  to rraa~e~ his Iiviz~ g ofFth xs  docto r. 7"1~as .is my   job,
          f
          i
                                                                                                                  snon; in
          ~              344.     The s~l~s ~,az~ager re~~i~ed tk~e znessag~ loud a~,d ci~~r, a~ad ,A.l~m~d 'vvas

                                                                                       eight (8} Spe3ic~r Progz`am events,
                9~   x+~6~. ~«7in~: t~~,~e ~a~st quarter Qf 20~ ~, Ahmed was paid ~'or

                                                                           96


    PDF          c~.,uw~61~~ ~ifiFa~t~r~ry trig! version www.bdffactory.cam
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 267 of 452
0/10/2018    14:37       ~7Q73~2721                             RI{{R~MSEVPP~EVDPA                              PAGE' 07




                                                                                        `~




                                                                            ,F~hm~~~ dad ~ozae from w~xting one
             vvkaick~ g~nexated bid z•eturns, k3y the ez~d of Nlaz•ch 2~1~,

                                                                  as 30. Ahmad also went dram hav~n,g Sp~~~er
             fe~tar~yl spray pr~sc~ip#ion per w~~~: to as ma~.y
                                                                  to receivixig moz~ spealt~zxg fees at k~~gk~er r~.tes.
             Program events car~celied ~a~ lack o~~res~rip~zc~zas
                                                                                   s also ~tterided by fxiends az~d
             Mangy of the ~vet~ts Ahzz~ar3 attended were ra~~Xe social gatherira~;
                                                                   fe~tanyl s~~~y.
             o£~ee st~f£, end in-volv~d no presentation reg~rdin,~
                                                                                    t~7~ sehexx~e, InsyS laid Dr,
                     345.     Duxiz~g 20X4 and 2015, as a direct part o~ executitl~
                                                                   the spe~k~r program,           Lra exch~ng~, A,~3mad
             ,A,hmad approximately $~ 50,000.00 in kickbacks under
                                                                                   e~;~gag~d iz~ the scYaetxae T~
             wrote more tk~az~ 1,450 fe~tanyl s~xay ~rQscz'iptions while a~ti've3y
                                                                       have been the 1aa-gesr fentaz~yl spray
             d~fxaod. 37~rin~ tha# s~atrxE time,. Ahead is believed to

             ~r.~sc~ribex ix~ Arkansas, ai d otae of t ie largesi i~ the cou~txy.

                                      c.      Insys nr~is~ed insu.~-~~s ~'or raxnn~urseme~at.
                                                                                         zzacentivize w3~iting
                     346.     haying kxcicbacks to prescribing 17ealth carp pTaviders to

                                                                                        ste}~ in the Ixlsys scheme.
             f~Mtat~y~ ~~ray .p~tesc~iptions for ion-cancer patients ryas azz zm~ortant
                                                                                       ]~~ferldat~ts knew tie Sian
              B:ut txz~les~ someone. agreed to pay ~'or the fenC~nyl spray, Tnsys aa~d

              would fail,
                                                                                                              could pay
                      347.    ~'ei7tanyl spz'~y Is ex~ensiv~ end tie only pr~~#ic~Z way that rn~st patients
                                                                                                                     But
              fe~~ the rnedic~tic~~ was t~~xough insuz'ance-either priv~t~ ~x~surar~c~, 1Vf~e~icaz'e, Qr JVledic~id.
                                                                                                                    tk~e
              in3r~r¢rs typica~,y require prioz' au#~ot•izatian b~f~ir~ they ap~a•ove payment to tk~e pllarm~cy. If

              irasur~r a'~ it5 agent ~la►Zies authori2azio~., most.patier~ts Will request a more a~.fc~rrlab~e alternative

              cm~e,~;c~ try jnsurance, and LrAsys loses profits. As ~ Caz~secjue~ce, the pre-authpx~~ation screening
         r
              ~~ac~ss ~x~sed ~ signzfcaz~t huxdle to the Ines sc}~ez~ae to ~ror~zo#:~ and sell fex~tat~yl spray.

                      34°x.   ]~uriz~g :20 z2, usurers were regularly de~ay~tag ire-authorizaCion requests for

         i    fr~a~yil spray. In Noveixzber 2012, fir example, an i~~ternal Z~sys analysis showed that insurers

             ;~r~Ce a~?p~oving, only about ~0% of fe~ta~y~ spray pre-authorization ~1'equest~_ To address the
                                                                   97     ~


   PaF        ~#~~1~1~: ~i~Fa~tc~,ry trial,versi~n ww~rr~dffiacfi~ .cam
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 268 of 452
0~/10~~01~       1 :37      9707392725                             RIICRAMSEVDF~EWDPA                             PAGE      D8




                                            ~~:                                            ;~,~%




                 problems, Ins~~s devised a p(an to deceive insurers into ~-an~in~ pt'e-atathori~ations acid there~iy

                 iz~Grease sales of fentai~yl ~pcay.

                         3A9,   I» January 2013, Lnsys launched what it descrii~~d r~s the Insys R~i~i~buxs~m~z~t

                 Center (ZRC). The IRC was a ca1]-center at Izisys co~~oratE hea~~ua~ex5 used to £t~udulent~y

                 obtain pry-~~fik~oxzzati~ns #~or fantanyl spry presc~zptions fro~r~ insur~r~. Tk~e leader of t1~e TFLC was

                 E,Iizabeth Guzxieri, an Insys employe, wlao was given tSle title of Maz~agex o~ ~2.e~rn~iursemen'C

                 Services. In that role, she sii~ervis~d and instrucr~d tk~e ~.0 ern~loyees until 7u1~ 20].5.

                         350.    The ~zzap~oyees working in the ~.0 weze de~~gn.ated to receive significan'~ fz~a~cza~

                 incentives in'tk~~ fozrrr ofgxoup and individual bonuses t~ bpostthe rate ofpre-authc~rizatip~s.'Z'hey

                 also ree~ived pxessure from management, Inc~u~iing Crurriet-i, who acco~~3zr~g to ot~e dormer

                 company erxiployee, told ~tC em~rinyees to impr~v~ theiz' rate p~approvals because "Dr. Kapoor'5

             (tk~e corrzpa~,y ek~azz'tx~an) not haPPY> we have to get th~~e approva~5 up,"

                         351,   "]"he LAC ~mploy~~s u~e~i ~ nUmbex o~r~e~`a1•ious, flece~tavE, and ili~gal C~chniqu~s

                 to ~7aeet. tie demands. Far ex~mpl~, In~ys diree~ted members ~f its zeizxabursexx~,ez~t unit to falsely

                 represent that g~ti~n~s for vvhorn they were s~~~~ng p~'e-aut~a~•ization had cancer despi~tc

                 know~ecEge to ~l~e contrary, In facfi, InsyG ~mplayees wex~ rtr~zn~~ tQ a~aswer que$tie~~~ ~Xatx~ tk~e

                 i~sur.~Xs pr theia' agents using a deceptive script, sometimes called "thy spiel", When insurers asked,

                 a~ pert: oaf t ie ire-authorization pro~~ss, whetf3er the ~aatien# suffered from br~akihrough caner

                 pain, tf~~ Ix~sys em~sioyee was.t~ld to spy "[t]he physician is aware that the medication is i~texaded

                 ~r the rnan~g~m~nt ref bre~kthroug4~ cancer patients. "X'he physician is treating the patient for tlZeir
         t
                 p~i~ (ar 1Ur~ak:Chir'r~u~h gain, whichever is appli~abl~}."
         r
                         3~2_                                                      'zn ordeF to ~~s~ead t~~e zz~suxers
                                 T'h~ script deliberately omi1,~C~d the word "cancer°

                 aid lf~~iM ager~s. 1:RC e~xtplpyee5 were a}5r~ taught to f~.lsz~y the me[~ic~l his~ari~~ of p~ti~n~s,


                                                                    ~$
             i

   PDF .~rt~$ W~Cb1. ~kr~'~~      i~rry tri~f version www.pclffactorV.corn
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 269 of 452
~4/1 dJ2018     14:37           8707392721                             ~IKRAM~EVDPAE;iDPA                                   PAGE       89



                                                                                              \~




                                                                                                                               ~yl
                                                                              when        that ~~as untrue and ghat fez~ta
                                             patie~,t had a cancer di~gA~os~s
              ~xaudulez~t~y ~ss~~tin~ that a
                                          fox      a different dia~asis.
              spz'ay was being prescribed
                                                                                                              ct~ming from tkae
                                                                that the    pr~~autkaori~atiora calls were
                         353.      ~n ~dditio~, ~nsys concealed
                                                                                                                     theiz i~lsurecl
                                                's of~tce. ~rd~z~ari~y,    iz~sal~'ers wanted tq t~l~. daxectly to
              cot~par~y ~zld nat the prescriber
                                                                                               that fact, Tnsys en~.ploye~s bid
                                              collect   necessary irl£or~n~tion. I~n.owi~ag
              Qz the presc~~iUer's r~f~~cs to
                                                                                                           er ~'or~ ~ r~turtl call,
                                     ers  do ca11~r ZD   and,   if, required to leave &phone n.uinb
               outgoing phone numb
                                                                                                          phone number. 3~.0
                                   1-800   numb  er  z~~the r t4zara  tl-~e pr~scribin~~ physician's
               provi~lad an Tz~sys
                                                                                            ~iro~-~ t1~e doctor's off'a~e or "on
                      ees were  told to repre sent tp insurers that they were cal~~ng
               employ
                                                  d~ctoz~'s o~~ce-
               behalf' of a doctor o~ Uvith a
                                                                                                                        ent fir
                                                                           tnsuran~e cor~ipanzes to appxov~ ~ayt~
                          35~.  '~'he ~R~ scheme #'or r3eceiving
                                                                                                             ap~aroval fox' pire~
                                  was   eXtYao rCl~ri ari~y  suc~~s s~'u!. ~iVithiz~ ~ ~'ew s~on2k~s, rtkze
               fentanyl   spray
                                                                                                           a ~oa~d bfDar~ctors
                                                              ~iovexaaber ~o 12, tc~ 75% {accordirA~ try
               antharizatiox~ u~~nt froze about 30% iii
                                                                                                          ntation in I~Iavetnb~r
                                                            (according to a hoard of Dire~toxs prese
                pr,~s~t~ta~ion in July 20 3), tp 100°to

                zol~).
                                                                         the company ~~ck~d t#~~ polzcies and
                           355.Thy Insys ~oarc~ of Directors knew tk~a#
                                                                 yees ~x'~tn manipulatiaag the pre-autborizatzon
                mty~a~ori~xg pxo~~duxes to prevent the rRC emplo
                                                                       s tQ ~repar~ s~eci~c polices a~ad operating
                    pe4ce~s. ~'k~ey were advised by outside c4~su~tant
         }
                                                                                  ~tiox~s b~ tk~e      ~~ ~zz~~loye~s, F3ut, the
                    pcoc~dur~s to pxevent fraudul~rxt and misleading coz'r~~nuni~
                                                                                   Irisys employee why rk~az~age~l 'k~e IlZC,
                    k~~~rd never did so. Zn Jung ~4 ~ 7, E1iza~yeth Gurrieri, tf~e
                                                                                         fxaud for hex role in dzt~ecting #~e
                    p~1,~d grx~l,'~y in ~cd:erai court tq conspiracy #~ cr~rnzx~~t .wire

                    d~eept~~e and f~'audulent Go~auct d~s~ribed above.

                                             d.     Lir~de~ Care aided and assis~k~d ~z~ the s~~~rx~e.
                                                                                                              inolud+ed
                            ~~~.     ~'1~~ Xnsys sck~ex~e To profit by marketing and promo#i~g fentanyl spray
                                                                                                           and look
               ~.~ ~~ ~n p~~y~x' n pharm~~y rva~ling to disperse suci~ large ar~c~unts of the ~xa~dication

               ~,                                                        99


    PDT ~^             ~,~h I~fiFa~ttrry trl~l vefsibn www,pc~~factc~rv,c~m,
                 Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 270 of 452
~411~~2~18       14:37         X707392721                           RI!<RAMSEVDPAEVDPA                              PAGE        1@




                                            ~Y                                               '~,~




                                                                                                    apioic~s and pain
                 the other t~+a~. ~,iflden Cary, a Ne1~,York phar~r7acy s~~cizlizirag in supplyir~g

                                                                              whit Z~sys was doing at~d shipped
                 txledicin~, was just the pharmacy. Zt turned a blind eye 'Co
                                                                                                                 5p% of
                 ~ez~#arty] s~r~y to patzents throu~~out tY~e United SCa'tes. ~.i~~den Cary ~.l~ed a~~roximately
                                                                                                               ~lhrxxad.
                 the saps of fentatayl spray in the United States and most o~tk~e ~res~rip~idzzs ~~vz'itten by

                           357.   ~i~den Care ~a~ for~~~~3 ii} stew York in 2Q06 to provide co~aczerge pharmacy
                                                                                                                  tie country
                 services. It specz~li2~.d in filling, dispen~zz~~, ~t~~ shr~~ing pain nrz~dieatzons tf~rought~ut

                 via zn~il/comzz~excial sl~i~~ing s~rvic~s, s~ost o~which rel~tec3 tq t~eatixlent o~'ohzoz~ie disease and

                 pain zn~na~ezz~.e~t. ~n ~ssenG~, L'txl~er~ Care was engaged ix~ tli~ pr~cti~e o~ mail-order

                 ~harr~acalogy, b~ and t}Zrough its agents eyed e~~~p(oyees, who weze ob~zgat~d to u5~ pXo~essional

                 skill, knowledge and pare from heir education, ttainixag a,~d sta~adards.

                           35~.   ~,t alt times relevant to the Complaint, I~iz~det~ Care ignored Arad subverted its la~al

                 dr~ties iii dispensing fe~taz~yl spray an~.was willfully ~lizld and reckless in tk~~ ~a~a~er in which it

                 oper~t~~.

                           3~~.   I~e~er~d~nts Irtsy~, Lindeta dare, LT C, and Ahmt~cl Go~ducte~ a nationwide illegal

                 s~h~~~ tp market aY1d sell one of~h~ rx;ost potent aqd addicting opioid~ ix~ tk~e world, fentanyl spr~~

                 under the: braz~c~ t~aix~e Subsys, which alsr~ directly taxgeted ,~1,zkans~s citizens. Throu~~ ~xc~bac~Cs

                 and brkbes of doctors and other health.. ca~~ prca~'essioiaals, and other f7~aur~uler~t ~ea»s, Insys,
           ; ~
                 ~.traden~ ~Ga7•e, LFPC, end hlhmacl collectively rrlade huT~dreds of millions ~~' ~c~lla~s 4v~tle exposing

                 ~~in~i~s' citiM~s~s tc~ tY~e drug's extraordinary risk, including addiction, abuse, and, in many uses,

           t         t~.




                                                                       ~~

   PC7F'       e~~l        h ~df~~tcxry trial vepsio~l www.pdffac#or~,~c~rr1 .
                T~
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 271 of 452
~411~,12~18     14:37             870?.392721                                    RII<RAMSEYDPAEI~DPA                                         PAGE       S1




                                                                                                         Filluted
                         K.        .~,~ditiaz~a~ ,p~Y~k~n~as Di'versxok 5chelnes ~;c~aosed by ~lperatzo~
                                                                                                                          , I►r, ,~e~rry Reif~xss;
                                    1.        Tl~e ~S medical Clinic, L1z-, S~.awn 11~~c~iael Sroal~.~
                                                                                               S1aY~~r970'G SC}~~ri3i~.
                                              Bo`vz~7an ~uYve, anC~ KY1Sfe4 HOl1~S~CI ~,~]YDld

                                                                                                       1 Brc~~ks, ~'~st~n
                         3~0.       ~n May o~ 2015, fi~der'al auCh~z'~ties arrested Dr. Shawn N1ic~,ae

                                                                           y Arte~ ~e~ic~l C:~ir~ic, end I~owm~n curve
              I-ic~lla~d, and fire others at K7 Medical Clai~ic, farrx~erl

               F'harznaca~—both .ix~. ~i'ttle Rocl~.7D
                                                                                              fnr narcotic drugs without
                         ~ 6~..     ~A "'pill mill' where individuals obtained pi-escriptzpns

                                                                               tat~get of a coordinated ixzvestig~tio~ by
               Having ~eg~trrnate need," I~..7 tr/Iedxcai ~lini~ Y~ad been Che
                                                                                                                  arrest, L~r, Broo~Cs admitted
               ~li~ ~1~.A. and Ark~sas la~v enforce~en~C since .1u~y of 2014_" _After his
                                                                                      hydxocodon~ pills- during his
               to writk~.~ "illegititx~ate prescriptions" far at leas# 156, 30 lOzz~g
                                                                                              d, adrrsiTted to writing
               tenure ~t KJ I+~~dic~al Clinxc.~~ Likewise, Jar. Jerry ~:.eif~iss, naw decease
                                                                                         l~edzcal Clinic dining just
               i~t~gitirxaate pres~ript~o~s for 110,444 10mg hy~irocodon~ pi~~s at T~J
                                                                                                l Clinic patient she
         '.     aver a 3-rz~c~ntk~ p~r-iod.73 ,e4 pharn~~cxst r~parted t}~at every K.1 ~vlediG~
                                                                                                               rodol, and t.~e branded dpzoid
          `     eneaunt~~ed had a "trinity" pt'esoripYion for a benzor~iaze~ine, carisop

               Norao~-^nr~axau~'a~tured b~ Watsan a~~i/or A.ctavis.
                                                                                                   d~~'ected r~aipie~ats to fi11
                          3~2.       ]3egz~~7i;~g in Navetx~ ber of 2014, KJ Medical ~Iznic st~~f'
                                                                                          Oi'zhe x,4$4 pr~soz'ipti~iis filled at
                t~t~ir iZleg,'~t~xx~a~te pr~s~~'i~tiozzs at Bor~vzraan curve Phazx~acy.~~
                                                                                            d~~ not originate fi•om
                $~wrn~t~.~ Curvy bei~vee~, Dec~mbeX 15, 2014 and Iv~at~ch 6, X015; oily six

                   T~N~~~ixGal Clinic.?5




                    ~ot~cp~.rjx~nt of.~usiicc, ,supra note 4'~.
                    ~~' J.7L"~HL~tn7~mt p~`IuSdCr~ U.S. A,ttprt~ey's c~f~ire, .~astem L7isrriet
                                                                                                   o~tlrkansas, !~0 Ghar~edln ArJcansas ,~s Part of
                                                                 , pt~aftable at hCC   s:,(www.j ustiGr„~r~ v/usa4~edar/~r/140-charged-~trka~}~~part-
                   Npl~i~t~a~ 1"rescriptioM .l~ru~ lnitiativ¢
                    ~t~o+~►l;.~prbs~ript~p~-dtv~-initiative (last visited Feb, 9, 201$).
                                                                                                            tion (Apr. 1, 2(}17).
                    "F~1:;;ir~l~S eX, A,nJcansas L1em~crat-gazette, Pilt mill's docYor,gets,oroba
                                     er,, NErrthwe st .Arkansas  Dcmc~cra t-C.,aaette , C'onwQy   clperor pleads guilty ivy ~res~riplfdM drug case (A,pr.
                    '~T ira~l~~S
              i .ar ~ , 2di
                    ~e~)              t of .Dustice, supra (tote 55.
                    "~~;:ie~l~er,,ssipra note 57.
                 a                         - ,.
                                                                                  1C~1


   PDF               4~ti~tk~ p~df~~ct~ry trial ~er5i~n www.pdffactc~ry.cr~m
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 272 of 452
a~/10~~018    14:42           X707392?21                                    RIKRAMSE~DPAEVDPA                                           PAGE     01




                                              ~ ~v
                                              ,                                                            ~~:




                                                                     col~nt off' cotas~irt~c.y               t0 C175ti'ibute Y~ydrOG4d4ri~
                       363.      Dz-. Reif~iss ~l~aded guilty to one
                                                                                                      to Xnispxxsidn o~ ~
                                                           ~]r. Bz~ooks and Holland pleaded guilty
              rviC~,out aza effective p~escriptaora,'~ and
                                                                                                                  ively.~ a
                                                                 ~ced Co ~v~ ~t~d three yea's' probation, xesp~ct
              ~'eJony.~~ Dr, ~rool~s and HaJland were setlter
                                                                                         C~xisto~ak~er Watsau Opioid
                                2,      '~'k~e ~'e~rry County .~+'ooci ~t Drug aid
                                           ~1~~~BXSIO~i ~C~Ie~k1B.

                                                                                ~iVat$o             n info cu5~ody ire Tanuazry o~'20J 5
                       3~4,      ~'edeXal T EA, authorities tonk Ck~.t'istopher
                                                                                                            Coup#y
                                                              into the opia~d' divetsioxz schez~e at ~"arry
              foll'awing a roughly six-n~oxatk~ investigation

              ~+~od &Thug phaz~rraaGy iz~ ~'erryvi]]~.79
                                                                      £abricat~d a hydrac~odp~ie ara~3 ~lprazolam
                        3~~.  In Nov~n~b~z of 2014, ~~A agents
                                                                                                          ~I~tson
                                                             to fill it ~t ferry ~4unty food & Drug.SO
               psiscript an, and an undercover agent went
                                                                , have the agent Specific xrastruc~ians on k~aw .to
               ac.tcnowl~dged that the pz-escriptia~ was faeged
                                                                            investigation t~ev~~,led t~~t Watso                   n "sold Lens
               zzaak~ it lagk l~gitix~~.ate, a~c~ ~ill~d ~t_g~ Furtk~er DEA
                                                                   other pha~-ix~aceutica~s f~ars~ tk~~ ph~x~.                    acy shelves
               o~'tho:us~nds of Sch~~~~e I~,17I, arxd IV pills and
                                                                     -    the nn~ssing pA~3s, and ~11ed fxaudulaz~t
               a#~~r k~ours and ~org~d prescriptions t~ account far
                                                                       Indeed, a pharznaCy audit r~vealecf that amore
               prescript~y~r~s presented by pk~at•rnacy custorn~xs."$z
                                                                   hydrocodt~ne ~i11s weX~ miss~z~g after Watson'S
               Ihaz~ ~49,4~70 a~ycr~~loz~e and trzoz'e thin 72,000

               ;aLx~st.s~



                7a,~ r~ 4. ~1{~135~  Nq. 4:1S-cr     -QQ101.7M, ~Joc. 371_ (E.~. Ark. Apr. 20, 2416).
                                                                                      May 10, 201b); t~.S. v, Holland, No. 4:35-cr-d0]OJ-
              "L].Sy v~. }~,~ooks, I*Io. 4:J5-cr~Q4lg1-JM, 1~oc. 3&2 (~.D. Ark.
          i   ;,1~~ii, L]bc: ~h (T.~. /arlc. Fed. ~ o, 2016).
                                                                                               2017); U.S. v. Holland, ~iq. 4:15-Cr-Oa70I~
              ~'&'t1,S, v., ~¢Qgks, T~Io. A:15-cr-O'OIQ1-,JTvx, laoc. 655 (E.Z7. Ark. Mar, 3~,
               ;Jitjl„ Tic 4~4 (~',. D: A.rk, July !5, 201,6).
                                                                             District c~#' Arkansas,.F~rry G'ounty Pharmacist.4rr~sted On
          +    ;y"~7~~Ctirla~nt Qx 7u~tice, U.S. A.ttnrney's Offacc, Eastern
                                                                                  www,i~~~,trice.~ovlus~r~-~dar/pr/oerr~count~phar~aaj,~t-
               ;F$der~l L7~~g ~`hprge (Jan. 2$, 2015), available aJ httns://
                  a~e'st~dm~~d~ra3-drug-charge (last visitcd'~'oh. 9, 2Q1$).
                ~ noe~d
               ,ei ~
                                                                                                          .Perryville Pfzar'htacist Sen! tp X'risan
               ~e~~I~ea~T~zk~,yez~t of.~usti.ce, U.S. ~`.ttorney's O~~ce, Eastern District of Arlcansss,
                                   to P'ay g$SQ,00   0 for Role  in Fill ~cl~Qme (Sepi. 27; 2  17), ~ruc,alab le at F~¢tps~/lwww„justice.govlu,~o-
                    ,~1W X'~d~s,
                ~  g~Jpr/~0td3~v~~1e-pharm~c.1st-sent prison-]0-years
                ,r,~r
                                        ..
                                                                            pay-$j0 000-tal e•pill- scheme  Oast   visited Felt. 9,2018),

               ~
                                                                               142                                                  .
               i
               .j
                         i~

    PDT' ~;.+ I~s~Gt~th ~~if~~ctory trial version ~r~vw.~dffact4                      com
               F
               ,
                      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 273 of 452
_ ...... Q4l1~~2~18    14:42                  8707392721                                   RIKRAMSEVDPAEV~PA                                         PAGE       0




                                                                                                                       ~~
                                                             ~,V,,




                                                                              Fond 8= Drug's                 ~holesal~ su~apliez.84 A. plaazmacist
                                      X66.     Iv~~I~~SSon was Perry ~c]UT7ty
                                                                                                                                              was able to
                                                               &.                   Art,~g fc~r 26 years testified tk~at N1~T~essoz~
                      that had worice~i at I'ex'ry County food
                                                                                                              a~y,~5 .A p~larrzaacy ,
                                   supply    ~pioad s utltil Watso   n, became involved ~t #h~ ph~rxn
                      adequately
                                                                                                     one year 'Cestifed th$t, after
                                                            County Food & X7rug for roughly
                      technician that worked at Perry
                                                                                                      lled sul~stanc~s lirtazt w~t~
                                                           phatmacy usually reached its contxo
                      1~~atsoz~ became involved, the
                                                                                                          cl that "orders paced ley
                                on on tike ninth day  of each  s-~on th.&¢ tTz~sur~risingly, sloe b~~ieve
                       M~c~eas
                                                                                                                 ,~tic~ns that [w~re~
                                                               excessive izz ligkat of tk~e nu~b~3' of pxescri
                      (~'~rry Cowit~ k'aod & Dxug were]

                       actually filled there."~'
                                                                                                     dast~'ibu7:e hydrocodoxze wi'tkaout ~z~ effectYvo
                                       3b7,      Watson pleaded ~u~lty to conspiracy to
                                                                                                                             impr~so              rux~ezit.$g
                                                                                      ng$$ and w~5 sentenced to l24 tx~onths
                       prtscrs.pti~n, h~aJthcare fraud, and sT-ructuri
                                                                                                l]iv~z~sion Sc}~em~e
                                                 3.       Tine Dr. ~zchaxd Duame ,~obz~s Opioid
                                                                                             Fs               dffice took l~r. Joklns into custody iz~
                                       368.      In May o£2f~X 5, tl~e T~onoke County Sherif
                                                                                                                  ities
                                                                 diversion enterprise, for whirla £ed~ral a~tk~or
                       cQnn:~etian with abong-stapding oxyGQdon~

                        indio~ad l~Z. 7o1~n5 and 1$ otl~ers.go
                                                                                                 under Ct'~gic ~i~°cumst~nces: tk7e
                                        3~9,     'The iaavastigat~Qn into Dr. 341~ns o~'~ginated

                                                                                       iez~#Sy pr~scri~~d by Dr: Jol~n~.91 Tl~~
                        ovex~ose deatk~ of a 25-year-said man fxotn c~xycodane ~t'audu
                                                                                                               ~ent oxycoddr~e prescriptions, which
                            ir~.v~s~i~at~on revealed tkaat pr, Snh~s ~vrr~te at least 187 fr~udu



                                                                                                                                         SO Fed.
                            aa. ~e~ar~m5nt p~JGsticc, Drug Enforcement Adrrainistration, PerYy County food & I)zvg; l`~ecisidn and Omar,
                            ~~. 7~)0$3S, at 7099,
                            sa id.
                            86
                                ~d.
                             R7 /~.
                                I
                                                                                                                  f~.
                  i          $s T;J.S. v. 4~atson, 1~to. 4'15-cr-00038-YM, Doe. 58l (E.D. A,rk. Oct. 5, 201
                  s                .9. V.. ~~ifSUfl, ~o. ~4; l 5-cr-9043&~Jivi, J7oc.'$09 (E,D.
                             89 h t,
                                 j4_~
                                                                                                Ar3c. Sept. 2$, 2017).
                                                                                                                                    a8, ,Local Phys~ci,~n Rod ]8
                  j         90
                                 ~ey aY~nt of ,~ustice, C]rug Erafdreement Administration, Eastern t7istri~i of Aricans
                                                                                                      ~lion  Indiclm   en!   {Se~st.  2, 2015), available ar
                      ~           ~ era ;C,$arged in Fetlerc~l 1'rescriptipn L7rug pisrri6e
                                                                               -ph?'sic iQr~-and ~l8-okhe rs-charr ed-feder al-pr~sG ~~,ption -dive-di t ' ution-
                      ~.              s: wMv iustica_eflV/usae~-edar/ pr/loci!
                                                                                                                                Leads 7o Death of One,
                      ~ ,.         .;         Tvt'on~z, Arkansas Business, CJrte dad L7oc~or; .Richard Johns Pill ~LJil1 Scheme
                      i°          'nate~,y.   zeMs.~tvfar, ~3, 2017).
                                                                                                                                                                    .
                                                                                             103
                      ,'.

           ~'C7F ;e ~~v~Gh {~rif~a;~tary trial version ~www,pd~f~ct~rv.c~am
                   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 274 of 452
~~l10/201$          14:42           870?3~2r21                                    RIlCRAMSEVD~AEVDPA                                        PAGE



                                                   ,\,~.                                                     `.~




                                                                                                                        during just a twelve-
                                                           distriUiat~d on the str~Et in Lo.noke CC~unty alone
                  t~is ~:Q~car~s~irat~rs ~ lled at7d
                                                                                                    a street value aF
                                                          approximately ~6,83Q ~x~codone ~i3ls with
                  rrtc~nth pexiod,92 This az~~[~unted 'Ca

                  $505,00.93
                                                                                   also inCq k~ulas~i aild 'UJl~ite Counties,
                            3~0,    S~~', 7ok~z~s' diversion ~nteipris~ exteT~ded
                                                                                                                  many cases,
                                                               one prescriptions in iz~tiividual's na~'z7.esw—iz~
                  w k1ere ]~'x. Johns would writE oxyGod
                                                                                                                           were
                                                                   -and sel~~ng thczra far $500 apieG~.~~ Pzescript~o~as
                  having never e~arnined or even rnet thetn~-
                                                                                                                            "~7~-.
                                                                  pills wire Bald oxz the street fqr $30 eackx_~5 A11 told,
                  filled at l~aca] pl~~a-zriacies, and o~ycodone
                                                                                                                          znor~
                                                                   uting at least 39,0 0 pi11s, rvit#~ a street value of
                  ,Toh»s was r~sporaszble for illegally distrib

                   ~has~ ~1,04Q,000,"~6
                                                                                    djstribute aid dispense .Schedule Z~
                             X71,      Dx- .~ohr~s plead~~1 guilty to conspiracy to
                                                                             and was sez~t~nced to 108 months
                   controlled subsrances without axe e~ectivE ptescriptian97

                   imprtso        ent.98
                                                                                                amts state in~ves#igation is
                             L.        Tlie ,Ark~nsa~ opioid ~9version e~.~a~er3 by ~'edera~
         i                             only tb,e tip of tie iceberg.
                                                                                              a         of o~ioid dzvar•sion
                             372.      'Tk~e speGi~c exan7ples ~iis~uss~d above represent only sample
                                                                                                 Couz~tzes and ~iti~s. OperatzQ~a ~illuted,
                   taking ptac~ fihrougJ~out the State of~1.rkaa~sas and Plaa~ti~f
                                                                       product ref an "aggressive campaigz7"
                    t~hich e~po5ed severa) Q,,xkansas schemes, was the
                                                                                                x~ez~t of four states.9~ ~,ikewis~,
                    cc~otd~i►3~~e~i ~s a "r~~.#ion~l ~#':fox~" b~twe~n the C]EA and law enfor~~




             !       ~'I]~parkrc~zst o~J~u~tice, supra rl4te 74.
                     ~' /d.
                         Icl:
                     ~' !d.                                                                                                      Playsicia~7 Admils ~o
                      ~d` D~~urCh~ent off' Justice, Drug ~nfgrc~ment Arlmini~zration, Eastern district of Arkansas, 2Q17), rrvarlable ~t
                      , X~e~i7~(!y   ,Distribu ting 3P,D00   Pilis, . Ale~ds ~i~ilty   ib  .Federal   Conspira   c}~  (March  2,
                                                                                                                                            za~=
                                 ~~~vax,justiae..~ov/usaq edar/~r/o~ivsician-a~'t~s-ille~ally-distrih~~ing,~3900Q-oi]]~-p~eads•Quilty-fo~e
                        ' r~s acy~('last vesited Feb. 9, 201 &),                                           ... _     ._      _
                        x°►,I ; v. ns,1~To: 4;1S-cr-~p224,85Nt, 17oc. 333 (.~.1~. Ark. Mar. 2, 207).                                                     ... .
                     . . 1 fi;'~x u. . hns> I~1o..4:15-cr-(10224•~SM, Day. a`04 (~:J]. ,F:Tk. Aug. 8, 2017),
                         {SPA~e~~tment o~Ju;,3ice, supra note 5S.
                 ~ ~ ,q             r
                                                                                        ~Q4


   ~'~F c ' f l ~th:~.~,rifFa~tory tri~i v~rsir~n www.pdffactary.com
                  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 275 of 452
04110/2~1s          14:42        877392721                                    RIKR~MSEY~P~EVDPA                                        P~~E     6~




                                                 ,
                                                 ~                                                        ~,,:




                                                                                                zz~ta the~~ illegal fe~atat~yl
                   nsys, L'ar~d~n Dare, Uk'C, and  ,~.~ma d were e~~osad by CBI inv~sti~ation
                  I
                                                                                                             capita, supply
                                                               sk~eer voluraae of n~ioid prescriptions per
                  distribution and kickback scheme.10° Thy
                                                                                                               d t~peratzo~s .
                                                                 y in Arkansas demQ~strat~ that tie e~posa
                  per c~~it~, ovez~doses, az~c3 criminal ~~tivit
                                                                                                                   diversion
                                                                    wi11 teve~l the rz~assive scope of ~pi~id
                  aze only t#i,e tip of the iceberg. Discovery

                  tY~r~u~hout tk~is State.



                                                                      ~OUi~iT z
                                                             N~~]igencelGross Negligence
                                                              (A.gai~~t Ail De~end~lats)
                                                                                               ~oe al] p~'Ecedi~g ~arag;t'sphs as if
                            373.     '~"k~e ~?laintaf~s re-a~l~ge az~d incoz-po~'ate by refere

                   ~}.ly stated hex~in,
                                                                                            disi~-ibratztag, end dispenszz~g
          '                 X74,     ~efen~ia~ats are all in tk~e ch~i~ of manuf~~tuz'ia~~,

                   cl~ng~exous controlled Substances.
                                                                                             abili~ty o~ the effects of tk~eir
                            375.      Based upon the L7e~endants' {a) knawle~ge a~1d £oresee

                                                                           chain df mamtfacturing $n~ supply as detailed'
                    a~C~oras or ~z~actions and (b) control ,over the
                                                                           k~erein, De~en~iants owe ~ duty of reasonable care
                    throu~gl~~o~1t t~js. C:omp~aint and identified ~urCher
                                                                                                 o~opi~id~.
                    z~ t1~e ma~t~u~acture, dxstributio~a, disp~nsizag, and prescribing
                                                                                                ~c~reseeabila'ry of thc°
                             376.     ~.x~ewis~, based upon the Defendants' (~) k~io~vl~dge and
                                                                                   tk~e chain o#'z~an~~'~ctur~ng end supply as
                    e~f"~c~ts,of~their actions dr iza3ction5 and (b) c~ontr4l over
              j
                                                                                            Defendants owe a duly of care
                    d~tai;~ed 1'cliraug~out this Complazx~t acid idet~t~~ed further herein,

              ~     apt to ~nc~an~ey~ public heal#h, wel~'~xe, or safety.




                                                                                             achusettS, F"oundpr Gnd Owner ofPharmaceuitc~!
              ~      "'¢~~e~ai~trr~eni o~ lustir~; U.S. Attorney's Office, Llisfriet q~`Mass
                                                                                                                e afhttps;//w.~w.justice.~ov/usao~
                         nF{~n~     yxA~rest~d and Charged with Rcckeieering (Oct. 2b, 2017), availabl
                                                                          ~y-~t7sy  s-arre3t ed-arid- charged- racketee ring (1a$t visited deb. 4,
                   ~ ~pd~gU cr-an(3:-ov:7rer,pht~rrriaceutical-comp~Y
                  I_~ ~~}- .
                                                                                I05


   ~'DF                 ur~t~ ~rd~~a~tc~ry trial version www~ac~ffa~t~ry.GQm
                  '`~
                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 276 of 452
04!'10/2618      14:42           S7d7392721                                  RIlCRAMSEVDPAEYDP~                               PACE      05



                                                                                                     ~'




                                                                                  these Defen~laaits          at'e evidenced by the
                         377.         Knowledge, cantxal, and r~a5onable ca~-~ by
                                                                                              Naz'cn~iG S~t'ug Act
                                                    ,pct ("~~A"), the Ar~Cansas LTt~i~orrra
                 A,t•k~z~sas Cantxolled Substances
                                                                                                sas De~arttx~~nt t~~
                                                        regul~tioz~s pzan~ulgaied by tk~e As~an
                ("LTNI7~4"), aa~d their accornpanyiz~g

                 ~lealtli.
                                                                                            poteaztial for abuse," which "may lead
                             3~8.      Schedule I1 controlled subsCar~ces hive "h~gk~
                                                                                                               me~i~Ga] use. A.TtSG,.
                                                                      ," despzt~ having a ~urrez~tly accaptefl
                 to severe psychic or physical dependence
                                                                 t. CgT~E § 060.Q0,1~-7.
                 GoD~ ANrr. § 5-64205; .A,kz,~. Az~Mfr
                                                                                distriba1tQrs' ability tq manu~a~tuz~ end
                                 Arkansas law restxicrs manufacturers' and
                             ~'~9.
                                                                                                                  them to
                                                                 like opioids by, among other things, requiring
                 distri~~te Sc6~c~ule ~Z con'tz~olled substances
                                                                                                                  otx of
                                                                s end maintain effe~tiYe controls a~aj~st dzversi
                  register tq marzufactuxe or distribute oprozd
                                                                                  distrabut~.
                  tkxe ~ct~~nt~olle~ su6s~a~ac~s ~iaat they zx~anufacture or
                                                                                           r~gtt~ze practitionexs—w~~ch include
                             ~ 8~.       ~1rlC~t~sas ~7e~artmez]t of Stealth regul~tio~s
                                                                                                                      ive con~xo~s
                  iTl~IIill!'~BEtt.1T~YS~ wholesalers, at~d r~ta~~e
                                                                    rs taf controlled sul~~tanU~s—to mazzatain e~ec~C

                                                                              00 .472-II~III.
                  against v~aoid dzver~zo~. A~tt~...A17MIN. ~C7DE §
                                                                                                    az~d r~ta~3 phartxlacies to
                             3~1.          D~pat~nent o~Health regulations alsp requx:re physicians
                                                                                rx~edi~al pur~aoses. AID.,A1~NtlN. ConE §
                  ensux~ that opioid pre~c;iptions are issued for lEgatimat~
                                                                                      aa user of controlled sttbstat~c~s, not
                  OOZ.~3'7.2LLIT-VZ~T. ~'rescriptXons "issued to an addict or h~b►'tu
                                                                              purpose o~ providing the uses with coz~troilefl
                  i~u the c4u~•se ~f pro~fessiot~a! tr~~.t~ztent but fear the
                                                                                    taining hrs/h~r use, is not a prescxzptian"
                  subst~na~s suffz~ier~t to l~ee~ hin-~/her comfortable by rnaiz~

                  u~cl~t~,~;regul~tioczs. Id. at § 007.x'72-II-VIIZk~{2}.
          .i3
                                                                                                                ~~r~s, exist to ~r~vez~t
                              3 $2.        '~'be .Asi~a~sas CAA., TJ~1"~1~, az~d ti~eir a~~ozx~panyiza~ rcgulat
                                                                                                              the public heath"
                  ;~w41a~ lit         threat~~ed by nar~~tic drugs,, wk~ich by de~zz~ition ~z'e "dangerous to
                                                                                                                                             - --....
                   ~cC `1pra~aotiv~ of addictir~tl-do            ing ter adciicCion-sustaining re~ul#s upozl the ttseX tliai: threaten"~~


                                      ..
                                                                               ~ Ob


    PCIF ~ `          i.~~igF1       i~F~~sGtor~~ trl~l Version WWw.~dfFaCtc7ry.corn
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 277 of 452
04I1~/2d18      14:42            ~7a73~2721                              RIICRAMSEVDPAEI'DPA                                PAGE        06




                                                 ~~~                                              ~l



                                                                                                                   )(i), ~Za fail~a~g
                                                        rnoralsC.]" A.          , Ct~DE.~N~. § 5-6~-1~1(l,6){A.
               har~~~7 to ChE public health, safety, or
                                                                                             use, it is faxesee~bl~ that
                  m~intaiz ~ e~e~tiv e control s against th~tr diversion. arzd i~legitix~ate
               ~o
                                                                                                   by corrupt a-etaxlers,
                                                        bed '.Foa~ illegitirnat~ purpose, diverted
               contrnll~d substances will b~ ~r•escrs
                                                                                                    abuse." ,P,,~..K, ~O~E
                                                      fallen vxcttm to their "higf~ potezl~ia~ for
                and abused by the public that have
                                                                                                                inc~udin~
                                                       foreseeable that states and ct~u~ati~s, a~,d cities,
                ANN. § 5~6~-205. Z,ikewise, it is
                                                                                                              inter ilia, Javv
                                                                in r~spo~~ding to the ezlsuing e~id~rrz~c in,
                ~laii3k~~'fS, will face extxaa~-d~z~ary cos~~
                                                                                                                          lost
                                                                           l txeatmer~t, bligi~t, lost taX r~'Ve~ue,
                e~foccement, ~~carceration, cqu~~t cg5ts, rz~~dica
                                                                          had actual knowledge oftha~~ tykes a~'activitz~s
                p~rc~du,tivi,'~y, and other areas. ~'urt~aer, D~fez~dants

                 and their effects.
                                                                                          record-keep~~ag re+~uize~etzts a1~
                              383.    ~~ addition, tt~e Ark~~sas ~7~IZ7A imposes speezfxc

                                                                       d to main~a~~a detaz~ed records. ofa11,inventory o~
                     man,~fac~urers and w~plasa3e~s v~✓ho are. require
                                                                           tli~;ria, Azt,~., Co3~~ ANN. § 20~64T209. The
                     r~Srcotic c~xugs received by az~d disposed of by
                                                                                     ~~tes o~ productipn and distribution
                      i~:~c~rmat%on requixed tb be cp~le~Ted and maintained includes
                                                                                           use tl~e dru;s were sold, ac~min~stexed
                      aid Grarztact inforr~aation o~The persons to wk~om or fc~t' whose
                                                                                          and nr~z~-z~edical use of the
                     or ciispet~sed. 'T'hese requir~zx~ents serve tq pr~vex~rt diversiax~
                                                                                                    co~~rolled substances.
                      M~►nu~acCtir~r ~~.d Z?jsl,Tibutot' ~e~~ndat~~s' .pt'oducts, as well ~s other'
                                                                                                                Pla~~t~£fs
                              ~ $~.    '~'h~ Matau~actur~r De~enda~its an~1 Distxibutor Defendants further owed
                                                                                                                ng theix pzoducts
                      duties to.be ~'oz'~hi-ight anti ~,onest with Arkansas eilfor~~zz~eTa# authorities regardi
         i
                                                                                                         . The 1VSa~uf~ctla~er
                      ~~ ito.r~i:ScloSe tl-~e tr~~ risl~ of addiction associated with ~h~ use o£ opi~~ds
         ~ .
         ~            .0   ~c~a~~ts ar~d Distributai• ~ef~nd~nts had control, over their own actions to ensure th~s~

                      r ~,q,uire~n~nts v~ere performed by them. 7't is foreseeable tlia# Plaintiffs wq~+ld Ue injurtd ley the

                      f~%'1u~e:o$th~ L7'~;f~a~.daz~t5 to perform th~s~ duties, azad tk~ese I~~fendanCs h~ci actr~a~ knowledge that

                      t:   ~~K;t~n~ of tl~es~ duties was causzn~ harm tc~ states, couxa~zes, az~d rrkunicip~li~ies-like Plaixat~f,~'s.


               ,,y                      w                                                                 _.              ..
                                                                            1U7

               ~~
    ~'C1F ;,~t             +,~tt~ ~d'~~a~~tc~ry-#rial v~rsior~ www.pdff~ctorV~.~~m
                 ~r
                 i
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 278 of 452
~4~1~J~01~    14:4           8707392721                              RIECRAM~EVDPAEVDPA                                     PAGE




                                           ~h~_                                                   ~~~'




                                                                                                         policies ~~ ~areve~t, .
                                                       Plainti  ffs ~ ~l~aty to refx~in fxom, at~d enact
             "T'h~ Retail D'e~`etldants further oU~ec3
                                                                                                              a reasonably
                                                          be deemed ~u~stjonab~e or suspicious icy
             fiTlitag op~oid prescriptxo~s tk~at r~tou]d
                                                                                                                ~~vestig~te
                                                                js~ their employees at the point ofsale tQ
             ~,~udent pk~armac~st; ~ duty to train ~.nd st3perv
                                                                                                                mozaitoring
                                                        ptions; a duty to cil~ck the state prescriptic~~
             oz~ report suspicious or ~~valid prescri
                                                                                                              theft by their
                                                            a~~d a duty to prote~i agaii~s~; cpx•rupt~oz~ o~~
              propam bef~z'e dis'~ensirag pre~crlptians;
                                                                                                                      these
                                                                 had cont~al over ~tk~eir owx~ a~tz~x~~ to ensure
              cr~e~aloyees or agents. ~'~e #~et~al De1'e~ndants
                                                                                                                         the
                                                           Zt j~ foreseeable that PS~zxatrf~s vvouid be injured by
              r~quirem~~ts were ~eefozzz'~ed by them,
                                                                                                                    ed~e that
                                                                 duties, and these Lle~enc~az~ts had actual' ksaQwl
              failure of.th~ Defendants to perforrzY these
                                                                 states, cc~utatz~s, &nd tntnzici        ~5alities lAke ~'l~izltz~s,
              tii~ ~ail~►re o~'tk~es~ duties was causing haxm to
                                                                                      a dutyto, ~ttl~e very 1e~st, r~frait~
                       ~ ~~.    ~'he Physiciaxs l7e~endarats further owed ~'lazntiffs

                                                             the p~,ttpos~ Q1' miaxz~taining patient&' addiction or
              ~rr~m pz~es~ribixag or di~pez~sing gp~qids for

              di~v~rsiora to the il~~cjt m~.rket.
                                                                                           care. "Tk~eir neg~zgent
                       38'6.     Defendants' conduct fe13 beaow the rea~~nabl~ standard o~

              acts in~h~d~:
                                                                                                  witk~ highly addictive
                       a,        consciously oversupplying Che tr~ai~keT; tt~z'aughou't #fie Stag
                                 ~rescriptii~n opioids;

                       k~,       using unsa;Fe distribution and dispensing practices;
                                                                                                 disp~nsixz~;
                       c.        disregarding t17e Arkansas statutes at~d regulatz~it~s £or safe
                                                                                                          s by ~~iling to act
         ~             d.      ~ a~z~xzaativ~i~ ~n~~ancing the risk o~h~rtra ~a'otx~ pr~seriptic~n ~pioid
                                 as a last line o~ dsf~nse against diversio~a;
                                                                                                         c~tzes by
                       ~.        i~nvi#ing a;~d enabling criminal activity in t~~,e State, oou~ties, end
                                 d~sregardin~ precautionary measures built into Az'~a~sas law;
         Y

                       f         ~'ai,J~mg to prc~peYly rrai~a or inv~s'tigate their employees;
         i
                        g,       fiaili~g t~ pi'aperly review controlled substance orders for red flags;

                       b.        ~ai2ing to ~stnb~ish effective coz~t~o~s t4 combat diversxazz r~~opioids;

                       I~.       ~aili~ng to .pc~iice t~,~ ~r~tegrity of their su~~1y cF~air~s;
                                                                       108


   PDF   ~          '4u~1-a ~alf~a~tory trial versi+an www.~d~fact~iy.com
               :;
                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 279 of 452
Q4I16/2~18           14:42         87~~392721                              RIICR~hASEYDPAEVDPA                                 PAGE        08
              _...


                                                                                                  , ~,
                                                                                                  ,




                                                                                                 to feed ad~ictio~~; az~d
                                                                 itimate opioid prescriptions
                          j.    k~owang~y wxitii.t~g illeg
                                                                                                     for djve~'sioz7 to tlz~ i3licit
                                lcnaw  izt~l y  writi   ng   ill~gitima'te opioid pres~riptic~ns
                       Ic,
                                m arket.
                                                                                                         ~ tin-~e ~k~en it Itrlew Qr
                                        D~fe   nd~n   t  had   ~rl  ability to control the opioxds at
                       387. each
                                                                                                                          the supply
                                                                                        tp a~ a~Zor filtrthex down iz~
                        have  know   n. it was    passing eontroi o~ the opioids
               should
                                                                                                ex~trust~d wi~Gk~ the opic~ids.
                                                              g i~le~ally and should not b~
               chain that was lncoznpetsnt ar actin
                                                                                                          bath ~}aat(1) t~~exe was a
                                        D~fe~   dax~t    sc~~d  opioi ds in tk~e supply cha~~1 1tnQwi~.g
                        3gg. ~ac~
                                                                                                                  {2) gpj,oid5 3Te an
                                    ~xbood rn~z~  y  of  the   sales  were for ion-tx~etlxcal purposes, a~ld
               su6stamti~l   lilc~l

                                                       When used for nc~~-rnedicaa purposes.
                in~ier~~~ly dangez-ous product
                                                                                                              and utilizing s~ec~a1
                                 I~e£e   nd~nt  s   were     neglz  gent or reckless iri I14Z acquiring
                         3~9.
                                                                                                           t4 prev.eiit 4x amelic~r~at~
                              and  speci  al skzll  s t1~a1; re~at e.to the dangaro+as ~ctavity ~7~ oxdar
                J~,nowZedge
                                                         dangers.
                 su~ti distinctive snd significant
                                                                                                                                  duty
                                                                                    commodities. I]e~endax~ts b~'ea~hed th~i~'
                               39 1.   Contrr~ll~cl substances are darsgeraus
                                                                                                                 t4 thc; dange        rs
                                                              nce, watch  fulness, end vigilante coznlrzensuxat~
                     to e~eer~ise tk~e degz~ee o~ care, prude

                     inv~lued ire the ~-a~sac~ioa~ of tk~eir business.
                                                                                        in ~~ilin~ to guard ag~ix~,st foreseeable
          !                    39~.  De~Endara'ts were a;so negJig~nt or r~ck~ess
                                                                                                                               ls
                                                                     le cc~~adu~t p~: corxupt prescribers, corrupt pha~acis
                     third'-p~rt~ misconduct, e.g,, ~t~.e #'oreseeab
                                                                               for riot-zx~edica~ purposes.
          `          ax~l.'s~a~', 8nd/~r c~i~ninals ~vho buy and sell opic~ids
                                                                                                    rizeti to leg~3ly zx~anu~'aGtur~
                               392.    Defc^.~dants are iz~ a lir~~xted r1~ss of registrants aut}ag
                                                                                     s are i~ exclusive con~~~~ of the
                     ~rt~i~ d~stt~i~ut~ ~~n~trolled substances. Likewise, 17ef~nd~nt
          f
                                                                                    s      ~~ou~t P~xlcansas. 'T"bis~ ~la~es
          j          nra~lag~m~n.t of the ox~x~aids Chey distributed to retail store throu
                                                                                               -yis tl~e ~J,aiis#ifFs, TJefend~,nts owe a
                     D~f'~r~r},a!~~,5 ~zl a,pasitiar~ of great #rust and r~spQnsibili~~ v,is-a
                                                                                ~ted to anc~tk~e~ party,
          j ; Spt~~ia9 duly to,tlie Plai~tz~s; the duty c~v~~d c~nnc~t be d~l~~                       - .
          i



                                                                             l 09


   P C?F c .          ~+~~M~h, p~lf~~aton~ trial version www~~ff~ctory cram

          :~
                 Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 280 of 452
~4f1dJ201$       14: 2                87~~392725                       RIKRAMSEVDPAEVDPA                                  PAGE      09




                                                   ,_,                                          ~.w,?



                                                                                                          Q~thelr Gi~~zens w0u1~
                                                                       , az~d tk~eir injures azlc~ tk~05~
                                  ~'he k'~ainti~fs ire without fault
                               393.
                                                                                             t~~e ~]~fe~dat~ts us~rl dur'. care,
                                                     aXdiraary cQursa o~ events h~.~i
                 trot knave k~appez~ec~ in the
                                                                                                             trolle~i substances.
                                       the dange  rs invol ved  in the distributioza anr] dispensing o~con
                 comz~7ensurate    tp
                                                                                                      y and ~roxxxx~ate~y caused
                                                             can~luct t~f De~'endat~ts fc~~•eseeat~l'
                          3~~. The a~ore~enxzt~ncd
                                                                                             epidemic ofop~Qid ad~ictjon axed
                                                       7 have s~f~~rec~ a~ unprecedented
                  d~~'C~age to the ~'l&~Slt]fFS, whic~

                  overdas~.
                                                                                                                  ~~nd~us costs that
                                                                                Flainti~~~ have shouldered trezx
                               395.    A,s a result of the epidermic, thQ
                                                                                                           but are not limited to,
                                                               injuries. ~'lainti£~s' darnag~s ilaclude,
                  are z~ot dcrivatSve o~ this-d-party
                                                                                                      i~carcez~atiQr~ cc~5'tsy ccaw~
                                                               egsts, law enforcement costs,
                       creased eFnergency resp~ar~se
                                                                                                              Defetzdan'ts' cor~~uc1
                             ~irati on costs , addic' t~on Cz~eat in~r~t costs, and x~adica~ costs caused by
                  ad~,aanis
                                                                                                         ed bp~oid dxug abuse, also
                                                             ppioid epid~z~.ia T~i~h 1~vels o~susC~ixa
                   's ~ cz~at~~g end ex~cexbatz~g the
                                                                                                            and Pl~inti,£k'
                                                             t in some pozrtiot~ of the State o~ Ax~C~risas
                     cre~;~ed or accelex~ted ~eonomzc bligk~
                                                                                                    in tai revenue, Thr~
                                                       dinzini5l~ed pxope~ty values end a loss
                     Counties and Cities, resul~x~g in
                                                                productivity in tk~eir Wot'~Cforces.
                      P1~.ir~ti~fs have also suffered a logs of
         s
                                                                                                                                e
                                                                                      ti~s tc7 5uf£~r past, present, and futTar
                                       'the opioid epidemic k~as paused the ~lain
                                    X96.
                                                                                                                           d #k~e
                                                                           in ~roviditlg ~ubli~ services that so ~~r ~~cee
                      ct~n~;a~~s i~ t}~e fortt~ o£the incr-~ased exp~ra5es
                                                                   e-t   ~~d unrelated to tkae normal provision oi'pubJic
                      ~aorrn~(, expected cosis that they are distin From
                                                                          unexpected, and Rare, and is a repeated t~uxs~
                      sera~~es. J~efe~daz~t5' conduct was e~tt~aordinaxy,
                                                                   nue tcJ insult ~i7, r~Curi'iiag costs to tk~~ Plazz~tiffs. TJae
                      v~' ~nz~d~ct tla~t did, does, and mill conti
                                                                              tliscxete nor off' a sort that, a state, Gouty, or
                      ~~gF►i`Cu~e of the acts o~ the D~~'endants wire neither
                                                                                e~.pe~t to have #o r~s~ond #o at any time
             ~        ~u~cicip~li~y, including the PlasntA~~s, could reasonably
                                                                            .
             ~                                                                             aid inequitable not to a~~ocate
                      t~gri~g ~~eiz' e~stence ~5 sucks. It would be unreasonable, wrotlg,

                                                                          Qtk~er costs, assnci~ted witk~ ttie. harms
                 -: I~a~~e aa~iitio~.a1 g~~ve;rnme~taJ e~pens~s, az~d any


                               ,.          _                                               ..
         '       ~
                                                                           110
                                r

    ~d~ ' !           i~~l                                    ,_ Vi ctor, .cam
                         x v~athMpdfF~ctory #riai version www.pciff
                 ,u
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 281 of 452
04J10/~015       14:4L               870732721                            RI4<R~MSEVDP~EVDPA                               PAGE      1~



                                                                                                 ~.~:
                                                .~.



                                                                                                        creating    tk~e neer3 foz
                                                           Caused, to the very parties res~~rYszble foz
              Defendants' wrong~'u~ co~dLi4t k~as
                                                                                                             be--in xes}~c~z~ding
                                                          e~pendcd in the maru'i~~- tk~ey WaI'e—and ~vi,~3
              such extxaardxz~a2•y resouz-ces to b~

              to the opiai~ epxderr~ic.
                                                                                                                    s,
                                                                   grossly ne~ligen~, tivill~ul, wanton, rack~es
                             A,s a direct cesuJt a£ l~efe~~dants'
                            34. 7.
                                                                                               ~ntxtlin~tl~eri~ 'to an
                                                     Plai.~tiffs lave suffered a~~al injuz'y
              malicious, and/ox intentional conduct,
                                                                                                         fu-kure, and
                                                            d in the pas# anr3 likely to occur in t1-x~
              award of aZl coz~7~~nsatory damages incurXa

              punitive d~nag~s.
                                                                    ~~~~ II
                                                         Corrxz~aon Lew P~btxc 1`du~san~~
                                                           (A.gax~,st A.11 Defemdantsj
                                                                                       zeference all- ~xeceding paragxaphs'as if
                            398.      '~'k~e Plazz~tiffs re-allege and iz~corpo~ate by

               fatly stated herein,
                                                                                       in the ~lainti~5' cities grad ~an~ti~s
                             399.      The n~is~nce is the over-Saturation o~c~pioicls

                                                                    az~d_ env~ronrnez~tal outcomes associated t~vit~,
               fog nan-medical pui-po~e5, tine adverse Social
                                                                  endan.germ~nt ofpublic he~l~Ja, welfare, and sa~aty.
               w3d~sprea~l iZ~ega1 opioid use, and the attendat~#
                                                                                                        and wetted ac#aviti~s tha#
                             400.      1 11 ~7e~`enclaz~ts substantial3y participated in and/czar aided

         ~      eaus~d tkle t~uis~'ace.
                                                                                                   tie sale a#~ presCrlpiian
                             4p~.      De~`endants caused the nuisance by selliz~~ ar faGi~~tating

                                                                            aid counties to uniz~tend~d users—w
                o~~4ids froxx~ premiss in and mound,the ~IainCiffs' cifii~s
         i
         i
         ~      incb~c~ng Ghild~~~, people at risk of dverdos~ ter suicide, and ct•imin~ls.
         a
         ti                                                                                                                and
                             402.      I~e~endants also caus~ti tie t~uisanc~ by wiling to i~,ple~~~~n~ effective contxo~s
         i                                                                                 misuse of co~troll~d
         ~       pr~~edures in their supply chain to guard ~gail7st theft, diversion, anc~

                substances.
                                                                                                                                          _ .   .., .
                             403.      ~"1-ie D~fez~da~,ts had actual lsn~iw~e~ge that the G~ozadition~. crested by their aatxozas

                               Ci.~t~,s as described ~e~ein would in fait anc~ did z~esult in h~rtx~ tQ t~ze Plaintiffs:
               i•~~    ~i
                                  ..       _
                                                                         ]. l ~


   PDF c '            dbuvi~r~ptfi~Fa~tory ~ri~l version www.pdt~~ct~rv.com.
               , ;,
                    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 282 of 452
04110/z~18          14:42                X707392721                                RIICRAMSE~DPAEV~PA                                PAuE    11




                                                                                                            '~'~J
                                                          _,~




                                                                                     end had the ia~tent to over-s~t~a~ahe tie
                             40A~.             The DC~endB~tS Weie driven by profzts

                                                                 order fo boost sales.
                    ~arl~et with o~it5ids and causE addiction i~
                                                                               ~~d cotz~plicit ~7~ thezz~ l~owledge that their
                              405.    'the De~e~~dazats weze fu~rt.~er ativare
                                                                                                                   o~o~ic~~ds.
                                                                them ~ro►n azzy regulated sckleme of corsz~'zlerce
                     ~`ailurE to follow stage law would remove
                                                                                               re with t}~e ~'ol~owing comzz~on ripkats of
                              ~0~.             L~~~endants' activities t~~zeasonably z1.7#erfe

                                                                    s:
  -                  ih~ pul~li~, including the Plainta~fs' citizen
                                                                                               danger to person ar~d propez'ty;
                              a.               'to b~ fsee fi-orn reasQ~,able ap~reh~nsion o~
                                                                                                    cbr.~muni~ty inclucii;ng the disease of
                              b.               to be free fi-ozn the spread of disease within. t}~e
                                                                                                 widespread i11e~a1 opioid u~a;
                                                addi~tic~n and ether diseases associated with
                                                                                                          o~widespread illegal drug sales
                              c.                to be free froz'n n~gatxve hea~tk~ end s~~et~ a~"~ects
                                                                                                     ~5 a7~d F'ta~ntifi~'Counties a~~d Citzes;
                                     .          o~ prern.~5~s in ~,z~d around the State of Askans
                                                                                                          by areas o~ iil~gal drug use anti
                               ~i.              tq be ~'ee ~ om b(lghts on tkae ~om~un~~ty cz~aL~d
                                                apaoid saes;
                                                                                                               ses do oat pz'o~t frozz~ using
                               e.               tp live: Ox work in a comtziux~ity in which local busines
                                                                                                                     t ~x~d foster a secondary•
                                                tl~ejr pr~rn~ses to sell products that s~r~ve the c;iz~inal ~laxn~n
                                                market off' Allegal transactions; end,
                                                                                                           m~za~bers are rzot unc~e~ the
                                                to lAve or wc~r~C in a c~tt7tnunit'S~ ~n whie~Z commuaaxty
                                                                                                               l      to use t~aez~.
                                                in~lt~~nce of n~rcQtics unless they have a Iegsts~x~,ate medica need
                                                                                                                     taable because it:
                               407.             '~k~e D~f~ndar~ts' int~r~erence with these public rights is u~i'easQ
                                                                                                                                o~#h~
          '                    a.               has harmed and v~~i?1 continue to harm the public healtk~, safely, axzd weif~r~
                                                T?iaintif'~s' ettzzens;
                                                                                                                                  nzt~es
          ~                    ti.              h,as k~armed and w~~] continua to k~a~-m k'lainti~fs' .~ezghborhoods axed comrnu
                                                by ~z~cxeasing the l~ve~g Q#~ vagrancy    ar~d ~ropsr ty ~riz~e, a~7d thereby ~~ter~e ring
                                                wi~~ tie rights of the cp~r~i,~nity at iarg~;

                               c.               is proscribed 'by Arkansas sta#utes, ilzctuding t~,e .p,,r~Cansa~ C~n'tz'o1]ed Substances
                                                Act and Llnzfoz'rin Narcotic Drug A.ct;

                               d.               is pz'~sc~ibed by Arkansas regnZatigns, including tlxo5e o;FtY~e Departm~~at o'~Health
                                                and tk~e ~~,arxnacy Board; and

                               ~.               is o~ a contin~ain~ n~tu~e, at~d will produce Fong-lastlz~g e~`~ects.


                    =~r       --          -.
                                                                        '            11?.


      PQF Y               c~ ~ith~ddf~~ctmry trial version www,p~fif~ct~ty.corn
              j ~
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 283 of 452
~4I1~~~~18     14:42             37~7~92?21                             RIKRAMSEVDPAEVDPA                                      PAGE        12



                                                                                                   `~i
                                              'r,Y



                        408.        The nuisance unc~~rmin~s the Plaintiffs' citizens' public P~ealth, safety, asad welfare.

              Tt has r~stllt~d itt increased c~izx3~ a~c3 prgpct~ty da~txaage witl~isa tk~e ~Ia~:~t~~s' c,itias and counties. It

              has resulted in ~~igh rates a~ addiction, overdoses, dysfi.~llction, and despair within the ~'laintiffs'

              ~'amf~ies az~d entire cornmunitzes, which threatens the ~abKic of tk~a ~1aix~t~~s' s~aciety.

                         A~09.      ~ublzc xasou~ces aze beizag ti~nre~son~b[y consumed in                  ~fFOTtS    to address the

              pzescrz~t~o~a dxug abuse epidezxxic, #~ez-~b~ eliminating available r~s~urces which could be used to

              1~ene~t.the Plaintiffs' public at large,

                        4~0.        Def~ndant~' nuisance-causing activities are not outrve~g~ed by tk~e u~tiJity of

              D~~~n~~nts' behavior. In fact, tl~eir behavior ~s illegal apd k~as zzo socXa~ utility v✓h~t5o~ver. 7'1~ere

              is no legitimately-t-ecogt~zzed societal izaterest i~ deceptively marketing opi~ids, misrepr~sentiz~g

              'Eh~ risks end benefits of opioids, or ~afi~t~g to mgintain ~f'~e~tiv~ con'trbls against opioid diversion.

         ~              4f~1,       ,At ail times, all ~7~fendants possessed the t'i~11t aXad a~jzlity #c~ Cotltrol the nuis~nce-

              ~~usi~r~~ outflgw of opioids ;~-c~zxA p.~arl~x~acy lo~~tic~ns or other points o~`sa~e zzxto the P]aintiffs' cities

              8i1d~ Cd)uk? ~7GeS.


                        4]!2.       11~ a diz~~ct aid ~a•o~azx~~te result bf Chi nuisance, tl~e ~~azz~t~~s' citiz~n~ ha'v~

              suf~e~~cl i~x tk~ei~' abxlA`ky to enjoy the rights a£t~e pnb~~c.

                        4113.       ~s ~ dir~cfi and pro~i~ate result of the nt~isan~e, the Plaii~ti~`s 1~ave sustaiz~eci
         i

         {    eer~non~ic~ harrxi by s~ae~di~g a subsianCia] amount o~'xnaney ixyzz~~ to fx. the 5oei~tal hani~s caused

              by L'~~fenuignts' i]uisat]ce-cauSiri~ activi'Cy, incCuding, but not Iixx~zted to, costs of hosgi~al services,

         ~1   hea~~hl earo, child services, rehabilitatiofl service, prisons and jails, courts, az~d law e~nforcemerlt.

                        41!x.       `~'~e ~lainiiffs have also suffered unique h~rm~ t~~`a kind that is dif#~erent ~ro~ tk~e

              ~~i~3~t~'s" ~.iti:z~ns &t large, na~neiy, that tk~e ~1~intiffs have bee~i hartr~ed A~ eack~'s p~'oprietary
                                                                                              ..    '_. _._... . _    . ..    .. _... .... . _ - ~ . .m
                  i~~ts.



                                                                        1.~3


 PaF c . ~    ~~ wd~f~ pki~€~~~tory trial ver~i~n www.pdif~~ctary.cam
              i
                                         Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 284 of 452
              0d/1~/2018 14: 2                                8707392721                                     RII<R~1M5EVDPAEVDFA                               PAGE        13
---.... ;. ._.. . . .......... ... .................. .



                                                                                   ~;                                                 ~.~




                                                                                                    , ~.nd the furChex ace~taz'z-once of such h~i't~
                                                       Tkae effects of the Nuisance can b~ abated
                                                     4~5.
                                                                                                                                     do~zag su.
                                                                                    rJefendants sk~are in tk~e re:,ponszbility for
                                       az~.d zncon'venience can b~ prevented. A11
                                                                                                                                                  ss,
                                                                                                grossly axegligez~t, willful, wantr~z~, reckle
                                                416. A.s a cl~r~ot result of. D~~et~dants'
                                                                                                                              entit~z~g ib~m tc~ an
                                                                              'l, ~laint~~~'s have suffered actual irljt~ry
                                       t~alicions, az~dlar intentia~~l co~duc
                                                                                                                                    the fu#u~'~, and
                                                                                 i»curved in the past and l~~ce3y ~o occ~~ in
                                       awa~'d of all comp~nsators~ ~axz~~ges

                                        pur~ztive d~~ages.
                                                                                                              the expenses 1:he ~I~inti£~`s have          inc~s~xed ~z
                                                      417.              De~end~nts should be required to }gay

                                                                                      nuAsanc~, as tivell as pu~.ztive damages.
                                        tivill incur in the ~utura to fully abate the
                                                                                                           ~OU~'X'ILi
                                                                                                                                     ~fc I~~-ug AGt,
                                                                           V'ialatxams of tb~ Arkansas ~Jt~if~rz~ Narcc~t
                                                                                      Ate. Cc]1D~ Ah~.           §§   ,
                                                                                                                     X0 64-14~ ., et seq.:
                                                                                                                                  E1N1*l. § 16-1~.$m107
                                                                         CxVil A.CtioII 17'x' ~1'i1I1I1B ViC#7J[71~ ARSE. CdD~
                                                                                                (A~ainst All De~'end~~ts)
                                                                                                                    reference a~~ preceding ~~az~grap~s as z~'
                                                          x}18.         the plaintiffs re-allege and incorpnrat~ b~

                                         fully stated k~eXein.
                                                                                                                      3zs that "[a]ny ~et•son ixajt~r~d or dazz~ag~~l by
                                                          4~ 9.         .A,RI~. COl?~ ANN. § 16~ l 1$-147 provic
                                                                                                                                      may file a
                                                                                     would Gonsti~l'te a falot~y under l3.rkansas law
                                          r~~s~~i o~conduGfi ofanbther p~:r~oJ~ that
                                 i
                                                                                         conduct."
                                 ~        ci~ik ~ctio~n to recover damages based oi~ the
                                 l                                                                                               J~A4") states, "It s~~a11 be unlawful
                                                          4~(l,          ~'he t~.:r~.ans~s Uzaiforr~ I~Iarcr~tio Drug Act ("tTi~

                                                                                                          have under his coptrol, sell, prescribe,
                                 ~        foz any pez~so~ to r~~nufaciure, pu~•chase, pcsses~,
                                                                                                                 ~s authorized by tlrrs subchcr~ter,"
                                          ati~n~it~istsr, dis~pez~~e, or ~bzx~i~ot~nd any n~.r~ot~c drug, except
                                  1
                                           ~3.x. Co~~ Ate. § 20-~~#-242 (empk~asis added}.
                                  1
                                  a                                                                                                          iaxz-forming or adr~xctzon-
                                                           x}21,         "Narcotic drugjs]" axe tl~os~ that are "prozx~otive cad addi~t
                                  9

                                                                                                      to tk~e public health, S~~ety, ox ~aaorals .. .
                                          s~st~ir~z».Sg r~~~1.ts upon the user whic:~, threaten k~arm
                                                                                                               substances off' vegetable origin qx
                                      . ; vul~el~t~r ;prodwc~d directly or indirectly by extrsction from


                                                                                                                                                                                .
                                                                                                               1 14

                                                                   ,.
                      Pi7~ 1~              tai# e~F~h ~~1~~~tQry trial ~ersi~an www.pdff~ctarV.com
                                        ,~i
                    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 285 of 452
0~11~/2~1.8         14:47          877392721                                RI{CRAMSE~DPAEVDPA                               PAGE   61




                                                    ~~.                                             '~~




                    inc~~p~nde~tly by means cif ck~e~Acal synthesis, r~r by a comt~i~~atzo~i p~ e~~txaction acid ch~mica]

                synthesis." ARI{. CO~i~ A.NN. § 20-64-~O1(8),

                           ~i2~.        ,A,ny vlol~tian ofthe LINDA c~,nstitutcs a £~lony. 1~.1z~. CoDE~,~r. § 20-6~-2~(}.

                           423.         The LJ~1~1,4 er~~~w~z-s the .~-1.rkansas D~pat~tzx~e~t o~ Health ~o "proz~u~gate

                r~gulatioais fox tkze ef~zcaer~t cnforcerner~t o~ th[eJ act. . . ." F1.r+x. CDpE .A.NIv. § 20-+~4-419.. The

                I~e~artr~aet~~ his d~in~ so in zts t•egulartions undez- Aivisxon 7, Rule 2. ~S'ee .A„Rt~. .A,7pMIN, CODE ~§

                aa~.a~.z-~~z.
                          4~4.         [Jndet- authority of the C~NDA, tk~e T.)e~artm~nt n-iandates that "[a]Il ~'racti#xozle~'s

               shall ~rrovi.de ~~'fective controls a~~i prc~cedur~s to guard against ~Ch~ft and divexs~on o~ cc~ntrolIed

               substances." ASK. ~~t~n*t. Cote § g0'7.p7-~~~T-III."Fractitioners" include physicians, pk~anz~aoies,

               rn~~u~aGlu~zers, ~rhalesalers, and distribuz~:rsµ--~i,e., al] Defetadaz~t~, Xd. § 007.07.2-ZZ-Z.

                          4'.~5.       Deparrr,-~er~t of i~3ealth regul~ta~ns £~rth~r ma~clate that apioid ~rescrip#ions is~ae

               oily ~vr legitirxiate medxeai purposes. ~1RK. ,A,.p~zt1, CO~~ § OQ7.07.2-Z~-VT~TJ9(1), t~.ny physician

               or pharmacist w~ao lcnowvingly prescribes or dispenses a cantro~~ed subs~;an~e for - iilegatix~,ate

               pu~oses--that is, to "a~~ addict car hdbituaJ user" to "keep hirnlher cotx~~q~-table by maintaining

           '. h~xslher cus'~omary use"~cc~mnzits a felor~y..Zd. § OQ7,07.~,-II-V~~~(2).

                          X26.         ~s descr~b~d tkaxoughout this Cr~zx~~l~a~t, Z7efendants have viola~ted the LINDA by,

               i~~er 4lir~:

                          ~,           consciously oversupplying the m~i~ket throug}tou~t Elrkansas withi kxigh~y-addictive
           i                           pa-escription opioids;

                          b.           wsiz~g unsafe di•stributign ar~c~ dispensing p1•actices;

           1              c.           c isr~gai-dzaag st~#utory end regulatory rtiies for,safe d~stz'zbuting ~n~] dispez~siz~g;
           1
           ~              d.           a~ir~r~at~vely enhancing t}xe risk offarm ~-om ~x~escxip#ior~ opidids by ~a~~za~g t~.a~t
                                       as ~ ]~st line o~ d~~ez~se agai~3s# diversion;


               .~         .~       ~                                               _.
                                                                           T 15
                ~         ~.:~    ~   '
 PCJF ~r        d1 4iVoMh p+~~~~:tQry trial ~~rsion www.pdffa~tory.cnm
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 286 of 452
64J16l26S8      14: 7          877392?21                              RIKRAM~EVDPAE~~DPA                               ,PAGE    0~



                                             '~.~                                               ''~~




                         e.        zz~vit~z~~ az~d e~abli~~' Gi']fl1tTl~1 aGt]Vity in the State, cointie$, and cities by
                                   dzsxega~~ding pr~cautzona~~y measures built into Ark~~sas law;

                         ~.        ~a~lzr~g to properly train or investig~t~ them- employees;

                         g.        ~ajJir~g tp pro~exly review controlled substance orders for red fags;

                         k~.       ~'ailizag'Co establish effective contras tq co~ibat dzv~rsiora ~1'c~pit~ids;

                         i.       failing to police tie ix~t~gri'ty of their supply chains;

                        j,        lcnawingly prescribing upi4id~ ~qr i1l~gatimate purposes; and

                         ~C.      knowingly dispensing apioids far illegatirzaate purposes.

                        427.      .A.s a direct reszilt of the De~'enda»ts' negligent, gra,~sly negligent, ~zaowiz~g, ~~vx~~fial,.

                 w ar~t~,~, r~~kl~ss, andYc~r i~ater~tzo~.aJ violations of the T„J~TT~.A, the Pl~j~iti~l's hive su exed actual

                 injury ~n~ti't~x~g; tk~e~ Co an award o:f aZJ cgt~p~ns~'Cory daiz7ages ix~curre~ in the has# and likely tQ

                 occur in the £utu~e, and punitive darnag~s.

                                                                 CO'U`NT N
                               Aceom~lice to Violations of tie ,A,xl~ar~sas Uniform. ~"axcotic 7~rug Act,
                                            ,A.~,JK. ~4DE r~Nra. ~§ 5~2-403; 20-6~-XOX, ~i Seq.:
           ~                        Civil Actium by Mime Victiz~~,,A.RK, CO~D~ A~v~1. § ~,t5-X.7$-107 .
                                                     (Against ,A,~~ ~efendan#s)

                        X28.      fihe Plaintiffs re-aa]eg~ and incorporate by r~ferer~ce ail pr~cec3ing ~aragl•ap~s as if

                filly sx~e~d her~ex~.

                        4~9,      A,R[C, C~C7L~~ ANN. § ~ 6-118-107 prov~des.tha~ "[a]ny person injured or dazx~aged by

                rea'sor~ Q~'con~:l~~t cif anotkaex perst~n that would constitute a ~e9ot~y under Ax~Ca~sas .lary may ale a

                civil act~~~ to recover daz~ages based oq t~~ conduct."

                       43'0.      AR[s.CdT~~ A,~r~r. § 5-2-403(a) provic3~s that "[a~ ~ersr~n is ~n acca~a~'plio~ ofanother

                person in the coznm.i,sian c~~' aza ofi~'ense ~~', wi#h the ~u~'os~ of Pr~motia~ ~ or facili'ta'tin6T tl~e

               ~1~niss~c~n cif an o~ex~se, the pexsc~~_ (l.) [s]olicits, advises, encourages, oar cc~erc~s t1~e ot(~e~

               ,p~xs~,r~ tv comanit the o~fer~s~; (~} [a~zds, a~r~es to ,aid, r~r attempts tc~ az~ fhe ether pe~~soii ~in~



                                                                     1 16


.' F`C?~       ~~iwli~tY~ ~df~~ctory trial version www,_pdffac~ar~,,~om . .
                        Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 287 of 452
~4110/201s              14:4            87~73~272i                           RII<RAMSEVDPAEVDPA                             PAGE      63.




                    planning or cosnmittira~ the offense; or (~)[h]aving 3 l~g~! dl~ty to pxevent tk~e Commission of the

                    of~e~~s~, fails to make ~ proper e~o~'t to prevent thy: con~n~isszoz~ of tk~e o~'e~nse."

                               431,      ~.3 sit c ut above, ~efend~nts manufactured, dis'tribut~d, d~spe~sed, and prescribed

                    o~zoids in violatir~n o:[ tk~e .A.xh;a~~~s U~T~A ~1~d acUon7panying Arl~ansas ~~p~xtme~t o~ Hea~t}~

                    regulations. T~e~'ez~dax~t5' u~aautk~c~xized tnanu~actur•e, distribution, dispensing; and prescribing

                    constitute~feZoz~z~s uzad~r the LTN~J.A..

                               43.x.,    To    txaa~,~zx~ize   ~ro~ts,   Defendants   manufactured,     ~ncour~gad      excessive

                    prescriptions, distributed, axed dispei-~sed as rzaan~ kazgk~ly-addictive, at~d often deadly} pills as

                    po~sib~~. ~'o tk~a# ei~d, defendants tr~nsferrec~ dills through chi ~uppZy oha~z~, ~rpzS~ tl~e ~rlar~u~actuTer~

                    i~ the end us~t, ~ztd witF~Qut regard for state iaw raq~~iring them to tike a~rrnative stags #o prevent

                    the diversion of ~~'ug5 i~tp t}~e illegal marketplace or for other illegzti~nate purposes.

          '                    433.      '~'he Manufacturer D~feridarits contizauQusiy supplied opioids to Iaistributc~x

                    X~e~ez~~dants despite mowing that Distxibi~tor De~'ez~daz~ts were habitually violating stag i~w,

                    despi#~ ~zzowz~7g ofwidespr~ad r~pioi~3 ~liVersic~n end abuse, aaad despite ~anuf~ctur~:r L7efet~da~ts'

                    duty to prevent diversion. ~'l~e Distribufior Def~ndant5, x~ ~rz~, coi~,tinuously supplied opi~ids to

          j         Ret~Al }~~~~z~daz~i's, despite pistributor 1]efend~nts' knowledge. tf~at the ~Zetail Def~n~lants weze

                [iabit fly 'viola~tx~~ state law in dispensing opioirls, despite kzzowing of yvid~spr~~~1 o~xoid

                    di'~~er~~on &x~d ~k~use, a~ld des{7.ite DistribuCor T]ef~nc~ants' duty to ~revant diversion.

          ~                    43Q.      `~'}~e ~,~tail ,De~~ndants and other retail stares con#7r~uously paid tlz~ 'L7i~t'xibutgr

                    D~feari~~fs to su~pp~y I~r~e quant~t~es of prescription oQioids az~d cpzz~izauou~Jy dispensed t~~m in
          s
                    oxd'~r ~o~satzs~y derxxand for tie drugs, despite icnovving of #k~~i~' illegitzzxzate or, at besfi, suspicious

                    ~a~i~r~, c~e~pite ~criowing that Manufacturer ~7~~"~nda~~ts az~d Distrit~ntor bef~nd~nts'w~r~ h ab~tua~~y

                ` ~i~P~tin~ ~at~ l~,~vv, and despite ~et3il ~e~endanta° duty to prevent ~i.ve;rsx4xx.                "'



                                                                            ~ X "~
              , ;

 PC1F ~                 ~W~iQh P~l~~acitor-y trial version www.pdffactory.cQm

                    a
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 288 of 452
X4110{201             14:47        $767392721                              RI!<RAMSE~DPAE'fDPA                               PAGE    64




                                                                                                      ,~,%.




                              435.      Tk~us, ~efez~daz~ts actively aided ire, abeed to gild in, and failed to prevent each other

                      and o~be~ s~a~~~aeiureXs, di~~z'ibutors, retail stores, and physicians f~~o~Y~ habitually violating the

                      A~~Ie~z~gas U~TL7.1~, and ]~e~a1't~7~rlt q~ ~ealtf~ regulations, and befandants failed to pxevent each

                      other fror~~ engaging in or ~idzng c~th4rs' opioi~J t~iversion, despxt~ TJe~e~~ia~.ts' duty t4 ~0 50.

                              A~'36.    As a di.~ec2 result ok' ~3~e t~e;fendant~' knorx~iz~g, ~'i~l~'u!, war~tar~, recl~less, acid/or

                      int~ntis~r~al conduct, the Flaintif~s have suffer~~l actu~I injury entitling them T.o an award off' all

                      carnpens~'Cary damages inc~rr~d in the past and likely to occur in the ~ufiure; and pui7itive damages.

                                                                    ~C1'UNT "V
                                     ~i~vz~ ~o~s~xx~cy to Vaala#e the Arkansas ~CJniform N'arcofic Drug A~#
                                                           (.A,gaiz~st A.11 Ifef~ndants)

                              437.     '~'k~e ~'la~xlti~s xe-.allege anc~ ir~corp~r~t~ by refr;r~nce all preceding paragraphs as z~

                      fully stated herein.

                              4-38.    The L7~fendants, along with other manufacturers, wha~esal~ drstri~uto~rs, retail

                      sires, aid physicians, a~re~c3 to continuously oversupply gres~riptic~n opic~ids without r~gaz~d for

                      the d~~'ug's end use end r~ithout regard for the TJN]~Fl requiring then to guard a~ain5~ o~ioic~

                      diversirn.

                              4~9.     I7isr~g~rding their statutory and regulatory duties to guard ~gai~tst diversion,

                      ~.e~emdatt~t5 are t7pt cp~iceXn~d witk~ consumers' opioici use aifier sate. Consurnsrs may ingest the

                      apio~FdS Apr pu~aortedly ~egztilGxAate t7~edxca] puXpos~s, such as to treat s~~ver~ a~ut~ or chronic fain;

                      tfley r~a~r abuse the opioid~ personally by. ingesting them for recreational pur~pq~es or to deed a

                      d'tstg ~dt~jctic7~; ar rkzey tray give or sell them to a tf~ii•d party abuser w}tc~ ~~,gests tk~em

         i            rc~reatio~alJy ~x tt~ deed an aciciictxdn.

                              440.     The D~~et~da~ats' ~oa~ was to maximi2~ their profits at all casts—to maz~u~ac#ure,.

              :` ~~c~r~g~ ~~.cessiv~ prescxiptions, dis#rib~te, and sell as many highly addictive,, an[1 o#~en deadly,

             j ~ [i~~s ~.~.pkr5sz~t~.. The Defenc~anzs accom~lis4ied this by traias~`erxx~g ~i~~s'tk~xqugk~ tlae supply c~,a~tx,
             3a
                                                                           11S

                                                                                   . .

  PC7F ` ~        ~      ~t~t ~~ifF~#ary trial ~ersion,www.pdff~~torv.c~m
                      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 289 of 452
    ~4I1Q1201~        14:47          Si07392721                                RIICRAMSEVDPAEYDPA            ~             _ ~ PAGE          05



                                                                                                            ~~




                      frc~rn the manufacture- to the end user, anal without regard for tie iJNDA.requixir~g tk~erx~ to tike

                      ~ffx~aative steps tq pi~ev~nt the divez'sao~t of dxugs into the illegal rnaTketplace or ether i]]~gitin~ate

                      ~urgos~s,                                                                                                ..

                                 441.         Tl~e N~anu~actureX J~e~'e~da~~ts car~tinuously suppli~t3 opioi~i5 to          ~ZSt~'A~7ut4t'


                      T~efend~2s and otkaer wi~o~esale distt~ibutoX•s despite Ivzowing that the Distrib~~~x ]~~~'e~.daz~#s a;~d

                      other wliolesaI~ distributors were hak~itually breachs~g tk~eiz' common law duties end violating state

                      taw, Thy bistribu~;or be~~ndants, An tut` , contizauously suppized opioids to Retai] Defendants and

                      other retail stores, despite the Manufacturer Defendants' at~d Dis#ributor Defendants' ]cnowlctlg~

                      #hat the R~t~il ]defendants and o~h~r retail ~to~-es were habi~c~a]ly breaohi~ig their comrr~on law

                      r~uti~s aid viq~artz;~g state law in dispensing opioids.

                                 442.         'Without the ~7efEndants' supply of opioids, the l~ctail T~~fcndants and other r~t~il

            '         stares ~abuZ~ z~dr be able t~ ~~J ar~d clisperas~ 2k~e ixxcreasing :~u~x,be~ of pre~criptioza apio~ds

                      thXougk~Qut tie P~azzlt~~s' cities and cour~ti~s.

                                 4.43,        Tf~e Retail De~er~dants and other xetail stores co~ata~au~us~y ~~.xd the ]~isrtributor

                      J~e~~d'ar~ts to supply 1a~ge quanti'~ies cif pres~riptiois opioids and contialuously dispensed thaw i~7

                      oxdcX to s~rtzsfy demand far the drugs, regardless of their suspicxoas ~,atu~e.
i
                                 4;44,        To achieve tl~eiz• foal; these D~fen~l~.nts syst~m~tic~11~ vibl~,t~d their. statutory
            I
                      ~ux~~~ firs mai~t~in effective controls against a~ioid diversion for i~legit~~xia~~ p~irpos~s,
            3                                                                                                ~ '
                                 445,         I7e;~e~d~ats lezaew tk~at gpioi~ diversion would endanger public health;, we~~are, qr

                      s~.fe~y.

                                 4~~.         A,~ a dzxect result of the ~eferzdants' kza~wi~g, willful, wanton, reckless, and/or

                      i~t~z~tir~r~.] cc~racerted action, the ~']ai~7~ti~s ~~av~ suffered actU~l injury ez~t~t~zzag t~etxl tq at~s award




                 a                            _                     ~                           . ., ....        .. ..,.
                                                                                    ~.
                                                                               11
                 '~
                                         ..

      t~bF ~ ~           ,~r~~h pd~FF~c~ory trial versican www.pciffactorY.c~m
                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 290 of 452
~4/1~/201~       14: 7              877392721                              RIILRAMSE~'DP~EVDPA                                     PRE       0~




                                                      ~                                                ~~~




                      o~'all cc~mp~ns~tory daxz7a~;es lxacurred in the past and tikel~ to accu:r ix~ tk~e £utuza, and punitive

                      damages.


                               ~~assessxug, Delivering, 11~Za~~a~~Gtux-i.n~, aid '~'~ra~~cking Controlled Substances
                                             in Vioia#ion of tt~e Ar#~~m~~s Co~t~rc~~aed Substances Act,
                                 t~,~Et~.. Cony   Arr~v. §§ 5-~4y47.9, 5-64-4~,d, 5~6~-426,5-6~-427, and ~~64-440:
                                           Ci-vi1 ~1.ction by CriFne Vic#im, A~]fC. CoDIE AIVN. § X6-XXS-X07
                                                                {A4~ax~st A.~l T~~~'enaants)

                                447.     The Plaintiffs ~~~~~Il~ge and iz~Cozpoxat~ by r~;feXet~ce gJl preceding ~eragraplZs as if

                      £ally st~~~d k~~~rciz~.

                                44$,    .A,iZK. CO~~' A_Tr~. § ~ 6-~ ~ $-1 Q7 ~Tovides t~~at "[a]zay ~exsax7~ xx~juz'ed ot• daXzlaged by

                      reason o~ c~z~duct c~~ ~~zat~.~~ ~ex$~z~ that would ~oz~stitute ~ felony ~xxdex As~a~s$s ~a~ znay ale a

                      civil ac#io~~ to recover damages based on the conduct."

                                449.    'I'k~e .Axkaz~Sas CS.A di~'ects tie .A,rka~sas J~epartzzae~t o~`~eaJt~t to c1a$s~£y ce~-ta~~

                      subsC~nces that have "high potential for abuse" and "may lead to se~er~ psychic or physical

                      dependence" as schedule Tr controlled substa~7ces. AP.SC. ~dT7~ ANN. ~ 5,~4-205. Sc#~ednJe T7

                      c~pntrc~l~~d substances include codeine, hydt•ocodo~ae, k~yd~ror~,orp~ao~e, ~orphi~ae, a~ycad~~e,

                      a~t} or}a~o~e, tapet~tadol, dihyd.roGodaine, fentanyl, methadox~,e, aaxd pet~zdx~e (rza~eper~di~ie).

                            .. AD~tmt. Co~~ § 007.02.2.
            i
                                X50,     As discussed zxaore fi.~ll~ ~bc~ve, Che Arkansas CSA and acco~xzpaz~y~ixg D~p~rtnz~n~

                      c~~"' k~~g~tk1 re~uilations permit tine Manu~'actuXex J~efend~rits, Distributor Defendants, ar~ci ~,etai~

        '             I~fepc~az~+ts tq t~.a~u:F~ct~ar~:, distribute, and disperse cpntroiled subst~nce~ within Az']cat~sas subjec#

                      tq.th~ir c~zzzp~itance r~ith the Arkansas ~5,~. aid ~~p~rtmenC of Health regulations. putsi.cle the
            1
            ~         h~u~d~~ set by state; law, po~ses.;it~g, de~iwerin~, rnanufa~ttiring, and tra~fic~i~g Art ~~xi#rolled

                      s~~       or~s is u~nlawfi~l.                                                                                      .



                r~     ._     ,..    ~ -_                                                                             . . . ....
                                                                             ~.2U

        ~                                .,

   PbF ~ ~                  usr ~ p~d~~~a!~to~ry trial version www.~dff~cton/.com
                'a_
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 291 of 452
X4/10/2018   14: 7          870?392721                             RIKRAMSE~DP~EVDPA                                PAGE     0?




                                                                            except as authorized by the Ar~~Cazzsas
                     451.     1-lRx. ~t7~7E ANN. § 5-~4-419 provides t)aat,
                                                                      i 5u~stance. Such possession is a felony. Id:.
             CSA, it i~ unlawful to possess a Schedule IT car~trolf~c
                                                                              except as aut~ox~zed by tie Arkansas
                     X52.•    .~,.FZK. COLE ArtN. § 5-64-47.4 provides 'that,
                                                                                  wifih ~urpos~ to deliver, Such .
             CSt1, i~ is unlawful tQ ~oss~ss a Sch~~iu~e ZI controlled substazace

             possessiota with puxpose to de~xver is a felo~,y, 1'd.
                                                                                      at~t~p~•~zer~ by tie ~1rk~xl,sas
                      X453.    ERIC- GCaDE ~1Nzv. § ~-64~42~ provides th~~, exGe~t ~s

                                                                          substan~~  . Suc~~ delivery xs a felotay. Xd.
             CSA, it is uz~,Jawful to deliver ~. Schedule II ~.ot~trollsd
                                                                                                    d by the Arkansas
                      454,     A.~x. ~OD~ ,A.r~t. § S-fi4-427 provides tha'C, except as 3z~tk~orize
                                                                             substance- Such m~sau~'acture is a
             CSA., it is unlawful to rslanufactur~ a Sched~ae x~ c~ntrolleci

             ~e~€~ny, Id.
                                                                                                        tk~e Arkansas
                      45~.     ~Rt~. ~on~ ~1.~r,~t. § 5-Fi4444p provides ~ha~t, except as authorized by

                                                                                                       g Ss a felony, .td.
              CSA, ~t, is ul~lawful to tra~'fic a Sch~dul~ ~I con'troiled ~ubstanc~. 5uck~ traf#icl~in
                                                                                                  D~fenda~ats, and
                      45.6,    ,A,s discussed above, the Ma~u~'acturer ~~~'ec~dants, L7ist~lautor

                                                                                ~nc3 trafficked eontr~l~ed
             Retail D$fend~nts utalawfull~ possessed, delivered, ~n~nufa~tured,
                                                                                                 dut9~s to, intFr
              s~bst~~.~e~s in Arkazisas while knowz~g~y ignoring t~eix statutory az~d regulatory

              rrlta, ~airita.in c~~'ective con'tr~ls aga~r~st o~ioid r~i'version.

                      4 ~7.    As a direct result ~fthe ~7efendat~ts' n~glig~nt, gt'assiy negligent, knowing, wilful,

                                                                                                                actual injury
              v~-dmt~~~ r~c~~e~~, and/or int~ntic~t~al violations c~ft}ae.C~A, the Plairltif~s laave sufF~red
         i
         i                                                                                  past aid lzkely to r~~cu~' ~~tz
         ~    e~stitli~ng them ~+~ a~. ativard o~`a11 compensatory damages zncu~r~ed in the
         i
             atft~,:ft~ujre~ a~;'d ~ur~ative ~~mages_

                                                               ~Q1TN~' V~
                                A,eaOAa~lice tri VIO1~~tU~9 O~ t~►e .Ar~ari8~3 COt~tXQYYed S~T~SStZ~riCeS ,A,ct,
                         A~tx..CC~~; t~N~. §:§ 5-64-~19, 5-64-424, 564-4z~i, 5-b4-~2'7, antl 5-~~#-q4Q:
                                Civil Actao~a by grime Vic#im, AXi~. ~QA~ Artrt. § 16-~ ~.$-X07
                                                   (Against All ~le~ei~dants)
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 292 of 452
~4/1~/2~18         14:47          8~07392~21                           RIICR~MSEVDPAE~DP~                               PAGE      0S



                                               ~                                                 '~,-




                           458.     TEie Plaintiffs re-allege and in~~rpoxate by z~ef~ren~e all precediaa~ paxaga~apJzs as if

               ~ul1y stated hEr~ira.

                           459.     ~1.~~. CO]~~ A.~rr~. § 16-118-1t}~ provides tk~at "[a]ny person injured car dazxaaged by

               reason of cc~nduet of another pea~sox~ that wpuld c~nstiivte a felony under A.x~kaz~sas la~,v tray frle a

               c~vi1 aeti.on to recover dan~a~e~ iaas~d on the ~anduct."

                           460.     A.RK. CO~E,A,i~r~r. ~ 5-2-4030) provi~~s- that"[a] pe~'sat~ is an a~camplice cif at~t~tk~ex

               ~]~Y3f?1]   i~ the coin~~issioza o.f a~ o~fetlse if, with tine ~urpos~.ofpro~ot~s~g ox ~aciIitating the

               ~ot~arz~issxo~z o:~ an o~~et~se, t]~e peT~son: (l) ~s]olicits, advises, ~noc~urages, ox cpe~ces the other

               person to commit the o~`f~nse; (~) ~a]i~ls, a~a'aes tq aid, ar attempts to aid tho other person in

               planning, or comrinittzng the o~erise; of(3)[h~avz~zg a Segal duty to pr~v~nt'th~ comrtaissio~ o~the

               ~ffensa, fails to ~nalee n proffer e~'fort rc~ prevent the cor~r,~iss~ota ofthe offense."

                           4~~.     E~,S sit gut above, Defendants uniawful3y man~faciured, possessed, ~eSzv~~~rl, a»d

               txa~~ekced prescription opiaids in violation of the Arkansas ~5A and ao~ompanying Dep$rtz~.e:~t

               o,~' I-~~a~t~ regulations. Defendants' manufacture, possession, d~fivery, an~J Cra~.~ckxxag ec~~nstztute

               ~"efanies ut~d~r Arkansas law.

                           46~.     'C'o   maximize' profits,     1~efend~nCs        m~nufac2~t~r~d,    ~ncotarag~d   e~~~ssiv~
        f


               pres~ript~o~ns, distributed, end di5p~'ns~d as many highly-addictive,, and often de~dl;y, pi31s ~s
        i
               pc~ss~fe. To that end, L`}ef~ndants tr~,nsferreci dills through tf~e supply chain, frQi~ the manUfactur~r

               To tie end user, and without regard for sta#~ law requiring them tQ take affi~x~ative steps to prevent

               tYie! d~v~ersinz~ c~:~' drugs into tk~e illegat z~arketpt~c~ air for c~th~r ill~gitim~te purp~.ses.

        '                  4~~.     "~k~e NZa~~u~a~tu~er TJefe~da~ts c~~#i~auausiy suppli~cl c~pi~ids to Dis#ributor
        1
        '     ; ~~egc~ar~ts despite k~aowit~g thy# L7istribufir~r D~~'~nd~nts wire 'habitually violating state law,

               c~~p~ceJ kiY~or~vir~g of widespread opiozd divexszoz~ azad abuse, and despite Manufacturer Defencl~n2s'



                                                                       I~~       _


  PDF   ~+~c~d;vs~drt~ p~dfiF        tp~ty tt'i~) v~~~ion www:pdff~ctorV.carn
             ;~:
                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 293 of 452
04110/2018      1 :47            8?7392721                                     RI4<RA~SEVDPAE~DPA                           PAGE    09



                                                 -   ;~ F                  -                        '~~




                                                                                                supplied q~aioids to
                d.uty~t~ prevent divarsian. Thy Distributoc~ ~e~'end~nts, in tum, cc~ntz~uously

                                                                                                               the Retail
                Retail ~e~eiadants and other Xetaz~ stares, despite Distt'xbutQr pe~'~nti~nts' ltno~~ed~e that

                ~e~'endants and ot~~~r re'ca~l stores were ha1~i'Cually'violating state law in daspez~5~g opioids, despite
                                                                                                               duty to~
                 knotiving of wi~esp~r~~~ o~ac~id diversion and abt~ss, azld despite DistribuCdr De~ez~da~lts'

                 prevent djversion.                                                     ,

                             X64.        Thy ft~tail Ca~fe~d~nts and other r~t~i1 shares cq~atinuously paid 'Gh~' ]~~stz-zbutor

                DeFend~~ts to su~~ly Iac•ge quantities of pr~scxiptiaaa opigzds and continuously dXspe~Sed them in

                order to satisfy d~manrJ for the dt'Gig~, de~~i#e la~owing of their illegititxaate or, at best, st~spi~ious

                 ~~ture, despite 1~nowiclg that Manufacturer C7e~epdapts and pistributor Defenriants wes~e k~abitually

                 v Gt~lating state law, at~d despite Retail Defendants' duty tt~ prevent diversion.

                             X55.        This, J~e~`et~dants actively aided in, agreed tq aid i~, aiad ~ailcd to prcv~nt ~~ch Qt~eX

                 aid other r~za~nu~actttrers, distributors, retail sores, and physicians from. habitually violating the

                 Arlc~ns~s CSA and Depaz~le~t of ~eaZt~. xegu~atzons, ar~d Def~ndant~ failed ~o prevent eack~ o#k~e~

                 from engaging in nr aiding others' c~piaid d~versi4~a, das~ita Defendanfis' dLrty t[~ do sp.

                             X66.        A.s a dzrect result o',f the Uefe~dants' knowing, willful, waaatoza, rec~Cless, ar~cllor

                 i n~~n~Eional ~c~Fiduct, the Flainti~ffs have ~uf`~er~d actual ixzjury ez.~txtZ~~g than to an award of all

                ccamp~ns~~tory dazx~a~es iz~carr~d ~;~ th.~ past at~d likely to occur in the future, and punitive claznages_

                                                                   +~Q[JN~ V~~
                                     Civil ~'onspii•acy to Violate the Aj•kansas Controil~d ~ubstasaces .A,ct
                                                            (,A,gazt~st A,a~ ~s7Fer~da~#s)

                             ~~7.        The Plainti~t's r~-al1~g~ and inc~rpora~ce b~ r~fer~nc~ all preceding parag~apk~s as x~

                fully mated hereia~.

                             4~,~.       The r7efencf~nxs, along with ether whc~l~sal~          CliStr]1~U#OYS,   retail stores, anal

                ~x}~}ssd~i       , agr~ecl To continuously r~v~rsu~Qly prescription opioids wit'h~ut reg~rti for the ~Irugs'

                ~z~d! ~~ja~d without regard far state law requiring them to guard aga~z~~t opiaid diversion.
                                                                      ..                             . .. . .,.            ..            ..
                             w       _    .:
                q
                                                      ..                        ~~~
         i
         i~ .


   PDF    ~~ u~r~141~ ~gdfi~a~tory trial version www.pciffact~ry.com
                  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 294 of 452
    ~4l10~~2018    14:47        57~7392r~1                                  RI4{RAM~EVDPAEVDPA                         PAGE        1a




                                                kf                                               ,~'




                                                                                                 agazz~st diversion,
                           459.     ~~sregardi~g their statutory end re~~~atUry duties '~~ guard
                                                                                                      nary xt~gest tl~~
                  D~~er~dants are raot conces-n~d wxtl~ consumers' opioid use after sale. 4:o~sutners
                                                                                                   acute or oEazox~xc ~a3u~;
                  npioids for purpotte~lly legitazzzate medical purposes, such as to treat se~ver~
                                                                                             l purposes or to deed a
                  th~~ ~k1ay abuse the o~ioids pe~r5o~ally by ingesting them fnr xecrea#iona
                                                                              paY~ty abusex who ing~s'ts tl~~rri
                  drug addiction; or they n~~y give or s~1I them to a fik~ard

                  re~re~tio~.ally or to feed az~ addiction.
                                                                                                                              e,
                           47D.     ~'Y~e ]~ef~ndaz~ts' goal was ~o zrla~,.izraize tli~ir pro~~ts at all costs—to t~anuf~ctux

                                                                                                         aiad of~~n t~ead~y,
                  en~~urage excessive p:resct•~~tions, dist7ib~~e, and sell as znax~y highly ~t~dictXve,
                                                                                                            the supply ck~~az~,
            '      pil1~ aS ~~ssibl~e. Tl~e ~3efendants ac~omplisbed this by'lxaz~~~er~ing pills tl~roug~
                                                                                                            tf~em tc~ take
                  fronn the rxianufacturez to the end user, end witk~t~ut r~garcl fox' State taw requix~~,g

                   a~~rznat~ve sups to pz'even# the div~z'sxota of drugs into tk~e kl~egat m~rk~tpiace ar for other

                   il9egitixxz~:t~ pu.~pos~s.

                           471,     The Manu~actur~r D~f~ndar~ts contin~roi~sly sv~plied apioids to Distril~«tar

                                                                                                                  end
                   De~~ndazlts and oYh~r w~Q~esa~~ distributors despite knowing that tie ]~x~tributor Defenda~ats

                   rat~7eT w~xolesal~ ciisrtributoxs were habi#ua11y hre~c~hing t,~aix common I~w duties aid violating state

                   I~iw.'The Dist~zbutQr T]e~endants, in tum, conti~upusly sapplied bpioi~is to Retail p~fend~nts anti

                   o1'k~er r..etail stores, dcspitt tk~e ~a~ufae#urer Uef~ndant~' anal distributor befendants' l~zaow~edge
             a
             I
                   khat ~ht Rel:azl De~ex~dar~ts and other recoil SCc~res were habitually Ur~~~hin~ t~.~~~ cox~aznon law
             i

            '      d't~ta~s ~~zxd vxol~at~x~g state law in dispensing opia~cis.
              i
            '"e             4"72.    Without Yk~~ ~efe~dants' supply off' opioids, the F~.~tax~ ]~e~"e~,dac~ts and other ref~il

             ~     gtQ~r~s v~~u~d ~4t be able t~ fill and dispense the iXlc~ea~ii~g Ilumb~r O~ ~7rCSC1'ipt~Ori Op~aa~s

                   t~i~'o~,~hcaut the',~laintiff's' cities and cafxnti~s.




_                                                                           1~4


       PDF ~r     :tai ~i~k`h ~r~i~fFat~~to.ry trig{ v~rsi~an www.pdfF~Gtory.~nm
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 295 of 452
~4I16/2~1$      1 :47           8~~7392721                               RIICRAM~EVDP~E1'DPA                           PAGE     11



                                             ~V                                               ~,~r,




                         X73.    Ttze ~,etail Defendants and Q~her retail stores c~oz~tinuously paid the Distrii~utor

                                                                                                             them iz~
              De#'e~dants to sup~~y large ~uazatxrties Qf ~rescriptiota o~ioids and con~tir~uousZy dzs~~nsed

              ox~lcX to satis#y deinazld ~'ox the drugs, regaxd~Ess 4~their suspicious z~a'Cuxe.

                         474.    '~'4 achieve 'Cheir goal, tk~ese   Defendants systez»atxcal~y violated theiz' statutory aizd

              r.~gulator~ duties to, inter alia, zz~aix7tain effective ~orztxa~s against o~ioid divers~ox~.

                         475.    Z]e~ez~dants knewv that opxoid diversion ~,vould e~ada~gez~ public he~,l~th, welfaxe, ~r

              sa~'ety.

                         476.    A.s a direct result"of Ghe k~lprving, wilful, w~n'Con, ~'ec~less, and/or int~nti~inal

              concerted actioz~ between the Defendants, the F~a~nti~Fs have suf~"er~d actual injury en#itling them

              Yp ~#~ ~wa~d Qf all cpmpen~atory damages incurred in the past and 3i1ce3y ~o o~~ur in thy. ~tuxe, az~d

       , punitiv~.d'azrla~es.
       '

                                                                C01(T~i'~'
                                       `V'iolations of tla~ A,rk~ns~s T~fr+ug Dialer Liability Acct,
                                                .~tx. co~o~ A~vN. §§ ~s-~2d~ial,,e~ serf.
                                                       (A~ainst AEI rJefend~tnts)

                         477.    '~k~e ~'~a~~tif~s re-allege and incorporate 6y r~f~rence all p~'ecedz~g paragraphs as if

              #utly sta#ed herein.

        ~ ~              478.    ~'k~e ,Aa'kaz~sas Drub healer ~,iability ~~t ("DDL1~") provides a civil reedy "far
        t
              da~t~,a~es caused ~y use a~an illegal drug by an individual." ARK. CODE 1~NN. § Ib-124-104~~).
        I
        i                47~.    An "illegal drug" is az~y "drug whose distribution is a violation of t$e (Jniform

       'I ~eE~t~ll~ed ~ui~~ta~ces .A.ct_" .A~.~.- Cop~,~NN. § ~~-124-~02(~). X`]xus, o{~zoids that ~?e~'ez~dax~ts'

              zr►ur~,u~actlixed, ~f4550SSed, de~~vered, tra~c~cer~, ~~s~e~sed, ~r pxesG~ribed Aza va~~atx~~a a~ tie

              t,?at~ca~ss CSA, end a~cc~x-npanying De}~artiment of` Ii~alth rcg~latit~ns co~s2i~t~ "z~l~g~l drugs"

              ►~r~~r ~th~ ~'fp~A_
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 296 of 452
~4~10/2015          1 :47            8707392721                           RIKR~MSEYDPAE'~DPA                               PAGE       1~




                                                                                                      govei•nn~ental etltity,
                              4~~.    'Z'he DDL~,'~ remedies extend to "a medical facility, insur~~~,
                                                                                   ~ro~.ra:~ ar einpl~yee a~sistaxlce prog~'am for
               ~mp~oyer, or ot~aer entity t.~at Minds a dxug treat~xxent
                                                                            on beh~~f o~the izad~vz~t3a1 drug user."
               tie ~~dividual dxug uses, ~r that ot~~;wise expended inox~~y

               ~.I~.CODEANN. § 1~-124-.X04(a)(4).
                                                                                                          ~Srog~'ams or hsve
                              4$].     ~'laintiffs ire govemrz~ental entities that fund d~•ug treattxaent
                                                                                    o#~ i13~ga1 d~•ug users. Zn.deed,
                otherr~zse expended, az~d will continue ~o ex~etid, money on b~h~l~
                                                                                      abuse, addiction, and c~imvial
                ~7r~scription opzc~id divexsi4~ and the cor•responc~izlg increase iz~
                                                                                                  resouxe~s to meet t3~e m~~iica~,
                ~ctiviry has placed a~ i~asurm~o~~table derri~apd on Cc~utaty aid ~it~
                                                                                         ~o~.~nuniti~s.
                pub11~ health, jail and prism, court, and law enfc~x~ement needs o~their
                                                                                                            iI~egal ,drub
                              X82.     Under the DDLA,, at~y "p~rsox~ wk~o knoVvx~,g~y partiCi~ateS ~n t11~
                                                                                           ~~d tf~e "illegal c~r-ug
                rn~rke~ is liable fir civzJ damages,,, A,RK. BODE .A.N~r, § 16~1~4-103(b),

                    rrrarke~t" e~ctends "fxonn production t~ retail sales." .~d. § 1b-124-X02(2).

                              483.     '~'11~ DDLA 1Xrsposes liability on those wtto directly participate ira tk~e distributioa~ o~
                                                                                                       y distx~buted, ~r
                    a~a illegal r~rug #hat causes datx~ag~, This includes any "~ersor~ whc~ kx~owiz~gl
                                                                                                                       used by the
                    lct~pwxz~g~y parEicipated ~r~~ the chazn ~f distribution of, a~, j~►egal drug tk~at was ~~^h~ta~ly

          {         i~di~~du~1 drug user.,, ,A.~z.K. ~oT~EANN. § ~6-~~4-104(b)(1).

                              h$~}.    ~t also izx~po~es market ►zabxJit}~ on those who particip~t~ iz~ tk~e illegal dxug
                                                                                                                  wht~
          ~         distrib~ti~n in .tk~e area where the illegal drug causes ~axx~ag~. This includes ~fiy "pers4~
                                                                                                                 divg activity by
                    1cnc~vva-z~g1y p.arki~i~~ted zx~ the ilieg~l drug market if: (1~) [t]he ~Zace of the ill~ga~
          .;
                    t1Ye ixkdi:vndual drug usex i~ within Che illegal drug market Car,~et c~zxaxnunity of tk~e de~'endent; (.B}
                                                                                                                    tyke ~f
                    [~ba,p~rt~~.ip~t~o~ o~th,e defendant in the illegal drug rn~trket was cc~~ect~d with the sazx~e

                    i     g~:l ;dr~;tg used by t}7'e Individual drug user; and (C) [t]he defe~daz~t p~rticipat~d zz~ the i1leg~l




               ,~                                                          126 .
                                                                                                   .. •9"   ~   ~      .
                        qi;
   f'Q~        ' ~lsut~ttn ~dfF~~tary tri~ai v~Ysic~n www.pdf€actorY:cQm
               ~. ,.a~                                                ~                                             . ,.
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 297 of 452
04/10/2018         14:47          X707392721                          RII<R~MSEVDPAEYDPA                                 PACE        13



                                               t~,                                           '~~;




                                                                      usE a~tk,e indzvidu~l drub ~s~r." At~S~: ~ot~EA~rty.
              drug market at any time doting t~~~ iileb~l drub

              ~ ~ 6-12~m ~ 04(b)~~).
                                                                                       11~eg~1 ~ru~ use i5 tk~e k~asis    of az~
                         .485.     ~1n a~dividua~ drub user is "t1~e individual w~1~se
                                                                        6-124-10~(~). Plair~tz~'s' r~s~d~nts tivhc~
              action brought under" tk~~: DD~~1.. A~ttc. Co~~ Arm. § J
                                                                          v~lxd and/or effe~tzva pr~scxiptions axe
              p~rch~ased or used Schedule TZ prascri~tian api~ids withput

              "it~dividu~.~ drug u~e~r.;" undez the 5~~7~,A.
                                                                                         c~ture, disrrzbution; arld dispersing
                         4$b.      Def~z~da~its knowingly parti~ipate~l in the rrAat~ufa

                                                                       during al] times relevazat to this Complaint.
              o£ pr~scrip~zfl~ Qpz~~~s t1aa~ xeacl~~d the ~'l~it~tifFs
                                                                       the en~ir~ S#ate o~ As~az~sas, because
              pef~ndar~ts' "il~e~al dr~xg rn~rket target community" is

                                                                       by distributxzag dour oa' mbr~    gwices off'"speCif~eci
              l3c£enda~,t~ participated iz~ the illegal drug tTaari~et
                                                                             ~es. ARK, CODE ANN. §~ 16-124-102(5),
               i llegal drug~~l>" tk~at is, ~ek~edule II cq~trolled subsCara


                                                                                                klaowxngly ~a~led to
                           X87,    '~'he Ma'~u~actnyrer Aaf~nda~ts end ]~isfributor ]7~fendants
                                                                                       chants to guard against theft,
               ir~plerJ~.~z~'~ e~fectiv~ ~a~atz•o1s aricl ~rt~c~duxes in ~klexx supply
                                                                                 Arlca~sas CS.A, and Department off'
               diuersic~~,. and abuse of prescrip#iQn opioids in vzolatian o~the

         !     T-~a~tl~k~ regulat~ot~~.
                                                                                                              lczzowingly
                           4~$.     ,As ~ result, the IV1at~ufacturer pef~nd~ants and Distributdt De~'endant~

                                                                                                             i~~ arzd into
         `j    suppli~ek massive qua~ati~t~es ofi'presca•iptit~r~ a~Aoxds ~o suspect physicians and phaz~nac
                                                                                                Clink, Di'. Brc~ok5, ~3r.
         i     tt~~ ~Y~i>~i~t m~ur~Cet, inclu.din.g d~versian enterprises strck~ as T~7 Medical
                                                                                                 ~Tk'C, and
               Reif 4; aTad T~wr~aa~~, Curve Pharanacy; Perry County Food Sc Drub, I~r. Aluriad,

         a         L.ipiieh Care; D~. Jgk~z~s; and othex diversion operations.
                                                                                                                                           "-
                           ~BS~.    1~'he Ivla~u~acturer Il~efe~adants and DistribuCc~~' J,7efendants ~zowineiv ~enabl~3
                                                                                                                                ng
               "~r~%cad f,~i~sd to ~,rewent the ill~gai diverslotl of,~rescriptiatl opioids ir~tQ t~~e illicit rn~~'ket, in~iudi
              ~'
              { ,_                 .. _ .._.
                                                                       127                    ~                                      ,.-
              ~:
                           {i'.                                                                     ..
               ~


   PDT c ~    ~u~~ p~fFa~tory tri~l~ vet'sion www.~~lffactory.com
           :,                              -                                                                 .~ ,
                    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 298 of 452
0411~I201~          1 :47         ~7~7392721                                RIICRAMSE~DPAE1'DPA                                  PAGE     14




               div~rsi~n enterpx~ses such as ZSJ 11~edical ~laz~i~ at~d k3owman curve Ph~tm~cy;P~rxy ~auz~ty food

               rgc C~rt~~; T.7~r. ,~,kazz~ad, UPC, az~d Z.,zz~det~ Cax'e; J~r. .Tq~~z~s; and ot3~cr di~rersion op~r~#ions, lcrzowi~~

               that such opioidswould be illegally diverted and ak7used.

                          4917.    A.s ~ direct te~u~t q~~]efei~dants' knowing and/ar intenti~n~i c:onc~uct, t~~ Plaz~r~~s

               ht~ve su~"fe~'ed actua•~ i~ajuxy ez~tzt~zaag them #o an award of ~Il d~mag~s ~'vaia~bl~ u~deX tk~e T.~~J~..A,

               that they lava incm~red in the past and are liltely tc~ incrar in the future, including punitive dazz~a~~s.

                                               ~[.      JC7~f~T'~' ANTS S~VE~.,A~~ I,~~,A.BI~~'~X

                          491.     This case arises ~rorr~ a natioi~.wide. effort among opioid manufac~'urers to first

               manipulate public and ~rafessional perception o~ opioids—even then (and far a century or mars

               kre~ore tkaeta) co~xzt~r~oc~ly known as dangerous and highlyma~djctive. C7nce tk~ey ack~ieved tla~s skai~t

               ire ]s~t~~gsta~;d~x~g public and pro~'es5ional disposit~~it~; rthe ~~me ~ar~u~'aotuxers then acted ~~ concert

               w~rtk~   w~1p~.eSaae d'1Strl~JutOXS at~d Cetaj~ St01CeS t4 GOrlt~l~uOug(y gaYti~'~t~ t~1~ i71&x~fBt wj#.~ tEl~S~ C~YItgS


       ' Co make Colossal profits, even in the wake o~ks7pwn widespread a~suse, addict~o!~, overdose, death,

               and cr~m~ix~a~ activity.

                          492.     At a rr:inirnum, atI 17efe~td9za#s ~owix~~~y azded axed abetted even the worst c~induot

          `: o.~' tk~e most culpable D~fend~nts end ~ro~ted f~~ox~i t~~eir illegal cc~x~duc# at the expense of tl~e
          i
          ~ I'I~inCvff`s ~n~ ti7eir citi~er~s_

          {               933.     T7efendant5 acted ~n cc~nc~z~, ~r~d in doing aQ, are jointly and severally liable to

              ~'a~~z1~~`s ~nx the claims at issue in this ~arnp~aint.



          l               ~leS~it~ the best ~~'tnrt~ of the State, Counties, ar~d pities, tY~xough               a~ a~]Oc~txc~t~ Of a~]


              av~l'~~t~l~; resources, the Arkansa.; Qpioid ~pzde~-nae ~.ontinu~~ to infG~.t Arkansas. Abscnt the r~liGf

              ~$~t~~b irk this ~,ct~i;o~, tkze reson~rces oftf~e State, bounties, anti Cities v~+ill eor~~~nue to be izzadequ~te

              ~C~ ~~gtc+r~d~o ttie epddemic.
                                   _
                                                                         12$
                           i;
Pd~' cr              ,'i~h p«~FFac~pary trial version w~n~w.pd.~f~ct~r~~om
               `~
               ;Y          ..i                                                                               ~
                                                                                                                                               i
                           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 299 of 452
        04f1~/2d1~         14:47              8:~~7392721                             RIKRAMSEVDP~EVDPA                                    PAGE        15


                                                                                                               i~''
                                                              1-




                                    bVI-~ERE,~C7RE, Plazz~ti~fs respect~ially pray.
                                                                                                                       jud~zz7.ez~t tie
                                    A,,,        That ~~ai~tiffs re.c~ver all i~aGasures o£ da~a~~s ~l~awable, end that

                                                                                          those dams~es to include, but not be
                           e~~tered against pefer~dax~ts in favor of Plaintiffs ar~d fc~r

                           1 inr,ited ta;
                                                                                                                                       ~c~r
                                     1.         ~'a,~t dain~g~s an,d restitution for monies spent by the~'State, bounties, and ~iti~s
                                                                            addzfiional services provided  which   tS~~y r~vauld nat knave
                                                t}ease extraoz-diz~ar~ and
                                                                                                                                      past
                                                cat}~erwise incut~xed but ~S a result a~'Che Az'kan~as C7~ioxd Epidezx~iaand.their
                                                efforts to abate it.
                                                                                                                                    nSi~vEJy
                                     2.         I~r~s~ective ciatxaages sty that the 5't~te, ~ouz~ties, and Cities can ~~17o~?,rehe
                                                i Atervene iu tb~e ,A.x-#carrsas ClpAoid E~idezaaxc:

                                                 a.        tp prevent a~aioi2l use, i~aury, and deat~i thri~ugh, infer alicr, the ~urcb~s~
                                                           of. Ma[oxoz~e ki'~s X07• drug users, ~7'st r~sp~z~de~s, jailers, hospitals; schools,
                                                                                                                                                in
                                                           p~bl~c bui~di~igs, anc] otk~er apprc~p~'iate a•eci~ients; az~d a•equisite tx'a~7zzlg
                                                           the  identif~cati oci of av~~do5e and  propas  ~natoxone~  adzz~~tlis~ha tion;

                                                 b,        to tt•~at, cuX~, and pre'v~1at opioid misuse and addlctxo~ t~~,rough, in~`~r
                                                           alia, the creatz~n Qf mental healtk~ clinics, opioxd abuse tr~~tax~e~xt clinics,
                                                           pr~+grams to ixicz~ease public awaren~~s of o~xoid ~dc3icta[~rz, programs t4
                                                           remove barriers #o tz~eatzzaent and insurance coverage, az~d pr~gratns 'to.
                                                           increase physi~.ian awakeness of opioid addictioia and " Co G~zxect
                                                           mis~zzforAx~ation dissennxz~ate~ by Defe~elar~ts du•ec#~~ car through 'KDIs,
                                                           Front GXaup~, and other tkl~xd parties; contaectx~,g Arkansas c~t~ze~:s ~o
                                                           ef#'ectiv~ Creatrzlent, including tx~edication-assisted treatment aid -
                                                           teleinedicine; aid creating and dissenrziz~ating edu~~tio~a~ x~-~aterials for
                                                           ~lcmet~ta~y schoal~, Nigh schools, vocational s~k~oois, colleges and
                                                           ur7iversitie5;

                                                 c,        to x~r,~uice tl~e su~~iy of c~ange~ou~s o~iaids tl~rough, inter ilia, testing and
                                                           inforniation-sha~~~g s~ that law enforcezzaer~t can Utter unciexsta~d the
                                                           Ar~Cai}sas Opioid ~pid~mi~; G~'eat~T~~ Qves~o5~ rCSpOt]S~ t~a1'17,5; l~zz,~,ng anc~
                                                           training of ~~ditxa~a~ patrol o;F~icers and detectives, hirzz~g azxd tzaining ref
                                                           additiQt~a] fah pers~nr~ei, anti hiring ~xaci tzax~i;~g d#~ additional personnel tq
                                                           ~pt~a~~z~e t~.e ,Ar~Cansa$ FrescriptiQn N1oni'[rarixxg ~'rogxar~►;: e~.panding efforts
                                                           to provide Gl~~x gu4daz~ce on safe disposal o#' pxescXz~tior~ o~ioids;
                                                           expanding take-backs prog7ramsy creating linked ~rac~ s~ZaXed ~ublAc health,
                                                           1~ealt#~care, and criminal justice data Related to the tlrkat~sas Qpxoid
                  ~                                        ~~idernic; and

                                                 d.        `Z'o reduce c~i~t~e aid involuntary ~nmmitr~ents assr~c~ated wi#h opirr[d
                                                           ~~~~cfixom through, crater mica, creating and axpandax~g dz'~g ai d mental' .
                                                           health cour#s in the A,r~a~sas judxci~~ sy~t~rn; crisis stabilization u~zts;
                                                                                         ~7        . .             . .. . . _      _   ~   _...             .. .
w                                    T.. ..

                                                                                        1L~                              ;..


                                                                                                                                                  ..



    '      r U~   ,.   1    €~+v~l~Y ~df~a~t~ry trial version wwva,Adff~ctc_r~com
                                                      ..
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 300 of 452
~4J1~~2018   1 :47         X767392725                           RIKRAMSEYDPAEVDPA                                PAGE       1E




                                     treatment options in jails azad pz-isons; 1'raini~l~ of Iaw ez~,forcen~en~, first
                                     raspondei~s, j~il~rs, and bt}~~z~ reg~rdirrg crisis intcrv~n'tion grid div~x•sic~za;
                                     aizd prisoner re-entry pr~~z~m5;

                     g.      `I'k~at ~laintif#~s recover Chi costs and e~~enses of suifi, pry- and postjudgzx~e~zt

             interest, and reasonable artc~r.~e}~s' fees as provided by lavv;

                     ~,     '~k~at J~e~epdants be ordered to pay puzai'tive and treble da~n~ges as provided by Zaw;

             and;

                     17,     "T"hat the Cou~'C order such oth~z at~d ;~urt~~er relief as the Court d~~ms just, necessary

             arld appropriate.
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 301 of 452
~4~10l2018    14:47          87~r3~2~21                                                     RIKRAMSEI~~PAE1'DPA                                                          PAGE     17



                                                                                                                               .~~;
                                                  ~ ..




                                                                        J l.l~Z~`'!'1~ti.+~1:L ~ L-I~+l~'~ i~1~3,~J)

                                     A L"'Ci71;1).1L~ 1 Ll'.8~~ ~34',J~;I.C'~~
                       }~If1i~iTijf9 U                                           ors all c.~~~ims •.~ ~h~ max111~~~,m ~au.t~~v~' ~'1"jt11'~~s ]~~raal•sttcd

               lav l~u.

                                                                                                              ~,1.`~l14':1{S~11I.~1~ 5C1~I:T~I~CTS'C~




               J'ix~iki~i~ C.ia•~a~it 1'ra~ce~tira~                                                           Sr.)~ ~9~~ch.nC~lc~~y 1~1.9ti~
               ,~trtnr.n.~~                                                                                   1._ittl~:t~c~tk. ,~rk~.n~a~'~~~~?a
               Posl t]ffs~;~ ~~r~~ 7 ~~? G                                                                    ~1"~1: j5~)i) ~fik~-~ ~t?C~
               .f'u~x~,s}~~aro, ,?~alr.~ras~s ?~~0,
               .i.e~; ~~~"~tl`} ~'3~_L 513                                                                    t=~in~n<cat~C'i~ ~'~ii~'f~a'37Y,['r~1s1
               Fix: {S7'~l) 336~~1 ~ 1 1'
                                                                                                              E.~~'P,r;i~S~i' ,~C3t' ~.~~1J.1Y`f11 ly~fr'fJis`d`f~',~ t7)fe1
                                                                    i                                         ~;'a,~~y~ r~~t:.irr~ r

                                                                                                             ~~                     1~

                                                                                                               ~rzea~~,~r~~~„f .~.~~~; ~~ c,~ra ~
                                                                                                              C~I~II~'iZrN
                                                                                                              10~f~ 'vb'~ ~c~urth 5t_, S u~~~. ~l f~
                                                                                                              Lii.l~~ FLoc~C, At:lc~~~szt~ ~~~01
                                                                                                              T~:~: (501') 313-461

                                                                                                              ~~:.rsit:~~3~,i-r.Cn,::.c:r~in

                                                                                                              CL'~PnFY},~~f• ~:'rt;c~r.~l7+       l~Ia~r~xt~.s lytr~4~bsrtt
                                                                                                              f.rll+r7t~,.~,   ,~7'x~;ra,st"!.c     crncT     .Ic~,f€!s-,S'~3~2




                                                                                                              1~         ~^-~             ~>             ,r~_„~.M„„.d...
                                                                                                              1—~FTfli7•+-,a.,.~~~t~C~1+tJ~- l.~~r~. #'~v'J~ ~}
                                                                                                              ~~~i~l~~.~~ ~CCS~ .~'L~~C
                                                                                                               C]d3~t IT1'~:~T111~1L9i11Z ~VdY, S~zit~          1~~R5

                                                                                                              `~'~1: ~S~il 101-?~r~~~

                                                                                                               k~ria~ ¢x~d~l~~i~nx~ss,c~iz~

                                                                                                               C~l73dK1'~I ~lt':S' C.~CJ~I,~a~t~'       I?1;7tr7.7~~`~`s and
                                                                                                               ~`:iiy~ 1?lrr~~afi~;


                                                                                            ~_7 _



         ~.


 PDF c        ~~nr~h      ~F~a~tary trial v~rsi~n www..pdffact~ry.com
                 Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 302 of 452
~4I1~I2~1S       14: 7   8x07392721                    RIKRAMSEYDPAEVDPA                                     PAGE      18



                                   ,may,                                       '~~r
                                                                               ,




                                                                    ~S~.rL13tT~S~r. ~)Ily
                                                                     Iarr~es f~. WYIY {A.B~1 #90158)
                                                                     Sean F., Rc~s~mel (tom A #94158}
                                                                    '~'~ILY-1~~         L,~~L,C
                                                                     x#004 S'e;~~s Boulevard
                                                                     ~'exarl~ana,'~'exas 7553
                                                                    '~'el~ (903) 334-8646
                                                                    fax: {903} 3~4-85A5
                                                                     iwvSv~a„w~l~zon~zz~ e~.com
                                                                       el(c~r,wYlvrozx~zxa e~.com
                                                                     sromin

                                                                    Counsel for County Plai~taffs and
                                                                    ~'ity .F'laintaffs


                                                                     Ralph ~. C~~am {f1Bti,. #82119)
                                                                     P,O. Bay ]~58
                                                                     I~o~ ~'prings, As~attsas 73 902
                                                                    '~'~I: {50t) 624-7555
                                                                     ral}~1~o hmSao1.cony

                                                                     Gry47d77Sk:Z for       ~'az~nty .plaintiffs and
                                                                     ~'l1y .PrftZYIt2,J~S


                                                                    /s/ Colin ,Idrgensen
                                                                     Colic 1~rgensen (A.~A.#2004 78)
                                                                    Litigatio~z ~nu~se3
                                                                     ASS~ICIATZt~I`~T (~~+' AR1~AN~A~
                                                                     C~11~1~i'I'T~S
                                                                     14]. ~ Wast Third Sheet
                                                                     Little ~tt~~k, A~'~Cazzsas 72241
                                                                     T~~: (50~) 372-750
                                                                     ~'a;~: (547.) 375W8b7X
                                                                     cioxt~e~~ent~'}a.aroour~t~e~.o,~

                                                                     C'punselfvr County 1'laintif,/rs




                         _                             Z3~
             i



                         v.   1.



  pC~~ ~ ,~#~:uqutE~ ~df~~ctory trial v~r~ion www.pdf~~~tc~r ,Gom
         ~ ,               t,,
       h                  ~   b.
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 303 of 452
X4110/2018     14: 7         87 7392721                          RIlCRAMSEVDPAEI~DPA                                    PAGE   1S



                                                                                                      ~"~
                                              ,~r                                                       r



                                                                                        /s/.~~~ark R. I~cxy~s
                                                                                        IvZ~~~C ~. k~ayes (ABA..#$7073}
                                                                                        C7~neral counsel
                                                                                        7okaz~ Imo_ Wilkerson {ABA,#200804 }
                                                                                        Senioz' ~.ega] CQun~~l
                                                                                        ,A.~~[~ANSA~ ~ITN~CI~~L
                                                                                        LEAG~T.J~
                                                                                        Post (?~`~c~ Box 3$
                                                                                        North Little Rock,,A,rkat~sas ~~ 115
                                                                                        '~'ea: (501) 97$~~102
                                                                                        ~'ax:(501) 978-bS60
                                                                                         mhaves(a,az-xaa~.o~

                                                                                          ~o~nsedfar pity Plc~intijfs




             ~~e$~' ~oA7' ~~o apply Prc~ Hac Face}
             F. Jerome Tapley (~o ~.pply .F'r'o F.Zac T/tce)
             I~uGlyc ~."~,yat~" Lutz, ICI(#o a~p~y .Prra Hae Vice)
             t,~dam. W. ~'zttzz~.az~ (to apply Pro .F~nc I'i~~)
             ~r.~~t ~. T~Sompso~:{to apply Pro Hac Vice}
             ~G~~2:~"~AT~~J1Y, P.C.
             ~,13r1 11~2~,g~~o1i~.A.vez~ue ~outt~
             ~i~a~gh~~, ~-1.l~~sb~'ia X5205
             T~f: {~D5):328-2200
             ~'aae: 4~t1i~5) 324'7896
        i      c       1~❑.~ a~s~~on.com
        }     .~~~ Y'   ,~Qx'yW3t50t7.COlY1
        d  ~ ~ ~iC ' at3ml? ~~m
          GNU
          ~,~1tr~cax''~c~o~c}~atsot3.com
        j ~iC~~rn~so~(a7`~~;ti'u'st~on.corn




             ,.rt ,._         ._   ... ...    _             ..    ... .. ... . ..,: . . ...
                                                                 13~ .... _
                                     ..                _                                      ~~
                               .
'I~7         ~r,~       ► P~l~f~~~tory trial version www,.~~ffacto.ry.com
              }
                                                                                                   ; ~ : ~;
                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 304 of 452
64l1~l2018       14:47            87~?392721                                                              RII<RAMSEVDPAE4'DPA                                                                 PAGE       20


   E9 0<4-02-2D1F3 4:01 pM                   ~37C $~NIC~S                                                 ->~s~o~39~2s~                                                                                  ~~

                                                          ~,.                                                                                        ~~

                                                                                                                                                                                 ~~,,
                                                                                       C(~~ER SHtET                                  ~                     ~                         ~~~            r
                                                                                 STATE t7~ I~RICAN~~S                                                                     ~,                ~"
                                                                                ~fRCItIT COUkT: CIVIC                                                                ~'+`~~
                                                                                                                                                                         j  ,~~'~[~,y~,,      *'~         ~...+r
                                                                                                                                                                          . ti /'/y
                       .4dr~ltlonal Clv1J ~bsa Party lnfot'm~tion, Attt~ch fhis pnd pdditiona~ ~c~ges If r~ttded.                                                                ~~ ~'~ ~~,;            ,~~
                                                                                                                                                                                    ~., `,",.~,~,         c~
                       If ~rTt~nding 3n exi5i3ng cast t0 add p~rtleS, inUUde:                                                                                                          ~lrrf~ -~'        '
                                                                                                                                                                                                         }
                                                                                                                                                                               ~''L ~
                       ~S~ ~ ~ ~ -~^~~~                                         ~u~5$ SCy I1Y1$?-S:°i° of nR, ex gel, Scold Ellington, Ind J~dipiol Circuit Proe•c~~~~p Atiorney-@l a(!j"
                                                                                                  r, PurgUe ~'harma. LP.. maL                                                     '~~
                                                                                                                                                                                                 1
                        Party#ypQ:                 C~ Plaintiff (] [defendant                              Party type           ~ p Pfaintlff                          Defendant
                        Ca~npanyJ                  ~Q~~~py o~ Rufaski, AMcansas                            ~onvpany/               Caur~ky of Jeffersc~rt, Arkansas
                        Last Name                                                                          lest Name              ,m...,_                           .,.,..,.._.,., e.,e.,,T
                        suffiix                                                                            5uff;x
                        Fist Name                                                                          Fifs~t Name          ~                                , .~~.,w~w.;w ,.,
                                                                                                                                          _......,,-,.,...m.,,,,T,
                        ~i:15~at~,ID                                                                       DLJ~tai~ Id
                                                                                                                                ~~_,......._W,.....--                                   -
                        Ad.~s~ss                                                                           pddr255
                        «I.Stats:Z!P                                --~-------.-,--r,~~                    ~itv. State
                                                                                                                  .      2tP
                                                                                                                   ,_...~,~----~-'     --------~-----„„~ ,,.
                                                                                                                               i- ----------w~~~..~........
                        Phone                                                                             ~Phutle
                        Errna.il                                                                          fnaail,-...,   -~.,~~..,,.wW-.~-~~
                                                                                                                                           ~...m.W..,,.W..
                        S~ff~+~epresented          Q Yes             Q Np                                 SeIF-represented ` Q Yps W Q Nr~
                        nQ~                                                                               ROB          —~
                                                                                                                -------    t        --i
                        In~erprQt~!                L~ Y2s:                                                ~hTEYpr@t~Y                    t ~} Ve$:t-
                                                                                                                                                   --                    - „,~
                        needed?                    C7 No ocnL:~~~a~~: ......~..,,„,-.„._,~,_, needed?                                    JQ   H9 olhes Li4gvage: `--•--
                                                              .                         ;, ..~~,..... .                ....,...,                                                       w.
                        p~i;t~l.ty e:. ..          Q P{~intlff ~jj Defendant                  Part     e           Q     Plair+tl~#[} Clefendant
                                                                                                                      -^u,..,..~,_~...
                        Co(`~5p3ny~                                                           company/
                        Lasr Name                                                             Last Name
                        Su~fi~                                                                Suffix'                ~~             ~~y
                        Fire Mama                                                             first Name
                        ~ ':S~-ac~ i~p                                                        o~/State ID~
                                                                                                               -. ...................................~.~,.~,......,,...`----
                        Ad[1'r"~e55.                                                          Address
                        ~'~ S#ate ~1P                                                         City SCatt 21 P
                        Ph~Fe                                                                 Phone       `""`-- -                        ----
                        E~r(oil                                                               Ert~ail
         s              Stl~re~srestn~d           Q Yes _ C~ No                               S~If-repr~s~nted (~ Yes                    t7 No
         S              Dt7~       -~                                                         dd9                       ,..-~—
                        Inx~1^prCttr              CJ       .............
                                                                    ,_~~---                   Interpreter          C,~ Yes:~.~~~            T
                        nQ~ded?         ...._.~   J  IVa om~~~oB   ~oe~~ .,w....._m.m..m..w._ needed?             ~] Nd o~r~a~~~e~: ,.~.~...,,.,-w,.-~,-
         I
         i




                                                                                                                                                                           6/1/2017
                     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 305 of 452
~4/10/2Q1S           14:4?              87~739~7~1                                             RI{<R~MSE~DPAEVDPA                                                       PAGE          21


  'C ~ 04-02'-079 4:DI PNI                        fax Services                                    ~p707393287

                                                           F•      ~                                                            ~~~;


                                        ~I~J~r.r~~S ~ ~I~J~T                                      :~,~TC~~~, r-.~,                                          ~~~ .tirK~~,~ti ~ti~-~.,.;~
                                            P.l~. gctix 17"`ilti   I.iiilr Rni'k; Ar ;'7'^7~.';?ilf   T,~I~ Fiflil-i:S~~4~~~m   r,~x,: Srai_:,yr,.k Till{    w.w^~~_t~ifi'lirm.csrn




      M;Ktwid ~t ~t,uin.m.tca "t
     f. Sni~yhe~r }colt i 1447.!41.11                                                           ,,~~ri12, 2018                                               ~~
                                                                                                                                                        .~~~~y
     ILubti~ku]4~.5w.u~u E'
    f,aauii~1-~. ~'7~tssa it                                                                                                                                C~4~,~,          ~
    fl.idxd~~v C. H'ut~e#1'
    Jc+ah1~ Mi.Mtl'd'rbAr '}~
    ] o11 n'~~. Aiv7n~uaCcr .
    :f.~~ ~. v R,~t                         Via Facsi~ttile. f87Q17~9~3287                                                                                        ~t~,~y.~
     ~~flnw j, l~a.,n                                                                                                                                              ,~. ~          tt'
                                                                                                                                                                                  O
     ~.~++~a~r r., rs~.~~ 1 ~.              Ms, Donna ~'~J.x~-~eF
     C;ralf'll.4rnp.ra                      Cza,ttenc3en ~ouz~ty Circuit C1er.~
     a ~n~;~~a. ~+~~ n~                                                  ,
      fyc1~(u~;.R,,.TLn       ad i4~        1~0 C'o'uxt S~'eet
      Yln~~.irllAe "2.. Rt.l...~....0       1~SarzOz~, Ari~ansas 72364
      ~.,~'~9EY~Ct11A.~ Mitt
     Jau;~ _+~, ty~ia
      Imiari~~c1~i ~'41l~/.                           Ike;         .5"tnte vf.~lrkc~rzsas, nx rel S`co~t Ellz~g~on,
     ~usna:~-U.~~~~~                                               SeCdPtl~,I~ua~iCYC1~ ~l3'CZLl~ PY{~SeCutif2~ 1~E~`Or►t~,               ~t crl
     K,ijl~~,5. Lc+vo~
     Atiely~~l fla 1Ngldle~~                                       u .,~ttrr~ue.Pl4.t~?7tlQ, ~.~
     1uu;~Yliwn CL V4+w~rru
     1alr~;h~':,1L,ogwa
                                                                   Ca-~ttemd~r~ County Cixcu~t court, lYa. C~V'-2t~~.8-2~8
      ~131ep 7t"~~.}LL.;7nt .
      Rgdi~,~1j'W~tlei
      ~~~~~ ~a.,~ru~n,~~                    Dam IV1s. ~s~rr~er:

                                                Attac~,ed~lc~se find the Civa1CovoF Sheet adc3i_ng two adc3itior~ai p~~xties #~.at aze
      Rx~ri~M'6t~. HslR+1~
      3htfg{1i11N,'.ICuv~llt+nd
      ax~~nd,;~i. C:i~,hR                   wed in the 5ecand .A.zne~d~~ Ca~nplaint wkaicka zs being filed in yo~~ c~#~ice.
      ~1,d~ '~~,~,+nci

       [a{`:14i4~ntaP
                                                      Sk~ould you have anY c~vestaons o~ ueed addit~4mal ax~f'oxxnation re~~ding this
                                            z~aaiter, Tease co~.tact z~y ~ar~.l~ga1, St,~cie .A,l~,em, at (501) 868-2992.

      ~ .sr~i4,~■ax
      }iii.~ts~ x3tra
                                                       Thank you ~oz your.• assi~t~uce in this z~aatter.
      GAr~V                             i
                                                                                                              Sincez~~~,
      ~T mac,      n~lg►
      i0 i =~:,    ~~lo
      kw,»        1uo                                                                                         Stc7CT~ r~ZZen
      i"~~3T      -~y tf,               ~
             4                                                                                                Stacie Allen

            i
            i                               /s~-a
                                            ~,tt~cizments
Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 306 of 452




                   EXHIBIT D
Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 307 of 452
Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 308 of 452




             .,        ~.             ~         ~a`
                                                ~,




                  [
                  I            ~          / ~.


                              ~ ~ ~




                                          Pig P(7€.iCl' AN6 S`ERViG~ IfV~~R{VIRTIt7N
                                      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 309 of 452
     ~v~<           ,.                              ,,.   ..             i    w .-~^v a`~G~ a'~ '~f3. krhy~5 v                       ~ ~     ~. ~ ax :~~.,~'"~~u~.xX. -s.+~a ..ry~~.s~`. r,'"1'`         kr\es,r.~ ~ ~~                  ~~y .     ~ mss. t.
                                                                                       ''~5.~"~&~""'.r ~;,9:.~ kl~a~i r'E'~'~f,r o,F~r~d~~'C .3 ~.                   t ,3' Y` ~„£~~N ~.x'r°`~ti a 4z3 ~ [Y' ~.`ti'i'~4  ,-"~     ( ..c ~ .~Y `'Sy..T.gfc~ H,y~-
 Y
~i          <:>,   .,. .......
                         c ._t?        _   '.-~~"         f .~._..z>xr.., Ems,wr
                                                                              {, ,3,~s
                                                                                   .~  ~.,...xu,._«~2r,....,.z,.wa,..,....w.,,...a.,z...
                                                                                                                                       ~>....~.x`~%.~    ,    .:.. ~zc~~P,..v~      .a...d~.~ ?.,.,..,.,.x<Mu,as.,..,r,      ..           3~cH'm^`x.sua:...~.as<„
                                                                                                                                                                                                                                M..,R».~c3.




             Navigators has partnered viritk~ national (~u4rfirrim Wil$on `~Ise.rta provide eligible ~alicyl~c~lders"~ with
             a one=hour consultation with an expecience~ attorney crri a topic aftf~eir choke. As a Navi:gatbrs
             insurance Company Life. Scienc~s~ col"icyholder; you have`access to this complimentary service
              cariclucted by an eXperi~~.ced 1if~ sciences d~fens`e attt~rriey.




              ~.f ~               6
            • IVI.ed1111atch repprks (especially a.riy c~~~sation                                                                    +~ Qu..alitjr contra! Inc( risk. m:ai~ac~.emen~.
                                ...
              a_nalys~s or manu~acture.r.c.omm.ents) prior                                                                                 {~per~ticin:~J is:su:~ssuch as~rei'm:bui`s~m~nt.
              to.5ularriissior~ ta:the FQA.
                                                                                                                                           Pr.~paratio°t~ cif responses to si,tb~z ~rsas.,
             ~ L~befing ch~ng~s pr~or~rr~ submission to                                                                                    records~requ~sts anef gov~rr~merit
               ~F7~ FDA.                                                                                                                   ~rivestigaticips.
                   Derriand letters from ~aot~ntial litigants.                                                                             Prouis.io~ and r~t~n~►o~ ~f`~medicaC i'ecrarr~s~.
                   P~riodi.c s~fety•report obli;gatio.ris:.pr.ii~rto                                                                       Heal~li'car~camp:liar~ce.~nc! regulatory~ucli
                   suk~mi~sio.n.to fihe FDP;:                                                                                              as: I-ill'A~..
              +► GorresponclenGe deceived from. ~t~i~ ~D~1;and                                                                       *~ Protectiari from ti~iirr~-pasty liak~il:ity%
                 cgmpur~y obligatr~ins regarding r~spernse.                                                                             ~ontractuaf in~lem~fic~tia:ri,
                   P:ublisheci peer-reviewed rrieelica[ ar~ieles                                                                     • Use: of ~~bitr'atior~ as. ari alterri~te means
                   ~liseussing cuff-label use of'the insured's                                                                         of.disput~ resalutiori.
                   produ_ck ar~d associ~ted; rraplic~~ions.,                                                                               Erriplayrri.~rit r~l~ted~arid #i«man r~~o«rce
              +~° D'r~ft l~~t~i's p.r :or to subrriissie~n Vic+ tl~e: FQ~.                                                                 is'su'es such ;as. ~~~QC clairris and
                                                                                                                                           crecl~~t~lirig:
              t Vl~ela.ii a.rs: r~ia~~d tc~: e-Discovery.



              ~P~.r pr~(icy term of:72 months or'langer



                                                                                                                                                                                             ~~~ ~                                             ~
                                                                                                                                                                                   v~It.t~:acsE~~r reAssc6ti~~z~ep~~txa~ is~v:c~xt:a; :sr
                         Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 310 of 452
                                                                                    -3"b >"-. f' rc~`'~'                       ~F~.~, x'~,c .'g ~"k
                                                                                                                         '~'~t~a                 ,F~"o-~ :via y                                             ~~i~~~'~~. ~. ~          z            :~
              .yyx~'°~~ ~,''~ ~Fy   Asa                                                                                                                       rrn~'':>Y"y's~.~
                                                 `',.t+n!~,~.~~.0  - ~~~s~ ~.s.'y
                                                                                i'.                      ~fr3~,~. .                                                                             a :-~~
                ~   ~`£~.3 .a`~,~z~' t~              r~ .fi                       1.                                                                                                            .,.......~:''~,~£ akr~?~.
                                                                                                                                                                                                                      ,.
                                                               E'~.s~ur tt ~             a~ '~       ..':~.k?:.~3x.~.~~K.o~s~`:.naT~:~~~~:~~C~w;?K~.'.]~~Si.~s...s~'.~.~.'~x...,Y...M
                                                                                                                                                                    .`                                                    ~,...µa.,...xa<....-M3.~.a±,e<




                              Gi~tif35{:'. ~ ..~i3U~1Sgt'1                                                                                                 ~bJ'I 52'tl"1~I~S


                       GenEse.Dopson.focuses: her practice on:                                                                                             Lati 5emiies.focuses op;the defense:of
                      itre :defense .aT Life :9cien:te:cor~patiiQs~                                                                                        rcied'ica(=aricl.nursing home rrialpraCice.claims
                       Shy nos over• 25 jiea.rs experience in                                                                                              tn.,both sSate andze~eral coiii~s,:including
                       deferici'ing proi~u'et liability ar~~ parallel                                                                                      all ptiases.o~ litig;~at'iari through trial.
~~~~' claims asSerte+~ against ~inarrtiaceutieal                                                                              As pert o~ her'risk nianageliient services #or cl€tints;Lciri
ana meclital device _manufacturers:arid she lias.a                                                                            ec+unsels,staff on best pKactices.in documentation in to
demonstrated traelc record ofohtairiinc cefense.vercJicEs                                                                     .meelical. snstitaticsn. She also assists client with.~"taftirg
3n Jury trials.:She.:.has suecessfuliy managed ~the..u'~f~nse.:                                                               a:dmissign agreements;and protocols:a,nd Helps ahem
of rxtulti-.plainfiff.,.rt'~ulti-s~ka.~e, litigation and she has kieen                                                        maitiage crisis:sicuatinris,
selected.ta serve as National Coordinating Ca~nsei for:
                                                                                                                              Cn.chai~••nffhe fim'i's,natiariai.'1ang.Ti:i1n tare:Liti~atihn.
medical :device: rnanufaetu~e,.rs as wel! ~s brand and generic
                                                                                                                              Team, Lori }ias::partica[ar kriQwledge:of stake anal ~ed.eral.
pharmace~riral coinpani~s in mass tors 1i:igafiah.
                                                                                                                              regulations ghat perta.~n to fond-tern1 care facilities. Lori :ono
 t;.e'veraging h~r~irst:career as a re~is.t~r~c! nurse; Gen~se                                                                fhe csftt~r msrnU~rs of°fhe flrin's narsi~~g. hanr.e:team have
 brought her li`e science defens..~ ~iractice #o UVilson Elser                                                               •developed,useful sfrategies;or gett[ng.clait»s dismissed'
 in 20Q9. She'leads the:ii.rrin's L'i~e Sciences practice arie!                                                               anal have crafted arg.umen~ for limiting.the~use of evidence•
 coorctiri~tes 6fFu~ts.tc~.`field a natinnwi~~ Learn qE cr~atiue,                                                            .during'#h~ Ijabilitji phase of a trial:Lori is a rn.uGh-sought
 resolution-o~iehted attorneys i;i ache Lire Sci~rtces:aF~na.                                                                 after. spg~ker:an bpss: ~rdciices, using_a ~roc~c;exarr~ination
  httpJ/+Kwv~tvailsonefsercoittJattorn ~:ysfgen~se_k_i~opson                                                                  of nursing staff ~eo: ~.enior~szrate.t~ie po~en`rial pitfaE)s
                                                                                                                              of inaclec;uaXe documentation.
                                                                                                                              http://wwv~?:wilsoneIser tom/ettornsysJEor _r„~s~rrilies


 i'ii initiate y. our cnrr~plirnentary.ccartsultation, please call: 844 5CI-L:IPE.{844::724,-~r4333.




 NQai~ly 800 attorneysst~`ong;;our frri~ 'serves : lients of all sues;.across multiple inciusq•i2s end araurid tli+~ i~cirl~l. Wfl~oi~:~fs~r h~> ~G siraYe~ically'
 locarkd.otfic+~s in'th'e.'UniCecl.Staxea.and one in Lorie(on; This if~pth and scale f~as rra~t#~•,us ono of tfie natin~i'~.mast iittluential la~f! firms,. ~anketl;Iri:
 the'Airr,T~,yr7QD and in the #op ~'J Aftbe,Nati4nal.Law=lourn~1:50Q::Plc~se vieiC us;nn`tiie kVe~.at vwwawrtvilsgnQ(ser tom.

iXn naa~or',sI Irsah~s ~:xumert~dcasnot6hd Nsi'~af6:ePnvaranea Coirrpar,Xinary man:~w:1?~Iidaumssa IspmvldcdTorfr x~ra~Icnal purpaxuorSy,~and(r rai~r.~in~la3 to besr~r5'teraa'.lorarsumrnar~~ifarytevas~rt,}e~itr3rr:»y moist.
                                                    ...-.                                     ..                                     . .r                           ...
•mdRYNninkxxs~,~aUinunrf4rap+~kYT£s(~}1bYyatEaicrsinsura~Scs:C_pry:ai~Y,or~s'nbk!~~a•.red'~u~sid'cry;h'avt~acwsSpadu6Yka~.tsnce~NnranXUsnrai+vi~l~grarrisz~trtn~arvce'Fuu.~i;            ~.:~j;3yn.'oY6b.vri2aHa3~~'Iirti4~a~.
 ?n gil~y~te3'~nd petty kt NrFr mst ary,Ly~U~tk..Pl"e9~e Gcrc~3.j'~!~ull!xGraiice~d{:4t~3;.t1leYleWY(ie o~}JKaEIb ~~,Cx fGY S~J675~<1 Res LO~~¢p9sirr.II~:YW7a7t; reetnctlgM,G-~s[~=icos:
.tt~3enrv,El.crha, ~rezd ttiprvwfdt iNs tonsal~a+.rr.,~~rg'azerrice~to t~#ndoamrsdntur'rnca Gcmpacry.~y+P=ng ylsls saMce,:N.r~i^-aloe: Uto~Sderres'poGryt~t'dd'< ackrr~wledoe ih~;.~(sc6.fJ4cr,iz-Hui:frirmuwncy~asx! ohs i n~~aacrgs~-
 cl~sni m!alfa++fii~ L< cie9tRd.bnis+ilntiS915on EktL:ar~'.°i~ Na~dget~s~tli9 SCIB(`d8S ~:y~l'A~a4l:$y Pdl'IC+p3:n~i0 V A~6~hG!<f WMuhefim fF1SF!5~1717M ~f"t,~'6U Un(M(s(a(iCI:1d1 Y~I~5a1 ~IGBf IS~~h/'c~ar7^.g pra~maitc.gu~daataacd
.y~w Fq~aa that JiE lsrum ro not Irtare~id;o'gtwlSia.tt~yal ad~Fo(ai Y'sFazfiG)lniixaq ll~,:u fa~ih~ tg~31 jdvlra .l(hl'asFacXM,a~c~edf~dl»;~~ rrtf ttsr, VVlreaielSv.ra~Cvrittt~'~'gh;tOrgl~;nw anzticdn4y:d ~,rh!xWin~ii'p~wlM.yyi...
 Thli~tweuliatWn is nriz a s.~bstiWte~ler mpat(ng o calm:.To 6a.ellgihfz~for ro:erafle,.divs m~u 6e repor-ad trine t}» ~atcdura9 ~a'i.iuth'7n yyr 1im~runco ~d~c~:




                                                                                                                                                                        YeIL'iOM ELSM, t&.(),S VP{l^tI1 FT CJr:3.l A;S 'A p'IKXYK. :tf`
                  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 311 of 452




                                                ~lAt~1GAT~RS INSURANCE CQMPANY

                                      TNlS Pf?i:I.C1! PROVI:I~ES C01/~R;4.GE (.3N (~:CL;41M..511ItADE BASIS:
                                               PLEASE READ 7'HE: ENTIRE'PdL1CY CARE~EJLL`!:

                                                                  DECLARATiQNS

                                                         A~tactiin~ to arnd forming parfi..of

                                                     NAVI~A70itS GLOBAI.LIFE SCIENCES
                              GI.S::ELITE PR(?t1UCT5-COMPLETED,DP~RATI.t)NSr LIABILITY CQVERAG~

   IN ~iETURN FOFt TFiE PAYMENT OF PREIVI~.UM,ANb 5tJF3.tECT Tt~ ,4LL THE TE12MS Q~T~IS PQLfCI',. UVE AGREE 11VITW Y0U
                               TQ PRQ~IDE`THE:INSURANCEA:SS7ATEC3 fN THf.S R.00ICY:

Poli.cy;IVur~ber:                        PH17LG~UA7811fN1/

 I~raducer Number:                       RT~FQQ08~

RenewaE flf Fofi.~cy Nut'rib.er:,       ~Rk116L~L0A~8.tVNG

Incur r►g ~ampany                       ~[av~gators Insurance Company                             Pro:ducer.:           R'T Spec ~ltiy; LLC
                                        One~!'erin Plata                                                                15].5 fVlarket StPeet, Suite 3.19:0
                                        [Vew'YpCk;'iNY 1.~~.19                                                          Phii~rlelphfaX PA: x:9103

•~:.      First f~4ameci lnsureil::      P~rnixTherapeutics•Holdings:fnc:
          ;Address:                      ~0 N Park PIace; Ste"203:,
                                        :Mors+stouGR, fV1 D7960.

2.        Ralicy Perfad:                 Tram 11j3(3J20~,7"`fQ:11I30j2'Q18
                                        `12;D7,ANI•~'fQNbARp TIME AT TFtE 1CDDRE.5.S SHOIA+N. tN NUMBE..R_ ~,ABiIHE:.

3.        Limits of'Giab lity;           Coverage =Productc-Completed Operations tiab litu
                                         A.. $3.0,0.0O~O.U~:Each:Clatm -.including Claims Expenses
                                        ~6. $10,000,OOOAggregate—ricludingClairris•Expenses:

4.        Retroactive gate:.            Se~;iJAV [~SG;:~109 X115.
                                        fiHIS'I.N5URANCE.DOES NID.7:A'PIYTCf ACCURREtiCES'1~1HECH:'O000R:BEfQEiE.gNE RETROFiCTiVE CtATE;

5:        Sublitrifs:                   'Coue'raRe~- Mfff~ation Expenses Sub-limit --:.fih~lui3ed`withirt'3he Limit of Lialiility and su6iecC to
                                         20°~..coinsurance•participation1:
                                         A.. $250,000 Each Claim ar firaumstance-~neluding.Giaims,Expenses
                                         B. $250;OOO;AggregaYe -- i ~clu'i~ ng Claims Expenses

                                         Coverage - ~I'ass 1Rroducf- Reea11 Expenses Sub-Eimit = (.incfucled.w'ithin the Limit of GabiTitv):.
                                        :A.: $25Q,4Q0 Each Recoil..-:including Claims Expenses
                                         B. $25Q,0~0 Agg~'egafe — itic(ud~rig Claims.Experises

                                        Cavera~e -.Me'dical.Expense's Sub-firrrit -- tin:addition to the Limit of Lia[~ilitv):.
                                        P,. .$2,Ob.Q Each Rerson - including Claims Eicpenses.
                                        B: X20;000 Aggregate:— iricLucling Claims>EXpenses


                                                                                                                                               :.•
R1ACl~l,SA [)EC 0~ 1:7'
                Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 312 of 452




                                       Coverage:— N~twot'k Security Liability Sub-lirriit- f(n' addition'tn the Lirnft of.Liabilifiv.):
                                      •A. $ NjA Each Sutt.- Inci%tdii~g Ci~ims ~xper~ses
                                     'B: $ NJA.Aggrega#e ~~includ~ng°C[aims Expenses

         ~3ediictible:               'Coverage —Products-Eot~pleted O,perafions Lia6ilitV
                                      A, $•25Q.Q'OfJ Each.Chaim -including Claims.Expenses;
                                      B: ~1,25i3;n:Q4~4ggre,gate.—including ClaimsEicpenses
                                     (7'reximet with respect ro.pedi'at~ic Use and.Cc~rdiova.~~ufarThrambotic,. Nedrt ~'nilure and Eiferxra
                                       .vents; arid:Zohydr..o.:ER. 2st generation wrChout abuse deterrent techna/Qgy)

                                       A. $10.O,bD~ Ea:ch'CI'aim - incl usfi.ng.:Claims:Expenses
                                     B'. $500;000Aggregate —including Claims:Expenses               ;.
                                     (Alforher proifucts; irretr~dlhg ZaNydYo ~R Zrd.gen~ra.tio►i v✓rth~abuse tl~terren.Ytechnolagy}

                                      Couera~e - Cfass 1. P"roduet= Real{ Fxpenses:Sub-limit
                                     :A: $1,x;000 Each'Clairn~- including.Cla.ims Expenses
                                      B. ~ NJ,4 Aggregate —'l.ncluclthg Claims Expenses

                                      :Coverage•— Network Security Lia bili#y Suh-limit
                                       A.. $• NjA Each Swit -`including Maims Expenses
                                       B;, ~ NjA Aggregate-i.ticJucting:~[aims Expenses

         Prerri(um:                   ~~5OOx345 P.olicy..7~rm Prerrtiuirl,:subjeci.Cn Minimum Paticy.Preiiium
                                                                                           ..     , ..
                                      $50;~DD Nliniriiuin Policy~Premturri -Greater of$5O,O~D or'25% of theprerniurn above.
                                      (1'h~s applies even in the.event of amendment cif policy:'term}•

                                      i4udit Rate:        $4,60'per.$1,OOp of revenues in excess o~:aud.ii ~ia~is
                                      fludit Basis:       $124,OQ0;00:0.(Any acqui'sition's.during_the policy period rrfay tie subject to
                                                          addi#ic~riai unct~rwriting Gcinsideration.and additianal.p'rerriium~

$.       ~nclvrsementis Attached Atlssuancet                         5~~ ATfACWEDSCHEIJULE'


                                                             .                                                ..
Bjr Acceptance oftFiis piilicy:theJnsured agrees;th~tth~:s~atemen#sin the.D.eclarations~and ti~eAppl'icatibrr and any affachri~erits
hereto.are thefnsurei~'s:.agYeements anc[ representations.and that #his poligy embodies.all agreements existing.between 41i~ lnsureci
and tlie~Ca~p~ny or any'af it3 representatves.relating tb.this insurance.




tt~ ttlft1't~ESS V)%H~RE£7F, w..e have;caused this: palicyto be,signe4l. by.ourPresiden#.and.5ecreiar<y..




                                                                                         . ..           ~'~- ". ~:




       Stanley A. Gaianski; President:                               Emily.8. Miner;secretary

                                                                                                                            :....
                                                                                                                                          ..:
NAV L:SA DEC 47''(7
                 Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 313 of 452




                                       NAVIGA7'(3RS `G'LOBAL i.iFE SCIENCES POLICY
                 GI,S~ ELITE I~ROQU~TS-COtUtPtE?ED:OP~EtA?iClNS_ LIABiLtTY IN5URANCE ~~FtNi



                                 THIS. PO.LICI' PROVICiES.C()VERA~E I7I+1 A C1AfM5 MAQE BAS1S;
                                          RLEkSE READ THE Ef~TER~ ~t)LIGY C1~~E:FULLY.



                                                         1'ABL~ t7~'CONT~N7S

 Seciioii I —      Iris.itring Agreements                                                        1


Sect nn.Jl.~       Limitsof Liability aricl Deductible                                           2•


Section. Il! -     Exclusions                                                                    3


Section.IV`—       Definitions                                                                   9


:Section 1!--      Candi#inns                                                                    >2Q




NR,V•LSA DEC a7'17
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 314 of 452




PULICY NUMBER:PIi17LGLUA781VNV




                    SCHEDULE fJ~ F(3RM5 AND ENDC)R5Ei1Ji~NTS
        GLS ELITE PROQUCTS-C~IttiPL~T~D OPERATIt3~lS LI/~BILITY COVERAGE



7HE FOLLOWING ARE THE FORMS ATTACNEq 70 AND FORMING PART dF THE POLfCY AT INCEPTION:

 Form Number         Edition      Title
 NAV LSA DEC         0717         Declaration
 Nqy 1S 1p1          0116         Schedule of Fort~ns and Endorsements
 NAV LS 10Q          0116         GLS EI1te products-Completed Operations Liability Coverage Form
 NAV LS 203          071          GLS Elite Plus Covera e Endorsement
 NAV LSA 1f)00 fVJ   D616         Newlerse Amendatar Endorsement
 NAV LS 1d2          0715         Desi Hated Products Exclusion
 NAV CSC Q04         0116         5 ecified Additional Insured Endorsement
 NAV LSC(305         U136         Additional Nar►zed Insured Endorsement
 NAV LSC 009         0116         Retroactive hate Schedule Endorsement
 NAV LSU 414         1216         Pernix Thera eutics Haldin s Inc. Manuscri t Endorsement
 NAV LS 105          0116         Full Terrorism lnciudin Certified Acts of "terrorism Fxciusian




          ALL OTN~I~ TERMS APID CONDITtONS Q~ 7HE PC3IICY REMAIN UNCHANGED.

                                   May contain copyrighted material ofthe
                               insurance Service Office, fnc with its permission,

NAV LS 103.0116                  IJavigatars Life Sei~nces                          Page 1.of 1
        Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 315 of 452




                                   Navigators Life Sciences
                 GLS Elite Products-Cornpteted Operations i,iability Coverage
                              THIS INSURANCE PRL1VIdES CLAIMS MADE COVERAGE
       PLEASE READ TFtE EIVTlRE POLICY CAREFULLY TQ pE7ERMINE RIGHTS, DUTIES AND WHAT IS AND 15 NOT
                                                  CDVEi2Et3

Company means the insarer named in the Declarations. Other key wards and phrases that appear in bold type
have speciaf meanings. Refer to 5ecCian lV. DEF1NlTIONS.

to consideration of the payment of the premium,and in reliance upon the information and statements provided !n
fhe application ancf suFsmission materials,evhich are made a part of, deemed attached ta,and incorporated into
this Policy, with the understanding tha# any intentional material misrepresentation aromission made in the
application may render this contract of insurance ncall and void and provide the Company with the right to rescind
it, and su6jeci #o all the terms and conditions of this Policy, including withgut 13mltation,the Limits of Liability and
Exclusions, it is agreed as follows:

f.ENSURING AGREEMENTS

R.        Products-Completed Operations }lazard Coverage

The Company will pay amounts in excess ofthe deductible or retention up to the limit of liabifity far damages that
an Insured becomes legally liable to pay as a result of a pra[ucts-completed operations hazard claim.

In addition,the Company will pay claim expanses in excess of the deductible or retention and up to the limit of
Eiabllity in connection with a covered claim. Ctaitn expenses are included within and erode bath the limits of
Iiability and the deductible or retention.

B.        When Coverage AppEtes

This Policy applies to such claims under i. A,above only if:

  1.      such claim is bath first made against an Insured duringthepolicy period and reporCed in a timely manner
          to the Company in accordance tviih Section V. CONbiT10N5,paragraph A. Your Duties tf There !s A Claim;
  2.      pr+or to the e~recttve date of the first Policy in our coverage ►+elationship, no executive officer ofthe
          Insured seeking coverage knew of the bodiEy injury, property damage or personal or advertising injury
          giving rise to the claim;
  3.      prior to the effective date of the first Faiicy in our coverage retationship, the Insured seeking coverage
          did not give notice to a prior insurer of artyaecurrence giving rise to any such claim;
  4.      your product, your work or the clinical trial giving rise to such claim was first used, ingested, implanted,
          or applied, or first took place on ar after the retroactive date specified in the Declarations; and
  5.      far nlinical trials, the [nsured seeking coverage has oE~fained al[ necessary authorizations prior to the
          clinical trials) starting and takes all reasonable steps to ensure each clinical trial is conducted ~nrithin the
          scope of applicable protocols.




                                       May contain copyrighted material o~the
                                   Insurance Service O#fice, Irtc. ~,vith its permission.

N/~V LS X00 011&                               Navigators Life Sciences                                Page 1of 26
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 316 of 452




C.           Defense

     7..    Autytodefertd
            The Company has the right anti duty to defend any capered claim,against an Insured,seeking damages
            that are payable under the terms of this Policy, even if any ofthe allegations of such claim are groundless,
            false er fraudulent.The Company a+iil designate ar, at its option, approve counsel to defend the claim.

            If the law of the governing jurisdiction permits an Insured to select their own counsel to be paid for by the
            Company, we shall only be liable far the reasonable and necessary defense costs of one law firm per
            Insured at rates customarily paid far the defense o{similar claims in the jurisdiction where the claim is
            pencEing

     2.     Exhaustion of limits
            The Company is not obligated to investigate, defend, pay or settte, or continue to investigate, defend, pay
            or settle a claim after the app(icable limit ofthe Company's liability has been exhausted by payment of
            damages ar claim expenses or by ar~y corr~F~inatian thereof. In such case,the Company shall have the right
            to withdraw from the further inuestigation, defense, payment or settlement of such claim byte~dering
            control of said investigation, defense or settEement ofthe claim to the insured:

 Il. UMITS OF i.fABILITY AND DEDUCTIBLE OR RETEN't10N

A.          Limit of Liability—Each Claim

Subject to the provisions at II.B., below,the limit of liability o€the Company for damages and claim expenses fc~r
each claim sha[1 not exceed the amount stated in the Declarations for each claim.

ifthe Company,(n the exercise of its discretion, pays any amount in excess of the app{icable limit of Eiability, the
Insured shalt reimburse the Company. for such amours#s.

8_          limiE of liab€{ity—Aggregate

The limit of Itability of the Company for damages and claim expenses for all claims shall not exceed the aggregate
limn as set forth in the Declarations.

C:          Deductible or Retention

     x.     The each claim deductible or reten#fan shaven in the Declarations applies to damages and claim expenses
            far each claim.
     2.     The aggregate deductible or retention sho+rrn in the Declarations applies to damages and c[aitn expenses
            for a!I claims in the aggregate.

The limits of liability shown in the Declarations are in addition to and in excess of the deductible or retention.

tPthe Company,in the exercise of i#s discretion, pays any amount wi#hin the deductible or retention,the Insured
shall reimburse theGompanyfflrsucharr~ounis.

D.          Multiple Insureds, Claims and Claimants

The limits of liability shown in the Declarations are the amounts the Company will pay as damages ar claim
expenses regardless ofthe number of Insureds, claims made,ar persons ar entities making cairns.


                                           May contain copyrighted material ofthe
                                    Insurance Service Office,[nc. v+rith its permission.

NA1t LS 1~0 a126                                 Navigators Life Sciences                             Page 2of 26
       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 317 of 452




If, during the policy period, a ciatm fs made and if either you or the Company declares in ~~rriiing to the other that
such claim is likely to give rise to subsequent related claims,then such claim and afl such subsequent related
claims, shall be deemed a single ctaim.'fhe limits of liability applicable to such single claim are the limits of liability
in effect forthe Policy in which the declaration was made.

E.       Claim expenses Within the Limits

Claim expenses are incEuded within and erode the applicable limit of liability. Claim expenses with respect to a
claim will ba paid first and payment will reduce the amount available tQ pay damages.

fll. ~~iCLUS1C3NS

This Policy does not appEy to:

A.       Asbestos

based an or arising aut of:

  1. the actual, alleged, suspected or threatened exposure atany lime to asbestos or asbestos-con#aining
     products; ar
  2. any actual or alEeged loss, cost or expense that may be awarded or incurred:
            a. by reason oP a c€aim for any such injury or damage; ~r
            b. in complying with a governmenta(d€rection or request rto test for, monitor;clean up, remove,
                contain or dispose of asbestos.

B,       Assumed Liahitity

based on or arising out of any actual qr alleged bodily injur}r or properky damage for which any Insured is
dl~iigat~d to pay damages by reason of the assumption of lia6iffty in a contract or agreemeni.7his exclusion does
net apply tai ]lability for damages:

  1.     for ~rrhich an Insured woult[ have been iizble in the absence ofthe contract or agreement;or
  2.     assumed in a can#ract or agreement that is an insured contract, provided the bodily injury or property
         damage occurs subsequent to the execution a#the contract ar agreement. Solely for the purposes of
         liability assumed in an insured contract, reasonable attorney fees and necessary litigation expenses
         incurred 6y or fior a party other than an Insured are deemed to he part of Claim expenses because of
         hods€y injury ar property damage, provided:
               a. liability to such party for, or for the cost of,tha# party's defense has also been assumed in the
                    same insured con#tact; and
               b. such attorney fees and litigation expenses are for defense of that party against a civil action or
                    alternative dispute resolution proceeding in which damages to which this insurance applies are
                    a lfelted.

C.       Banned Materials

based an or arising out of your product or your work that is manufactured,.developed, designed, created, tested,
sold, Eeased, licensed, rented, handled, marketed, distributed or disposed of by you or others on your behalf in
known violation of any law,statute, ordinance or regulation. For purposes of determining the applicability of this
exclusion:



                                       May contain copyrighted material ofithe
                                   Insurance Service Of€ice, fnc. with its permission.

NAV LS 100 X116                                Navigators Life Sciences                                 Page 3 of 26
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 318 of 452




     ~,.    the facts pertaining to and.knowledge possessed icy any natural person Insured shall not be imputed to
            any other natural person Ensured; and
     2.     only facts pertaining tQ and knowledge possessed by any Insured asset forth in paragraph A. of the
            definition of Insured in iV., DEFiNti7~NS sha(1 be imputed to you.

D.          Breach of Contract

any claim or suit based on or arising directly ar indirectly out of the follauving:

  7,.       breach of express ar imglied contract;
  2.        breach of express or implied warranty;
  3.        fraud or misrepresentation regarding the formation, terms 4r perFormance of a contract; or
  4.        libel, slander or defamation arising out of artvithin the contractual relationship;

nor do we have any duty to defend any claim or suit arising from 3.. through 4. of the above.

E,          Claims by Associated Entities

based an or arising out of any ciaim(sy made against you ley any person, entity or organization which:

       1. is owned, managed,or controlled 6y you ar in which you have an ownership interest in excess of 25°/a;
       2. in which you are an officer, partner, ar director; or
       3, owns,operates, ar manages you.

~.          Criminal, Dishonest,Fraudulent, Malicious Conduce orAc#s of InLentianal Wrongdoing

based on or arising out of criminaE, dishonest,fraudulent or malicious conduct ar ac#s of intentional wrongdoing by
the Insured; provided, however,that the Company shall provide the Insured with a defense of such c!a'sm unless or
until the dishonest,fraudulent, malicious or act of in#en#tonal wrongdoing has been determined by a trial verdict,
court ruling, regulatory ruling or legal admission, but such a defense u+ri[I only ~e provided in a civil action or
regulatory proceeding for claims asser#ed by a bodily injury or property damage claimant in his ar her individuaE
capacity. The defense of a claim will not waive the rights ofthe Company to deny indemnity under the applicable
Policy,

For purposes of determining the applicability ofthis exclusion:

  1.        the facts pertaining to and knowledge possessed by any natural person losured sha{(not be imputed to
            any other natural person Insured; and
  Z,        only facts pertair~ir~g to and knowledge possessed by sny Insured as set forth in paragraph A: of the
            definition of Insured in Section IV., DEF1NITtONS shall be imputed to you.

G.          Employer's Liability

based on ar arising out of any actual or alleged 6odiiy injury to:

  1,.       your ernpfoyee arising out of and in the course nf:
                 a. employment by you; ar
                 b, performing cEuties related to the conducfi of your business; or
  2.        the spouse, domestic partner, child, parent, brother or sister ofthaC employee as a consequence of 1. a.
            or b. above.


                                        May contain copy~'ighted material offhe
                                    insurance Service Office, Inc. with its permission.

NAV L510D U116                                 Navigators Life Sciences                            Page 4 of 26
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 319 of 452




This exclusion applies:

           .
           i    whether you may ~e fia6le as an employer or in any other capacity; and
          ii.   to any of~ligation to share damages with or repay someone else vvho must pay damages because of
                the injury.

Voluntary participation as a human test subject In a clinical trial will not be deemed to be within the course of
err~ployment or perfiormance of duties as described in paragraphs ~.. a.and b. above.

H.          Expected or Intended Enjury

based nn ar arising out of any actual or alleged bodily Injury or property damage expected or intended from the
standpoin# of the insured. This exclusion does not apply to:

     1.     bodily injury resulting from ttte use oP reasonable force to protect persons or pro~serry; or
     2.     bodily injury tha# is intended ar can be expected to result from reasonable use of your product.

1.          Fa~l~re to Prevent Unauthorized Access

bases! on or arising out 4f any actual ar alleged failure to prevent unauthorized access to, or unauthorized use af,
your client's, or your clients customers';

     1.     confidential or proprietary information; ar
     2.     information systems.

This exclusion applies, but is not limited,to any allegations of loss filed by #hird-porkies based on or arising out any
actual or alleged failure in 1.or 2. above.

!
:          Fungi or Bacteria

based on or arising out of:
   1. bodily injuryc~r properEy damage which would not have occurred, in whole ar in part, but for the actual,
       alleged ar threatened inhalation of, ingestion of, contact with, exposure to,existence of, or presence of,
       any fungi ar bacteria do ar within a building ar struc-~ure, including its cnntants, regardless of whether any
       other cause,event, material or product contribated concurrently or in any sequence to such injury or
       damage; ar
   2. arsy loss, cost or expenses arising out of the abating,testing for, monitoring, Meaning up, removing,
       containing, treating, detoxiTying, neutralizing, remediating ar disposing of, or in any way responding ta, or
       assessing the effects of,fungi or bacCeria, 6y any insured or by any other person or entity.

This axclusi4n does oat applyto any fungi or bacteria that are on, or are contained in, a good or product intended
far bodily consumption.

K.        Ir~teltectua[ Property Rig}rts

based on ar arising out of a claFm or circums#ance afiany actual or alleged assertion, infringement nr violation, by
any person or entity including the Insured,of any intellectual property rights, including but not limited to the
following;



                                          May contain copyrighted rr3aterial of the
                                     Insurance.Service Office, lnc. ~r~ith its permission.

NA1l LS 10~ i3x x5                               Navigators life Sciences                             Page 5 of 2&
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 320 of 452




      1. a copyright, patent,trademark, intellectual design right, collective trade mark,certi~catian mark or
         service mark ar any similar such protections or rights {whether or not any of the foregoing are registered);
      2, a trade secret ar other type of formula, practice, process, design, instrument, pattern or compilation of
         information regarded by a business as confidential or proprietary;
      3. trade dress or any right protecting any interes# in a name,symbol,slogan, style of doing business, or any
         similar such expression, tik~ness or idea; or
      Q. the use of another's name ar product in your e-mail address, domain name or metatag, or any other
         similar tactics to rr~isfead another's potential customers.

In the event a claim is made against the Insured alleging a ~io[ation of intellectual property rights, as described
above, along with any other allega#ion, then this exclusion shatI a ppiy #o preclude coverage far the en#ire claim,
even if in the absence of the allegations concerning intellectual property rights any portion of the claim would
have been covered ar a duty to defend the Insured would have been owed by us.

L.         Lead

based on or arising out of:

  1. theactual, alleged or threatened exposure at any time to lead orlead-containing products, or
  2, any actual or alleged loss, cost or expense that may be awarded or incurred:
         a. by reason of a claim fnr any such injury ar damage; or
         b. in corr~plying with a governmental direction or request totes# for, monitor,clean up,remove,
             contain or dispose afi lead.

This exclusion does not apply to any biological products, pharmaceutical products, or medical devices intended to
treat patients with, or protect patients from, lead poisoning.

M.         Medical Services

based an ar arising out of medical services. Howeuer this exclusion does not apply to:

     1,    ph~sfcians, dentists, nurses, emergency medical technicians or paramedics empEayed by yQu to the extent
           that #hey are rendering fir3t aid; or
     2.    to any products-completed operations hazard claim made against a clinicaE trial investigator. ,

N.         Misuse of Confidential Information

based on or arfsing out of any actuaE or allegecE use or misuse Qf confidential or proprietary information.

O,         Nuclear

     2.    under any E.iability Coverage,to bodily injury or property damage:
             a. with respect to which an Insured under this Policy is also insured under a nuclear energy liability
                 Policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability
                 Underwriters, ~iuclear ]nsurance Association of Canada or any o#their successors, ar would bean
                 insuretf under any such Policy but for its termination upon exhaustion of its Etrriit of liability; or
             b. resulting from the hazardous praperYies of nuclear material and with respect to which (a}any
                 person or organization is required to maintain financial protection pursuant to the Atomic Energy
                 Act of 1.95#, or any law amendatory thereof,or (b)an Insured is, or had this Policy not been issued
                 would he, enti#led to inderr~nity from the Untied States of America,or any agency thereof, under

                                       May contain copyrighted materiaE ofthe
                                   Insurance Service {3lfice, lnc. avith its perrnissian.

NAV LS 200 Q116                                Navigators Life Sciences                               page 6 of 26
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 321 of 452




                 any agreement entered into by the United Sta#es of Ameriea, or any agency thereof, wi#h any
                 person or organization.
     2,    under any Ilfledical Payments coverage, to expenses incurred uiiYh respect to bodily injury resulting from
           the hazardous properties cif nuclear material and arising out of the opera#ion of a nuclearfacitity by any
           person ar organization.
  3.       under any Liability Coverage,fo bodily injury or property damage resulting from F~azardous properties of
           nuclear material, if.
              a, the nuclear material {a? is at any nuclear facility owned by, ar operated by ar on behalf a~, an
                 Insured or (b~ has beerrdischarged or dispersed there from;
              b. the nuclear material is contained in spent fuel or nuclear waste at any time possessed, handled,
                 used, processed, stored,transported or disposed of, by ar an behalf of an Insetr~d; or
              c. the bodily injury or prapertydamage arises out afthe furnishing by an ]nsured of services,
                 materials, parts or equipmen# in connection with the planning, construction, maintenance,
                 operation or use of any nuclear facility, but if such facility (s located within the United States of
                 America, its tern#ones or possessions or Canada,this exclusion c. applies only to property damage
                 to such nuclearfacility ondany property thereat.

P,         Pollutants

based on or arising ou# of:

  1.       bod9ty injury or praperky damage which would not have occurreri in whale or part bu# far the actual,
           alleged or threatened discharge,dispersal, seepage, migration, release ar escape of pollutants at any
           time; or
  2.       any lass, cost nr expense arising out ofi any.
              Q. request, demand,orc{er or statutory ar regulatory requirement that any Insured or others test for,
                  monitor, clean up, remove,contain, treat, detoxify or neutraEize, or in any way respnnc[ to, or
                  assess the effects of pollutants; or
              8. claim or suit E~y or an behalf of a governmental authority far damages because of testing far,
                  monitoring, cleaning up, removing, containing, treating, detoxifying ar neutralizing, or in any way
                  responding io, or assessing the effects af, pollutants.

Q.         Rroperty Damage to lm paired Property

based on or arising out of any actual ar alleged property damage to impaired preperty or property that has not
been physically injured, arising out of.

  1.       a defect, deficiency,inadequacy or dangerous condition in your product or your work; or
  2,       a delay or failure by you or someone acting an your behalf to perform a contract or agreement in
           accordance with its terms.

This exclusi6n does not applyto the loss of use ofother property arising out ofsudden and accidental physical
injury to your product or your work after it has been put to i#s intended use.

           Property Damage to Property You Qwn,or in Your Care,Custody or Control

based on or arising out of any actual ar alleged property damage to:

  1,       property you av~rn, rent)ar occupy, including any costs nr expenses incurred by you,or any ether person,
           organization or entity, far repair, replacement,enhancement; restoration Qr maintenance o~such
           property far any reason, including prevention of injury to a person or damage to anather's property;
                                       May contain copyrighted material of the
                                   insurance Service Office, Inc. wi#h its permission.

NAV LS 1.00 01 ~.6                             Navigators Life Sciences                             Page 7 of 26
        Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 322 of 452




  2.      premises you sell, give asnray ar abandon,ifthe property damage arises out of any part of thaSe premises;
  ~.      property loaned to yau;
  4.      persflnal property in the care, custody or control ofany Insured; or
  5,      that particular part of real property on which you or any contractors or sutitantrattors working directly or
          indirectly on your behalf are performing operations, if the property damage arises out of those
          operations.

S.        Property Damage to Your Products

based an or arising out of any actual or a{leged property damage to your products arising duf afsuch products or
any part of such products.

T.        Property damage to Your Work

based an or arising out of any actual ar alleged property damage to your r~ork arising oui of it ar any part of it.
This exclusion does not apply ifthe damaged work or the work out of which the damage arises was performed on
your behalf by a subcontractor.

U.        Reca11 of Products, Work or l~npaired Aroperty

based an ar aris9ng out of any toss, cost or expense incurred by yvu or others far the lass of use, withdrawal,
recall, inspection, repair, replacement,adjustment, remavaf or disposal of:

  1.      your product;
  2.      yourwork; or
  3.      impaired property;

if such product, work, ar property is withdrawn ar recalled from the market or from use by any person or
organization because of a known or suspected defecC, deficiency, inadequacy ar dangerous condition in it.

V.        Sexual Abuse

based an or arising out afi the actual, aEleged, attempted, proposed or threatened:

  ~,,   sexual abuse,
  2.    molestation,
  3.    assault, ar
  4.    battery

ofany person by an Insured.

This exclusion applies regardless of the legs!#henry csr t~asis upon which an Insured is alleged to be liable far any
damagesor injury arising out ofthe activity described above, including bat not Eimited to assertions of improper or
negligent employment,continued emp[ayrnent, investigation,faifure to investigate,supervision or failure to
supervise.

W.        5iIlea

based on or arising out af;

  1.      the actual, alleged or threatened exposure at any tune tosilica ar siEica-containing products, or
                                      May contain copyrighted material ofthe
                                  Insurance Service Office, lnc, with its permission.

NAV LS 1000215                                Navigators [.ife Sciences                             Page 80# 26
       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 323 of 452




  2.      any actual or alEeged loss, cast or expense ghat may be awarded ar incurred:
                a. by reason of a claim for any such injury or damage;or
                b. in complying with a governmental direction or request to test for, monitor, c►ean up, remove,
                     contain nr dispose of silica.

X.     War nr Civil Insurrection

based on or arising out ~f any actual or alleged war, whether or not decEared, ar any att or condition incident to
war. War includes civti war, insurrection, rebellion ar revolution.

1V. DEFINITIONS

The following defined words shall have the sartte meaning throughout this Policy, uvhether expressed in the
singular or the plural and wherever appearing in baEd print in this Poflcy:

Advisory memorandum
means a writ#en communication issued by you or on your behalf to healthcare professionals, customers, product
users, suppliers, vendors or the public at large informing them of an actual or alleged defect or deficiency in your
product or in its labeling_

Application
means alb sPgned app[icat3ons for this Policy and far any Pol(cy in an uninterrupted series of Policies issued by the
Company, or any of its afiFiliates, o~ which this Policy is a renewal or replacement, and any materials submitted oc
required to be submitted therewi#h.                                         '

Asbestos
means the mineral ~n any form whether or not the asbestos was at any time airborne as a fiber, particle or dust,
contained in or formed a part of a product, structure or other real or personal property, carried on clo#hing,
inhaled or ingested, or transmitted by any other means.

Autc~mobiEe
means a lard motor vehicle, troller orsemi-troller designed for travel on public roads, including any attached
machinery or equipment. But autornabile does not include mob'sle equipment.

Biolagical product
means any virus, therapeutic serum, toxin, antitoxin, or analogous product that is:
     A. recognized to the official National Formulary, the official United States Pharmacopoeia, the a#'ficlal
         F[omeopathic Pharmacopoeia, CompendiuEn of Pharmaceuticals &Specialties, any provincial formuEary,
         and ar~y supplement to any of these or the equivalent of such documents in any foreign jurisdiction;
    B. intended for use in the diagnosis, cure, mitigation, treatment ar prevention of injury, sickness or disease
         in humans and which affects the structure or any function of the human body; or
    C. a component of any product described in paragraph A, or B. above. '

However, biological p:oduct does not include any pharmaceutical drug, medical device or Food..

Bodily injury
means physical harm, sickness or disease sustained by a person including resulting mental injury, mental anguish,
shock or death. (t also includes physical harm, sickness, disease, mental injury, mental anguish, shack ar death
sustained by a spouse, domestic partner or any relative of that person as a resuR a~ that person's injury.


                                       May contain copyrighted material o~the
                                   Insurance Service Office, Inc. ~~rith its permission.

NAV L5100 tl~ 7.6                              Navigators life Sciences                              Page 9 of 26
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 324 of 452




Boxed warning
means any notice required by the Food and Drug Administration pursuant to 21 CF#t 201.57(a)(4)and {c}{1), b}+
any update t~ the aforesaid sections of the Cade of Federal Regulations, or by any foreign equivalent of such,

Circumstance
means an event, act, error or omission reported during the policy period from a~ti~ich you reasonably expect that a
e[aim could he made.

Claim
means.
    A, a written c[e►r~and upor► an Insured for money or services; or
    B. a civil proceeding in a court of law or equity, or arbitration, for, money or services, or any appeal therefrom,

against an insured. A claim does nnE include a circumstance.

Claim expenses
mean:
   A. fees charged by attorneys designated by the Company or by an Insured Leith the Company's prior written
      consent;
   8, afI other reasonable and necessary fees, casts and expenses resulting from;
            1, the investigation of a circumstance, or
            2. the investigation, adjustment, de€ease and appeal of a covered claim
       if incurred by the Company, or by an Insured with the Company's prior written consent, includ'sng, but not
       limited ta, premiums fnr any appeal band, atEachmeni band or simiEar band but without any obligation
       ofi the Company to apply far or furnish any such bond;
   C. prejudgment interest awarded against you ot~ fhat part of a judgment the Company pays. If the Company
      makes an of~~r to pay the applieahle limit of liability, tie Company w111 not pay any prejudgmen#interest
      based an that period of time after such offer; ar
   D. interest on the full amount of a judgment that accrues after entry of the judgment and before the Company
      has paid, ofFered to pay or deposited in court the part of the judgment that is within the applicable limit of
      liability.

However, claim expenses do not include:
    1. salaries, loss of earnings or other remuneration by or to any Insared; or
    2. fees and expenses of independent adjusters engaged by the Company or salaries of the Company's officials or
       Company's employees, otherthan fees and expenses charged by the Company's employed attorneys who
       may be designated to represent the insured with the lnsured's consent.

C3ass 1product recall
means that you or the United States Faod and Drug Administration, orany foreign equivaEent, have determined your
product poses a situation in which there is a reasonable probability that the use of or exposure #o your product will
cause serious adverse hea Ith consequences or death.

Clinical trial
means an organized study, test or written protocol that uses human subjects to establish the effectiveness,
bioequivalence ar safety of your products.

Clinical trio! consultant
means any rr~edicaf intern, resident, technician, nurse, physician or other medical professional, who provides advice to
a cl9nical trial investigator.

                                      May contain copyrighted material ofthe
                                 Insurance Service ~fiFice, Inc. wEth its permission.

NP~V LS 100 0116                             Navigators Life Sciences                              Page 10 of 26
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 325 of 452




Clinical trial consuitarnservices
rrtean professional advice or demonstration by a clinical trial cansultant of procedures to be performed by a clinical
trial investigator in connection +r~ith a clinical trial as outlined (n the written protocol ofsuch clinical trial.

Clinical trial investigator
means the individuaEs who provide services in the cEinical trio! testing of your products as outlined in the inrritten
protocol of such dinicaf trial. Clinical trial investigators do not include human test subjects in the clinical trial.

Clinical research organization
means any entity that provides services in connection with organizing, administering or running clinical trials.

Coverage relationship
means that period of time between the effective date of the first Policy issued by the Company to the First Named
Insured and the cancellation ar expiration date ofthat Policy or,{t renewed,the last renewal Policy in a consecutive
series of renewals issued by the Company to the first Named Insured, where there has been no gap in coverage.

pamages
mean judgments; awards; and set#lements, but only if made with the Company's prior written consent. Damages do
not include:
     A. restitution and disgorgement of profits, fees, costs and expenses paid or incurred or charged by an Msured, no
         matter whether claimed as restitution afi specific funds,forfeiture,financial lass, set-of# or otherwise; nor
         ecflnomic injuries that are a consequence of any of the foregoing;
    e. civiE or cri rr~inal fines,sanctions, penalties ar forfeitures, whether pursuant to fatnr, statute, regulation or court
         rule;
    ~. -the multipfied portion a#multiplied awards imposed pursuant to any statute ar regulation requiring such
         auvards,                                                  `
     D. injunctive or declaratory relief;
     E. any amount that is not insurable under any applfcab[e statute or regulation;
     F. any amounts for which an insured is liable due to an act ar omission in knowing violation ofany written
         contract or agreement; or
    G. plaintifF's attorney fees associated uvith ar~y of the above.

Notwtthstanding anything to the contrary above, and subject to this PoEicys other terms, conditions and limitations,
damages shall include punitive and exempEary damages. Enforceabifit}r o#this paragraph shall be ga~erned by such
app{icable law that most favors coverage for such punitive or exemplary damages.

pomestic partner
means any person qualifying as such under any feiieral, state ar local laws ar under your employee benefit plans.

employee
means any person whose work or service is directed and controlled by you. it includes a leased worker, a volunteer and
a temporary worker.

Fatecutive officer
means:
     A. a person holding any of the officer positions created @y yourcharter, constitution, by-laws or any other
         similar governing document;
     B. your corporate risk manager; or
     C. any employee who is responsibEe for your insurance or claim reporting.



                                         May contain copyrighted material ofthe
                                     Insurance Service Office, Inc. with its permission.

~fiAV L5100 0116                              Navigators Life Sciences                                Page 11 of 26
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 326 of 452




First iUamed Insured
means the first entity listed in tl~e Declarations.

Fungi
means any type or form of fungus,including mold or mildeur and any mycaioxins,spores,scents or byproducts
produced nr released by fungi.

Hazardous properties
means incEuding radioactive,toxic ar expEasive properties.

Impaired property
means tangible property, other than your product or yourwurk,that cannot be used or is less useful because:
    A. it incorporates your product or your work that is known or thought to be defective, deficient, inadequate ar
        dangerous; or
    B. you have failed to fulfiD the terms of a contract or agreement;

if such property can be restored to use by:
     A. the repair, replacement, adjustment or rerrtoual of your product or your vs+ork; or
     B. your ful filling of the #erms o~ the contract or agreement.

tnsti#utional review board
means a board, committee (including an ethics committee), panel or similar group designated, directed or requested
by a person or organization to reuiew ar approve clinicaE trials.

Insured
means you and any ofthe fallowing but safely with respect to liability arising out of your work or your product;

    A. any individual who was,is or becomes your officer, director, member or rraanager (af a limited liability
       company),or partner but solely with respect to the conduct of your business;

    S. your stockholders, but only usrith respect to their liability as stockholders;

    C. your employees, evith respect to products-completed aerations hazard claims,sale3y for acts within the
       scope of their employment Icy you or while performing duties related to the conduct of your business;
       however, none of these employees is an Insured far:
             1. bodily injury:
                     a. to you, to your directors, officers, members or managers, parkners, ar to a co-employee
                          while such injured person is either in the course of his or her employment or performing
                          duties related to the conduct of your business, bu# voluntary participation as a human test
                          subject in a clinical trial will not 6e deemed to be dvithirt the scope oP employment or
                          performance a#duties described it2rein;
                     b. to the spouse, domestic parEner, thfld, paren#, brother or sister afsuch injared personas a
                          consequence of paragraph a. above; or
                     c. for which there is any obliga#ion to share damages with ar repay sflmeone else who must
                          pay rtamages because of the injurydescribed in parageaphs a. or b. above;
             2.     property damage to properly:
                     a_ owned,occupied or used; or
                     b. rented ta, in the care, custody or control af, or over which physical control is being exercised
                          for any purpose;
                   by you,any of your employees,any partner ar member (if you are a partnership ar joint venture},
                   or a ny member (if you are a limited liability company);
                                         tvlay contain copyrighted material ofthe
                                     Insurance Service Office, Inc. with its permission.

NAV LS 10Q 0116                               Navigators Life Sciences                            Page 12 of z6
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 327 of 452




     D. any person (other than you or your employee], or any organization while acting as your real estate manager;

     E. clinical research organizations, medical or 6iotechnolagy advisors, clinics[ trio[ consultants,9nstitutEonal
        review briards and clinieaE trial investigaXors (other than you.or your employsas); however, nv such person ar
        entity is ar► Insured wi#h respect tQ:
             1. any representation or warranty nQt authorized by you; or
             Z. any physical or chemical change in your product made intentionaEly by sach person without your
                  consent;

    F. riiedreal sales consultants; houvev~r, na such person or entity is an Insured with respect to;
            1. any representation or warranty not authorized by you;
            2. any phys~ca! ar chemical change in your product made intentionally by such person without your
                 consent; or
            3. such person or entity's rendering or failing to render advice, unless the in}ury or damage arises
                 directly out of the use of your products;

    G. persons or en#ities who are vendors of your products, but they are Insureds only with respect Yo #heir liability
       for damages resulting from the distribution or sale of your products in the regular course of their business;
       however,.no such person or,entity is an Insured with respect to:
            1. any representation ar warranty not authorized by you;
            2. any physics[ or chemical change in your producE made intentionaEly ~y th2 vendor;
            3. repackaging, unless unpacked solely for the purpose of inspection, demons#ration, or testing, or the
               substitution of parts under instruction from the manufacturer and then repacked in the original
               container;
            4. failure to make such inspections, adjustments, tests or servicing as the vendor has agreed to make or
               narmal[y undertakes to make in the asual course df business in connection with the distribution or
               sale of your products; or
            5. demonstrat€ors, Installation, servicing ar repair operations, except such operations performed at the
               vendor's premises in connection with the sale of your products;

        further na person or entity from whom you have acquired your products, ar any container, ingredient or part
        entering into, accompanying or containing your products, is an Insured under this provision;

    H. any person or entity to whom or to which you are o6figatecl by virtue of a uvrltten contract, agreement ar
       permit to provide such insurance as afforded by thEs Paficy, but only with respect to Eia biliEy arising out of your
       produck ar your warEc performed by you or on your behalf for that Insured; howeuer, this provision does not
       apply:
           1. unless the written contract or agreement has been executed, or the permit has been issued, prior #o
                the bodily injury, property damage, or personal or advet#ising injury to a cEinicaf trial participant.
                The contract or agreement will be considered executed when an Insured's performance begins, or
                ~nrhen it is signed, whichever happens first; or
           2. to any person or entity:
                     a. for:
                                i.   bodily injury,
                               ii.   propertydamage,nr
                              iii.   persona! or advertising injury to a clinical trial participant,
                           arising out of its sole negligence; or
                     6. included as an Insured by an endorsement issued by the Company and made a part of this
                           Policy.



                                       May contain capyrigh#ed material ofthe
                                   Insurance Service Office, Inc. with its permission.

t~[AV LS 10~ X115                            Navigators i.ife Sciences                              Page 13 of 26
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 328 of 452




    Far sub-sections E., F., G. and N., such persons ar entities are Insureds on[y to the extent captained in a
    written contract or agreement and only up to the amount required by such written contrac# or agreement, but
    notwithstanding anything contained in a written contract nr agreemen#,the Company shall not be liable for
    greater coverage or limits of insurance than provided far in this Policy.

    Far subsections A,-H., all claims far damages because of bodily injury to the same persaro, including damages
    alleged by any person or organization for care, loss of services, or deaih resu{ting at any time from the bodily
    injury, will be deemed to have been made at the time the first of those claims is made against any Insured.

    For subsections A.-N., al! claims for riarrtages because of property damage or personal or advertising injury alleged
    by the same person or organization ~ori11 be deemed fo have been made at the time the first of those claims is made
    against any Insured

Insured contract
means that part of any written contract or agreement pertaining to your operations or facilities under which you
assume the tort liability of another to pay damages because of bodily injury or property damage io a third person or
organization,or personal or advertising injury to a clinical trial participant, provided such contract or agreement is
made prior to the bodily injury, property damage, ar personal ar advertising injury.#o a c4inicel trial participant, Tort
liability means a liability that tiwauEd be imposed by law in the absence of any conirac# or agreement.

lead
rrseans the element in any farm.

Loading or unloading
means the handling a~ property:
    A. after it is moved from the place where it is accepted far movement into or onto an aircraft, watercraft or
        automobile;
    8. while it is in or on an aircraft, waiereraft or automobile; or
    C. while it is being moved front an aircraft, wa#ercrafE or automobile to the pface where it is finally delivered,

but loading or unloading does not include the movement of property by means of a mechanical device, other than a
hand truck, that is pat attached to the aircraft, watercraft or automobile.

local admitted policy
means any Policy required to be issued 6y a duly authorized insurer in a jurisdiction outside of the United States;
Puerto Rico or Canada that provides compulsory coverage in such jurisdiction.

Managemer~t control
means:
   A. awn[ng interests representing more than 50% of the voting, appointment or designation power far the
       selection of:
       1. a majority of:
           a. the Board of i7irectars of a corporation;
           b. the management committee of a joint venture; or
           c. the members Qf the management board of a limited EiabiEity company; or
       2. the general partners of a limited partnership, or one ar more managing partners of a partnership other
           than a limited partnership; or




                                        May contain copyrighted ma#eria! ofthe
                                    insurance Service Office, fnc. with its permission.

NAV LS 10Q X13.6                             Navigators Life Sciences                               Page 14 of 26
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 329 of 452




         having the right, pursuant to the First Named Insured's by-laws, charter, operating agreemenC, partnership
         agreement or similar documents,to elect, appoint ar designate:
         1. a majority of:
             a. the Board of Directors ofa corporation;
             b. the management committee of a joint venture; or
             c. the members of the management board of a limited Eiability company; or
         2. the genera( partners of a limited partnership, or one or more managing partners ofa partnership other
             than a limited partnership.

Medical de~iee
means an instrument, apparatus,implement, machine;contrivance, implant, in vitro reagent or other similar or related
article, component part or accessory that is:
     A. subject to Uni#ed States Food and Drug Administration regulation, Hea(fih Canada regulation or the equivalent
          of such regulations in any foreign jurisdiction;
     8. intended far.use in the diagnosis, cure, mitigation,treatment or prevention ofi injury, sickness or disease
          in humans; ar
     C. in#endec(ta a£fact the structure or any function of the human body;

and does not achieve its primary intenc[ed purposes through chemical or biological action wiihin or upon the
human body and which is not dependent upon he'sng metabolized for the achievement of its primary intended
purposes.

However, medical device does not include any pharmaceutical drug, biaiogiral graduc# or food.

Medical or biotechnology advisors
means an entity or individuals, other than you or your employees, who are serving, or have served as your advisor
or consultant in a reviev~t of the design or develapmen# of your products.

Medical expenses
means reasonable expenses far necessary;
   A. first aid administered at the time of an accident;
   B. medical, surgical, x-ray and dental services, including prosthetic devices; or
   C. ambulance, hospital, professional nursing and funeral services.

Medical sales consultant
means an entity or indiv'sduals, other than you ar your employees, providing advice or demonstrating procedures
in connection with the sale ar distribution of your products on the condition that such consultant does not render
any direct patient care or medical services in connection with.the sale or distribution of your products.

Medical services
means
   A. dental, medical, mental health, nursing, surgical, irr►aging, clinical testing or other sirr~ilar service providing
        direct care to a patient and performed by a medico[ intern, resident, technician, nurse, physician or other
        medical professional;
   6. the #urnishing ofifood, beverages, medications ar appliances in ctinnection wi#h such services; or
   C. the postmortem handling of human bodies.

Mobile equipment
means any of the following types of land vehicles, including any attached machinery or equipment:
   A. bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public roads;
   B. vehicles maintained for use solely on or next to premises you or~vn or rent;
                                         May contain copyrighted material ofithe
                                     Insurance Service OfFice, lnc, with its permission.

NAV LS 1D0 U116                               Navigators Ufe Sciences                                 Page 15 of 26
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 330 of 452




    C. ~ehieles that traael an crawler treads;
    D. vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently
       mounted:
        1. power cranes, sh~veEs, loaders, diggers ar drills; or
        2. road construction or resurfacing equipment such as graders, scrapers or rollers;
    E. vehicles not described In A., B., C. ar D. above that are not self-propelled and are maintained primarily to
       provide mobility to permanently attached equipment ofthe follntaing types:
       1. air compressors, pumps and generators, including spraying, mrelding, building cleaning, geophysical
           exploration, fighting and weli servicing equipment; or
       2. cherry pickers and similar devices used io raise or lower uvorkers;
    F. vehicles not described in A., B., C.or D. above maintained prirttarily for purposes other than the
       transportation of persons ar cargo.

HQ~rvever, se{f-prapel(ed vehicles with the following types of permanently a#tacked equipment are no# mobile
equipment but will be co»sidered automobiles:
         1. equipment designed primarily far;
              a. snow removal;
              b. road maintenance, but not construction or resurfacing; or
              c. street cleaning;
         2. cherry pickers and similar devices mounted on automo6ife ur truck chassis and used to raise or lower
              workers; and
         3. atr compressors, pumps and generators,including spraying, welding, building eteaning,geophysical
              exploration, lighting anc! well servicing equipment.

Named Insured
means any entity fisted as such in the Deciaratlons or as amended by endorsement to this Policy.

Newly acquired subsidiary
means any entity, ne~.vly formed ar acquired by the first Named Insured or any subsidiary during the policy period
E~ut only for 90 days after such formation or acquisition. In order far coverage to continue beyond such 90 day
period,the Company must have specifically agreed in writing to add such entity as a subsidiary to the PoEicy by
endorsemen# specifying the terms and conditions of its coverage.

NucEear faciEity
means:
    A. any nuclear reactor;
    8. any equipment or device designed ar used for {af separating the isotopes of uranium or plutonium,(b}
         processing ar utilizing spent fuel, or (c) handling, processing or packaging nuclear wasee;
    C. any equipment or device used far the processing,fabricating or alloying ofspecial nuclear material if at
         any time the tatai amount ~f such material in the custody of an {nsured at the premises where such
         equipment or device is located consists of or contains mare than 25 grams of plutonium or uran€um 233
         or any combination thereof, or mare #han 25fl grams of uranium 235;
    D, any structure, basin, excavation, premises or place prepared or used far the storage or disposal of nuc3ear
         waste; and
includes the site on ~rrhich any ofthe foregoing is located, all operations conducted on such site and all premises
used for such operations.

Nuclear material
means source materiel,special nuclear material ar by-product material.



                                     May contain copyrighted material ofthe
                                 Insurance Service Office, lnc. with its permission.

NA~V L5100 0116                             Navigators life Sciences                               Page 16 of 26
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 331 of 452




Nuclear reactor
means any apparatus designed ar used #o sustain nuclear fission in a sett supporting chain reaction or to contain a
critical mass of fissionable material. Property damage includes ail farms ~f radioactive contarrtination of property.

IVucfear waste
means any waste material (a) containing by-product materiat other than the taifings nr wastes produced by the
extraction fir concentration of uranium or thorium from any ore processed primarily #or its source material
content,and (b} resin#ing from the operation by any person or organization of any nuclearfacility included under
the first two paragraphs of the definition of nuclear facility.

occurrence
means an accident, including continuous or repeated exposure to tie same general harmful conditions.-

Personal oradvertising injury
means injury, including emotiana{distress and mental anguish, arising out of:
    A. defamation or othertort reEated to disparagement or harm to the character, reputation or fee3ings of any
        person ar organization, including libel, slander, product c[isparagement,trade libel, negligent or
        intentional inf{fiction of emo#tonal distress, outrage or outrageous conduct;
    6. fa#se arrest, wrongful detention, false imprisonment, wrongful entry or eviction ar other invasion of the
        right of private occupancy, malicious prosecution or violation of an individual's or entity's right ofi privacy;
    C. invasion, infringement or interference with rights of privacy or publicity, including false light, public
        disclosure of private facts, intrusion and commercial appropriation of name ar likeness;
    D.  infringement   of copyright, title, slogan,traderrtark, trade name,trade dress,trade secrets, Ingo, SE'YVICC'
        mark or service name;
    E, the use of anather's advertising idea; or
    F. plagiarism, piracy, misappropriation ofideas under implied contract or other misappropriation of
        proper#y rights, ideas or information.

Pharmaceutical drug
means a synthetic or natural chemical:
    Q. recognized in the official NationaE Formulary,the of€icial United States Pharmacopoeia, the af~cia)
        Homeopathic Pharrr~aeopoeia, Compendium of Pharmaceuticals &Specialties, any provincial formulary or
        any supplement to any of these orthe equivalen# ofsuch documents in any foreign jurisdEction;
    8. intended for use in the diagnosis, cure, mitigation,treatmen# or prevention of injury, sickness or disease
        in humans and which affects the structure of any function of the human body; or
    C. as a component of any product described in paragraph A. or B. above.

Hourever, pharmaceutical drug does not include any hiological product, medical device or food.

PoEicy period
means tie period of time shov~rn in the Reclarations of this Policy or as amended by endorserrEent or cancellation.

pollutants
rrteans any solid, liquid, gaseous ar thermal irritant or contam€pant, including smoke,vapor, soot,fumes,acids,
alkalis, chemicals and waste. Waste includas materials to be recycled, reconditioned or reclaimed.

Products-completed operations hazard
means;
    A, bodily injury or property damage arising out of your product or your work; ar



                                      May contain copyrighted material ofthe
                                  insurance Service Office, Inc. with its permission.

NAV LS 10Q 017.6                              Navigators Life Sciences                                Page 17 of 26
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 332 of 452




     B. personal ar advertising injury but solely ~o the extent such personal or adver#ising injury arises out of
        clinical triats sponsored by you and soleEy to the eaten# a clinical #rial participant incurs such personal ar
        advertising injury.

     Nawever, products-completed operations hazard does not include bodily injury or property damage arising
     out af:
          1. the transportation of property, unless the bodily injury or property damage arises out of a condition
             in or an a vehicle creased by the loading or unloading of it; ar
          2. the existence oftools, uninstafled equipment, ar abandoned or unused materials.

Products-campleEecE operations hazard claim
means a efaimalleging aproducts-camp[eted operations hazard ancf arising out ofan occurrence.

Property damage
means:
    A. physical injuryto tangib{e property, including the loss ofi use thereof, All such lass of use shall be deemed
        to occur at the time of the physical injury that caused it; ar
    B. lass of use of tangible property that has not been physically injured or destroyed. All such lass of use shall
        ~e deemed to occur at the time of the occurrence tha# caused it.

Etelated claims
means all claims arising out of a single occurrence ar related occurrences.

Related ocsurr~nce
means an occurrence giving rise to bodily injury, property damage or personal ar advertising 9njuryto twa or
more persons or properties which bodily injuries, property damage or personal or advertising injuries are
attributable directly, indirectly or allegedly to the same actual, or alleged even#, condition, cause, defect, hazard,
advice or decision fre the design,formulation, manufacturing, distribution, sale, testing, use, operation,
maintenance,repair ar replacemen# of your product or your work. Such related occurrence exists regardless of:
    A. when ar where such bodily injuries, properly damage and ar persvrtai oradvertising injuries occur; or
    B, the number of such bodily injuries, propesry damage and or personal or advertising injuries.

SiEica
rrteans silicon dioxide occurring in crystalline, amorphous ar impure #orms, silica particles, silica dust or silica
compounds. It does not include processed colloidal si(icon dioxide.

Soarce inaterlal, special nuclear material, and by-product material
mean the meanings given them in the Atomic Energy Act of 1954 ar in any law amendatory thereof.

Spent fuel
means any fuel element or fuel component,solid or liquid, ~nrhich has been used or exposed to radiation in a
nuclear reactor.

Submission rr~ateriats
means any materials pravidec# by you nr nn your ar any other insureds behalf in c4nnectian with the application
pracessforthlsinsurance.




                                       May contain copyrighted material of the
                                   insurance Service Office, Inc. with its permission,

NAV LS 10D 0116                                Navigators Life Sciences                                 Page 18 of 2f
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 333 of 452




Subsidiary
means any entity in which the First Named Insured, directly or indirectly, had management wntro[ Qn the
inception date of this Policy. On the date during the policy period that the Firs# Named Insured ceases to have
scach rrtanagement control of such entity, such entity steal! cease to be a subsidiary under the terms of this Policy.
In such event, coverage will be provided to such subsidiary under the Policy but aniy with respect to occurrences
thaf happen prior to such date in accordance with all other ter►tts and conditions of this Policy. No coverage will kle
afforded under the Policy with respect to claims made againsi such subsidiary based on any occurrences that
happened on or subsequent to such date.

Tafceover
means:
    A. the acquisition by another entity or parson, or group of entities or persons acting in concert, af:
          1.     the ournership or control of voting stock of the First Named Insured resulting in such entity,
                 person or group awning ar controlling more than 50% of the voting stock of the first iVamed
                 Insured; or
           2.    assets of the First Named Insured resulting in such en#ity, person ar group owning mare than
                 509a of the total consoEide#ed assefs of the First Named Insured as of the date of the Firs#
                 Named Insured's most recent audited consolidated financial siatemerrt prior to such acquisition;
    B. the merger of the First Named Insured into another entity such that the First Named Insured is not the
        surviving entity; ar
    C. the consalida#ion afthe First Named Insgred with another entity.

You {or Your)
means any Named Insured and any subsidiary or any newly acquired suhsidiary.

Your product
means:
    A, any goods or products including, but not limited to, biobgical products, pharmaceutical drugs ar medical
        devices mono#actured, developed, designed, created, tested; sold, leased, licensed, rented, handled,
        marketed, distt'ibuted io others ar disposed af, by you ar others an your hehalf; and
   B. containers (other than vehicles), materials, parts or equipment furnished in conttection with such goods
        ar products.

    Your product includes:
          1.    warranties ar representations made at any time with respect to the fitness, quality, durability;
                performance, use, handling, operation or safety of your product; and
          2.    the providing of or failure to provide training, warnings or instructions.

Your work
means:
    A, ~nrork ar operations performed by you or an your behalf,, in campiiance with all applicable Eaws, statutes
       or ordinances; and
    B. materials, parts or equipment furnished in connection witi~ such work, operations or services:

    Your work includes:
          1.    warranties or representations made at any time with respect to the fitness, quality, durability,
                performance, use, ha ndfing, operation, safety ar maintenance of your work; and
          2.    the providing af, or failure to provide, training, warnings or instructions.




                                     May contain copyrighted material ofthe
                                 Insurance Service Office, Inc. with its permission.

NAV LS 10~ 01 Z6                             Navigators Life Sciences                                Page 19 of 26
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 334 of 452




v.cor~arr~at~s
A. Your Daties if there is a Ciaim

It is a condition precedent to coverage that an Insured:
   1.      notify the Company as soon as reasonably possible of any claim;
                a. such notice mus# be in writing and be sent to fihe attention of Navigators Specialty Claims:
                          i.   by email to. RBClaims@navg.com;
                         ii.   by fax tQ;(847} 285-9003; or
                        iii.   by mat! #o: 5375 E. Woodfield Rd.,Suite 720,Schaumburg,!L 60173
                b. such notice must be given to the Company na later than ninety days(90}after termination or
                     expiration of the coverage relationship, ar during the Extended Reporting Period, if applicable;
      2. specify the names and addresses of the persons making a claim against an Insured and provide the
           Company with information on the time, place and nature of the claim;
      3. promptly forward to the Company all documents that the Insured receives in connection with the claim;
      q. fuDy cooperate with the Company or its designee in the defense of a claim,including but not limited to
           assisting the Company in the conduct of suits or other proceedings, settEement negotiations, and the .
           enforcement of any right of contribution or indemnity against another who may be liable to an Insured;
      5. shall attend hearings and trials and assist in securing evidence and obtaining the attendance of ~vftnesses;
           and
      6. will not voluntarily make any payment,admit liability, assume any obligation or incur any expense, other
           than first aid, without the Company's prior written approval.

After an tasured reports a claim and the Insured has the right under any contract to either reject or demand
arbitration or ether aifernative dispute reso3ution process,the Insured shah only do so with the Company's prior
written consent.

B. Your Rights in the Event of a Circumstance

If, during the policy period, you report a circumstance far which there may be coverage under this Policy, and you
give the Company wri#ten notice containing:
      1. what happened,and the details of your work, your product or activities you performed that might give
          rise to a claim;
      2. the nature of any pass[6{e injury or damages;
      ~, ho~v you first became aware of such circumstance;
     4. the identity of the specific Insureds allegedly responsible far such specific activities; and
      S. the nature ofthe potential demand for money or services that rttay be sought in consequence ofi such
          specific activities,

then ar►y claim otherwise covered that may subsequently be made against an Insured during the Coverage
Relationship, during the automatic Extended Reporting Period, or any Supplemental Extended Reporting Period if
purchased, arising out of such circumstance shall be deemed to have been made against such Insured an the date
the Company received written notice ofthe circumstance.

C. Mandatory Notice of Advisory Memorandum, Class 1Product Real[ or Boxed Warning

You must see to iY tha#the Company is advised as soon as reasonaE~ly possible of any advisory memorandums or
class 1product recalls issued during this policy pertoc€. You must also see to it that the Company is advised as
soon as reasonably possible of boxed warnings added to, or revised for, any of your previously
approved product labeling during this policy period. Timely reporting of such events is required far coverage to be
afforded forany future losses or claims that may arise. as a result of these events.
                                     May contain copyrighted material of the
                                 Insurance Service fl~fiice, Inc. wi#h its permission.

NAV L5100 t311b                              Tfavigators Life Sciences                             Page 20 of 26
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 335 of 452




D. When a Claim shall he Deemed Made

A claim is c{eamed made:
    1. in the case of a written demand,nn the executive officer's receipt of such demand; or
    2. in tha case of a civil action proceeding in a court of law or equity or arbitration, ar a regulatory
         proceeding, on the date of service upon, or other receipt by, you of a complaint against you in such
         proceeding ar arbitration.

~. Transfer of Rights of Recovery Against Otf~ers

!fan Insured has righisto recover all or part of any payment t~ve have made under this Policy, those rights are
transferred fo us. The Insured must do nothing after loss to impair them. At the Company's request,the Insured
 will bring suit ar transfer those rights to the Company and hefp it enforce them.

However,the Company will wane any right of recovery it may have against any person or entity because of
payments it made for injury or damage arising ou# of your warts or your products under a written contractor.
agreement fnrith that person or ent(ty. This waJver applies only to persons or entities with whom you have a
wr'stten contract or agreement, executed prior to the u~curreace,that requires you to +naive your rights of
recovery.

The amount recovered shall 6e apportioned in the inverse order of payment of damages to the extent of actual
payment. Claim expenses shall be apportioned in the ratio of respective recoveries.

F. Premium

A[I premium charges under this Policy will be computed according to the rules, rates and rating plans that apply at
the effective date of the current policy period.

Yau shall maintain records aF such information as it is necessary Far auditable premium computation and shall
send topics ofsuch records to the Company at the end of the policy pQriod and at such fiimes during the polity
period as the Company may direct. Subsequent to audit by the Company, you she!} #arward to the Company any
additional premiums+rvarranted Icy such audit.

G. BanEcruptry

In the event Qf your 6anlcruptcy, insolvency, rece(vership or any refusal or inability of you to pay damages to which
this Policy applies,the insurance afforded by this Policy shaE! no# replace or supplement the deductible or self-
insured retention but shall apply in the same manner as though you were willing and able to pay. In no event shall
the Company assume your responsibilities ar obligations.

li. Changes

Notice to or knowledge possessed by any person shall not create a waiver or a change in any part of this Policy or
estop the Company from asserting any right under the #erms of this Policy. The policy's terms shall not be waived
or changed except by an endorsement issued by and signed by an authorized representative of the Company.




                                     May contain copyrighted material ofthe
                                 Insurance Service OfFice, Inc. with its permission,

NAV fS ~.QO t111&                            Navigators Life Sciences .                            Page 21 of 26
       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 336 of 452




i.    ,4ssignment

Assignment of interest underthis Policy is prohibited and shall not bind the Company unless and until its consent is
endorsed herQon.

1, Cancellation

This Policy may be canceled 6y the First Named Insured by surrender thereof to the Company or by mailing to the
Company writ#en notice stating when thereafiter the cancellation shall be effective. This Poiicy may be canceled or
non-renewed by the Company by mailing to the First Named Insured at the address shown in this Rolicy written
notice stating when,r at less than 90 days ihereafiter,such cancellation ar non-rene~vai shall be effective except
that for caneeUation because of rtanpayment of premium which shaEl be effective not less than 3.0 days after such
notice is mailed to the First Named Insured. The maifi~g of such notice shall be sufficient proof of notice. The time
ofthe surrender or the effective date and hour of cancelletian stated in the written notice shall became the end of
the policy period. Electronic delivery of such written notices either by the First Named Insured ar by the Company
sha11 be equivalent to mail►ng.

!f the Company cancels this Po{icy, a refund due shall be computed on a pro-rata basis and shaEl be prnrnptly
re#urned to the First Named Insur'sd; however, if the First Named Insured cancels this Policy, the refund due shal3
be 90%of the pro-rata unearned paid premium, or7~% of thetotal policy term premium at inception ofthis
Policy, whichever is less, but subject to the minimum premiums shown to the Declarations. The First iVamed
Insured may elect in writing to the Company to have any return premium due applied to the additional premium
charged for any Supplemental Extanded Reporting Period, if purchased .

Premium adjustment may be made either at the time cancellation is effective or as soon as practicable after
cancellation becomes effecEive, but_ payment or tender of unearned premium is not a condition of cancel lotion.

K. ether Insurance

!f the Insured is entitlecE to be indemnifed or otherwise covered in whote or in pa►-t by any other valid and
collectible insurance, self insurance or indemnity agreement for any claim which otherwise would have been
indemnified in whole or in part by this Policy, the limits of liability specified in the Declarations shall apply in excess
of, and shall, not contribute to that claim. Solely wish respect to any Focal admitted policy the Company shall only
be liable far any damages ar claim expenses that are also covered under the terms and conditions ofthis Polley to
the extent it would have been liable had you purchased a nd maintained such Iocal admitted policy. This
paragraph does not apply to any other insurance that was bought specifically to apply in excess of the I'smits of
liability shown in the declarations of this Policy.

The Company will have no duty under this Policy to defend an Insured against any claim if any other insurer has a
duty to defend the Insured against that claim. If no Other insurer defends, the Company will undertake to do sn,
but it will be entitled to the Insured's rights against al{ those other insurers.

Solely with respect to any person or organization covered pursuant to section kV. DEFINITIONS, the defsniYion of
insured, the insarance afiforded by this Policy is primary and non-Contributory over any other primary insurance
available to such Insured when required by written con#Tact.

i..   Currency

The limits, retentions, premiums and losses of this Policy are payablQ in United States currency unless otherwise
specified in the Declarations.

                                        May contain cdpyrighteci material of the
                                   Insurance Service Office, Inc. ~rsith its permission.

NAV LS 100 0116                                h4avigators Ufe Sciences                                 Page 22 of 26
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 337 of 452




M. RcCion Against the Company

No person ar entity has a right under this Policy;
    1. to join the Carripany as a party or otherwise bring it into a suit asking for damages from an Insured; or
    2. to sue the Company on this Paiicy unless all terms E~ave been fuEly complied with.

N. Inspection and Audifi

The Company shall he permitted but not obligated to inspect your property and operations at any time. Neither
the Companys right to make inspections northe making thereof nor any report thereon shat( constitute an
undertaking, on behalf of or forthe benefit of you ar others,#o d~#ermine or warrant that such property ar
operations are safe crr healthful, or are in compliance with any lae~, rule or regulation.

The Company may examine and audit your books and records at anytime during the policy period and extensions
thereof and uvithin three years after the Ana[ termination of this Policy.

Q. Sole Agee!

The First Named Insured is authorized to act on behalf of ail Insureds with respect to giving ar receiving notice of
cancellation, non-renewal, premium ar changes in this Policy ur requesting a Supplemental Extended Reporting
Period endorsement.

P. Entire Contract

By acceptance of this Policy you agree that:

    2. alf of the information and statements provided to the Compa ny by you are true, accurate and complete
       and shall be deemed to constitute rt~ateriaf representations made by all ofthe Insureds;
    2. this Policy is issued in reliance upon your representaiions;
    3. this Aolicy, endorsements thereto,together with the completed and signed application (which is deemed
       to be incorporated herein} embody all ofthe agreements existing between the Msureds and the Company
       and shall constitute the entire con#tact between the insureds and the Company; and
    4. the willful yr inten#ional misrepresentation ofany material matter by you or your agent wi(I render this
       Policy nul I and void and relieve the Company from a!f liability herein.

Q, Territory

This insurance applies anywhere in the world regardless of where the occurrence takes place or where a claim is
brought, subject to the following:
    1. Solely +Kith respect to any claim Earought outside ofthe United 5iates and Canada,this insurance is not a
         substitute fflr any local admitted policy. The Company assumes no responsibility for tF~e furnishing of
         certificates, euidence of insurance or bands In any country In which it is not an admitted or authorized
         insurer. The Company shall not be liable for any fine ar penalty imposed upon an Insured or any person or
         entity covered coder this Policy,for #ailing to obtain insurance from an admitted or duly authorized
         insurer, nor for any other failure to comply with an insurance(aw of jurisdiciinn in which it is not an
         admitted or authorized insurer.
    2, Notwithstanding anything to the contrary in this Policy, with respecE to any claim 6raught outside of the
         United States, Puerto Rica ar Canada,the Insured and no#the Company,shall be o~aligated to assume
         charge of and pay the costs of the investigation and defiense of any such cteims. The Company, however,
         has -the right io approve in writing the retention of any defense counsel ar to participate with the Insured
         ire the choice of arbitrators or mediators. The Company also has the right #a be kept fully informed, or to
                                      May contain copyrighted material of the
                                  Insurance Service Office, Inc. with its permission.

f~AV LS 100 0116                               Navigators Life Sciences                             Page 23 of 26
       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 338 of 452




       have our designated representat€we kept fully informed, by the Insured concerning the conduct a#such
       cEefense or such arbitration or mediation.
    3. Solely with respect to any claim brflught outside the United Stages, Puerto Rico or Canada, the Company
       wilt reimburse the insured for, or at our sole option, pay on the insured's 6ehaEf,those sums that the
       Insures! becomes legally obligated to pay as damages and claim expenses to which this insurance applies.

Any disputes taetween an insured and the Company as to whether there is coverage ur+der this Policy must be filed
in the courts afthe United States of America, Puerto Rica or Canada.

R. extended Reporting Reriods

extended Deporting Periods da not extend the policy period or change the scope of coverage provided, oar do
they act to reinstate or increase any ofthe f~mits of liability. They apply only to ctaims that occur before the end of
the policy period but not before the retroactive date shown in the Declarations. Extended Reporting Periods begin
at the end of the coverage relationship and apply to claims first made and reported to us during the Extended
Reporting Periods. l~ claim first oracle and reported to us during Extenr~ed Reporting Periods will be deemed to
have i~een made on the Cast day of the policy period.
     1. Automatic Extended Reporting Period
         The Company will provide an automatic, non-czncelable E~ctended Reporting Period of 90 days at no
         additional premium if nu other insurance is purchased by you to replace this Policy. With respect to any
         circumstance reported to the Carrtpany, all claims associated ~nrith the reported circumstance must be
         reported within 5 years of the encE of the coverage relationship in accorctanee with Section V.,
         CONDITIONS, paragraph B., Your Rights In The Event of a Circumstance.
     2. Supplemental E~ctended Reporting Period (Opt~anal}
         An optional Supplemen#al Extended Reporting Period of up to a maximum of 84 rr~onths can be purchased
         to replace the Automatic Extended.Reporting Period.7a obtain a Supplemental Extended Reporting
         Period, you must make a request to the Company in ~triting wi#hin 90 days after the end of the policy
         period, or the effective date of cancellation. An additional premium of not more than 200%a afthe
         adjusted Annual Premium will be charged fiarthis option.

Purchasing a Supplemental Extended Reporting Aeriod does not change the 5 year {unit to report ctairns associated
with any reported circumstance.

Once en effect, a Supplemental Extended Reporting Period may no# be canceled unless you fail to pay additional
premiums or premium audits when due.

S. Separation of insureds

Except with respect to the limits of liability, and any rights or duties specifically assigned in this Policy to the First
f~arned Insured, this insurance applies:
    1. as if each of you were the only you; and
    2. separately to each Insured against wham a claim is made.

T. Change ~f Status e€Insureds

         Takeover ofthe First Named Insured: In the event of a takeuaer of the First 1Vamed insured,#his Policy
         shall automatiea3ly and without any notification terminate effective as ofthe date ofsuch takeover,
         unless the Company is notified in wrifiing ofthe takeover prior to the takeover effettl~e date and agrees
         in writing to continue this Policy beyond the effective date of takeover and the First Named insured
         accepts any specia I terms,canditic~ns a nd exclusions and pays any additional premium charge required by
         the Company.
                                       May contain copyrighted material ofthe
                                   insurance Service Office, Inc. with its permission.

NAV 1.5100 01 x6                                Navigators life Sciences                                 Page 24 of 26
       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 339 of 452




  2.     Cessation of Subsidiary: if any en#ity ceases to be a subsidiary,such subsidiary sha(I cease to bean
         Insured under this Policy and all coverage far such subsidiary under this Policy shaft terminate with
         respect to such subsidiary withauY any noti~catian on the effective date of such cessation, unless the
         Company is notified in writing of such cessation prior to the effective date thereof znd agrees in writing to
         continue coverage for Bach subsidiary, and the First Named Insured accepts any special terms,conditions
         and exclusions and pays any additional premium charge required by the Carnpany_

U. U.S. Economic and Trade Sanctions Limitations Clause

No insurer shall be deemed to provide cover and no insurer shall he liable to pay any claim or provide any benefit
hereunder to the extent that the provision of such ever, payment of such claim or provision of such ►seneflt would
expose that insurer to any sane#ion, prohibition or restriction ander the trade ar ecanamic sanctions, laws or
regulations of the United States afiAmerica.

The United States of America trade or economic sanctions, laws or regulations shall include, bu# not be limited to,
those sanctions administered and enforced by the U.S. Treasury Department`s Office of Foreign Rssets Cnniral
(OFAC~.

V. Estates, Legal Representatives and Spouses

Ths estates, heirs, legal representatives, assEgnees, spouses and arsy domestic partner of natural person Insureds
shall be considered Insureds under this Policy; provided, however, coverage is afforded to such estates, heirs, legal
representatives, assfgneesand spouses onEy for a claim arising solely out of #heir status as such and, in the case of
a spouse ar domes#ic partner, where such claim seeEcs damages from marital community property, jointly held
property ar property transferred from the Insured to the spouse or domestic par#ner.

W. Serutce of Suit

In the event the Company fails to pay an amount alEeged to be due hereunder, the Company, at the request of the
First Namsd Insured, will not dispute personal jurisdiction in any state within the United States. Nothing herein
eottstitutes or should be understood to constitute a waiver of the Company's rights to comma»ce an action in any
court of competent Jurisdiction in the United States, to remove an action Ye United Sta#es District Court, to seek a
transfer of an action to another eourt as permitted bylaw, or to seek the dismissal of an action based upon the
doc#nine of forum non conveniens.

Service of process in sueh suit shall be made upon;

         Name: Navigators Management Company
         Attn; General Counsel
         Address: 40(? A#lantic Street, 8'" FlQar, Stamford, Cl' 0901

and in any salt instituted against such person upon this Policy, the Corrtpany will abide by the final decision of such
court or of any appellate court in the event of an appeal              ,

The Genera[ Counsel is authorized and directed to accept service of process an behalf of the Company in any such
suit and, upon the request of the First Narrsed insured, to give a written undertaking to the First Named Insurer€
that he or she will enter a general appearance upon the Company's behaEf in the event such suit shall be instituked.

Further, pursuant to any statute ofi any state, territory or district of the United States that makes provision
therefor, the Cot'npany hereby designates the Superintendent, Commissioner ar Director of Insurance or other
officer specified for that purpose in the statute, or his successor or successors in office, as its true and lawful
                                      May eontain copyrighted material ofthe
                                  Insurance Service C~fFice, Inc. Uri#h its permission.

NAV LS 10Q i~126                              Navigators fife Sciences                               Page 25 of 25
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 340 of 452




attamey upon whom may be served any la~~ful process in any action, suit or proce~t[ing instituted by nr on behalf
of any Named Insured or any beneficiary hereuncEer arising out of this contract of insurance,and hereby
designates the above-named as the person to wham the said gfficer is authorized to mail such process or true copy
thereof.

X. Meadings

The descriptions in tie headings of this Policy aye sofe(y for convenience, ar~d form no part ofthe #erms and
conditions of coverage.




                                      May contain copyrighted material ofthe
                                  Insurance Service office, Inc. uri#h its permission.

NAV LS 1000116                               Navigators Life Sciences                              Page 25 of 26
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 341 of 452



                          THlS ENDORSEMENT CHANGES THE POLICY
                                 Pl.~AS~ READ IT CAREFULLY

                                   Navigators Life Sciences
                            GLS E(ite Plus Cawerage Endorsement
This enc[orsement modifies insurance provided under the folfowing:
PRODUCTS-CQMPL£TED OP~RATIL3NS ~IABILI7Y CdVERAGE F~LICY

1)The following is added to Section I. INSURING AGREEMENTS afi this policy:

    D. Supplsrnen#ary Benefits

        Subject to paragraph B. When Caverage Applies of Section 1. INSURING AGREEMENTS:

        1. Mitigation Expenses

                                 reimburse you far 90°!0 of the mitigation expenses subject to the r~'ti#igation
         ~_ a. The Company will
               expenses sublimit of liability set forth in the Declarat~ans provided that prior to incurring ar~y
               mitigation expenses:

                    [.     you report the claim ar circumstance for which you intend to incur such mitigation
                           expenses in accordance with Section V.,CONUf't'IQNS, paragraphs A.and B.;
                   ii,     you provide the Company with details of t'he action being contemplated by you to
                           minimize any pvtentiat damages arising out of such clairrE or circumstance and the
                           arr~ount of mitigation expenses that are contem~(ated in connection with such action;
                   iii.    the Company provides written approval of any mitigafiion expenses prior #o such
                           mitigation expenses being incurred. No mitigation expenses tiviil be approved by the
                           Company that are- requested less. than five business days prior to the planned
                           incurrence of such mitigation expenses; and
                   iv,     you Cooperate with the Company in addressing the claim or circumstance for wJhich
                           you are incurring mitigation expenses.

            b. Your pa rticipa#ion on the mitiga#ion expenses are borne entirely by you and you will not obtain
               insurance #o cover it.

        2. Class 1 Product Recall Expenses Re3rnbursement

            The Company will reimburse you for class 1 product reca€I expenses in excess of the class 1 product
            recall expenses deductible and subject to the class 1 product recall expenses sublimit of liability set
            forth in the DeclaraYians provided that the class i produci recall

                a. takes place in the coverage territory;
                b. is initiated during the policy period;
                c. prior. to the policy period, no executive officer had prior knowledge of any potential need .
                   far such class 1 product recap; and
                d. the Company provides written approval of any class 1 product recall expenses prior to such
                   class 1 product recalE expenses being incurred.

         ALL OTH£R TERMS AND CONDITIONS O!F THE pdL1CY REMAIN UN£HANGEU.

                                     May contain copyrighted materiaE of the
                                Ensurance Service Office, Inc. with its permission.

NAV LS 1Q3 0715                              Navigators Life Sciences                                   Page 1 of5
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 342 of 452




        3. Medical Expenses

             The Company will reimburse you for medical expenses subject to the medics! expenses limit of
             liability set forth in the Declarations for bodily injury caused by an accident thati happens io a
             human subject in connection with the conduct oPa cllnicaE trial, provided that:

                a. the accident takes place during the policy period;
                b. the medical expenses are incurred by any Named Ir~sured and reported to tMe Company
                   within one year of the date of the accident;
                c, the injured medical test subject su{~mits #a examination, at the Compan~/s expense, by
                   physicians of the Company's choice as r~ften as the company ~easanably requires;and
                d. such bodily inj~ry is not otherwise excluded under the policy.

                The company wrill make these payments regardless of fault.

i[}Section II. LIMITS ~F LIA8ILITY AND DEQUCTIBLE aR RETEM'iQN,D. Multiple Insureds, Claims and Claimants is
deleted and replaced by:

    d. Multiple Insureds, Claims and Claimants

       'The limits of liability shown in the Declarations are the amounts the Company wil! pay as damages,claim
        expenses, mitigation expenses, or class 1 product recall expenses regardless of the number of Insureds,
        claims made,circumstances reported, class 1 product recalls, or persons or entities making claims.

Ilij The fallawtng is added to Section 11. LIMITS OF LIABILITY At~fD DEDUCTIBLE OR RETENTION ofthis policy:

    F. Supplementary Benefits Limits

        1. Mitigation Expenses Sublimit of I.iabi[ity

                 a. Sublimit ofl.iability--each claim orcircurnstance
                    Subject to paragraph 6. below,the amount paid by the Company for mitigation expenses
                    for each claim or circumstance shall not exceed the mitigation expenses subEimit for Each
                    Claim or Circumstance set forth in the ~eclaratians,

                 b. Sublimit of Liability—in the aggregate
                    The sublimit of liabiEiiy ofthe Company for mitigation expenses for all claims or
                    circumstances shalk not exceed the arr~aant set forth in the E3eclarations as the mitigation
                    expenses Aggregate.

            l"he mitigation expenses sublimity set fr~rth in the Declarations are included v~ithin and are not in
            addition to the Products-Competed Operations Each Claim anct Aggregate Liat~ility limits as shown in
            the Declarations. As such,the mitigation expenses sublimity erode the Each Claim Prnducts-
            Completed Operafiions Liability lirr~iY and the ProducEs-Completed Operations Liability Aggregate
            limit ofliability set forth in the Declarations, All mitigation expenses arising out of the same
            occurrence are subject to the applicable limits of liability of the policy wherethe first request for
             mitigation expenses is made.



          ALL UTHfR TERMS AND CflNDffiOR1S OF TtiE POLICY REMAIN UNCHANGED.

                                    May contain copyrighted material of the
                                insurance Service Office, Inc. with its permission.

NAV LS 1(33 0716                             Navigators Life Sciences                                   Page 2of5
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 343 of 452




         2. Class 1 product recall expenses Sublimit of Liability

                    a. Suplim~t of I.iahility-each claim or circumstance
                       Subject to paragraph b. belasw~,the am+~unt paid by the Corrtpany €~r expenses for each
                       class"1 product recall shall nQt exceed the class 1 product recall expenses sublitnit far Each
                       Recall set forth in the Deelara#fans.

                    b. Sublimit of I.iabilifiy-in the aggregate
                       The amount paid by the Company for expenses for iii class 3, product recalls shall not
                       exceed the amours# set forth in the DeeEarations asthe class 1 product recall expenses
                       Aggregate.

               i'he class 1 product recalE expenses sublimity set for#h in the Declarations are included within and
               are not in addition to the Products-Completed Operations Each Claim and Aggregate Liability limits
               as shown in the declarations. As such,the class 1 product recall expenses sul~limlts erode the'Each
               Claim Products-Completed Operations Lialzi}ity-limit and the Products-Completed Opera#ions
               Liability Aggregate Limit of liability set forth in the IIeclarations. All class 1 product recall expenses
               arising out of the same occurrence are subject to the applicable limits of liability of the polity where
               the first request for class 1 product recalE expenses is made.

         3. Medical Expenses Sublimit at Liability

               a. Limit of liability--each ~serson
               Subject to paragraph b. below,the limie of liability of the Company far alE medical expenses far each
               injured test subject shall not exceed the medical expenses sublimit set fiorth in the Declarations.

               b, 1imiY of Liability-in the aggregate
               The limit of liability of the Company for all medical expenses in the aggregate shall not exceed the
               amount stated in the Declarations as the aggregate.

               The Medico( Expenses Limits are in addition to fhe each claim and all claims ir► the aggregate limits
               of liability set forth in the Declarations.

IS/j The fof Sowing is added to Section lil. EXCLUSIONS of this policy:

   Class 1Fraduct REcal) F~cpenses ~xclusiort:

         This policy does not apply to any classiproduct reca[f expenses due to:

         1..       Caprice

                   caprice or whim of any insured;

         2,        CE~emical change

                   deterioration, decomposition ar iransforma#ion of a chemical nature, except if caused by an
                   error in the design, manufacturing, processing, packaging, handling, distributing, fabelit~g,
                   storage ~r transporta#ion of your product;

           ALI. OTHER TERMS ANp COND[T'IONS C3F THE PCJUCY REMAIN UNCHANGED.

                                       May contain copyrighted material of the
                                   Insurance Service Office, Inc. with its permissiart_

NAV LS 1~3 0716                                  Navigators Life Sciences                                      Page 3 of 5
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 344 of 452




         3.       FaultyformuEa

                  improper, inadequate or faulty formula or speci#ications, unless there is a reasonaUle
                  praba6ility that such improper, inadequate ar faulty farri~ula or specifications wiEl cause bodily
                  injury or property darrtage;

         4.       Interacted purpose

                 fiaflure of your produc# to accompEish its iniended purpose, including any breach of warranty 4f
                 firness, quality,efficacy or efficiency, tivhether written or implied;,,

        5.        Loss of reputation

                 lass of reputation, customer faith or approvaE, or any costs incurred to regain customer market,
                 or any other consequential damages;

        6.       Prior circumstances

                 any fact, circumstance ar situation that at the inception of the policy period or the date you
                 relinquished your product to others;

                      a) was known to any insured or was reasonably foreseeable by any insured; and
                      b} tha# would cause a reasonable person to bel€eve a class 1 product recall wtiu3d result;

                  Redistribution Qrrepla~cement

                 redistribution or replacement af.the withdrawn products by [ike products ar substitutions;

        8.       Shelf life

                 your product exceeding its designated shelf Eife;

                 Withdrawal of similar products

                 the withdrarrtal of similar products or batches that are oat defective, when a defect in another
                 product or bafch has been four~d,

V} The following is added to See#ion iV, U~FIfVITIOiVS,Claim expenses:

   Claim expenses do not include mitigation expenses.

VI)[n regards to Class 1 product recaI! expense coverage only, Section tV. DEF1NiTIONS, Class 1~ product recall is
deleted and replaced by:

        Cass 1 product recall
        means that you ar the United States Faad and t7rug Adminis#ration, or any foreign equivalent, have
        determined your product poses a situatson in wh€ch there is a reasonable pro6al~iiity that the use afar
        exposure to your prasfuct will cause serious adverse health consequences or death, anc[ as a result of
        that determination, you issue a recall for your products that had been manufactured, processed,

          ALL OTHER TEAMS AND Cf)ND11'IC1NS U~ THE P~l1CY REMAlN UNCHANGED.

                                     May contain copyrighted material calthe
                                 Ensurance Service Office, Inc. wi#h its permission.

NAV LS 3.03 0716                              Navigators Life Sciences                                   Page 4 of5
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 345 of 452




         packaged, handled, distributed, or sold by yau, and physlca[!y relinquished to others. A class 3. product
         recall is deemed to be a circumstance and is subject to the reporting requirements. of Section V.,
         CONDITIONS, paragraph B. Yaur Rights In The £vent Of A Circumstance.

VII} The following is added to Section IV.[}EFiNITIQfVS;

         Class 1 product recoil expenses
         means reasonable and necessary expenses, incurred with the Company's prior written consent as a
         resuli of a class 1 prodast recall, for;

             A. any communication casts incurred to announce the withdrawal,including but not limited to;

                 Z. telephone, radio, teEevision, and infiemei announcements; and
                 2. production costs of the announcements, such as printing costs, stationary, envelopes and
                    postage,

             B. transgarting your product from any purchaser, distributor or user, to tocatians designated by
                YQu;

             C. trans~aorting your employees to any purchaser, d'sstributar ar user in order to effectuate
                reasonable and necessary on-site repairs due to a class 1 product recall;

             D. remunerating your employees for overtime t+~ perform the actions in 1. 2., or 3. above, and, if
                necessary, the cost to hire and pay additional persons other than your regular employees #o
                perform these actions;

             E. properly dfspos€ng of your product, including packaging that cannot be reused; or

             F. renting temporary Iota#ions used to stare your product.

             However,class 1 product recall expenses do not include mitigation expenses or medical expenses.

        Mitigation expenses
        means reasonable and necessary fees, costs and expenses incurred Lay you in your e~Forts to mitigate
        potential damages far ~vhich you might become liable due to a claim or a circumstance. Mitigation
        expenses do not include fees, costs or expenses incurred to comply with any goverr~mentaf or regulatory
        requirement, class 1 product retail expenses or medical payments. Mitigation expenses do not include
        damages ar claim expenses,




          ALL OTHER TERMS AND CONDlT{ONS OF THE POLtCY REMAIN UNCHANGE[3.

                                     May contain copyrighted material of the
                                 Insurance Service Office, Inc. with its permission.

NAV LS 1~3 0716                               Navigators Life Sciences                                 Page 5 of5
            Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 346 of 452




                            NEW JERSEY AMENDAT~F~Y END~RSENIENT

          THlS ENDOR5EM~NT CHANGES THE POLICY. PLEASE READ iT CAREFULLY.

This endorsement modifies insurance provided under the fiollowing:

         Gi.S Elite Products-Completed Operations Liability Coverage
         GIS Elite Products-Completed Operations And Professional Liability Coverage

Section V. CONDl3'IONS,!.Cancellation, is deleted in its entirety and replaced with the following:

   J. Gancellatian/Nan-Renetvai

       1.    Pursuant to 1~ew 3ersey law, this Policy cannot be canceEled or non-renewed For any underv~rriting reason ar
             guideline which is arbitrary, capricious or unfairly discriminatory ar without adequate prior notice to the
             insured. The underwriting reasons ar guidelines that an insurer can use to cancel or non-renew this Policy ate
             maintainsd by the insurer fn writing and will be Furnished to the Insured andJor the Insured's lawful
             representative upon written request.

             This provision shall not apply to any policy which has been in effect for less #han 5D days at the time notice of
             cancellation is mailed or delivered, unless the policy is a renewal policy.

       2.    Cancellation

             a. This PoEicy of insurance may be canceQed by the First Named Insured by surrender thereof to the
                Company or by mailing to the company written notice slating when thereafter the cancellation shall be
                effective.

             b. If this Policy has been effect for less than 60 days, the Company may cancel this Policy at any time by
                mailing to the First Named Insured and any person entitled to notice under this Foficy, written no#ice of
                cancellation at least:

                 .
                 i     1~ days before the efFective date of cancei(atian if the Policy is cancelled far nonpayment of
                       premium; or

                 iI. 30 days before the effective date a~ cancellation for any other reason.

             c, [f this Policy has been in. effect far 60 days or more, or is a renewal of a Policy the Company issued, this
                Policy maybe cancelled by the Campo ny only far one or more of the following reasons:

                 i.    Nonpayment of premium;

                 ii.   Existence of a moral hazard, as defined in N.J.A.C.11:1-20.1(f~;

                 iii. Material misrepresentation or nondisclosure to the Company flf a material fact at the time of
                      acceptance ofthe risEt;

                 iv. Increased hazard ar material change in the risk assumed. which the Company could not have
                     reasonably contemplated at the time of assumgtian ofthe risk;



NAV !SA ~.Q00 N1 {06/16)                        Contains copyrighted material of the                              Page 1 of3
                                          Insurance Services Office, Inc, with its permission.
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 347 of 452




                v. Substantial breaches of contractual duties, conditions or warranfiies that materialiy affect the nature
                   and/or insurability ofthe risk;

                vi. Lack of cooperation frortt the Named Insured on lass control matters materially affecting insurability
                    ofthe risk;

                vii. Fraudulent acts against the Company by the Named Insured or their representative that materially
                     affect the nature of the risk insured;

                viii. Loss ofor reduction fn available insurance capacity;

                ix. Material increase in exposure arising out a# changes in statutory ar case law subsequent to the
                    issuance of the Policy or any subsequent renewal;

                x. Loss afor substantial changes in applicable reinsurance;

                xi. Failure by the Named Insured to comply with any federal, state or local fire, health,safety or building
                    or construction regulation, law flr ordinance with respect to an insured -risk tiuhich substantially
                    increases any hazard insured agains# within 6Q days of written notification of a violation of any such
                    Jaw, regulation or ordinance;

                xii. Failure ~y the Named Insured to provide reasonable and necessary underwriting infarmatian to the
                     Corrrpany upon written request therefore and a reasonable oppariunity to respond;

                xiii. Agency termination, provided:

                      (aj The Company documents that replacement coverage at comparable rates and terms has been
                          provided to the First Named Insured, and the Company has iafarmed the First Named insured,
                          in writing, cif the right tacnnt€nue coverage with the Company; or

                      (b} The Company has informed the First Named Insured, in writing, of the right to continue
                          coverage with the Company and the First Named Insured has agreed, in writing, to the
                          cancella#ion ornon-renewal based en the termination of their appointed agent.

                xiv. Any other reasons in accordance with our underwriting guidelines for cancellation of commercial
                     li nes coverage.

           d. if this Policy is cancelled by the Company based on reason c.i, or ~.ii. above, the Company shall mail a
              written not(ce of cancellation, sta#ing the reason for cancellation, to the First Named Insured and any
              person entitled to notice under this Paticy at least 3,0 days before the e~fective date of cancellation. For
              cancellation due to the nonpayment of a premium,the notice shall state the effect of nonpayment by the
              due date. CanceElation far nonpayment of pret'nium shall not be effective if payment of the amount due
              is made prior #o the effective date set forth in the notice. If this Policy is cancelled far any other reason
              listed above, the Corr~pany shall mail a r~+ritten notice of cancellation, stating the reason for cancellation
              to the Frst Named insured and any person entitled to notice under this Policy, not more than 120 days
              nor less than 30 days before the effective date of Bach cancellation.

           e. The notice of cancel)ation shall be sent:

                .
                i     By certified mail; or

                ii.   By first class mail, if the Company has obtained from the past office a date stamped proof of mailing
                      showing names and addresses.

           f. The Company is not required tp provide notice of cancellation if the First Named ]nsured has;


NAV LSA 1000 NJ (06f15)                             Contains copyrighted material of the                        Page 2 of 3
                                              Insurance Seruices Offiice, fnc. with its permission.
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 348 of 452




                 i.    Replaced coverage elsewhere; or

                 ii.   Specifically reques#ed termination.

             g. If the First Named Insured cancels this Paticy, earned premium shall be computed in accordance vtirith the
                custorr~ary short rate table and procedure. If the Company cancels this Policy. earned premium shall be
                computed pro rata. Premium adjustment may be made either.at the time cancellation is effected or as
                soon as practical~(e after tanceUation I~ecomes effective, bu# payment ar tender of unearned premium is
                not a condition of cancellat(on.

        3. Non-Renewal

             a. The Company may elect not to renew this Po[icy fior any reason permitted to cancel it. IP the Corrtpany
                elec#s not to renew this Pol€cy, the Company shall mail a notice of non-renewal, stating the reasons for
                non-reneN,ral, to the First Named Insured at least 30 days but no# more than 220 days before the
                expiration date of this Policy. 1f this Policy does not have a fixed expiration date, it shaiE be deemed to
                expire annually on the anniversary of i#s inception.

             b. This notice will be sent to the First Named Insured at the last mailing address known to the Company by:

                 .
                 i     Certified rnaif; or

                 ii.   First class rriai}, if the Company has obtained from the post office a date stampett prpof of mailing
                       shQwingthe First Named tnsured's name and address.

             c. The Company need not mail or delEver this notice ifthe first Named insured has:

                 .
                 i     Replaced coverage elsewhere; or

                 ii. Specifically requested termination.


All other terms and conditions of this Polity remain unchanged.




NAV LSA 1900 NJ (06/16)                            Contains copyrighted material of the                          Page 3 of 3
                                             Insurance Services Office, Inc. with its permission.
        Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 349 of 452



                         THIS ENDQRSEf'VIENT CHANGES THE PQLICY.
                                PLEASE READ IT CAREFULLY.

                              DES[GNATED RR~DUCTS EXCLUSIQh]

This endorsement modifies insurance provided under the fail wing:
GLS ELf7E PRODEJCTS-COMPETED OPERATf~NS l.IABlLITY COVERAGE POLICY


The foffowing is added to SEC7[flN.1ll. ~XCLU5ft~N5:

Excluded Products

based on or arising out of:

   1} the manufacturing of, or spansortng of dfnfcal trials involving, the folEowing products or any products made of
      ar containing any ofthe following:

        •Any product containing mercury, where such product is intended to be implanted, ingested, injected, inhaled
          ar absorbed
        • Birth control yr fertility goods or praducis ~vhase primary function is to control or affect fertility, fertilization,
          conception ar contraception
        • Di-(2-~thylhexyl} Phthalate (DEWP}used in goods or products approved for neanatal patients
        • Diethylstiilaestrol(DES)
        •Ephedra
        • EphecErine,or pseudaephedrine,except where used in Overthe Counter or prescription products
        • Fentany! ar #en#anyl pa#ches, except for generics manufactured after addition of the warnings for opioid
          addiction and Seratonin Syndrome to the labeling
        + IsotretinQin
        •Latex gloves when sensitivity warning is not on package or other Eabeling
        • Live virus vaccines, except far attenuated vaccines
        • Metocloprarrtide (including but not ]invited to Reglan) in regards to side effects of Tardive Dyskinesia,
          worsening of Parkinson's,and other movement disorders resulting front usage ofthe drug,
        •Oral hormone repEacement products approved for menopause treatment
        •Pain pumps when inserted directly into an orthopedic joint and administering pharmaceuticals not approved
          forjoint application
        •Permanenf breast implants,except when part of mastectomy reconstruction products
        •Phentermine used in combination with fenfluramir~e {including but not limi#ed to Pondimmj or
          dexfenfluramfne {Redux~
        .Propoxyphene (including but not!invited to f3arvan or Darvocet}
        •Selec#ive Serotonin Reuptake Inhibitors {55RI}, except for generic manufactured after addition of 'the
          warnings #o labeling for irscreased suicide risk and increased birth defect risk iFused by pregnant women
        •Vaccines with preservatives approved fior persons under age of 18

   2y    blood banks and blood dona#ion facilities, except biobanks storing samples for research and development

The exclusions above sha11 not apply to canLract manufacturers who are indemnified and held harmless contractually,
or da not have responsibility for label or warning design, regulatory reporting, safeEy surveillance, formulation or
develop men#.

                 ALL OTFIER TERMS AND C0IVDIT[{3NS OF THE POttCY REMAIN UNCHANGEI3.

                                    May coneain copyrighted material of the
                                Insurance Service Office, Ins. with its permissipn.

NAV LS 102 07 16                            Navigators Life Sciences                                   Page 1 of 1
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 350 of 452




                  THIS ENDORSEMENT CHANGES TWE POLICY.
                         PLEi4SE READ IT CAREFULLY.



                  SPECIFIED ADDITIONAL INSURED ENDORSEMENT



This endorsement modifies insurance provided under the following:
GLS ELITE PRODUCTS-COMPLETED ~PERATiONS LIA8ELITY COVERAGE
GLS 117E RRODU~l'S-C~MPL~1'ED AND PROF~SS[O~aL LIABILITY COVERAGE


&ection IV. D~FINETIt~IVS, Insured is amended to include as an additionaE Insured any persons} or organization(sj
(referred to below)shown in the Schedule;

Additional Insured(sj:

Wells Fargo bank, National Association, as Agent &its successors and/or Assigns.




           AL1. OTHER TERMS AND CONDITIONS t~~ THE PUI.tCY REMAIN U~tCHANGED.

                                 May contain copyrighted material of the
                             insurance Service Office, Inc with its permission.

NAV LSC Otl4 01 1fi                 Navigators Life Sciences                            Page 1 o~F ~.
     Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 351 of 452




              THIS END~JRSEMENT CHANGES THE PQLfCY.
                     PLEA5E READ IT CAREFULLY.


                  ADQITIC?NAL NAMEQ tNSURED~S~ ENDORSEMENT



This endorsement modifies insurance provided under the following:
GLS ELITE PRODUCi"S-COMPLETED OPERATIONS LIAHILITYC~VERAGE
GLS ELITE PROQUCT5-COMPLETED ~PERAI"IONS AN[3 PROFESSIONAL LIABILITY COVERAGE



]t is agreed that Section iV. U~FtNlTBflNS, Named Insured is amended to inclucEe the following
persons ar entities listed in the schedule below as Named Insureds in the Declarations of this
policy.

SCHEDULE

   1. Pernix Therapeutics Holdings, Inc.
   2.     Cypress Pharmaceuticals,lnc.
   3.     Gaine, Inc.
   4.     G7AGF,Inc.
   5.     GTA LP, Inc.
   6.     Hawthorn Pharmaceuticals, Inc,
   7.     Macoven Pharmaceuticals,lLC
   8.     Pernix ManuFacturing, LLC
   9.     Pernix Manafacturing, l.lC dba Great Southern Laboratories
   10.    Pernix 51eep, Inc. dba Somaxon Pharmaceuticals Inc.
   11.    Pernix7herapeutics, LLC
   7.2.   Respicope~, inc.
   13.    Respicapea, Limited
   14.    Zinterests, LLC
   15.    Aernix Ireland, Ltd fka'~forrigan Limited
   16.    Pernix Ireland Pain fka Serrimill Ltd,




           ALL ~`D'HER T~~tMS AND CONDI7t~}NS ~F 7HE Pt?LICY REMAIN UNCh~4NGED.

                                  May contain copyrighted material of the
                              Insurance Service Office,(ne with its permission.

f~lAV LSC 005 ~1 16                 Navigators Life Sciences                      Page 1 of 1
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 352 of 452




              TH[S ENDORSEMENT CHANGES THE PC3LICY.
                     PLEASE READ IT CAREFULLY.


                      SCHEDULE 4~ RETRO DATES ENDORSEMENT



This endorsement modifies insurance pro~ided.unc{er the fiol[owing:
GLS ELITE pR0[7UL75-COMPLETED OPERATIQNS LIABILITY COVERAGE
GLS ELITE PRODUCTS-COMPLETED OPERATIONS AND PitOFES510NAL LIABILITY COVERAGE




Et is hereby agreed that Item 7. of the Declarations page, Retraaccive Date, is arriended to read as foEiotints:

~8j20/2Q14:       7reximet
10J25/2013:       Zohydro ER but only for this product sold by the named insured after 4/25J2015, from inventory
                  acquired on 4/25/2015 and controlled 6y the named.insured.
QZ/18J2000:       All Other Products




           ALL OTHER TERMS ~1ND CaNDlTION5 O~ TNT PaLICY ttEMAlN UNCHAAIGED.

                                 - May contain copyrighted material ~f the
                              Insurance Service Office, Inc with its permission.

NAV LSC 009 01 7.6                   Navigators L'sfe Sciences                                Page 1 of 1
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 353 of 452



                  THIS END(1RSEMENT CHANGES THE PCILICY
                         PLEASE READ IT CAREFULLY

                            PERNIX THERAPEUTCCS HOI.RINGS, INC.
                                MANU5CRIPT ENDOR5~MENT


   1..   Section Itl. EXCLUSIONS, B. Assumed LiaF~ility is deleted and replaced tivith the follo~.ving:

         B.kssumed I.iafiility

         based on or arising out of any actual or alleged:

         1..   hodity injury, property damage; or
         2, personal and advertising injury,
         fvr uvhi~h.any Insured is obligated to pay damages by reason afthe ass~rr~pt3on of Ijability in a contract
         or agreement.

         This exclusion does not apply to liability for damages:

              a, far which an Insured tivould have been liable in the absence ofthe contract or agreement or
                 related agreement;or
              b. assumed in a contract or agreement that is an i»sured contract, provided the bodily injury,
                 property damage or personal and advertising injury, occurs subsequent to the execution of
                 the contract or agreement. Solely for the purposes of liability assumed in an insured contras#,
                 reasonable attorney fees and necessary litigation expenses incurrecE by or far a party other
                 than an insured are deemed to be part of claim expenses because of bodily injury, property
                 damage, ar personal and advertising injury provided:

                      i.     liability to such party for, or for the cast of, that party's defense has also been
                             assumed in the sa me Ensured contract; and
                      ii.    such attorney fees and litigation expenses are for defense ofthat party against a civil
                             action or aEternative dispute resoles#ion proceeding in which damages to which this
                             insurance applies are alleged.

   2. The foElowing is added to Sec[ian 111. EXCEUStONS:

         New Products, Acquisition and label Changes

             any actual ar alleged bodi{y injury or propert}t damage based on or arising aui a#:
             1. any new product sold ar tested by you or others on yoar behalf;
             2. the testing in clinical #rial for a new indication; or
             3, the sale of existing products for e new indication.



          ALL OTHER TERMS AND Ct3NDITtONS OF THE POLICY REMAIN U~ICHANGE~.

                                      May contain copyrighted materiaE of the
                                  Insurance ServEce Office, Inc. with its permission.

NAV LSU 4141216                                Navigators life Sciences                                    Page 1 of 2
    Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 354 of 452




          Solely for the purposes afthis exclusion:

          1. new product is defined as a product first acquieed, or approved far sale by the FDA, atCer the
             effective date of this Policy;
          2. new indication is de#fined as a novel, new or additional authorization to market fior a new
             disease state, new population, or new health condition which will require a revision of the
             Instrurtians far Use ofthe product(s).

      This exclusion will not apply if documentation regarding the new product, new testing, or new indication
      is provided at least 30 days prior to the commencement of the r~ew testing or the sale of the new
      product ar indication, and written approval has heart provided by the Company or an endorsement to.
      this Policy fs issued.




        ALL OTWER TERMS AN(7 CfJNDITtDNS OF THE P4i.tCY REMAIN UNCHANGED. .

                                 May contain copyrighted material of the
                             Insurance Service Office, Inc. with its permission.

NAV LS 1Q30116                            Navigators Life Sciences                                   Page 2of 2
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 355 of 452




               THIS END~JRSEIVIENT CHANGES THE PQLIeY.
                      PLEASE READ IT CAREFULLY.



        FUi.L TERRORISM EXCLUSIC}N tIN~1.UDING CERTIFIED ACT O,F
                             TERRORISM)


This ~ndQrs~ment modifies insurance provided under the following:
GLS ELITE PRODUCTS-COMPLETED OPERATIONS LIABILITY COVERAGE


1. The fallowing is added to Section 111. EXC4USIONS:

   Terrorism


   based on or arising, directly or indirectly, aut of any act of terrorism, including, but nvt limited to, a certified
   act of terrorism, regardless of any other cause or event that contributes concurrently ar in any sequence to the
   claim, injury or loss.

~. The foiloyving is added to Section IV. DEFIIWTIQNS:


    Certified act of terrorism means an act that is.certified by the Secretary of the Treasury, to be an aet of
    terrorism€ pursuant to the federal Terrorism Risk Insurance Act. The criteria contained in the Terrorism Risk
    Insurance Ac# far a certified alt of tErrorism include the fallowing:


   1. The act resulted in insured losses in excess of $5 milEion in the aggregate, attributable to all types of
      insurance subject to the Terrorism Risk Insurance Act; and


   2. The act is a violent act or an act that is dangerous #o human life, property or infirastructure and is
      commi#ted by an individual or individuals as part of an effort to coerce the civilian population ofthe United
      States or to influence the policy or affect the conduct of the United States Government by coercion.




          ALL OTHER TERMS AND CONDITIONS ~~ THE POLICY REMAIN UNCHANGED.

                                      May contain copyrighted material ofthe
                                 Insurance Service tlffce, Inc wi#h its permission.

NAV lS 1.05 fl116                         Alavigators Life Sciences                               Page 1 of 1
Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 356 of 452




                    EXHIBIT E
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 357 of 452




                              NavStar

                  Navigators Insurance Company

                              A "Stock" Company


                   One Penn Plaza, New York, New York 10119




NSI 8U O1 08 16


                                    Insufed Copy
       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 358 of 452


NAVIGATORS INSURANCE COMPANY                Policy/Quote Number: CH17NCP020480-00
Insured Name:     PERNIX THERAPEUTICS HOLDINGS
I nsured Address: 10 NORTH PARK PLACE
                  SUITE 201
                  MORRISTOWN, NJ 07960
                  USA


                             POLICYHOLDER DISCLOSURE
                     NOTICE OF TERRORISM INSURANCE COVERAGE
You are hereby notified that under the Terrorism Risk Insurance Act (the Act), as amended, you have a
right to purchase insurance coverage for losses resulting from acts of terrorism, as defined in Section
102(1) of the Act. The term "act of terrorism means any act or acts that are certified by the Secretary of
the Treasury, in consultation with the Secretary of Homeland Security, and the Attorney General of the
United States - to be an act of terrorism; to be a violent act or an act that is dangerous to human life,_
property, or infrastructure; to have resulted in damage within the United States, or outside the United
States in the case of an air carrier or vessel or the premises of a United States mission; and to have been
committed by an individual or individuals as part of an effort to coerce the civilian population of the United
States or to influence the policy or affect the conduct of the United States Government by coercion.

YOU SHOULD KNOW THAT WHERE COVERAGE IS PROVIDED BY THIS POLICY FOR LOSSES
RESULTING FROM CERTIFIED ACTS OF TERRORISM, SUCH LOSSES MAY BE PARTIALLY
REIMBURSED BY THE UNITED STATES GOVERNMENT UNDER A FORMULA ESTABLISHED BY
FEDERAL LAW. HOWEVER, YOUR POLICY MAY CONTAIN OTHER EXCLUSIONS WHICH MIGHT
AFFECT YOUR COVERAGE, SUCH AS AN EXCLUSION FOR NUCLEAR EVENTS. UNDER THE
FORMULA, THE UNITED STATES GOVERNMENT GENERALLY REIMBURSES 85% THROUGH 2015;
84% BEGINNING ON JANUARY 1, 2016; 83% BEGINNING ON JANUARY 1, 2017; 82°/a BEGINNING
ON JANUARY 1, 2018; 81%BEGINNING ON JANUARY 1, 2019 AND 80% BEGINNING ON JANUARY
1, 2020, OF COVERED TERRORISM LOSSES EXCEEDING THE STATUTORILY ESTABLISHED
DEDUCTIBLE PAID BY THE INSURANCE COMPANY PROVIDING THE COVERAGE. THE PREMIUM
TO BE CHARGED FOR THIS COVERAGE IS PROVIDED BELOW AND DOES NOT INCLUDE ANY
CHARGES FOR THE PORTION OF LOSS THAT MAY BE COVERED BY THE FEDERAL
GOVERNMENT UNDER THE ACT.

YOU SHOULD ALSO KNOW THAT THE TERRORISM RISK INSURANCE ACT, AS AMENDED,
CONTAINS A $100 BILLION CAP THAT LIMITS U.S. GOVERNMENT REIMBURSEMENT AS WELL AS
I NSURERS' LIABILITY FOR LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM WHEN
THE AMOUNT OF SUCH LOSSES IN ANY ONE CALENDAR YEAR EXCEEDS $100 BILLION. IF THE
AGGREGATE INSURED LOSSES FOR ALL INSURERS EXCEED $100 BILLION, YOUR COVERAGE
MAY BE REDUCED.

SELECTION OR REJECTION OF TERRORISM INSURANCE COVERAGE

The prospective premium required for your terrorism coverage is:      332

If you wish to reject this offer of coverage, you should check the box below, sign this notice and send it to
your agent. An exclusion of terrorism losses, as defined by the Act, will then be made part of your policy.

         hereby reject the offer of terrorism coverage. I understand that I will have no coverage for losses
arising from acts of terrorism, as defined in the act.

If your policy includes Property Coverage in one or more of these states: CA, CT, GA, HI, IA, IL, MA, ME,
MO, NC, NJ, NY, OR, RI, VA, WA, WI or WV,the following statement applies:

The terrorism exclusion makes an exception for (and thereby continues your coverage for) property fire
losses resulting from an act of terrorism. Therefore, if you reject the offer of terrorism coverage,. that
rejection does not apply to fire losses resulting from an act of terrorism -the coverage in your policy for
PHN 001 IL 03 16              Includes copyrighted material of National Association of                Page 1 of 2
                                   I nsurance Commissioners,.with its permission.


                                                   Insured Copy
       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 359 of 452


such fire losses will continue. If such a loss occurs, and is certified under the Act, the loss will be
reimbursed by the United States Government under the formula detailed above.
The portion of your policy premium attributable to terrorism (fire only) coverage in all of the states listed
above, is Mandatory even when TRIA is rejected. This amount is included in your policy premium and
cannot be rejected. The return premium resulting from a rejection of TRIA will still generate this premium,
which is a percentage of the total premium noted above. The difference will be reflected in actual
premium return resulting from a rejection of TRIA compared to the total premium noted above.

If your policy includes Inland Marine Coverage in one or more of these states: CA, ME, MO, OR or WI,
the following statement applies:

The terrorism exclusion makes an exception for (and thereby continues your coverage for) direct property
damage fire losses resulting from an act of terrorism. Therefore, if you reject the offer of terrorism
coverage, that rejection does not apply to direct property damage fire losses resulting from an act of
terrorism -the coverage in your policy for such fire losses will continue. If such a loss occurs, and is
certified under the Act, the loss will be reimbursed by the United States under the formula detailed above.

I n all of the states listed above in which your policy provides Inland Marine coverage, the portion of your
I nland Marine policy premium attributable to coverage for direct property damage from fire resulting from
terrorism is Mandatory and even when TRIA is rejected. This amount is included in your policy premium
and cannot be rejected. The return premium resulting from a rejection of TRIA will still generate this
premium, which is a percentage of the total premium noted above. The difference will be reflected in
actual premium return resulting from a rejection of TRIA compared to the total premium noted above.



                                                             Navigators Insurance Company
Policyholder/Applicant's Signature                          Insurance Company



Print Name                                                  Date



If you have any questions about this notice, please contact your agent.




 PHN 001 IL 03 16             Includes copyrighted material of National Association of                   Page 2 of 2
                                  Insurance Commissioners, with its permission.


                                                   Insured Copy
  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 360 of 452




Policyholder PVotice
                                                               catV%t,,,~'c~tl~rf"S~

                         CLAIM REPORTING PROCEDURES

Conditions of the policy require that in the event of a claim, you notify us as soon as
practicable. All Claim notifications are to be reported to the office by electronic mail to
newloss@nav~.com.

If you are reporting an auto claim, please send your claim notification to
7362NAVS@vorkrs~.com.


I n the alternative, claim notices may also be:

    ➢ Mailed to the Danbury Office at:

               Navigators Management Co. Inc.
               Claims Division
               83 Wooster Heights Road
               Danbury, CT 06810

    ➢ Or faxed to 847-285-9003

    ➢ Or reported to our 24 hour call center at 855-444-4796


All claim notifications must be accompanied by an ACORD loss form and should contain
current contact information for the insured and claimants) as well as a detailed
description of the loss.

If the insured files a claim with the agent, it is the agent's responsibility to forward the
claim to the Danbury Office.




NAV-PHN-MM-200(04/17)                                                  Page 1 of 1


                                           Insured Copy
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 361 of 452


                                                                                   Policy Numbsr
                                                                                   CH17N CP020480-00
       ~~~~~~Q~~~                        COMMON POLICY DECLARATIONS

                                         NAVIGATORS INSURANCE COMPANY
                                                A "Stock" Company
                                         One Penn Plaza, New York, NY 10119
                                                  (212) 2442333

Item 1. Named Insured and Mailing Address                     Agent Name and Address
PERNIX THERAPEUTICS HOLD NGS                                  CONNER STRONG COMPANIES
(SEE NAMED INSURED ENDT)                                      50 S 16TH STREET
10 NORTH PARK PLACE                                           SUITE 3600
SUITE 201                                                     PHILADELPHIA PA 19102
MORRISTOWN NJ 07960
                                                     Agent No. CONN0358
Item 2.   Policy Period         From:     11-30-2017 To:    11-30-2018
                                at 12:01 A.M., Standard Time at your mailing address shown above.
Item 3.   Business Description:
          Form of Business:        CORPORATION
Item 4.    In return for the payment of the premium, and subject to all, the terms of this policy, we agree with you to
           provide the insurance as stated in this policy.
This policy consists of the following coverage parts for which a premium is indicated. Where no premium is shown,
there is no coverage. This premium may. be subject to adjustment.
            Coverage Parts)                                                                            Premium
Commercial Property Coverage Part                                                                   NOT COVERED
Commercial General Liability Coverage Part                                               $             33;4 83.00
Crime and Fidelity Coverage Part                                                                    NOT COVERED
Commercial Inland Marine Coverage Part                                                              NOT COVERED
Commercial Auto (Business or Motor Carrier) Coverage Part                                           NOT COVERED
Commercial Garage /Auto Dealers Coverage Part                                                       NOT COVERED




TAX OR SURCHARGE                                                                         $                  198.91
                                                                  Total Policy Premium   $             33,681.91
Item 5.   Forms and Endorsements
Forms) and Endorsements) made a part of this policy at time of issue:

          See Schedule of Forms and Endorsements




  THIS COMMON POLICY DECLARATION AND THE SUPPLEMENTAL DECLARATION(S), TOGETHER WITH THE COMMON POLICY CONDITIONS,
     COVERAGE PART(S), COVERAGE FORMS)AND FORMS AND ENDORSEMENTS, IF ANY, COMPLETE THE ABOVE NUMBERED POLICY.



NAV-CO-DEC (12/15)
                                                         Insured Copy
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 362 of 452




In ~'Vitness Whereof,the issuing Company has caused this policy to be signed officially below
and countersigned on the Declarations page by a duly authorized representative of said Company.




              [Emily Miner]                                 [Stanley A. Galanski]
                Secretary                                        President




Navigators Insurance Company



NAV-SIG-001 (10/10)
                                            Insured Copy
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 363 of 452


                                                             Policy Number
                                                             CH17N CP020480-00
'    ~~~~~~~~5~                SCHEDULE OF NAMED INSUREDS)

                         NAVIGATORS INSURAfdCE COMPANY
Named Insured      PERNIX THERAPEUTICS HOLDINGS              Effective Date:      11-30-17
                                                                      12:01 A.M., Standard Time
Agent Name         CONNER STRONG COMPANIES                   Agent No.       CONN0358
JAV-CO-DEC         (cont.)

THE NAMED INSURED ON FORM NAV-CO-DEC IS AMENDED TO READ:

                          PERNIX THERAPEUTICS HOLDINGS
                          INC
                          CYPRESS PHARMACEUTICALS, INC
                          GAINE; INC
                          GTA GP, INC
                          GTA LP, INC
                          HAWTHORN PHARMACEUTICALS, INC
                          MACO,VEN PHARMACEUTICALS, LLC
                          PERN~IX MANUFACTURING, LLC
                          PERNIX MANUFACTURING, LLC DBA
                          GREAT SOUTHERN LABORATORIES
                          PE.RNIX THERAPEUTICS, LLC
                          RESPICOPEA, INC
                          RESPICOPEA, LIMITED
                          PERNIX SLEEP INC. DBA SOMAXON
                          PHARMACEUTICALS, INC
                          ZINTERESTS, LLC
                          PERNIX IRELAND LTD F/K/A
                          WORRIGAN LIMITED
                          PERNIX IRELAND PAIN, LIMITED`
                          F/K/A FERRIMILL LTD




NI-SCHED (01/97)
                                         Insured Copy
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 364 of 452


                                                           Policy Number
                                                           CH17NCP020480-00
                   a
                          SCHEDULE OF TAXES, SURCHARGES OR FEES
                        NAVIGATORS INSURANCE COMPANY
Named Insured     pERNIX THERAPEUTICS HOLDINGS              Effective Date:     11-30-17
                                                                    12:01 A.M., Standard Time
Agent Name   CONNER STRONG COMPANIES                        Agent No.         CONN0358
:O-DEC (cont.)

                TAXES/SURCHARGES DETAILED BREAKDOWN

                NJ-PLIGA SURCHARGE                                  $             198.91

                TOTAL TAXES/SURCHARGES                              $             198.91




TAXFORM (01/97)
                                         Insured Copy
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 365 of 452


                                                             Policy Number
                                                             CH17N CP0204$0-00
   ,~,,      .    •    c~
                              SCHEDULE OF FORMS AND ENDORSEMENTS

                            f~AVIGATORS INSURANCE COMPANY
Named Insured    PERNIX THERAPEUTICS HOLDINGS                Effective Date:      11— 30 —17
                                                                      12:01 A.M., Standard Time
Agent Name       CONNER STRONG COMPANIES                     Agent No.       CONN0358

COMMON POLICY FORMS AND ENDORSEMENTS

NSI 80 01                     08-16     NAVSTAR POLICY JACKET
PHN 001 IL                    03-16     POLICYHOLDER DISCLOSURE NOTICE OF TERROR
NAV—PHN—MM-200                04-17     CLAIM REPORTING PROCEDURES
NAV—CO—DEC                    12-15     COMMON POLICY DECLARATIONS
NAV—SIG-001                   10-10     NAV SIGNATURE PAGE
NI—SCHED                      01-97     SCHEDULE OF NAMED INSUREDS)
TAX —FORM                     01-97     SCHEDULE OF TAXES, SURCHARGES OR FEES
FORM—SCHED                    01-97     SCHEDULE OF FORMS AND ENDORSEMENTS
LOC—SCHED                     01-97     SCHEDULE OF LOCATIONS
NAV—ML-002                    11-12     OFAC ENDORSEMENT
IL 00 21                      09-08     NUCLEAR ENERGY LIABILITY EXCLUSION ENDT
NSI 00 01                     10-15     COMMON POLICY CONDITIONS.
NSI 50 02                     10-15     AMENDMENT OF CONDITIONS CANCELLATION
IL 01 41                      09-08     NEW JERSEY CHANGES — CIVIL UNION
IL 02 08                      09-07     NJ CHANGES —GANG & NONRENL

GENERAL LIABILITY FORMS AND ENDORSEMENTS

GL —DEC                        12-01    COMM GENERAL LIABILITY COVERAGE SUPP DEC
NAV—GL—SCHED                   01-16    COMM GENERAL LIABILITY COVERAGE SCHEDULE
CG 00 01                       04-13    COMMERCIAL GENERAL LIABILITY COV FORM
NSG 10 01                      10-15    POLARIS A —GENERAL LIABILITY EXTENSION
NSG 20 02                      10-15    EXLUSION — ASBESTOS
NSG 20 08                      10-15    RESTRICTION OF COVERAGE —LIFE SCIENCES
NSG 20 10                      10-15,   EXCLUSION —PROFESSIONAL SERVICES LIAB
CG 20 '26                      04-13    ADDL INSD—DESIGNATED PERSON/ORGANIZATION
CG 21 04                       11-85    EXCL—PRODUCTS/COMPLETED OPER HAZARD
CG 21 06                       05-14    EXCL—ACC/DISCL OF CONFI OR PERSONAL INFO
CG 21 47                       12-07    EMPLOYMENT —RELATED PRACTICES EXCLUSION
CG 21 65                       12-04    TOTAL POLLUTION EXCL—WITH EXCEPTIONS
CG 21 67                       12-04    FUNGI OR BACTERIA EXCLUSION
CG 26 20                       10-93    NJ CHANGES — LOSS INFORMATION




FORM-SCHED (01/97)
                                           Insured Copy
              Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 366 of 452


                                                           Policy Number
                                                           CH17N CP020480-00
      ~~`~~~~~~                    SCHEDULE OF LOCATIONS

                         NAVIGATORS INSURANCE COMPANY
 Named Insured    PERNIX THERAPEUTICS HOLDINGS              Effective Date:      11-30-17
                                                                     12:01 A.M., Standard Time
 Agent Name     CONNER STRONG COMPANIES                    Agent No.        CONN0358
 Loc. Bldg.                    Designated   Locations                         Occupancy
 No.   No.                (Address, City, State, Zip Code)
001   0 1 10 NORTH PARK -PLACE STE 01, MORRISTOWN, NJ
            07960




LOC-SCHED (01/97)

                                          Insured Copy
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 367 of 452




                                      OFAC ENDORSEMENT


   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




               U.S. ECONOiVIIC AND TRADE SANCTIONS LIMITATIONS CLAUSE

No insurer shall be deemed to provide cover and. no insurer shall be liable to pay any claim or provide any
benefit hereunder to the extent that the provision of such cover, payment of such claim or provision of such
benefit would expose that insurer to any sanction, prohibition or restriction under the trade or economic
sanctions, laws or regulations of the United States of America.

The United States of America trade or economic sanctions, laws or regulations shall include, but not be
limited to, those sanctions. administered and enforced by the U.S. Treasury Department's Office of
Foreign Assets Control(OFAC).




All other terms, conditions and exclusions of this Policy remain unchanged.




NAV-ML-002(11 / 12)                                                                              Page 1 of 1
                                                  Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 368 of 452




                                                                                                            L 00 21 Q9 08

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE RE~11D IT CAREFULLY.

                 N UCLEAR ENERGY LIABILITY EXCLUSION
                            E NDORSEMENT
                                                   (Broad Form)


This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   U NDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                                      C. Under any Liability Coverage, to "bodily injury"
                                                                         or "property damage" resulting from "hazardous
   A. Under any Liability Coverage, to "bodily injury"
                                                                         properties" of "nuclear material", if:
      or "property damage":
                                                                        (1) The "nuclear material" (a) is at any "nuclear
     (1) With respect to which an "insured" under
                                                                            facility" owned by, or operated by or on be-
          the policy is also an insured under a nu-
                                                                            half of, an "insured" or (b) has been dis-
          clear energy liability policy issued by Nu-
                                                                            charged or dispersed therefrom;
          clear Energy Liability Insurance Association,
          Mutual Atomic Energy Liability Underwrit-                     (2) The "nuclear material" is contained in "spent
          ers, Nuclear Insurance Association of Can-                        fuel" or "waste" at any time possessed, han-
          ada or any of their successors, or would be                       dled, used, processed, stored, transported
          an insured under any such policy but for its                      or disposed of, by or on behalf of an "in-
          termination upon exhaustion of its limit of li-                   sured"; or
          ability; or                                                   (3) The ~ "bodily injury" or "property damage"
     (2) Resulting - from the "hazardous properties"                        arises out of the furnishing by an "insured"
          of "nuclear material" and with respect to                         of services, materials, parts or equipment in
          which (a) any person or organization is re-                       connection with the planning, construction,
          quired to maintain financial protection pur-                       maintenance, operation or use of any "nu-
          suant to the Atomic Energy Act of 1954, or                        clear facility", but if such facility is located
          any law amendatory thereof, or (b) the "in-                        within the United States of America, its terri-
          sured" is, or had this policy not been issued                     tories or possessions or Canada, this ex-
          would be, entitled to indemnity from the                          clusion (3) applies only to "property dam-
           U nited States of America, or any agency                         age" to such "nuclear facility" and any
          thereof, under any agreement entered into                          property thereat.
           by the United States of America, or any              2. As used in this endorsement:
          agency thereof, with any person or organi-
          zation.                                                  "Hazardous properties" includes radioactive, toxic
                                                                   or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in-                "Nuclear material" means "source material", "special
      jury" resulting from the "hazardous properties"              n uclear material" or "by-product material".
      of "nuclear material" and arising out of the op-
      eration of a "nuclear facility" by any person or
      organization.



 L 00 21 09 08                               O ISO Properties, Inc., 2007                                      Page 1 of 2     ❑

                                                       Insured Copy
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 369 of 452




  "Source material", "special nuclear material", and                  (c) Any equipment or device used for the proc-
  "by-product material" have the meanings given                            essing, fabricating or alloying of "special
  them in the Atomic Energy Act of 1954 or in any                          n uclear material" if at any time the -total
  law amendatory thereof.                                                  amount of such material in the custody of
                                                                           the "insured" at the premises where such
  "Spent fuel" means any fuel element or fuel com-
   ponent, solid or liquid, which has been used or                         equipment or device is located consists of
                                                                           or contains more than 25 grams of pluto-
  exposed to radiation in a "nuclear reactor".
                                                                           nium or uranium 233 or any combination
  "Waste" means any waste material (a) containing                          thereof, or more than 250 grams of uranium
  "by-product material" other than the tailings or                         235;
  wastes produced by the extraction or concentra-
                                                                      (d) Any structure, basin, excavation, premises
  tion of uranium or thorium from any ore processed                        or place prepared or used for the storage or
   primarily for its "source material" content, and (b)
                                                                           disposal of "waste';
   resulting from the operation. by any person or or-
  ganization of any "nuclear facility" included under               and includes the site on which any of the forego-
  the first two paragraphs of the definition of "nu-                ing is located, all operations conducted on such
  clear facility".                                                  site and all premises used for such operations.
  "Nuclear facility" means:                                         "Nuclear reactor" means any apparatus designed
                                                                    or used to sustain nuclear fission in a self-
     (a) Anji "nuclear reactor';
                                                                    supporting chain reaction or to contain a critical
     (b) Any equipment or device designed or used                   mass of fissionable material.
          for (1) separating the isotopes of uranium
          or plutonium, (2) processing or utilizing                 "Property damage"includes all-forms of radioactive
          "spent fuel", or (3) handling, processing or              contamination of property:
           packaging "waste';




Page,2 of 2                                O ISO Properties, Inc., 2007
                                           O                                                             IL 00 21 09 08   ❑

                                                     Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 370 of 452



                                                                                                        NSI 00 01 10 15
                             COMMON POLICY CONDITIONS
A. Cancellation
   1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us
       advance written notice of cancellation.
  2. We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation
       at least:
       a. 10 days before the effective date of cancellation if we cancel for nonpayment of premium; or;.
       b. 30 days before the effective date of cancellation if we cancel for any other reason.
   3. We will mail or deliver our notice to the first Named Insured's last mailing address known to us.
  4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
   5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the
      refund will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The
      cancellation will be effective even if we have not made or offered a refund.
  6. If notice is mailed, proof of mailing will be sufficient proof of notice.
B. When We Do Not Renew
   If we decide not to renew this Coverage Part, we will mail or deliver to the first Named Insured shown in the
   Declarations written notice of the nonrenewal less than 45 days before the expiration date.
   If notice is mailed, proof of mailing will be sufficient proof of notice.
C. Changes
   This policy contains- all the agreements between you and us concerning the insurance afforded. The first
   Named Insured shown in the Declarations is authorized to make changes in the terms of this policy with our
   consent. This policy's terms can be amended or waived only by endorsement issued by us and made a part of
   this policy.
D. Concealment, Misrepresentation or Fraud
   This policy is void in any case of fraud by you as it relates to this policy at any time. It is also void if you or any
   other insured, at any time., intentionally conceal or misrepresent a material fact concerning:
   1. This policy;
   2. The Covered Property;
   3. Your interest in the Covered Property; or
  4. A claim under this policy.
E. Examination Of Your Books And Records
    We may examine and audit your books and records as they relate to this policy at any time during the policy
    period and up to three years afterward.
F. Inspections And Surveys
   1. We have the right to but are not obligated to:
       a. Make inspections and surveys at any time;
       b. Give you reports on the conditions we find; and
      c. Recommend changes.
   2. Any inspections, surveys, reports or recommendations relate only to insurability and the premiums to be
      charged. We do not make safety inspections. We do not undertake to perform the duty of any person or
      organization to provide for the health or safety of workers or the .public. And we do not warrant that
      conditions:
      a. Are safe or healthful; or
      b. Comply with laws, regulations, codes or standards.
   3. This condition applies not only to us, but also to any rating, advisory, rate service. or similar organization
       which makes insurance inspections, surveys, reports or recommendations.

NSI 00 01 10 15            Includes copyrighted material of Insurance Services Office, Inc.,                 Page 1 of 2
                                                 with its permission.

                                                         Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 371 of 452




G. Liberalization
    If we adopt any revision that would broaden the coverage under this policy without additional premium within 45
   days prior to or during the policy period, the broadening coverage will immediately apply to this policy.
H. Premiums
   1. All Named Insureds shown in the Declarations are jointly and severally liable and responsible for the
        payment of all premiums.
  2. The first Named Insured shown in the Declarations will be the payee for any return premiums we pay.
I. Premium Audit
   1. This policy is subject to audit if a premium designation as an advance premium is shown in the
        Declarations. We will compute the final premium due when we determine your actual exposures.
   2. Premium shown in this policy as advance premium is a deposit premium only. At the close of each audit
        period we will compute the earned premium for that period. Audit premiums are due and payable on notice
        to the first Named Insured. If the sum of the advance and audit premiums paid for the policy period is
        greater than the earned premium, we will return the excess to the first Named Insured.
   3. The first Named Insured must keep records of the information we need for premium computation, and
        send us copies at such times as we may request.
J. Transfer Of Your Rights And Duties Under This Policy
   Your rights and duties under this policy may not be transferred without our written consent except in the case of
    death of an individual named insured.
    If you die, your rights and duties will be transferred to your legal representative but only while acting within the
    scope of duties as your legal representative. Until your legal representative is appointed, anyone having proper
    temporary custody of your property will have your rights and duties but only with respect to that property.
K. Unintentional Errors or Omissions
  Your failure to disclose all hazards existing as of the inception date of this policy shall not prejudice you with
   respect to the coverage afforded by this policy, provided such failure or omission is not intentional. However,
  this provision does not affect our right to collect additional premium or exercise our right of cancellation or
   nonrenewal.




NSI 00 01 10 15           Includes copyrighted material of Insurance Services Office, Inc.,                Page 2 of 2
                                                with its permission.

                                                        I nsured Copy
         Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 372 of 452



                                                                                                 NSI 50 02 10 15

     THIS ENDORSEMENT CHAPVGES THE POLICY. PLEASE READ IT CAREFULLY.

         AMENDMENT OF CONDITIONS -CANCELLATION
            NOTICE OF CANCELLATION TO OTHERS
This endorsement modifies the following:
COMMON POLICY CONDITIONS

I.    Paragraph A. Cancellation, subparagraph 2. is replaced by the following:
      2. We may cancel this policy by mailing or delivering to the first Named Insured „written notice of
         cancellation at least:
         a.      30 days before the effective date of cancellation if we cancel for nonpayment of premium; or
          b.     10 days before the effective date of cancellation if we cancel for any other reason.

II. Notice of Cancellation will also be sent to:

WELLS FARGO BANK
2450 COLORADO AVE, SUITE 3000 WEST
SANTA MONICA, CA 90404

CANTOR FITZGERALD SECURITIES
1 10 EAST 59TH STREET
NEW YORK, NY 10022




NSI 50 02 10 15        Includes copyrighted material of Insurance Services Office, Inc.,       Page 1 of 1
                                             with its permission.
                                                   Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 373 of 452




                                                                                                     IL 01 41 09 08

       THfS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  NEW JERSEY CHANGES -CIVIL UNION
This endorsement modifies insurance provided under. the following:

   COMMERCIAL AUTOMOBILE CSJVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   U NDERGROUND STORAGE TANK POLICY

A. The term "spouse" is replaced by the following:            C. With respect to coverage for the ownership, main-
                                                                 tenance, or use of "covered autos" provided under
   Spouse or party to a civil union recognized under
                                                                 the Commercial Liability Umbrella Coverage Part,
   New Jersey law.
                                                                 the term "family member" is replaced by the follow-
B. Under the Commercial Auto Coverage Part, the                  ing:
   term "family member" is replaced by the following:
                                                                "Family member" means a person related to you by
   "Family member" means a person related to the:                blood, adoption, marriage or civil union recog-
    1. Individual Named Insured by blood, adoption,              nized under New Jersey law, who is a resident of
       marriage or civil union recognized under New              your household, including a ward or foster child.
       Jersey law, who is a resident of such Named
       Insured's household, including a ward or foster
       child; or
    2. Individual named in the Schedule by blood,
       adoption, marriage or civil union recognized
       under New.Jersey law, who is a resident of the
       individual's household, including a ward or fos-
       ter child, if the Drive Other Car Coverage —
       Broadened Coverage For Named Individual
       Endorsement is attached.




 L 01 41 09 08                        O Insurance Services Office, Inc., 2008                           Page 1 of 1

                                                     Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 374 of 452




                                                                                                        L 02 08 09 07

        THIS ENDORSEMENT CHANGES THE POE.ECI(. CEASE READ IT CAREFULLY.

                 NEW JERSEY CH~iNGES - CANCELLA~IOi~
                          AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Pursuant to New Jersey law, this policy cannot be                      (b) Existence of a moral hazard, as
   cancelled or nonrenewed for any underwriting rea-                          defined in N.J.A.C. 11:1-20.2(f) as fol-
   son or guideline which is arbitrary, capricious or                         lows:
   unfairly discriminatory or without adequate prior                          (i) 'The risk, danger or probability
   notice to the insured. The underwriting reasons or                             that the insured will destroy, or
   guidelines that an insurer can use to cancel or                                 permit to be destroyed, the in-
   nonrenew this policy are maintained by the insurer                             sured property for the purpose of
   in writing' and will be furnished to the insured                               collecting the insurance pro-
   and/or the insured's lawful representative upon                                ceeds. Any change in the circum-
   written request.                                                               stances of an insured that will in-
   This provision shall not apply to any policy which                             crease the probability of such a
   has been in effect for less than 60 days at the time                           destruction may be considered a
   notice of cancellation is mailed or delivered, unless                          'moral hazard"; and
   the policy is a renewal policy.                                    '      (ii) 'The substantial risk, danger or
B. Paragraph 2. of the Cancellation Common Policy                                  probability that the character, cir-
   Condition is replaced by the following:                                        cumstances or personal habits of
                                                                                  the insured may increase the pos-
   2. if this policy has been in effect for less than 60
                                                                                  sibility of loss or liability for which
       days, we may cancel this policy for any reason
                                                                                  an insurer will be held responsi-
       subject to the following:
                                                                                   ble. Any change in the character
       a. We may .cancel this policy., by mailing or                               or circumstances of an individual,
           delivering to the first Named Insured and                               corporate, partnership or other
           any person entitled to notice under this pol-                           insured that will increase the
           icy written notice, of cancellation, at least:                          probability of such a loss or liabil-
         (1) 10 days before the effective date of                                  ity may be considered a 'moral
             cancellation if we cancel for:                                        hazard"'.
            (a) Nonpayment of premium; or




IL 02 08 09 07                               OO ISO Properties, Inc., 2006                                  Page 1 of 3     ❑

                                                       Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 375 of 452




        (2) 30 days before the effective date of                        (12) Failure by the insured to provide rea-
             cancellation if we cancel for any other                           sonable and necessary underwriting in-
             reason.                                                          formation to us upon written request
                                                                               therefore and a reasonable opportunity
      b. In the notice of cancellation which is sent to
         the first Named Insured, we will state the                            to respond.
         reason for cancellation.                                       (13) Agency termination, provided:
C. The following is added to the Cancellation Com-                           (a) We document that replacement cov-
   mon Policy Condition:                                                           erage at comparable rates and terms
                                                                                   has been provided to the first Named
   7. Cancellation Of Policies In Effect For 60 Days                               Insured, and we have informed the
      Or More
                                                                                   first Named Insured, in writing, of the
      a. If this policy has been in effect for 60 days                             right to continue coverage with us;
         or more, or is a renewal bf a policy we is-                               or
         sued, we may cancel this policy only for
                                                                             (b) We have informed' the first Named
         one or more of the following reasons:
                                                                                   Insured, in writing, of the right to
        (1) Nonpayment of premium;                                                 continue coverage with us and the
        (2) Existence of a moral hazard, as defined                                first Named Insured has agreed, in
             in N.J.A.C. 11:1-202(f);                                              writing, to the cancellation or nonre-
                                                                                   newal based on the termination of
        (3) Material misrepresentation or nondisclo-                               the first Named Insured's appointed
             sure to us of a material fact at the time of                          agent.
             acceptance of the risk;
                                                                        (14) Any other reasons in accordance with
        (4) Increased hazard or material change in                             our underwriting guidelines for cancella-
             the risk assumed which we could not                               tion of commercial lines coverage.
              have reasonably contemplated at the
             time of assumption of the risk;                           b. if we cancel this policy based on Paragraph
                                                                          7.a.(1) or(2) above, we will mail or deliver a
        (5) Substantial breaches of contractual                            written notice, to the first Named Insured
             duties, conditions or warranties that ma-                     and any person entitled to notice under this
             terially affect the nature and/or insurabil-                 'policy, at least 10 days. before the effective
              ity of the risk;                                             date of cancellation. If we cancel this policy
        (6) Lack of cooperation from the insured on                        for any other reason' listed above, we will
              loss control matters materially affecting                    mail or deliver a written notice to the first
              insurability of the risk;                                    Named Insured and any person entitled to
        (7.) Fraudulent acts against us by the in-                         notice under this policy, not more than 120
             sured or its representative that materially                   days nor less than 30 days before the effec-
              affect the nature of the -risk insured;                      tive date of such cancellation.
        (8) Loss of or reduction in available insur-                   c. In the notice of cancellation which is sent to
              ance capacity;                                               the first Named Insured, we will state the
                                                                           reason for cancellation. For cancellation
        (9) Material increase in exposure arising out                      d ue to the nonpayment of premium, the no-
              of changes in statutory or case law sub-                     tice will state the effect of nonpayment by
              sequent to the issuance of the insurance                     the due date. Cancellation for nonpayment
              contract or any subsequent renewal;                          of premium will not be effective if payment
       (10) Loss of or substantial changes in appli-                       of the amount due is made before the effec-
              cable reinsurance;                                           tive date set forth in the notice.
       (11) Failure by the insured to comply with                      d. Notice will be sent to the last mailing ad-
              any Federal, State or local fire, health,                    dresses known to us, by:
              safety or building or construction regula-                 (1) Certified mail; or
              tion, law or ordinance with respect to an
               insured risk which substantially in-                      (2) First class mail, if we have obtained from
              creases any hazard insured against                             the post office a date stamped proof of
               within 60 days of written notification of a                   mailing showing names and addresses.
               violation of any such law, regulation or
              ordinance;-




Page 2 of 3                                   O ISO Properties, Inc., 2006                                 IL 02 08 09 07    ❑

                                                        Insured Copy
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 376 of 452




      e. We need not send notice of cancellation if                 2. This notice will be sent to the first Named In-
         you have:                                                     sured at the last mailing address known to us
                                                                       by:
        (1) Replaced coverage elsewhere; or
                                                                       a. Certified mail; or
        (2) Specifically requested termination.
                                                                       b. First class mail, if we have obtained from
D. The following is added and supersedes any other
                                                                           the post office a date stamped proof of mail-
   provision to the contrary:
                                                                           ing showing the first Named Insured's name
   NONRENEWAL                                                              and address.
   1. We may elect not to renew this policy for any                 3: We need not mail or deliver this notice if you
      reason permitted to cancel it. If we elect not to                have:
      renew this policy, we will mail a notice of non-
                                                                       a. Replaced coverage elsewhere; or
      renewal, stating the reasons for. nonrenewal, to
      the first Named Insured at least 30 days but not                 b. Specifically requested termination.
      more than 120 days before the expiration date
      of this policy. If this policy does not have a
      fixed expiration date, it shall be deemed to ex-
      pire annually on the anniversary of its incep-
      tion.




IL 02 08 09 07                              O ISO Properties, Inc., 2006
                                            O                                                               Page 3 of 3    ❑

                                                     Insured Copy
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 377 of 452


                                                             Policy Number
                                                             CH17NCP020480-00
          +t~V~~`~~~~`S~ COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                SUPPLEMENTAL DECLARATIONS
                                NAVIGATORS IMSURAPdCE COMPANY
 Named Insured          PERNIX THERAPEUTICS HOLDINGS                                     Effective Date: 11-30-2017
                                                                                                  12:01 A.M., Standard Time
Agent Name           CONNER STRONG COMPANIES                                             Agent No.         CONN0358
Item 1.    Business Description:
Item 2. Limits of Insurance
                Coverage                                                       Limit of Liability
Aggregate Limits of Liability                                                           Products/Completed
                                              NOT COVERED                               Operations Aggregate

                                                                                         General Aggregate (other than
                                              $       2,000,000                          Products/Completed Operations)
Coverage A -     Bodily Injury and                                                       any one occurrence subject to
                 Property Damage Liability                                               the Products/Completed
                                                                                         Operations and General
                                              $        1,000,000                         Aggregate Limits of Liability

                                                                                         any one premises subject to the
                 Damage To Premises                    ~                                 Coverage A occurrence and the
                                                                                         General Aggregate Limits of
                 Rented To You
                                              $       1,000,000                          Liability
Coverage B - Personal and                                                                any one person or organization
             Advertising Injury                                                          subject to the General Aggregate
             Liability                        $       1,000,000                          Limits of Liability
Coverage C - Medical Payments                                                            any one person subject to the
                                                                                         Coverage A occurrence and the
                                                                                         General Aggregate Limits of
                                                           10,000                        Liability
Item 3. Retroactive Date
This Insurance does not apply to "bodily injury", "property damage" or "personal and advertising injury" which occurs
before the Retroactive Date, if any, shown here:
                                                           (Enter Date or "None" if no Retroactive Date applies)

Item 4. Form of Business and Location of Premises
Forms of Business: CORPORATION
Location of All Premises You Own, Rent or Occupy:
   See Schedule of Locations
Item 5. Forms and Endorsements
Forms) and Endorsements) made a part of this policy at time of issue:
   See Schedule of Forms and Endorsements
Item 6. Premiums
Coverage Part Premium:                                                                 $           33,483.00
Other Premium:
                   ~,
Total Premium:                                                                         $           33,483.00




 THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.
  GL-DEC (12/01)

                                                      Insured Copy
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 378 of 452


                                                                      Policy Number
                                                                      CH17N CP020480-00
               0                            COMMERCIAL GENERAL
      ~~`~a~~~~                         LIABILITY COVERAGE SCHEDULE
                                 NAVIGATORS INSURANCE COfVIPANY
 Named Insured        PERNIX THERAPEUTICS HOLDINGS                     Effective Date:      11-30-17
                                                                                12:01 A.M., Standard Time
 Agent Name          CONNER STRONG COMPANIES
 Agent No.           CONN0358
Item 1. Locafion of Premises
Location of All Premises You Own, Rent or Occupy:
      See Schedule of Locations
Code No.      Premium Basis                                                Premises/Operations
 52343       GROSS SALES/DEAREST THOUSAND
Location      001/001 Exposure $103,346,525
                                                                           Covered
 lassification:
DRUG, MEDICINE OR PHARMACEUTICAL
PREPARATIONS MFG. - OTHER THAN FOR                                    Products/Completed Operations
 NIMAL USE

                                                                           Excluded

Code No.         Premium Basis                                             Premises/Operations

Location                     Exposure
                                                                           Cove red
lassification:
ERRORISM
                                                                      Products/Completed Operations


                                                                           Included

Code No.         Premium Basis                                             Premises/Operations
 92100
Location                     Exposure   175
                                                                           Cove red
 lassification:
 MPLOYEE BENEFITS LIABILITY
                                                                      Products/Completed Operations


                                                                           Included

Code No.         Premium Basis                                             Premises/Operations
 4 44 44
 Location          Exposure
 lassification:                                                            Cove re d
POLARIS. ENDORSEMENTS
                                                                      Products/Completed Operations


                                                                           Included




GL-SCHED (01/16)
                                                  Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 379 of 452



                                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                 CG 00 01 0413


   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage:             (2) The "bo.dily injury" or "property damage"
Read the entire policy carefully to determine rights,                 occurs during the policy period; and
d uties and what is and is not covered.                         (3) ,Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your" refer               under Paragraph 1. of Section II —Who Is An
to the Named Insured shown in the Declarations, and                    Insured and no "employee" authorized by you
any other person or organization qualifying as a Named                to give or receive notice of an "occurrence" or
 Insured under this policy. The words "we", "us" and                  claim, knew that the "bodily injury" or
"our" refer to the company providing this insurance.                  "property damage" had occurred, in whole or
The word "insured" means any person or organization                   in part. If such a listed insured or authorized
                                                                      "employee" knew, prior, to the policy period,
q ualifying as such under Section II —Who Is An
 Insured.                                                            'that the "bodily injury" or "property damage"
                                                                      occurred, then any continuation, change or
Other words and phrases that appear in quotation                       resumption of such "bodily injury" or
 marks have special meaning. Refer to Section V —                     "property damage" during or after the policy
 Definitions.                                                          period will be. deemed to have .been known
SECTION I —COVERAGES                                                   prior to the policy period.
 COVERAGE A —BODILY INJURYAND PROPERTY                         c. "Bodily    injury" or "property damage" which
 DAMAGE LIABILITY                                                 occurs during the policy period and was not,
                                                                   prior to the policy period, known to have
1. Insuring Agreement                                             occurred by any insured listed under Paragraph
   a. We will pay those sums that the insured becomes             1. of Section II —Who Is An Insured or any
      legally obligated to pay as damages because of              "employee" authorized by you to give or receive
      "bodily injury" or "property damage" to which this           notice of an "occurrence" or claim, includes any
      insurance applies. We will have the right and               continuation, change or resumption of that
      d uty to defend the insured against any "suit"              "bodily injury" or "property damage" after the end
      seeking those damages. However, we will have                of the policy period.
      no duty to defend the insured against any "suit'         d. "Bodily injury" or "property damage" will be
      seeking damages for "bodily injury" or "property             deemed to have been known to have occurred at
      damage" to which this insurance does not apply.             the earliest time when any insured listed under
      We may, at our discretion, investigate any                  Paragraph 1. of Section II —Who Is An Insured
      "occurrence" and_ settle any claim or "suit" that           or any "employee" authorized by you to give or
       may result. But:                                            receive notice of an "occurrence" or claim:
     (1) The amount we will pay for damages is limited           (1) Reports all, or any part, of the "bodily injury"
          as described in Section III — Limits Of                      or "property damage" to us or any other
          Insurance; and                                               insurer;
     (2) Our right and duty to defend ends when we               (2) Receives a written or verbal demand or claim
          have used up the applicable limit of insurance               for damages because of the "bodily injury" or
          in the payment of judgments or settlements                  "property damage'; or
          under Coverages A or B or medical expenses
          under Coverage C.                                      (3) Becomes aware by any other means that
                                                                      "bodily injury" or "property damage" has
       No other obligation or liability to pay sums or                 occurred or has begun to occur.
       perform acts or services is covered unless
      explicitly provided for under Supplementary                  e. Damages because of "bodily injury" include
       Payments —Coverages A and B.                                   damages claimed by any person or organization
                                                                      for care, loss of services or death
   b. This insurance applies to "bodily injury" and                   resulting at any time from the "bodily injury".
      "property damage"only if:
     (1) The "bodily injury" or "property damage" is
          caused by an 'occurrence" that takes place
          in the "coverage territory';




CG 00 01 0413                        O Insurance Services Office, Inc., 2012
                                     O                                                                   Page 1 of 16

                                                    Insured Copy
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 380 of 452




2. Exclusions                                                        This exclusion applies even if the claims
                                                                     against any insured allege negligence or other
   This insurance does not apply to:
                                                                     wrongdoing in:
   a. Expected Or Intended Injury
                                                                       (~) The supervision, hiring, employment,
      "Bodily injury" or "property damage" expected                         training or monitoring of others by that
      or intended from the standpoint of the insured.                        insured; or
      This exclusion does not apply to "bodily injury"                                                          provide
                                                                       (b) Providing      or   failing   to
      resulting from the use of reasonable force to
                                                                            transportation with respect to any person
       protect persons or property.
                                                                            that may be under the influence of alcohol;
   b. Contractual Liability
                                                                     if the "occurrence" which caused the "bodily
      "Bodily injury" or "property damage"for which the              injury" or "property damage", involved that which
      insured is obligated to pay damages by reason of               is described in Paragraph (1),(2) or (3) above.
      the assumption of liability in a contract or
                                                                   However, this exclusion applies only if you are in
      agreement. This exclusion does not apply to
                                                                   the business of manufacturing, distributing,
      liability for damages:                                                                                alcoholic
                                                                   selling, serving or furnishing
     (1) That the insured would have in the absence                beverages. For the purposes of this exclusion,
           of the contract or agreement; or                        permitting a person to bring alcoholic beverages
     (2) Assumed in a contract or agreement that is                on your premises, for consumption on your
           an "insured contract", provided the "bodily             premises, whether or not a fee is charged or a
           injury" or "property damage" occurs                     license is required for such activity, is not by
           subsequent to the execution of the contract             itself considered the business of selling, serving
           or agreement. Solely for the purposes of                or furnishing alcoholic beverages.
           liability assumed in an "insured contract",          d. Workers' Compensation And Similar Laws
           reasonable attorneys' fees and necessary
                                                                   Any obligation of the insured under a workers'
           litigation expenses incurred by or for a party                                                          or
                                                                   compensation,        disability    benefits
           other than an insured are deemed to be
                                                                   unemployment compensation law or any similar
           damages because of "bodily injury" or
                                                                   law.
          "property damage", provided:
                                                                e. Employer's Liability
         (a) Liability to such party for, or for the cost
                of, that party's defense has also been             "Bodily injury" to:
                assumed in the same "insured contract;              (1) An 'employee" of the insured arising out of
                and                                                     and in the course of:
         (b) Such attorneys' fees and litigation                       (a) Employment by the insured; or
                expenses are for defense of that party
                against a civil or alternative dispute                 (b) Performing duties related to the conduct
                resolution proceeding in which damages                      of the insured's business; or
                to which this insurance applies are                 (2) The spouse, child, parent, brother or sister of
                alleged.                                                that "employee" as a consequence of
   c. Liquor Liability                                                  Paragraph (1) above.
      "Bodily injury" or "property damage" for which                 This exclusion applies whether the insured may
       any insured may be held liable by reason of:                  be liable as an employer or in any other capacity
                                                                     and to any obligation to share damages with or
     (1) Causing or contributing to the intoxication of              repay someone else who must pay damages
         any person;                                                 because of the injury.
     (2) The furnishing of alcoholic beverages to a                  This exclusion does not apply to liability
         person under the legal drinking age or under                assumed by the insured under an "insured
         the influence of alcohol; or                                contract".
     (3) Any statute, ordinance or regulation relating
         to the sale, gift, distribution or use of
         alcoholic beverages.




Page 2 of 16                          O Insurance Services Office, Inc., 2012                          CG 00 01 0413

                                                     Insured Copy
         Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 381 of 452




  f. Pollution                                                      (d) At or from any premises, site or location
                                                                        on which any insured or any contractors
    (1) "Bodily injury" or "property damage" arising
                                                                        or subcontractors working directly or
        out of the actual, alleged or threatened
                                                                         indirectly on any insured's behalf are
        discharge, dispersal, seepage, migration,
         release or escape of"pollutants":                               performing operations if the "pollutants"
                                                                        are brought on or. to the premises, site or
       (a) At or from any premises, site or location                     location in connection with such
             which is or was at any time owned or                       operations by such insured, contractor or
            occupied by, or rented or loaned to, any                    subcontractor.             However,       this
             insured. However, this subparagraph                        subparagraph does not apply to:
             does not apply to:
                                                                        (i) Bodily injury or "property damage'
            (i) "Bodily injury" if sustained within a                        arising out of the escape of fuels,
                 building and caused by smoke, fumes,                        lubricants or other operating fluids
                 vapor or soot produced by or                                which are needed to perform the
                 originating from equipment that is used                     normal      electrical,   hydraulic    or
                 to heat, cool or dehumidify the                             mechanical functions necessary for the
                 building, or equipment that is used to                      operation of "mobile equipment" or its
                 heat water for personal use, by the                         parts, if such fuels, lubricants or other
                 building's occupants or.their guests;                       operating fluids escape from a vehicle
           (ii) "Bodily injury"or "property damage" for                      part designed to hold, store or receive
                 which you may be held liable, if you                        them. This exception does not apply if
                 are a contractor and the owner or                           the "bodily injury" or "property damage"
                 lessee of such premises, site or                            arises out of the intentional discharge,
                 location has been added to your policy                      dispersal or release of the fuels,
                 as an additional insured with respect to                    lubricants or other operating fluids, or
                 your ongoing operations performed for                       if such fuels, lubricants or other
                 that additional insured         at that                     operating fluids are brought on or to
                  premises, site or location and such                        the premises, site or location with the
                  premises, site or location is not and                      intent that they be discharged,
                  never was owned or occupied by, or                         dispersed or released as part of the
                 rented or loaned to, any insured, other                     operations being performed by such
                 than that additional insured; or                            insured, contractor or subcontractor;
           (iii) "Bodily injury" or "property damage"                   (ii) 'Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                         sustained within a building and caused
                 from a "hostile fire';                                       by the release of gases, fumes or
                                                                             vapors ~from.materials brought into that
       (b) At or from any premises, site or location                          building in connection with operations
             which is or was at any time used by or for                       being performed by you or on your
             any insured or others for the handling,                          behalf     by      a    contractor    or
             storage, disposal, processing or treatment                      subcontractor; or
             of waste;
                                                                       (iii) "Bodily injury" or "property damage"
       (c) Which are or were at any time transported,                        arising out of heat, smoke or fumes
              handled, stored, treated, disposed of, or                      from a hostile fire".
              processed as waste by or for:
                                                                    (e) At or from any premises, site or location
            (i) Any insured; or                                         on which any _insured or any contractors
           (ii) Any person or organization for whom                     or subcontractors working directly or
                  you may be legally responsible; or                     indirectly on any insured's behalf are
                                                                         performing operations if the operations
                                                                         are to test for,        monitor, clean up,
                                                                         remove, contain, treat, detoxify or
                                                                         neutralize, or in any, way respond to, or
                                                                         assess the effects of, "pollutants".




CG 00 01 0413                        OO Insurance Services Office, Inc., 2012                           Page 3 of 16

                                                     Insured Copy
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 382 of 452




    (2) Any loss,. cost or expense arising out of                 (5) "Bodily injury" or "property damage" arising
        any:                                                          out of:
       (a) Request,, demand, order or statutory or                  (a) The operation of machinery or equipment
           regulatory requirement that any insured ar                     that is attached to, or part of, a land
           others test for, monitpr, clean up; remove,                    vehicle that would qualify under the
           contain, treat, detoxify or neutralize, or in                  definition of "mobile equipment" if it were
           any way respond to, or assess the effects                      not subject to a compulsory or financial
           of, "pollutants'; or                                           responsibility law or other motor vehicle
                                                                          insurance law where it is licensed or
      (b) Claim or suit by or on behalf of a
                                                                          principally garaged; or
           governmental authority for damages
           because of testing for, monitoring,                      (b) The operation of any of the machinery or
           cleaning     up, removing, containing,                         equipmenfi listed.in Paragraph f.(2) or f.(3)
           treating, detoxifying or neutralizing, or in                   of the definition of "mobile equipment".
           any way responding to, or assessing the              h. Mobile Equipment
           effects of, "pollutants".
                                                                     "Bodily injury" or "property damage" arising out
         However, this paragraph does not apply to                   of:
         liability for damages because of "property
         damage" that the insured would have in the                 (1) The transportation of "mobile equipment" by
         absence of such request, demand, order or                       an "auto" owned or operated by or rented or
         statutory or regulatory requirement, or such                    loaned to any insured; or
         claim or "suit" by or on behalf of a                       (2) The use of "mobile equipment" in, or while in
         governmental authority.                                         practice for, or while being prepared for, any
  g. Aircraft, Auto Or Watercraft                                        prearranged racing, speed, demolition, or
                                                                         stunting activity.
     "Bodily injury" or "property damage" arising out of
     the ownership, maintenance, use or entrustment                 i. War
     to others of any aircraft, "auto" or watercraft                   "Bodily injury" or "property damage", however
     owned or operated by or rented or loaned to any                   caused, arising, directly or indirectly, out of:
     insured. Use includes operation and "loading or                  (1) War, including undeclared or civil war;
     unloading".
                                                                     (2) Warlike action by a military force, including
     This exclusion applies even if the claims against                   action in hindering or defending against- an
     any insured allege negligence or other                              actual or expected attack, by any
     wrongdoing       in    the supervision, hiring,
                                                                         government, sovereign or other authority
     employment, training or monitoring of others by                     using military personnel or other agents; or
     that insured, if the "occurrence" which caused
     the "bodily injury" or "property damage" involved               (3) Insurrection, rebellion, revolution, usurped
     the ownership, maintenance, use or entrustment                      power, or action taken by governmental
     to others of any aircraft, "auto" or watercraft that                authority in hindering or defending against
      is owned or operated by or rented or loaned to                     any of these.
     any insured.                                                   j. Damage To Properly
     This exclusion does not apply to:                                 "Property damage"to:
    (1) A watercraft while ashore on premises you                     (1) Property you own, rent, or occupy,- including
          own or rent;                                                    any costs or expenses incurred by you, or
    (2) A watercraft you do not own that is:                              any other person, organization or entity, for
                                                                           repair, replacement, enhancement, restoration
        (a) Less than 26 feet long; and                                   or maintenance of such property for any
        (b) Not being used to carry persons or                             reason, including prevention of injury to a
             property for a charge;                                        person or damage to another's property;
    (3) Parking an "auto" on, or on the ways next to,                 (2) Premises you sell, give away or abandon, if
        premises you own or rent, provided the "auto"                     the "property damage" arises out of any part
        is not owned by or rented or loaned to you or                      of those premises;
        the insured;                                                 (3) Property loaned to you;
    (4) Liability assumed under any "insured
        contract" for the ownership, maintenance or
        use of aircraft or watercraft; or



Page 4 of 16                         O Insurance Services Office, Inc., 2012                            CG 00 01 0413

                                                     Insured Copy
         Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 383 of 452




    (4) Personal property in the care, custody or                This exclusion does not apply to the loss of use
         control of the insured;                                 of other property arising out of sudden and
                                                                 accidental physical injury to "your product' or
   (5) That particular -part of real property on which
                                                                'your work" after it has been put to its intended
          you or any contractors or subcontractors
         working directly or indirectly on your behalf           use:
         are performing operations; if the "property          n. Recall Of Products, Work Or Impaired Property
         damage" arises out of those operations; or              Damages claimed for any loss, cost or expense
    (6) That particular part of any property that must           incurred by you or others for the loss of use,
          be restored, repaired or replaced because              withdrawal,     recall,    inspection,    repair,
         "your work" was incorrectly performed on it.            replacement, adjustment, removal or disposal of:
     Paragraphs (1), (3) and (4) of this exclusion do             (1) "Your product;
     not apply to "property damage" (other than                   (2) "Your work'; or
     damage by fire) to premises, including the
     contents of such premises, rented to you for a             (3) "Impaired property';
     period of seven or fewer consecutive days. A                if such product, work, or property is withdrawn
     separate limit of insurance applies to Damage To            or recalled from the market or from use by any
     Premises Rented To You as described in Section              person or organization because of a known or
     III —Limits Of Insurance.                                   suspected defect, deficiency, inadequacy or
     Paragraph (2) of this exclusion does not apply if           dangerous condition in it.
     the premises are "your work" and were never              o. Personal And Advertising Injury
     occupied, rented or held for rental by you.                 "Bodily injury" arising out of "personal and
     Paragraphs (3), (4), (5) and (6) of this exclusion          advertising injury".
     do not apply to liability assumed under a                p. Electronic Data
     sidefrack agreement.
                                                                 Damages arising out of the loss of, loss of use
     Paragraph (6) of this exclusion does not apply to           of, damage to, corruption of, inability to access,
     "property damage" included in the "products-                or inability to manipulate electronic data.
     completed operations. hazard".
                                                                 However, this exclusion does not apply to liability
  k. Damage To Your Product                                      for damages because of"bodily injury".
     "Property damage" to "your product' arising out             As used in this exclusion, electronic data means
     of it or any part of it.                                    information, facts or programs stored as or on,
     Damage To Your Work                                         created or used on, or transmitted to or from
     "Property damage" to "your work" arising out of it          computer software, .including systems and
     or any part of it and included in the "products-            applications software, hard or floppy disks, CD-
     completed operations hazard".                               ROMs, tapes, drives, cells, data processing
                                                                 devices or any other media which are used with
     This exclusion does not apply if the damaged                electronically controlled equipment.
      work or the work out of which the damage arises
      was performed on your behalf by a                       q. Recording And Distribution Of Material Or
     subcontractor.                                               Information In Violation Of Law
  m. Damage To Impaired Property Or Property Not                 "Bodily injury" or "property damage" arising
     Physically Injured                                          directly or indirectly out of any action or
                                                                 omission that violates or is alleged to violate:
     "Property damage" to "impaired property" or
      property that has not been physically injured,              (1) The Telephone Consumer Protection Act
     arising out of:                                                 (TCPA), including any amendment of or
                                                                      addition to such law;
    (1) A defect, deficiency, inadequacy or
          dangerous condition in "your product" or                (2) The CAN-SPAM Act of 2003, including any
         "your work"; or                                              amendment of or addition to such law;
    (2) A delay or failure by you or anyone acting on             (3) The Fair Credit Reporting Act (FCRA), and
           your behalf to perform a contract or                       any amendment of or addition to such law,
          agreement in accordance with its terms.                     including the Fair and Accurate Credit
                                                                      Transactions Act (FACTA); or




CG 00 01 0413                       O Insurance Services Office, Inc., 2012                            Page 5 of 16

                                                   Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 384 of 452




      (4) Any federal, state or local statute, 2. Exclusions
            ordinance or regulation, other than the TCPA,     This insurance does not apply to:
            CAN-SPAM Act of 2003 or FCRA and their
            amendments and additions, that addresses,         a. Knowing Violation Of Rights Of Another
            prohibits, or limits the printing, dissemination,    "Personal and advertising injury" caused by or
            disposal, collecting, recording, sending,             at the direction of the insured with the knowledge
            transmitting, communicating or distribution of        that the act would violate the rights of another'
            material or information.                              and would inflict "personal and advertising
   Exclusions c. through n. do not apply to damage by             injury".
   fire to premises while rented to you or temporarily        b. Material Published With Knowledge Of Falsity
   occupied by you with permission of the owner. A               "Personal and advertising injury" arising out of
   separate limit of insurance applies to this coverage           oral or written publication, in any manner,- of
   as described in Section III —Limits Of Insurance.              material, if done by or at the direction of the
COVERAGE B —PERSONAL AND ADVERTISING                              insured with knowledge of its falsity.
INJURY LIABILITY                                              c. Material Published Prior To Policy Period
1. Insuring Agreement                                            "Personal and advertising injury" arising out of
    a. We will pay those sums that the insured becomes            oral or written publication, in .any manner, of
       legally obligated to pay as damages because of             material whose first publication took place before
       "personal and advertising injury" to which this            the beginning of the policy period.
       insurance applies. We will have the right and          d. Criminal Acts
       d uty to defend the.. insured against any "suit"
       seeking those damages. However, we will have               "Personal and advertising injury" arising out of a
        no duty to defend the insured against any "suit"          criminal act committed by or at the direction of
       seeking damages for "personal and          advertising     the   insured.
        injury" to which this insurance does not apply.       e. Contractual Liability
        We may, at our discretion, investigate any
                                                                 "Personal and advertising injury" for which the
       offense and settle any claim or "suit" that may
                                                                   insured_ has assumed liability in a contract or
       result. But:
                                                                  agreement. This exclusion does not apply to
      (1) The amount we will pay for damages is limited            liability for damages that the insured would have
            as described in Section III — Limits Of                in the absence of the contract or agreement.
             Insurance; and
                                                               f. Breach Of Contract
      (2) Our right and duty to defend end when we
                                                                  "Personal and advertising injury" arising out of a
             have used up the applicable limit of insurance
                                                                   breach of contract, except an implied contract to
             in the payment of judgments or settlements            use another's advertising idea in your
             under Coverages A or B or medical expenses           "advertisement'.
             under Coverage C.
                                                              g. Quality Or Performance Of Goods —Failure To
        No other obligation or liability to pay sums or            Conform To Statements
         perform acts or services is covered unless
        explicitly provided for. under Supplementary              "Personal and advertising injury" arising out of
        Payments — Coverages A and B.                             the failure of goods, products or services to
                                                                   conform with any statement of quality or
    b. This insurance . applies to "personal and                    performance made in your "advertisement".
        advertising injury" caused by an offense arising
        out of your business but only if the offense was      h.   Wrong     Description Of Prices
        committed in the "coverage territory" during the          "Personal and advertising injury" arising out of
         policy period.                                            the wrong description of the price of goods,
                                                                    products      or services      stated   in   your
                                                                  "advertisement".




Page 6 of 16                          O Insurance Services Office, Inc., 2012
                                      O                                                              CG 00 01 0413

                                                      Insured Copy
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 385 of 452




    i. Infringement Of Copyright, Patent,                        n. Pollution-related
       Trademark Or Trade Secret                                    Any loss, cost or expense arising out of any:
       "Personal and advertising injury" arising out of            (1) Request, demand, order or statutory or
       the infringement of copyright, patent, trademark,                regulatory requirement that any insured or
       trade secret or other intellectual property rights.             others test for, monitor, clean up, remove,
        Under this exclusion, such other intellectual                  contain, treat, detoxify or neutralize, or in any
        property rights do not include the use of                       way respond to, or assess the effects of,
       another's     advertising      idea    in     your              "pollutants'; or
       "advertisement".
                                                                   (2) Claim or suit by or on behalf of a
        However, .this exclusion does not apply to                     governmental authority for damages because
        infringement, in your "advertisement", of                      of testing for, monitoring, cleaning up,
       copyright, trade dress or slogan.                                removing, containing, treating, detoxifying or
   j. Insureds In Media And Internet Type Businesses                    neutralizing, or in any way responding to, or
                                                                       assessing the effects of, "pollutants".
      "Personal and advertising injury" committed by
      an insured whose business is:                              o. War
    (1) Advertising, broadcasting, publishing or                    "Personal and advertising injury", however
           telecasting;                                             caused, arising, directly or indirectly, out of:
    (2) Designing or determining content of web                    (1) War, including undeclared or civil war;
           sites for others; or                                    (2) Warlike action by a military force, including
     (3) An Internet search, access, content or service                 action in hindering or defending against an
            provider.                                                   actual or expected attack, by any
                                                                        government, sovereign or other authority
       However, this exclusion does not apply to
                                                                         using military personnel or other agents; or
      Paragraphs 14.a., b. and c. of "personal and
      advertising injury" under the Definitions section.           (3) Insurrection, rebellion, revolution, usurped
                                                                         power, or action taken by governmental
      For the purposes of this exclusion, the placing of
                                                                        authority in hindering or defending against
      frames, borders or links, or advertising, for you
                                                                        any of these.
      or others anywhere on the Internet, is not by
       itself, considered the business of advertising,           p. Recording And Distribution Of Material Or
       broadcasting, publishing or telecasting.                      Information In Volation Of Law
  k. Electronic Chatrooms Or Bulletin Boards                        "Personal and advertising injury" arising directly
      "Personal and advertising injury" arising out of an           or indirectly out of any action or omission that
                                                                    violates or is alleged to violate:
      electronic chatroom or bulletin board the insured
       hosts, owns, or over which the insured exercises            (1) The Telephone Consumer Protection Act
       control.                                                         (TCPA), including any amendment of or
   I. Unauthorized Use Of Another's Name Or                             addition to such law;
       Product                                                     (2) The CAN-SPAM Act of 2003, including any
      "Personal and advertising .injury" arising out of                 amendment of or addition to such law;
      the unauthorized use of another's name or                    (3) The Fair Credit Reporting Act (FCRA); and
        product in your e-mail address, domain name or                  any amendment of or addition to such law,
        metatag, or any other similar tactics to mislead                 including the Fair and Accurate Credit
       another's potential customers.                                    Transactions Act (FACTA); or
  m. Pollution                                                     (4) Any federal, state or local statute, ordinance
                                                                        or regulation, other than the TCPA, CAN-
     "Personal and advertising injury" arising out of
                                                                         SPAM Act of 2003 or FCRA and their
     the actual, alleged or threatened discharge,                                                                      that
                                                                         amendments         and        additions,
     dispersal, seepage, migration, release or
     escape of "pollutants" at any time.                                 addresses, prohibits, or .limits the printing,
                                                                         dissemination,         disposal,       collecting,
                                                                         recording,        sending,          transmitting,
                                                                         communicating or distribution of material or
                                                                         information.




CG 00 01 0413                         O Insurance Services Office, Inc., 2012                                Page 7 of 16

                                                      Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 386 of 452




COVERAGE C —MEDICAL PAYMENTS                                     d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                               To a person, whether or not an "employee" of
                                                                    any insured, if benefits for the "bodily injury" are
   a. We will pay medical expenses as described
                                                                    payable or must be provided under a workers'
      below for "bodily injury" caused by an accident:
                                                                    compensation or disability benefits law or a
     (1) On premises you own or rent;                               similar law.
     (2) On ways next to premises you own or rent;               e. Athletics Activities
         or
                                                                    To a person injured while practicing, instructing
     (3) Because of your operations;                                or participating in any physical exercises or
      provided that:                                                games, sports, or athletic contests.
        (a) The 'accident takes place in the "coverage           f. Products-Completed Operations Hazard
               territory" and during the policy period;           Included     within     the "products-completed
        (b) The expenses are incurred and reported                operations hazard".
               to us within one year of the date of the       g. Coverage A Exclusions
               accident; and
                                                                  Excluded under Coverage A.
         (c) The        injured   person     submits    to
                                                           SUPPLEMENTARY         PAYMENTS —COVERAGES A AND
               examination, at our- expense, by
                physicians of our choice as often as we    B
               reasonably require.                         1. We will pay, with respect to any claim we investigate
                                                              or settle, or any "suit" against an insured we defend:
   b. We will make these payments regardless of fault.
      These payments will not. exceed the applicable          a. All expenses we incur.
      limit of insurance. We will pay reasonable              b: Up to $250 for cost of -bail bonds required
      expenses for:                                               because of accidents or traffic law violations
     (1) .First aid administered at the time of an                arising out of the use of any vehicle to which the
          accident;                                               Bodily Injury Liability Coverage applies. We do
                                                                  not have to furnish these bonds.
     (2) Necessary medical, surgical, X-ray and dental
          services,   including prosthetic devices; and       c . The   cost of bonds to release attachments, but
                                                                  only  for bond amounts within the applicable limit
     (3) Necessary ambulance, hospital, professional
                                                                  of  insurance.  We do not have to furnish these
           n ursing and funeral services.
                                                                   bonds.
2. Exclusions
                                                              d. All reasonable expenses incurred by the insured
   We will not pay expenses for "bodily injury":                  at our request to assist us in the investigation or
   a. Any Insured                                                 defense of the claim or "suit", including actual
                                                                  loss of earnings up to $250 a day because of
      To any insured, except "volunteer workers".                 time off from work.
   b: Hired Person                                            e. All court costs taxed against the insured in the
      To a person hired to do work for or on behalf of            "suit". However, these payments do not include
      any insured or a tenant of any insured.                     attorneys' fees or attorneys' expenses taxed
   c. Injury On Normally Occupied Premises                        against the insured.
      To a person injured on that part of premises you         f. Prejudgment interest awarded against the
      own or rent that the person normally                         insured on that part of the judgment we pay. If
      occupies.                                                    we  make an offer to pay the applicable limit of
                                                                   insurance, we will not pay any prejudgment
                                                                   interest based on that period of time after the
                                                                  offer.




Page 8 of 16                          O Insurance Services Office, Inc., 2012
                                      O                                                                 CG 00 01 0413

                                                      Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 387 of 452




   g. All interest on the full amount of any judgment        So long as the above conditions are met,
        that accrues after entry       of the judgment  and  attorneys'    fees incurred by us in the defense of that
        before we have paid, offered to pay, or deposited    indemnitee, necessary litigation expenses incurred
        in court the part of the judgment that is within the by us and necessary litigation expenses incurred by
        applicable limit of insurance.                       the indemnitee at our request will be paid as
                                                             Supplementary Payments. Notwithstanding the
   These payments will not reduce the limits of
                                                             provisions of Paragraph 2.b.(2) of Section I —
   insurance.
                                                             Coverage A —Bodily Injury .And Property Damage
2. If we defend an insured against a "suit" and an           Liability, such payments will not be deemed to be
   indemnitee of the insured is also named as a party to     damages for "bodily injury" and "property damage"
   the "suit", we will defend that indemnitee if all of the  and will not reduce the limits of insurance.
   following conditions are met:
                                                             Our. obligation to defend an insured's indemnitee
    a. The "suit" against the indemnitee seeks damages       and to pay for attorneys' fees and necessary
        for which the insured has assumed the liability of   litigation expenses as Supplementary Payments
        the indemnitee in a contract or agreement that is    ends when we have used up the applicable limit of
        an "insured contract;                                insurance in the payment of judgments or
    b. This insurance applies to such liability assumed      settlements     or the conditions set forth above, or the
         by the insured;                                     terms    of  the  agreement described in Paragraph f.
                                                             above,    are  no longer met.
    c. The obligation to defend, or the cost of the
        defense of, that indemnitee, has also been SECTION II —WHO IS AN INSURED
        assumed by the insured in the same "insured 1. If you are designated in the Declarations as:
        contract';
                                                              a. An individual, you and your spouse are insureds,
   d. The allegations in the "suit" and the information           but only with respect to the conduct of a
        we know about the "occurrence" are such that no           business of which you are the sole owner.
        conflict appears to exist between the interests of
                                                              b. A partnership or joint venture, you are an
        the insured and the interests of the indemnitee;
                                                                  insured. Your members, your partners, and their
    e. The indemnitee and the insured ask us to                  spouses are also insureds, but only with respect
        conduct and control the defense of that                  to the conduct of your business.
         indemnitee against such "suit" and agree that we
                                                              c. A limited liability company, you are an insured.
        can assign the same counsel to defend the
                                                                  Your members are also insureds, but only with
         insured and the indemnitee; and
                                                                  respect to the conduct of your business. Your
     f. The indemnitee:                                           managers are insureds, but only with respect to
       (1) Agrees in writing to:                                 their duties as your managers.
           (a) Cooperate with us in the investigation,       d. An organization other than a partnership, joint
                settlement or defense of the "suit';              venture or limited liability company, you are an
                                                                  insured. Your "executive officers" and directors
           (b) Immediately send us copies of any                  are  insureds, but only with respect to their duties
                demands, notices, summonses or legal              as your officers or directors. Your stockholders
                 papers received in connection . with the         are also insureds, but only with respect to their
                "suit';                                           liability as stockholders.
           (c) Notify any other insurer whose coverage        e. A trust, you are an insured. Your trustees are
                 is available to the indemnitee; and              also insureds, but only with respect to their
           (d) Cooperate with us with respect to                  duties ss trustees.
                coordinating -other applicable insurance
                available to the indemnitee; and
     (2) Provides us with written authorization to:
        (a) Obtain records and other information
            related to the."suit'; and
       (b) Conduct. and control the defense of the
            indemnitee in such "suit".




CG'00 01 0413                          O Insurance Services Office, Inc., 2012
                                       O                                                                Page 9 of 16

                                                      Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 388 of 452




2. Each of the following is also an insured:                      c. Any person or organization having proper
                                                                      temporary custody of your property if you die,
   a. Your "volunteer workers" only while performing
                                                                       but only:
      d uties related to the conduct of your business,
      or your "employees", other than either your                    (1) With respect to liability arising out of the
      "executive officers" (if you are an organization                     maintenance or use of that property; and
      other than a partnership, joint venture or limited             (2) Until your legal representative has been
       liability company) or your managers (if you are a                  appointed.
       limited liability company), but only for acts within
      the scope of their employment by you or while               d. Your legal representative if you die, but only with
       performing duties related to the conduct of your               respect to duties as such. That representative will
       business.. However, none of these 'employees"                   have all your rights and duties under this
      or "volunteer workers" are insureds for:                        Coverage Part.
     (1) "Bodily injury" or "personal and advertising          3• Any organization you newly acquire or form, other'
            injury":                                              than a partnership, joint venture or limited liability
                                                                  company, and over which you maintain ownership
          (a) To you, to your partners or members (if             or. majority interest, will qualify as a Named Insured if
                you are a partnership or joint venture), to       there is no other similar insurance available to that
                your members (if you are a limited liability      organization. However:
                company), fo a co"employee" while in the
                course- of his or her employment or                a. Coverage under this provision is afforded only
                 performing duties related to the conduct              until the 90th day after you acquire or form the
                of your business, or to your other                    organization or the end. of the policy period,
                "volunteer workers" while performing                   whichever is earlier;
                d uties related to the conduct of your             b. Coverage A does not apply to "bodily injury" or
                 business;                                            "property damage" that occurred before you
          (b) To the spouse, child, parent, brother or                 acquired or formed the organization; and
                sister of that co"employee" or 'volunteer          c. Coverage B does not, apply to "personal and
                worker" as a consequence of Paragraph                  advertising injury" arising out of an offense
               (1)(a) above;                                           committed before you acquired or formed the
          (c) For which there is any obligation to share               organization.
                 damages with or repay someone else who        No person or organization is an insured with respect to
                 must pay damages because. of the injury       the conduct of any current or past partnership, joint
                 described in Paragraph (1)(a) or (b)          venture or limited liability company that is not shown as
                above; or                                      a Named Insured in the Declarations.
          (d) Arising out of his or her providing or           SECTION III —LIMITS OF INSURANCE
                failing to provide professional health care    1. The Limits of Insurance shown in the Declarations
                services.                                          and the rules below fix the most we will pay
     (2) "Property damage"to property:                            .regardless of the number of:
          (a) Owned, occupied or used by;                          a. Insureds;
          (b) Rented to, in the care, custody or control           b. Claims made or "suits" brought; or
                 of, or over which physical control is being       c. Persons or organizations making claims or
                exercised for any purpose by;                          bringing "suits".
             you, any of your "employees", 'Volunteer          2. The General Aggregate Limit is the most we will pay
             workers", any partner or member (if you are a         for the sum of:
             partnership or joint venture), or any member
           (if you are a limited liability company).               a. Medical expenses under Coverage C;
   b. Any person (other than your "employee" or                    b. Damages under Coverage A, except damages
      'Volunteer worker"), or any organization while                  because of "bodily injury" or "property damage"
        acting as your real estate manager.                           included in the "products-completed operations
                                                                      hazard'; and
                                                                   c. Damages under Coverage B.




Page 10 of 16                           O Insurance Services Office, Inc., 2012
                                        O                                                                 CG 00 01 0413

                                                        Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 389 of 452




3. The Products-Completed Operations Aggregate                     (3) The nature and location of any injury or
   Limit is the most we will pay under Coverage A for                   damage arising out of the "occurrence" or
   damages because of "bodily injury" and "property                     offense.
   damage" included in the "products-completed                   b. If a claim is made or "suit" is brought against any
   o perations hazard".                                             insured, you must:
4. Subject to Paragraph 2. above, the Personal And                 (1) Immediately record the specifics of the claim
   Advertising Injury Limit is the most we will pay under               or "suit" and the date received; and
   Coverage B for the sum of all damages because of
   all "personal and advertising injury" sustained by any          (2) Notify us as soon as practicable
   one person or organization.                                      You must see to it that we receive written notice
5. Subject to Paragraph 2. or 3. above, .whichever                  of the claim or "suit" as soon as practicable.
   applies, the Each Occurrence Limit is the most we            c. You and any other involved insured must:
   will pay for the sum of:                                       (1) Immediately send us copies of any demands,
   a. Damages under,Coverage A; and                                    notices, summonses or legal papers received
    b. Medical expenses under Coverage C                               in connection with the claim or "suit';
    because of all "bodily injury" and "property damage"          (2) Authorize us to obtain records and other
    arising out of any  one "occurrence".                              information;
6. Subject to Paragraph 5. above, the Damage To                   ( 3) Cooperate    with us in the investigation or
    Premises Rented To You Limit is the        most  we  will          settlement  of the claim or defense against the
    pay under Coverage A for damages because of                        "suit; and
   "property damage"to any-one premises, while rented             (4) Assist us, upon our request, in the
    to you, or in the case of damage by fire, while rented             enforcement of any right against any person
    to you or temporarily occupied by you with                         or organization which may be liable to the
    permission of the owner.                                            insured because of injury or damage to which
7. Subject to Paragraph 5. above, the Medical Expense                  this insurance may also apply.
    Limit is the most we will pay under     Coverage   C for  , d. No insured will, except at that insured's own
    all medical expenses because of "bodily injury"                 cost, voluntarily make a payment, assume any
    sustained by any one person.                                    obligation, or incur any expense, other than for
The Limits of Insurance of this Coverage Part apply                first aid, without our consent.
separately to each consecutive annual period and to 3. Legal Action Against Us
any remaining period of less than 12 months, starting           No person or organization has a right under this
with the beginning of the policy period shown in the            Coverage Part:
Declarations, unless the policy period is extended after
issuance for an additional period of less than 12               a. To join us as a party or otherwise bring us into a
months. In that case, the additional period will be                "suit" asking for damages from an insured; or
deemed part of the last preceding period for       purposes     b. To sue us on this Coverage Part unless all of its
of determining the Limits of Insurance.                             terms have been fully complied with.
SECTION IV —COMMERCIAL GENERAL LIABILITY                        A person or organization may sue us to recover on
CONDITIONS                                                      an agreed settlement or on a final judgment
 1. Bankruptcy                                                  against an insured; but we will not be liable for
                                                                damages that are not payable under the terms of
     Bankruptcy or insolvency of the insured or of the          this Coverage Part or that are in excess of the
     insured's estate will not relieve us of our obligations    applicable limit of insurance. An agreed settlement
     under this Coverage Part.                                  means asettlement-and release of liability signed
2. Duties In The Event Of Occurrence, OfFense, Claim            by us, the insured and the claimant or the
    Or Suit                                                     claimant's legal representative.
     a. You must see to if that we are notified as soon as
         practicable of an "occurrence" or an offense
         which- may result in a claim. To the extent
         possible, notice should include:
       (1) How, when and where the "occurrence" or
            offense took place;
       (2) The names and addresses of any injured
            persons and witnesses; and


CG 00 01 0413                          O Insurance Services Office, Inc., 2012                           Page 11 of 16

                                                      Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 390 of 452




4. Other Insurance                                                (3) When this insurance is excess over other
                                                                        insurance, we will pay only our share of the
   If other valid and collectible insurance is available
                                                                       amount of the loss, if any, that exceeds the
   to the insured for a loss we cover under Coverages
                                                                       sum of:
   A or B of this Coverage Part, our obligations are
   limited as follows:                                                (a) The total amount that all such other
                                                                            insurance would pay for the loss in the
   a. Primary Insurance                                                     absence of this insurance; and
       This insurance is primary except when
                                                                     (b) The total of all deductible and self-insured
       Paragraph b. below applies. If this insurance is
                                                                            amounts under all that other insurance.
       primary, our obligations are not affected unless
       any of the other insurance is also primary. Then,          (4) We will share the remaining loss, if any, with
       we will share with all that other insurance by the              any other insurance that is not described in
       method described in Paragraph c. below.                         this Excess Insurance provision and was not
                                                                        bought specifically to apply in excess of the
   ti. Excess Insurance                                                 Limits of Insurance shown in the Declarations
      (1) This insurance is excess over:                                of this Coverage Part.
         (a) Any of the other insurance, whether                c. Method Of Sharing
              primary, excess, contingent or on any
                                                                   If all of the other insurance permits contribution
             other basis:
                                                                   by equal shares, we will follow this method also.
             (i) That is Fire, Extended Coverage,                  Under this approach each insurer contributes
                  Builder's Risk, Installation Risk or             equal amounts until it has paid its applicable limit
                  similar coverage for "your work';                of insurance or none of the loss remains,
            (ii) That is Fire     insurance   for premises         whichever comes first.
                  rented to you or temporarily occupied            If any of the other insurance does not permit
                  by you with permission of the owner;             contribution by equal shares, we will contribute
            (iii) That is insurance purchased by you to            by limits. Under this method, each insurer's
                  cover your liability as a tenant for             share is based on the ratio of its applicable limit
                  "property damage" to premises rented             of insurance to the total applicable limits of
                  to you or temporarily occupied by you            insurance of all insurers.
                  with permission of the owner; or           5. Premium Audit
            (iv) If the loss arises out of the                  a. We will compute all premiums for this Coverage
                   maintenance or use of aircraft, "autos"         Part in accordance with our rules and rates.
                  or watercraft to the extent not subject
                  to Exclusion g. of Section I —                b. Premium shown in this Coverage Part as
                  Coverage A — Bodily Injury And                   advance premium is a deposit premium only. At
                                                                   the close of each audit period we will compute
                  Property Damage Liability.
                                                                   the earned premium for that period and send
         (b) Any other primary insurance available to              notice to the first Named Insured. The due date
              you covering liability for damages arising           for audit and retrospective premiums is the date
             out of the premises or operations, or the             shown as the due date on the bill. If the sum of
              products and completed operations, for               the advance and audit premiums paid for the
              which you have been added as an                       policy period is greater than the earned premium,
              additional insured.                                  we will return the excess to the first Named
      (2) When this insurance is excess, we will have               Insured.
          no duty under Coverages A or B to defend              c. The first Named Insured must keep records of
          the insured against any "suit" if any other              the information we need for premium
          insurer has a duty to defend the insured                 computation, and send us copies at such times
          against that "suit". If no other insurer defends,        as we may request.
          we will undertake to do so, but we will be
                                                             6. Representations
          entitled      to    the       insured's     rights
          against all those other insurers.                     By accepting this policy, you agree:
                                                                a. The statements in the Declarations are
                                                                   accurate and complete;




Page 12 of 16                          OO Insurance Services Office, Inc., 2012                        CG 00 01 0413

                                                       Insured Copy
            Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 391 of 452




    b. Those         statements       are    based       upon      However, "auto" does not include "mobile
         representations you made to us; and                       equipment".
    c. We have issued this policy in reliance upon your 3. "Bodily injury" means bodily injury, sickness or
         representations.                                          disease sustained by a person, including death
                                                                   resulting from any of these at any time.
7. Separation Of Insureds
                                                                4. "Coverage territory" means:
    Except with respect to the Limits of Insurance, and
    any rights or duties specifically       assigned   in this      a. The United States of America (including its
    Coverage Part to the first Named Insured, ,this                      territories and possessions), Puerto Rico and
    insurance applies:                                                   Canada;
    a. As if each Named Insured were the only Named                 b. International waters or airspace, but only if the
         Insured; and                                                    injury or damage occurs in the course of travel
                                                                         or   transportation between any places included in
    b. Separately to each insured against whom claim is                                 a. above; or
                                                                         Paragraph
         made or "suit" is brought.
                                                                    c. All other parts of the world if the injury or
8. Transfer Of Rights Of Recovery Against Others To
                                                                         damage arises out of:
    Us
                                                                        (1) Goods or product's made or sold by you in
    If the insured has rights to recover all or part of any
                                                                               the territory described in Paragraph a. above;
    payment we have made under this Coverage Part,
    those rights are transferred to us. The insured must                (2) The activities of a person whose home is in
    do nothing after loss to impair them. At our request,                      the territory described in Paragraph a. above,
    the insured will bring "suit" or transfer those rights to                  but is away for a short time on your business;
    us and help us enforce them.                                               or
9. When We Do Not Renew                                                 (3) "Personal and advertising injury" offenses that
                                                                               take place through the Internet or similar
     If we decide not to renew this Coverage Part, we will                                  means of communication;
                                                                               electronic
    mail or deliver to the first Named Insured shown in
    the Declarations written notice of the nonrenewal not           provided the insured's responsibility to pay
    less than 30 days before the expiration date.                   damages is determined in a "suit" on the merits, in
                                                                    the territory described in Paragraph a. above or in a
     If notice is mailed, proof of mailing will be sufficient
                                                                   settlement we agree to.
     proof of notice.
                                                                5. "Employee" includes a "leased worker". "Employee"
SECTION V —DEFINITIONS
                                                                    does not include a "temporary worker".
1. "Advertisement" means a notice that is broadcast or
                                                                6. "  Executive officer" means a person holding any of
     published to the general public or specific market
                                                                    the      officer positions created by your charter,
    segments about your goods, products or services                                    bylaws or any other similar governing
                                                                    constitution,
    for the purpose of attracting customers or
                                                                    document.
    supporters. For the purposes of this definition:
                                                                7. "Hostile fire" means one which becomes
      a. Notices that are published include material
                            Internet or  on similar electronic      uncontrollable or breaks out from where it was
          placed on the
                                                                    intended      to be.
          means of communication; and
                                                                8. "  Impaired      property" means tangible property, other
      b. Regarding web sites, only that part of a web site                           product" or "your work", that cannot be
                                                                    than     "your
          that is about your goods, products or services
                                                                    used     or  is less  useful because:
          for the purposes of attracting customers or
         supporters    is considered  an advertisement.              a.   It incorporates    "your product" or "your work"that
                                                                          is known or thought to be defective, deficient,
 2. "Auto" means:
                                                                          inadequate or dangerous; or
      a. A land motor vehicle, trailer or semitrailer
                                                                     b: You have failed to fulfill the terms of a contract or
          designed for travel on public roads, including
                                                                          agreement;
          any attached machinery or equipment; or
                                                                     if  such      property can be restored to use by the
      b. Any other land vehicle that is subject to a                            replacement,    adjustment_ or removal of "your
                                                                    repair,
          compulsory or financial responsibility law or                                          work" or your fulfilling the
                                                   where  it is       product"      or   "your
          other motor vehicle insurance law                                           contract  or agreement.
                                                                    terms     of  the
           licensed or principally garaged.




CG 00 01 0413                             O Insurance Services Office, Inc., 2012
                                          O                                                                    Page 13 of 16

                                                           Insured Copy
            Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 392 of 452




9. "Insured contract" means:                                  10."Leased worker" means a person leased to you by
                                    of   premises. However,      a labor leasing firm under an agreement between
   a. A contract fora lease
                                                                 you and the labor leasing firm, to perform duties
       that portion of the contract for a lease of
                                                           or    related    to the conduct of your business. "Leased
       premises that indemnifies any person
                                                                 worker"    does not include a "temporary worker".
       organization for damage by fire to premises while
       rented to you or temporarily occupied by you 11."Loading or unloading" means the handling of
       with permission of the owner is not an "insured           property:
       contract';                                                a. After it is moved from the place where it is
   b. A sidetrack agreement;                                          accepted for movement into or onto an aircraft,
                                                                      watercraft or "auto';
   c. Any easement or license agreement, except in
       connection with construction or demolition                b.   While   it is in or on an aircraft, watercraft or
       o perations on or within 50 feet of a railroad;               "auto'; or
   d. An obligation, as required by ordinance, to                c. While it is being moved from an aircraft,
       indemnify a municipality, except in connection                 watercraft or "auto" to the place where it is finally
       with work for a municipality;                                  delivered;
   e. An elevator maintenance agreement;                         but "loading or unloading" does not include the
                                                                 movement       of property by means of a mechanical
    f. That part of any other contract or agreement
                                                                 device,    other  than a hand truck, that is not attached
       pertaining to your business (including an
                                 municipality  in connection     to the aircraft, watercraft or "auto".
       indemnification of a
       with work performed for a municipality) under 12."Mobile equipment" means any of the following types
       which you assume the tort' liability of another           of land vehicles; including any attached machinery
        party to pay for "bodily injury" or "property            or equipment:
       damage" to a third person or organization:. Tort           a. Bulldozers, farm machinery, forklifts and other
       liability means a liability that would be imposed              vehicles designed for use principally off public
        by law in the absence of any contract or                      roads;
       agreement.
                                                                  b. Vehicles maintained for use solely on or next to
       Paragraph f. does not include that part of any                 premises you own or rent;
       contract or agreement:
                                                                  c. Vehicles that travel on crawler treads;
      (1) That indemnifies a railroad for "bodily injury"
            or "property damage" arising out of                  d. Vehicles, whether self-propelled or                 not,
                                                       within         maintained      primarily  to provide    mobility   to
            construction or demolition operations,
            50 feet of any railroad property and affecting            permanently mounted:.
            any railroad bridge or trestle, tracks, road-           (1) Power cranes, shovels, loaders, diggers or.
            beds, tunnel, underpass or crossing;                          drills; or
      (2) That indemnifies an architect, engineer or                 (2) Road construction or resurfacing equipment
            surveyor for injury or damage arising out of:                 such as graders, scrapers or rollers;
          (a) Preparing, approving, or failing to prepare         e. Vehicles not described in Paragraph a., b., c. or
                or approve, maps, shop drawings,                      d. above that are not self-propelled and are
                o pinions, reports, surveys, field orders,            maintained primarily to provide mobility to
                change      orders or        drawings and              permanently attached equipment of the following
                specifications; or                                    types:
          (b) Giving directions or instructions, or failing          (1) Air compressors, pumps and generators,
                to give them, if that is the primary cause of              including      spraying,   welding,     building
                the injury or damage; or                                   cleaning, geophysical exploration, lighting
      (3) Under which the insured, if an architect,                        and well servicing equipment; or
            engineer or surveyor, assumes liability for an           (2) Cherry pickers and similar devices used to
            injury or damage arising out of the                            raise or lower workers;
            insured's rendering or failure to render               f. Vehicles not described in Paragraph a., b., c. or
            professional services, including those listed              d. above maintained primarily for purposes other
            in (2) above and supervisory, inspection,                 than the transportation of persons or
            architectural or engineering activities.                  cargo.




Page 14 of 16                            O Insurance Services Office, Inc., 2012
                                         O                                                                 CG 00 01 0413

                                                         Insured Ca py
            Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 393 of 452




        However, self-propelled vehicles with the 16."Products-completed operations hazard":
       following types of permanently attached                    a. Includes all "bodily injury" and             "property
       equipment are not "mobile equipment" but will be               damage" occurring away from premises you own
        considered "autos":                                           or rent and arising out of "your product"or "your
      (1) Equipment designed primarily for:                           work" except:
          (a) Snow removal;                                          (1) Products that are still in your physical
                                                                           possession; or
          (b) Road maintenance, but not construction
                or resurfacing; or                                   (2) Work that has not yet been completed or
                                                                          abandoned. However, "your work" will be
          (c) Street cleaning;
                                                                          deemed completed at the earliest of the
      (2) Cherry pickers and similar devices mounted                      following times:
           on automobile or truck chassis and used to                    (a) When all of the work called for in your
            raise or lower workers; and
                                                                               contract has been completed.
      (3) Air compressors, pumps and generators,
                                        welding,. building               (b)   When all of the work to be done at the job
            including      spraying,
                                                                               site  has been completed if your contract
            cleaning, geophysical exploration, lighting
                                                                               calls for work at more than one job site.
           and well servicing equipment.
                                                                         (c) When that part of the work done at a job
   However, "mobile equipment" does not include any
                                                                               site has been put to its intended use by
   land vehicles that are subject to a compulsory or
                                                                               any person or organization other than
   financial responsibility law or other motor vehicle                                     contractor or subcontractor
                                                                               another
   insurance law where it is licensed or principally
                                              compulsory    or                 working on the same project.
   garaged. Land vehicles subject to a
   financial responsibility law or other motor vehicle                     Work that may need service, maintenance,
   insurance law are considered "autos".                                   correction, 'repair or replacement, but which
                                                                           is otherwise complete, will be treated as
13."Occurrence" means an accident, including
                                                                           completed.
   continuous or repeated exposure to substantially the
   same general harmful conditions.                               b. Does not include "bodily injury" or "property
                                                                       damage" arising out of:
14."Personal and advertising injury" means injury,
   including consequential "bodily injury", arising out of           (1) The transportation of property, unless the
   one or more of the     following offenses:                              injury or damage arises out of a condition in
                                                                           or  on a vehicle not owned or operated by
    a. False arrest, detention or imprisonment;
                                                                           you, and that condition was created by the
    b. Malicious prosecution;                                             "loading or unloading" of that vehicle by any
    c. The wrongful eviction from, wrongful entry into,                    insured;
        or invasion of the right of private occupancy of a           (2) The existence of tools, uninstalled equipment
        room, dwelling or .premises that a person                          or abandoned or unused materials; or
        occupies, committed by or on behalf of 'its
                                                                     (3) Products or operations for which. the
        owner, landlord or lessor;
                                                                           classification, listed in the Declarations or in a
   d. Oral or written publication, in any manner, of                        policy Schedule, states that products-
         material that slanders or libels a person or                      completed operations are subject to the
        organization or disparages a person's or                           General Aggregate Limit.
        organization's goods, products or services;
                                                               17."Property damage" means:
    e. Oral or written publication, in any manner, of
                                                                   a. Physical injury to tangible property, including all
         material that violates a person's right. of privacy;
                                                                       resulting loss of use of that property. All such
     f. The use of another's advertising idea in your                  loss of use shall be deemed to occur at the time
        "advertisement'; or                                            of the physical injury that caused it; or
    g. Infringing upon another's copyright, trade dress            b. Loss of use of tangible property that is not
        or slogan in your "advertisement'.                             physically injured. All such loss of use shall be
15."Pollutants" mean any solid, liquid, gaseous or                     deemed     to occur at the time of the "occurrence"
    thermal    irritant or  contaminant,  including    smoke,          that  caused   it.
    vapor, soot, fumes; acids, alkalis,- chemicals and             For the purposes of this insurance, electronic data
    waste. Waste includes materials to . be recycled,              is not tangible property.
    reconditioned or reclaimed.




CG 00 01 0413                            O Insurance Services Office, Inc., 2012
                                         O                                                                   Page 15 of 16

                                                          Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 394 of 452




   As used in this definition, electronic data means         b. Includes:
    information, facts or programs stored as or on,            (1) Warranties or representations made at any
   created or used on, or transmitted to or from                   time with respect to the fitness, quality,
   computer software; including systems -and                       d urability, performance or use of "your
   applications software, hard or floppy disks, CD-                 product'; and
    ROMs, tapes, drives, cells, data processing devices
   or any other media which are used with                      (2) The      providing of or failure to provide
   electronically controlled equipment.                             warnings    or instructions.
18."Suit" means a civil proceeding in which damages          c. Does not include vending machines or other
    because of "bodily injury", "property damage" or            property rented to or located for the use of
   "personal and advertising injury" to which this              others   but not sold.
    insurance applies are alleged. "Suit" includes:       22."Your work":
    a. An arbitration proceeding in which such               a. Means:
        damages are claimed and to which the insured           (1) Work or operations performed by you or on
        must submit or does submit with our consent; or             your behalf; and
    b. Any other alternative dispute resolution                (2) Materials, parts or equipment furnished in
        proceeding in which such damages are claimed               connection with such work or operations.
        and to which the insured submits with our
        consent.                                             b. Includes:
19.'Temporary worker" means a person who is                    (1) Warranties or representations made at any
    furnished to you to substitute fora permanent                  time with respect to the .fitness, qualify,
   "employee" on leave or to meet seasonal or short-                d urability, performance or use of "your work';
    term workload conditions..                                      and
20."Volunteer   worker" means a person who is not your         (2) The providing of or failure to provide
   "employee", and who donates his or her work and.                 warnings or instructions.
    acts at the direction of and     within  the scope of
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone else
    for their work performed for you.
21."Your product":
     a. Means:
       (1) Any goods or products, other than real
            property, manufactured, sold, handled,
            distributed or disposed of by:
          (a) 'You;
          (b) Others trading ,under your name; or
          (c) A person or organization whose business
               or assets you have acquired; and
       (2) Containers (other than vehicles), materials,
            parts or equipment furnished in connection
            with such goods or products.




Page 16 of 16                         O Insurance Services Office, Inc., 2012                      CG 00 01 0413

                                                     Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 395 of 452


                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                  NSG 10 01 10 15

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                POLARIS A -GENERAL LIABILITY EXTENSION
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The following Schedule lists the coverage extensions provided by this endorsement. The descriptions, other than
limit amounts, provided in the Schedule are intended for informational purposes only and do not form a part of the
policy. Refer to the individual provisions to determine the extent of your coverage. In the event that no limit is
shown in the Schedule, the applicable limit in the General Liability Coverage Part Declarations, or the policy to
which this endorsement is attached, will apply.
                                                      SCHEDULE

                          COVERAGE                                                     LIMITS/DESCRIPTION
                                                                    Automatically includes vendors when required by a
     Additional Insured -Broad Form Vendors                         written contract
     Additional Insured - by Contract, Agreement or
     Permit relating to:                                            Automatically includes certain entities with whom the
     ➢ Work performed by you                                        Named Insured contracts when required by a written
     ➢ Premises you own, rent, lease or occupy                      contract
     ➢ E uipment ou lease
     A re ate Limit -Per Location                                   Provides per location a re ates
                                                                     Naives Insurer's right of subrogation if Named Insured
     Blanket Waiver of Subrogation                                  has waived such rights in a written contract
                                                                    Includes resultant mental anguish in the definition of
     Bodily Injury Redefined                                        "bodily injury"
                                                                    Entities in which the Named Insured holds a majority
     Broadened Named Insured                                        interest ranted short-term'Named Insured status
     Broadened Property Damage -                                    $ 25,000 per "occurrence"
     ➢ Borrowed Equipment Limit
                                                                    $ 25,000 per "occurrence"
     ➢ Customers' Goods Limit
     ➢ Use of Elevators Limit                                       $ 25,000 per "occurrence"
                                                                    extends broadened "all risk" property damage to
     Broadened Damage To Premises Rented To You
                                                                    rented remises be and seven da s.
                                                                    Extends coverage territory to worldwide for suites
     Coverage Territory                                             brought in the U.S., its possessions or territories,
                                                                    Canada or Puerto Rico.
     Duties in Event of Occurrence, Claim or Suit                   Provides more liberal claim reporting condition
     Expected or Intended Injury Exclusion Modified                 Exception extended to cover property damage
     Incidental Medical Malpractice                                 Medical professional as insureds
                                                                    Extends the time within which expenses are incurred_
     Medical Payments                                               $10,000
                                                                    Provides automatic coverage for newly acquired
     Newly Acquired or Formed Organizations                         organizations which do not have other insurance
                                                                    coverage until the end of the policy period
     Non-Owned Aircraft                                             Exception to the Aircraft and Watercraft exclusion
     Non-Owned Watercraft                                           extended to provide additional coverage
     Personal and Advertising Injury                                Adds limited coverage for discrimination
                                                                    Product Recall Aggregate Limit       $50,000
     Product Recall Expense                                         Each Product Recall Limit           $25,000
                                                                    Product Recall Deductible
                                                                    Cost of Bail Bonds/Appeals Bonds — Up to the Limit of
     Supplementary Payments Increased Limits                        Insurance, subject to a $1,000,000 aggregate
                                                                    Reasonable Expenses Incurred Limit $1,500 a da




       NSG 10 01 10 15           Includes copyrighted material of Insurance Services Office,                Page 1 of 9
                                                I nc., with its permission.
                                                        I nsured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 396 of 452




ADDIl'IONAL INSURED -BROAD FORM VENDORS
A. Section II -Who Is An Insured is amended to include as an additional insured any person or organization
   referred to below as vendor to whom you agreed in a written contract or written agreement to provide
   insurance, but only with respect to "bodily injury" or "property damage" arising out of "your products"- which
   are distributed or sold in the regular course of the vendor's business, subject to the following additional
   exclusions:
   This provision does not apply to:
   1. "Bodily injury" or "property damage" for which the vendor is obligated to pay damages by reason of the
       assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages
       that the vendor would have in the absence of the contract or agreement;
   2. Any express warranty unauthorized by you;
   3. Any physical or chemical change in the product made intentionally by the vendor;
   4. Repackaging, except when unpacked solely for the purpose of inspection, demonstration, testing or the
      substitution of parts under instructions from the manufacturer, and then repackaged in the original
      container;
   5. Any failure to make such inspections, adjustments, tests or servicing as the vendor has agreed to make
      or normally undertakes to make in the usual course of business, in connection with the distribution or sale
      of the products;
   6. Demonstration, installation, servicing or repair operations, except such operations performed at the
      vendor's premises in connection with the sale of the product;
   7. Products which, after distribution or sale by you, have been labeled or relabeled or used as a container,
      part or ingredient of any other thing or substance by or for the vendor;
   8. "Bodily  injury" or property damage" arising out of the sole negligence of the vendor for its own acts or
      omissions or those of its employees or anyone else acting on its behalf. However, this exclusion does not
      apply to:
      a. The exceptions contained in Subparagraphs 4. or 6. above; or
      b. Such inspections, adjustments, tests or servicing as the vendor has agreed to make or normally
           undertakes to make in the usual course of business, in connection with the distribution or sale of the
           products; or
   9. Any person or organization if the "products-completed operations hazard" is excluded either by the
      provisions of the Coverage Form or by endorsement.
B. This insurance does not apply to:
   1. "Bodily injury" or "property damage" for which the vendor is obligated to pay damages by reason of the
       assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages
       that the vendor would have in the absence of the contract or agreement;
    2. . Any express warranty unauthorized by you;
    3. Any physical or chemical change in the product made intentionally by the vendor;
    4. Repackaging, except when unpacked solely for the purpose of inspection, demonstration, testing, or the
         substitution of parts under instructions from the manufacturer, and then repackaged in the original
         container;
    5. Any failure to make such inspections, adjustments, tests or servicing as the vendor has agreed to make or
         normally undertakes to make in the usual course of business, in connection with the distribution or sale of
         the products;
    6. Demonstration, installation, servicing or repair operations, except such operations performed at the
         vendor's premises in connection with the sale of the product;
    7. Products which, after distribution or sale by you, have been labeled or relabeled or used as a container,
         part or ingredient of any other thing or substance by or for the vendor;
    8.   "Bodily  injury" or "property damage" arising out of the sole negligence of the vendor for- its own acts or
         omissions or those of its employees or anyone else acting on its behalf. However, this exclusion does not
         apply to:
         a. The exceptions contained in Subparagraphs 4. or 6.; or


       NSG 10 01 10 15         Includes copyrighted material of Insurance Services Office;       Page 2 of 9
                                              Inc., with its permission.
                                                   -   Insured Copy                      -
                 Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 397 of 452



             b. Such inspections, adjustments, tests or servicing as the vendor has agreed to make or normally
                 undertakes to make in the usual course of business, in connection with the distribution or sale of the
                  products.
         9. Any insured person or organization, from whom you have acquired such products, or any ingredient, part
             or container, entering into, accompanying or containing such products.
      C. Limits of Insurance applicable to the additional insured are the lesser of i) those specified in the
         aforementioned contract or agreement or ii) those shown in the Declarations and fix the most we will pay
         regardless of the number of:
         1. Insureds;
         2. Claims made or "suits" brought; or
         3. Persons or organizations making claims or bringing "suits".
         These Limits of Insurance are included in and not in addition to the Limits of Insurance shown in the
         Declarations.
II.   ADDITIONAL INSURED -CONTRACT, AGREEMENT OR PERMIT
      A. Section 11 -Who Is An Insured is amended to include as an additional insured any person or organization to
         whom you agreed in a written contract, written agreement or permit to provide insurance such as is afforded
         under this Coverage Part, but only with respect to liability for "bodily injury", "property damage" or "personal
         and advertising injury" caused, in whole or in part, by your acts or omissions or the acts or omissions of those
         acting on your behalf:
         1. In the performance of "your work" for the additional insured at the location designated in the contract,
             agreement or permit;
         2. In the maintenance, operation or use of equipment leased to you by such person or organization; or
         3. In connection with premises you own, rent, lease or occupy.
         This insurance applies on a primary basis or on a primary and non-contributory basis if required in the
         aforementioned contract, agreement or permit.
      B. The insurance provided to the additional insured herein is limited. This insurance does not apply:
          1. Unless:
             a. The written contract, written agreement or permit is currently in effect or becomes effective during the
                  term of this policy; and
             b. The written contract or written agreement was executed or permit issued prior to the time that the
                 "bodily injury", "property damage" or "personal and advertising injury" commenced;
          2. To any person or organization included as an insured under the Additional Insured -Broad Form Vendors
             provision of this endorsement;
          3. To any person or organization included as an insured by an endorsement issued by us and made part of
             this Coverage Part;
          4. To any person or organization if the "bodily injury", "property damage", or "personal and advertising injury"
             arises out of the rendering of or failure to render any professional architectural, engineering or surveying
             services by or for you including:
             a. The preparing, approving, or failing to prepare or approve, maps, shop drawings, opinions, reports,
                  surveys,- field orders, change orders or drawings and specifications; or
             b. Supervisory, inspection, architectural or engineering activities;
          5. To any:
             a. Lessor of equipment after the equipment lease expires;
             b. Owners or other interests from whom land has been leased; or
             c. Managers or lessors of premises if:
                (1) The "occurrence" takes place after you cease to be a tenant in that premises; or
                (2) The "bodily injury", "property damage", "personal and advertising injury" arises out of structural
                     alterations, new construction or demolition operations performed by or on behalf of the manager
                     or lessor; or
          6. To "bodily injury", or "property damage" occurring after:
             a. All work on the project (other than service, maintenance or repairs) to be performed by or on behalf of
                 the additional insured at the site of the covered operations has been completed; or
            NSG 10 01 10 15           Includes copyrighted material of Insurance Services Office,    Page 3 of 9
                                                     Inc., with its permission.
                                                            I nsured Copy
                   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 398 of 452



              b. That portion of "your work" out of which the injury or damage arises has been put to its intended use
                   by any person or organization other than another contractor or subcontractor engaged in performing
                   operations for a principal as part of the same project.
   C. Limits of Insurance applicable to'the additional insured are the lesser of i) those specified in the aforementioned
      contract, agreement or permit or ii) those shown in the Declarations and fix the most we will pay regardless of the
      number of:
      1. Insureds;
      2. Claims made or "suits" brought; or
      3. Persons or organizations making claims or bringing "suits":
      These Limits of Insurance are included in and not in addition to the Limits of Insurance shown in the Declarations.
III.   AGGREGATE LIMIT PER LOCATION
       A. Under Section III -Limits Of Insurance, the General Aggregate Limit applies separately to each of your
          "locations" owned by or rented or leased to you.
       B. The following is added to Section V -Definitions:
          "Location" means premises involving the same or connecting lots, or premises whose connection is
          interrupted only by a street, roadway, waterway or right-of-way of a. railroad.
IV.    BLANKET WAIVER OF SUBROGATION
       The following is added to the Transfer Of Rights Of Recovery Against Others To Us condition in Section IV -
       Commercial General Liability Conditions:
       We will waive any right of recovery we may have against any person or organization because of payments we
       make for injury or damage arising out of your ongoing operations done under a wriften contract or agreement with
       that person or organization and included in "your work" or the "products-completed operations hazard". This
       waiver applies only to persons or organizations with which you have a written contract, executed prior to the
       "bodily injury" or "property damage" that requires you to waive your rights of recovery.
 V.    BODILY INJURY REDEFINED -MENTAL ANGUISH
       The "bodily injury" definition in Section V -Definitions is replaced by the following:
       "Bodily injury" means bodily injury, sickness, or disease sustained by a person. This includes mental anguish
       resulting from bodily injury, sickness or disease.
VI.    BROADENED NAMED INSURED
       Section II -Who Is An Insured is amended to include as an insured the following:
       Any organization which is a legally formed entity and in which you own a financial interest of more than fifty
       percent (50%) of the interest entitled to vote generally in the election of the governing body of such organization
       will be a Named Insured on the effective date of this endorsement until the earlier of:
       A. The 180th day after the issuance of this endorsement; or
       B. The end of the policy period,
        provided there is no other similar insurance available to that organization. The insurance afforded herein does not
       apply to any entity which is also an insured under another policy or would be an insured under such policy but for
       its termination or the exhaustion of its limits of insurance.
VII.   BROADENED PROPERTY DAMAGE -RENTED PREMISES, BORROWED EQUIPMENT, CUSTOMERS'
       GOODS AND USE OF ELEVATORS
       A. Section I -Coverages, Coverage A -Bodily Injury And Property Damage Liability, paragraph 2. Exclusions,
            exclusion j. Damage To Property is replaced by the following:
           j.    Damage To Property
                "Property damage" to:
                (1) Property you own, rent, or occupy, including any costs or expenses incurred by you, or any other
                    person, organization or entity, for repair, replacement, enhancement, restoration or maintenance of
                    such property for any reason, including prevention of injury to a person or damage to another's
                    property;
                (2) Premises you sell, give away or abandon, if the "property damage" arises out of any part of those
                    premises;
                (3) Property loaned to you;
                (4) Personal property in the care, custody or control of the insured;
                (5) That particular parf of real property on which you or any contractors or subcontractors working directly
                    or indirectly on your behalf are performing operations, if the "property damage" arises out of those
                    operations; or
                NSG 1.0 01 10 15       Includes copyrighted material of Insurance Services Office,       Page 4 of 9
                                                      I nc., with its permission.
                                                              Insured Copy
                   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 399 of 452



                 (6) That particular part of any property that must be restored, repaired or replaced because "your work"
                      was incorrectly performed on it.
                 Paragraphs (1),(3) and (4) of this exclusion do not apply "property damage"(other than damage by fire) to
                 premises, including the contents of such premises, rented to you. A separate limit of insurance applies to
                 Damage To Premises Rented To You as described in Section III -Limits Of Insurance.
                 Paragraph (2) of this exclusion does not apply if the premises are "your work" and were never occupied,
                 rented or held for rental by you.
                 Paragraphs (3), (4) and (5) of this exclusion do not apply to "property damage" to "customers' goods"
                 while on your premises, subject to the. Broadened Property Damage -Customers' Goods Limit shown in
                 the SCHEDULE.
                 Paragraphs (3), (4) and (5) of this exclusion do not apply to "property damage" arising from the use of
                 elevators at premises you own, rent, lease or occupy, subject to the Use of Elevators Limit for the
                  Broadened Property Damage shown in the SCHEDULE.
                 Paragraphs (3), (4), (5) and (6) of this exclusion do not apply to liability assumed under a sidetrack
                 agreement.
                 Paragraph (4) does not apply to "property damage" to equipment you borrow while at a job site and
                  provided it is not being used by anyone to perForm operations at the time of loss, subject to the Borrowed
                 Equipment Limit for the Broadened Property Damage shown in the SCHEDULE.
                 Paragraph (.6) of this exclusion does not apply to "property damage" included in the "products-completed
                 operations hazard".
        B. The following is added to Section V -Definitions:
            "Customers' goods.means goods of your customers on your premises for the purposes of being:
             1. Repaired; or
             2. Used in your manufacturing process.
        C. The insurance afforded by this provision is excess over any other valid and collectible property insurance
            (including any deductible) available to the insured whether such insurance is primary, excess, contingent or
             on any other basis. We will make payments in accordance with the Excess Insurance provision of the Other
             Insurance condition in the Commercial General Liability Conditions.
VIII.   COVERAGE TERRITORY -WORLDWIDE
        The "coverage territory" definition in Section V -Definitions is replaced by the following:
        "Coverage territory" means anywhere in the world. However, the insured's responsibility to pay damages must be
        determined in a settlement to which we agree or in a "suit" on the merits brought within the United States of
        America (including its territories and possessions), Puerto Rico or Canada.
 IX.    DUTIES IN THE EVENT OF OCCURRENCE,OFFENSE, CLAIM OR SUIT
        The following is added to Section IV -Conditions, Duties In The Event Of Occurrence, Claim Or Suit:
        A. The requirements that you must
             1. Notify us, as soon as practicable, of an "occurrence", offense, claim or "suit'; and
             2. Send us documents concerning a claim or "suit"
             apply only-when such "occurrence", offense, claim or "suit" is known to:
             a: You, if you are an individual;
             b. A partner, if you are a partnership;
             c. An executive officer of the corporation or insurance manager, if you are a corporation; or
             d. A manager, if you are a limited liability company.
         B. The requirement that -you must notify us as soon as practicable of an "occurrence" or an offense that may
             result in a claim does not apply if you report an "occurrence" to your .workers compensation insurer which
             later develops into a liability claim for which coverage is provided by this policy. However, as soon as you
              have definite knowledge that the particular .'.'occurrence" is a liability claim rather than a workers'
             compensation claim, you must comply with the Duties In The Event Of Occurrence, Offense, Claim Or Suit
             condition in Section IV -Commercial General Liability Conditions.
  X.     EXPECTED OR INTENDED INJURY(PROPERTY DAMAGE)
         Section I -Coverages, Coverage A -Bodily Injury And Property Damage Liability, paragraph 2. Exclusions,
         exclusion a. Expected Or Intended Injury is replaced by the following:
        "Bodily injury" or "property damage" expected or intended from the standpoint of the insured. This exclusion does
         not apply to "bodily injury" or "property damage" resulting from the use of reasonable force to protect persons or
         property.
                NSG 10 01 10 15           Includes copyrighted material of Insurance Services Office,      Page 5 of 9
                                                         Inc., with its permission.
                                                              Insured Copy
                   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 400 of 452



 XI.    INCIDENTAL MEDICAL MALPRACTICE -EMPLOYED PHYSICIANS, NURSES, EMT'S AND PARAMEDICS
        A. Section II -Who Is An Insured, paragraph 2.a.(1,)(d) is replaced by the following:
           (d) Arising out of his or her providing or failing to provide professional health care 'services; provided.
                However that this does not apply to a physician, dentist, nurse, emergency medical technician or
                paramedic employed by you if you are not engaged in the business or occupation of providing medical,
                paramedical, surgical, dental, x-ray or nursing services.
        B. The insurance afforded by this provision is excess over any other valid and collectible insurance whether such
            insurance is primary, excess, contingent or on any other basis. We will make payments in accordance with
           the Excess Insurance provision of the Other Insurance condition in the Commercial General Liability
            Conditions.
XII.    MEDICAL PAYMENTS -INCREASED LIMITS AND TIME PERIOD
        A. This provision only applies if a limit is shown for Medical Payments in the SCHEDULE.
        B. Section I -Coverages, Coverage C -Medical Payments,. paragraph 1. Insuring Agreement, item (b) is
            replaced by the following:
           (b) The expenses are incurred and reported to us within four years of the date of the accident; and
        C. The Medical Payments Limit is shown in the SCHEDULE.
XIII.   NEWLY FORMED OR ACQUIRED ORGANIZATIONS
        A. Section II -Who Is An Insured, paragraph 3. is replaced by the following:
            3. Any organization you newly acquire or legally form,- other than a partnership or joint venture, and over
                which you maintain ownership or majority interest, will qualify as a Named Insured if there is no .other
                similar insurance available to that organization. However:
                a. Coverage under this provision is afforded only until the end of the policy .period during which you
                     acquire or form the organization;
                b. Coverage A does not apply to "bodily injury" or "property damage" that occurred before you acquired
                     or formed the organization; and
                c. Coverage B does not apply to "personal and advertising injury" arising out of an offense committed
                     before you acquired or formed the organization.
        B. The last paragraph of Section II -Who Is An Insured is replaced by the following:
             No person or organization is an insured with respect to the conduct of any current or past partnership, joint
            venture or limited liability company - that is not shown as a Named Insured in the Declarations.
             Notwithstanding the foregoing, this does not apply to any organization you newly acquire or legally form and
            to which paragraph 3. of Section II -Who Is An Insured applies.
XIV.    NON•OWNED AIRCRAFT AND WATERCRAFT
        A. Section I -Coverages, Coverage A -Bodily Injury And Property Damage Liability, paragraph 2. Exclusions,
            exclusion g. Aircraft, Auto Or Watercraft is replaced by the following:
            g. Aircraft, Auto Or Watercraft
                "Bodily injury" or "property damage" arising out of the ownership, maintenance, use or entrustment to
                others of any,aircraft, "auto" or watercraft owned or operated by or rented or loaned to any insured: Use
                 includes operation and "loading or unloading".
                This exclusion applies even if the claims against any insured allege negligence or other wrongdoing in the
                supervision, hiring, employment, training or monitoring of others by that insured, if the "occurrence" which
                caused the "bodily injury" or "property damage" involved the ownership, maintenance, use or entrustment
                to others of any aircraft, "auto" or watercraft that is owned or operated by or rented or loaned to any
                 insured.
                 This exclusion does not apply to:
                (1) A watercraft while ashore on premises you own or rent;
                (2) A watercraft you do not own that is:
                     (a) Less than 75 feet long; and
                     (b) Not being used to carry persons or property for a charge;
                (3) Parking an "auto" on, or on the ways next to, premises you own or rent, provided the "auto" is not
                     owned by or rented or loaned to you or the insured;
                (4) Liability assumed under any "insured contract' for the ownership, maintenance or use of aircraft or
                      watercraft; or
                (5) "Bodily injury" or "property damage" arising out of:

               NSG 10 01 10 15         Includes copyrighted material of Insurance Services Office,       Page 6 of 9
                                                      I nc., with its permission.
                                                              Insured Copy
                  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 401 of 452



                   (a) The operation of machinery or equipment that is attached to, or part of, a land vehicle that would
                        qualify under the definition of "mobile equipment" if it were not. subject to a compulsory or financial
                        responsibility law or other motor vehicle insurance law where it is licensed or principally garaged;
                        or
                   (b) The operation of any of the machinery or equipment listed in Paragraph f.(2) or f.(3) of the
                        definition of "mobile equipment".
              (6) An aircraft that is:
                   (a) Hired, chartered or loaned with a paid crew; and
                   (b) Npt owned by any insured.
       B. Section II -Who Is An Insured is amended to include as an insured for any watercraft that is covered by this
          policy, any person who, with your expressed or implied consent, either uses or is responsible for the use of a
          watercraft. However, no person or organization is an insured with respect to:
          1. "Bodily injury" to a co-"employee" of the person operating the watercraft; or
          2. "Property damage" to property owned by, rented to, in the charge of or occupied by you or the employer
               of any person who is an insured under this provision.
       C. The insurance afforded by this provision is excess over any other valid and collectible insurance (including
          any deductible or Self Insured Retention) available to the insured, whether such insurance is primary, excess,
          contingent or on any other basis. We will make payments in accordance with the Excess Insurance provision
          of the Other Insurance condition in the Commercial General Liability Conditions.
XV.    PERSONAL AND ADVERTISING INJURY
       A. The following is added to the "personal and advertising injury" definition in Section V -Definitions:
          h. Discrimination because of race, color, creed, national origin, age, sex or physical disability, where
               insurance therefore is not prohibited by law, but only if such discrimination is:
              (1) Not done intentionally by or at the direction of:
                   (a) The insured; or
                   (b) Any executive officer, director, stockholder, partner or member of the insured staff; and
              (2) Not directly or indirectly related to the employment, prospective employment or termination of
                    employment of any person or persons by any insured.
       B. The insurance afforded under this provision does not apply to fines or penalties, or that portion of any award
          or judgment caused by trebling or multiplication of actual damages under state or federal law.
       C. This provision does not apply if Coverage B -Personal And Advertising Injury Liability is otherwise excluded
          under this Coverage Form.
XVI.   PRODUCT RECALL EXPENSE
       A. Product Recall Insuring Agreement
          We will reimburse you for covered "product recall expense" that you paid in excess of the Product Recall
          Deductible shown in the SCHEDULE.
          1. A "product recall" is covered if:
               a. The "product recall" is made necessary because:
                   (1) You make a reasonable and good faith determination; or
                   (2) Any governmental body makes a ruling
                    that the use or consumption of "your product" has a substantial probability of causing "bodily injury" or
                   "property damage" solely because of a known or suspected defect, inadequacy or dangerous
                    condition in "your product'; or
               b. The "product recall" is made necessary because of "product tampering".
          2. This insurance applies to a "product recall" only if:
               a. The "product recall" relates solely to a .recall of "your product' in the United States of America
                   (including its territories and possessions), Puerto Rico and Canada; and
               b. Prior to the inception date or prior to the time "your product' left your control, the insured had no
                    knowledge of any actual, alleged, suspected or threatened defect, inadequacy or dangerous condition
                    in "your product' or any resulting "claim", "suit' or governmental proceeding whether or not notice of
                    any such "product recall", "claim" or "suit" was furnished to any other insurer.
          3. This insurance applies only to a "product recall" that commences during the policy period.
       B. Exclusions


              NSG 10 01 10 15          Includes copyrighted material of Insurance Services Office,         Page 7 of 9
                                                      Inc., with its permission.
                                                              I nsured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 402 of 452



   1. Section I -Coverages, Coverage A -Bodily Injury And Property Damage Liability, paragraph 2.
       Exclusions, item n. Recall Of Products, Work Or Impaired Property does not apply to the coverage
       provided under this provision.
   2. The following exclusions in Section I -Coverages, Coverage A -Bodily Injury And Property Damage
       Liability, paragraph 2. Exclusions apply to coverage under this provision:
      a. Exclusion b. Contractual Liability; and
       b. Exclusion f. Pollution.
   3. Further, this insurance does not apply to "product recall" arising out of, related to or resulting from any.of
       the following:
       a. Failure of "your product' to accomplish its intended purpose;
       b. Deterioration, wear and tear or decomposition of "your product';
      c. Violation of any government regulation;
       d. "Your product' contains or has come into contact with a hazardous substance or material banned by
            any governmental entity;
      e. Dishonesty by You, Your Officers and Employees;
      f. Products Recalled between Insured Entities You Control within Your Organization;
       g. Inclusion in your product of any of the following:
           (1) Asbestos;
           (2) Lead; or
           (3) Silica;
       h. .Expiration of the shelf life of "your product'; or
       i. Third party damages, fines or penalties.
C. With respect to the coverage provided under this provision, the following are added to Section V -Definitions:
   1. "Product recall" means the withdrawal, recall, inspection, removal or disposal of:
       a. "Your product"; or
        b. Any property of which "your product" forms a part
       from the market or from use by any person or organization.
   2. "Product recall expense" means:
       a. The following necessary and reasonable expenses you incur exclusively for the purpose of recalling
           "your product":
           (1) For communications, including radio or television announcements or printed advertisements
                 including stationery, envelopes and postage;
           (2) For shipping the recalled products from any purchaser, distributor or user to the place or places
                 designated by you;
           (3) For remuneration paid to your regular "employees" for necessary overtime;
           (4) For hiring additional persons, other than your regular "employees";
           (5) Incurred by "employees", including transportation and accommodations;
           (6) To rent additional warehouse or storage space; or
           (7) For disposal of "your products", but only to the extent that specific methods of destruction other
                 than those employed for trash discarding or disposal are required to avoid "bodily .injury" or
                 "property damage" as a result of such disposal, but "product recall expenses" does not include
                 costs of regaining your market share, goodwill, revenue or profit.
        b. "Product recall expense" does not include any expenses resulting from:
           (1) Failure of any product to accomplish its intended purpose;
           (2) Breach of warranties of fitness, quality, durability or performance;
           (3) Loss of customer approval, or any cost incurred to regain customer approval,;
           (4) Redistribution or replacement of "your product" which has been recalled by like products or
                 substitutes;
           (5) Caprice or whim of the insured;
           (6) A condition likely to cause loss of which any insured knew or had reason to know at the inception
                 of this insurance; and


       NSG 10 01 10 15         Includes copyrighted material of Insurance Services Office,       Page 8 of 9
                                              I nc., with its permission.
                                                     Insured Copy
                   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 403 of 452



                    (7) Recall of "your products" that have no known or suspected. defect solely. because of a known
                        suspected defect in another of "your products" has been found.
           3. "Product tampering" means any actual, alleged or threatened, intentional, or malicious alteration or
                contamination of "your product", whether or not by an employee that renders it unfit or dangerous for use
                or consumption, or conveys that impression to the public.
XViI.   SUPPLEMENTARY PAYMENTS -INCREASED LIMITS
        Section I -Coverages, Supplementary Payments - Coverages A And B, paragraph 1. is replaced by the following:
        1. We will pay, with respect to any claim we investigate or settle, or any "suit" against an insured we defend:
            a. All expenses we incur.
            b. For cost of bail bonds required because of accidents or traffic law violations arising out of the use of any
               vehicle to which the Bodily Injury Liability Coverage applies up to the Bodily Injury Limit of Insurance,
               subject to an annual aggregate of $1,000,000. We do not have to furnish these bonds.
            c. The cost of bonds to release attachments up to the applicable Per Occurrence Limit of Insurance for
               Coverage A or. Coverage B,_ whichever applies to the claim, subject to an annual aggregate of
               $1,000,000, but only for bond amounts within the applicable limit of insurance. We do not have to furnish
               these' bonds.
            d. All reasonable expenses incurred by the insured at our request to assist us in the investigation or defense
               of the claim or "suit", including actual loss of earnings up to the Reasonable Expenses Incurred Limit
               shown in the SCHEDULE because of time off from work.
            e. All court costs taxed against the insured in the "suit". However, these payments do not include attorneys'
               fees or attorneys' expenses taxed against the insured.-
            f. Prejudgment interest awarded against the insured on that part of the judgment we pay. If we make an
               offer to pay the applicable limit of insurance, we will not pay any prejudgment interest based on that
               period of time after the offer.
            g. All interest on the full amount of any judgment that accrues after entry of the judgment and before we
               have paid, offered to pay, or deposited in court the part of the judgment that is within the applicable limit
               of insurance.
            These payments will not reduce the limits of insurance.




               NSG 10 01 10 15         Includes copyrighted material of Insurance Services Office,        Page 9 of 9
                                                      I nc., with its permission.
                                                              Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 404 of 452



                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                        NSG 20 02 10 15

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                EXCLUSION -ASBESTOS
This endorsement modifies coverage provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

This insurance does not apply to any liability, damages or loss arising out of the actual, alleged, suspected or
threatened inhalation of, ingestion of, contact with, exposure to, existence of, or presence of "asbestos".

"Asbestos" means the mineral in any form, or any product containing asbestos.


All other terms of the policy remain unchanged.




NSG 20.02 10 15            Includes copyrighted material of Insurance Services Office,               Page 1 of 1
                                                I nc.; with its permission.
                                                   'Insured Copy
       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 405 of 452


                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                   NSG 20 08 10 15

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



      RESTRICTION OF COVERAGE -LIFE SCIENCES
This endorsement modifies insurance provided under the following:


COMMERCIAL GENERAL LIABILITY COVERAGE FORM


This endorsement contains the following restrictions of coverage:

Exclusion and Redefinition of Products-Completed Operations Hazard, Your Product and Your Work
Health Care Services Exclusion
Professional Liability Exclusion
Advertising Injury and Personal Injury Exclusion
Contractual Liability Limitation


        SECTION I —COVERAGES, COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
        LIABILITY, 2. Exclusions,is amended to include the following:

        r. Products-Completed Operations Hazard

            4. This insurance does not apply to any injury, damage, loss, cost or expense, including but
               not limited to "bodily injury" or "property damage" arising out of, included within or in any
               way related to the "products-completed operations hazard".

        s. Health Care And "Life Science Fields of Science" Services

            1. This insurance does not apply to any injury, damage, loss, cost or expense, including but
               not limited to "bodily injury"; "property damage" or "personal-and advertising injury" arising
               out of or in any way related to:

                a. Medical, surgical, dental, x-ray or nursing service, treatment, products, advice or
                   instruction;

                b. Any health or therapeutic service, treatment, product, advice or instruction;

                c. The providing, or failure to provide, any service, treatment, advice or instruction for
                   the purpose of appearance or skin enhancement, hair removal or replacement, or
                   personal grooming;

                d. The furnishing or dispensing of drugs or medical, dental or surgical supplies, products
                   or appliances;

                e. The handling or treatment of dead bodies, including autopsies, organ donation or
                   other procedures; or.

                f.   Use of any medical equipment or medical device whether or not any of the foregoing:

                     (1) Are performed by you or by others; or
                     (2) Arise out of or are in any way related to the "products-completed operations
                         hazard".

 NSG 20 08 10 15       Includes copyrighted material of Insurance Services Office, Inc.,           Page 1 of 5
                                             with its permission.
                                                   Insured Copy
       Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 406 of 452




            2. This insurance does not apply to Incidental Malpractice of employed nurses, medical
               technicians or paramedics employed by you and this exclusion supersedes any grant of
               coverage elsewhere in the policy.

       t. Professional Liability

            1. This insurance does not apply to any injury, damage, loss, cost or expense, including but
               not limited to "bodily injury", 'property damage', or 'personal and advertising injury' arising
               out of or in any way related to the actual or alleged rendering of or failure to render any
               professional services' or ancillary support services. This exclusion supersedes any grant
               of coverage elsewhere in the policy.

                The rendering of "professional services" includes, but is not limited to:

                a. All "administrative, ministerial or supervised activity", directly or indirectly related to
                   the professional service; and

                b. All equipment directly or indirectly related to or involved with the performance of the
                   specific professional service.

            2. This exclusion applies whether or not the professional services are performed by or
               include:

                a. Any insured;

                b. Any person or organization for which any insured is legally responsible; or

                c. Liability assumed by any insured under any contract or agreement whether or not:

                   (1) Remuneration is received; or
                   (2) Such services are directly, indirectly, incidentally, or not at all related to the
                       "products completed operations hazard" or any other operations or activities.

            3. This exclusion does not apply to the use of defibrillators in the course of providing first aid
               services, including cardiopulmonary resuscitation, during a medical emergency and for
               which no remuneration is demanded or received.


II.    SECTION I - COVERAGES, COVERAGE B PERSONAL AND .ADVERTISING INJURY
       LIABILITY, 2. Exclusions is amended to include the following:

       q. "Clinical Trial(s)"
            Personal and advertising injury arising out of a 'clinical trial" when conducted by you or on
            your behalf, on or away from your premises, arising out of your business.

       r.   Right of Privacy
            Personal and advertising injury arising out of the oral or written publication, in any manner, of
            material that violates a person's right of privacy, including any release of patient information.

III:   SECTION V —DEFINITIONS are amended to include the,following changes:

       Item 9. is deleted in its entirety and replaced with the following definition:

            9. "Insured contract" means:


 NSG 20 08 10 15      Includes copyrighted material of Insurance Services Office, Inc.,           Page 2 of 5
                                            with its permission.
                                                    Insured Copy
Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 407 of 452




        a. A contract for a lease of premises. However, that portion of the contract for a lease of
           premises that indemnifies any person or organizations for damage by fire to premises
           while rented to you or temporarily occupied by you with permission of the owner is not
           an "insured contract";
        b. A sidetrack agreement;
        c. Any easement or license agreement, except in connection with construction or
           demolition operations on or within 50 feet of a railroad;
        d. An obligation, as required by ordinance, to indemnify a municipality, except in
           connection with work for a municipality;
        e. An elevator maintenance agreement.                                      -

Item 14. e. Oral or written publication, in any manner, of material that violates a person's right of
privacy is deleted from the definition of "Personal and advertising injury".

Item 16. is deleted in its entirety arrd replaced with the following definition:

    16. "Products-completed operations hazard" includes any injury or damage arising out of or in
        any way related to:

        a. "Your product" or "your work" whether or not:

            (1) Such products or work are on or away from your premises;
            (2) Possession of such products or work has been relinquished;
            (3) The product or work is completed or still in progress, or in any stage of trial,
                design, evaluation, demonstrating or testing;
            (4) Tools, uninstalled equipment or abandoned or unused materials are present on or
                away from your premises; or
            (5) Products or operations for which the classification, listed in the Declarations or in
                a policy schedule, states that products-completed operations are subject to the
                General Aggregate Limit;

        b. Any trial, design, evaluation, demonstration or testing whether provided by physicians
           or others including, but not limited to, "clinical trial(s)" of "your product" or "your work"
           including, but not limited to the evaluation or testing of drugs, cosmetics, chemical or
           biological agents, pharmaceuticals, medical devices, surgical devices or dental
           devices on human, animal or other subjects for any purpose whatsoever;

        c. An error, omission, defect or deficiency in:

            (1) Any test performed; or
            (2) Any evaluation or consultation or advice given by or on behalf of any insured;

        d. The reporting of or reliance upon any test performed or any evaluation, consultation or
           advice given by or on behalf of any insured;

         e. An error, omission, defect or deficiency in experimental data or the interpretation of
            data; or

         f. Violation of any intellectual property rights, including but not limited to patent,
            copyright, trademark or service mark, trade name, trade secret or other designation of
            origin or authenticity in any way related to "your product" or "your work", or the work or
            product of others.

NSG 20 08 10 15        Includes copyrighted material of Insurance Services Office, Inc.,           Page 3 of 5
                                         with its permission.
                                              Insured Copy
Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 408 of 452



Item 21. is deleted in its entirety and replaced with the following definition:
    21. "Your product':

        a. Means:
            (1) Any goods or products, other than real property, designed, tested, studied,
                evaluated, manufactured, sold, handled, distributed, licensed or disposed of by:
                 a) You, whether on your own behalf or on behalf of any others
                 b) Others trading under your name; or
                 c) A person or organization whose business or assets you have acquired; or
            (2) Containers (other than vehicles), materials, parts of equipment furnished in
                connection with, or in any way related to, any of the foregoing in (1) above.

        b. Includes:

            (1) Warranties or representations made at any time with respect to the fitness,
                quality, durability, performance or use of "your product";
            (2) Consultations or advice given at any time with respect to the design, fitness,
                quality, durability, performance or use of "your product";
            (3) The providing of or failure to provide warnings or instructions; and
            (4) Vending machines or other property located. for the use of others whether or not
                sold.

Item 22. is deleted in its entirety and replaced with the following definition:

    22. "Your work":

        a. Means:

            (1) Work or operations, including but not limited to design, testing, "clinical trials)",
                demonstrations, studies or evaluations performed by you or on your behalf;
            (2) Materials; parts or equipment furnished in connection with such work or
                operations.

        b. Includes:

            (1) Warranties or representations made at any time with respect to the fitness,
                quality, durability, performance or use of "your work";
            (2) Consultations or advice given at any time with respect to the design, fitness,
                quality, durability, performance or use of "your work';and
            (3) The providing of or failure to provide warnings or instructions.

The following definitions have been added:

        23. "Administrative, ministerial, or supervised activity" includes,, but is not limited to
            identifying, labeling, typing, mailing or matching of results or reports.

        24. "Clinical trial(s)" means any organized study or test that uses human subject to
            establish the effectiveness, bioequivalence or safety of a pharmaceutical, medical
            device or therapeutic treatment or diagnostic process.

        25. "Life sciences fields of science" means the fields of scientific study, manufacture of
            and/or delivery of products and/or services that involve the scientific study of living
            organisms, such as but not limited to, microorganisms, plants, animals, and human
NSG 20 08 10 15        Includes copyrighted material of Insurance Services Office, Inc.,         Page 4 of 5
                                         with its permission.
                                             I nsured Copy
Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 409 of 452



          beings and include bioethics, biology, molecular biology and biotechnology and
          scientific specializations.

      26. "Professional Services". means any service, including advice or consultation, which
          requires, on the part of the person rendering the service, specialized learning, skill,
          training, licensing or certification, or any service or practice that is controlled by the
          jurisdiction in which it is practiced or by a professional association.




NSG 20 08 10 15     Includes copyrighted material of Insurance Services Office, Inc.,          Page 5 of 5
                                      with its permission.
                                          I nsured Copy
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 410 of 452


                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                      NSG 20 10 10 15

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          EXCLUSION -PROFESSIONAL SERVICES LIABILITY
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. The following is added to Paragraph 2. Exclusions of Section I — Coverage A —Bodily Injury And Property
   Damage Liability and Section I — Coverage B —Personal And Advertising Injury Liability:
   This insurance does not apply to:
   1. Injuries, damages, claims, "suits", actions or proceedings arising out of any "wrongful act" committed by
       the insured, or by any person for whom the insured is legally liable, and arising out of the rendering or
       failure to render "professional services" in the conduct of the insured's business; or
   2. Any "costs" resulting directly from any "wrongful act" committed by the insured, or by any person for
       whom the insured is legally liable, and arising out of the rendering or failure to render "professional
       services" in the conduct of the insured's business.
B. Solely with respect to this endorsement, the following are added to Section V —Definitions:
   "Costs" means fines, sanctions, statutory penalties, fees and other expenses.
   "Professional services" means services including, but not limited to, consulting, offering advice or making
   recommendations while in the conduct of the insured's business.
   "Wrongful act" means any alleged act, error or omission, committed solely in the performance of
   Professional Services.




      NSG 20 10 10 15     Includes copyrighted material of Insurance Services Office, Inc.,         Page 1 of 1
                                             with its permission.
                                                    Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 411 of 452



POLICY NUMBER:CHI7NCP020480-00                                                         COMMERCIAL GENERAL LIABILITY
                                                                                                      CG 20 26 0413

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ fT CAREFULLY.

                    ADDITIONAL INSURED -- DESIGNATED
                        PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                      SCHEDULE

Name Of Additional Insured Persons) Or Organization(s):
WELLS FARGO BANK, NATIONAL ASSOCIATION,AS AGENT & ITS SUCCESSORS
AND/OR ASSIGNS

CANTOR FITZGERALD SECURITIES, AS AGENT
IS ONLY AN ADDITIONAL INSURED WITH RESPECTS TO DEBENTURE
DATED 21 JULY 2017 BETWEEN PERNIX IRELAND .PAIN LIMITED
AND CANTOR FITZGERALD SECURITIES, AND THE ASSET-BASED CREDIT
AGREEMENT BETWEEN PERNIX THERAPEUTICS AND CANTOR FITZGERALD
SECURITIES


Information required to complete this Schedule, if not shown above, will be shown in the Declarations.                     ~


A. Section II -Who Is An Insured is amended to                    B. With respect to the insurance afforded to these
   include as an additional insured the persons) or                  additional insureds, the following is added to
   organization(s). shown in the Schedule, but only                  Section III -Limits Of Insurance:
   with respect to liability for "bodily injury", "property          If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                      required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                      will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting                amount of insurance:
   on your behalf:
                                                                     1. Required by the contract or agreement; or
   1. In the performance of your ongoing
       o perations; or                                                  2. Available under the applicable Limits of
                                                                           Insurance shown in the Declarations;
   2. In connection with your premises owned by or
       rented to you.                                                   whichever is less.              „
   However:                                                             This   endorsement   shall   not   increase the
                                                                        applicable Limits of Insurance shown in the
    1. The insurance afforded to such additional                        Declarations.
       insured only applies to the extent permitted. by
       law; and
   2. If coverage provided to the additional insured
       is required by a contract or agreement, the
       insurance afforded.to such additional insured
       will not be broader than that which you are
       required by the. contract or agreement to
       provide for such additional insured.




CG 20 26 0413                           O Insurance Services Office,- Inc., 2012                            Page 1 of 1

                                                         Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 412 of 452



                                                                          COMMERCIAL GENERAL LIABILITY


       THIS ENDORSEMENT CHANGES THE ROLICY. PEASE F                             AD IT CAREFULLY.


   EXCLUSION -PRODUCTS-COMPLETED OPERATIONS
                    HAZARD
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART.


This insurance does not apply to "bodily injury" or "property damage" included within the "products-completed
operations hazard".




CG 21 0411 85                Copyright, Insurance Services Office, Inc., 1984               Page 1 of 1     ❑
                                                   Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 413 of 452



                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                              CG 21 06 05 14

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         EXCLUS-ION -ACCESS OR DISCLOSURE OF
      CONFIDENTIAL OR PERSONAL INFORMATION AND
             DATA-RELATED LIABILITY -WITH
            LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion- 2.p. of Section I —Coverage A —                             As used in this exclusion, electronic data
   Bodily Injury And Property Damage Liability is                         means information, facts or programs
   replaced by the following:                                             stored as or on, created or used on, or
   2. Exclusions                                                          transmitted to or from computer software,
                                                                          including    systems      and      applications
      This insurance does not apply to:                                   software, hard or floppy disks, CD-ROMs,
       p. Access Or Disclosure Of Confidential Or                         tapes, drives, cells, data processing
          Personal Information And Data-related                           devices or any other media- which are used
          Liability                                                       with electronically controlled equipment.
          Damages arising out of:                              B. The following is added to Paragraph 2.
                                                                  Exclusions of Section I — Coverage B —
         (1) Any access to or disclosure of any                   Personal And Advertising Injury Liability:
             person's or organization's confidential or
             personal information, including patents,             2. Exclusions
             trade secrets, processing methods,                      This insurance does not apply to:
             customer lists, financial information,
             credit      card    information,     health             Access Or Disclosure Of Confidential Or
             information or any other type of                        Personal Information
             nonpublic information; or                               "Personal and advertising injury" arising out of
         (2) The loss of, loss of use of, damage to,                 any access to or disclosure of any person's or
                                                                     organization's      confidential     or    personal
             corruption of, inability to access, or
             inability to manipulate electronic data.                information, including patents, trade secrets,
                                                                     processing methods, customer lists, financial
          This exclusion applies even if damages are                 information, credit card information, health
          claimed for notification costs, credit                     information or any other type of nonpublic
          monitoring expenses, forensic expenses,                    information.
          public relations expenses or any other loss,
          cost or expense incurred by you or others                  This exclusion applies even if damages are
          arising out of that which is described in                  claimed for notification costs, credit monitoring
          Paragraph (1) or(2) above.                                 expenses, forensic expenses, public relations
                                                                     expenses or any other loss, cost or expense
          However, unless Paragraph (1) above                        incurred by you or others arising out of any
          applies, this exclusion does not apply to                  access to or disclosure of any person's or
          damages because of "bodily injury".                        organization's      confidential     or    personal
                                                                      information.




CG 21 06 05 14                        O Insurance Services Office, Inc., 2013                              Page 1 of 1

                                                      Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 414 of 452



                                                                                 COMMERCIAL GENERAL LIABILITY
                                                                                                CG 21 4712 07

       THlS ENDORSEMENT CHANGES THE POLICY. ~i.EASE READ iT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,.         B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I — Coverage A —Bodily In-              Exclusions of Section I —Coverage B —Personal
   jury And Property Damage Liability:                           And Advertising Injury Liability:
   This insurance does not apply to:                             This insurance does not apply to:
   "Bodily injury" to:                                           "Personal and advertising injury" to:
  (1) A person arising out of any:                              (1) A person arising out of any:
     (a) Refusal to employ that person;                            (a) Refusal to employ that person;
     (b) Termination of that person's employment;                  (b) Termination of that person's employment;
           or                                                            or
     (c) Employment-related practices, policies, acts               (c) Employment-related practices, policies, acts
           or omissions, such as coercion, demotion,                     or omissions, such as coercion, demotion,
           evaluation, reassignment, discipline, defa-                   evaluation, reassignment, discipline, defa-
           mation, harassment, humiliation, discrimina-                  mation, harassment, humiliation, discrimina-
           tion or malicious prosecution directed at                     tion or malicious prosecution directed at
           that person; or                                               that person; or
  (2) The spouse, child, parent, brother or sister of           (2) The spouse, child, parent,. brother or sister of
       that person as a consequence of "bodily injury"               that person as a consequence of "personal and
       to that person at whom any of the employment-                 advertising injury" to that person at whom any
       related practices described in Paragraphs (a),                of the employment-related practices described
      (b), or (c)above is directed.                                  in Paragraphs (a),(b), or (c) above is directed.
   This exclusion applies:                                           This exclusion applies:
  (1) Whether the injury-causing event described in                 (1) Whether the injury-causing event described in
       Paragraphs (a),(b) or (c) above occurs before                    Paragraphs (a),(b) or (c) above occurs before
       employment, during employment or after em-                       employment, during employment or after em-
        ployment of that person;                                        ployment of that person;
  (2) Whether the insured may be liable as an em-                   (2) Whether the insured may be liable as an em-
      ployer or in any other capacity; and                              ployer or in any other capacity;-and
  (3) To any obligation to share damages with or                    (3) To any obligation to share damages with or
      repay someone else who must pay damages                           repay someone else who must pay damages
      because of the injury.                                            because of the injury.




CG 21 47 12 07                             O ISO Properties, Inc., 2006
                                           O                                                              Page 1 of 1   ❑
                                                     Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 415 of 452



                                                                                 COMMERCIAL GENERAL LIABILITY
                                                                                                CG 21 6512 04

        THIS ENDORSEMENT CHANGES THE POLICY. P~..EASE READ IT CAREFULLY.

    TOTAL POLLUTION EXCLUSION WITH A BUILDING
  HEATING, COOLING AND DEHUMIDIFYING EQUIPMENT
      EXCEPTION AND A HOSTILE FIRE EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion f. under Paragraph 2. Exclusions of Section                    (ii) At any premises, site or location on
 — Coverage A —Bodily Injury And Property Damage                              which any insured or any contractors or
Liability is replaced by the following:                                       subcontractors working directly or indi-
                                                                              rectly on any insured's behalf are per-
This insurance does not apply to:                                             forming operations to test for, monitor,
f. Pollution                                                                  clean up, remove, contain, treat, detox-
  (1) "Bodily injury" or "property damage" which                              ify, neutralize or in any way respond to,
        would not have occurred in whole or part but                          or assess the effects of, "pollutants".
        for the actual, alleged or threatened discharge,           (2) Any loss, cost or expense arising out of any:
        dispersal, seepage, migration, release or es-                 (a) Request, demand, order or statutory or
        cape of "pollutants" at any time.                                 regulatory requirement that any insured or
        This exclusion does not apply to:.                                others test for, monitor, clean up, remove,
      (a) "Bodily injury" if sustained within a building                  contain, treat, detoxify or neutralize, or in
             which is or was at any time owned or occu-                   any way respond to, or assess the effects
             pied by, or rented or loaned to, any insured                 of, "pollutants'; or
             and caused by smoke, fumes, vapor or soot               (b) Claim or suit by or on behalf of a govern-
             produced by or originating from equipment                     mental authority for damages .because of
             that is used to heat, cool or dehumidify the                 testing for, monitoring, cleaning up, remov-
             building, or equipment that is used to heat                  ing, containing, treating, detoxifying or neu-
             water for personal use, by the building's                    tralizing, or in any way responding to, or
             occupants or their guests; or                                assessing the effects of, "pollutants".
      (b) "Bodily injury" or "property damage" arising
             out of heat, smoke or fumes from a "hostile
             fire" unless that "hostile fire" occurred or
             originated:
            (i) At any premises, site or location which is
                 or was at any time used by or for any in-
                 sured or others for the handling, stor-
                 age, disposal, processing or treatment
                 of waste; or




CG 21 6512 04                                 O ISO Properties, Inc., 2003
                                              O                                                             Page 1 of 1    ❑
                                                        Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 416 of 452



                                                                                 COMMERCIAL GENERAL LIABILITY.
                                                                                                CG 21 6712 04

        THIS ENDORSEMENT CHANCES THE ROLICY. F~EASE READ IT CAREFULLY.

                        FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.             B. The following exclusion is added to Paragraph 2.
   Exclusions of Section 1 — Coverage A —Bodily In-                Exclusions of Section I —Coverage B —Personal
   jury And Property Damage Liability:                             And Advertising Injury Liability:
   2. Exclusions                                                   2. Exclusions
      This insurance does not apply to:                               This insurance does not apply to:
       Fungi Or Bacteria                                              Fungi Or Bacteria
       a. "Bodily injury" or "property damage" which                   a. "Personal and advertising injury" which
           would not have occurred, in whole or in                        would not have taken place, in whole or in
           part; but for the actual, alleged or threat-                   part, but for the actual, alleged or threat-
          ened inhalation of, ingestion of, contact                       ened inhalation of, ingestion of, contact
           with, exposure to, existence of, or presence                   with, exposure to, existence of, or presence
          of, any "fungi" or bacteria on or within a                      of .any "fungi" or bacteria on or within a
           building or structure, including its contents,                 building or structure, including its contents,
           regardless of whether any other cause;                         regardless of whether any other cause,
          event, material or product contributed con-                     event, material or product contributed con-
           currently or in any sequence to such injury                    currently or in any sequence to such injury.
           or damage.                                                  b. Any loss, cost or expense arising out of the
       b. Any loss, cost or expenses arising out of                       abating, testing for, monitoring, cleaning
           the abating, testing for,- monitoring, clean-                  u p, removing, containing, treating, detoxify-
           ing up, removing, containing, treating, de-                    ing, neutralizing, remediating or disposing
           toxifying, neutralizing, remediating or dis-                   of, or in any way responding to, or assess-
           posing of, or in any way responding to, or                     ing the effects of, "fungi" or bacteria, by any
           assessing the effects of, "Fungi" or bacteria,                 insured or by any other person or entity.
           by any insured or by any other person or             C. The following definition is added to the Definitions
           entity.                                                 Section:
       This exclusion does not apply .to any "fungi" or            "Fungi" means any type or form of fungus, includ-
       bacteria that are, are on, or are contained in, a           ing mold or mildew and any mycotoxins, spores,
       good or product intended for bodily consump-                scents or byproducts produced or released by
       tion.                                                       fungi.




CG 21 67 12 04                              O ISO Properties, Inc., 2003
                                            O                                                               Page 1 of 1     ❑
                                                       Insured Copy
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 417 of 452



                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                   CG 26 20 10 93

        THIS ENDORSEMENT CHANGES THE POL{CY. PLEASE READ IT CAREFULLY.

          NEW JERSEY CHANGES -LOSS INFORMATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART("OCCURRENCE" VERSION)

The following Condition is added TO COMMERCIAL                        .Amounts reserved are based on our judgment.
GENERAL LIABILITY CONDITIONS (Sectionl~:                               They are subject to change and should not be re-
                                                                       garded as ultimate settlement values.
10. Your Right to Loss Information
    We will provide the first Named Insured shown in                   You must not disclose this information to any
                                                                       claimant or any claimants representative without
    the Declarations the following loss information re-
    lating to this and any preceding general liability                 our consent.
    Coverage Part we have issued to you during the                     We will provide this information only if we receive a
    previous three years:                                              written request from the first Named Insured dur-
    a. A list or other record of each "occurrence" of                  ing the policy period. We will provide this informa-
        which we were notified in accordance with                      tion within 45 days of receipt of the request.
        paragraph 2.a. of the Duties in the Event of                   We compile .claim and "occurrence" information for
        Occurrence, Offense, Claim or Suit Condition                   our own business purposes and exercise reason-
        in this Section. We will include a brief descrip-              able care in doing so. In providing this information
        tion of the "occurrence" and information on                    to the first Named Insured, we make no represen-
        whether any claim arising out of the "occur-                   tations or warranties to insureds, insurers or oth-
        rence" is open or closed.                                      ers to whom this information is furnished by or on
                                                                       behalf of. any insured.
    b. A summary by policy year, of payments made
        and amounts reserved, stated separately under
        any applicable General Aggregate Limit and
        Products-Completed Operations Aggregate
        Limit.




CG 26 20 10 93                    Copyright, Insurance Services Office, Inc., 1992                              Page 1 of 1    ❑
                                                       Insured Copy
Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 418 of 452




                    EXHIBIT F
Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 419 of 452
             Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 420 of 452




                                               PQLIGY~InLD~~ I)I:iCLU~UFtE
                                                 Nt3TICE Cii+ TL12}2(~RIza'M
                                                 INSUItAN~E C()~ERA~~


Ctavc~saae fcir bc[s saf t<;rcoiri5ni is incl~ac~ed in your policy. ~'Au ark hcYeb~ nU€if~~~i Eh~lt unckr LhE T~rr~rism Rill: InSurfinCe
Act.. ~c antentleii in.2t11.5, tie c~et'ini.lian o!"~c~ ~.t' ierresrism h<~s chan~;ec~. As ~efin~d in Secgc~n I.t~?{1) c~f'th~ Act:The t~n~~
"act of t~rroris~n" s3ieans ~n~ tccc (I~ae. i~ cert9t~iecl by t~i~ Se~~~etar~ of t€~~ Tr~asi~ryin ~ansulca~ic~u wifh the Se~ret~~~y 41`
Ko~~~4lanclSecurity, and t!~ tlttorn~y ~~ener~l oP the United.States—Ca tx; an ace aC t~rrnrisna to be a ~tio3ent aci nr an pct
~l~~tt is elangcrous t~ hu~n~n fife, praper~~~., Qr ittfTzstruGCare.; to ht3'Ve Tt~SttltCd i~t C~ni~la~E Witlli~t the ClnifEd SCaCC~> car ou[siiie
t}~ United .St<tt~~ i.n the ea~c; a~'L~c,rtain stir ~azriers ~>x vc;.s•.~els nr. the ~rc>.mis~.~.off' a Unit~d.:Sfxttvs ~r~is~it~n; rzad En have [~c~c~n
ccimn~ tted by €~~~ ix~.dividual sar:in~3:i.viciu~~ls tis ~~u~t of'Ftn efiix~~ en co~rc~ fii~ civili~E~i ~n~ulatinr~ af.iha T~~tit~d Stites car to
~ii~Fiu~ncc tine policy or affe:et Y[~e conduct of clie Un'si~ci Sf:it~;s Go~uemii~ent by coercion: E.~nc~er your i;aver~.~;e;fury losses
resuEti~ig Frc~xn e~i-titiei3 ae~.s o1` t~rrurisrn rrt~►y be ~arciali~~ rGiYnburseil by the Utii¢c:d Seates Gc~vcrnrnent under ~ formula
~StilC~li5b~d.bV ~1~ TCCt'ptiSln ~LiS1~C.I11SUIt1nC~ E~CC, as arnend~d. ~Io~~v~aer, yci~xr ~aa6cy mad con~i~in ciih~s: ~xcli~sic~ns                ~~rhici~

lnigltE affcG.t Maur ~CU~ve~ die, Sl1C1l ~iS atY ~XCIli510f1 ~t1C t)17C1~~e c~v~r~ts. Under the         finr~mu~a, the UliiterC S#aces Gu~ecr~menC

g~n~:r~l1.y a-itx~l~urses 8Sry through 2(}15; 84°lu kx:~;~~tni~ig an Ja~aurtry ~, 2t3T(i; 83°lu be~i~~ning on .Tanuary 1.20 7,. ~2`Io
~c~innin~:c~r► Jan~a:~ry .1, :2013; 8'1.~'a b~~;innin;:,~n :f~nu~uy i., ~~i9 anei KO°la E~egS.n~ain~ on:ianuary .1, 2U20, vt ~c~v~rc:~t
tcrrotis~n :I.ussea ~xce~dif~~ it~e ~Fatucpc~l.y cstat~lished ct~ittitcti:bl.e laid ~y the i~s~:anca can~~ian~ p.rc~vid.in~ tli~ c~r~~rae~:
Ttie Ten~arism:itisk Insurance t1ct, ns am~;nrJec~, can~~.in~ u $1{lQ Gillion; cad that limits I:f.S. Gc~vernriienl reimbursement
~s ~v~11. as insurers' liability fc~r 1Uss~s r~sul[in~; .frc~n~ c~rii~eti u~~ taS' i~rn~risra wh~:n f~: amount t~~'Suc~h losses eYceeils
S.t W h:ill:ic~n i.rc .any oi3c c~iEc~i€lar }~eiu~..I9~ ty1G .3~~;~:~~nCC :[tiSUC.CCI IQSSCS fpi' .il.l {Y1SUY~CS ~:~C~Cd ~lUO ~t1tt011, ~ouc .caver~be ma},
.be. reduc~tt.

'1`h~ ~artin.n c~F yauc;ti~nui~[ priEt~ian~ t~i~t is <ttfrib~~t~tble to cov~a~u~~ 1"or acts ai' xerrarism is ~.fl,~(~, and dries ~~ot. i.nt~Iutte any
ch~~rge,~. for the ~~r~iion of iosse.~ covered bye the United. Siat~s ~overnm~rit un~t~r the Act

 YOL.k SHdtJi~D LSD IK\TC}W THAT UNDEIt'~'H~'~'ERR(.~1tISM RTSK.I~~ISUR~~CE ACT, RS Al~'IENT~El7~ ANY
:E,C}SSE.~`i :RESULTING FT2(}N4: CERT3FIEt> ACTS (~F TERI2C3ItISM: TJN:DER YOUR P€):LI:CY CClVE1t~iG~ MAY I3~
PAI:T[~1LLY ItEI~F~3'tTCtSED Bl' THE tTi~tiTGb STA'1'LS GC3~~RI~TM~~'I' ~1NI?. Mr~Y B~ SUT3.T~CT TO ~ $I{}(~
B:ILI.[t~~t CAF THAT Mt~Y iREDCTCE I'nUR. GC7V.ER~IGE.. THE PC3RTI~N OF YOUR PREMIUM ~.TTRIBLTABLE TC}
 SUCH CO'V~R~GI:i:CS Sf~I4~'~:~''~T3C?V~.

if yp~x have nny gt~~stians about this noei.ce, ~leas4 cUntact. your went or }3xoke~.




NA'~-A~LI..-TEF~R~1. (f~2f15)


                          m1C~:ri~l
                 Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 421 of 452



~Gommerci~l Dealaratinns
NAV-UMB-DEC {411tf}

Pplicy Number: CH17LlM~~22{33A111
Froduaer tVumber: CC3NN0358                                                                                        ~~
Nevv

lnsuririg Company: Navigators Insurance Company .                       Producer: Bonner Strang & Bua[cetew
                   Qne Penn P[aza                                                 5U S 16th ~i
                   Ne+~i York,[UY `t b~ 19                                        P~tiladeiphia,.PA ~~~t3^~-2515


1.Nante~l tnsureti: Pe~nix Therapeutics Holdings Ine                    ~iuslness Type: Cd~poralion
  Andress:          1~' Nor~~ 'ark f?lace, ~uiie 20i
                            [11~QtE"18~f3W11, 1~I.1 d7~~~



2.Po~iGy Period:            From:     7 i13~}f2p17'       to      i i/3(3l2~18
                            {At 12:01 a.rit. sfandar~i ii€ne ai yaur mailing address shown above.)


3.l,irt~iks Qfi Insurance
         ~~,~h Occurrence ar Event                                  $5,Ut?4,000
         General Aggregate                                          $5,i1~(3,OQ0
         Rei~ined .Limn                                             $~Q,Q~O


4. Underlying tnsuranGe:
   fee }AMENDMENT - SCHEDULE OF UNDERLYWG attached


a.Prerr~ium at Inception
   t'alicy Premium:                $40,2
   ~1C31t11U171 Pt~GtTll[IC(l:          ~J'
                                   $/~~e`
   Minimum Earnest:                ~1Q,063
   Terrorism PremSum:              $0
   ~urcharg~:                      $241.52                  New Jersey PLtGA



6;Endorsemen#s.At~achec[ to this Policy at Inception
 QPUS Cousr Sheet                               ~                                  4PU5 Cover Staeet {Q~/17}
 PC7LICYH4LD~R QiSGLC7SUR~ 1~t0"flCE QF TERf3gRISM                                 NAV~ML-TEFiF{A.(D2115~
 ItVSURAIVC~ COVERAGE.




                                                                                                                   Page 1 pf 2
               Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 422 of 452




COrrimet'Cial U~tibr~ll~:~.i~bility D~f~ratians                          NAV-UMB-DEC tp41t q)
Cammercia9 Umbrella Liability Coverage Parf                              NAV-UMB-qDi (D4l1D)
Claim R~►orting Procedut~$s                                              NAV-PHN-2q0 ~O~IQ$j
C1FAC ~I~tDURSEMEl~lT                                                    NAV~ML-t~Q2 ~11l92)
New Jersey Changes                                                       NAV-ECD-2110-NJ ((}41i C!}
CLAIM R~PQRTING PRQCEDURES                                               ~IAV-PHN-2ClQ {10113)
Exclusion - Cyber Injury                                                 NA11-E1M8-54A~1 X01/15)
Clalrr~s Made UnBerlying
~xclusic►r~ - R:ejecied Coverage                                         ~tA1/-UMB-~21 (08lQ5}
€~isclosur~ Pursuant tQ Terrorism Risk.lnsuraace Ac#                     IL 09 8~ (C~~Itl8}
Nuclear energy ~iabili#y Exclusion                                       NA1f-IJM8-3Q2 (Q~IQ5)
Professior~at .Services Exclusion                                        t~AV-UMB-3t}5 (a3/(}9~
~xclusian -Producte-Completed C}peratians Hazard                         NAV-LIMB-a(}~4 {05l~2)
Am~ndrrten# - schedule of .Ur~dertying.                                  NAV-BCD-1Q4 X432/91}
Capon Losses cram ~erti~ed Acts of Terrorism                             NAV-BCD-400 (02115) .
Amendmen#afDecNarnedlnsureci                                             Rmendmentof ~ecNameiilnsured



Signed. at.
This day ai.                                           Authorized Re~resenia#ive




NAV-UM&C}~C 04710).                                                                                     Page 2 of ~
  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 423 of 452




              ~arnmercial Umbrella Liability Cavera~+~ P~r~
 Various prflvisians of this policy restrict coverage.. Rea~1 the entire policy carefully to determine.
 your rights, c[uties and what is and is.not covered.
 Tiiraughput the policy ~e wards "you" and "your" referta the "named insured," Thy words "vvs,"
'"us'"and "cur" refer to the company providing this insurance. i"he word "insured" means any"Qiher
 person or t~rganizaiion qu~fifying as sucf~ under S~CTIC3N I I w V~1H(7 IS AN [N~URED.
C}ther words and pk~rases that appear ire quotatians In this policy have spec'sal meanings. Refer to
S~CTIUI~ V - ~E~'INITIOIVS.


SECTEON[- CQllERAGES
1.. Insuring Agreerrtent
    A. coverage A -- E~ccess. l.iabiliry
         1. ►Ne wEll pay on behalf of the ~nsur~d and in excess of "underlying li~iits" those sums
            the irrsur~d be.cornes `I~gally obligated to pay as damages for."loss" tc~ ivftich €his,
            insurance applies. This insurance applies. only if':
             a. the "lass" is caused by an "event° that lakes ptare in fhe "c~v~rage territory;"
            b. the "lass'" occurs during the "policy periad;,~ and
            c, the "scl~edui~d underlying insurance".applies to ih~ "lt~ss.°,
         2. If an aggregate limit of "scheduled underlyirsg insurance" is.exhausked by the
            p~ymenf of judgrr~ents or settlements to which this insurance applies, or wouk] have
             anpliect but fnr the amount of the damages, this insurance will apply in place of the
            "Sck~eduleci underlying insurance" unlit e~t~ #lave paid our applicable Llmifs of
             fnsurartc~.
         3. When paragraph 2. above applies; ending the "schedu[eti .underlyiing insurance"
            abfigafions to roves#igat~ and settle claims or c(efend suits against the insured, v~~e
            have tine right and duty' to invesiigafe claims anti defend sui#s which seek damages
            to which this insurance applies. Our right and duty to defepd end ~rh~n we havQ paid.
            ~aur app3iG~b1~s L~rrliis o€ Insur~tnCe,
         4. When paragraph 2~. above does hat apply, w~ have the right, but n~i the duty, to
            pa~tieip~te in the inuestigation c►r Settlement of any claim pr the defense of any suit
            against any insured.
         ~: We:have the righ#, at our discretion, io seifle any ci~im to which this insurance
             applies..
         ~. As respecis paragraphs 3. ar~d 4. above, "defense expenses" vsre incur in fhe
            invesfiigation of any claim or defense of: any suit wit[. be paid in addition to the Lirniis
            of Insurance exce~i whin such ec~sis radure the Eimit~ wf "s~h~duted und~elying
            insurance,,` in which ease they v+rilf reduce our Limiis afi Insurance.
         7. The amount we pay is Iimited~ See S~GTIQN II1-- LiMtT~ CJ~ (NSC#RANCE.




                              Inctud~.s copyri~ht~cl matiriat cyf 3itsuraacc S~rvic~~ (7ffic.   1'agc T Uf .T2
N~V~C3~vr'8-001 ((}~tl.lE~}                     Inc., ~~ ith its ~rrizi~sion.
  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 424 of 452




    B. Caverag'e ~ — Umk~r~lia liability
       1. When CovBrag~ A —Excess Liability does not apply,sue wilt pay an .your behalf ar~d
           in excess of tyre "retained limit," those sums you become legally obligated fo pay as
           damages beoause of ~~bcx~iiy injury, or `~properiy damage"to which this insurance
           applies. This insuranas applies only ii th~ "bodily injury" or "pr~perEy damage,•
           x, i5 caused key an "c~curr~;itce" in the "cavarag~ territory;" and
           ~. occurs during the "~7t3IiC~ ~72f IOC1,,> whether or not such "bar~ily injury~~ ar "property
                damage"continues, progresses, changes or resumes ~ft~r'the "policy pericad."
       2. We have the right and daty is investigate claims and defend ~suit5"' against you which
           seek damages to wrhich this insurance applies when na oih~r carrier is abIigated to
           investig~#e car de~(end, Clur right and duty to de#eric(end wheri we have paid our
           applicable Limits ~f [r'ssui'ance.
       3. IiVe have the right, at nur ~iscretion,.~o set~fe ar►y cEaim to which fhis'insurance
           applies, fi., v+~hen seining a ctaim, we pay amounis within the:"retained limit,,' you will
           prpmptly reimburse us far those amounis.
       ~4: Any "defense ~x~senses" we incur in the investi~a#ion of any claim or defense of any
           "suiE" +~aifi be paid in additi..on to our'Limits of lnsuranae.
       5. The ama~snt we pay is' limited. See SECTJt~~t l!I -- LEN1l7S OF lN51~RANCE.

2. Exclusions
   The ~XCLl~SIQNS sections of the "scheduled undertying insurance" are made part of f~is
   policy and applytr~ Coverage A-- Excess Liability .and Coverage 8—Umbretla Liability. if an
   incansister~cy arcontrad. ictian exists between ~ Exctusian ~f this pr~licy and an Exclusion of
   the "schedu[u~t underlying in5uranr~" t~~ Ex~tusion of this policy wift apply.
     A. Under. Coverage S - CJmbrelta L'€al~itity, this insarance dae~ not apply tv.
          t. any liability to which. Coverage A —Excess Liability pr "scheduled underlying
              insurance:"
              a. applies: q.r
              }a. vuaukl apply but for:
                      i. an excfusiorr i.n lhis policy ar the "scheduler! underlying insurance;'
                     'ii. the exhaustion or erosion ~# an ~e(ges~ate limit ofi insurance.; Qr
                   iii. any #aiIure to maintain "scheduled underlying insurance" in accordance wit~i
                           SECTION 1V -~ CQN~lT[~)NS, 8. Maintenaince cif Scheduled lJr~derlyirtc~
                           ]nsurance;
         ~.   an~r  liability  arising out of tine ownersh9p; rnaintenane~, operatiar~ or use.ofi anY>
              a. air~ratt;
              b. rvatercra#t greeter fan ~1 f~ei in i~ngth; or
              c. vsr~,teecraiC U&eti to carry passengers or prpperty €qr a charge;
         3. '~oaity injury" to:
            ~. any "employee" of any insured arising rsut nf:and in the coarse a€:
                 i. employment 6y any insured; or




                              inc[ur7~s c~apyrightecl rc~~t~ri~I nl' ]nsur~nct; Services E)F~ce,   pa~e.2 c~fi .12
NAV=U,~r"B-C3D.l {t?1f.if1)                      ~ItC., 1VI~3 f1S ~Til't1~aSlp1~.
 Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 425 of 452




                     ii. performing duties related to the conduct of any irisuree!'s business; or
               b: the spnuse, child, parent, relative, brother or sister of tE~af "employee" as a
                     cans~quence of paragraph 3. a. above;
          4.   any liability arising out'of the awnershi~, main#enance, opera#3c~n or use, including
               loading or ~ntoadin~, of an "aviamvbite:'This exc[usipn dries not apply to an
               „atitomol~ite" yvu awn white operated put~ide of the United States of America, pis
               territor'r.~s, possessions or Canada;
          5.   any liability assumed in any contract or agreement;
          6,   any liability arising out of the actual, alfegeci, suspected ar thr~ateneci disch~ar~e,
               dispers~i,.seepage migration, escape nr release of "pollutants,"'
          7.   any IiaUiliiy arising oui of ftis rendering ar failure to rendeC any "professional
                          AY
               VG! Y1~\i~y


        $. any fiabliity arising out of any aot of terrarisrrr. .
     B. Under Cpvarage A ~ Excess Lia5iliiy and Coverage B -- U.mbrelia L~abiEity; This insurance
        does not apply ~a and liability.
        1. for wh~~h ctivarage is excluded by the "sch~duted underlying insueance;,.
         2: for which coverage is provided by .:scheduled underlying insurance" aY limits I~:ss thin
            the 9imits of insurance applicable to aEher rcrve~age pror+ided by the "scheduled
            underlying insuranu~" and Less than."under[yin~ limits;'  ,
                               , .,toss" or "properly damaga" wF~ich commenced prior #c~ this "policy
         3. for °~adily injury,'
            period,,• whetEier or notsuch "bodily injury.,„lass" or"property damage° continues,
            progresses,changes or resumes during this "policy psrlod;'
         4. €ar damage to proper~yyou ouvn, rent or occupYe ICIGCU~I~if~ ,~il~/ GOS~S OC 8XpGt3SLS
            incurred by you. or~ny other person, arganiz~tinn or entity, it~r repair, rep3acemenf,
            ~n.hancement, resipration or maini~enanee of such property for any reason, including
            tine prever~tivn of in}ury is a person ar damage tc~ anpth~r's prcrpe►'ty;
         5. far d~m~ge iv persvt~al prop~rfy iii th e ~~re, Custody ter cAnfraf of any insured;
          6. arising out of any "aircraft prc+ducts ,,
          7.. arising aut~of tkre actual, allayed., suspected a~`threatened irihaEation of, ingestion of,
              contact with, ezpasure io, exisksnce'of, or presence of "asbestos;"
          8. arising out of the acivai, aiPeged, suspected ~r #hreaiened.inhalafivn o#; ingeaiion of;
                contact vsrith, exp4sura ta, existence of, car presence ai "fiungi" or.bacteria;
          3. arising auE of the aotuai, a1[eged, suspected or #hre~iened inhatalion aft ingestion of,
                co~t~Ci ~+ritti, exposure io, exisF~nce. pf, pr prasence of "silica" or "silica related dust;'
          f t~, arising out of any "employrrr~nt practices" vt an.y insured;.
          y 1. arising put of:
               a, tear; including undecEared or civil..warr
               b: warlike acEior~ by a r~itiiary fvtce, ir~cluding.aetinn in hinderirsg or defending
                   'against an actual ar expected. attack, by;~ny government, sovereign ar other
                    authority using military persoz7nel or tither agents; dr .




                               Tncluri~s i~c~PYrighteci mat~:r ai of li~s~rrance Servicis OC~c~,.   pa e 3 of .l?
Nt~V~U~vII~-{~(3.t (CJ4J.1U)                      Tnc., with its perri~i~sii~n.                       ~ .
  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 426 of 452




             c.• insurrection, rei~ellio~, rev~tu#ion, usurps power, ar action taken by
                 gav~;mmenfal authority in hindering or defending against any of These;
         92. impps~d under:
             ~. an uninsured or underinsured motorist, uninsured ar underinsured boater,
                Medical PaymenfS,.Personal Injury Protection, Na~Faul~ pr any similar la~v;
             b. a workers com~nsation,, disability ben~fiis, unemployment compensation or any
                similar Iay+t,.
             c. the Employee Retirement 1nrAme 5ecuriiy Act of 1974, any amendmen#s thereto
                ~,r any simii~r I~vv.

5ECTICJN ll — WN(3!S A3V 1NS€.)RED
1. Under CAverage ~~ Ex~es~ Liability, the "~arr►~d in~urcd" is an 9nsured, and arty other
   person or organi~a#ion who qualifies as an insured under "schedulc~ci underlying 9nsurancs" is
   an 9nsured, :however, coverage provided such insureds will nat be broader ~tian coverage
   prc►vid~tl by "seheduted uridertyin~ snsurance.'`
2, ilnder Covsrag~ B - llrnbr~lla Li~kiilit~, the "n~rn.~d insurer!" is..fhe Drily insured.

 ~a~CTlQN Ill -- LfM3TS O~ INSURANCE
 The Limits s~f Insurance sf~own. in the Declarations and the rotes below fix the mps# wa ruin pay
 regardless of the number ofi insureds, claims made or "suit&" brought, or persons or organixatians
.making Maims or bringing "suits."

1.    average A ~ Exaess Liability
     f~1. The Gen~ra~ Ag~regat~: Lir►~it is the most.we 4arill .pay far ih~ sum of aN damages t4 which.
          this CavQrage applies: $xc~pt=
          1.. dain~ges because. of t~ocfi(~ injury or property damage: included wifhin the ~products-
              °~oit~pletet~. aper~tipns h~zar~i;' yr
          2. damages ari~inc~ autof the atiarnership, operation, rriaintenanae ar use of an
               ~~autontobil~;'
          YUhan, "sch~lul~d und~~yinc~ insurance" has ~ Caaneral Aggregate I.irrsit"which applies
          ssparatety end fully to etch of your projects or ~ac.h of your Igc~tions, this General
          Aggregai~ wi11 apply in the same manner..
     B. The .Pradu~tS-Cortt~leied Operations Aggraga#e Limit is tli~ mast w~ will pay ic~r the sum
        of ail damages incEur€ed vsrithin the "producks~campleted vpe~a~o~s hazard;,•
     G. Subject to paragraphs 't. A. end 1.8. above, the EacE~ C?ccurrenoe Limit is ih~ mast we
        vril[ pay far the sum of X11 damages that arise put of any one; "event:``

2. Coverage B — Urrtbre(la Liability
     A. The Gener~(.Aggr~gate Limn is iha mast we wilt pay far the sum a(. a!I damages #o v~hiah
        this Coverage applies;




                            Inct~cl~,~ s:opyri~hCecl mat~riffI cal' lnsurttncx ~+:rvices t3fGc~*,   pa e ~ ~F. .t'2
Nov=U~v~t~-~~tt (~I~U)                           ~,c., ~vii~l kE& pGritliSSlOi~.
  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 427 of 452




     B. Subject fa paragraph 2'. A. afaove,the Each Occurrence ~itnit is the must we will pay #ar
        the sutra a€ aif damages #had arise out of any +one "t~currenc~:"

5EC7'ION IV -- GC)ND1TIt~NS
ThG' GUNI~I~IU~1S SGCIIgri5 Of Chi "schsiiuled   underlying insurance" ars made part of this policy
and ap~1y to ~overa~e A —Excess Liabifify and Cr~ver~ge B — Um~ireila liability, lfi an
ii~consisisncy nr confradiction exists between the Conditions of this poticy and the Candiisons of
the "sah~~uieci underlying insurance,"the Carrditions of Phis pvl~cy w~l! appty.
1.. Appeals
     At tour disgretion we may appeal a~iy judgment which would result in a.payment under this
     policy. When we tia appeal, tie wili pay all costs ~~soci~ted w'iih the appeal in addition to the
     Limits of lnsuranc~. Any:such appeal will nvi increase our llmifs +~f Insurance.
2. Bankruptcy ai~ Inscihrenoy
   Bankruptcy or. insolvency of fhe insured ar the insured's estate wilt not refieve us of cur
   obligations under this poEicy. E~ankrupfcy or insolvency of any company prpviding "sche[fulec!
   underlying irisuran~e"r~viil nc►t reduce ire "underlying Limits" or increase our obtigations under
   this policy. We wilt not lae.required to drop down or reptace "scheduled underlying ir~surance.~~
3. Ganceitatian
   a. Tie ufirst r~arn~d irisureti" rrray cancel this policy at any iirne by providi~~g us ~iivanced
      written notice of the c~nceilation dare.
   b. We may cancel this policy at any tine by providing the "first narrted insured'" written
      notice of cancetlatian:
       i. ~t least 9 t} days in advance if vac cancel for nan-payi~nent of premiurs~; or
      ii. ~fi~ Least ~€~ days in advance if we cancel for any o#her reason.
      Return pr~t»iurrt, i~ any, will be calculates! per Canditiar~ 11. Premium. Prt~of of mailing waif
      be proof cif notiG~.
4. Non-Renetival
   `a. 1IVe are riot obligaf~d to renew this policy. HousreVer, should ore decicls not to renew, vie
       wil! pravid~ the "first named insured"° ~vriiteri notice af:our decision at feast 3~ days prldr
       to the expiration date shown in the Declarations.
   b. 1Ne will not restrict the Corms or ir~~rease premium of this. policy at rette~nraE unless 3rre
        trove given the `Yirst named insured" at least 3U days advanced:notice of any such.
       changes. Na~wever,.no notice witl b~ provided or required if a restri~lio~7 in this poCicy
       results from ~ resiriciion applicable to "scheduled underlying ins~ranc~.,`
   c. 'Ttte `'first na~r~ed insured" may r~on-reneuv #his poficy.by:
         i. providing advance written notice i~. us;
        ii. rejecting our offer to renew; or
       iii. failing to reply to our ~~fer to renetiv.
    Praaf of mailing ~vifi b~ pr~fi afi nobic~.
5. ~h~nges
   This policy contains alt cif the a~greerr►enis betw.ee~+ you end us. This pol~ay nay only be




                                Inc[uct~s ~apyrighf~.d m~t~riitt al' l:nst~rance S~rvici:s t)fGci~                 ,~
                                                                                                      Page :~ of .i.:
Nt~V~U~v1:~3-O~.t ~Ct~.t.l(3)                     Inc.,1~11It ttS ~1t'.1'ft11SSI(311.             ~
  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 428 of 452




    changed by ends~r~emenTs wa issue.
6. Dut'r~s. When There.is an event,""Qccurrence,~" Claim or "Suit"
    a. Y'au must see to iC that w~, and an~r atf~er insurers ~vho could provide coverage, are
        ncstified as sacfn as pr~cii.cable of any „event'" trr "occurr~nce``which may be re~sonabty
        expect~f to reSu[i in ~ el~im under this policy. Tc~ the extent po5sibie, notice 5ttouid
        inalu~e:
           i hew,when and where the ".0VGI31~~ .QC "(3CCUCC8EICG~~ took ptace~
           .
         i9. the names and addresses of any injured persons and witnesses;and
       iii. the nature and locarion of any injury pr damage arising aut of tine "avant" or
              ,'caccurrence."
    b: lf'a cl~irn is made or "suif" is ~roughT against any insured ~~rhich maybe reasonably
       expected to result in a + aim under This policy, You must:
          .i immectia#ely record the specifics of the.cfaim ar "suit° and the date received; arrtl
         ii. notify us., anct any either .nsurers
                                         'i       who could provide coverage, as soon as praciicabfe.
   c, You and any other tnvotved insured must.
          i. immed3at~ely sand us, find any ether 'snsur~rs tivti0 COU1Gf pri~vide aoverag~, cv~ies of
               any demands, notices, 5UT11t11flC~S~'S flC IG~~I ~3r~p~CS CGCB~VGC~ !CE CfY~iT"t@G~~OTi 1'IfltYi ~.
              +Maim.ar "suit" which may be reasonably expecfed to resuli in a clairr~ u'n~er this
               pe~licy;
        ii. autizorize us to ofatain records and other init~rmationF
       iii. cooperate with us in the investfgatian or ssi~lement oi.ft~e claim, issues retating to
              carrera~e under.this policy ar defense agair~st the "suit;" ar~d
       iv. assist us, upon our request, ire t11~ enfarcem~ni of any right against any person or
             4r~~nizatian wh€bh rrz~y b~ li~bte tq the insured baaause a~the injury tar damage to
             ~?hicFr this insurance may apply.
   i~. Na insured snriC€, except.at tt~~t insured'S town Gt~5t, vplunt~trily make a p~ymeni, assurime
       any obligation ar incur any expense, ocher than first ~ici, withi~uf our canseni.
       Nofice to us may be sentto our address sho~~rn in the C3eclaraticsns.
7. E.eg~1 Ac[ion Agair~sE Us
   ?~a person or organization teas a right under this insurance:
   a. to join us as a party ~r otfiervuise bring us into ~ "su9f" asking for cia~~ges.fram arc
       insured; or
   b. io sue us pri this insurance unless all of its terms have been fully campfied with,
8. Maintenance of 5chedufed L3nderlying Insurance
    Durang the "policy period" you must rr~aintain "saheduCed underlying insurance" Frith
   ,`underlying limits° at least equal #o the amounts shown in the aeciaratians. The "underlying
    Limits"must kse unimpaired at the beginning tit this "policy period."
    I# yc~u f~if,to carnply with this coral Lion, uve wiEl vn.ly ~e liable to the exf~r~t we wroutt~ hire
    been liable ttad you complied. ReduG#iqn of "underlying limits" by the payment of judgments
   or settlements fior "Ic~ss" to 1~vhich this insuraric~ applies, yr would have app{i~d lout for the
    ~maunt of tie damages,. w~11 not be considered a faii~rr~ io maintain "unr~erlying limits."




                                    lnctudc~s capy~i~htr~ct m~tc~rinl tzl' I.i~sura~xc~ Services E3fizc~*,
N~V~~C.111r1:I3-fIC3l (t}=~l.14J)                                                                            PabG.G of .1'?
                                                       Tic., with it:5 pe~~iission.
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 429 of 452




 9. Other insurance
    This insurance is excess over any insurance availabie to the insured exc~p! insurance
    purchased specif~calfy to apply in excess of tti~s paficy.
 7(}. Payment pf Darr~ages
      When the amount of damages payable ~nd~r t!'~iS polity his been det~rrnir~~d by iirtai
      judgmerit ar a written seitiemen#agreement between the clainnant and us, we will pay ihai.
      amauni,. up #o our applicabte Limits ~t insurance, after the"schetiulEd underlying insurance"
      car the insured lz~s paid the #ull amount a1 fhe #underlying limits*'or, i~ it applies., the "retained
      Eim it."
 1 1, Premium
      Thy: Premium ~hovs+n. in khe G1ec[aration~ is the pr~tnium far the rpverage we prpvide for the
      ~paiicy ~reriad." The "f+rst n~rr~ed insured" is responsible for t ie payment o€ al[ premiums
      ur~d~r This pc~ticy. if This policy is cance![ed prier to lts exp rattan date return premium Dui![ be
      Calculated as follpw5:
      a. i# can~~il~ci by us:
          jf(Premium) —(Minimum Earrieci Pre~iium)) ~c {~'ro Ratafactar}]
          'rf
      b. ~ancell~d 4y yc~u:
          I{(Premium)— (Minimurr~ Earned Prsrr~ium)} x {j.Pro Rata iactarj x {.90)}].
'f ~. S~paraiion ~f Insureds
      ~icc~pt w~tF~ respect to the L"units of insurance and any rlg3~fs or duties specifiealiy.assigned In
      #his policy ip the "first named insured,," this insur~~~ applies:
      a. as if eacf~ "named insus~d" +were the oni}r "na€ned insuretft;'and
      b. separa#e!y fo each insured againsf whom claim is matte ar "suit" is brought.
13,. 7rar~sisr of Rights of Recovery Agaittsk Qthers
     If an insured.hay rights to recover atl or pars t~f any ~~ym~nt we trav~ rftad~ under. this
      nsurar€ce, the insured rrrust preserve those rights anr1, ai our requesi, pursue ar tr~nsier
     those rights to us. The insured must da nr~ihing afi~r an "avent"or `"occurrence" to impair
     ft~errt.
 14. Ref~rm~tian of Underlying
     lithe "scriedufed underlying insurance" "rs re#ormed affer.an "event" #ca provide coverage for a
    "kiss," the iertns i~f such reformation do not ~ppiy to this policy.
 95. Vlfh~n we D~#end
     Whin we have a duly to defend:an.insured under Coverage A —Excess Liability, the insured
     Gv'iEl ~aaperate with us in the ir~n.sfer of ih~ defense ~c~ counsel of our ahoasi~~. When ~~r~
     have a duty to defend you under ~ov~rage B --Umbrella E.I~bi[ity, vre havE ire right to ~el~ct
     counsel.
     If the law of the governing. jurisdiction permits you ~ select your own counsel to be paid far
     by us, we shall only be liabl"e fiar the reason~bte and necessary defense casts of one Eaw firm
     psr "named insured" at .rates customarily paid by us #or the defense of similar claims in ire
    juristli~tion whsr~ fhe ~1aim is pending.
 i8. ~iairris outside the U~S.R, ii'S Terriiar"ies, Passe~sions or Canada
      When we have the duty tca t4efend an insur~ci end are prevented by law tsr atherwis~ from




                                Tnciud~.s copyri~tztrti mat~riut ~7t 3:iisurance Sexvici:s C3[~~i~      n
]VAV=UIvI:k3-t~U.t ([t=tllf~j                      rnc., tivith its permissiu~.                      ~'~~~ 7 of .T2
  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 430 of 452




      doing'so, w~ wi11 reimburse the insured for any reasariabla and necessary sxp~nses iricurreci
      1TS ~~8 C~~'~BC1SE A~ ~ "SUI~~r ~A V~~11C~f ~}11S It1StJf~i1C8 2~.7~3~1@5,
      If the insured becomes legally obligated `to pay damages to urhi~h #his insurance applies and
      vte are prevented bylaw irnrn paying suci~ c(amages on behalf of the insured, we ~viil
      reimburse ire insured, in U.~ currency at the prevailing excharsg~ rate at the time Che
      da►r~ages wei~~ paid, far suah damages.
 S~CTCQN V — DE~INtTI(~NS

 The DEFINITIONS secfior~s r~i t}te "scheduled underlying insurance" are made part of this paiicy,
and apply fo worsts or phrases used in this poEicy, pravicted always that' ~~orr~s or phrases in
quotations in this policy wlll have the meaning given them in this policy,

„Aircraft praducts" m~an~,
  a. an aircraft;
  b. ground conErol or suppgr~ e~{uipmant; or
  c. any article, cor~panent or device made, solo, licensed, handfed ar distributed by any
      inured #hat is used to ashiev~, conical or maintain slight ar landing of an aircraft.
"Asbestos"means the minera('sn any form.
"Automobile" m~~s a lend malQr vEhiaie, 3railer or sem's~trai[er designed principally far travel on
public roads, including any attached machinery or equipment: But "automabS[e'" does not include
mobile equipment.
"Bodily Injury~~ l7tG~f3S ~70i~1I~ ICIJUC}t, sickn~s~ or r3i.s~ase sustained by a person, including mental
injury,. mental ~ngui~h or depth resulting from ~r~y pP these.
"Coverage territory.,' means anywhere in the ~rortd with the exception of any country yr jurisdiction
which is subject io trade ar other eoonamic sanctions or embargo by the United 5tate~ of
America.
"Defans~ expenses"' m~~ns expenses w~: ancur.to investigaYea claim or defend a "sus#," ~eiens~.
~.xpens~s iha(ucEe ir~terest.`which ~c~rues an au~ portion of a judgment, after entry of that judgment
and of#er ih~ insures! or any und~rlyfn~ in$urer has paid the fu~I amoutzi of .their pnrtivn of the
judgment but before eve. have paid, t3ffered to pay or deposited in kha court Elie part of it~e
judgment 13~at is within our ~pptic~ble Lim'sts of Insurance.
"Electrr~nic Baia"means infarmatipn, facts ar prbgrarns stored as or an, created or used bn, or
transrr~itteti io ariram computer soliware., including systems and applications software., hard or
floppy discs, CO-f~~MS, tapes, +drives, aetls, data pra~essin~ devices or any other media iuh~ch
are used with eteciroriically controlled equipment.
uEr~iplayment practices" itieans:
  a. dismissaS, c{ischar~e or termination of employment., whe#her ~cTual, cansEruciive or
      retaliatory;
  b. failure or relusai to dire or ~ramate,
  c, discipline, demcs4ic~n., Coercion 4r reY~ali~tory trealrn~:nt; _




                                  Includes c~pyrighteci m~ceri ~t of Tnsur~tnc~ Services Of1ic~   ~'~~e.8 of .t?
IV~V~tJ~v1:F~-UC3.L (C1~4/IU)                      Inc., wills its permisSion.
   Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 431 of 452




    d. failur~tog~antter~ure;
    e. n~g[ig~nt em~[~yment e~ra[uation;
    f, sexual or other +r~orlcptace hara~sm~nt,inctuding quid pra t~uo and hc~stite wor{c
         enuironmeni;                                                                        .
    g. erripioyment discrimination;
    h. invasian cif privacy, yiaEation of emplcsyment re(a#eci civil rights, employment rata#~d i"tkr~l,
         stan~ieror defamation;
     i.. creaEing or enforcing or ~faiEing to create or enfaree employmenf rs[ated policies or
         pracedures; or
   j. a~Yuaf or alleged vialatians of tic Family and Medical Leave Aci of 1993 ar its
         arr~endments.
         'means any person employed by an insured. Emptgy
"Empiaye~,                                                                        inelucf~s a person leas~tl to
an insured tijr are employee:{easing firm.

"Event" means an accident, incident, ov~urrence, offense,. y~irongful act or other "(ass" causing
 went defined by and to tinrliich the "sch~duted.underlying insuranoe" applies.
"~irsi.named insui~d" means the "Harried inured" listed first in the t7eclarations of this pc~li~y.
r~Fungl" rnearis any type ar farm of fungus, including mo.ki or mildew and any mycotaxins,spares,
saints qr bypr~c{ucis pradwce~d or released by fund. But`Yung{"does not include mushrooms
cuttivafed for human cc~nsumpt'ion.
"Loss" means ~bdil~r injury, property damage, personal ar~d adveriising injury or viher }oss de#fined
by and to which tha "scheduled underfyirig insurance" appi'ies.
"N~med insured" means the person ar organization ~hourn.iri the Declara~ans of this policy and, if.
 y0W al's dE51g(1~~BL3.Ii'~ ~h~' 1~EC1~1'~tI0S1S ~S:
   a. are individuaE, you end your spouse ar dgmestio partner, fain t~nly as.r~specis the ~anduc~ of
       the business o(whieh you are ire sole prtiprietor;
   b. a partnership Ar joint venture, You ar~d your partners ar members and their spouses ar
       cfornestiG partners,:but only as respects the conduct of the business of the partnership ar
       join{ venture;
   c. a Limited Liability Company, you and your members, but only as respects the contluci of
       the business of your L€irii~d ~.iability Company;
   d.. a frusta you and your truslees are. insurec#s, but only with respect to the carrduct of tt~e
       business of the trusf;
   e, any other urganizat'ion,. yau. and .your officers and directors, but only with respect fa !heir
       duties as aF~i~ers and direct~srs, and your sfockholders,..but only with respect to (heir liability
       as siockhatd~rs.
  How~~rer, nc~ person ar organization is a "named insured" with respect to the canduc~ of a
  partnership, joint venture or Limited !.{ability Cc~mpan~r that is ncs~ ~fiawn as a "named insured,"
  in'the Qectaratians of this policy.
"Qccurrenc~"means an accident, including continuous or repeated exposure to substantially the




                                 Includes ~,opyrighlecE mati;riut i~f I:ilSurance Sccvices Oi'tice,
 Nt~V~Ul~ut:#3-C)t3.E {CklllU)                     T~tC., 1Y3(Ii 1~S ~CCF[lf$SIt~11.
                                                                                                      P'~PC.~ UP .T'~
  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 432 of 452




carne general harmful conditions.
"Policy peritsd" means the per(p~C of time Between the effective date shown in the Deciar~tians
and the earlier of the ~xpiratiar'~ date shown in the D~cfara~ions or fhe expiration date spawn in are
endor~emen# to this policy.
"PolEutanis" mean any sp€id, I~quid, gaseous ar- thermal irrifant dr coniaminant, including smoEcs,
vapor, scat,fuixies, acids, alkalis, chemicals and waste. Was#~ inCiu~es matsrials to be recycted
pr reaiaim~d:
''Products-compEeted aperatians hazard u
   a. Includes ~!t bodily injury and property damage_ occurring awray from premises you own ar
      rer~f and arising out of "your product" ar "your vrork" except:
      ~E. pr~duufs that are sti11 iri your physiGa[ p4ss~ssian; ar
      2. work That has nflt yet teen completed or abandaneci, However, your York will be
           de~m~d c~mpletec! at the earliest of tote falla~+ring times:
           i. v~hen ail o~ the wark.called #nr in your cnnfraci- has been compleisii;
           ii. w~er~ all of the work to ~~ dane a#thejab site has been completed if your coriiract
                ca!!s #ar work at more than one job site;
           iii. when That ,part of the +park done at the job site has been put to ifs intended.use by
                any person or acganizatian other than another confracEor ar subcontractor working
                are tine game projsct.
           Work that may need service, main#enance,correction, repaie ar replacement,_but ~r~hich
           iS otherwise ~gmpiete, will be treated as c4mp3efi~d.
  b. C3aes not..incltsde bodily injury flr prop~rky d~snag~ arising vutof:
    1. the transportation of property, unie~s the injury ar damage anises out vi a condstivn in:
         ar on a vehicle nvt owned or operated by you., and that condition was creatied by thQ
         loading ar. unloading of that vehicle by any insured; or
    2. the existence ofi tools, uninstalled equipment or abandoned ar unused material.
"Prc~fessi~na! services"inClud~s bUi is ~tbt(imited.t4:
  a. rs~l estate, travel,legal, ~ccaunting or advertising s~rvices~
  b, preparing, appr~vir~g, ar lolling tv prepare or apprav~ maps,shop drawings, opinions,
      reporfs, surveys,field ordQrs, change orders, ciesi~ns,. drayrings or speciiicaiiflns;
  a. enginesring,. architectural or surveying.services., including refaled supervisciry or inspee6an
      services;
  d, medical, surgical, den#a(, x-ray ar'~iursing services treatment, advice or instruction;
  e. any health, physieat fitness; disiary, r~habiiifative or therapeutic service treatment, advice
      or.instruction;
  #. .any service, treatment, advice or insiruc#ion .for the purpose of appearance ar skin
      enhanCem.ent, hair removal or replaC~ment or personal grooming;
  g. ppiorneiry rar ~~i~al or hearing aid services including th~~pr~scribing,Preparalior►, fitting,
      d~m~nstration cir distri~uiion of ophthalmic [enses.or similar products or hearing aid
      G1EJviC~S;




                             Includes capyrightecl zn~teri~[ ~~l' l:nsnrance Services Of~cs,   ~'a~,~. TU ai' .I2
NAV~t7~i~i-ClOi ~C1.1~.IU)                    Tnc., ~vit~i its permissii~rr.
  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 433 of 452




     i,    bcniy p',ercing or taitaoin~ s~rv~ces;
    i.     s~iv~ces in the practie~ of pf~armacy;
   j.     .services, colieotic~n or distribut~an of blaad yr blood products;
    k.     iaw enforcement car firefighiirig services; anti
    I.     handfirig; erritaalming, disposal, burial, erari~atian, interm~an# br disinterment of dyad biidies.
",Properly damage" means:
   a. ~hysicai injury to tangible prgperry, including all resu{ting Ions pf use ~f that prope~y. All
       such foss o[ use shall be deeriied to aacur ai ih~ time at tE~e physical injury that cat~seci it;
       pr
   b. loss of use s~€tangible property That is nvi physically injured. Aii suci~ loss nt use shall 3~e
       d~emad io acci~r a~ #~~ tErne of the "occurrence"that caused it.
   Far the purposes Qt this insurance, „electronic data" is nai tangible property.
°Retair~ed Cimii" ~reans the a~aun~,shown in the Declaraiions, which you must pay for each claim.
when Coverage R —Umbrella l.'rability applies.
"Scheduieci underlying insurance" Means the insurance policy, listed in the Schedule of
 Undariying Insurance in 2h~ Dectaraiions, ar its renewvai or rept~aers~enf, which applies Co the
"foss," or vrroufd have appliet~ but for:
   a. an e~clusibrt in the"scheciuleci underlying insurance;.,
   b. the exhaustion or erosion of. an aggregate fimiE of insurance; or
   c. any taifure fa maintain "schec4ul~ undertyi~g insurance" in accprdanae wifh SECT[C}N (V --
        GC3N~1T1UI~l5, 8. Maintenance of Scheduled Underlying insurance.
   If more Than .orie policy is listed 'in the Schedule,the "scheduled underlying insurance" is the
   pot~cy ~rhich apples fa the "lass" yr rvouid have appliet~ to the "bss'' bui for tha reasons a.,. b.,
   c.; lisEed move.
"Silica" means.siiicarr dioxide occurring in crystalline, amorphous or impure #arms,silica particles,
silica i~as~ or silica compounds.
"S4(ica. related duel" means a mixture or cornbinatian of silica and other dust particles.


"Suit° means ~ ci~ril proceeding in.whioi~ damages,is which this insurance a~pl9es, are alleged,
~~Sui#" includes:
       a. an arbitration proceeding in which such damages..are cEaimeri and ~a ~+.hich tie insured
            rTluSt StJbrr~if Or dO~S SUb~nit with QUC ei7nsenf; 4r
          b. any other alt~rnativ~ disp~ite restsiu#ion praceeciing in which such damages art claimed
             and to which the ins~uretf siab~its ~~ith our consent.

"UnderEying liiniis" means the amawnts shown in the t?eclarations as the rn€hfmum limits of
insurance to be provided by "scheduled underlying insurance."
"You.r products" means:.
      a. any ~ex~s ter products, ofher ih~n peat prape~ty, manutac[ured, sold, handled, licensed,
           disEributed or disposed of by:




                                 Includes ~o~yrighte~l inat~riu! c~T l:ns~aranee Services £3ft3~~ .   Wage'tt al' 12
]Vt1V~UR+1:Fi-CIU.t (fit=~ft~)                    Inc.;r~~i11i its permission.
  Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 434 of 452




            i. yau+
           ii. others ir~ding under yaur name;r~r
          ~~i. a p~rs~n or organizatio~~ whose business or assets you hive acquired; and
      b. Gont~ainers, other than vehicEes, rnateriais., pats ar equipment furnished in cci~nec~icrn
          Frith .such gos~rts ar products.
"Your product"inGudes:
      ~. vua:rrar3iies or r~presenla~ions rrEat~e at any time with respect to the iitr~ess, quality,
          d urability, per~arm~nee ar use of "your product;,, ar~d
      d. the providing of or #allure #a provide warnings or instructions.
     "Your praduci" does not inalud~ vending machines or other prap~~ty r~rated to or Cocated for
      the use of others but not so(d.
"Yaurwork"` means
      a. work ar operations p8rtormed by yov or on your behalf; and
      b. maieriafs, Paris or equi~t~ent iurr~ished.in connection with such 4vork or pperatibns.
     "Ypur ~vark" inatudes:
      ~. warranties or representations made at ariy 1im~ ~vit~ respect to the fitness, qualify,
         durabi[ily, per~ormanGe Ar Use of "your work;" and
      d. the providing 4f or failure to prgvid~ tiwarnings or instructions:



1rz Witness Whereof,the issuing Carr~pany has caused thls policy fA b~ signed officially
be[aiu, and countersigned ors the Deciara~~ans page by a duly authorized representative of
said Company.




                                                                                          ~..~.~_
    Stanley A. Ga(enski                                                    Jed# L.5aunaers
      PteS~c~ent                                                           dice Presidersi




                              InclacIes cc~pyri~htrd znatr~riai of ~nscrranc~ S~rvic~s t)f~e;e,   pagc.l2 bf 12
NA'V=[1~+T~3~QU1 (Ck~/.l(f}                     Inc., with its perrnissi~n.
        Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 435 of 452




Policyholder Nance

                                    C.LAiM REp~3RTING RR~3GEDURE~

       Co€~ditions of the policy require That in the event of a c1aPm, yQu notify us as ~~on ~s prac#icab[e.
       ~1f1 claiitts notificatiorts are to be reparCed tc~ the Rye Brack Claims Qifice by. alectranic rrr-ail io
       RSGlairns~navg.eom..

       In the alternative, claim noi9ces may atso be:

                 mailed ~p the. Ry.e. Brook .C.Iaims C}ffiae at:
                         Navigators Mar~a~ement ~~., lnc.,
                         C!a"rms Division
                         E tnternationa! I3ri~ve, Suite 10(}
                         Faye Brook, NY i fl573

              .or faxed tci 9f4-933-6i}18

       A31 ciairr~s notifications must be accorr~panied by an AG~RD lossfarm and should contain current
       cankact irifarmatian for the ir~siared and clairriaritts} ~s we11 as detailed description .off the loss.

       if the insured files a otai~n uvith the agent, it is the agent`s CeSpOnsi6iJity td fQnN~Cd.th~ a(~iln tO the
       ~3y~ Brook.Claim G3ftice.




NAB'-RHN•~AD (6lf~8j                             Navigators insurance Company
                                             Contains copyrighted mafierial c,f the
                                      ln~urance 5erviaes C?ffice, inc. with its permissipn.
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 436 of 452




                                       QFr~C ENDQRSE~VIENT


         THIS E~DORSEIV1ENfi CHANGES THE I'C}LIGY. P.X.,~A.~E READ IT CA~~'ULLY.



              (~ :~.5. L+'Ct3Np~v~ZC A~ TRADE SANCTI03'~S.Lll~i!`CATit}NS CLAUSE

Iry insurer sh~Il be deeraeci eb provide cav~r ~anr~ no insurer shall be liatale tci pay any clairr~ or provide any benefit
here~~nctec to Eh~ exteni That the }~rovisic~n off' st~.ch cav~r, paym~.nt ~~ such. claim ~r pmvis.i~,n. pi' such benefct.
~r~ut.d_ ex~~ci~e tl3at i.nstucer .ta ~tny sa~~c~.ipn, p~ohibiti~n car resti~ictia~.~ u~ic~ea~ tl~ trade oe ecpnornic sanctions; laws
ckr.~~g~lati.~►S q~tt~~ Utti.t~d. St;~tes tit' America.
The Unitcc~ Stites t~f A erica t~~3de cjr ecc~ntimic yaricf~ci~~c, T~.ws car re~;ulatit~n~ shalt incluc~.c', butt nc~t b~ limiEec~
tc~, xt~ase sanctions adr~ni.ni;~t~r~d and ~nfgrcec~ by fhb U.S, 'T`reasury Dc:{~tzrtrnent's C)Ptiee of ~ar~i~n Assets Contrr~l
(C?FAC),




X11. other terns, condiu0ns ~utd exclusions of cl~is .Pol3.cy rem~i:~ unchan~erl.




NAV-MI~~Q~ (Il/l2)                                                                                                     C'~geItsE'4.
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 437 of 452




      THIS ENDpR~Et~IENT CHANGES-THE PCiLf~Y. ALEASE READ IT CAREFU~.~Y.



                                   ~E1N JERSEY ~N~iN~E
l'he €a4lowin~ applies aid supersedes any other provision io ihe.confrary:

!~,   Pursuant to NeGv Jersey la4sr, this policy cannot be carrcelleri or nonrgnewed for any ur~der~vriiing reason or
      guideline wi~ich is orbit€ary,. capricious or unfairly discriminatory or without adequate prier notice to the
      inaured. The underwriting reasons ar guidelines that an injurer can use to cancel or nanrenea~r this policy
      are maintained by the injurer in writing and vsrill be fiurnished fia fhe insured:andlor the insured's Eswfuf
      representative upon written request.

      This provision sY~alt not apply fo any policy ~vhiGh Sias been in effecg t€~r foss than 60 days at the time noiiCe
      of canae(lation is mailed. car delivered, unless the pa3icy is a renewal pc>liey.

8.    Cancelialivn:

      1.     If Chip paliay has -been 'in efFe~t for less Phan 60 days, uve may Cancel phis policy fog• and reason
            subject to t(te ir~lio~vi~tg:

            a. We maycancel this policy by mailing or delivering to you, and any p~r~on entitled t~ notice under
               this policy, s~rriiten notice of canceilatian at[east:
              (1) 1.0 days before the effective date of caneeSfation i# w~ cancel fi r:
                   {ay .~lanpa~rmentof premium; ar
                   (b). existence of a moral hazarc[, as defined in N.J,A,C. i 1:9 -20.2(f} as fotEows.
                       (i} "T.hs risk, danger or.probabifily that the insured vrilt destroy, or perrr~it to b~
                             destroyed, the insured property f€~r the ptzrpgss of coliecfing the insurance proee~Gis.
                             Any change in the circumstances of an insured that will increase thy: prpbabiliiy of
                             such a destru~fion may be can5id.e~d a'maral hazard', and
                        ~iF~ "The subsian#ial risk,danger or. probability that the character, circumstances ar
                             personal habits of the insured may inoreas~ the possibility of lass ar 9iability for which
                             an .insurerwill be held responsible. Ar~y change in the ci~aracter or circumstances of
                             an ind.ividua~, corporate, partnership ar other insures[ that will increase the prAt~abiEiiy
                             of such a loos or liabilitar may be considered a 'tnt~re[ haz~t~d„"

            b. ~0 days bein:re the eifeciive date of cancellation i# we cance9 for any: other reason.

            In ire notice of cancellation ire wil3 s#ate the reason for cancel(at~an.

      2:     If this policy has been in effect far 6Q days ar mare, or'is a renewal of a policy we issued, we may
            cancel this pQlic~ only for one or more of ih.e fcs[lovving reasons:
            a. Nonpayment €~f premium;
             b. _Existence of a moral ~azarc~, ~~ dei'sned in N..,I.A.C.'1 f:9-2p.2{fj:
            c. Material misrepres~nfiati~n or nondisalasure tQ us of a maferiai fact a~ the dime ofi acceptance Q#
                  the risEc;
            d. ln~reas~i hazard 4r ma~~riat c.hartge in il~e risk asswmect. v~hictt we could not.have r~;asan~bly
                  eflniemplated at the iirne of assumption of ttte risk;.
            e. Substantial.breaches of contractual duties, condi#ions ar warranties #hat materially ~ffe~t the
                  nature andlor insurability of the risk
            f. i.ack of aa~peration from the insured on €oss control matters maEerially a#fecUn~ insurabitity of the
                  risk;



NAV-~CL7=2U0-ICJ ~pA/1.q~                        Navigakars lns~rance.Company                                Page'1 ~f 2

                                              Contai~~s copyrighted material of the
                                       fnsuranc~ Serui~es Office, lnc. with its.permissi~n.
            Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 438 of 452




              g. Fraudulent acts ag~insl us by t~se insured or its representative that materially a#fact the nature a#
                  the risk insured;
              h. Loss of ar reduction in avaiE~bi~ insurance cap~ciiy;
              i. Material increase in exposure arising out of changes in s~aEutory or case faw subsequent to the
                  issuance of the insurance can#ract or any subsequent renewal.;
             j. C.~►ss of or substantial changes in applicable reinsurance;
              k. Failure lay the insured t4 campty with any Federal, State ar loea! fire, heal#h, .safety or building or
                 acrnsCructian regulation, tave or ordinance vsritt~ respect to an insured risk which 5ubst~ntially
                 increases any hazard insured. against within 6(3 days of written notificatipn of a viai~iion nf. any
                 such Lava, regulation or ordinance;
              E. Failure by t3~e insured to provide reasonable and necessary underwriting infprmatian to us upon
                 vuritten r~ques2 Uierefare. and a r~asa.nabi~ oppprlunity to respond;
             m. Agency #erminatian, provided:
                 {1) We daau~ent t~ra4 replacerrienf covarage at camp~rable rates and terms has been provided
                       #a you, ~~d we have infiorm~cl y~u~ in writing,. of the r€ghf to cs~n~mue oover~ge Lviih us; flr
                 {2j. We have informed you, in writing, pf the right to continue coverage with us and yvu have
                       agreed, in writing, to the canceflation..or nonreneawa(based. untie termination of the your
                       appai~rled, agenfi.
             n. Any other. reasons in accordance with our underwrliing guidelines far cancellation of commercial
                 lines cavera~a.

      3.      Ifwe. ~anceE phi$ policy based.on Paragraphs 2:a. ar 2.b. abase, vie vriil mail or deliver a written
              native, tc~ yoo end any person enti~ted to notice under 3his policy, at Ieast i(}days before the ei#eciive
             date of car~cellatigr~. If we cancel t~iis policy for any other reason listed above, we will mail or deliver a
              writi~n notice to you and any persa.n enfiifed to nalic.~. under fhis policy, not more Mari 120 .days nor
             `less than 30 days be#oee the eff~GC~ve date af,such cancs3lat~on.

      ~t.    iri t~~ nniiGe of e~ncellatian which is sent to ypu, we iviii stag the reason far cancell~iian. Fc~r
             c~nccliatian due to fhe nonpayment of premium, the notice evil! Stets tf~ ~i#act of rignp~yment. by tote
             r1u~ date. Cancellation for nonpayii~ent of premium ~vilf not be effective ifi paymenf ref the ainour~t roue
             is made before fhe efi~etiv~ date set forth in the notice.

      5.     Nofic~ ~vil1 be sent fo ii~e last mat€ing.addresses known #o us, by:
             a. Gertitied ma"si; or
             b. first class mail, if we hive cibtain~ti frdrrt the pasf oFf'ice ~ d~t~ Stamped proflf of rri~tiling Showing
                 names and addresses.

      ~.     We need not send notice of canceElatian if you have;
             a. Replaced coverage elsei~rh~re; or
             Ea. Specifically requsst~ti termination.

C:    Nary-RenewaF,

      1.     We may elect ~a~ iv ~enel~a tl~is'po[icy for any reason perrriitted to c~nceI i#. 3# we elect not to renew
             #his policy, we will mail a nr~tice of nonrenewaf, stating tEie reasons far nonrenewai, y€su at leas# ~Q
             clays bu.t not mare than ~2U days beiar~ the expiration i~a1e of #his policy. If this pplicy does not. h~v~
             a fixed. ~xpiraiion date, ii shall k~ ~ieem~tti to expire annuatly on the anniversary Qfi its inception.

      2.     This notice will be sen4'to you at ih~ last mailing adi~ress {cnav~n to us by:
             a. Certified rr~as!; or
             b. first class mail;if we have obtained from the pas# gffica a date stanipeti prdc~f of n~aifing sht~wing
                 your name ar~d address.

      3.     We ~~e~i not mail or deliver this notice if yt~u Have:
             a. Replaeed coverage el5Qwhere; br
             b. Sp~cific~.11y requested termination.

All nt~ser terms of ihie policy remain unchanged.

NAV-ECL7-20~-t+IJ {p~11.0}                        Navigators Insurance .Company                                Page 2 of 2

                                               Can#sins capy~ighf$d materiel of the
                                        [nsur~nc~ S~~vic~s Qifice, Inc. with its p~rmi:ssion.
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 439 of 452




Pal~cyho[d~r` No~ic~


                            C~~i~1'~ ~~~Q~t~"r~G PR+~}C~DU~E~

   ConditEans rsf the policy re~uPre that in the evert cif a claim, you notify us as scars ~s practiGabfe. Ali
   cia~rn notiiicafions are try be reported t~ the S~haurrtburg Claims Office ~y electronic m~~E tt~
   I~~~Eaims~nay.c~rr4:

    in the alternat~ve~ claim natice~ may also be:

          w     Mailed to the Schaumburg Cfaims Uffice at:

                         ~lavigators Management Via., Inc.
                         Glaims Divisii~n
                         ~ X75 E. llllgqdfiefd Road, quite X24
                         Schaumburg, tL 6a~7~
         •     Or faxed to 2{~~-658-~824

          +~   Qr teiephc~ne 855~444~479fi

   All ~lairns nptitirati~ns must ~e accompanied by are AGC?RD Ines form and s~au€d contain
   currenfi contact infarmatic~n far the insured grid claimant{s} as weA as a ~efailed description of the
   foss.

   if the insured files a claim wi#h the agent, it is the ager~k`s responsibility to forward the cIa'sm
   to the Schaumburg Maims Office.




NAi/-PHN-2q(~ (1~!'i3}                                                                                    Page 1 of 1
      Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 440 of 452




  THi~ ENI3UR5E1~lENT GHAt~i~E~ SHE POLICY. pL.EA~E READ IT C~IREFULLI~.


                          EXCLU~IC~N                     CY3EF~ ~iJ~RY
    A.. 'fhe ioilo~ving rs added to ~ECT3t~N 1-- CaVEF€AG~~,2. ExGiuSions, B. Under Coverage A --
         Excess Liability and C.average B -- Umbrella LiabiEity, tlii~ insuraa~c~ does nat apply to any liability:

        1. arising put afi"cyber injury;"or

        2. any lass, cost or exj~nse prising Qut of any.

            ~. rec{uest,demand,order or stafutQry or regulatory requirement that any insured ar others
               mani~pr, notify or in any vuay resporrt€ to an ~ctuat.or aliened "cyber injury,"
            b. claim pr suit by or an behalf of a governmental authority #or damages because of manikaring,
               notifying yr in any ~vay r~spandir~g to a "cyber injuryt'

       iricurced by you ar others.

    B. The follo~~ring are added to 5~CT1~N V -- D~FIRlITiONS:

        1.. "Cyber injury„ means any aaival or suspected, intentional or unintentional breach of any data,
            saftw~re or hardware, wh~r~ver fc~ated, that results in:

            a. foss;r3esiruction; disclosure; disruption;'snspsu~ion; modification; recording; release; reviev~r;
                 ar use of"personal infiarmativn;"
            b. inability to access any websit~ ar any electtoni~ sysiern;
            c. release,infroduction Qr faciiitatiar~ o€ arty "rnaliciaus cssde;"
            d. tc~rensic or in.vestigafi~~ expenses,
            ev ~xtortio~ or f~rrorism acts or tl~reais>
             f. mon+toting ac nofifiaatlan cnst~ ~r expenses;
            g. crisis management ar pubtic relations expenses;
            h. ~t~ta or system rect~v$ry, repair, r~pl~oemetit or rest~r~tivn ex~en9es; or
              i. business interruption expenses.

       2. "Malicious cc~c3e" inci~des, Eatat is not limited ~a any virus; ~'cpjan horse, warm,spyware, logic
          barnb, ad+~vare, malware or other similar saftw~re program.

       ~, "P$rsona!information" means any ~rsar~al, ter personally, identifiable, or idenf"ifying,.in#armatirrn,
          as d~fir~ed by.iedera(, sta#e ar local 1a~~s,.statutes car regulations.



All other terms and aonditi~ans of the policy remain unchanged.




t~AV-UMB- 041 {Qil1~)                          Cantains_eo~yrighYe~l material oi~t~ie                           Page ~ of 1
                                       lost ~ran~ta .~2attiiinac flt#ina Inr. uaifh ifc narmiacinn
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 441 of 452



                                                                              ~CIMMERGIAL UMBRELLA LIABILITY


     TNI~ Et~DC3R~EMENT CHANGES THE R(?L1CY. PLEASE REAQ 1T CAREFULLY,


                              ~L~1~~~ ~'1t~AD~ UNQERLYING
~'riis endorserr~enC modifies insurance provided u~d~r the following:

   CC3MMERCIAL U~UIBREI.LA t,lA~1LETY ~OV~RAGE PART


Vlthen u~chedu~ed underlying insurance" applies an a ~iairns-glade basis, this insurance wii! a~pty on a Claims-
Made basis and the faliavring changes apply:

A. SECTIO{~ [ - Ct)VEF~AG~,S, ~, Insuring Agreement, coverage A.-excess Liability;paragraph i. is deleted
   and ~eplace<i by the iollasving:

     4.   We will pay an behai# of the insured and in excess of "underlying fi€niis" those sums the rnsur~d
          becomes ie~a([~r c~bl9gateci tc► pay as da~a~es. trar "lc~s~,, to w#~ieh ihi&insurance .applies. 7"his insurance
          applies on[y if:

          a.   fhe "(oss'r is ~aus~d by an ~~ven~' Thai takes place ire the "cpverage territory,"

          b.   the °loss" did .not occur b~#ore fhe Ftetroaciive C?ate,. shorn in paragraph D a( this endorsement Qr
               after the erid of the "paliay period;"

          ~.   the "scheduled underly.'tng insurance" applies to tine "lass:" and

          d.    a ctai~ for damages ~recause ~f the '°io&s" is firsi made ~g~.inst the insured and reported fa us
               . uring the "policy ~eriad" ar any ~pplical~I~ Ex~end~d Figporting F'eripd we provide. ,
                d

B. The following is added to SECTION I - Cb~t~RAGES, 1. Insuring Agreement, Caver~ge A. ~ Excess
   Liability:.

    Ail cfairr~s #ar tiiamag~s because Qf "lass" io tt~~ same person avi~1 i~ ~leerried to have b~~ mas3~ at the time
    fie first of hose claims is made against any insured.

C. As respects the coverage provided by this eridarsement, SECTION I - CUVERAGE~, 2. Exclusions: B. 3. is.
   dale#ed and replaced by the following:

    3.    for "toss" +~hich ct~mmenCed prior to the Reiraact'sue date sl~a~vn in paragra{~h D below, whether or Kok
          such "lass" continues, prpgre~es, changes, or r~surr~es rlurin~ this "policy p~riacl."




~IAV-UMBw304 {0311Q)                        i~auigators Ir~sur~nce Company                                    F'ag~ Y afi2
                                         Gcsn#ains copyrighted materlai of ih~
                                  Insurance Services Office. [nc. with its permission.
         Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 442 of 452



D. Retroactive Date:

               Carrier                Rolicy Number                       Coverage                   Pietro Late
     tVavigators Insurance        CHf7NGPQ2Q48app               Employee Benefits            1 ~101/2(J14
     Gampany                                                   [.i~bility

     If no state is shown., the Retraaciive Da#e will fie the effective date shown in itte I3eclarations of this policy.

E. E~ter~ded Reporting F'eriQds

     An Exlerided Repo~iing Period provides additiana[ time, atler tEie end of the"policy period," during wi~ich you
     may continue to report cisirris #a u~. An Exisr~ded. Reporting F'eriad dpss not.change the "policy period,"'
     increase limits of insurance or reinstate any aggregate 1€mgt.

     1~Ihen a Basic Extendetf Reporting ~erivd applies to tie °scheduled undertying insurance" wiihoui a
     premium charge, ~ Sasic Extended Fieportrng Period will afsa apply to this po(i~y for the period pro~sided by
     1ha "scheduled underlying insurance,•, but not rr~o.re khan 3£3 days after the end of this "pgiicy period.,`

     When a Supplemental extended Reporting Period applies to iYie "scheduled uncier[ying. insuranca" #ar an
     additianai premiurri chairge, a Supplgmenf~l Extended Reporting Period may, for an addiEionai premium,
     also a~plx to this policy, provided that you request that +tve provide a.Supplement~E Extended Repprting
     Period and promp.#tY f~Y any peemiurr~ due, The.Supptemental.Expended Reporting Period wi(E terminate on
        l,_,_J    or, if nc~ date is sho~►wr~ hers; the farrnin~#fors gate of 1~te Supplemental Extended Reporting
     F'erlod of the "scheduled under{ying insurances,,, but not more than two. years firam the end qi this "policy
     period."

     Premium for a ~upplerrier~tal extended Reporting Period will not exceed 204°!b of the policy prerr~iurn. C~nee
     the premium f~as been paid,. the Suppleme:n~al ~xt~nded Reporting Perioc!sannat [ie cance{led, anii the
     premium cannot be refunded.

     If this pplicy is cancelled for nonpayment of premium prior #o the end of the "policy period" na Basic
     Extended R~portin~ Period v~rill ~€ppiy snd nos Supplemental Extencisd ~sportittg Periac~ maybe purchased.


Alt Qt~er i~rms of the pa(icy remain; ur~ohanget3.




NAV-UMB~3Q4 (C1~/1Uj                        Navigators Insurance Company                                       Page 2 of 2
                                         Contains cApyrighted. material ni the
                                  Insurance services ONice. Inc. tivith its t~ermi~sinn.
         Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 443 of 452


                                                                              CL7MMERCIAL UMBRELLA LIABILITY


      T~fS EAtDQRSEi~tfENT CHANGES THE PC3lIGY. PLEI~,SE RE1k~ IT CAREFULLY.


                    ~~C~LI~~ION ~ REJECTED ~~'3VE~A~~
This endorserttent :modifies insurance provided under the fal[~wir~g:

     GQMM~RGIAL 11MBRELLA LIAB[Ll'fY CQV~Fi~GE.PART


A.      SECTfaN f - CZ7IJERAGES,2. Exclusions, A. 8.,is deleted and replaced by the following:

        8.    any liability far ~rhiah coverage was available on the "sGhecl~led ur~.derlying insurance" but which
              yc~u did not purchase.


Ail other terms of the policy r.~main unchanged.




NAV-UMB-321 {08/05)                            Nau3gaiors Insur,~nce Company                             Page 1 of ~

                                             ~or~tains copyrighted ma~eriai c~i il~e
                                     tr►suranc.~ SerYrices (3t#iae, Enc. with its permission.
           Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 444 of 452



F(~LICY NiJMBER: ~H'E7l.~MF922~~EV
                                                                                                            tL 09$ Qi q8

     THtS ENDt~RSElVl~NT E~ A'[~'AGNED TO AND MADE PART a~ YQUR P'C}LICY IN
     RE~PgNSE TC3 T~lE DE5CLt3SURE REQUIREMENTS Q~ THE T~RRC?R1~1Vt RISK
    iNSt~RANCE ACT. Tt~1S EN~C?R~EME~IT DC}ES N¢T GRANT A~1Y ~t7VERACE(~R
   CHANGE THE TEFi!'~iS ANQ ~{)ND17lt?i~tS C)F AIRY CUVE~tACaE UIt![3EF~ THE Pt3LICY,

           ~~s~~o~u~~ ~u~~u~~N~r ~ro ~r~~~a~~~n~ ~~~K
                       ~rv~u~~c~ ~►~~r
                                                        SCHEpIIL.~

Terrc~risrn Premium (.~rtifi~ Acfs) ~•S~~ D~CLARATIpNS"'
T#ris pram"iut~►~ is the tats! Certi#ied Rots premium. attr~butabt~ to t~ tailowing Coverage Pawt{s), Go~rerage
F~rm(s} and~ar Prt[t~cy(s):




Arlditio~►at infortt~a~Pan, ifi atiy, concerning the terrc~r~sm prem9um.



Information req~ir~ to aompl~te this Schedule, if not shpwn above, wil( be shown in the DecEarations.

A. Illsclasur~ flf Premium                                       G. Cep O►~ injurer P~rttcipat[ar~ In .Paymenfi Of
   to accordance with the feflera! Terrorism Risk.                  Terrartstn Losses
   Insurance Act, w~ are required fa provide you with                 1f aggregate insured Lasses aitribut~ble to terrorist'
   ~ notice disclosing the por#ion of your premium, i#              acts certified. under the Terrdri5rr~ Risk fnsur~nce
   any, a~tributabte to c~varage for - terrarisf acts                Aci exce~t~ $10D billion in a Pragra~n Yeas'
   car#ifiec! under the Terrorism Risk InsurancQ Act.               (January i through December ~f.) at~d we have
   Ths. pa€~tian crf ypur premium attrifautable to suoh             mei our insurer de~tuctible under the Terrorism
   coverage is shown. in i~ie Sci~edute of tFiis                    .Risk Insurance Act; we shalf.rtai b~ liable for ihe.
   endarser~eni or in the policy D~elarations.                      payment of any po~iori of the amount of such
                                                                    1o~sss chat. exceet~s $'1~Q billion, arttf in ~uCh cast
B. ~iscl.asur~ {3t F~tlerat ~'ar~Icipat3urz to Paymen#              insured tosses: up to tfi~at amount are sub,~ct to
   C3# Terrorism Losses                                             prp rata ai-tocatio~i i~ accordance with procedures
   Thy ~lnit~i ~ta~es Goverrim~nt.,. department ~a~ the              estabEished by i~t~ 5ecrekary o~ the Treasury.
   Treasury, will pay a shots of terrorism Ioss~s.
   iris~red under the ~ede+ral program. T.he #e~tera[
   share equals 8.5% 0.~ ~h~~ j~A1'~IQII Q~ ~~3b' ~37f0UI~E O~
   such insured lasses that ~xGeeds the applic~.bte.
   insurer eeterition. Ftaw~v~er, if aggregate insured
   losses at#ritautabfe to ierrflrist acts certified under
   the 'Terroris~i Risk tnsuranc~ Act ~xeeed $~ p0
   billion in a Pr~grarr~ Year .{~lanuary .1 Through
    Qecember 31 j, the Trsa~ury shall not ma[se any
   payment far any partiQn of -the amount .af such
   i~&ses that exceed& $1t~~ ~ili3on.



tL E?~ ~i5 t31 OB                             Navigators Insurance Company                              P~t~e 1 t~f ~!

                                           Contains cppyrighted malarial of the
                                   Insurar~c~ 5~rvices btlice, Inc. frith ids permission.
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 445 of 452


                                                                                                      ct~~n~~~~i~~. un~~~~c.~a ~r~g~~izv

     7HI~ EC~t3C}RSEMENT ~H~NGES 7~tE Pt?L1CY. PLEASE REACH iT CAREFU~.LY.


                NUCL~~4~t ENERC'~ LIAE~~LITY E~CC~U~It~N
?his endorsetr~e~t modifies insura~tce prflvided under the following:

    Ct7tdiMERC{~L lJMBRELLA LIA~tLiTY CbVERtIGE PART


'The following'is add~i to S~GTlC3N( - CC}VERAGS, 2, Exc(usioris, B

'his insurance +des not appty:

     1. to any liability;
        a. with respect io which.an insured under the policy is also an insured uncf~r a nuclear energy tiabilify
             policy issued by Nuale~r Energy Liabi(ify tnsuranoe Asspciafiivn, MutuaE Atpmi~ energy Li~biliiy
             Under~rrriters Ar Nuclear insurance Association of Canada, pr ~rautd be an insured under any such
             policy but for its termlriaf+on upon exhaustion of its limit of [lability; or
        b. resui#ing #ror~ ih~ hazardous properties of.nucEear maEeriaf and w(th respect Efl which:
             ~ any per~ern ter tir~ar~izatior~ is required ~v rnainYain flnar~cia( prot~u~ion ~ursuani'to tl~~ Atomic
             .
                  energy Ack of ~ 954, or any law amendatory tfiereof;.ar
             ii. the insured is, or Egad #Ills policy not been lssuQd would be, entitled to indemnity from the
                  tJniCed Staf~& cif .Ar~er'ica or any ~gsncy thereto€, under any agreement entered into by the
                  Unite~I States of America, or any agency thereof; wi~i anY person or arganizatic,n-

     2. fo-any liability resuifing from the hazardous praperti~s pf nuclear material, if:
        a, the nuclear m~#seta! is at any nuGear facility o~rned by or flp~ratetl by ar on behalf of an insur~i,
             yr has been discharged ordispersed therefrarrr;
        b. the rivat~~r material is +~ntairied in spent fuel or waste at any tirrie posSess~d, 1~andi~d, useii,.
             processed.t stcirec(, transported or disposed of by or on behalf of.an insured; or

     3. to atny liability arising cut of the tarnishing., by an insur~cl, Qf services, mafi~r~~ls, parts ar pquipme~t in:
        connaciic~n with the planning, construction, mainies~apcs, operation ar ase of any nuclear #aaiiity, but if'
        such facility is tgc~ted +~iih~n the United States of America, its territories or ~ss~ssions or Canada, this
        exclusion applies only to injury ~a or i~estruciian a# praperYy ai such nuclear facility.

     As used.fn this entitrrsement:

     1. '"h~zardaus prapert'ses" includes radio~ctive,l.axic or 8xplosiue praperYies;

     ~. "nuclear material" rrteans "sour                      , ;~special nuclear maf+~ria1".or "by-product material;~
                                                     material,'

     3. "source material,°,„special n~~lear material" ancf'"byWproduct maf~riai" nave #he'meanRngs given them i~7
        the Atomic Energy Act of 195 4 or in any law arriendatcary thereof;




                                                 Navigators Insurance Company
NAV-LIMB-~q2(4I~.5)                                                                                                           Page i oi2
                                              Contains cc~pyrighteci mat~riaE of the
                                  I.,n~,r.~,..~..r C~..r.~i,.n~. f'1fFS..r, tom... ..r;l L, it,~. ~.,..~.~,~r.r.~..r.
         Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 446 of 452



    ~, "spent ~u~(" means any fue[ element or fuel camponent, solid.or liquid, which has been used or exposed
       io radii{ian in a nuclear reactori

    5    "waste" rr~eans any ~rr~ate material:
         a. coniaining by-product magsria(, and
         b. r~su~iing cram t~se gperatian by any persarr or organization of any nuclear tacil9ty included withSi~
             the dsfiniiion of nuclear iaGiliiy under paragraph 6. balpw;
    f.   "ClUC18~ctT #r?,Cill~r~~ 1E7i8113S:
         a. any nucf~ar reactor;
         b. any :equiprn~nt or d~vi~e designed or us~cl fiar;
            i. separating the isato}~s df uranium or plutonium;
            11. ~1PQ.C$SulClf~ Qt' UttI1ZICii~ S~3@ilk IUG'I; or
            iii. handling, processing or packaging waste;
         ~. any equipment ar device used for the processing; fiabrieating or atlaying of "nuclear Material" if at
            any time #hs iotat amc►unt of such maierial in the custody of fhe insure a# the premised where
            such equipment ar device is lac~ted spnsists of ar cvr~tains more than 2~ grams of plutonium ar
            uranium.233 or any combination iherenf, or mare ihan 25(? grams of uranium 235;
         d, any structure, basin, excauation, premises or piac~ prepared ar used for the storage ar disposal ~f
            wane anti inctudas the site on which arty pf the €oreg4ing. is (oaated, at! operations conducted on:
            such site and all premises used fnr such operations;

    7.    "nuclear. reactor" means any apparatus designed ar used to sustain .nue(ear fiissian in a set€-suppariing"
          chain reaction ar to cantair~.a criUcai mass of #is~ianabte material;

    ~if~ respect to .i.ri~ury to or destruction afi praper#y, the word '~9njury'~ ~r "destruction" includes a(E forms af.
    r~dia~~tive contamination of property.


AiC o..tt~erterms of tie policy remain unchanged.




                                                 Navigators lnsuranc~ ~arnpany
                                                                                                             Page 2 of 2
                                               Contains capyrightecl material of ii~~
         Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 447 of 452




                                                                         COMM~FtCIAL. UMBRELLA LIABILITY


     THi~ ENat3RSENtENT CH~I,NGES TWE F~C)LlCY, PLEASE REACT IT CAREFULLY,


                 P~CC~F`ES~C~NAL ~E~V`IC~S ~X~LUS1Cy~i
Tf~is endorsement modifies insurance provided under ihe,foitowing:

   CUMMERCl/#L.UMBRELLA LIAB[LITY CCIVERAGE PART



   A: Exotusion 7. is c3eiefeci from SECTIC?N I - CC3VERAGES,2. Eicclus'rans,.A:
   B.The.toliowirig is added io SEGTfON I —COVERAGES,2. Exe[usions, B.:
       Under Overage A —Excess Liability and Coverage B -- Umbref(a Liability, this insurance does nat apply to
       any liability arising out t~f fhe rendering or. failure #o render any "prof~ssianal services;,;

   All other terms of the policy remain unchanged.




NAV-[JMB~~S(03C~~}                           Navigafars InSurance.Campany                          P~ge9 of 1 .

                                           Caniains capyrig~ted material of the
                                    Insurance Services.L~#flee, Ina. wifh its permission.
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 448 of 452




                                                                             C,AMMERCIAL UMBR~4.L.A LIABI~.ITY


      THIS EIrt1~C}RSEA~IENT GHAi+i~E~i THE Pt?LtCY. PLEASE REAl7 iT CAREFt~LLY.




                                   ~P~RATIQNS ~~1~~~~

'This ~rtdarsement modifiies ir~uranc~ ~rrorrided antler the following:

         COMMERCIAL IJMBRELL.A LIABILITY Gt7V~RAGE PART"


         A,      The following is added tv ~~CTfGiV 1 -~OV~RAGES,2. ~xciusions, B.

                 B>        Under Coverage A -excess Liabilify and Coverage B -. Umbre;la LiabitiYy:

                           This insurance does nat ~p}~ly ta:
                           i.        bodily 'injury or properly c~a~€tage Included 4vitt~in. the "praduo#s-corr~{al~ieci
                                     operations hazard;'




 NAV-tJMB-5A~~(05!12}                       Navigators Insurance Company                                    Page 9 of 1
                                         Gontains copyrighted maieria(of the.
                                  insurance 5erv'ices t~ffice, fnc, with its permission.
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 449 of 452


                                                                      C{lMMERCiAL EXC~SSTUM~R~I,LA L.JABIU7Y


     THIS ENQQR~EMENT .CHAI+IGE~ THE P(}L{G'Y. PLEASE REAd !T CAREFULLY.




             At~lEN 3 ANT ~ ~GH~DUL~ OF ~Nf3E1~LY~NG
This endarsemenf modifies insurance~providecE under the iallovving:

COMM~RC.fAI.. ~XC~SS l.IAB€l.l't"Y CtjV~RAG~ PART
CQ.MCv9ERCIAL tJMBR~LLA LIABILITY CQV~F~ACaE PART



Item ~. of the ~eciarafions is amer►ded as falEows:

~'he fallowing is (*-Added C.~Amended ~'> ~eieted

a. Underlying Insurance:
G.overag~i~arrIeriPolicy lV~mber         Policy Term                           ~.imits

Auto Liability
Federal Insurance Ca                     11J30/2(}17to ii(301201~             $~,Oq(3~O{}O C.e~lTIPJI118CI 5131~IE3 L4t11f~
73588735

Genera( ~.iabil'rfy                      ~: occurrena~ C' Claims Made
Navigators Insurance Campar~y            1~130E2~97 to 11/3Q12~18      $1,00O,O~IlO each occurrence
GH17[~IGPQ2U4~80pp                                                     $~,OQ~,Qi30 Personal and
                                                                       Advertising
                                                                       lnjuryWany one person or
                                                                       prg~nizaliAi~
                                         ❑ F'er F'ra~ect ❑Per Locafian
                                                                       $2,pOD,QQO General Aggregate
                                                                       Not Cov~rett -:ProductfComp4ps
                                                                       Aggregafe

Empl~yErS l.iabilify
Federal Insurance Ca                      i91301~0i7ta 11(3Q12d18             $~t,OU~.,00C} BI by Accident -each
7~7~1699                                                                      Acoident
                                                                              ~1,OOf~,flOQ ~I by Disease -Each
                                                                              Empigye~
                                                                              $i:,Ot3q,OQ0 BE by C~ise~se - Palicy
                                                                              Limit




NAii-BCD-i p4 4Q2l1 T~)                       Navigaior~ Insurance Company                                     Pegs 1 of 2

                                           Contains copyri~hteti materiel ~►#the
                                    lnsur~nce ~ervices.~ffi~a, ina. with its ~ermjssi.an,
         Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 450 of 452



~tnpfoyee Gene€its Liabii'rty           C'>Occurre~cs ~ Claims Made
Navigaiors Insurance Company            Reirp~ctiv~ I~at~: it?lil~4ld $t;000,OtlU Each employee
CHi7NCP02(k~$UQU                        t 1/30f2017 to i i19Ql~~118   $t,gnt3,0UU Ar~g~egaEe

Foreign Li'abilify                      ~;=t')ccurrsnc~ t``~tairrisMad~
Navigatars Insurance Corr~pany          1 1(3D/2~97 to 11I~€~/2x18      $1,gOCt,~()fl Each Occurrence
~~~ ~~~~cas~~o~n€v                                                      $2,Ot3€},~~0 Aggregate



AI! other terms of fie poficy remain unchanged.




N~4V-~C1~~i Q4 {p2l11}                       Naviga#ors Insurance Gorrtpany                      Fags 2of 2
                                          Contains copyrighted ma~eriaf Qf the
                                   Ins~€ranae Se~vices.Uific~, Inc. ~~riih its permission.
            Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 451 of 452




       THIS Ef~ti3C}RSEIU~ENT CHANiaE~ THE PQLICY< PLEASE FtEAU !T ~ARE~ULLY.


~~.~' C)N ~.tJ~~~~ F~C~~4C ~~RTI~ Eb ACTS t3F T~~Rt)R~~M
This indorsement modifies insurance provided under the #olfc~wing.
  Gt7MMERG(AC UMBRELLA LtABlLITY CC7VERACE PAST
  CpMMEF~G(AL ~.XCES~ LfABILITY Ct3VERAGE PART
  COMM~RGI~iL F4LL01N FARM EXC~S~ L.IABI~.iTY PC3LIGY

if aggrega#e ins.~red.losse.s attributable to "certi#ied arts of t~rrori~m" exceed ~10U biilic~n ire a
cal~nd~r year-and we ~~ve mgt our insurer deductible under the Terrorism Risk insurance Act,
we s~~.11 not b~ iiabie far the payrnen~ ~f any pa~ti~n of the amount of such losses that ~xce~ds.
$10~ billion, and. in such case insured li~ss~~ u~ to that' amount are subject to prc~ rata
alla~~tian ire ~.ccardance with proc~dur~s ~st~blish~d by the.Secretary cif the Treasury..

"Certified act ~f terrorism" means an oat ~ha~ is certifier under tl~~ federal Terrorism Risk
insurance Act by tie secretary of t~~ Treasury, in accordance wifih the pravisi~ns o~ ~}~~
federal Terrorism Ris~C lnsu~ance Ac#, to be an act of terrorism pursuant to such Act. The
criteria cgntained in tie T~rrar srn - Risk Insurance Act fir a "Certified apt of terrpri~m" nc(~€de
~'l.L ~£?~~C1UV111~:
1. The act resutt~d in insured losses ire excess of $5 million in the aggregate, attribufiabie fo all
   types of insurance subject to the Terrprism Risk Insurance ActY and
~. Thy pct is a violent apt car ~~t pct that is d~ng~rpus to human.Iife, prc~perfiy car ir~fr~~truc~~re
   and is cr~mmitted by an indivi~lua! ar`individuals as part of an effort to coerce the civ`rliar~
   population of the United States or to influence the policy or affect the ~ai~du~t of the United
   States Gouemment by coercion.


Any other t~rrns of fhe pniicy that ~pnfili~t Frith this endorsement are deleted.




tVA1t- CQ-400 {021 5)               Contains aop~yrighted materi~f of the                  Page 1 of 1
                             Irisuranee Services Oi#ine, Enc. with its permission.
          Case 2:18-cv-04638-JS Document 1 Filed 10/26/18 Page 452 of 452


                                                                                  con~n~~~ciA~. ut~~R~c.~,A ua,~~~.~-ry
                                                                                                  r~~v-uM~R~o~ ~~ro~~
      THIS ENDU►RSEMENT CHANGES THE R{~L.tGY. PLEASE READ t7 CARE~U~.LY.


               Am~nc~~+~~t o~ C~+~cl~~rat~c~ns - ~~m~d 1n~ured
 'his endorsemer►~ m~difiss insurance provided.under the foilc~uving:

   CC3N}MERCIAE. UMSR~LLA C4VER~1~E PART


Item 1. cSfth~ C~~~aratipns is amended tp include:

     Cypress PY~armaceutie~Is, Inc:
     Gain.e, fnc.
     GTA GP,.1nc,
     Ca~'A LP, InC.
     Hawthorn Pharmaceutic~fs, Inc.
     Macoven Pharmaceuticals, ~L.0
     F~rnix {Vlanui~eturing, LLC
     Pernix Marru(~ciuring, LLC dba Greet Southern. Laboratories
     Pernix Thera~~uiics, LLC
     R~espica~a, 3nc.
     R~picopea, Limited.
     Pernix.SEeep fnc: ~Iba Somaxan Pharmaceuticals, Inc
     Zinteres#s, LLC
     Pernix Ireland Ltd f/kla Wprri~an Limited
     Pernix :lrela~d Pain, Lirt~titeti f/icla Ferrimill Ltd



Alf other #ernis Est the policy remain unchanged.




NAV-iJMB-fi:Ciq (1iQ5}                          ~3avigafvrs Insurance Company                               P~~e 1 of 1

                                            Gantains cgpyrighted mai~rial afi fie
                                     lnsur~nc~ S~rviCes. Office, .Inc, with its perrt3ission.
